                  Case 18-12808   Doc 6-2   Filed 12/13/18   Page 1 of 586



                                       EXHIBIT B

                                    Fund Certification




DOCS_SF:98216.7
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808        Doc 6-2 Filed 12/13/18 Page 2 of 586
  N-CSR 1 form.htm
                                                        United States
                                             Securities and Exchange Commission
                                                   Washington, D.C. 20549

                                              Form N-CSR
              Certified Shareholder Report of Registered Management Investment Companies




                                                                811-5950

                                            (Investment Company Act File Number)

                                                  Money Market Obligations Trust
                       _______________________________________________________________

                                 (Exact Name of Registrant as Specified in Charter)



                                                 Federated Investors Funds
                                                    4000 Ericsson Drive
                                            Warrendale, Pennsylvania 15086-7561
                                         (Address of Principal Executive Offices)


                                                       (412) 288-1900
                                               (Registrant's Telephone Number)


                                              Peter J. Germain, Esquire
                                              Federated Investors Tower
                                                 1001 Liberty Avenue
                                         Pittsburgh, Pennsylvania 15222-3779
                                       (Name and Address of Agent for Service)
                                  (Notices should be sent to the Agent for Service)




                                              Date of Fiscal Year End: 07/31/18


                                             Date of Reporting Period: 07/31/18




  Item 1.        Reports to Stockholders




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                          1/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808        Doc 6-2 Filed 12/13/18 Page 3 of 586




                                       Annual Shareholder Report


                                                                        July 31, 2018

  Ticker FRFXX



  Federated Capital Reserves Fund
  A Portfolio of Money Market Obligations Trust




              The Fund is a Retail Money Market Fund and is only available for investment to accounts beneficially owned by natural persons.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     2/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808        Doc 6-2 Filed 12/13/18 Page 4 of 586
                                 Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                               1
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                 11
  Statement of Assets and Liabilities                                                                                                                  12
  Statement of Operations                                                                                                                              13
  Statement of Changes in Net Assets                                                                                                                   14
  Notes to Financial Statements                                                                                                                        15
  Report of Independent Registered Public Accounting Firm                                                                                              22
  Shareholder Expense Example                                                                                                                          24
  Board of Trustees and Trust Officers                                                                                                                 25
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                32
  Voting Proxies on Fund Portfolio Securities                                                                                                          39
  Quarterly Portfolio Schedule                                                                                                                         39

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                            Percentage of
  Security Type                                                                                                            Total Net Assets
  Commercial Paper                                                                                                                41.2%
  Variable Rate Instruments                                                                                                       35.6%
  Bank Instruments                                                                                                                 7.1%
  Asset-Backed Securities                                                                                                          0.5%
  Other Repurchase Agreements and Repurchase Agreements                                                                           14.9%
  Investment Company                                                                                                               0.7%
  Other Assets and Liabilities—Net2                                                                                                0.0%
      TOTAL                                                                                                                      100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                              42.4%4
  8-30 Days                                                                                                              18.8%
  31-90 Days                                                                                                             30.2%
  91-180 Days                                                                                                             8.1%
  181 Days or more                                                                                                        0.5%
  Other Assets and Liabilities—Net2                                                                                       0.0%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for more complete information regarding these security types.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.
  4      Overnight securities comprised 18.3% of the Fund's portfolio.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              3/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808        Doc 6-2 Filed 12/13/18 Page 5 of 586
                                                               Annual Shareholder Report
                                                                          1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Principal
          Amount                                                                                                          Value
                            ASSET-BACKED SECURITIES—0.5%
                            Finance - Equipment—0.5%
        $ 19,258,698        Amur Equipment Finance Receivables V LLC, Series 2018-1, Class A1, 2.50%, 3/20/2019
                            (IDENTIFIED COST $19,258,698)                                                                 $    19,258,698
                            CERTIFICATES OF DEPOSIT—7.1%
                            Banking—7.1%
          50,000,000        Mizuho Bank Ltd., 2.425%, 9/20/2018                                                                49,832,791
          80,000,000        Mizuho Bank Ltd., 2.35% - 2.425%, 8/31/2018 - 9/28/2018                                            79,747,638
          50,000,000        Sumitomo Mitsui Trust Bank Ltd., 2.33%, 11/26/2018                                                 50,000,000
         120,000,000        Toronto Dominion Bank, 1.70% - 1.75%, 10/10/2018 - 10/22/2018                                     120,000,000
                               TOTAL CERTIFICATES OF DEPOSIT                                                                  299,580,429
                           1COMMERCIAL PAPER—41.2%
                            Aerospace / Auto—0.6%
          25,000,000        Daimler Finance NA LLC, (GTD by Daimler AG), 2.501%, 1/15/2019                                     24,713,549
                            Banking—13.7%
          10,000,000        Alpine Securitization LLC, (Credit Suisse AG LIQ), 2.021%, 8/1/2018                                10,000,000
          40,000,000        Alpine Securitization LLC, (Credit Suisse AG LIQ), 2.51%, 12/19/2018                               40,000,000
          50,000,000        Alpine Securitization LLC, (Credit Suisse AG LIQ), 2.51%, 12/20/2018                               50,000,000
          50,000,000        Antalis S.A., (Societe Generale, Paris LIQ), 2.384%, 8/2/2018                                      49,996,708
          20,000,000        Banque et Caisse d'Epargne de L'Etat, 2.061%, 8/8/2018                                             19,992,067
             4,000,000      Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.511%, 9/24/2018                         3,985,120
          65,000,000        COL Commercial Paper Co. LLC, 2.082% - 2.237%,
                            9/14/2018 - 11/2/2018                                                                              64,678,250
          15,000,000       2COL Commercial Paper II Co. LLC, 2.497% (3-month USLIBOR +0.16%), 10/4/2018                        15,000,000
          55,000,000        Crown Point Capital Co., LLC, (Credit Suisse AG LIQ), 2.399% - 2.542%, 10/9/2018 - 1/7/2019        54,553,383
          50,000,000        Crown Point Capital Co., LLC, (Credit Suisse AG LIQ), 2.53%, 1/2/2019                              50,000,000
          25,000,000        LMA-Americas LLC, (Credit Agricole Corporate and Investment Bank LIQ), 2.263%, 8/28/2018           24,957,813
         125,047,000        Ridgefield Funding Company, LLC Series B, 2.364% - 2.415%, 8/2/2018 - 8/15/2018                   124,996,414
          45,425,000        Starbird Funding Corp., 2.314% - 2.682%, 8/13/2018 - 9/24/2018                                     45,328,920
          25,000,000        Versailles Commercial Paper LLC, (Natixis LIQ), 2.157%, 8/31/2018                                  24,955,208
                               TOTAL                                                                                          578,443,883
                            Electric Power—5.0%
         212,500,000        Duke Energy Corp., 2.151% - 2.255%, 8/1/2018 - 8/14/2018                                          212,431,955



                                                              Annual Shareholder Report
                                                                          2

  Table of Contents


          Principal
          Amount                                                                                                          Value
                           1COMMERCIAL PAPER—continued
                            Finance - Automotive—2.0%
        $ 84,251,000        Ford Motor Credit Co. LLC, 2.394% - 2.521%, 8/23/2018 - 10/22/2018                            $    84,084,221
                            Finance - Equipment—2.2%


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            4/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808        Doc 6-2 Filed 12/13/18 Page 6 of 586
          94,420,000        Caterpillar Financial Services Corp., 2.157% - 2.313%,
                            9/17/2018 - 9/26/2018                                                                                94,107,199
                            Finance - Retail—5.9%
         135,000,000        Barton Capital S.A., 2.138% - 2.314%, 9/10/2018 - 10/10/2018                                        134,603,188
         115,000,000        Sheffield Receivables Company LLC, 2.294% - 2.451%,
                            8/1/2018 - 11/9/2018                                                                                114,477,472
                               TOTAL                                                                                            249,080,660
                            Food & Beverage—1.0%
          42,700,000        Mondelez International, Inc., 2.299% - 2.445%, 8/6/2018 - 10/10/2018                                 42,579,189
                            Health Care—1.0%
          42,000,000        McKesson Corp., 2.253%, 8/9/2018                                                                     41,979,000
                            Insurance—2.0%
          85,000,000        UnitedHealth Group, Inc., 2.071%, 8/6/2018                                                           84,975,563
                            Machinery, Equipment, Auto—1.0%
          42,000,000        Harley-Davidson Financial Services, Inc., (Harley-Davidson, Inc. Support Agreement), 2.246% -
                            2.309%, 9/6/2018 - 9/10/2018                                                                         41,896,453
                            Mining—5.0%
         212,900,000        Nutrien Ltd., 2.303% - 2.55%, 8/9/2018 - 9/10/2018                                                  212,490,841
                            Pharmaceuticals and Health Care—1.0%
          41,000,000        AstraZeneca PLC, 2.389% - 2.41%, 9/17/2018 - 10/2/2018                                               40,861,834
                            Telecommunications—0.7%
          30,000,000        Bell Canada, 2.357%, 8/2/2018                                                                        29,998,042
                               TOTAL COMMERCIAL PAPER                                                                       1,737,642,389
                           2NOTES-VARIABLE—35.6%
                            Banking—33.4%
          55,000,000        Bank of Montreal, 2.328% (1-month USLIBOR +0.25%), 8/13/2018                                         55,000,162
          40,000,000        Bank of Montreal, 2.329% (1-month USLIBOR +0.25%), 8/20/2018                                         40,000,000
          50,000,000        Bank of Montreal, 2.33% (1-month USLIBOR +0.24%), 8/3/2018                                           50,000,000
          30,500,000        Bank of Montreal, 2.35% (1-month USLIBOR +0.25%), 8/7/2018                                           30,500,000
          40,000,000        Bank of Montreal, 2.518% (1-month USLIBOR +0.44%), 8/13/2018                                         40,000,000
          14,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.372% (1-month USLIBOR
                            +0.29%), 7/12/2019                                                                                   14,000,000
          30,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.387% (1-month USLIBOR
                            +0.29%), 2/8/2019                                                                                    30,000,000
          35,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.422% (1-month USLIBOR
                            +0.35%), 2/15/2019                                                                                   35,000,000




                                                              Annual Shareholder Report
                                                                          3

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           2NOTES-VARIABLE—continued
                            Banking—continued
        $ 18,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.437% (1-month USLIBOR
                            +0.34%), 6/7/2019                                                                               $    18,000,000
          43,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.537% (3-month USLIBOR
                            +0.20%), 4/12/2019                                                                                   43,000,000
          55,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.602% (3-month USLIBOR
                            +0.27%), 3/22/2019                                                                                   55,000,000
          49,050,000        BlackRock Municipal Income Quality Trust, VMTP Preferred Shares (Series T0009) Daily VRDPs,
                            (JP Morgan Chase Bank N.A. LIQ), 2.05%, 1/2/2019                                                     49,050,000
          34,140,000        BlackRock MuniHoldings Quality Fund, Inc., VMTP Preferred Shares (Series T0019) Daily
                            VRDPs, (JP Morgan Chase Bank N.A. LIQ), 2.05%, 1/2/2019                                              34,140,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              5/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808        Doc 6-2 Filed 12/13/18 Page 7 of 586
             8,000,000      Blackrock MuniYield Quality Fund II, Inc., VMTP Preferred Shares (Series T0012) Daily VRDPs,
                            (JP Morgan Chase Bank N.A. LIQ), 2.05%, 1/2/2019                                                       8,000,000
          20,000,000        BlackRock Strategic Municipal Trust, VMTP Preferred Shares (Series T0015) Daily VRDPs, (JP
                            Morgan Chase Bank N.A. LIQ), 2.05%, 1/2/2019                                                          20,000,000
          20,000,000        Canadian Imperial Bank of Commerce, 2.292% (1-month USLIBOR +0.20%), 8/2/2018                         20,000,000
          10,000,000        Canadian Imperial Bank of Commerce, 2.334% (1-month USLIBOR +0.26%), 8/13/2018                        10,000,000
          80,000,000        Canadian Imperial Bank of Commerce, 2.387% (1-month USLIBOR +0.30%), 8/6/2018                         80,000,000
          30,000,000        Canadian Imperial Bank of Commerce, 2.431% (1-month USLIBOR +0.35%), 8/21/2018                        30,000,000
          50,000,000        Canadian Imperial Bank of Commerce, 2.466% (3-month USLIBOR +0.13%), 10/3/2018                        50,000,000
          20,000,000        Canadian Imperial Bank of Commerce, 2.469% (3-month USLIBOR +0.13%), 10/9/2018                        20,000,000
          35,080,000        Carol Allen Family Liquidity Trust, (Comerica Bank LOC), 2.06%, 8/2/2018                              35,080,000
             3,265,000      Colorado Health Facilities Authority, Series 2016B, (UMB Bank, N.A. LOC), 2.077%, 8/2/2018             3,265,000
          10,265,000        Connecticut Water Co., Series 2004, (Citizens Bank, N.A., Providence LOC), 2.33%, 8/1/2018            10,265,000
             7,090,000      EG Irrevocable Life Insurance Trust, (BOKF, N.A. LOC), 2.03%, 8/2/2018                                 7,090,000
             9,590,000      Eric and Lizzie Bommer Insurance Trust, (BOKF, N.A. LOC), 2.03%, 8/2/2018                              9,590,000
             1,080,000      Galasso Materials LLC and Galasso Holdings LLC, (Series 1998), (KeyBank, N.A. LOC), 2.20%,
                            8/2/2018                                                                                               1,080,000
             3,660,000      Gannett Fleming, Inc., Series 2001, (Manufacturers & Traders Trust Co., Buffalo, NY LOC),
                            2.54%, 8/3/2018                                                                                        3,660,000




                                                             Annual Shareholder Report
                                                                          4

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           2NOTES-VARIABLE—continued
                            Banking—continued
        $ 5,985,000         GM Enterprises of Oregon, Inc., Series 2017, (Bank of the West, San Francisco, CA LOC),
                            2.03%, 8/2/2018                                                                                   $    5,985,000
             1,025,000      Graywood Farms LLC, (Manufacturers & Traders Trust Co., Buffalo, NY LOC), 2.53%, 8/3/2018              1,025,000
             1,635,000      Green Knight EDC, Series 2004, (Fulton Bank, N.A. LOC), 2.17%, 8/2/2018                                1,635,000
             2,035,000      Hazlet Manor Associates, (Series 1998), (Manufacturers & Traders Trust Co., Buffalo, NY LOC),
                            2.53%, 8/7/2018                                                                                        2,035,000
          18,085,000        J.R. Adventures Insurance Trust, Series 2014, (BOKF, N.A. LOC), 2.03%, 8/2/2018                       18,085,000
              135,000       Lancaster, PA IDA, Snavely's Mill, Inc. Series 2003-B, (Fulton Bnak, N.A. LOC), 2.17%, 8/2/2018           135,000
          12,005,000        Maryland State EDC, Human Genome (Series 1997), (Manufacturers & Traders Trust Co.,
                            Buffalo, NY LOC), 2.53%, 8/7/2018                                                                     12,005,000
             6,955,000      Maryland State EDC, Human Genome Sciences Series 1999-B, (Manufacturers & Traders Trust
                            Co., Buffalo, NY LOC), 2.53%, 8/7/2018                                                                 6,955,000
             3,405,000      Moran Enterprises, Inc., Series 2015, (BOKF, N.A. LOC), 2.03%, 8/2/2018                                3,405,000
          23,935,000        RBS Insurance Trust, Series 2015, (BOKF, N.A. LOC), 2.03%, 8/2/2018                                   23,935,000
             9,470,000      Sendra Family Irrevocable Trust, Series 2015, (BOKF, N.A. LOC), 2.03%, 8/2/2018                        9,470,000
          13,875,000        Steel Dust Recycling, LLC, Series 2016, (Comerica Bank LOC), 2.06%, 8/2/2018                          13,875,000
             3,600,000      Szuch and Plotkin Irrevocable Trust Agreement, Series 2016, (BOKF, N.A. LOC), 2.03%,
                            8/2/2018                                                                                               3,600,000
          11,935,000        The Gregory P. Berry Trust, Series 2017, (BOKF, N.A. LOC), 2.077%, 8/2/2018                           11,935,000
             6,460,000      The Harry M. Rubin 2014 Insurance Trust, Series 2014, (Wells Fargo Bank, N.A. LOC), 2.03%,
                            8/1/2018                                                                                               6,460,000
             5,825,000      The Jacob Rosenstein Irrevocable Life Insurance Trust, (Bank of America N.A. LOC), 2.03%,
                            8/1/2018                                                                                               5,825,000
             8,820,000      The Jay Deitz 2015 Irrevocable Life Insurance Trust, Series 2016, (BOKF, N.A. LOC), 2.03%,
                            8/2/2018                                                                                               8,820,000
             9,825,000      The KVR Insurance Trust, Series 2014, (BOKF, N.A. LOC), 2.03%, 8/2/2018                                9,825,000
             9,240,000      The Murray D. Berry Trust, Series 2017, (BOKF, N.A. LOC), 2.077%, 8/2/2018                             9,240,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                6/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808        Doc 6-2 Filed 12/13/18 Page 8 of 586
             9,550,000      The Ray L. Berry Trust, Series 2017, (BOKF, N.A. LOC), 2.077%, 8/2/2018                                   9,550,000
             5,565,000      The Raymon Lee Ince Irrevocable Trust, Series 2013, (BOKF, N.A. LOC), 2.03%, 8/2/2018                     5,565,000
             6,680,000      The Rieber Life Insurance Trust, Series 2016, (BOKF, N.A. LOC), 2.03%, 8/2/2018                           6,680,000




                                                              Annual Shareholder Report
                                                                          5

  Table of Contents


          Principal
          Amount                                                                                                                Value
                           2NOTES-VARIABLE—continued
                            Banking—continued
        $ 45,000,000        Toronto Dominion Bank, 2.302% (1-month USLIBOR
                            +0.23%), 8/30/2018                                                                                  $    45,000,000
          50,000,000        Toronto Dominion Bank, 2.481% (1-month USLIBOR
                            +0.40%), 8/23/2018                                                                                       50,000,000
             7,305,000      Tuttle Insurance Trust No. 2, Series 2015, (BOKF, N.A. LOC), 2.03%, 8/2/2018                              7,305,000
          25,000,000        Versailles Commercial Paper LLC, (Natixis LIQ), 2.301% (1-month USLIBOR +0.22%), 2/1/2019                25,000,000
          15,000,000        Wells Fargo Bank, N.A., 2.492% (3-month USLIBOR
                            +0.15%), 10/24/2018                                                                                      15,000,000
         150,000,000        Wells Fargo Bank, N.A., 2.495% (3-month USLIBOR
                            +0.16%), 10/26/2018                                                                                     150,000,000
          21,000,000        Wells Fargo Bank, N.A., 2.521% (3-month USLIBOR
                            +0.20%), 9/10/2018                                                                                       21,000,000
          75,000,000        Westpac Banking Corp. Ltd., Sydney, 2.309% (1-month USLIBOR +0.23%), 8/20/2018                           75,000,000
          20,000,000        Westpac Banking Corp. Ltd., Sydney, 2.374% (1-month USLIBOR +0.30%), 6/13/2019                           20,000,000
              690,000       Wilsbach Distributors, Inc., (Series 1999), (Manufacturers & Traders Trust Co., Buffalo, NY LOC),
                            2.54%, 8/1/2018                                                                                             690,000
             8,240,000      Wingo Family Master Trust, (BOKF, N.A. LOC), 2.03%, 8/2/2018                                              8,240,000
          13,000,000        Yavapai County, AZ IDA - Recovery Zone Facility, Taxable (Series 2015), (Bank of Nova Scotia,
                            Toronto LOC), 2.15%, 8/2/2018                                                                            13,000,000
                               TOTAL                                                                                            1,408,000,162
                            Government Agency—1.8%
             9,157,000      Hart Family Holdings LLC, Series 2012, (Federal Home Loan Bank of Dallas LOC), 2.08%,
                            8/2/2018                                                                                                  9,157,000
             7,230,000      Illinois Housing Development Authority, Housing Bonds, 2015 Subseries A-3 Taxable, (Federal
                            Home Loan Bank of Chicago LIQ), 2.04%, 8/2/2018                                                           7,230,000
          31,360,000        Jefferson at Stadium Park - Phase B Owner LLC, Jefferson at Stadium Park Apartments, (Federal
                            Home Loan Bank of San Francisco LOC), 2.08%, 8/2/2018                                                    31,360,000
             3,935,000      Jerry P. Himmel Irrevocable Trust No. 1, (Federal Home Loan Bank of Dallas LOC), 2.03%,
                            8/2/2018                                                                                                  3,935,000
          10,725,000        Joseph L. Goggins Irrevocable Insurance Trust, Series 2018, (Federal Home Loan Bank of
                            Atlanta LOC), 2.03%, 8/2/2018                                                                            10,725,000
             6,060,000      Roberts Insurance Trusts, LLC, (Federal Home Loan Bank of Des Moines LOC), 2.03%, 8/2/2018                6,060,000
             6,860,000      Tack Capital Co., (Federal Home Loan Bank of New York LOC), 2.08%, 8/2/2018                               6,860,000
                               TOTAL                                                                                                 75,327,000




                                                              Annual Shareholder Report
                                                                          6

  Table of Contents


          Principal
          Amount                                                                                                                Value
                           2NOTES-VARIABLE—continued


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                  7/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808        Doc 6-2 Filed 12/13/18 Page 9 of 586
                            Municipals—0.5%
        $ 20,000,000        Alaska State Housing Finance Corp., (2017 Series B) Taxable, 1.99%, 8/2/2018                          $    20,000,000
                               TOTAL NOTES-VARIABLE                                                                               1,503,327,162
                            OTHER REPURCHASE AGREEMENTS—11.5%
         115,000,000        Barclays Bank PLC, 2.18%, 8/13/2018, interest in a $125,000,000 collateralized loan agreement,
                            dated 7/9/2018, will repurchase securities provided as collateral for $125,264,931, in which asset-
                            backed securities and collateralized mortgage-backed obligations with a market value of
                            $127,770,230 have been received as collateral and held with BNY Mellon as tri-party agent.                115,000,000
          47,000,000        BNP Paribas SA, 2.21%, 8/1/2018, interest in a $50,000,000 collateralized loan agreement, dated
                            7/31/2018, will repurchase securities provided as collateral for $50,003,069, in which corporate
                            bonds, medium-term notes and U.S. government agency securities with a market value of
                            $51,003,132 have been received as collateral and held with BNY Mellon as tri-party agent.                  47,000,000
          50,000,000        BNP Paribas SA, 2.04%, 8/1/2018, interest in a $50,000,000 collateralized loan agreement, dated
                            7/31/2018, will repurchase securities provided as collateral for $50,002,833, in which medium-
                            term notes, U.S. treasury notes and U.S. government agency securities with a market value of
                            $51,002,890 have been received as collateral and held with BNY Mellon as tri-party agent.                  50,000,000
          50,000,000       3Citigroup Global Markets, Inc., 3.05%, 8/1/2018, interest in a $60,000,000 collateralized loan
                            agreement, dated 7/2/2018, will repurchase securities provided as collateral for $60,150,524, in
                            which U.S. treasury notes with a market value of $61,355,030 have been received as collateral
                            and held with BNY Mellon as tri-party agent.                                                               50,000,000
          70,000,000       3Citigroup Global Markets, Inc., 3.10%, 8/1/2018, interest in a $90,000,000 collateralized loan
                            agreement, dated 7/2/2018, will repurchase securities provided as collateral for $90,229,494 in
                            which U.S. treasury notes with a market value of $92,036,354 have been received as collateral
                            and held with BNY Mellon as tri-party agent.                                                               70,000,000
          25,000,000        Citigroup Global Markets, Inc., 2.11%, 8/1/2018, interest in a $35,000,000 collateralized loan
                            agreement, dated 7/31/2018, will repurchase security provided as collateral for $35,002,051, in
                            which exchange traded security with a market value of $35,702,093 have been received as
                            collateral and held with BNY Mellon as tri-party agent.                                                    25,000,000
         110,000,000        HSBC Securities (USA), Inc., 2.01%, 8/1/2018, interest in a $110,000,000 collateralized loan
                            agreement, dated 7/31/2018, will repurchase securities provided as collateral for $110,006,142, in
                            which corporate bonds and medium-term notes securities with a market value of $112,200,000
                            have been received as collateral and held with BNY Mellon as tri-party agent.                             110,000,000




                                                               Annual Shareholder Report
                                                                           7

  Table of Contents


          Principal
          Amount                                                                                                                  Value
                            OTHER REPURCHASE AGREEMENTS—continued
        $ 20,000,000        Wells Fargo Securities LLC, 2.79%, 10/25/2018, interest in a $20,000,000 collateralized loan
                            agreement, dated 7/27/2018, will repurchase security provided as collateral for $20,139,500, in
                            which U.S. government agency security with a market value of $20,407,997 have been received
                            as collateral and held with BNY Mellon as tri-party agent.                                            $    20,000,000
                               TOTAL OTHER REPURCHASE AGREEMENTS                                                                      487,000,000
                            REPURCHASE AGREEMENTS—3.4%
          95,000,000        Interest in $925,000,000 joint repurchase agreement, 1.91% dated 7/31/2018 under which
                            Barclays Bank PLC will repurchase the securities provided as collateral for $925,049,076 on
                            8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon, tri-
                            party agent, were U.S. treasury bonds, U.S. treasury notes and U.S. government agency
                            securities with various maturities to 8/15/2046 and the market value of those underlying securities
                            was $943,550,065.                                                                                          95,000,000
          50,000,000        Interest in $200,000,000 joint repurchase agreement, 1.93% dated 7/31/2018 under which BMO
                            Harris Bank, N.A. will repurchase the securities provided as collateral for $200,010,722 on
                            8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon, tri-
                            party agent, were U.S. government agency securities with various maturities to 2/25/2036 and the
                            market value of those underlying securities was $205,725,726.                                              50,000,000
                               TOTAL REPURCHASE AGREEMENTS                                                                            145,000,000
                            INVESTMENT COMPANY—0.7%
          26,997,500        Federated Institutional Prime Value Obligations Fund,
                            Institutional Shares, 2.08%4
                            (IDENTIFIED COST $27,000,100)                                                                              27,000,100

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    8/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                    Case 18-12808       Doc 6-2 Filed 12/13/18 Page 10 of 586
                                     TOTAL INVESTMENT IN SECURITIES—100.0%
                                     (AMORTIZED AND IDENTIFIED COST $4,218,808,778)5                                                                4,218,808,778
                                     OTHER ASSETS AND LIABILITIES—0.0%6                                                                                 2,074,810
                                     TOTAL NET ASSETS—100%                                                                                         $4,220,883,588
  Securities that are subject to the federal alternative minimum tax (AMT) represent 1.5% of the Fund's portfolio as calculated based upon total market
  value (unaudited).




                                                                      Annual Shareholder Report
                                                                                   8

  Table of Contents



  Affiliated fund holdings are investment companies which are managed by the Adviser or an affiliate of the Adviser. Transactions with affiliated fund
  holdings during the year ended July 31, 2018, were as follows:
                                                                                                                                     Federated
                                                                                                                                   Institutional
                                                                                                                                   Prime Value
                                                                                                                                Obligations Fund
                                                                                                                               Institutional Shares

  Balance of Shares Held 7/31/2017                                                                                                           —
  Purchases/Additions                                                                                                                26,997,500
  Sales/Reductions                                                                                                                           —
  Balance of Shares Held 7/31/2018                                                                                                   26,997,500
  Value                                                                                                                             $27,000,100
  Change in Unrealized Appreciation/(Depreciation)                                                                                   $       —
  Net Realized Gain/(Loss)                                                                                                           $       —
  Dividend Income                                                                                                                   $    314,905


  1       Discount rate at time of purchase for discount issues, or the coupon for interest-bearing issues.
  2       Floating/variable note with current rate and current maturity or next reset date shown. Certain variable rate securities are not based on a published
          reference rate and spread but are determined by the issuer or agent and are based on current market conditions. These securities do not indicate a
          reference rate and spread in their description above.
  3       Repurchase agreement whose interest rate resets daily and is shown at the current rate as of July 31, 2018. The date indicated is the original day the
          repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, the Fund has the right to terminate the
          repurchase agreement at any time.
  4       7-day net yield.
  5       Also represents cost for federal tax purposes.
  6       Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
          Level 1—quoted prices in active markets for identical securities.
          Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
          includes securities valued at amortized cost.
          Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                     9/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 11 of 586
                                                                   Annual Shareholder Report
                                                                                9

  Table of Contents



  The following is a summary of the inputs used, as of July 31, 2018, in valuing the Fund's assets carried at fair value:
  Valuation Inputs
                                                                                              Level 2—
                                                                                                Other                Level 3—
                                                                   Level 1—                  Significant            Significant
                                                                    Quoted                   Observable            Unobservable
                                                                    Prices                     Inputs                 Inputs            Total
  Debt Securities:
  Asset-Backed Securities                                          $       —             $     19,258,698                   $—    $    19,258,698
  Certificates of Deposit                                                  —                 299,580,429                    —         299,580,429
  Commercial Paper                                                         —             1,737,642,389                      —     1,737,642,389
  Notes-Variable                                                           —             1,503,327,162                      —     1,503,327,162
  Other Repurchase Agreements                                              —                 487,000,000                    —         487,000,000
  Repurchase Agreements                                                    —                 145,000,000                    —         145,000,000
  Investment Company                                               27,000,100                        —                      —         27,000,100
     TOTAL SECURITIES                                             $27,000,100           $4,191,808,678                      $—    $4,218,808,778
  The following acronyms are used throughout this portfolio:
  COL         —Collateralized
  EDC         —Economic Development Corporation
  GTD         —Guaranteed
  IDA         —Industrial Development Authority
  LIBOR       —London Interbank Offered Rate
  LIQ         —Liquidity Agreement
  LOC         —Letter of Credit
  VMTP        —Variable Rate Municipal Term Preferred
  VRDPs       —Variable Rate Demand Preferreds

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                                10

  Table of Contents


  Financial Highlights
  (For a Share Outstanding Throughout Each Period)


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      10/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 12 of 586
  Year Ended July 31                                            2018                 2017            2016                 2015                 2014
  Net Asset Value, Beginning of Period                                 $1.00                $1.00            $1.00                $1.00                $1.00
  Income from Investment Operations:
  Net investment income                                                0.007                0.001               —                    —                      —
  Net realized gain (loss)                                           0.0001                    —            0.0001               0.0001               0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                 0.007                0.001           0.0001               0.0001               0.0001
  Less Distributions:
  Distributions from net income                                      (0.007)            (0.001)                 —                    —                      —
  Distributions from net realized gain                             (0.000)1                    —         (0.000)1             (0.000)1             (0.000)1
      TOTAL DISTRIBUTIONS                                            (0.007)            (0.001)          (0.000)1             (0.000)1             (0.000)1
  Net Asset Value, End of Period                                       $1.00                $1.00            $1.00                $1.00                $1.00
  Total Return2                                                      0.75%               0.10%              0.00%3               0.00%3               0.00%3
  Ratios to Average Net Assets:
  Net expenses4                                                      1.02%               0.92%              0.52%                 0.27%               0.25%
  Net investment income                                              0.70%               0.08%              0.00%                 0.00%               0.00%
  Expense waiver/reimbursement5                                      0.19%               0.30%              0.72%                 1.05%               1.07%
  Supplemental Data:
  Net assets, end of period
  (000 omitted)                                                 $4,220,884           $6,951,890      $11,562,657          $12,847,237          $11,591,418


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      Represents less than 0.01%.
  4      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio was 1.02%, 0.92%, 0.52%, 0.27%, and
         0.25% for the years ended July 31, 2018, 2017, 2016, 2015 and 2014, respectively, after taking into account these expense reductions.
  5      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                11

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities (including $27,000,100 of investments in an affiliated holding)                               $3,586,808,778
  Investments in other repurchase agreements and repurchase agreements                                                      632,000,000
  Investment in securities, at value (amortized and identified cost $4,218,808,778)                                                          4,218,808,778
  Cash                                                                                                                                             479,644
  Income receivable                                                                                                                              4,798,659
      TOTAL ASSETS                                                                                                                           4,224,087,081
  Liabilities:
  Payable for distribution services fee (Note 5)                                                                                 1,643,922


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              11/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 13 of 586
  Payable for other service fees (Notes 2 and 5)                                                                    914,598
  Payable for transfer agent fee                                                                                    346,534
  Payable for portfolio accounting fees                                                                                 87,581
  Payable for investment advisor fee (Note 5)                                                                           47,724
  Payable for administrative fee (Note 5)                                                                                9,055
  Accrued expenses (Note 5)                                                                                         154,079
     TOTAL LIABILITIES                                                                                                                3,203,493
  Net assets for 4,220,852,915 shares outstanding                                                                                $4,220,883,588
  Net Assets Consists of:
  Paid-in capital                                                                                                                $4,220,840,360
  Accumulated net realized gain                                                                                                         43,228
     TOTAL NET ASSETS                                                                                                            $4,220,883,588
  Net Asset Value, Offering Price and Redemption Proceeds Per Share:
  $4,220,883,588 ÷ 4,220,852,915 shares outstanding, no par value, unlimited shares authorized                                            $1.00
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                12

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                          $90,274,656
  Dividends received from an affiliated holding see footnotes to Portfolio of Investments                                              314,905
     TOTAL INCOME                                                                                                                    90,589,561
  Expenses:
  Investment adviser fee (Note 5)                                                                                  $ 10,514,411
  Administrative fee (Note 5)                                                                                           4,207,954
  Custodian fees                                                                                                         195,587
  Transfer agent fees                                                                                                   5,280,471
  Directors'/Trustees' fees (Note 5)                                                                                      52,979
  Auditing fees                                                                                                           23,100
  Legal fees                                                                                                               9,305
  Distribution services fee (Note 5)                                                                                28,914,630
  Other service fees (Notes 2)                                                                                      13,097,749
  Portfolio accounting fees                                                                                              175,345
  Share registration costs                                                                                               980,855
  Printing and postage                                                                                                   526,058
  Miscellaneous (Note 5)                                                                                                  67,689
     TOTAL EXPENSES                                                                                                 64,046,133

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                12/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 14 of 586
  Waivers, Reimbursement and Reduction:
  Waiver/reimbursement of investment adviser fee (Note 5)                                      $(4,936,768)
  Waiver of other operating expenses (Note 5)                                                   (5,257,205)
  Reduction of custodian fees (Note 6)                                                              (4,097)
     TOTAL WAIVERS, REIMBURSEMENT AND REDUCTION                                                                       (10,198,070)
  Net expenses                                                                                                                         53,848,063
  Net investment income                                                                                                                36,741,498
  Net realized gain on investments                                                                                                         77,615
  Change in net assets resulting from operations                                                                                      $36,819,113
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                             13

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                           2018                    2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                       $    36,741,498    $      6,938,105
  Net realized gain                                                                                                    77,615              65,015
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                36,819,113           7,003,120
  Distributions to Shareholders:
  Distributions from net investment income                                                                        (36,741,498)         (6,938,105)
  Distributions from net realized gain                                                                                (88,446)            (75,307)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                            (36,829,942)         (7,013,412)
  Share Transactions:
  Proceeds from sale of shares                                                                                 1,535,448,053         1,942,526,606
  Net asset value of shares issued to shareholders in payment of distributions declared                            35,655,901           6,860,625
  Cost of shares redeemed                                                                                     (4,302,099,698)    (6,560,143,619)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                   (2,730,995,744)    (4,610,756,388)
  Change in net assets                                                                                        (2,731,006,575)    (4,610,766,680)
  Net Assets:
  Beginning of period                                                                                          6,951,890,163     11,562,656,843
  End of period                                                                                               $ 4,220,883,588    $ 6,951,890,163
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    13/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 15 of 586
                                                                   Annual Shareholder Report
                                                                               14

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end,
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Capital
  Reserves Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each portfolio
  are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The investment
  objective of the Fund is to provide current income consistent with stability of principal and liquidity.
        The Fund operates as a retail money market fund. As a retail money market fund, the Fund: (1) will generally continue to use amortized cost to value
  its portfolio securities and transact at a stable $1.00 net asset value (NAV); (2) has adopted policies and procedures reasonably designed to limit
  investments in the Fund to accounts beneficially owned by natural persons as required for a retail money market fund by Rule 2a-7 under the Act; and (3)
  has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the Fund's weekly
  liquid assets were to fall below a designated threshold, if the Fund's Trustees determine such liquidity fees or redemption gates are in the best interest of
  the Fund.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Most securities are valued at amortized cost. Shares of any institutional money market fund in which the Fund invests will be valued at the fund's NAV,
  which may be calculated using market value, rather than the amortized cost method. Under the amortized cost valuation method, an investment is valued
  initially at its cost as determined in accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the
  investment to account for any difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined
  not to approximate fair value, the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no
  assurance that the Fund could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund
  determines its NAV per share.




                                                                    Annual Shareholder Report
                                                                               15

  Table of Contents


       The Fund's Board of Trustees (the “Trustees”) have ultimate responsibility for determining the fair value of investments. The Trustees have appointed
  a valuation committee (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (“the Adviser”) and
  certain of the Adviser's affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-
  based value. The Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of
  the current value of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee
  employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies,
  procedures and valuation methods (including key inputs and assumptions) and review of price challenges by the Adviser based on recent market activity.
  In the event that market quotations and price evaluations are not available for an investment, the Valuation Committee determines the fair value of the
  investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the
  Valuation Committee and any changes made to the procedures.

  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 14/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 16 of 586
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Adviser and its affiliates. The Fund will participate on a pro rata basis with the
  other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds from any
  repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreements reducing the net settlement
  amount to zero.



                                                                     Annual Shareholder Report
                                                                                 16

  Table of Contents


  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income. The
  detail of the total fund expense waivers, reimbursement and reduction of $10,198,070 is disclosed in various locations in Note 5 and Note 6.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund to unaffiliated financial intermediaries or to Federated
  Shareholder Services Company (FSSC) for providing services to shareholders and maintaining shareholder accounts. Subject to the terms described in
  the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code (the “Code”) and to distribute to shareholders each year
  substantially all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did
  not have a liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the
  Statement of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which
  include the United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. Restricted securities are valued at amortized cost in accordance with Rule 2a-7 under the Act.




                                                                     Annual Shareholder Report
                                                                                 17

  Table of Contents


  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following table summarizes share activity:
  Year Ended July 31                                                                                                        2018                     2017


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    15/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 17 of 586
  Shares sold                                                                                                              1,535,448,053        1,942,526,606
  Shares issued to shareholders in payment of distributions declared                                                           35,655,901           6,860,625
  Shares redeemed                                                                                                     (4,302,099,698)          (6,560,143,619)
      NET CHANGE RESULTING FROM FUND SHARE TRANSACTIONS                                                               (2,730,995,744)          (4,610,756,388)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                               2018                    2017
  Ordinary Income1                                                                                                         $36,819,516            $7,013,412
  Long Term Capital Gains1                                                                                                 $     10,426            $      —
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.
  As of July 31, 2018, the components of distributable earnings on a tax basis were as follows:

  Undistributed ordinary income2                                                                                                                          $43,229
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018,
  the Adviser voluntarily waived $4,907,828 of its fee.
       The Adviser has agreed to waive its fee and/or reimburse the Fund for certain investment adviser fees and other operating expenses as a result of
  transactions in other affiliated investment companies. For the year ended July 31, 2018, the Adviser waived and/or reimbursed $28,940.




                                                                     Annual Shareholder Report
                                                                                 18

  Table of Contents


  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                        Average Daily Net Assets
  Administrative Fee                                                                    of the Investment Complex
  0.100%                                                                                on assets up to $50 billion
  0.075%                                                                                on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized net fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex
  0.150%                                                                              on the first $5 billion
  0.125%                                                                              on the next $5 billion
  0.100%                                                                              on the next $10 billion
  0.075%                                                                              on assets in excess of $20 billion

  In addition, FAS may change certain out-of-pocket expenses to the Fund.

  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's shares to finance activities intended to result in the sale
  of these shares. The Plan provides that the Fund may incur distribution expenses at 0.55% of average daily net assets, annually, to compensate FSC.
  Subject to the terms described in the Expense Limitation note, FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31,


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    16/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 18 of 586
  2018, FSC waived $5,257,205 of its fees. When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase
  shares. For the year ended July 31, 2018, FSC retained $10,142 of fees paid by the Fund.




                                                                   Annual Shareholder Report
                                                                               19

  Table of Contents


  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waiver/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) and the Fund's share of the fees and expenses of the investments in affiliated funds paid by the Fund (after the voluntary waivers and
  reimbursements) will not exceed 1.02% (the “Fee Limit”), up to but not including the later of (the “Termination Date”): (a) October 1, 2019; or (b) the date
  of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these
  arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the
  agreement of the Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions, which complied with Rule
  17a-7 under the Act, amounted to $5,900,000 and $6,475,000, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. EXPENSE REDUCTION
  Through arrangements with the Fund's custodian, net credits realized as a result of uninvested cash balances were used to reduce custody expenses.
  For the year ended July 31, 2018, the Fund's expenses were reduced by $4,097 under these arrangements.

  7. CONCENTRATION OF RISK
  A substantial portion of the Fund's portfolio may be comprised of obligations of banks. As a result, the Fund may be more susceptible to any economic,
  business, political or other developments which generally affect these entities.




                                                                   Annual Shareholder Report
                                                                               20

  Table of Contents



  8. LINE OF CREDIT



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               17/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 19 of 586
  The Fund participates with certain other Federated Funds, on a several basis, in an up to $500,000,000 unsecured, 364-day, committed, revolving line of
  credit (LOC) agreement. The LOC was made available to finance temporarily the repurchase or redemption of shares of the Fund, failed trades, payment
  of dividends, settlement of trades and for other short-term, temporary or emergency general business purposes. The Fund cannot borrow under the LOC
  if an inter-fund loan is outstanding. The Fund's ability to borrow under the LOC also is subject to the limitations of the Act and various conditions
  precedent that must be satisfied before the Fund can borrow. Loans under the LOC are charged interest at a fluctuating rate per annum equal to the
  highest, on any day, of (a) (i) the federal funds effective rate, (ii) the one month London Interbank Offered Rate (LIBOR), and (iii) 0.0%, plus (b) a margin.
  The LOC also requires the Fund to pay, quarterly in arrears and at maturity, its pro rata share of a commitment fee based on the amount of the lenders'
  commitment that has not been utilized. As of July 31, 2018, the Fund had no outstanding loans. During the year ended July 31, 2018, the Fund did not
  utilize the LOC.

  9. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC), the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from or lend money to other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the
  program was not utilized.




                                                                    Annual Shareholder Report
                                                                                21

  Table of Contents


  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED CAPITAL RESERVES
  FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities of Federated Capital Reserves Fund (the “Fund”) (one of the
  portfolios constituting Money Market Obligations Trust), including the portfolio of investments, as of July 31, 2018, and the related
  statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then
  ended, the financial highlights for each of the five years in the period then ended and the related notes (collectively referred to as the
  “financial statements”). In our opinion, the financial statements present fairly, in all material respects, the financial position of the Fund
  at July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period
  then ended and its financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted
  accounting principles.
  Basis for Opinion
  These financial statements are the responsibility of the Fund's management. Our responsibility is to express an opinion on the Fund's
  financial statements based on our audits. We are a public accounting firm registered with the Public Company Accounting Oversight
  Board (United States) (PCAOB) and are required to be independent with respect to the Fund in accordance with the U.S. federal
  securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 18/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 20 of 586
  We conducted our audits in accordance with standards of the PCAOB. Those standards require that we plan and perform the audit to
  obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement, whether
  due to error or fraud. The Fund is not required to have, nor were we engaged to perform, an audit of the Fund's internal control over
  financial reporting. As part of our audits, we are required to obtain an understanding of internal control over financial reporting, but not
  for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting. Accordingly, we
  express no such opinion.




                                                             Annual Shareholder Report
                                                                        22

  Table of Contents


  Our audits included performing procedures to assess the risks of material misstatement of the financial statements, whether due to error
  or fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence
  regarding the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July
  31, 2018, by correspondence with the custodian and others, or by other appropriate auditing procedures where replies from others were
  not received. Our audits also included evaluating the accounting principles used and significant estimates made by management, as
  well as evaluating the overall presentation of the financial statements. We believe that our audits provide a reasonable basis for our
  opinion.



  We have served as the auditor of one or more Federated investment companies since 1979.
  Boston, Massachusetts
  September 24, 2018




                                                            Annual Shareholder Report

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               19/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 21 of 586
                                                                               23

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other services fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.
       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                                      Beginning                   Ending
                                                                                    Account Value              Account Value              Expenses Paid
                                                                                       2/1/2018                  7/31/2018                During Period1
  Actual                                                                               $1,000                     $1,005.10                     $5.07
  Hypothetical (assuming a 5% return
  before expenses)                                                                     $1,000                     $1,019.74                     $5.11
  1      Expenses are equal to the Fund's annualized net expense ratio of 1.02%, multiplied by the average account value over the period, multiplied by
         181/365 (to reflect the one-half-year period).




                                                                    Annual Shareholder Report
                                                                               24

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.
  INTERESTED TRUSTEES BACKGROUND




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                20/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 22 of 586
  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               25

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.

  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               21/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 23 of 586
                                                                Annual Shareholder Report
                                                                            26

  Table of Contents



  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                  The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                Qualifications: Mr. Collins has served in several business and financial management roles and
                                                directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                Affiliate Hospital).
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.




                                                                Annual Shareholder Report
                                                                            27

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              22/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 24 of 586
  Maureen Lally-Green                         Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                    University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                     formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                             and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                              Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                              Inc.).

                                              Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                              positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                              of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                              currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                              UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                              Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                              Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                              Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                              Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                              the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                              Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                   Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                     Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                 Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                              management, educational roles and directorship positions throughout his long career. He remains active
                                              as a Management Consultant.




                                                               Annual Shareholder Report
                                                                           28

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: August 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                23/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 25 of 586
  P. Jerome Richey                              Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949                 formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                       President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013                 Other Directorships Held: None.

                                                Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                                positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                                Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                                Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                                Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                                Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                                and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                                 Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957                 Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                       temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                                construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                   Other Directorships Held: None.

                                                Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                                throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                                contractors).




                                                                Annual Shareholder Report
                                                                            29

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years
  Date Service Began                            and Previous Position(s)
  Lori A. Hensler                               Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                   Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                     Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                     Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                                Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                                Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                                Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                             Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                      Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                   Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                                Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                                Federated Securities Corp.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           24/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 26 of 586
                                                             Annual Shareholder Report
                                                                         30

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years
  Date Service Began                         and Previous Position(s)
  Stephen Van Meter                          Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                   Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND               Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                      licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                             Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                             Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                             and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                             Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham was named Chief Investment Officer of Federated's
  Birth Date: September 15, 1959             money market products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager
  CHIEF INVESTMENT OFFICER                   since 1997 and an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has
  Officer since: May 2004                    received the Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert
                                             Morris College.




                                                             Annual Shareholder Report
                                                                         31

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED CAPITAL RESERVES FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         25/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 27 of 586
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        32

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        33

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                26/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 28 of 586
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       34

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group and the Board was satisfied that the overall expense structure of the Fund remained competitive.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the SEC. The Fund's ability to deliver

                                                            Annual Shareholder Report

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              27/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 29 of 586
                                                                       35

  Table of Contents


  competitive performance when compared to its Peer Group was also deemed to be relevant by the Board as a useful indicator of how
  the Adviser is executing the Fund's investment program. The Adviser's ability to execute this program was one of the Board's
  considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment management services warrant
  the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance fell below the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board discussed the Fund's performance with the Adviser and recognized the efforts being taken by the
  Adviser. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.

                                                            Annual Shareholder Report
                                                                       36

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             28/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 30 of 586
                                                             Annual Shareholder Report
                                                                        37

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        38

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 29/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 31 of 586
                                                                     Annual Shareholder Report
                                                                                39

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. The Fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell
  shares if the Fund's liquidity falls below required minimums because of market conditions or other factors. An investment in the Fund
  is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund's sponsor has
  no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support
  to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Capital Reserves Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919304
  41050 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018

  Share Class | Ticker                         A | GRAXX                                   B | GRBXX             C | GRCXX
                                               F | GRGXX                                   P | GRFXX



  Federated Government Reserves Fund
  Fund Established 2005


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           30/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 32 of 586
  A Portfolio of Money Market Obligations Trust


  Dear Valued Shareholder,
  I am pleased to present the Annual Shareholder Report for your fund covering the period from August 1, 2017 through July 31, 2018. This report
  includes a complete listing of your fund's holdings, performance information and financial statements along with other important fund information.
  In addition, our website, FederatedInvestors.com, offers easy access to Federated resources that include timely fund updates, economic and
  market insights from our investment strategists, and financial planning tools.
  Thank you for investing with Federated. I hope you find this information useful and look forward to keeping you informed.
  Sincerely,




  J. Christopher Donahue, President




                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                        1
  Portfolio of Investments                                                                                                                       2
  Financial Highlights                                                                                                                           9
  Statement of Assets and Liabilities                                                                                                          14
  Statement of Operations                                                                                                                      16
  Statement of Changes in Net Assets                                                                                                           17
  Notes to Financial Statements                                                                                                                18
  Report of Independent Registered Public Accounting Firm                                                                                      28
  Shareholder Expense Example                                                                                                                  30
  Board of Trustees and Trust Officers                                                                                                         32
  Evaluation and Approval of Advisory Contract–May 2018                                                                                        38
  Voting Proxies on Fund Portfolio Securities                                                                                                  45
  Quarterly Portfolio Schedule                                                                                                                 45

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                              Percentage of
  Security Type                                                                                              Total Net Assets
  Repurchase Agreements                                                                                            49.9%
  U.S. Government Agency Securities                                                                                44.3%
  U.S. Treasury Securities                                                                                          9.4%
  Other Assets and Liabilities—Net2                                                                                (3.6)%
     TOTAL                                                                                                        100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     31/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 33 of 586
  Securities With an                                                                                                Percentage of
  Effective Maturity of:                                                                                           Total Net Assets
  1-7 Days                                                                                                                57.5%
  8-30 Days                                                                                                               23.2%
  31-90 Days                                                                                                              16.7%
  91-180 Days                                                                                                              4.5%
  181 Days or more                                                                                                         1.7%
  Other Assets and Liabilities—Net2                                                                                       (3.6)%
      TOTAL                                                                                                             100.0%


  1       See the Fund's Prospectus and Statement of Additional Information for more complete information regarding these security types.
  2       Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3       Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
          market mutual funds.




                                                                    Annual Shareholder Report
                                                                               1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Principal
          Amount                                                                                                                             Value
                               GOVERNMENT AGENCIES—44.3%
      $    90,500,000         1Federal Farm Credit System Discount Notes, 1.23% - 2.19%, 8/9/2018 - 2/8/2019                                 $   89,859,864
           50,000,000         2Federal Farm Credit System Floating Rate Notes, 1.929% (1-month USLIBOR -0.135%),
                               8/25/2018                                                                                                         50,000,000
           74,000,000         2Federal Farm Credit System Floating Rate Notes, 1.987% - 2.007% (1-month USLIBOR
                               -0.085%), 8/1/2018 - 8/15/2018                                                                                    73,998,874
           50,000,000         2Federal Farm Credit System Floating Rate Notes, 1.994% - 2.006% (1-month USLIBOR -0.08%),
                               8/13/2018 - 8/27/2018                                                                                             49,994,261
           50,000,000         2Federal Farm Credit System Floating Rate Notes, 2.002% - 2.007% (1-month USLIBOR
                               -0.065%), 8/12/2018 - 8/29/2018                                                                                   49,998,802
           39,000,000         2Federal Farm Credit System Floating Rate Notes, 2.022% - 2.036% (1-month USLIBOR
                               -0.045%), 8/12/2018 - 8/21/2018                                                                                   38,999,707
           10,000,000         2Federal Farm Credit System Floating Rate Notes, 2.022% (1-month USLIBOR -0.055%),
                               8/27/2018                                                                                                          9,999,371
           40,000,000         2Federal Farm Credit System Floating Rate Notes, 2.029% - 2.039% (1-month USLIBOR
                               -0.043%), 8/15/2018 - 8/21/2018                                                                                   39,999,695


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             32/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 34 of 586
          56,000,000       2Federal Farm Credit System Floating Rate Notes, 2.034% (1-month USLIBOR -0.04%), 8/13/2018        55,999,309
          30,000,000       2Federal Farm Credit System Floating Rate Notes, 2.04% (1-month USLIBOR -0.06%), 8/4/2018          29,998,950
          22,800,000       2Federal Farm Credit System Floating Rate Notes, 2.046% (1-month USLIBOR -0.041%), 8/6/2018        22,800,000
           8,500,000       2Federal Farm Credit System Floating Rate Notes, 2.067% (1-month USLIBOR -0.03%), 8/9/2018          8,500,000
          92,000,000       2Federal Farm Credit System Floating Rate Notes, 2.14% (1-month USLIBOR +0.059%),
                           8/21/2018                                                                                          92,000,000
          12,000,000       2Federal Farm Credit System Floating Rate Notes, 2.146% (1-month USLIBOR +0.065%),
                           8/22/2018                                                                                          12,003,967
          14,500,000       2Federal Farm Credit System Floating Rate Notes, 2.242% (1-month USLIBOR +0.15%), 8/1/2018         14,516,296
          690,000,000      1Federal Home Loan Bank System Discount Notes, 1.24% - 2.144%, 8/15/2018 - 1/16/2019              687,767,656
          100,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.918% - 1.919% (1-month USLIBOR
                           -0.155%), 8/13/2018 - 8/17/2018                                                                   100,000,000
          75,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.924% - 1.932% (1-month USLIBOR
                           -0.14%), 8/16/2018 - 8/25/2018                                                                     75,000,000
          50,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.931% (1-month USLIBOR -0.15%),
                           8/23/2018                                                                                          50,000,000
          32,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.937% (1-month USLIBOR -0.16%),
                           8/8/2018                                                                                           32,000,000




                                                             Annual Shareholder Report
                                                                        2

  Table of Contents


          Principal
          Amount                                                                                                         Value
                           GOVERNMENT AGENCIES—continued
      $    95,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.937% - 1.939% (1-month USLIBOR
                           -0.135%), 8/6/2018 - 8/15/2018                                                                $    95,000,000
          313,800,000      2Federal Home Loan Bank System Floating Rate Notes, 1.939% - 1.975% (1-month USLIBOR
                           -0.125%), 8/4/2018 - 8/24/2018                                                                    313,799,809
          70,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.949% (1-month USLIBOR -0.115%),
                           8/25/2018                                                                                          70,000,000
          61,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.952% - 1.967% (1-month USLIBOR
                           -0.13%), 8/8/2018 - 8/18/2018                                                                      61,000,000
          10,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.971% (1-month USLIBOR -0.11%),
                           8/22/2018                                                                                          10,000,374
          110,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.976% - 1.981% (1-month USLIBOR
                           -0.105%), 8/19/2018 - 8/23/2018                                                                   110,000,000
          50,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.98% (1-month USLIBOR -0.12%),
                           8/4/2018                                                                                           50,000,000
          42,500,000       2Federal Home Loan Bank System Floating Rate Notes, 1.999% (3-month USLIBOR -0.34%),
                           10/9/2018                                                                                          42,500,000
          80,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.002% (1-month USLIBOR -0.08%),
                           8/19/2018                                                                                          80,000,000
          26,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.007% (1-month USLIBOR -0.09%),
                           8/9/2018                                                                                           26,000,000
          76,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.018% - 2.019% (1-month USLIBOR
                           -0.06%), 8/11/2018 - 8/18/2018                                                                     76,000,000
          124,700,000      2Federal Home Loan Bank System Floating Rate Notes, 2.019% - 2.052% (1-month USLIBOR
                           -0.045%), 8/1/2018 - 8/25/2018                                                                    124,698,507
          52,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.025% - 2.032% (1-month USLIBOR
                           -0.065%), 8/3/2018 - 8/8/2018                                                                      51,997,297
          23,250,000       2Federal Home Loan Bank System Floating Rate Notes, 2.031% (1-month USLIBOR -0.055%),
                           8/20/2018                                                                                          23,250,000
          106,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.033% - 2.043% (3-month USLIBOR
                           -0.30%), 10/3/2018 - 10/10/2018                                                                   106,000,000
          44,250,000       2Federal Home Loan Bank System Floating Rate Notes, 2.036% - 2.05% (1-month USLIBOR
                           -0.05%), 8/4/2018 - 8/5/2018                                                                       44,250,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          33/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 35 of 586
          25,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.041% (1-month USLIBOR -0.04%),
                            8/22/2018                                                                                            25,000,000
          36,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.044% (3-month USLIBOR -0.295%),
                            10/16/2018                                                                                           36,000,000
           11,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.046% (1-month USLIBOR -0.035%),
                            8/23/2018                                                                                            11,001,021
          182,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.067% - 2.072% (3-month USLIBOR
                            -0.275%), 8/7/2018 - 10/23/2018                                                                     182,000,000
          165,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.069% (3-month USLIBOR -0.28%),
                            8/3/2018 - 8/6/2018                                                                                 165,000,000
          49,500,000       2Federal Home Loan Bank System Floating Rate Notes, 2.086% (3-month USLIBOR -0.25%),
                            9/28/2018                                                                                            49,500,000




                                                              Annual Shareholder Report
                                                                             3

  Table of Contents


          Principal
          Amount                                                                                                            Value
                            GOVERNMENT AGENCIES—continued
      $    15,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.094% (3-month USLIBOR -0.245%),
                            9/26/2018                                                                                       $    15,000,000
          98,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.129% - 2.148% (3-month USLIBOR
                            -0.21%), 8/1/2018 - 10/9/2018                                                                        97,999,511
          59,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.147% - 2.17% (3-month USLIBOR
                            -0.16%), 8/24/2018 - 8/30/2018                                                                       58,991,079
          10,500,000       2Federal Home Loan Bank System Floating Rate Notes, 2.168% (3-month USLIBOR -0.185%),
                            8/10/2018                                                                                            10,500,000
          77,250,000       2Federal Home Loan Bank System Floating Rate Notes, 2.185% - 2.197% (3-month USLIBOR
                            -0.14%), 9/19/2018 - 9/26/2018                                                                       77,260,550
          18,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.197% (3-month USLIBOR -0.15%),
                            10/22/2018                                                                                           18,000,000
          77,845,000        Federal Home Loan Bank System Notes, 0.875% - 1.25%, 9/5/2018 - 10/1/2018                            77,808,870
          40,070,000        Federal Home Loan Mortgage Corp. Notes, 1.10% - 1.15%, 9/13/2018 - 9/14/2018                         40,057,212
          40,350,000       2Federal National Mortgage Association Floating Rate Notes, 1.96% (Secured Overnight Financing
                            Rate +0.08%), 8/1/2018                                                                               40,350,000
          36,325,000       2Federal National Mortgage Association Floating Rate Notes, 2.00% (Secured Overnight Financing
                            Rate +0.12%), 8/1/2018                                                                               36,325,000
          22,600,000       2Federal National Mortgage Association Floating Rate Notes, 2.04% (Secured Overnight Financing
                            Rate +0.16%), 8/1/2018                                                                               22,600,000
           1,230,000        Federal National Mortgage Association Notes, 1.875%, 9/18/2018                                        1,230,965
          22,000,000        Tennessee Valley Authority Notes, 1.75%, 10/15/2018                                                  22,017,790
                              TOTAL GOVERNMENT AGENCIES                                                                     3,854,574,737
                            U.S. TREASURY—9.4%
          105,000,000      1United States Treasury Bills, 1.83%, 8/30/2018                                                      104,845,213
          100,000,000      1United States Treasury Bills, 1.83% - 1.835%, 9/6/2018                                               99,816,750
          124,500,000      1United States Treasury Bills, 1.855% - 1.895%, 9/13/2018                                            124,220,766
          116,900,000      1United States Treasury Bills, 1.895%, 9/27/2018                                                     116,549,251
          100,000,000      1United States Treasury Bills, 2.08%, 11/23/2018                                                      99,341,333
          39,000,000       1United States Treasury Bills, 2.10%, 1/10/2019                                                       38,631,450
          76,000,000       1United States Treasury Bills, 2.13% - 2.145%, 1/17/2019                                              75,237,611
          95,000,000       1United States Treasury Bills, 2.16%, 1/31/2019                                                       93,962,600
          22,500,000       2United States Treasury Floating Rate Notes, 2.043% (91-day T-Bill +0.033%), 8/7/2018                 22,503,083
          45,000,000        United States Treasury Notes, 0.75%, 8/31/2018                                                       44,958,504
                              TOTAL U.S. TREASURY                                                                               820,066,561


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             34/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 36 of 586
                                                               Annual Shareholder Report
                                                                            4

  Table of Contents


          Principal
          Amount                                                                                                                 Value
                           REPURCHASE AGREEMENTS—49.9%
      $ 200,000,000        Repurchase agreement, 1.93% dated 7/31/2018 under which ABN Amro Bank N.V. will
                           repurchase the securities provided as collateral for $200,010,722 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S.
                           Treasury and U.S. Government Agency securities with various maturities to 5/1/2048 and the
                           market value of those underlying securities was $205,195,670.                                         $ 200,000,000
          725,000,000      Interest in $925,000,000 joint repurchase agreement, 1.91% dated 7/31/2018 under which
                           Barclays Bank PLC will repurchase the securities provided as collateral for $925,049,076 on
                           8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon, tri-
                           party agent, were U.S. Treasury and U.S. Government Agency securities with various maturities
                           to 8/15/2046 and the market value of those underlying securities was $943,550,065.                        725,000,000
          50,000,000       Repurchase agreement, 1.95% dated 7/20/2018 under which Barclays Bank PLC will repurchase
                           the securities provided as collateral for $50,083,958 on 8/20/2018. The securities provided as
                           collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S. Government
                           Agency securities with various maturities to 7/1/2048 and the market value of those underlying
                           securities was $51,085,638.                                                                                50,000,000
          100,000,000      Repurchase agreement, 1.91% dated 7/31/2018 under which Barclays Capital, Inc. will
                           repurchase the securities provided as collateral for $100,005,306 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S.
                           Treasury securities with various maturities to 8/15/2024 and the market value of those underlying
                           securities was $102,005,416.                                                                              100,000,000
          150,000,000      Interest in $200,000,000 joint repurchase agreement, 1.93% dated 7/31/2018 under which BMO
                           Harris Bank, N.A. will repurchase the securities provided as collateral for $200,010,722 on
                           8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon, tri-
                           party agent, were U.S. Government Agency securities with various maturities to 2/25/2036 and
                           the market value of those underlying securities was $205,725,726.                                         150,000,000
          57,373,000       Interest in $58,000,000 joint repurchase agreement, 1.93% dated 7/31/2018 under which BNP
                           Paribas SA will repurchase the securities provided as collateral for $58,003,109 on 8/1/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon, tri-party agent,
                           were U.S. Treasury and U.S. Government Agency securities with various maturities to 10/11/2033
                           and the market value of those underlying securities was $59,163,240.                                       57,373,000
          60,000,000       Repurchase agreement, 1.96% dated 7/25/2018 under which BNP Paribas SA will repurchase the
                           securities provided as collateral for $60,209,067 on 9/27/2018. The securities provided as
                           collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S. Treasury and
                           U.S. Government Agency securities with various maturities to 11/15/2030 and the market value of
                           those underlying securities was $61,413,265.                                                               60,000,000




                                                               Annual Shareholder Report
                                                                            5

  Table of Contents


          Principal
          Amount                                                                                                                 Value
                           REPURCHASE AGREEMENTS—continued
      $    53,000,000      Repurchase agreement, 2.00% dated 7/31/2018 under which BNP Paribas SA will repurchase the
                           securities provided as collateral for $53,123,667 on 9/11/2018. The securities provided as
                           collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S. Treasury and
                           U.S. Government Agency securities with various maturities to 6/1/2048 and the market value of
                           those underlying securities was $54,063,041.                                                          $    53,000,000
          22,000,000       Repurchase agreement, 2.01% dated 7/31/2018 under which BNP Paribas SA will repurchase the
                           securities provided as collateral for $22,051,590 on 9/11/2018. The securities provided as
                           collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S. Treasury and
                           U.S. Government Agency securities with various maturities to 8/1/2048 and the market value of
                           those underlying securities was $22,588,348.                                                               22,000,000
          500,000,000      Repurchase agreement, 1.92% dated 7/26/2018 under which Citigroup Global Markets, Inc. will
                           repurchase the securities provided as collateral for $500,186,667 on 8/2/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S.
                           Treasury and U.S. Government Agency securities with various maturities to 6/20/2068 and the
                           market value of those underlying securities was $510,302,878.                                             500,000,000
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                  35/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 37 of 586
       1,500,000,000            Repurchase agreement, 1.92% dated 7/31/2018 under which Fixed Income Clearing Corporation
                                will repurchase the securities provided as collateral for $1,500,080,000 on 8/1/2018. The
                                securities provided as collateral at the end of the period held with BNY Mellon, tri-party agent,
                                were U.S. Treasury securities with various maturities to 2/29/2024 and the market value of those
                                underlying securities was $1,530,000,036.                                                            1,500,000,000
         200,000,000            Repurchase agreement, 1.92% dated 7/30/2018 under which HSBC Securities (USA), Inc. will
                                repurchase the securities provided as collateral for $200,074,667 on 8/6/2018. The securities
                                provided as collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S.
                                Government Agency securities with various maturities to 7/1/2048 and the market value of those
                                underlying securities was $204,000,001.                                                                200,000,000
         100,000,000            Repurchase agreement, 2.04% dated 6/19/2018 under which Lloyds Bank PLC, London will
                                repurchase the securities provided as collateral for $100,351,333 on 8/20/2018. The securities
                                provided as collateral at the end of the period held with Lloyds Bank PLC, London were
                                Collateralized Mortgage Obligations securities with various maturities to 8/20/2047 and the market
                                value of those underlying securities was $102,650,385.                                                 100,000,000
          28,000,000            Interest in $200,000,000 joint repurchase agreement, 1.91% dated 7/31/2018 under which Merrill
                                Lynch, Pierce, Fenner & Smith, Inc. will repurchase the securities provided as collateral for
                                $200,010,611 on 8/1/2018. The securities provided as collateral at the end of the period held with
                                BNY Mellon, tri-party agent, were U.S. Treasury securities with various maturities to 2/15/2028
                                and the market value of those underlying securities was $204,010,922.                                   28,000,000




                                                                       Annual Shareholder Report
                                                                                    6

  Table of Contents


         Principal
         Amount                                                                                                                      Value
                                REPURCHASE AGREEMENTS—continued
      $ 250,000,000             Repurchase agreement, 1.93% dated 7/31/2018 under which Natixis Financial Products LLC will
                                repurchase the securities provided as collateral for $250,013,403 on 8/1/2018. The securities
                                provided as collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S.
                                Treasury and U.S. Government Agency securities with various maturities to 9/15/2065 and the
                                market value of those underlying securities was $255,517,524.                                        $ 250,000,000
         300,000,000            Repurchase agreement, 1.93% dated 7/31/2018 under which Wells Fargo Securities LLC will
                                repurchase the securities provided as collateral for $300,016,083 on 8/1/2018. The securities
                                provided as collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S.
                                Government Agency securities with various maturities to 3/12/2038 and the market value of those
                                underlying securities was $306,016,682.                                                                300,000,000
          50,000,000            Repurchase agreement, 1.93% dated 7/31/2018 under which Wells Fargo Securities LLC will
                                repurchase the securities provided as collateral for $50,002,681 on 8/1/2018. The securities
                                provided as collateral at the end of the period held with BNY Mellon, tri-party agent, were U.S.
                                Treasury securities with various maturities to 5/15/2026 and the market value of those underlying
                                securities was $51,002,769.                                                                             50,000,000
                                   TOTAL REPURCHASE AGREEMENTS                                                                       4,345,373,000
                                   TOTAL INVESTMENT IN SECURITIES—103.6%
                                   (AT AMORTIZED COST)3                                                                              9,020,014,298
                                   OTHER ASSETS AND LIABILITIES - NET—(3.6)%4                                                         (310,502,459)
                                   TOTAL NET ASSETS—100%                                                                             $8,709,511,839


  1      Discount rate at time of purchase.
  2      Floating/variable note with current rate and current maturity or next reset date shown.
  3      Also represents cost for federal tax purposes.
  4      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     36/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 38 of 586
                                                                    Annual Shareholder Report
                                                                                 7

  Table of Contents



  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.

  The following acronym is used throughout this portfolio:
  LIBOR       —London Interbank Offered Rate

  See Notes which are an integral part of the Financial Statements




                                                                    Annual Shareholder Report
                                                                                 8

  Table of Contents


  Financial Highlights – Class A Shares
  (For a Share Outstanding Throughout Each Period)
                                                                                                           Year Ended July 31,                      Period
                                                                                                                                                    Ended
                                                                                                   2018            2017            2016           7/31/20151
  Net Asset Value, Beginning of Period                                                                 $1.00            $1.00           $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                                0.006          0.0002               —                   —

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  37/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 39 of 586
  Net realized gain (loss)                                                                         (0.000)2         0.0002          0.0002                  —
      TOTAL FROM INVESTMENT OPERATIONS                                                               0.006          0.0002          0.0002                  —
  Less Distributions:
  Distributions from net investment income                                                          (0.006)        (0.000)2              —                  —
  Distributions from net realized gain                                                             (0.000)2        (0.000)2              —                  —
      TOTAL DISTRIBUTIONS                                                                           (0.006)        (0.000)2              —                  —
  Net Asset Value, End of Period                                                                     $1.00           $1.00           $1.00              $1.00
  Total Return3                                                                                      0.56%           0.02%         0.00%4              0.00%
  Ratios to Average Net Assets:
  Net expenses                                                                                      0.87%5         0.65%5          0.40%5             0.15%6
  Net investment income                                                                              0.54%           0.02%          0.00%             0.00%6
  Expense waiver/reimbursement7                                                                      0.15%           0.37%          0.62%             0.86%6
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                          $73,428         $87,623        $89,786                $218


  1      Reflects operations for the period from July 20, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods less than one year are not annualized.
  4      Represents less than 0.01%.
  5      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio is 0.87%, 0.65% and 0.40% for the years
         ended July 31, 2018, 2017 and 2016, respectively, after taking into account this expense reduction.
  6      Computed on an annualized basis.
  7      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                9

  Table of Contents


  Financial Highlights – Class B Shares
  (For a Share Outstanding Throughout Each Period)
                                                                                                            Year Ended July 31,                  Period
                                                                                                                                                 Ended
                                                                                                     2018          2017           2016         7/31/20151
  Net Asset Value, Beginning of Period                                                                   $1.00         $1.00         $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                                  0.002        0.0002             —                  —
  Net realized gain (loss)                                                                            (0.000)2        0.0002        0.0002                  —
      TOTAL FROM INVESTMENT OPERATIONS                                                                   0.002        0.0002        0.0002                  —
  Less Distributions:
  Distributions from net investment income                                                             (0.002)            —              —                  —
  Distributions from net realized gain                                                                (0.000)2      (0.000)2             —                  —
      TOTAL DISTRIBUTIONS                                                                              (0.002)      (0.000)2             —                  —
  Net Asset Value, End of Period                                                                         $1.00         $1.00         $1.00              $1.00
  Total Return3                                                                                         0.23%        0.00%4        0.00%4              0.00%


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               38/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 40 of 586
  Ratios to Average Net Assets:
  Net expenses                                                                                              1.19%5         0.65%5        0.40%5          0.15%6
  Net investment income                                                                                         0.20%       0.00%         0.00%          0.00%6
  Expense waiver/reimbursement7                                                                                 0.17%       0.74%         0.99%          1.16%6
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                                       $2,024     $3,252         $5,892             $18


  1      Reflects operations for the period from July 20, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value, which does not reflect the sales charge, redemption fee or contingent deferred sales charge, if applicable. Total returns for
         periods less than one year are not annualized.
  4      Represents less than 0.01%.
  5      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio is 1.19%, 0.65% and 0.40% for the years
         ended July 31, 2018, 2017 and 2016, respectively, after taking into account this expense reduction.
  6      Computed on an annualized basis.
  7      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                      Annual Shareholder Report
                                                                                   10

  Table of Contents


  Financial Highlights – Class C Shares
  (For a Share Outstanding Throughout Each Period)
                                                                                                                  Year Ended July 31,                Period
                                                                                                                                                     Ended
                                                                                                         2018            2017           2016       7/31/20151
  Net Asset Value, Beginning of Period                                                                          $1.00      $1.00           $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                                         0.002     0.0002               —                —
  Net realized gain (loss)                                                                                (0.000)2        0.0002          0.0002                —
      TOTAL FROM INVESTMENT OPERATIONS                                                                          0.002     0.0002          0.0002                —
  Less Distributions:
  Distributions from net investment income                                                                 (0.002)              —              —                —
  Distributions from net realized gain                                                                    (0.000)2       (0.000)2              —                —
      TOTAL DISTRIBUTIONS                                                                                  (0.002)       (0.000)2              —                —
  Net Asset Value, End of Period                                                                                $1.00      $1.00           $1.00           $1.00
  Total Return3                                                                                             0.23%         0.00%4         0.00%4           0.00%
  Ratios to Average Net Assets:
  Net expenses                                                                                             1.20%5         0.68%5         0.40%5          0.15%6
  Net investment income                                                                                     0.19%          0.00%          0.00%          0.00%6
  Expense waiver/reimbursement7                                                                             0.16%          0.69%          0.97%          1.16%6
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                                  $6,007         $9,963         $10,783             $08


  1      Reflects operations for the period from July 20, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  39/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 41 of 586
  3      Based on net asset value, which does not reflect the sales charge, redemption fee or contingent deferred sales charge, if applicable. Total returns for
         periods less than one year are not annualized.
  4      Represents less than 0.01%.
  5      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio is 1.20%, 0.68% and 0.40% for the years
         ended July 31, 2018, 2017 and 2016, respectively, after taking into account this expense reduction.
  6      Computed on an annualized basis.
  7      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.
  8      Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements




                                                                    Annual Shareholder Report
                                                                                11

  Table of Contents


  Financial Highlights – Class F Shares
  (For a Share Outstanding Throughout Each Period)
                                                                                                              Year Ended July 31,                   Period
                                                                                                                                                    Ended
                                                                                                       2018          2017           2016          7/31/20151
  Net Asset Value, Beginning of Period                                                                     $1.00         $1.00          $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                                    0.006        0.0002             —                   —
  Net realized gain (loss)                                                                              (0.000)2        0.0002        0.0002                   —
      TOTAL FROM INVESTMENT OPERATIONS                                                                     0.006        0.0002        0.0002                   —
  Less Distributions:
  Distributions from net investment income                                                               (0.006)      (0.000)2             —                   —
  Distributions from net realized gain                                                                  (0.000)2      (0.000)2             —                   —
      TOTAL DISTRIBUTIONS                                                                                (0.006)      (0.000)2             —                   —
  Net Asset Value, End of Period                                                                           $1.00         $1.00          $1.00              $1.00
  Total Return3                                                                                           0.56%         0.02%         0.00%4              0.00%
  Ratios to Average Net Assets:
  Net expenses                                                                                           0.87%5        0.62%5         0.40%5             0.15%6
  Net investment income                                                                                   0.54%         0.02%          0.00%             0.00%6
  Expense waiver/reimbursement7                                                                           0.16%         0.42%          0.63%             0.86%6
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                                $1,071         $1,524        $3,066                 $08


  1      Reflects operations for the period from July 20, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value, which does not reflect the sales charge, redemption fee or contingent deferred sales charge, if applicable. Total returns for
         periods less than one year are not annualized.
  4      Represents less than 0.01%.
  5      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio is 0.87%, 0.62% and 0.40% for the years
         ended July 31, 2018, 2017 and 2016, respectively, after taking into account this expense reduction.
  6      Computed on an annualized basis.
  7      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.
  8      Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  40/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 42 of 586
                                                                  Annual Shareholder Report
                                                                                12

  Table of Contents


  Financial Highlights – Class P Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                             2018                2017               2016                2015                2014
  Net Asset Value, Beginning of Period                                  $1.00               $1.00              $1.00               $1.00               $1.00
  Income From Investment Operations:
  Net investment income                                                 0.004               0.0001                —                   —                      —
  Net realized gain (loss)                                           (0.000)1               0.0001             0.0001              0.0001              0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                  0.004               0.0001             0.0001              0.0001              0.0001
  Less Distributions:
  Distributions from net investment income                            (0.004)           (0.000)1                  —                   —                      —
  Distributions from net realized gain                               (0.000)1           (0.000)1            (0.000)1           (0.000)1             (0.000)1
      TOTAL DISTRIBUTIONS                                             (0.004)           (0.000)1            (0.000)1           (0.000)1             (0.000)1
  Net Asset Value, End of Period                                        $1.00               $1.00              $1.00               $1.00               $1.00
  Total Return2                                                       0.41%              0.00%3             0.00%3              0.00%3              0.00%3
  Ratios to Average Net Assets:
  Net expenses                                                       1.02%4              0.66%4             0.31%4              0.11%4              0.10%4
  Net investment income                                               0.40%                 0.00%              0.00%               0.00%               0.00%
  Expense waiver/reimbursement5                                       0.18%                 0.54%              0.89%               1.18%               1.20%
  Supplemental Data:
  Net assets, end of period
  (000 omitted)                                                  $8,626,983          $10,580,501       $12,639,013         $12,194,155         $11,135,915


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      Represents less than 0.01%.
  4      The net expense ratio is calculated without reduction for expenses offset arrangements. The net expense ratios are 1.02%, 0.66%, 0.31%, 0.11% and
         0.10% for the years ended July 31, 2018, 2017, 2016, 2015 and 2014, respectively, after taking into account these expense reductions.
  5      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                                13

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities                                                                                               $4,674,641,298
  Investments in repurchase agreements                                                                                     4,345,373,000
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              41/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 43 of 586
  Investment in securities, at amortized cost and fair value                                                                    $9,020,014,298
  Cash                                                                                                                                420,209
  Income receivable                                                                                                                  4,322,078
  Receivable for shares sold                                                                                                          147,593
     TOTAL ASSETS                                                                                                                9,024,904,178
  Liabilities:
  Payable for investments purchased                                                                            308,962,600
  Payable for shares redeemed                                                                                          89,926
  Income distribution payable                                                                                           2,148
  Payable for distribution services fee (Note 5)                                                                 3,336,501
  Payable for other service fees (Notes 2 and 5)                                                                 1,881,140
  Payable for investment adviser fee (Note 5)                                                                          26,966
  Payable for administrative fee (Note 5)                                                                              19,122
  Accrued expenses (Note 5)                                                                                      1,073,936
     TOTAL LIABILITIES                                                                                                            315,392,339
  Net assets for 8,709,516,084 shares outstanding                                                                               $8,709,511,839
  Net Assets Consists of:
  Paid-in capital                                                                                                               $8,709,514,956
  Accumulated net realized loss                                                                                                        (3,109)
  Distributions in excess of net investment income                                                                                         (8)
     TOTAL NET ASSETS                                                                                                           $8,709,511,839




                                                                 Annual Shareholder Report
                                                                            14

  Table of Contents


  Statement of Assets and Liabilities – continued

  Net Asset Value, Offering Price and Redemption Proceeds Per Share:
  Class A Shares:
  $73,427,548 ÷ 73,427,567 shares outstanding, no par value, unlimited shares authorized                                                $1.00
  Offering price per share                                                                                                              $1.00
  Redemption proceeds per share                                                                                                         $1.00
  Class B Shares:
  $2,023,604 ÷ 2,023,605 shares outstanding, no par value, unlimited shares authorized                                                  $1.00
  Offering price per share                                                                                                              $1.00
  Redemption proceeds per share (94.50/100 of $1.00)1                                                                                   $0.95
  Class C Shares:


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               42/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 44 of 586
  $6,007,088 ÷ 6,007,091 shares outstanding, no par value, unlimited shares authorized                                                                 $1.00
  Offering price per share                                                                                                                             $1.00
  Redemption proceeds per share (99.00/100 of $1.00)1                                                                                                  $0.99
  Class F Shares:
  $1,070,754 ÷ 1,070,744 shares outstanding, no par value, unlimited shares authorized                                                                 $1.00
  Offering price per share                                                                                                                             $1.00
  Redemption proceeds per share (99.00/100 of $1.00)1                                                                                                  $0.99
  Class P Shares:
  $8,626,982,845 ÷ 8,626,987,077 shares outstanding, no par value, unlimited shares authorized                                                         $1.00
  Offering price per share                                                                                                                             $1.00
  Redemption proceeds per share                                                                                                                        $1.00
  1      Under certain limited conditions, a “Contingent Deferred Sales Charge” of up to 5.50% for Class B Shares and up to 1.00% for Class C Shares and
         Class F Shares may be imposed. See “Sales Charge When You Redeem” in the Prospectus.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              15

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                                     $136,125,191
  Expenses:
  Investment adviser fee (Note 5)                                                                                             $ 19,189,118
  Administrative fee (Note 5)                                                                                                     7,679,399
  Custodian fees                                                                                                                   275,740
  Transfer agent fees (Notes 2 and 5)                                                                                             9,694,241
  Directors'/Trustees' fees (Note 5)                                                                                                 86,884
  Auditing fees                                                                                                                      23,100
  Legal fees                                                                                                                          9,497
  Distribution services fee (Note 5)                                                                                            52,710,006
  Other service fees (Notes 2 and 5)                                                                                            23,827,592
  Portfolio accounting fees                                                                                                        193,573
  Share registration costs                                                                                                        1,005,870
  Printing and postage                                                                                                             806,489
  Miscellaneous (Note 5)                                                                                                             62,730
      TOTAL EXPENSES                                                                                                           115,564,239
  Waivers, Reimbursements and Reduction:
  Waiver of investment adviser fee (Note 5)                                                            $ (6,255,934)
  Waivers/reimbursements of other operating expenses (Notes 2 and 5)                                    (11,287,767)
  Reduction of custodian fees (Note 6)                                                                       (5,620)
      TOTAL WAIVERS, REIMBURSEMENTS AND REDUCTION                                                                              (17,549,321)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 43/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 45 of 586
  Net expenses                                                                                                                       98,014,918
  Net investment income                                                                                                               38,110,273
  Net realized loss on investments                                                                                                       (3,109)
  Change in net assets resulting from operations                                                                                    $ 38,107,164
  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               16

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                         2018                     2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                     $    38,110,273     $       359,312
  Net realized gain (loss)                                                                                           (3,109)             49,686
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                              38,107,164             408,998
  Distributions to Shareholders:
  Distributions from net investment income
  Class A Shares                                                                                                  (438,207)             (20,910)
  Class B Shares                                                                                                     (5,058)                   —
  Class C Shares                                                                                                    (16,014)                   —
  Class F Shares                                                                                                     (7,685)                 (355)
  Class P Shares                                                                                                (37,643,317)           (338,047)
  Distributions from net realized gain
  Class A Shares                                                                                                       (242)                 (269)
  Class B Shares                                                                                                         (9)                  (17)
  Class C Shares                                                                                                        (27)                  (34)
  Class F Shares                                                                                                         (4)                   (9)
  Class P Shares                                                                                                    (29,396)            (40,543)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                          (38,139,959)           (400,184)
  Share Transactions:
  Proceeds from sale of shares                                                                               4,243,162,779       5,738,061,018
  Net asset value of shares issued to shareholders in payment of distributions declared                          36,971,477             390,481
  Cost of shares redeemed                                                                                   (6,253,452,727)    (7,804,137,136)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                 (1,973,318,471)    (2,065,685,637)
  Change in net assets                                                                                      (1,973,351,266)    (2,065,676,823)
  Net Assets:
  Beginning of period                                                                                       10,682,863,105      12,748,539,928
  End of period (including distributions in excess of net investment income of $(8) and $0, respectively)   $ 8,709,511,839    $10,682,863,105
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                   44/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 46 of 586
                                                                   Annual Shareholder Report
                                                                               17

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end,
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Government
  Reserves Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each portfolio
  are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund offers five
  classes of shares: Class A Shares, Class B Shares, Class C Shares, Class F Shares and Class P Shares. All shares of the Fund have equal rights with
  respect to voting, except on class-specific matters. The investment objective of the Fund is to provide current income consistent with stability of principal
  and liquidity.
       The Fund operates as a government money market fund. As a government money market fund, the Fund: (1) invests at least 99.5% of its total
  assets in: (i) cash; (ii) securities issued or guaranteed by the United States or certain U.S. government agencies or instrumentalities; and/or (iii)
  repurchase agreements that are collateralized fully; (2) generally continues to use amortized cost to value its portfolio securities and transact at a stable
  $1.00 net asset value (NAV); and (3) has elected not to be subject to the liquidity fees and gates requirement at this time as permitted by Rule 2a-7 under
  the Act.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
       The Fund's Board of Trustees (the “Trustees”) have ultimate responsibility for determining the fair value of investments. The Trustees have appointed
  a valuation committee (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and
  certain of the Adviser's affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-
  based value. The Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of
  the current value of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee
  employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies,
  procedures and valuation methods (including key inputs and assumptions), and review of price challenges by


                                                                    Annual Shareholder Report
                                                                               18

  Table of Contents


  the Adviser based on recent market activity. In the event that market quotations and price evaluations are not available for an investment, the Valuation
  Committee determines the fair value of the investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and
  approve the fair valuations made by the Valuation Committee and any changes made to the procedures.

  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Adviser and its affiliates. The Fund will participate on a pro rata basis with the
  other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds from any
  repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not settlement amounts but gross. As indicated above, the cash or securities to

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 45/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 47 of 586
  be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreements reducing the net settlement
  amount to zero.




                                                                   Annual Shareholder Report
                                                                              19

  Table of Contents


  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waivers, reimbursements and reduction
  of $17,549,321 is disclosed in various locations in this Note 2, Note 5 and Note 6. For the year ended July 31, 2018, transfer agent fees for the Fund
  were as follows:
                                                                                               Transfer Agent                          Transfer Agent
                                                                                               Fees Incurred                          Fees Reimbursed

  Class A Shares                                                                                 $   20,156                              $(14,400)
  Class B Shares                                                                                     1,408                                  (591)
  Class C Shares                                                                                     4,384                                 (1,567)
  Class F Shares                                                                                       527                                  (443)
  Class P Shares                                                                                 9,667,766                                    —
     TOTAL                                                                                       $9,694,241                              $(17,001)

  Dividends are declared separately for each class. No class has preferential dividends rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Class A Shares, Class B Shares, Class C Shares, Class
  F Shares and Class P Shares to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to
  shareholders and maintaining shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the
  Fund for other service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or
  terminated at any time.
       For the year ended July 31, 2018, other services fees for the Fund were as follows:
                                                                                                                                                 Other
                                                                                                                                             Service Fees
                                                                                                    Other                 Other               Waived by
                                                                                                Service Fees           Service Fees           Unaffiliated
                                                                                                  Incurred             Reimbursed            Third Parties

  Class A Shares                                                                                 $   197,185              $     —                 $   —
  Class B Shares                                                                                       6,317              (2,040)                     —
  Class C Shares                                                                                      20,721                  (645)               (5,787)
  Class F Shares                                                                                       3,517                    —                     —
  Class P Shares                                                                                  23,599,852                    —                     —
     TOTAL                                                                                       $23,827,592             $(2,685)               $(5,787)




                                                                   Annual Shareholder Report
                                                                              20

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  46/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 48 of 586
  Table of Contents


  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code (the “Code”) and to distribute to shareholders each year
  substantially all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did
  not have a liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the
  Statement of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which
  include the United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. Restricted securities are valued at amortized cost in accordance with Rule 2a-7 under the Act.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.




                                                                     Annual Shareholder Report
                                                                                 21

  Table of Contents


  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                    2018                                             2017
  Class A Shares:                                                         Shares                   Amount                   Shares                  Amount
  Shares sold                                                           39,265,655               $ 39,265,655              72,004,754            $ 72,004,754
  Shares issued to shareholders in payment of distributions
  declared                                                                 425,520                   425,520                   20,741                  20,741
  Shares redeemed                                                      (53,886,600)              (53,886,600)             (74,188,845)            (74,188,845)
     NET CHANGE RESULTING FROM CLASS A SHARE
     TRANSACTIONS                                                      (14,195,425)              $(14,195,425)             (2,163,350)           $ (2,163,350)


  Year Ended July 31                                                                     2018                                             2017
  Class B Shares:                                                          Shares                   Amount                   Shares                 Amount
  Shares sold                                                             1,000,028               $ 1,000,028               1,456,728             $ 1,456,728
  Shares issued to shareholders in payment of distributions
  declared                                                                    5,021                     5,021                      17                      17
  Shares redeemed                                                        (2,232,957)               (2,232,957)             (4,097,115)             (4,097,115)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                      47/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 49 of 586
      NET CHANGE RESULTING FROM CLASS B SHARE
      TRANSACTIONS                                                       (1,227,908)              $(1,227,908)              (2,640,370)              $(2,640,370)


  Year Ended July 31                                                                    2018                                                2017
  Class C Shares:                                                         Shares                   Amount                       Shares                  Amount
  Shares sold                                                            5,300,783               $ 5,300,783            10,793,129                  $ 10,793,129
  Shares issued to shareholders in payment of distributions
  declared                                                                  15,771                   15,771                          32                         32
  Shares redeemed                                                       (9,272,899)               (9,272,899)          (11,612,508)                  (11,612,508)
      NET CHANGE RESULTING FROM CLASS C SHARE
      TRANSACTIONS                                                      (3,956,345)              $(3,956,345)                   (819,347)           $    (819,347)


  Year Ended July 31                                                                     2018                                               2017
  Class F Shares:                                                          Shares                  Amount                       Shares                   Amount
  Shares sold                                                              371,575                 $ 371,575                     468,188                $ 468,188
  Shares issued to shareholders in payment of distributions
  declared                                                                    6,192                   6,192                         314                        314
  Shares redeemed                                                         (830,833)                (830,833)            (2,010,788)                     (2,010,788)
      NET CHANGE RESULTING FROM CLASS F SHARE
      TRANSACTIONS                                                        (453,066)               $(453,066)            (1,542,286)                  $(1,542,286)




                                                                     Annual Shareholder Report
                                                                                  22

  Table of Contents

  Year Ended July 31                                                                   2018                                                 2017
  Class P Shares:                                                        Shares                    Amount                       Shares                  Amount
  Shares sold                                                         4,197,224,738            $ 4,197,224,738         5,653,338,219               $ 5,653,338,219
  Shares issued to shareholders in payment of distributions
  declared                                                              36,518,972                 36,518,973                     369,377                    369,377
  Shares redeemed                                                   (6,187,229,438)             (6,187,229,438)       (7,712,227,876)              (7,712,227,880)
      NET CHANGE RESULTING FROM CLASS P SHARE
      TRANSACTIONS                                                  (1,953,485,728)           $(1,953,485,727)        (2,058,520,280)              $(2,058,520,284)
      NET CHANGE RESULTING FROM TOTAL FUND
      SHARE TRANSACTIONS                                            (1,973,318,472)           $(1,973,318,471)        (2,065,685,633)              $(2,065,685,637)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                                 2018                        2017
  Ordinary income1                                                                                                     $38,139,598                       $400,184
  Long-term capital gains                                                                                                   $       361                  $      —
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.
  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Distributions payable2                                                                                                                                        $      (8)
  Capital loss carryforwards                                                                                                                                   $(3,109)
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  At July 31, 2018, the Fund had a capital loss carryforward of $3,109 which will reduce the Fund's taxable income arising from future net realized gains on
  investments, if any, to the extent permitted by the Code, thereby reducing the amount of distributions to shareholders which would otherwise be

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                           48/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 50 of 586
  necessary to relieve the Fund of any liability for federal income tax. Pursuant to the Code, a net capital loss incurred in taxable years beginning after
  December 22, 2010, retains its character as either short-term or long-term, does not expire and is required to be utilized prior to the losses which have a
  Carryforward Limit. All of the Fund's capital loss carryforwards were incurred in taxable years after December 22, 2010.
       The following schedule summarizes the Fund's capital loss carryforwards:

  Short-Term                                                                  Long-Term                                                                  Total
  $1,182                                                                         $1,927                                                                $3,109




                                                                   Annual Shareholder Report
                                                                               23

  Table of Contents


  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee and/or reimburse certain operating
  expenses of the Fund. For the year ended July 31, 2018, the Adviser voluntarily waived $6,255,934 of its fee and voluntarily reimbursed $17,001 of
  transfer agent fees.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex

  0.100%                                                                              on assets up to $50 billion
  0.075%                                                                              on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized net fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                    Average Daily Net Assets
  Administrative Fee                                                                of the Investment Complex

  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion

  In addition, FAS may charge certain out-of-pocket expenses to the Fund.




                                                                   Annual Shareholder Report
                                                                               24


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               49/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 51 of 586
  Table of Contents


  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Class A Shares, Class B Shares, Class C Shares,
  Class F Shares and Class P Shares to finance activities intended to result in the sale of these shares. The Plan provides that the Fund may incur
  distribution expenses at the following percentages of average daily net assets, annually, to compensate FSC:
                                                                                     Percentage of Average Daily
                                                                                     Net Assets of Class
  Class A Shares                                                                     0.45%
  Class B Shares                                                                     0.75%
  Class C Shares                                                                     0.75%
  Class F Shares                                                                     0.45%
  Class P Shares                                                                     0.55%

  Subject to the terms described in the Expense Limitation note, FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, distribution services fees for the Fund were as follows:
                                                                                                                                          Distribution
                                                                                                                                         Services Fees
                                                                                                   Distribution                           Waived by
                                                                                                   Service Fees                           Unaffiliated
                                                                                                     Incurred                            Third Parties

  Class A Shares                                                                                    $   361,924                           $    (54,388)
  Class B Shares                                                                                         18,952                                     —
  Class C Shares                                                                                         62,745                                     —
  Class F Shares                                                                                          6,425                                  (967)
  Class P Shares                                                                                     52,259,960                            (11,206,939)
     TOTAL                                                                                          $52,710,006                          $(11,262,294)

  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC did not retain any fees paid by the Fund.

  Sales Charges
  Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. They are deducted from the proceeds of
  sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. For the year ended July 31, 2018, FSC retained
  $18,341, $607 and $213 of CDSC relating to redemptions of Class B Shares, Class C Shares and Class F Shares, respectively.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $104,267 and reimbursed $2,685 of the other service fees disclosed in Note 2.




                                                                    Annual Shareholder Report
                                                                                25

  Table of Contents


  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waiver/reimbursement/reduction for
  Fund expenses reflected in the financial highlights will be maintained in the future. The Adviser and certain of its affiliates (which may include FSC, FAS
  and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund operating
  expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the Fund, if any)
  paid by the Fund's Class A Shares, Class B Shares, Class C Shares, Class F Shares and Class P Shares (after the voluntary waivers and
  reimbursements) will not exceed 0.87%, 1.27%, 1.27%, 0.87% and 1.02% (the “Fee Limit”), respectively, up to but not including the later of (the
  “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do
  not anticipate terminating or increasing these arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit
  increased prior to the Termination Date with the agreement of the Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $21,499,433 and $34,949,480, respectively.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  50/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 52 of 586
  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. EXPENSE REDUCTION
  Through arrangements with the Fund's custodian, net credits realized as a result of uninvested cash balances were used to reduce custody expenses.
  For the year ended July 31, 2018, the Fund's expenses were reduced by $5,620 under these arrangements.




                                                                   Annual Shareholder Report
                                                                               26

  Table of Contents


  7. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not
  utilized.

  8. SUBSEQUENT EVENT
  Effective August 1, 2018, an automatic conversion feature for Class C Shares will be implemented. Pursuant to this automatic conversion feature, after
  Class C Shares have been held for ten years from the date of purchase, they will automatically convert to Class A Shares on the next monthly conversion
  processing date.

  9. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $361.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               51/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 53 of 586
                                                             Annual Shareholder Report
                                                                         27

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED GOVERNMENT
  RESERVES FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities of Federated Government Reserves Fund (the “Fund”) (one of the
  portfolios constituting Money Market Obligations Trust), including the portfolio of investments, as of July 31, 2018, and the related
  statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then
  ended, the financial highlights for each of the five years in the period then ended and the related notes (collectively referred to as the
  “financial statements”). In our opinion, the financial statements present fairly, in all material respects, the financial position of the Fund
  at July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period
  then ended and its financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted
  accounting principles.
  Basis for Opinion

  These financial statements are the responsibility of the Fund's management. Our responsibility is to express an opinion on the Fund's
  financial statements based on our audits. We are a public accounting firm registered with the Public Company Accounting Oversight
  Board (United States) (PCAOB) and are required to be independent with respect to the Fund in accordance with the U.S. federal
  securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.
  We conducted our audits in accordance with standards of the PCAOB. Those standards require that we plan and perform the audit to
  obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement, whether
  due to error or fraud. The Fund is not required to have, nor were we engaged to perform, an audit of the Fund's internal control over
  financial reporting. As part of our audits, we are required to obtain an understanding of internal control over financial reporting, but not
  for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting. Accordingly, we
  express no such opinion.




                                                              Annual Shareholder Report
                                                                         28

  Table of Contents


  Our audits included performing procedures to assess the risks of material misstatement of the financial statements, whether due to error
  or fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence
  regarding the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July
  31, 2018, by correspondence with the custodian and others, or by other appropriate auditing procedures where replies from others were
  not received. Our audits also included evaluating the accounting principles used and significant estimates made by management, as
  well as evaluating the overall presentation of the financial statements. We believe that our audits provide a reasonable basis for our
  opinion.



  We have served as the auditor of one or more Federated investment companies since 1979.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 52/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 54 of 586
                                                            Annual Shareholder Report
                                                                       29

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       30

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Class A Shares                                                              $1,000.00             $1,004.20                 $4.32
  Class B Shares                                                              $1,000.00             $1,002.20                 $6.30
  Class C Shares                                                              $1,000.00             $1,002.20                 $6.35
  Class F Shares                                                              $1,000.00             $1,004.20                 $4.32
  Class P Shares                                                              $1,000.00             $1,003.50                 $5.07
  Hypothetical (assuming a 5% return
  before expenses):

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              53/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 55 of 586
  Class A Shares                                                                      $1,000.00                   $1,020.48                     $4.36
  Class B Shares                                                                      $1,000.00                   $1,018.50                     $6.36
  Class C Shares                                                                      $1,000.00                   $1,018.45                     $6.41
  Class F Shares                                                                      $1,000.00                   $1,020.48                     $4.36
  Class P Shares                                                                      $1,000.00                   $1,019.74                     $5.11
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Class A Shares              0.87%
        Class B Shares              1.27%
        Class C Shares              1.28%
        Class F Shares              0.87%
        Class P Shares              1.02%




                                                                   Annual Shareholder Report
                                                                               31

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                        Principal Occupation(s) for Past Five Years,
  Date Service Began                               Other Directorships Held and Previous Position(s)




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                54/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 56 of 586
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               32

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                55/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 57 of 586
                                                                 Annual Shareholder Report
                                                                             33

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




                                                                 Annual Shareholder Report
                                                                             34

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                             Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                     Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: None.
  Began serving: August 2006
                                                Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                                and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                                and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                                Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                                Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                                Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                                Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                                Software (investment order management software); and Director, Midway Pacific (lumber).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  56/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 58 of 586
  P. Jerome Richey                              Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949                 formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                       President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013                 Other Directorships Held: None.

                                                Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                                positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                                Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                                Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                                Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                                Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                                and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                                 Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957                 Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                       temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                                construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                   Other Directorships Held: None.

                                                Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                                throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                                contractors).




                                                                Annual Shareholder Report
                                                                            35

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years
  Date Service Began                            and Previous Position(s)
  Lori A. Hensler                               Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                   Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                     Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                     Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                                Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                                Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                                Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                             Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                      Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                   Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                                Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                                Federated Securities Corp.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           57/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 59 of 586
                                                             Annual Shareholder Report
                                                                         36

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years
  Date Service Began                         and Previous Position(s)
  Stephen Van Meter                          Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                   Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND               Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                      licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                             Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                             Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                             and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                             Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since
  Birth Date: September 15, 1959             December 2009. Ms. Cunningham was named Chief Investment Officer of Federated's money market
  CHIEF INVESTMENT OFFICER                   products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and
  Officer since: May 2004                    an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the
  Portfolio Manager since:                   Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  December 2009




                                                             Annual Shareholder Report
                                                                         37

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED GOVERNMENT RESERVES FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                        58/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 60 of 586
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        38

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        39

  Table of Contents


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                59/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 61 of 586
  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       40

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group and the Board was satisfied that the overall expense structure of the Fund remained competitive.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the SEC. The Fund's ability to deliver

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              60/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 62 of 586
                                                            Annual Shareholder Report
                                                                       41

  Table of Contents


  competitive performance when compared to its Peer Group was also deemed to be relevant by the Board as a useful indicator of how
  the Adviser is executing the Fund's investment program. The Adviser's ability to execute this program was one of the Board's
  considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment management services warrant
  the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance fell below the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board discussed the Fund's performance with the Adviser and recognized the efforts being taken by the
  Adviser. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.

                                                            Annual Shareholder Report
                                                                       42

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             61/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 63 of 586
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable




                                                             Annual Shareholder Report
                                                                        43

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        44

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 62/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 64 of 586
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




                                                            Annual Shareholder Report
                                                                       45

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation
  or any other government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should
  not expect that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           63/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 65 of 586


  Federated Government Reserves Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919544
  CUSIP 608919536
  CUSIP 608919528
  CUSIP 608919510
  CUSIP 608919205
  33543 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                          July 31, 2018

  Share Class | Ticker                      Institutional | FIIXX                 Service | FPSXX                     Premier | FMTXX



  Federated Institutional Prime 60 Day Fund
  A Portfolio of Money Market Obligations Trust




                                         The Fund operates as a “Floating Net Asset Value” Money Market Fund.
                                     The Share Price will fluctuate. It is possible to lose money by investing in the Fund.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              64/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808        Doc 6-2 Filed 12/13/18 Page 66 of 586
                                 Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                               1
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                  5
  Statement of Assets and Liabilities                                                                                                                   6
  Statement of Operations                                                                                                                               7
  Statement of Changes in Net Assets                                                                                                                    8
  Notes to Financial Statements                                                                                                                         9
  Report of Independent Registered Public Accounting Firm                                                                                              17
  Shareholder Expense Example                                                                                                                          19
  Board of Trustees and Trust Officers                                                                                                                 21
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                27
  Voting Proxies on Fund Portfolio Securities                                                                                                          34
  Quarterly Portfolio Schedule                                                                                                                         34

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                            Percentage of
  Security Type                                                                                                            Total Net Assets
  Other Repurchase Agreements and Repurchase Agreement                                                                             99.7%
  Variable Rate Instruments                                                                                                        3.6%
  Other Assets and Liabilities—Net2                                                                                                (3.3)%
      TOTAL                                                                                                                       100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                             103.3%4
  8 to 30 Days                                                                                                            0.0%
  31 to 90 Days                                                                                                           0.0%
  91 to 180 Days                                                                                                          0.0%
  181 Days or more                                                                                                        0.0%
  Other Assets and Liabilities—Net2                                                                                      (3.3)%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for more complete information regarding these security types.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.
  4      Overnight securities comprised 96.5% of the Fund's portfolio.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                            65/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 67 of 586
                                                                Annual Shareholder Report
                                                                           1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

           Principal
           Amount                                                                                                                  Value
                            1NOTES - VARIABLE—3.6%
                             Finance - Banking—3.6%
             $ 95,000        Corporate Finance Managers, Inc., Series B, (Wells Fargo Bank, N.A. LOC), 2.080%, 8/2/2018
                             (IDENTIFIED COST $95,000)                                                                               $     95,000
                             OTHER REPURCHASE AGREEMENTS—24.7%
                             Finance - Banking—24.7%
             130,000         BMO Capital Markets Corp., 2.01%, dated 7/31/2018, interest in a $130,000,000 collateralized
                             loan agreement will repurchase securities provided as collateral for $130,007,258 on 8/1/2018, in
                             which asset-backed securities, corporate bonds & medium term notes with a market value of
                             $132,607,404 have been received as collateral and held with BNY Mellon as tri-party agent.                  130,000
             130,000         BNP Paribas S.A., 2.21%, dated 7/31/2018, interest in a $25,000,000 collateralized loan
                             agreement will repurchase securities provided as collateral for $25,001,535 on 8/1/2018, in which
                             asset-backed securities and corporate bonds with a market value of $25,501,566 have been
                             received as collateral and held with BNY Mellon as tri-party agent.                                         130,000
             130,000         Citigroup Global Markets, Inc., 2.41%, dated 7/31/2018, interest in a $50,000,000 collateralized
                             loan agreement will repurchase securities provided as collateral for $50,003,347 on 8/1/2018, in
                             which U.S. Treasury notes with a market value of $51,003,415 have been received as collateral
                             and held with BNY Mellon as tri-party agent.                                                                130,000
             130,000         HSBC Securities (USA), Inc., 2.11%, dated 7/31/2018, interest in a $330,000,000 collateralized
                             loan agreement will repurchase securities provided as collateral for $330,019,342 on 8/1/2018, in
                             which asset-backed securities, corporate bonds, medium-term notes, sovereign debt securities,
                             U.S. Treasury bills and U.S. Treasury notes with a market value of $336,600,001 have been
                             received as collateral and held with BNY Mellon as tri-party agent.                                         130,000
             130,000         MUFG Securities Americas, Inc., 2.11%, dated 7/31/2018, interest in a $300,000,000
                             collateralized loan agreement will repurchase securities provided as collateral for $300,017,583
                             on 8/1/2018, in which American depositary receipts, asset-backed securities, common stocks and
                             corporate bonds with a market value of $306,018,395 have been received as collateral and held
                             with BNY Mellon as tri-party agent.                                                                         130,000
                                TOTAL OTHER REPURCHASE AGREEMENTS
                                (IDENTIFIED COST $650,000)                                                                               650,000




                                                               Annual Shareholder Report
                                                                           2

  Table of Contents


           Principal
           Amount                                                                                                                  Value
                             REPURCHASE AGREEMENTS—75.0%
                             Finance - Banking—75.0%
           $500,000          Interest in $250,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                             Citibank, N.A. will repurchase securities provided as collateral for $250,013,403 on 8/1/2018. The
                             securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                             were U.S. Government Agency and U.S. Treasury securities with various maturities to 7/1/2048
                             and the market value of those underlying securities was $255,013,679.                                   $ 500,000
             300,000         Interest in $550,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                             Mizuho Securities USA, Inc. will repurchase securities provided as collateral for $550,029,486 on
                             8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                             tri-party agent, were U.S. Government Agency securities with various maturities to 8/16/2058 and
                             the market value of those underlying securities was $563,723,309.                                           300,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    66/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 68 of 586
             179,000              Interest in $2,200,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                                  Natixis Financial Products LLC will repurchase securities provided as collateral for
                                  $2,200,117,944 on 8/1/2018. The securities provided as collateral at the end of the period held
                                  with BNY Mellon as tri-party agent, were U.S. Government Agency and U.S. Treasury securities
                                  with various maturities to 5/16/2060 and the market value of those underlying securities was
                                  $2,253,616,764.                                                                                                     179,000
             500,000              Interest in $400,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which TD
                                  Securities (USA), LLC will repurchase securities provided as collateral for $400,021,444 on
                                  8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                                  tri-party agent, were U.S. Government Agency securities with various maturities to 10/1/2047 and
                                  the market value of those underlying securities was $408,021,873.                                                   500,000
             500,000              Interest in $250,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which Wells
                                  Fargo Securities LLC will repurchase securities provided as collateral for $250,013,403 on
                                  8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                                  tri-party agent, were U.S. Government Agency securities with various maturities to 3/1/2057 and
                                  the market value of those underlying securities was $255,013,672.                                                   500,000
                                     TOTAL REPURCHASE AGREEMENTS
                                     (IDENTIFIED COST $1,979,000)                                                                                   1,979,000
                                     TOTAL INVESTMENT IN SECURITIES—103.3%
                                     (IDENTIFIED COST $2,724,000)2                                                                                  2,724,000
                                     OTHER ASSETS AND LIABILITIES - NET—(3.3)%3                                                                       (86,519)
                                     TOTAL NET ASSETS—100%                                                                                         $2,637,481


  1      Floating/variable note with current rate and current maturity or next reset date shown.
  2      Also represents cost for federal tax purposes.
  3      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.



                                                                       Annual Shareholder Report
                                                                                    3

  Table of Contents



  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  As of July 31, 2018, all investments of the Fund utilized Level 2 inputs in valuing the Fund's assets carried at fair value.

  The following acronym is used throughout this portfolio:
  LOC—Letter of Credit

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  67/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 69 of 586
                                                                  Annual Shareholder Report
                                                                              4

  Table of Contents


  Financial Highlights – Premier Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                               2018           20171           2016           2015        2014
  Net Asset Value, Beginning of Period                                               $1.0000         $1.0000            $1.00       $1.00       $1.00
  Income From Investment Operations:
  Net investment income                                                               0.0149          0.0065            0.0002          —             —
  Net realized gain (loss)                                                           0.00003         0.00003       (0.000)2        0.0002       0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                0.0149          0.0065            0.0002     0.0002       0.0002
  Less Distributions:
  Distributions from net investment income                                           (0.0149)        (0.0065)      (0.000)2             —             —
  Distributions from paid in surplus                                                       —               —       (0.000)2             —             —
  Distributions from net realized gain                                             (0.0000)3        (0.0000)3      (0.000)2       (0.000)2    (0.000)2
      TOTAL DISTRIBUTIONS                                                            (0.0149)        (0.0065)      (0.000)2       (0.000)2    (0.000)2
  Net Asset Value, End of Period                                                     $1.0000         $1.0000            $1.00       $1.00       $1.00
  Total Return4                                                                        1.50%           0.65%            0.02%     0.00%5       0.00%5
  Ratios to Average Net Assets:
  Net expenses                                                                         0.15%           0.15%            0.41%      0.25%        0.23%
  Net investment income                                                                1.45%           0.49%            0.02%      0.00%        0.00%
  Expense waiver/reimbursement6                                                        4.96%           2.54%            0.14%      0.42%        0.42%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                             $2,637          $8,716       $58,849        $96,842    $129,315


  1      Effective August 1, 2016, the Fund's original shares were redesignated as Premier Shares.
  2      Represents less than $0.001.
  3      Represents less than $0.0001.
  4      Based on net asset value.
  5      Represents less than 0.01%.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                              5

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                          68/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 70 of 586
  Assets:
  Investment in repurchase agreements and other repurchase agreements                                                   $2,629,000
  Investment in securities                                                                                                   95,000
  Investment in securities, at identified cost and fair value                                                                           $2,724,000
  Income receivable                                                                                                                           313
     TOTAL ASSETS                                                                                                                        2,724,313
  Liabilities:
  Bank overdraft                                                                                                         $       24
  Income distribution payable                                                                                                 1,265
  Payable to adviser (Note 5)                                                                                                   558
  Payable for administrative fees (Note 5)                                                                                        6
  Payable for custodian fees                                                                                                  3,999
  Payable for transfer agent fee                                                                                             27,095
  Payable for portfolio accounting fees                                                                                      40,368
  Payable for share registration costs                                                                                       10,916
  Accrued expenses (Note 5)                                                                                                   2,601
     TOTAL LIABILITIES                                                                                                                     86,832
  Net assets for 2,637,472 shares outstanding                                                                                           $2,637,481
  Net Assets Consist of:
  Paid-in capital                                                                                                                       $2,637,471
  Undistributed net investment income                                                                                                          10
     TOTAL NET ASSETS                                                                                                                   $2,637,481
  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Premier Shares:
  Net asset value per share ($2,637,481 ÷ 2,637,472 shares outstanding), no par value, unlimited shares authorized                        $1.0000
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                6

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                               $117,451
  Expenses:
  Investment adviser fee (Note 5)                                                                                            $ 14,660
  Administrative fee (Note 5)                                                                                                   5,866
  Custodian fees                                                                                                               13,077
  Transfer agent fee                                                                                                          108,865
  Directors'/Trustees' fees (Note 5)                                                                                             355

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                   69/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 71 of 586
  Auditing fees                                                                                                              20,600
  Legal fees                                                                                                                  9,305
  Portfolio accounting fees                                                                                                 122,182
  Share registration costs                                                                                                   55,590
  Printing and postage                                                                                                       18,535
  Miscellaneous (Note 5)                                                                                                      5,862
     TOTAL EXPENSES                                                                                                         374,897
  Waiver and Reimbursement:
  Waiver of investment adviser fee (Note 5)                                                            $ (14,660)
  Reimbursement of other operating expenses (Note 5)                                                    (348,893)
     TOTAL WAIVER AND REIMBURSEMENT                                                                                        (363,553)
  Net expenses                                                                                                                               11,344
  Net investment income                                                                                                                     106,107
  Net realized gain on investments                                                                                                                176
  Change in net assets resulting from operations                                                                                           $106,283
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            7

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                                2018                   2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                             $ 106,107          $     73,384
  Net realized gain                                                                                                         176                    71
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                    106,283               73,455
  Distributions to Shareholders:
  Distributions from net investment income
  Institutional Shares1                                                                                                      (2)                  (0)2
  Service Shares1                                                                                                            (2)                  (0)2
  Premier Shares1,3                                                                                                  (106,097)             (73,389)
  Distributions from net realized gain
  Institutional Shares1                                                                                                      —                     —
  Service Shares1                                                                                                            —                     —
  Premier Shares1,3                                                                                                        (235)                  (34)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                               (106,336)             (73,423)


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    70/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 72 of 586
  Share Transactions:
  Proceeds from sale of shares                                                                                                         1,034,779       22,766,847
  Net asset value of shares issued to shareholders in payment of distributions declared                                                   97,896            62,763
  Cost of shares redeemed                                                                                                             (7,211,106)     (72,963,133)
      CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                                         (6,078,431)      (50,133,523)
  Change in net assets                                                                                                               (6,078,484)      (50,133,491)
  Net Assets:
  Beginning of period                                                                                                                  8,715,965       58,849,456
  End of period (including undistributed net investment income of $10 and $4, respectively)                                          $ 2,637,481      $ 8,715,965


  1      Effective July 24, 2018, the Fund's Institutional Shares and Service Shares were closed to investments by new or existing shareholders and the Fund's
         Premier Shares were closed to investments by new investors.
  2      Represents less than $1.
  3      Effective August 1, 2016, the Fund's original shares were redesignated as Premier Shares.
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                  8

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Institutional
  Prime 60 Day Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers one class of shares: Premier Shares. All shares of the Fund have equal rights with respect to voting, except on class-specific matters. The
  investment objective of the Fund is to provide current income consistent with stability of principal.
       The Fund operates as an institutional money market fund. As an institutional money market fund, the Fund: (1) will not be limited to institutional
  investors, but will continue to be available to retail investors; (2) will utilize current market-based prices (except as otherwise generally permitted to value
  individual portfolio securities with remaining maturities of 60 days or less at amortized cost in accordance with Securities and Exchange Commission
  (SEC) rules and guidance) to value its portfolio securities and transact at a floating net asset value (NAV) that uses four decimal-place precision
  ($1.0000); and (3) has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the
  Fund's weekly liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or
  redemption gates are in the best interest of the Fund.
       Effective July 24, 2018, the Fund's Institutional Shares and Service Shares were closed to investments by new or existing shareholders.
       Effective July 24, 2018, the Fund's Premier Shares were closed to investments by new investors.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  In calculating its NAV, the Fund generally values investments as follows:
  ■  Fixed-income securities with remaining maturities greater than 60 days are fair valued using price evaluations provided by a pricing service approved
       by the Trustees.
  ■  Fixed-income securities with remaining maturities of 60 days or less are valued at their cost (adjusted for the accretion of any discount or amortization
      of any premium), unless the issuer's creditworthiness is impaired or other factors indicate that amortized cost is not an accurate estimate of the
      investment's fair value, in which case it would be valued in the same manner as a longer-term security. The Fund may only use this method to value
      a portfolio security when it can reasonably conclude, at each time it makes a valuation determination, that the amortized cost price of the portfolio
      security is approximately the same as the fair value of the security as determined without the use of amortized cost valuation.
  ■  Shares of other mutual funds or non-exchange-traded investment companies are valued based upon their reported NAVs.



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    71/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 73 of 586
                                                                    Annual Shareholder Report
                                                                                9

  Table of Contents


  ■  For securities that are fair valued in accordance with procedures established by and under the general supervision of the Trustees, certain factors
       may be considered, such as: the last traded or purchase price of the security, information obtained by contacting the issuer or dealers, analysis of
       the issuer's financial statements or other available documents, fundamental analytical data, the nature and duration of restrictions on disposition, the
       movement of the market in which the security is normally traded, public trading in similar securities or derivative contracts of the issuer or
       comparable issuers, movement of a relevant index, or other factors including but not limited to industry changes and relevant government actions.
  If any price, quotation, price evaluation or other pricing source is not readily available when the NAV is calculated, if the Fund cannot obtain price
  evaluations from a pricing service or from more than one dealer for an investment within a reasonable period of time as set forth in the Fund's valuation
  policies and procedures, or if information furnished by a pricing service, in the opinion of the valuation committee (“Valuation Committee”), is deemed not
  representative of the fair value of such security, the Fund uses the fair value of the investment determined in accordance with the procedures described
  below. There can be no assurance that the Fund could obtain the fair value assigned to an investment if it sold the investment at approximately the time
  at which the Fund determines its NAV per share.

  Fair Valuation Procedures
  The Trustees have ultimate responsibility for determining the fair value of investments for which market quotations are not readily available. The Trustees
  have appointed a Valuation Committee comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the
  Adviser's affiliated companies to assist in determining fair value and in overseeing the calculation of the NAV. The Trustees have also authorized the use
  of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value of certain investments for purposes of
  calculating the NAV. The Valuation Committee employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of
  third-party pricing services' policies, procedures and valuation methods (including key inputs, methods, models and assumptions), transactional back-
  testing, comparisons of evaluations of different pricing services, and review of price challenges by the Adviser based on recent market activity. In the
  event that market quotations and price evaluations are not available for an investment, the Valuation Committee determines the fair value of the
  investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the
  Valuation Committee and any changes made to the procedures.
        Factors considered by pricing services in evaluating an investment include the yields or prices of investments of comparable quality, coupon,
  maturity, call rights and other potential prepayments, terms and type, reported transactions, indications as to values from dealers and general market
  conditions. Some pricing services provide a single price evaluation reflecting the bid-side of the market for an investment (a “bid” evaluation). Other
  pricing services offer both bid evaluations and price evaluations indicative of a price between the prices bid and asked for the investment (a “mid”
  evaluation). The Fund normally uses bid evaluations for any U.S. Treasury and Agency securities, mortgage-backed securities and municipal securities.
  The Fund normally uses mid evaluations for any other types of fixed-income securities and any OTC derivative contracts. In the event that market
  quotations and price evaluations are not available for an investment, the fair value of the investment is determined in accordance with procedures
  adopted by the Trustees.




                                                                   Annual Shareholder Report
                                                                               10

  Table of Contents


  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Fund's Adviser and its affiliates. The Fund will participate on a pro rata basis
  with the other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds
  from any repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Dividend income and distributions to shareholders are recorded on the ex-dividend date.
  Distributions of net investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 72/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 74 of 586
  investment income. Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average
  daily net assets, except select classes will bear certain expenses unique to those classes. The detail of the total fund expense waiver and reimbursement
  of $363,553 is disclosed in various locations in this Note 5.
        Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due
  to differences in separate class expenses.




                                                                    Annual Shareholder Report
                                                                                 11

  Table of Contents


  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Institutional Shares, Service Shares and Premier Shares
  to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to shareholders and maintaining
  shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees. In
  addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or terminated at any time. For the year
  ended July 31, 2018, the Fund did not incur other service fees, however it may begin to incur this fee upon approval of the Trustees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities, like other securities, are priced in accordance with procedures established by and under the general
  supervision of the Trustees.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.




                                                                    Annual Shareholder Report
                                                                                 12

  Table of Contents


  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
                                                                                              Year Ended                                 Year Ended
                                                                                              7/31/20181                                  7/31/2017
  Institutional Shares:                                                           Shares                   Amount                Shares               Amount
  Shares sold                                                                           —                   $ —                    100                 $100
  Shares redeemed                                                                     (100)                 (100)                   —                    —

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    73/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 75 of 586
      NET CHANGE RESULTING FROM INSTITUTIONAL SHARE
      TRANSACTIONS                                                                    (100)                  (100)                    100                  100


                                                                                              Year Ended                                   Year Ended
                                                                                              7/31/20181                                    7/31/2017
  Service Shares:                                                                 Shares                   Amount                Shares                 Amount
  Shares sold                                                                         —                     $ —                      100                 $100
  Shares redeemed                                                                   (100)                   (100)                     —                    —
      NET CHANGE RESULTING FROM SERVICE SHARE
      TRANSACTIONS                                                                    (100)                  (100)                    100                  100


                                                                                          Year Ended                                   Year Ended
                                                                                          7/31/20181                                   7/31/20172
  Premier Shares:                                                              Shares                Amount                  Shares                 Amount
  Shares sold                                                                 1,034,779            $ 1,034,779              22,766,647           $ 22,766,647
  Shares issued to shareholders in payment of distributions
  declared                                                                       97,896                 97,896                 62,763                    62,763
  Shares redeemed                                                            (7,210,906)            (7,210,906)            (72,963,133)           (72,963,133)
      NET CHANGE RESULTING FROM PREMIER SHARE
      TRANSACTIONS                                                           (6,078,231)           $(6,078,231)            (50,133,723)          $(50,133,723)
      NET CHANGE RESULTING FROM TOTAL FUND SHARE
      TRANSACTIONS                                                           (6,078,431)            (6,078,431)            (50,133,523)           (50,133,523)


  1      Effective July 24, 2018, the Fund's Institutional Shares and Service Shares were closed to investments by new or existing shareholders and the Fund's
         Premier Shares were closed to investments by new investors.
  2      Effective August 1, 2016, the Fund's original shares were redesignated as Premier Shares.

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                              2018                       2017
  Ordinary income1                                                                                                          $106,336                    $73,423
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.




                                                                     Annual Shareholder Report
                                                                                 13

  Table of Contents


  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income2                                                                                                                                  $10
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Under the
  investment advisory contract, which is subject to annual review by the Trustees, the Adviser will waive the amount, limited to the amount of the advisory
  fee, by which the Fund's aggregate annual operating expenses including the investment advisory fee but excluding interest, brokerage commissions,
  expenses of registering or qualifying the Fund and its shares under federal and state laws and regulations, expenses of withholding taxes and
  extraordinary expenses exceeds 0.45% of its average daily net assets. The Adviser may voluntarily choose to waive any portion of its fee and/or
  reimburse certain operating expenses of the Fund. For the year ended July 31, 2018, the Adviser voluntarily waived $14,660 of its fee and voluntarily
  reimbursed $348,893 of other operating expenses.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                      74/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 76 of 586
                                                                                       Average Daily Net Assets
  Administrative Fee                                                                   of the Investment Complex
  0.100%                                                                               on assets up to $50 billion
  0.075%                                                                               on assets over $50 billion
  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                     Average Daily Net Assets
  Administrative Fee                                                                 of the Investment Complex
  0.150%                                                                             on the first $5 billion
  0.125%                                                                             on the next $5 billion
  0.100%                                                                             on the next $10 billion
  0.075%                                                                             on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.




                                                                    Annual Shareholder Report
                                                                                14

  Table of Contents


  Expense Limitation
  In addition to the contractual fee waiver described under “Investment Adviser Fee” above with regard to the Fund, the Adviser and certain of its affiliates
  (which may include FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses.
  Total annual fund operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy related
  expenses paid by the Fund, if any) paid by the Fund's Premier Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.15% (the
  “Fee Limit”), respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2018; or (b) the date of the Fund's next effective
  Prospectus. While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the Termination
  Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the Trustees.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. CONCENTRATION OF RISK
  A substantial part of the Fund's portfolio may be comprised of obligations of banks. As a result, the Fund may be more susceptible to any economic,
  business, political or other developments which generally affect these entities.

  7. LINE OF CREDIT
  The Fund participates with certain other Federated Funds, on a several basis, in an up to $500,000,000 unsecured, 364-day, committed, revolving line of
  credit (LOC) agreement. The LOC was made available to finance temporarily the repurchase or redemption of shares of the Fund, failed trades, payment
  of dividends, settlement of trades and for other short-term, temporary or emergency general business purposes. The Fund cannot borrow under the LOC
  if an inter-fund loan is outstanding. The Fund's ability to borrow under the LOC also is subject to the limitations of the Act and various conditions
  precedent that must be satisfied before the Fund can borrow. Loans under the LOC are charged interest at a fluctuating rate per annum equal to the
  highest, on any day, of (a) (i) the federal funds effective rate, (ii) the one month London Interbank Offered Rate (LIBOR), and (iii) 0.0%, plus (b) a margin.
  The LOC also requires the Fund to pay, quarterly in arrears and at maturity, its pro rata share of a commitment fee based on the amount of the lenders'
  commitment that has not been utilized. As of July 31, 2018, the Fund had no outstanding loans. During the year ended July 31, 2018, the Fund did not
  utilize the LOC.




                                                                    Annual Shareholder Report
                                                                                15



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 75/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 77 of 586
  Table of Contents


  8. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  9. SUBSEQUENT EVENT
  On July 20, 2018, the Trustees of Money Market Obligations Trust approved a Plan of Liquidation for the Fund pursuant to which the Fund will be
  liquidated on or about September 21, 2018 (the “Liquidation”). In approving the Liquidation, the Trustees determined that the liquidation of the Fund is in
  the best interests of the Fund and its shareholders.




                                                                   Annual Shareholder Report
                                                                                16

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED INSTITUTIONAL PRIME 60
  DAY FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities of Federated Institutional Prime 60 day Fund (the “Fund”) (one of
  the portfolios constituting Money Market Obligations Trust), including the portfolio of investments, as of July 31, 2018, and the related
  statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then
  ended, the financial highlights for each of the five years in the period then ended and the related notes (collectively referred to as the
  “financial statements”). In our opinion, the financial statements present fairly, in all material respects, the financial position of the Fund

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 76/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 78 of 586
  at July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period
  then ended and its financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted
  accounting principles.
  Basis for Opinion

  These financial statements are the responsibility of the Fund's management. Our responsibility is to express an opinion on the Fund's
  financial statements based on our audits. We are a public accounting firm registered with the Public Company Accounting Oversight
  Board (United States) (PCAOB) and are required to be independent with respect to the Fund in accordance with the U.S. federal
  securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.
  We conducted our audits in accordance with standards of the PCAOB. Those standards require that we plan and perform the audit to
  obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement, whether
  due to error or fraud. The Fund is not required to have, nor were we engaged to perform, an audit of the Fund's internal control over
  financial reporting. As part of our audits, we are required to obtain an understanding of internal control over financial reporting, but not
  for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting. Accordingly, we
  express no such opinion.




                                                              Annual Shareholder Report
                                                                         17

  Table of Contents



  Our audits included performing procedures to assess the risks of material misstatement of the financial statements, whether due to error
  or fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence
  regarding the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July
  31, 2018, by correspondence with the custodian and others, or by other appropriate auditing procedures where replies from others were
  not received. Our audits also included evaluating the accounting principles used and significant estimates made by management, as
  well as evaluating the overall presentation of the financial statements. We believe that our audits provide a reasonable basis for our
  opinion.



  We have served as the auditor of one or more Federated investment companies since 1979.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                  77/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 79 of 586
                                                                   Annual Shareholder Report
                                                                               18

  Table of Contents




  Shareholder Expense Example
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                                    Annual Shareholder Report
                                                                               19

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                                      Beginning                   Ending
                                                                                    Account Value              Account Value              Expenses Paid
                                                                                       2/1/2018                  7/31/2018                During Period1
  Actual:
  Premier Shares                                                                       $1,000                     $1,008.70                     $0.75
  Hypothetical (assuming a 5% return
  before expenses):
  Premier Shares                                                                       $1,000                     $1,024.10                     $0.75
  1      Expenses are equal to the Fund's annualized net expense ratio of 0.15%, multiplied by the average account value over the period, multiplied by
         181/365 (to reflect the one-half-year period).

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                78/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808       Doc 6-2 Filed 12/13/18 Page 80 of 586
                                                            Annual Shareholder Report
                                                                        20

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years,
  Date Service Began                         Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                    Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                 Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                      Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                            Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                  Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                             of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                             Company.

                                             Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                             Federated Investment Management Company, Federated Global Investment Management Corp. and
                                             Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                             Annual Shareholder Report
                                                                        21

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years,
  Date Service Began                         Other Directorships Held and Previous Position(s)




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     79/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 81 of 586
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




                                                                   Annual Shareholder Report
                                                                               22

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                   Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                      Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                  Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                  throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                  with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                  United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                  Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                  University.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                80/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 82 of 586
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




                                                                 Annual Shareholder Report
                                                                             23

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                             Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                     Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: None.
  Began serving: August 2006
                                                Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                                and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                                and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                                Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                                Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                                Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                                Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                                Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                              Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949                 formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                       President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013                 Other Directorships Held: None.

                                                Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                                positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                                Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                                Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                                Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                                Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                                and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                                 Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957                 Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                       temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                                construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                   Other Directorships Held: None.

                                                Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                                throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                                contractors).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  81/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 83 of 586
                                                              Annual Shareholder Report
                                                                          24

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          25

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                          82/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 84 of 586
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since July
  Birth Date: September 15, 1959             1991. Ms. Cunningham was named Chief Investment Officer of Federated's money market products in
  CHIEF INVESTMENT OFFICER                   2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and an
  Officer since: May 2004                    Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the Chartered
  Portfolio Manager since:                   Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  July 1991




                                                            Annual Shareholder Report
                                                                       26

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED INSTITUTIONAL PRIME 60 DAY FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                   83/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 85 of 586
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        27

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        28

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                84/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 86 of 586
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       29

  Table of Contents


       It was noted in the materials for the Board meeting that for the period covered by the CCO Fee Evaluation Report, the Fund's
  investment advisory fee was waived in its entirety. The Board reviewed the contractual advisory fee rate, net advisory fee rate and
  other expenses of the Fund with the Adviser and noted the position of the Fund's fee rates relative to its Peer Group. In this regard, the
  Board noted that the contractual advisory fee rate was above the median of the relevant Peer Group, but the Board noted that the
  investment advisory fee was waived in its entirety, and that the overall expense structure of the Fund remained competitive in the
  context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting

                                                            Annual Shareholder Report
                                                                       30

  Table of Contents


  and retaining qualified personnel to service the Fund. The Board noted the compliance program of the Adviser and the compliance-
  related resources provided to the Fund by the Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the
  SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group was also deemed to be relevant by the
  Board as a useful indicator of how the Adviser is executing the Fund's investment program. The Adviser's ability to execute this
  program was one of the Board's considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment
  management services warrant the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              85/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 87 of 586
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance fell below the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board discussed the Fund's performance with the Adviser and recognized the efforts being taken by the
  Adviser. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived

                                                            Annual Shareholder Report
                                                                       31

  Table of Contents


  fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their intention to do so in
  the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these voluntary waivers.
       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

                                                            Annual Shareholder Report
                                                                       32

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             86/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 88 of 586
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        33

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 87/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 89 of 586
                                                                     Annual Shareholder Report
                                                                                34

  Table of Contents



  You could lose money by investing in the Fund. Because the share price of the Fund will fluctuate, when you sell your shares they may
  be worth more or less than what you originally paid for them. The Fund may impose a fee upon the sale of your shares or may
  temporarily suspend your ability to sell shares if the Fund's liquidity falls below required minimums because of market conditions or
  other factors. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other
  government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should not expect
  that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Institutional Prime 60 Day Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919452
  CUSIP 608919445
  CUSIP 60934N740
  28846 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018

  Shares | Ticker              R | GRTXX                                       Institutional | GOIXX     Service | GOSXX
                               Administrative | GOEXX                          Cash II | GFYXX           Cash Series | GFSXX
                               Capital | GOCXX                                 Trust | GORXX             Premier | GOFXX



  Federated Government Obligations Fund
  A Portfolio of Money Market Obligations Trust

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          88/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 90 of 586

                                 Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                               1
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                 15
  Statement of Assets and Liabilities                                                                                                                  24
  Statement of Operations                                                                                                                              26
  Statement of Changes in Net Assets                                                                                                                   27
  Notes to Financial Statements                                                                                                                        29
  Report of Independent Registered Public Accounting Firm                                                                                              38
  Shareholder Expense Example                                                                                                                          40
  Board of Trustees and Trust Officers                                                                                                                 42
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                48
  Voting Proxies on Fund Portfolio Securities                                                                                                          55
  Quarterly Portfolio Schedule                                                                                                                         55

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                    Percentage of
  Security Type                                                                                                    Total Net Assets
  Repurchase Agreements                                                                                                  50.6%
  U.S. Government Agency Securities                                                                                      41.4%
  U.S. Treasury Securities                                                                                               11.8%
  Other Assets and Liabilities—Net2                                                                                      (3.8)%
      TOTAL                                                                                                             100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                               56.8%
  8-30 Days                                                                                                              24.2%
  31-90 Days                                                                                                             17.0%
  91-180 Days                                                                                                             4.7%
  181 Days or more                                                                                                        1.1%
  Other Assets and Liabilities—Net2                                                                                      (3.8)%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of the types of securities in which the Fund invests.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                            89/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 91 of 586
                                                             Annual Shareholder Report
                                                                        1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

         Principal
         Amount                                                                                                        Value
                           GOVERNMENT AGENCIES—41.4%
      $ 549,000,000        1Federal Farm Credit System Discount Notes, 1.230%—2.020%, 8/9/2018 - 12/17/2018        $    547,730,133
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.929%
                           (1-month USLIBOR -0.135%), 8/25/2018                                                           50,000,000
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.932%
                           (1-month USLIBOR -0.140%), 8/30/2018                                                           50,000,000
          70,000,000       2Federal Farm Credit System Floating Rate Notes, 1.948%
                           (1-month USLIBOR -0.126%), 8/13/2018                                                           70,000,293
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.949%
                           (1-month USLIBOR -0.125%), 8/13/2018                                                           49,991,853
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.952%
                           (1-month USLIBOR -0.120%), 8/30/2018                                                           49,998,380
         100,000,000       2Federal Farm Credit System Floating Rate Notes, 1.956%
                           (1-month USLIBOR -0.130%), 8/20/2018                                                         100,000,000
         439,000,000       2Federal Farm Credit System Floating Rate Notes, 1.987%—2.007% (1-month USLIBOR
                           -0.085%), 8/1/2018 - 8/15/2018                                                               438,993,246
         346,000,000       2Federal Farm Credit System Floating Rate Notes, 1.994%—2.006% (1-month USLIBOR
                           -0.080%), 8/13/2018 - 8/27/2018                                                              345,963,136
         240,000,000       2Federal Farm Credit System Floating Rate Notes, 1.995%
                           (1-month USLIBOR -0.075%), 8/26/2018                                                         240,000,000
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.999%
                           (1-month USLIBOR -0.070%), 8/24/2018                                                           49,999,523
         304,750,000       2Federal Farm Credit System Floating Rate Notes, 2.002%—2.007% (1-month USLIBOR
                           -0.065%), 8/12/2018 - 8/29/2018                                                              304,742,946
          75,000,000       2Federal Farm Credit System Floating Rate Notes, 2.005%
                           (1-month USLIBOR -0.095%), 8/4/2018                                                            74,999,036
         536,700,000       2Federal Farm Credit System Floating Rate Notes, 2.012%—2.040% (1-month USLIBOR
                           -0.060%), 8/4/2018 - 8/23/2018                                                               536,693,077
         171,000,000       2Federal Farm Credit System Floating Rate Notes, 2.022%
                           (1-month USLIBOR -0.055%), 8/27/2018                                                         170,989,252
         308,850,000       2Federal Farm Credit System Floating Rate Notes, 2.022%—2.036% (1-month USLIBOR
                           -0.045%), 8/12/2018 - 8/21/2018                                                              308,848,393
         237,000,000       2Federal Farm Credit System Floating Rate Notes, 2.029%—2.039% (1-month USLIBOR
                           -0.043%), 8/15/2018 - 8/21/2018                                                              236,998,193
         338,000,000       2Federal Farm Credit System Floating Rate Notes, 2.034%
                           (1-month USLIBOR -0.040%), 8/13/2018                                                         337,995,831
         137,000,000       2Federal Farm Credit System Floating Rate Notes, 2.046%
                           (1-month USLIBOR -0.041%), 8/6/2018                                                          137,000,000
          69,000,000       2Federal Farm Credit System Floating Rate Notes, 2.067%
                           (1-month USLIBOR -0.030%), 8/9/2018                                                            69,000,000




                                                             Annual Shareholder Report
                                                                        2

  Table of Contents


         Principal
         Amount                                                                                                        Value
                           GOVERNMENT AGENCIES—continued


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                      90/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 92 of 586
      $    78,000,000      2Federal Farm Credit System Floating Rate Notes, 2.137%
                           (1-month USLIBOR +0.055%), 8/19/2018                                                    $      77,999,212
          153,700,000      2Federal Farm Credit System Floating Rate Notes, 2.141%—2.178% (3-month USLIBOR
                           -0.180%), 8/1/2018 - 8/17/2018                                                               153,702,578
          70,500,000       2Federal Farm Credit System Floating Rate Notes, 2.146%
                           (1-month USLIBOR +0.065%), 8/22/2018                                                           70,528,286
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 2.172%
                           (1-month USLIBOR +0.090%), 8/19/2018                                                           50,018,630
           5,150,000       2Federal Farm Credit System Floating Rate Notes, 2.185%
                           (1-month USLIBOR +0.095%), 8/3/2018                                                             5,150,404
          100,000,000      2Federal Farm Credit System Floating Rate Notes, 2.194%
                           (1-month USLIBOR +0.120%), 8/13/2018                                                         100,065,897
          75,000,000       2Federal Farm Credit System Floating Rate Notes, 2.197%
                           (3-month USLIBOR -0.150%), 10/23/2018                                                          75,000,000
          40,000,000       Federal Farm Credit System, 1.250%, 9/5/2018                                                   39,999,616
       4,917,750,000       1Federal Home Loan Bank System Discount Notes, 1.240%—2.144%, 8/15/2018 - 1/16/2019         4,902,711,417
          674,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.918%—1.919% (1-month USLIBOR
                           -0.155%), 8/13/2018 - 8/17/2018                                                              674,000,000
          243,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.919% (1-month USLIBOR -0.145%),
                           8/25/2018                                                                                    243,000,000
          262,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.924%—1.932% (1-month USLIBOR
                           -0.140%), 8/16/2018 - 8/25/2018                                                              262,000,000
          333,500,000      2Federal Home Loan Bank System Floating Rate Notes, 1.931% (1-month USLIBOR -0.150%),
                           8/23/2018                                                                                    333,500,000
          232,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.937% (1-month USLIBOR -0.160%),
                           8/8/2018                                                                                     232,000,000
          657,100,000      2Federal Home Loan Bank System Floating Rate Notes, 1.937%—1.939% (1-month USLIBOR
                           -0.135%), 8/6/2018 - 8/15/2018                                                               657,100,000
       2,058,300,000       2Federal Home Loan Bank System Floating Rate Notes, 1.939%—1.975% (1-month USLIBOR
                           -0.125%), 8/4/2018 - 8/24/2018                                                              2,058,298,806
          232,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.949% (1-month USLIBOR -0.115%),
                           8/25/2018                                                                                    232,000,000
          694,500,000      2Federal Home Loan Bank System Floating Rate Notes, 1.952%—1.967% (1-month USLIBOR
                           -0.130%), 8/8/2018 - 8/18/2018                                                               694,500,000
          20,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.971% (1-month USLIBOR -0.110%),
                           8/22/2018                                                                                      20,000,749
          825,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.976%—1.981% (1-month USLIBOR
                           -0.105%), 8/19/2018 - 8/23/2018                                                              825,000,000
          325,000,000      2Federal Home Loan Bank System Floating Rate Notes, 1.980% (1-month USLIBOR -0.120%),
                           8/4/2018                                                                                     325,000,000
          342,500,000      2Federal Home Loan Bank System Floating Rate Notes, 1.999% (3-month USLIBOR -0.340%),
                           10/9/2018                                                                                    342,500,000
          500,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.002% (1-month USLIBOR -0.080%),
                           8/19/2018                                                                                    500,000,000




                                                             Annual Shareholder Report
                                                                          3

  Table of Contents


          Principal
          Amount                                                                                                       Value
                           GOVERNMENT AGENCIES—continued
      $ 167,000,000        2Federal Home Loan Bank System Floating Rate Notes, 2.007% (1-month USLIBOR -0.090%),
                           8/9/2018                                                                                $    167,000,000
          367,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.017%—2.050% (1-month USLIBOR
                           -0.050%), 8/4/2018 - 8/12/2018                                                               367,000,000
          504,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.018%—2.019% (1-month USLIBOR
                           -0.060%), 8/11/2018 - 8/18/2018                                                              504,000,000
          607,000,000      2Federal Home Loan Bank System Floating Rate Notes, 2.019%—2.052% (1-month USLIBOR
                           -0.045%), 8/1/2018 - 8/25/2018                                                               606,997,104


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                      91/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 93 of 586
         368,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.025%—2.032% (1-month USLIBOR
                            -0.065%), 8/3/2018 - 8/8/2018                                                                  367,981,837
         168,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.031% (1-month USLIBOR -0.055%),
                            8/20/2018                                                                                      168,000,000
         744,200,000       2Federal Home Loan Bank System Floating Rate Notes, 2.033%—2.043% (3-month USLIBOR
                            -0.300%), 10/3/2018 - 10/16/2018                                                               744,200,000
         174,750,000       2Federal Home Loan Bank System Floating Rate Notes, 2.041% (1-month USLIBOR -0.040%),
                            8/22/2018                                                                                      174,750,000
         279,800,000       2Federal Home Loan Bank System Floating Rate Notes, 2.044% (3-month USLIBOR -0.295%),
                            10/16/2018                                                                                     279,800,000
          50,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.046% (1-month USLIBOR -0.035%),
                            8/23/2018                                                                                        50,004,641
       1,338,500,000       2Federal Home Loan Bank System Floating Rate Notes, 2.067%—2.072% (3-month USLIBOR
                            -0.275%), 8/7/2018 - 10/23/2018                                                               1,338,500,000
       1,240,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.069% (3-month USLIBOR -0.280%),
                            8/3/2018 - 8/8/2018                                                                           1,240,000,000
         339,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.086% (3-month USLIBOR -0.250%),
                            9/28/2018                                                                                      339,000,000
         100,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.094% (3-month USLIBOR -0.245%),
                            9/26/2018                                                                                      100,000,000
         712,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.129%—2.148% (3-month USLIBOR
                            -0.210%), 8/1/2018 - 10/9/2018                                                                  711,997,088
         500,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.147%—2.170% (3-month USLIBOR
                            -0.160%), 8/24/2018 - 9/12/2018                                                                499,919,263
          20,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.158% (3-month USLIBOR -0.195%),
                            8/10/2018                                                                                        19,991,507
          63,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.168% (3-month USLIBOR -0.185%),
                            8/10/2018                                                                                        63,000,000
         415,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.185%—2.197% (3-month USLIBOR
                            -0.140%), 9/19/2018 - 9/26/2018                                                                415,085,719
          59,000,000       2Federal Home Loan Bank System Floating Rate Notes, 2.197% (3-month USLIBOR -0.150%),
                            10/22/2018                                                                                       59,000,000
         201,000,000        Federal Home Loan Bank System, 1.250%—1.750%, 9/17/2018 - 12/14/2018                           200,996,320
         170,000,000       2Federal Home Loan Mortgage Corp. Floating Rate Notes, 1.991% (1-month USLIBOR -0.095%),
                            8/20/2018                                                                                      170,000,000




                                                               Annual Shareholder Report
                                                                          4

  Table of Contents


         Principal
         Amount                                                                                                           Value
                            GOVERNMENT AGENCIES—continued
      $ 250,000,000        2Federal Home Loan Mortgage Corp. Floating Rate Notes, 2.081% (3-month USLIBOR -0.250%),
                            10/10/2018                                                                                $    250,000,000
         272,000,000        Federal Home Loan Mortgage Corp., 0.875%, 10/12/2018                                           271,781,097
          57,937,000        Federal National Mortgage Association, 1.875%, 9/18/2018                                         57,974,251
         426,270,575       2Housing and Urban Development Floating Rate Notes, 2.537% (3-month USLIBOR +0.200%),
                            8/1/2018                                                                                       426,270,575
          38,432,000        Tennessee Valley Authority, 1.750%, 10/15/2018                                                   38,466,721
                              TOTAL GOVERNMENT AGENCIES                                                               26,675,735,010
                            U.S. TREASURIES—11.8%
         850,000,000       1United States Treasury Bills, 1.268%—1.890%, 9/13/2018                                         848,215,015
         450,000,000       1United States Treasury Bills, 1.820%—1.875%, 8/16/2018                                         449,653,021
         810,000,000       1United States Treasury Bills, 1.830%, 8/30/2018                                                808,805,925
       1,100,000,000       1United States Treasury Bills, 1.830%—1.835%, 9/6/2018                                         1,097,985,250
         656,000,000       1United States Treasury Bills, 1.895%, 9/27/2018                                                654,031,727
         125,000,000       1United States Treasury Bills, 1.900%, 10/4/2018                                                124,577,778

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         92/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 94 of 586
         350,000,000       1United States Treasury Bills, 1.930%, 9/20/2018                                                            349,061,805
         300,000,000       1United States Treasury Bills, 1.945%, 10/18/2018                                                           298,735,750
         727,000,000       1United States Treasury Bills, 2.080%, 11/23/2018                                                            722,211,493
         295,000,000       1United States Treasury Bills, 2.100%, 1/10/2019                                                            292,212,249
         555,000,000       1United States Treasury Bills, 2.130%—2.145%, 1/17/2019                                                     549,433,064
         720,000,000       1United States Treasury Bills, 2.160%, 1/31/2019                                                            712,137,600
         172,000,000       2United States Treasury Floating Rate Notes, 2.043%
                            (91-day T-Bill +0.033%), 8/7/2018                                                                          172,023,571
         494,000,000        United States Treasury Notes, 0.750%—1.500%, 8/31/2018                                                     493,805,662
                              TOTAL U.S. TREASURIES                                                                                   7,572,889,910
                            REPURCHASE AGREEMENTS—50.6%
         151,000,000        Interest in $400,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which ABN
                            Amro Bank N.V., Netherlands will repurchase securities provided as collateral for $400,021,444
                            on 8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon
                            as tri-party agent, were U.S. Government Agency securities and a U.S. Treasury security with
                            various maturities to 5/1/2048 and the market value of those underlying securities was
                            $409,894,566.                                                                                              151,000,000
         500,000,000        Interest in $900,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which ABN
                            Amro Bank N.V., Netherlands will repurchase securities provided as collateral for $900,048,250
                            on 8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon
                            as tri-party agent, were U.S. Government Agency and U.S. Treasury securities with various
                            maturities to 5/16/2059 and the market value of those underlying securities was $925,154,922.              500,000,000




                                                                Annual Shareholder Report
                                                                            5

  Table of Contents


         Principal
         Amount                                                                                                                       Value
                            REPURCHASE AGREEMENTS—continued
      $ 275,000,000         Repurchase agreement 1.93%, dated 7/31/2018 under which BMO Capital Markets Corp. will
                            repurchase securities provided as collateral for $275,014,743 on 8/1/2018. The securities
                            provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                            Government Agency and U.S. Treasury securities with various maturities to 4/15/2048 and the
                            market value of those underlying securities was $280,953,100.                                         $    275,000,000
         775,000,000        Repurchase agreement 1.91%, dated 7/31/2018 under which BNP Paribas S.A. will repurchase
                            securities provided as collateral for $775,041,118 on 8/1/2018. The securities provided as
                            collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Treasury
                            securities with various maturities to 2/15/2046 and the market value of those underlying securities
                            was $790,541,981.                                                                                          775,000,000
         100,000,000        Repurchase agreement 1.92%, dated 7/31/2018 under which BNP Paribas S.A. will repurchase
                            securities provided as collateral for $100,005,333 on 8/1/2018. The securities provided as
                            collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Government
                            Agency and U.S. Treasury securities with various maturities to 2/15/2046 and the market value of
                            those underlying securities was $102,005,497.                                                              100,000,000
       2,250,000,000        Interest in $5,500,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which BNP
                            Paribas S.A. will repurchase securities provided as collateral for $5,500,294,861 on 8/1/2018. The
                            securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                            were U.S. Treasury securities with various maturities to 7/15/2023 and the market value of those
                            underlying securities was $5,607,127,031.                                                                 2,250,000,000
         155,000,000        Repurchase agreement 1.93%, dated 7/31/2018 under which BNP Paribas S.A. will repurchase
                            securities provided as collateral for $155,008,310 on 8/1/2018. The securities provided as
                            collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Treasury
                            securities with various maturities to 7/15/2019 and the market value of those underlying securities
                            was $158,108,549.                                                                                          155,000,000
         250,000,000        Repurchase agreement 1.93%, dated 7/31/2018 under which BNP Paribas S.A. will repurchase
                            securities provided as collateral for $250,013,403 on 8/1/2018. The securities provided as
                            collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Government
                            Agency and U.S. Treasury securities with various maturities to 7/1/2056 and the market value of
                            those underlying securities was $255,039,401.                                                              250,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     93/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 95 of 586
         200,000,000       Interest in $300,000,000 joint repurchase agreement 1.95%, dated 7/25/2018 under which BNP
                           Paribas S.A. will repurchase securities provided as collateral for $300,487,500 on 8/24/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Government Agency and U.S. Treasury securities with various maturities to 8/25/2043
                           and the market value of those underlying securities was $306,116,091.                                      200,000,000




                                                               Annual Shareholder Report
                                                                           6

  Table of Contents


         Principal
         Amount                                                                                                                      Value
                           REPURCHASE AGREEMENTS—continued
      $ 130,000,000        Interest in $180,000,000 joint repurchase agreement 1.96%, dated 7/25/2018 under which BNP
                           Paribas S.A. will repurchase securities provided as collateral for $180,627,200 on 9/27/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Government Agency and U.S. Treasury securities with various maturities to 3/20/2048
                           and the market value of those underlying securities was $183,859,639.                                 $    130,000,000
         477,000,000       Interest in $627,000,000 joint repurchase agreement 1.99%, dated 5/29/2018 under which BNP
                           Paribas S.A. will repurchase securities provided as collateral for $629,114,209 on 9/11/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Government Agency and U.S. Treasury securities with various maturities to 6/25/2048
                           and the market value of those underlying securities was $639,771,356.                                      477,000,000
         203,000,000       Interest in $278,000,000 joint repurchase agreement 2.00%, dated 5/29/2018 under which BNP
                           Paribas S.A. will repurchase securities provided as collateral for $278,942,111 on 9/11/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Government Agency and U.S. Treasury securities with various maturities to 8/1/2048
                           and the market value of those underlying securities was $283,578,192.                                      203,000,000
         211,167,000       Interest in $407,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which Bank
                           of America, N.A. will repurchase securities provided as collateral for $407,021,820 on 8/1/2018.
                           The securities provided as collateral at the end of the period held with BNY Mellon as tri-party
                           agent, were U.S. Government Agency securities maturing on 10/20/2046 and the market value of
                           those underlying securities was $415,162,256.                                                               211,167,000
         195,000,000       Interest in $300,000,000 joint repurchase agreement 2.01%, dated 7/23/2018 under which Bank
                           of Montreal will repurchase securities provided as collateral for $301,407,000 on 10/16/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Treasury securities with various maturities to 11/15/2047 and the market value of those
                           underlying securities was $306,136,684.                                                                    195,000,000
         150,000,000       Repurchase agreement 1.93%, dated 7/31/2018 under which Bank of Montreal will repurchase
                           securities provided as collateral for $150,008,042 on 8/1/2018. The securities provided as
                           collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Treasury
                           securities with various maturities to 5/15/2048 and the market value of those underlying securities
                           was $153,008,218.                                                                                          150,000,000
         200,000,000       Interest in $250,000,000 joint repurchase agreement 2.03%, dated 7/27/2018 under which Bank
                           of Montreal will repurchase securities provided as collateral for $251,071,389 on 10/11/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           was a U.S. Government Agency security and U.S. Treasury securities with various maturities to
                           7/20/2046 and the market value of those underlying securities was $255,071,959.                            200,000,000




                                                               Annual Shareholder Report
                                                                           7

  Table of Contents


         Principal
         Amount                                                                                                                      Value
                           REPURCHASE AGREEMENTS—continued




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    94/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 96 of 586
      $ 500,000,000        Repurchase agreement 1.93%, dated 7/31/2018 under which Bank of Nova Scotia will repurchase
                           securities provided as collateral for $500,026,806 on 8/1/2018. The securities provided as
                           collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Government
                           Agency securities with various maturities to 7/1/2048 and the market value of those underlying
                           securities was $510,802,474.                                                                           $    500,000,000
       1,517,000,000       Interest in $3,925,000,000 joint repurchase agreement 1.91%, dated 7/31/2018 under which
                           Barclays Bank PLC will repurchase securities provided as collateral for $3,925,208,243 on
                           8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Treasury securities with various maturities to 5/15/2046 and the market
                           value of those underlying securities was $4,003,712,451.                                                   1,517,000,000
         350,000,000       Interest in $450,000,000 joint repurchase agreement 1.95%, dated 7/20/2018 under which
                           Barclays Bank PLC will repurchase securities provided as collateral for $450,755,625 on
                           8/20/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Government Agency securities with various maturities to 7/1/2048 and
                           the market value of those underlying securities was $459,865,422.                                           350,000,000
         500,000,000       Interest in $1,000,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which CIBC
                           World Markets Corp. will repurchase securities provided as collateral for $1,000,053,611 on
                           8/1/2018. The securities provided as collateral at the end of the period held with JPMorgan Chase
                           as tri-party agent, were U.S. Government Agency securities with various maturities to 6/1/2048
                           and the market value of those underlying securities was $1,020,054,684.                                     500,000,000
         500,000,000       Interest in $1,000,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which CIBC
                           World Markets Corp. will repurchase securities provided as collateral for $1,000,053,611 on
                           8/1/2018. The securities provided as collateral at the end of the period held with JPMorgan Chase
                           as tri-party agent, were U.S. Government Agency securities with various maturities to 4/1/2048
                           and the market value of those underlying securities was $1,016,702,075.                                     500,000,000
         249,500,000       Interest in $250,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                           Citibank, N.A. will repurchase securities provided as collateral for $250,013,403 on 8/1/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Government Agency and U.S. Treasury securities with various maturities to 7/1/2048
                           and the market value of those underlying securities was $255,013,679.                                       249,500,000
         750,000,000       Interest in $1,000,000,000 joint repurchase agreement 1.92%, dated 7/26/2018 under which
                           Citigroup Global Markets, Inc. will repurchase securities provided as collateral for $1,000,373,333
                           on 8/2/2018. The securities provided as collateral at the end of the period held with BNY Mellon
                           as tri-party agent, were U.S. Government Agency and U.S. Treasury securities with various
                           maturities to 5/20/2060 and the market value of those underlying securities was $1,023,919,973.             750,000,000




                                                               Annual Shareholder Report
                                                                            8

  Table of Contents


         Principal
         Amount                                                                                                                       Value
                           REPURCHASE AGREEMENTS—continued
      $ 370,000,000        Interest in $750,000,000 joint repurchase agreement 1.94%, dated 7/19/2018 under which Credit
                           Agricole CIB New York will repurchase securities provided as collateral for $751,293,333 on
                           8/20/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Treasury securities with various maturities to 9/30/2022 and the market
                           value of those underlying securities was $765,536,036.                                                 $    370,000,000
       1,500,000,000       Repurchase agreement 1.81%, dated 7/31/2018 under which Fixed Income Clearing Corp. will
                           repurchase securities provided as collateral for $1,500,075,417 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with State Street Bank as tri-party agent, were
                           U.S. Treasury securities with various maturities to 2/15/2047 and the market value of those
                           underlying securities was $1,530,000,026.                                                                  1,500,000,000
       1,000,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which Fixed Income Clearing Corp. will
                           repurchase securities provided as collateral for $1,000,053,056 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with State Street Bank as tri-party agent, were
                           U.S. Treasury securities with various maturities to 11/15/2047 and the market value of those
                           underlying securities was $1,082,631,007.                                                                  1,000,000,000
       1,500,000,000       Repurchase agreement 1.92%, dated 7/31/2018 under which Fixed Income Clearing Corp. will
                           repurchase securities provided as collateral for $1,500,080,000 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with State Street Bank as tri-party agent, were
                           U.S. Treasury securities with various maturities to 3/31/2025 and the market value of those
                           underlying securities was $1,530,000,006.                                                                  1,500,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     95/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 97 of 586
       1,215,000,000       Interest in $1,250,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                           HSBC Securities (USA), Inc. will repurchase securities provided as collateral for $1,250,067,014
                           on 8/1/2018. The securities provided as collateral at the end of the period held with JPMorgan
                           Chase as tri-party agent, were U.S. Government Agency and U.S. Treasury securities with
                           various maturities to 7/1/2048 and the market value of those underlying securities was
                           $1,275,000,000.                                                                                      1,215,000,000
         250,000,000       Repurchase agreement 1.93%, dated 7/31/2018 under which HSBC Securities (USA), Inc. will
                           repurchase securities provided as collateral for $250,013,403 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with JPMorgan Chase as tri-party agent, were
                           U.S. Government Agency securities with various maturities to 4/1/2048 and the market value of
                           those underlying securities was $255,000,001.                                                          250,000,000
         500,000,000       Repurchase agreement 1.93%, dated 7/31/2018 under which HSBC Securities (USA), Inc. will
                           repurchase securities provided as collateral for $500,026,806 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with JPMorgan Chase as tri-party agent, were
                           U.S. Government Agency securities and a U.S. Treasury security with various maturities to
                           7/1/2048 and the market value of those underlying securities was $510,911,483.                         500,000,000




                                                              Annual Shareholder Report
                                                                          9

  Table of Contents


         Principal
         Amount                                                                                                                 Value
                           REPURCHASE AGREEMENTS—continued
      $2,000,000,000       Interest in $3,500,000,000 joint repurchase agreement 1.91%, dated 7/31/2018 under which ING
                           Financial Markets LLC will repurchase securities provided as collateral for $3,500,185,694 on
                           8/1/2018. The securities provided as collateral at the end of the period held with JPMorgan Chase
                           as tri-party agent, were U.S. Treasury securities with various maturities to 11/15/2043 and the
                           market value of those underlying securities was $3,558,398,019.                                     $ 2,000,000,000
          51,700,000       Repurchase agreement 1.93%, dated 7/31/2018 under which ING Financial Markets LLC will
                           repurchase securities provided as collateral for $51,702,772 on 8/1/2018. The securities provided
                           as collateral at the end of the period held with JPMorgan Chase as tri-party agent, were U.S.
                           Government Agency and U.S. Treasury securities with various maturities to 7/1/2046 and the
                           market value of those underlying securities was $52,736,827.                                            51,700,000
         440,000,000       Interest in $450,000,000 joint repurchase agreement 1.94%, dated 7/31/2018 under which J.P.
                           Morgan Securities LLC will repurchase securities provided as collateral for $450,024,250 on
                           8/1/2018. The securities provided as collateral at the end of the period held with JPMorgan Chase
                           as tri-party agent, were U.S. Government Agency securities with various maturities to 12/25/2053
                           and the market value of those underlying securities was $463,502,187.                                  440,000,000
       1,000,000,000       Interest in $1,800,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                           Mitsubishi UFJ Securities (USA), will repurchase securities provided as collateral for
                           $1,800,096,500 on 8/1/2018. The securities provided as collateral at the end of the period held
                           with BNY Mellon as tri-party agent, were U.S. Government Agency securities with various
                           maturities to 4/15/2054 and the market value of those underlying securities was $1,853,293,928.      1,000,000,000
         301,854,000       Interest in $550,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which Mizuho
                           Securities USA, Inc. will repurchase securities provided as collateral for $550,029,486 on
                           8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Government Agency securities with various maturities to 8/16/2058 and
                           the market value of those underlying securities was $563,723,309.                                      301,854,000
         225,000,750       Repurchase agreement 1.91%, dated 7/31/2018 under which Metropolitan Life Insurance Co. will
                           repurchase securities provided as collateral for $225,012,688 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with JPMorgan as tri-party agent, were U.S.
                           Treasury securities with various maturities to 5/31/2019 and the market value of those underlying
                           securities was $229,075,271.                                                                           225,000,750
       1,244,095,000       Interest in $2,200,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                           Natixis Financial Products LLC will repurchase securities provided as collateral for
                           $2,200,117,944 on 8/1/2018. The securities provided as collateral at the end of the period held
                           with BNY Mellon as tri-party agent, were U.S. Government Agency and U.S. Treasury securities
                           with various maturities to 5/16/2060 and the market value of those underlying securities was
                           $2,253,616,764.                                                                                      1,244,095,000




                                                              Annual Shareholder Report
                                                                          10



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                96/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 98 of 586
  Table of Contents


         Principal
         Amount                                                                                                                  Value
                           REPURCHASE AGREEMENTS—continued
      $1,650,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which NatWest Markets PLC will
                           repurchase securities provided as collateral for $1,650,087,542 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 2/15/2048 and the market value of those underlying
                           securities was $1,683,000,078.                                                                       $ 1,650,000,000
       1,225,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which Natixis Financial Products LLC will
                           repurchase securities provided as collateral for $1,225,064,993 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 5/15/2045 and the market value of those underlying
                           securities was $1,249,566,293.                                                                        1,225,000,000
         298,521,000       Repurchase agreement 1.94%, dated 7/31/2018 under which Prudential Legacy Insurance Co. of
                           NJ will repurchase securities provided as collateral for $298,537,087 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 5/15/2045 and the market value of those underlying
                           securities was $304,231,875.                                                                            298,521,000
         343,059,000       Repurchase agreement 1.95%, dated 7/31/2018 under which Prudential Insurance Co. of America
                           will repurchase securities provided as collateral for $343,077,582 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Government Agency securities with various maturities to 2/1/2047 and the market value of those
                           underlying securities was $349,077,125.                                                                 343,059,000
         375,000,000       Interest in $500,000,000 joint repurchase agreement 1.92%, dated 7/25/2018 under which Royal
                           Bank of Canada, New York will repurchase securities provided as collateral for $500,186,667 on
                           8/1/2018. The securities provided as collateral at the end of the period held with JPMorgan Chase
                           as tri-party agent, were U.S. Government Agency securities with various maturities to 1/1/2057
                           and the market value of those underlying securities was $511,383,049.                                   375,000,000
         750,000,000       Interest in $1,000,000,000 joint repurchase agreement 1.92%, dated 7/27/2018 under which
                           Royal Bank of Canada, New York will repurchase securities provided as collateral for
                           $1,000,373,333 on 8/3/2018. The securities provided as collateral at the end of the period held
                           with JPMorgan Chase as tri-party agent, were U.S. Government Agency securities and a U.S.
                           Treasury security with various maturities to 10/20/2064 and the market value of those underlying
                           securities was $1,020,514,126.                                                                          750,000,000
         400,000,000       Interest in $500,000,000 joint repurchase agreement 1.92%, dated 7/30/2018 under which Royal
                           Bank of Canada, New York will repurchase securities provided as collateral for $500,186,667 on
                           8/6/2018. The securities provided as collateral at the end of the period held with JPMorgan Chase
                           as tri-party agent, were U.S. Government Agency securities and a U.S. Treasury security with
                           various maturities to 1/1/2048 and the market value of those underlying securities was
                           $510,414,016.                                                                                           400,000,000




                                                              Annual Shareholder Report
                                                                          11

  Table of Contents


         Principal
         Amount                                                                                                                  Value
                           REPURCHASE AGREEMENTS—continued
      $1,750,000,000       Interest in $3,000,000,000 joint repurchase agreement 1.91%, dated 7/31/2018 under which
                           Sumitomo Mitsui Banking Corp. will repurchase securities provided as collateral for
                           $3,000,159,167 on 8/1/2018. The securities provided as collateral at the end of the period held
                           with JPMorgan Chase as tri-party agent, were U.S. Treasury securities with various maturities to
                           8/15/2026 and the market value of those underlying securities was $3,060,162,400.                    $ 1,750,000,000
         840,000,000       Interest in $3,000,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                           Sumitomo Mitsui Banking Corp. will repurchase securities provided as collateral for
                           $3,000,160,833 on 8/1/2018. The securities provided as collateral at the end of the period held
                           with JPMorgan Chase as tri-party agent, were U.S. Government Agency securities with various
                           maturities to 5/1/2048 and the market value of those underlying securities was $3,061,292,789.          840,000,000
         400,000,000       Interest in $500,000,000 joint repurchase agreement 1.92%, dated 7/31/2018 under which
                           Societe Generale, New York will repurchase securities provided as collateral for $500,186,667 on
                           8/7/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Government Agency securities with various maturities to 7/20/2048 and
                           the market value of those underlying securities was $510,365,930.                                       400,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 97/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 99 of 586
         250,000,000            Repurchase agreement 1.92%, dated 7/25/2018 under which Societe Generale, New York will
                                repurchase securities provided as collateral for $250,093,333 on 8/1/2018. The securities
                                provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                                Government Agency securities with various maturities to 6/20/2048 and the market value of those
                                underlying securities was $255,095,200.                                                                            250,000,000
         500,000,000            Repurchase agreement 1.93%, dated 7/31/2018 under which Societe Generale, New York will
                                repurchase securities provided as collateral for $500,026,806 on 8/1/2018. The securities
                                provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                                Government Agency securities and a U.S. Treasury security with various maturities to 11/15/2058
                                and the market value of those underlying securities was $510,027,343.                                              500,000,000
         200,000,000            Interest in $500,000,000 joint repurchase agreement 1.96%, dated 7/27/2018 under which
                                Societe Generale, New York will repurchase securities provided as collateral for $500,871,111 on
                                8/28/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                                tri-party agent, were U.S. Treasury securities with various maturities to 2/15/2048 and the market
                                value of those underlying securities was $510,138,860.                                                             200,000,000
         399,500,000            Interest in $400,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which TD
                                Securities (USA), LLC will repurchase securities provided as collateral for $400,021,444 on
                                8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                                tri-party agent, were U.S. Government Agency securities with various maturities to 10/1/2047 and
                                the market value of those underlying securities was $408,021,873.                                                  399,500,000




                                                                       Annual Shareholder Report
                                                                                   12

  Table of Contents


         Principal
         Amount                                                                                                                                  Value
                                REPURCHASE AGREEMENTS—continued
      $1,030,000,000            Interest in $2,530,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which Wells
                                Fargo Securities LLC will repurchase securities provided as collateral for $2,530,135,636 on
                                8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                                tri-party agent, were U.S. Government Agency and U.S. Treasury securities with various
                                maturities to 8/1/2048 and the market value of those underlying securities was $2,580,738,421.                 $ 1,030,000,000
           4,900,000            Interest in $250,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which Wells
                                Fargo Securities LLC will repurchase securities provided as collateral for $250,013,403 on
                                8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                                tri-party agent, were U.S. Government Agency securities with various maturities to 3/1/2057 and
                                the market value of those underlying securities was $255,013,672.                                                     4,900,000
          47,000,000            Repurchase agreement 1.93%, dated 7/31/2018 under which Wells Fargo Securities LLC will
                                repurchase securities provided as collateral for $47,002,520 on 8/1/2018. The securities provided
                                as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Treasury
                                securities maturing on 1/31/2020 and the market value of those underlying securities was
                                $47,942,585.                                                                                                         47,000,000
                                   TOTAL REPURCHASE AGREEMENTS                                                                                  32,649,296,750
                                   TOTAL INVESTMENT IN SECURITIES—103.8%
                                   (AT AMORTIZED COST)3                                                                                         66,897,921,670
                                   OTHER ASSETS AND LIABILITIES - NET—(3.8)%4                                                                   (2,425,021,894)
                                   TOTAL NET ASSETS—100%                                                                                       $64,472,899,776


  1      Discount rate at time of purchase.
  2      Floating/variable note with current rate and current maturity or next reset date shown.
  3      Also represents cost for federal tax purposes.
  4      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets, as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  98/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 100 of 586
                                                                 Annual Shareholder Report
                                                                            13

  Table of Contents



  The following acronym is used throughout this portfolio:
  LIBOR—London Interbank Offered Rate

  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            14

  Table of Contents


  Financial Highlights – Class R Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                   Year Ended July 31,     Period
                                                                                                                           Ended
                                                                                                    2018         2017    7/31/20161

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                       99/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 101 of 586
  Net Asset Value, Beginning of Period                                                                                  $1.00            $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                                                 0.003            0.001          0.0002
  Net realized gain                                                                                                 0.0002              0.0002          0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                                                  0.003            0.001          0.0002
  Less Distributions:
  Distributions from net investment income                                                                         (0.003)             (0.001)     (0.000)2
  Distributions from net realized gain                                                                            (0.000)2          (0.000)2                —
      TOTAL DISTRIBUTIONS                                                                                          (0.003)             (0.001)     (0.000)2
  Net Asset Value, End of Period                                                                                        $1.00            $1.00           $1.00
  Total Return3                                                                                                     0.31%               0.01%       0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                                      1.11%               0.68%       0.42%5
  Net investment income                                                                                             0.24%               0.01%       0.01%5
  Expense waiver/reimbursement6                                                                                     0.17%               0.58%       0.85%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                                          $2,365              $5,259             $11


  1      Reflects operations for the period from February 1, 2016 (date of initial investment) to July 31, 2016.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                 15

  Table of Contents


  Financial Highlights – Institutional Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                            2018                  2017              2016                    2015             2014
  Net Asset Value, Beginning of Period                                  $1.00                $1.00             $1.00                    $1.00            $1.00
  Income From Investment Operations:
  Net investment income                                                 0.013                0.001             0.001                   0.0001           0.0001
  Net realized gain                                                    0.0001                0.0001            0.0001                  0.0001           0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                  0.013                0.001             0.001                   0.0001           0.0001
  Less Distributions:
  Distributions from net investment income                             (0.013)             (0.001)           (0.001)               (0.000)1        (0.000)1
  Distributions from net realized gain                                (0.000)1            (0.000)1          (0.000)1               (0.000)1        (0.000)1
      TOTAL DISTRIBUTIONS                                              (0.013)             (0.001)           (0.001)               (0.000)1        (0.000)1


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              100/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 102 of 586
  Net Asset Value, End of Period                                      $1.00                  $1.00               $1.00              $1.00              $1.00
  Total Return2                                                       1.26%                 0.47%               0.13%              0.01%            0.01%
  Ratios to Average Net Assets:
  Net expenses                                                        0.19%                 0.18%               0.19%              0.11%            0.09%
  Net investment income                                               1.24%                 0.47%               0.13%              0.01%            0.01%
  Expense waiver/reimbursement3                                       0.15%                 0.16%               0.15%              0.18%            0.19%
  Supplemental Data:
  Net assets, end of period (000 omitted)                       $23,308,693            $26,390,917         $23,378,298        $13,982,870      $20,822,025


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                               16

  Table of Contents


  Financial Highlights – Service Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                    2018                2017               2016             2015            2014
  Net Asset Value, Beginning of Period                                         $1.00               $1.00              $1.00            $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                        0.010               0.001           0.0001           0.0001          0.0001
  Net realized gain                                                           0.0001            0.0001             0.0001           0.0001          0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                         0.010            0.0011             0.0001           0.0001          0.0001
  Less Distributions:
  Distributions from net investment income                                  (0.010)             (0.001)          (0.000)1          (0.000)1       (0.000)1
  Distributions from net realized gain                                     (0.000)1            (0.000)1          (0.000)1          (0.000)1       (0.000)1
      TOTAL DISTRIBUTIONS                                                   (0.010)             (0.001)          (0.000)1          (0.000)1       (0.000)1
  Net Asset Value, End of Period                                               $1.00               $1.00              $1.00            $1.00           $1.00
  Total Return2                                                               1.03%             0.23%              0.01%            0.01%           0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                0.41%             0.42%              0.30%             0.11%          0.09%
  Net investment income                                                       1.02%             0.23%              0.01%            0.01%           0.01%
  Expense waiver/reimbursement3                                               0.13%             0.15%              0.27%            0.43%           0.44%
  Supplemental Data:
  Net assets, end of period (000 omitted)                               $7,828,028          $8,078,425         $7,620,524       $8,429,371      $7,659,830


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             101/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 103 of 586
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              17

  Table of Contents


  Financial Highlights – Administrative Shares
  (For a Share Outstanding Throughout the Period)
  Period Ended July 31                                                                                                  20181
  Net Asset Value, Beginning of Period                                                                                     $1.00
  Income From Investment Operations:
  Net investment income                                                                                                    0.009
      TOTAL FROM INVESTMENT OPERATIONS                                                                                     0.009
  Less Distributions:
  Distributions from net investment income                                                                                (0.009)
      TOTAL DISTRIBUTIONS                                                                                                 (0.009)
  Net Asset Value, End of Period                                                                                           $1.00
  Total Return2                                                                                                            0.91%
  Ratios to Average Net Assets:
  Net expenses                                                                                                            0.45%3
  Net investment income                                                                                                   1.23%3
  Expense waiver/reimbursement4                                                                                           0.15%3
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                                                $12,413


  1      Reflects operations for the period from September 28, 2017 (date of initial investment) to July 31, 2018.
  2      Based on net asset value. Total returns for periods of less than one year are not annualized.
  3      Computed on an annualized basis.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                 102/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 104 of 586
                                                                  Annual Shareholder Report
                                                                              18

  Table of Contents


  Financial Highlights – Cash II Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                       Year Ended July 31,                  Period
                                                                                                                                            Ended
                                                                                               2018            2017           2016        7/31/20151
  Net Asset Value, Beginning of Period                                                             $1.00           $1.00         $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                            0.006          0.0002       0.0002,3         0.0002
  Net realized gain (loss)                                                                      (0.000)2          0.0002        0.0002          0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                             0.006          0.0002        0.0002          0.0002
  Less Distributions:
  Distributions from net investment income                                                       (0.006)        (0.000)2       (0.000)2        (0.000)2
  Distributions from net realized gain                                                          (0.000)2        (0.000)2             —                 —
      TOTAL DISTRIBUTIONS                                                                        (0.006)        (0.000)2       (0.000)2        (0.000)2
  Net Asset Value, End of Period                                                                   $1.00           $1.00         $1.00           $1.00
  Total Return4                                                                                   0.60%           0.03%         0.01%           0.00%5
  Ratios to Average Net Assets:
  Net expenses                                                                                    0.84%           0.60%         0.39%           0.14%6
  Net investment income                                                                           0.60%           0.03%         0.01%           0.01%6
  Expense waiver/reimbursement7                                                                   0.13%           0.38%         0.58%           0.86%6
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                      $494,899        $474,014       $610,317             $08


  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Per share numbers have been calculated using the average shares method.
  4      Based on net asset value. Total returns for periods of less than one year are not annualized.
  5      Represents less than 0.01%.
  6      Computed on an annualized basis.
  7      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.
  8      Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              19

  Table of Contents


  Financial Highlights – Cash Series Shares
  (For a Share Outstanding Throughout Each Period)
                                                                                                                                            Period
                                                                                                        Year Ended July 31,                 Ended
                                                                                                                                          7/31/20151
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       103/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 105 of 586
                                                                                                2018             2017             2016
  Net Asset Value, Beginning of Period                                                              $1.00           $1.00            $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                             0.004          0.0002           0.0002          0.0002
  Net realized gain                                                                              (0.000)2          0.0002           0.0002          0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                              0.004          0.0002           0.0002          0.0002
  Less Distributions:
  Distributions from net investment income                                                        (0.004)         (0.000)2         (0.000)2        (0.000)2
  Distributions from net realized gain                                                           (0.000)2         (0.000)2         (0.000)2              —
      TOTAL DISTRIBUTIONS                                                                         (0.004)         (0.000)2         (0.000)2        (0.000)2
  Net Asset Value, End of Period                                                                    $1.00           $1.00            $1.00           $1.00
  Total Return3                                                                                    0.39%           0.01%            0.01%          0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                     1.05%           0.59%            0.32%          0.14%5
  Net investment income                                                                            0.31%           0.01%            0.01%          0.01%5
  Expense waiver/reimbursement6                                                                    0.18%           0.64%            0.92%           1.11%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                        $96,724         $203,670         $350,278         $23,170


  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              20

  Table of Contents


  Financial Highlights – Capital Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                           2018              2017              2016             2015          2014
  Net Asset Value, Beginning of Period                                                $1.00             $1.00            $1.00           $1.00       $1.00
  Income From Investment Operations:
  Net investment income                                                               0.011             0.001            0.001           0.0001     0.0001
  Net realized gain (loss)                                                         (0.000)1            0.0001           0.0001           0.0001     0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                                0.011             0.001            0.001           0.0001     0.0001
  Less Distributions:
  Distributions from net investment income                                          (0.011)            (0.001)          (0.001)      (0.000)1      (0.000)1
  Distributions from net realized gain                                             (0.000)1         (0.000)1        (0.000)1         (0.000)1      (0.000)1


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           104/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 106 of 586
      TOTAL DISTRIBUTIONS                                                            (0.011)          (0.001)           (0.001)    (0.000)1    (0.000)1
  Net Asset Value, End of Period                                                      $1.00             $1.00            $1.00       $1.00       $1.00
  Total Return2                                                                       1.14%            0.36%            0.06%       0.01%       0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                        0.30%            0.29%            0.25%        0.11%      0.09%
  Net investment income                                                               1.15%            0.38%            0.06%       0.01%       0.01%
  Expense waiver/reimbursement3                                                       0.13%            0.14%            0.18%       0.28%       0.29%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                      $3,078,850        $2,568,978        $995,373       $773,154    $951,188


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              21

  Table of Contents


  Financial Highlights – Trust Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                         2018              2017              2016             2015        2014
  Net Asset Value, Beginning of Period                                              $1.00             $1.00              $1.00       $1.00       $1.00
  Income From Investment Operations:
  Net investment income                                                             0.008          0.0001               0.0001      0.0001      0.0001
  Net realized gain                                                                0.0001          0.0001               0.0001      0.0001      0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                              0.008          0.0001               0.0001      0.0001      0.0001
  Less Distributions:
  Distributions from net investment income                                         (0.008)        (0.000)1          (0.000)1       (0.000)1    (0.000)1
  Distributions from net realized gain                                         (0.000)1           (0.000)1          (0.000)1       (0.000)1    (0.000)1
      TOTAL DISTRIBUTIONS                                                          (0.008)        (0.000)1          (0.000)1       (0.000)1    (0.000)1
  Net Asset Value, End of Period                                                    $1.00             $1.00              $1.00       $1.00       $1.00
  Total Return2                                                                    0.76%           0.09%                0.01%       0.01%       0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                     0.68%           0.56%                0.30%       0.12%       0.09%
  Net investment income                                                            0.74%           0.09%                0.01%       0.01%       0.01%
  Expense waiver/reimbursement3                                                    0.13%           0.25%                0.54%       0.68%       0.69%
  Supplemental Data:

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       105/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 107 of 586
  Net assets, end of period (000 omitted)                                     $597,348         $1,255,471        $1,080,216          $927,475       $738,550


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              22

  Table of Contents


  Financial Highlights – Premier Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                Year Ended July 31,                               Period
                                                                                                                                                  Ended
                                                                                    2018                2017                  2016              7/31/20151
  Net Asset Value, Beginning of Period                                                     $1.00               $1.00                 $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                    0.013               0.001                 0.002             0.0002
  Net realized gain (loss)                                                               (0.000)2              0.0002                0.0002            0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                     0.013               0.001                 0.002             0.0002
  Less Distributions:
  Distributions from net investment income                                                (0.013)            (0.001)             (0.002)             (0.000)2
  Distributions from net realized gain                                                   (0.000)2           (0.000)2            (0.000)2             (0.000)2
      TOTAL DISTRIBUTIONS                                                                 (0.013)            (0.001)             (0.002)             (0.000)2
  Net Asset Value, End of Period                                                           $1.00               $1.00                 $1.00              $1.00
  Total Return3                                                                            1.29%               0.51%                 0.16%             0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                             0.15%               0.14%                 0.16%            0.14%4
  Net investment income                                                                    1.28%               0.52%                 0.20%            0.01%4
  Expense waiver/reimbursement5                                                            0.13%               0.14%                 0.13%            0.16%4
  Supplemental Data:
  Net assets, end of period (000 omitted)                                           $29,053,580         $27,271,620       $11,385,203              $1,863,335

  1      Reflects operations for the period from January 6, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Computed on an annualized basis.
  5      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             106/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 108 of 586
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            23

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in repurchase agreements                                                                     $32,649,296,750
  Investment in securities                                                                                  34,248,624,920
  Investment in securities, at amortized cost and fair value                                                                 $66,897,921,670
  Cash                                                                                                                                5,925
  Income receivable                                                                                                              32,157,074
  Receivable for shares sold                                                                                                     10,355,652
     TOTAL ASSETS                                                                                                             66,940,440,321
  Liabilities:
  Payable for investments purchased                                                                          2,339,637,600
  Payable for shares redeemed                                                                                  59,312,010
  Income distribution payable                                                                                  62,884,232
  Payable for investment advisor fee (Note 5)                                                                     138,149
  Payable for administrative fees (Note 5)                                                                        141,702
  Payable for distribution services fee (Note 5)                                                                  323,611
  Payable for other service fees (Notes 2 and 5)                                                                 3,335,955
  Accrued expenses (Note 5)                                                                                      1,767,286
     TOTAL LIABILITIES                                                                                                         2,467,540,545
  Net assets for 64,472,779,207 shares outstanding                                                                           $64,472,899,776
  Net Assets Consist of:
  Paid-in capital                                                                                                            $64,472,790,402
  Accumulated net realized gain                                                                                                       2,346
  Undistributed net investment income                                                                                               107,028
     TOTAL NET ASSETS                                                                                                        $64,472,899,776




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            107/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 109 of 586
                                                                     Annual Shareholder Report
                                                                                24

  Table of Contents


  Statement of Assets and Liabilities – continued

  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Class R Shares:
  $2,365,019 ÷ 2,365,015 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  Institutional Shares:
  $23,308,692,618 ÷ 23,308,649,034 shares outstanding, no par value, unlimited shares authorized                                     $1.00
  Service Shares:
  $7,828,028,304 ÷ 7,828,013,675 shares outstanding, no par value, unlimited shares authorized                                       $1.00
  Administrative Shares:
  $12,413,077 ÷ 12,413,054 shares outstanding, no par value, unlimited shares authorized                                             $1.00
  Cash II Shares:
  $494,898,877 ÷ 494,897,953 shares outstanding, no par value, unlimited shares authorized                                           $1.00
  Cash Series Shares:
  $96,724,251 ÷ 96,724,070 shares outstanding, no par value, unlimited shares authorized                                             $1.00
  Capital Shares:
  $3,078,849,536 ÷ 3,078,843,772 shares outstanding, no par value, unlimited shares authorized                                       $1.00
  Trust Shares:
  $597,347,759 ÷ 597,346,641 shares outstanding, no par value, unlimited shares authorized                                           $1.00
  Premier Shares:
  $29,053,580,335 ÷ 29,053,525,993 shares outstanding, no par value, unlimited shares authorized                                     $1.00
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                                25

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                   $1,009,265,167
  Expenses:
  Investment adviser fee (Note 5)                                                                             $140,677,137
  Administrative fee (Note 5)                                                                                   56,305,018
  Custodian fees                                                                                                 2,512,788
  Transfer agent fee (Note 2)                                                                                    2,167,249
  Directors'/Trustees' fees (Note 5)                                                                               628,969


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           108/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 110 of 586
  Auditing fees                                                                                                        25,735
  Legal fees                                                                                                            9,014
  Portfolio accounting fees                                                                                          309,719
  Distribution services fee (Note 5)                                                                                4,024,767
  Other service fees (Notes 2 and 5)                                                                            39,956,281
  Share registration costs                                                                                           440,170
  Printing and postage                                                                                               505,841
  Miscellaneous (Note 5)                                                                                             401,215
     TOTAL EXPENSES                                                                                            247,963,903
  Waivers and Reimbursements:
  Waiver of investment adviser fee (Note 5)                                                  $(93,521,857)
  Waivers/reimbursements of other operating expenses (Notes 2 and 5)                           (4,402,970)
     TOTAL WAIVERS AND REIMBURSEMENTS                                                                          (97,924,827)
  Net expenses                                                                                                                     150,039,076
  Net investment income                                                                                                            859,226,091
  Net realized gain on investments                                                                                                      12,418
  Change in net assets resulting from operations                                                                                 $ 859,238,509
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            26

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                         2018                    2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                       $ 859,226,091      $ 304,563,902
  Net realized gain                                                                                                    12,418          334,589
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                             859,238,509        304,898,491
  Distributions to Shareholders:
  Distributions from net investment income
  Class R Shares                                                                                                       (7,655)           (453)
  Institutional Shares                                                                                         (314,209,547)     (128,673,589)
  Service Shares                                                                                                (82,770,042)      (19,584,315)
  Administrative Shares                                                                                               (20,100)              —
  Cash II Shares                                                                                                 (2,947,340)         (160,703)
  Cash Series Shares                                                                                                (389,881)         (27,885)
  Capital Shares                                                                                                (34,446,244)        (9,593,966)
  Trust Shares                                                                                                   (4,481,023)        (1,132,424)
  Premier Shares                                                                                               (419,695,781)     (145,568,208)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               109/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 111 of 586
  Distributions from net realized gain
  Class R Shares                                                                                                           (16)                 (8)
  Institutional Shares                                                                                               (82,797)           (90,492)
  Service Shares                                                                                                     (24,941)           (28,513)
  Administrative Shares                                                                                                     01                  —
  Cash II Shares                                                                                                       (1,485)              (2,141)
  Cash Series Shares                                                                                                    (628)               (1,289)
  Capital Shares                                                                                                       (8,429)              (6,116)
  Trust Shares                                                                                                         (3,659)              (3,880)
  Premier Shares                                                                                                     (89,656)           (79,652)
      CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                         (859,179,224)      (304,953,634)




                                                                 Annual Shareholder Report
                                                                             27

  Table of Contents


  Statement of Changes in Net Assets – continued

  Year Ended July 31                                                                                     2018                        2017
  Share Transactions:
  Proceeds from sale of shares                                                                         $ 477,828,306,518      $ 439,615,871,169
  Net asset value of shares issued to shareholders in payment of distributions declared                     304,717,264             100,317,531
  Cost of shares redeemed                                                                              (479,908,535,286)      (418,888,003,317)
      CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                             (1,775,511,504)          20,828,185,383
  Change in net assets                                                                                   (1,775,452,219)          20,828,130,240
  Net Assets:
  Beginning of period                                                                                     66,248,351,995          45,420,221,755
  End of period (including undistributed net investment income of $107,028 and $(151,450),
  respectively)                                                                                        $ 64,472,899,776       $ 66,248,351,995
  1      Represents less than $1.
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                   110/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 112 of 586
                                                                   Annual Shareholder Report
                                                                               28

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Government
  Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers nine classes of shares: Class R Shares, Institutional Shares, Service Shares, Administrative Shares, Cash II Shares, Cash Series Shares, Capital
  Shares, Trust Shares and Premier Shares. All shares of the Fund have equal rights with respect to voting, except on class-specific matters. The
  investment objective of the Fund is to provide current income consistent with stability of principal.
       The Fund operates as a government money market fund. As a government money market fund, the Fund: (1) invests at least 99.5% of its total
  assets in: (i) cash; (ii) securities issued or guaranteed by the United States or certain U.S. government agencies or instrumentalities; and/or (iii)
  repurchase agreements that are collateralized fully; (2) generally continues to use amortized cost to value its portfolio securities and transact at a stable
  $1.00 net asset value (NAV); and (3) has elected not to be subject to the liquidity fees and gates requirement at this time as permitted by Rule 2a-7 under
  the Act.
       Effective September 28, 2017, the Fund began offering Administrative Shares.
       On September 28, 2017, the Fund's Advisor Shares class became effective with the Securities and Exchange Commission (SEC), but is not yet
  offered for sale.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
       The Board of Trustees (the “Trustees”) have ultimate responsibility for determining the fair value of investments. The Trustees have appointed a
  valuation committee (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain
  of the Adviser's affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-based
  value. The Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of the
  current value of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee
  employs various methods for reviewing third-party pricing-service



                                                                    Annual Shareholder Report
                                                                               29

  Table of Contents

  evaluations including periodic reviews of third-party pricing services' policies, procedures and valuation methods (including key inputs and assumptions),
  and review of price challenges by the Adviser based on recent market activity. In the event that market quotations and price evaluations are not available
  for an investment, the Valuation Committee determines the fair value of the investment in accordance with procedures adopted by the Trustees. The
  Trustees periodically review and approve the fair valuations made by the Valuation Committee and any changes made to the procedures.

  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Fund's Adviser and its affiliates. The Fund will participate on a pro rata basis
  with the other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds
  from any repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                111/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 113 of 586
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income. Investment
  income, realized gains and losses, and certain fund-level expenses are allocated to each class




                                                                   Annual Shareholder Report
                                                                                30

  Table of Contents


  based on relative average daily net assets, except that select classes will bear certain expenses unique to those classes. The detail of the total fund
  expense waivers and reimbursements of $97,924,827 is disclosed in various locations in this Note 2 and Note 5. For the year ended July 31, 2018,
  transfer agent fees for the Fund were as follows:
                                                                                               Transfer Agent                        Transfer Agent
                                                                                               Fees Incurred                        Fees Reimbursed

  Class R Shares                                                                                 $     8,030                              $   —
  Institutional Shares                                                                               265,028                                  —
  Service Shares                                                                                     843,056                                  —
  Administrative Shares                                                                                  17                                   —
  Cash II Shares                                                                                     437,575                                  —
  Cash Series Shares                                                                                 122,821                                  —
  Capital Shares                                                                                     28,228                                   —
  Trust Shares                                                                                       152,652                                  —
  Premier Shares                                                                                     309,842                              (2,740)
     TOTAL                                                                                       $2,167,249                              $(2,740)
  Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Class R Shares, Institutional Shares, Service Shares,
  Administrative Shares, Cash II Shares, Cash Series Shares, Capital Shares, Trust Shares and Premier Shares to unaffiliated financial intermediaries or to
  Federated Shareholder Services Company (FSSC) for providing services to shareholders and maintaining shareholder accounts. Subject to the terms
  described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees. In addition, unaffiliated third-party financial
  intermediaries may waive other service fees. This waiver can be modified or terminated at any time. For the year ended July 31, 2018, other service fees
  for the Fund were as follows:
                                                                                                                                          Other Service
                                                                                                                                           Fees Waived
                                                                          Other Service                    Other Service                  by Unaffiliated
                                                                          Fees Incurred                  Fees Reimbursed                   Third Parties
  Class R Shares                                                            $        7,520                     $     (298)                    $ (746)
  Institutional Shares                                                     $12,222,663                         $(4,332,557)                   $     —
  Service Shares                                                           $20,177,072                          $      —                      $     —
  Administrative Shares                                                     $         806                       $      —                      $     —
  Cash II Shares                                                            $ 1,233,625                         $      —                      $     —
  Cash Series Shares                                                        $   318,513                        $      (81)                    $ (784)
  Capital Shares                                                            $ 4,482,644                        $    (2,062)                   $     —
  Trust Shares                                                              $ 1,513,438                         $      —                      $     —
     TOTAL                                                                 $39,956,281                         $(4,334,998)                   $(1,530)
  For the year ended July 31, 2018, the Fund's Premier Shares did not incur other service fees; however, they may begin to incur this fee upon approval of
  the Trustees.


                                                                   Annual Shareholder Report

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  112/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 114 of 586
                                                                                  31

  Table of Contents


  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                           2018                                                   2017
  Class R Shares:                                              Shares                           Amount                  Shares                     Amount
  Shares sold                                                 3,992,665                    $ 3,992,665                10,915,401                  $10,915,401
  Shares issued to shareholders in payment of
  distributions declared                                          7,612                            7,612                      457                       457
  Shares redeemed                                            (6,893,943)                       (6,893,943)            (5,668,590)                 (5,668,590)
     NET CHANGE RESULTING
     FROM CLASS R
     SHARE TRANSACTIONS                                      (2,893,666)                   $(2,893,666)                5,247,268                  $ 5,247,268


  Year Ended July 31                                                       2018                                                     2017
  Institutional Shares:                                    Shares                         Amount                     Shares                       Amount
  Shares sold                                         168,908,223,922              $ 168,908,223,922            161,165,703,441            $ 161,165,703,441
  Shares issued to shareholders in payment
  of distributions declared                               107,212,921                     107,212,921                40,653,612                    40,653,612
  Shares redeemed                                    (172,097,680,018)             (172,097,680,018)           (158,193,702,980)             (158,193,702,980)
     NET CHANGE RESULTING
     FROM INSTITUTIONAL
     SHARE TRANSACTIONS                                (3,082,243,175)             $ (3,082,243,175)              3,012,654,073              $   3,012,654,073




                                                                    Annual Shareholder Report
                                                                                  32

  Table of Contents

  Year Ended July 31                                                        2018                                                    2017
  Service Shares:                                          Shares                         Amount                     Shares                       Amount
  Shares sold                                           25,002,055,882              $ 25,002,055,882             28,390,446,434              $ 28,390,446,434
  Shares issued to shareholders in payment of
  distributions declared                                    28,706,170                     28,706,170                 6,463,272                     6,463,272
  Shares redeemed                                     (25,281,165,712)                 (25,281,165,712)         (27,938,997,062)             (27,938,997,062)
     NET CHANGE RESULTING
     FROM SERVICE
     SHARE TRANSACTIONS                                  (250,403,660)              $    (250,403,660)              457,912,644              $    457,912,644


  Year Ended July 31                                                                   20181                                               2017


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  113/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808       Doc 6-2 Filed 12/13/18 Page 115 of 586
  Administrative Shares:                                  Shares                              Amount                   Shares              Amount
  Shares sold                                           23,798,674                        $ 23,798,674                    —                   $—
  Shares redeemed                                      (11,385,620)                        (11,385,620)                   —                    —
     NET CHANGE RESULTING FROM
     ADMINISTRATIVE SHARE TRANSACTIONS                  12,413,054                        $ 12,413,054                    —                   $—


  Year Ended July 31                                                 2018                                                     2017
  Cash II Shares:                                    Shares                          Amount                  Shares                     Amount
  Shares sold                                     1,152,339,587                $ 1,152,339,587             1,242,614,602             $ 1,242,614,602
  Shares issued to shareholders in payment of
  distributions declared                              2,932,080                       2,932,080                 160,853                    160,853
  Shares redeemed                                (1,134,386,855)               (1,134,386,855)            (1,379,077,945)            (1,379,077,945)
     NET CHANGE RESULTING
     FROM CASH II
     SHARE TRANSACTIONS                              20,884,812                $     20,884,812            (136,302,490)             $ (136,302,490)


  Year Ended July 31                                                  2018                                                    2017
  Cash Series Shares:                                 Shares                          Amount                  Shares                     Amount
  Shares sold                                       295,149,872                    $ 295,149,872            809,751,238               $ 809,751,238
  Shares issued to shareholders in payment of
  distributions declared                               388,022                          388,022                  29,149                     29,149
  Shares redeemed                                  (402,483,471)                   (402,483,471)           (956,388,259)               (956,388,259)
     NET CHANGE RESULTING
     FROM CASH SERIES
     SHARE TRANSACTIONS                            (106,945,577)                   $(106,945,577)          (146,607,872)              $(146,607,872)




                                                              Annual Shareholder Report
                                                                          33

  Table of Contents

  Year Ended July 31                                                 2018                                                     2017
  Capital Shares:                                    Shares                          Amount                   Shares                    Amount
  Shares sold                                    11,361,819,709                $ 11,361,819,709           10,123,291,744             $10,123,291,744
  Shares issued to shareholders in payment of
  distributions declared                             20,917,172                       20,917,172               5,076,287                  5,076,287
  Shares redeemed                               (10,872,868,513)               (10,872,868,513)           (8,554,763,216)            (8,554,763,216)
     NET CHANGE RESULTING FROM
     CAPITAL SHARE TRANSACTIONS                     509,868,368                $     509,868,368           1,573,604,815             $ 1,573,604,815


  Year Ended July 31                                                 2018                                                     2017
  Trust Shares:                                      Shares                          Amount                  Shares                     Amount
  Shares sold                                     1,436,716,321                $ 1,436,716,321             3,154,933,856             $ 3,154,933,856
  Shares issued to shareholders in payment of
  distributions declared                              2,163,640                       2,163,640                 239,428                    239,428
  Shares redeemed                                (2,097,003,321)               (2,097,003,321)            (2,979,916,574)            (2,979,916,574)
     NET CHANGE RESULTING
     FROM TRUST
     SHARE TRANSACTIONS                            (658,123,360)               $ (658,123,360)              175,256,710              $ 175,256,710


  Year Ended July 31                                               2018                                                     2017

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         114/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 116 of 586
  Premier Shares:                                          Shares                      Amount                         Shares               Amount
  Shares sold                                         269,644,209,886             $ 269,644,209,886              234,718,214,453       $ 234,718,214,453
  Shares issued to shareholders in payment
  of distributions declared                               142,389,647                   142,389,647                   47,694,473             47,694,473
  Shares redeemed                                    (268,004,667,833)            (268,004,667,833)              (218,879,488,691)     (218,879,488,691)
      NET CHANGE RESULTING
      FROM PREMIER
      SHARES TRANSACTIONS                               1,781,931,700             $   1,781,931,700                15,886,420,235      $ 15,886,420,235
      NET CHANGE RESULTING
      FROM TOTAL FUND
      SHARE TRANSACTIONS                               (1,775,511,504)            $ (1,775,511,504)                20,828,185,383      $ 20,828,185,383
  1      Reflects operations for the period from September 28, 2017 (date of initial investment) to July 31, 2018.

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                            2018               2017
  Ordinary Income1                                                                                                     $859,176,109        $304,953,634
  Long-Term Capital Gains                                                                                              $       3,115                  —
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.




                                                                     Annual Shareholder Report
                                                                                 34

  Table of Contents


  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income2                                                                                                                   $109,374
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Fund's Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets.
  Subject to the terms described in the Expense Limitation note, the Fund's Adviser may voluntarily choose to waive any portion of its fee. For the year
  ended July 31, 2018, the Adviser voluntarily waived $93,521,857 of its fee and reimbursed $2,740 of transfer agent fees.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                        Average Daily Net Assets
  Administrative Fee                                                                    of the Investment Complex

  0.100%                                                                                on assets up to $50 billion
  0.075%                                                                                on assets over $50 billion
  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex

  0.150%                                                                              on the first $5 billion
  0.125%                                                                              on the next $5 billion
  0.100%                                                                              on the next $10 billion
  0.075%                                                                              on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             115/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 117 of 586
                                                                   Annual Shareholder Report
                                                                               35

  Table of Contents


  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Class R Shares, Administrative Shares, Cash II Shares,
  Cash Series Shares and Trust Shares to finance activities intended to result in the sale of these shares. The Plan provides that the Fund may incur
  distribution expenses at the following percentages of average daily net assets annually, to compensate FSC:
                                                                                                                   Percentage of Average Daily
  Share Class Name                                                                                                     Net Assets of Class

  Class R Shares                                                                                                                0.50%
  Administrative Shares                                                                                                         0.25%
  Cash II Shares                                                                                                                0.35%
  Cash Series Shares                                                                                                            0.60%
  Trust Shares                                                                                                                  0.25%
  Subject to the terms described in the Expense Limitation note, FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, distribution services fees for the Fund were as follows:
                                                                                        Distribution Services                    Distribution Services
                                                                                           Fees Incurred                             Fees Waived
  Class R Shares                                                                               $    15,795                              $     —
  Administrative Shares                                                                             4,030                                     —
  Cash II Shares                                                                               1,727,075                                      —
  Cash Series Shares                                                                               764,430                              (63,702)
  Trust Shares                                                                                 1,513,437                                      —
     TOTAL                                                                                     $4,024,767                               $(63,702)
  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC retained $316,166 of fees paid by the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $79,791 and reimbursed $4,334,998 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Fund's Adviser and certain of its affiliates (which may
  include FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total
  annual fund operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses
  paid by the Fund, if any) paid by the Fund's Class R Shares, Institutional Shares, Service Shares, Administrative Shares, Cash II Shares, Cash Series
  Shares, Capital Shares, Trust Shares and Premier Shares and (after the voluntary waivers and/or reimbursements) will not exceed 1.15%, 0.20%, 0.45%,
  0.45%, 0.85%, 1.05%, 0.30%, 0.70% and 0.15% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination Date”): (a) October 1,
  2019; or (b) the date of the Fund's next effective


                                                                   Annual Shareholder Report
                                                                               36

  Table of Contents

  Prospectus. While the Fund's Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the
  Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the
  Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $344,582,535 and $396,040,255, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Fund's Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees
  and other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. INTERFUND LENDING


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               116/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 118 of 586
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not
  utilized.

  7. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $3,115.
      For the fiscal year ended July 31, 2018, 100.00% of dividends paid by the Fund are interest-related dividends, as provided by the American Jobs
  Creation Act of 2004.




                                                                   Annual Shareholder Report
                                                                               37

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED GOVERNMENT
  OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated
  Government Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related statement
  of operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended,
  and the related notes (collectively, the “financial statements”) and the financial highlights for each of the years or periods in the five
  year period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects, the
  financial position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for
  each of the years in the two year period then ended, and the financial highlights for each of the years or periods in the five year period
  then ended, in conformity with U.S. generally accepted accounting principles.
  Basis for Opinion
  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (“PCAOB”) and are required to be independent with respect to the Fund
  in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.
  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              117/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 119 of 586
                                                            Annual Shareholder Report
                                                                       38

  Table of Contents


  financial statements and financial highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




                                                            Annual Shareholder Report
                                                                       39

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            118/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 120 of 586
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       40

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             8/31/2018             During Period1
  Actual:
  Class R Shares                                                               $1,000               $1,002.80                 $5.71
  Institutional Shares                                                         $1,000               $1,007.60                 $0.95
  Service Shares                                                               $1,000               $1,006.50                 $2.04
  Administrative Shares                                                        $1,000               $1,006.30                 $2.24
  Cash II Shares                                                               $1,000               $1,004.30                 $4.22
  Cash Series Shares                                                           $1,000               $1,003.40                 $5.22
  Capital Shares                                                               $1,000               $1,007.10                 $1.49
  Trust Shares                                                                 $1,000               $1,005.20                 $3.38
  Premier Shares                                                               $1,000               $1,007.80                 $0.75
  Hypothetical (assuming a 5% return
  before expenses):
  Class R Shares                                                               $1,000               $1,019.10                 $5.76
  Institutional Shares                                                         $1,000               $1,023.90                 $0.95
  Service Shares                                                               $1,000               $1,022.80                 $2.06
  Administrative Shares                                                        $1,000               $1,022.60                 $2.26
  Cash II Shares                                                               $1,000               $1,020.60                 $4.26
  Cash Series Shares                                                           $1,000               $1,019.60                 $5.26
  Capital Shares                                                               $1,000               $1,023.30                 $1.51

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             119/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 121 of 586
  Trust Shares                                                                         $1,000                     $1,021.40                     $3.41
  Premier Shares                                                                       $1,000                     $1,024.10                     $0.75
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Class R Shares                    1.15%
        Institutional Shares              0.19%
        Service Shares                    0.41%
        Administrative Shares             0.45%
        Cash II Shares                    0.85%
        Cash Series Shares                1.05%
        Capital Shares                    0.30%
        Trust Shares                      0.68%
        Premier Shares                    0.15%




                                                                   Annual Shareholder Report
                                                                               41

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                        Principal Occupation(s) for Past Five Years,
  Date Service Began                               Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                          Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                       Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                            Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                  Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                        Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                   of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                   Company.

                                                   Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                   Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                   Passport Research, Ltd; Chairman, Passport Research, Ltd.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               120/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 122 of 586
                                                                    Annual Shareholder Report
                                                                               42

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




                                                                   Annual Shareholder Report
                                                                               43

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                   Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                      Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                  Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                  throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                  with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                  United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                  Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                  University.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               121/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 123 of 586
  Maureen Lally-Green                         Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                    University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                     formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                             and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                              Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                              Inc.).

                                              Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                              positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                              of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                              currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                              UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                              Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                              Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                              Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                              Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                              the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                              Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                   Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                     Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                 Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                              management, educational roles and directorship positions throughout his long career. He remains active
                                              as a Management Consultant.




                                                               Annual Shareholder Report
                                                                           44

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: August 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              122/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 124 of 586
                                                              Annual Shareholder Report
                                                                          45

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          46

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         123/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 125 of 586
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since January
  Birth Date: September 15, 1959             1994. Ms. Cunningham was named Chief Investment Officer of Federated's money market products in
  CHIEF INVESTMENT OFFICER                   2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and an
  Officer since: May 2004                    Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the Chartered
  Portfolio Manager since:                   Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  January 1994




                                                            Annual Shareholder Report
                                                                       47

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED GOVERNMENT OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                  124/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 126 of 586
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        48

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        49

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               125/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 127 of 586
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       50

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was above the
  median of the relevant Peer Group, but the Board noted the applicable waivers and reimbursements, and that the overall expense
  structure of the Fund remained competitive in the context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       The CCO noted that the services, administrative responsibilities and risks associated with such relationships are quite different than
  serving as a primary adviser to a fund.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting

                                                            Annual Shareholder Report
                                                                       51

  Table of Contents


  and retaining qualified personnel to service the Fund. The Board noted the compliance program of the Adviser and the compliance-
  related resources provided to the Fund by the Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the
  SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group was also deemed to be relevant by the
  Board as a useful indicator of how the Adviser is executing the Fund's investment program. The Adviser's ability to execute this
  program was one of the Board's considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment
  management services warrant the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             126/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 128 of 586
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived


                                                            Annual Shareholder Report
                                                                       52

  Table of Contents


  fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their intention to do so in
  the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these voluntary waivers.
       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

                                                            Annual Shareholder Report
                                                                       53

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            127/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 129 of 586
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        54

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                128/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 130 of 586
                                                                     Annual Shareholder Report
                                                                                55

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation
  or any other government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should
  not expect that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Government Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919478
  CUSIP 60934N104
  CUSIP 60934N807
  CUSIP 608919395
  CUSIP 608919676
  CUSIP 608919684
  CUSIP 608919809
  CUSIP 60934N153
  CUSIP 608919718
  Q450513 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018


  Share Class | Ticker                         Institutional | GOTXX



  Federated Government Obligations Tax-Managed Fund
  A Portfolio of Money Market Obligations Trust



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          129/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 131 of 586

                                 Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                               1
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                  5
  Statement of Assets and Liabilities                                                                                                                   6
  Statement of Operations                                                                                                                               7
  Statement of Changes in Net Assets                                                                                                                    8
  Notes to Financial Statements                                                                                                                         9
  Report of Independent Registered Public Accounting Firm                                                                                              15
  Shareholder Expense Example                                                                                                                          17
  Board of Trustees and Trust Officers                                                                                                                 18
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                24
  Voting Proxies on Fund Portfolio Securities                                                                                                          31
  Quarterly Portfolio Schedule                                                                                                                         31

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                    Percentage of
  Security Type                                                                                                    Total Net Assets
  U.S. Government Agency Securities                                                                                      81.9%
  U.S. Treasury Securities                                                                                               18.2%
  Other Assets and Liabilities—Net2                                                                                      (0.1)%
      TOTAL                                                                                                             100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                               14.8%
  8-30 Days                                                                                                              46.9%
  31-90 Days                                                                                                             33.2%
  91-180 Days                                                                                                             3.9%
  181 Days or more                                                                                                        1.3%
  Other Assets and Liabilities—Net2                                                                                      (0.1)%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of these investments.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           130/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 132 of 586
                                                              Annual Shareholder Report
                                                                         1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Principal
          Amount                                                                                                         Value
                            GOVERNMENT AGENCIES—81.9%
      $    30,365,000       Federal Farm Credit System, 0.875% - 1.70%, 9/14/2018 - 10/15/2018                           $    30,318,797
       1,037,000,000       1Federal Farm Credit System Discount Notes, 1.54% - 2.19%, 8/1/2018 - 2/21/2019                1,033,663,395
          100,000,000      2Federal Farm Credit System Floating Rate Notes, 1.927% (1-month USLIBOR -0.165%), 8/2/2018        99,999,362
          75,000,000       2Federal Farm Credit System Floating Rate Notes, 1.934% (1-month USLIBOR -0.145%),
                            8/18/2018                                                                                         74,992,539
          135,000,000      2Federal Farm Credit System Floating Rate Notes, 1.948% (1-month USLIBOR -0.126%),
                            8/13/2018                                                                                        135,001,147
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.952% (1-month USLIBOR -0.12%), 8/30/2018        49,998,380
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.956% (1-month USLIBOR -0.125%),
                            8/22/2018                                                                                         50,000,000
          100,000,000      2Federal Farm Credit System Floating Rate Notes, 1.963% (1-month USLIBOR -0.115%),
                            8/11/2018                                                                                        100,000,000
          25,000,000       2Federal Farm Credit System Floating Rate Notes, 1.967% (1-month USLIBOR -0.11%), 8/27/2018        25,000,000
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.997% (1-month USLIBOR -0.08%), 8/27/2018        49,997,023
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 2.00% (1-month USLIBOR -0.10%), 8/4/2018          49,996,630
          25,000,000       2Federal Farm Credit System Floating Rate Notes, 2.002% (1-month USLIBOR -0.065%),
                            8/12/2018                                                                                         24,998,967
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 2.005% (1-month USLIBOR -0.095%), 8/4/2018        49,999,357
          20,000,000       2Federal Farm Credit System Floating Rate Notes, 2.044% (1-month USLIBOR -0.025%),
                            8/24/2018                                                                                         19,999,551
          25,000,000       2Federal Farm Credit System Floating Rate Notes, 2.069% (3-month USLIBOR -0.27%),
                            10/30/2018                                                                                        24,995,853
          10,000,000       2Federal Farm Credit System Floating Rate Notes, 2.142% (3-month USLIBOR -0.195%),
                            10/12/2018                                                                                         9,998,406
          69,500,000       2Federal Farm Credit System Floating Rate Notes, 2.178% (3-month USLIBOR -0.18%), 8/1/2018         69,518,978
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 2.197% (3-month USLIBOR -0.15%),
                            10/23/2018                                                                                        50,000,000
          30,000,000       2Federal Farm Credit System Floating Rate Notes, 2.26% - 2.262% (1-month USLIBOR +0.19%),
                            8/16/2018 - 8/26/2018                                                                             30,092,098
          90,000,000       2Federal Farm Credit System Floating Rate Notes, 2.389% (3-month USLIBOR +0.05%),
                            10/29/2018                                                                                        90,059,018
          18,500,000        Federal Home Loan Bank System, 0.95%, 8/8/2018                                                    18,496,342




                                                             Annual Shareholder Report
                                                                         2

  Table of Contents


          Principal
          Amount                                                                                                         Value
                            GOVERNMENT AGENCIES—continued
      $1,557,950,000       1Federal Home Loan Bank System Discount Notes, 1.855% - 1.98%, 8/3/2018 - 10/5/2018           $1,554,972,396
          89,400,000       2Federal Home Loan Bank System Floating Rate Notes, 1.932% - 1.934% (1-month USLIBOR
                            -0.14%), 8/12/2018 - 8/16/2018                                                                    89,399,723
          50,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.937% (1-month USLIBOR -0.135%),
                            8/15/2018                                                                                         50,000,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         131/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 133 of 586
         325,000,000           2Federal Home Loan Bank System Floating Rate Notes, 1.939% - 1.975% (1-month USLIBOR
                                -0.125%), 8/4/2018 - 8/27/2018                                                                                     324,998,931
         122,000,000           2Federal Home Loan Bank System Floating Rate Notes, 1.957% (1-month USLIBOR -0.115%),
                                8/28/2018                                                                                                          122,003,886
         125,000,000           2Federal Home Loan Bank System Floating Rate Notes, 1.974% (1-month USLIBOR -0.09%),
                                8/25/2018                                                                                                          125,026,086
          30,000,000           2Federal Home Loan Bank System Floating Rate Notes, 2.047% (1-month USLIBOR -0.045%),
                                8/1/2018                                                                                                             29,999,349
          50,000,000           2Federal Home Loan Bank System Floating Rate Notes, 2.17% (3-month USLIBOR -0.16%),
                                8/24/2018                                                                                                            50,005,745
           1,925,000           2Federal Home Loan Bank System Floating Rate Notes, 2.174% (3-month USLIBOR -0.163%),
                                10/5/2018                                                                                                             1,924,509
         125,000,000           1Tennessee Valley Authority Discount Notes, 1.90% - 1.905%, 8/14/2018                                               124,914,074
                                   TOTAL GOVERNMENT AGENCIES                                                                                     4,560,370,542
                                U.S. TREASURY—18.2%
          63,000,000            United States Treasury Bills, 1.83%, 8/30/2018                                                                       62,907,128
         198,000,000            United States Treasury Bills, 1.83% - 1.835%, 8/2/2018                                                             197,989,928
         205,000,000            United States Treasury Bills, 1.845% - 1.855%, 8/9/2018                                                            204,915,722
         100,000,000            United States Treasury Bills, 1.875%, 10/11/2018                                                                     99,630,208
         122,500,000            United States Treasury Bills, 1.88%, 8/16/2018                                                                     122,404,042
          50,000,000            United States Treasury Bills, 1.945%, 10/18/2018                                                                     49,789,292
          50,000,000            United States Treasury Bills, 2.03%, 11/29/2018                                                                      49,661,667
          24,000,000           2United States Treasury Floating Rate Notes, 2.043% (91-day T-Bill +0.033%), 8/7/2018                                 23,998,102
          50,000,000           2United States Treasury Floating Rate Notes, 2.08% (91-day T-Bill +0.07%), 8/7/2018                                   49,996,606
         150,000,000            United States Treasury Notes, 1.50%, 8/31/2018                                                                     149,942,501
                                   TOTAL U.S. TREASURY                                                                                            1,011,235,196
                                   TOTAL INVESTMENT IN SECURITIES—100.1%
                                   (AT AMORTIZED COST)3                                                                                          5,571,605,738
                                   OTHER ASSETS AND LIABILITIES - NET—(0.1)%4                                                                       (4,333,558)
                                   TOTAL NET ASSETS—100%                                                                                        $5,567,272,180




                                                                       Annual Shareholder Report
                                                                                    3

  Table of Contents


  1      Discount rate at time of purchase.
  2      Floating/variable note with current rate and current maturity or next reset date shown.
  3      Also represents cost for federal tax purposes.
  4      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.

  Note: The following acronyms are used throughout this portfolio:
  LIBOR       —London Interbank Offered Rate


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 132/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 134 of 586
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                               4

  Table of Contents


  Financial Highlights – Institutional Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                   2018               2017              2016              2015               2014
  Net Asset Value, Beginning of Period                                        $1.00              $1.00             $1.00             $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                       0.012              0.004             0.002           0.0001            0.0001
  Net realized gain                                                           0.0001           0.0001            0.0001            0.0001            0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                        0.012              0.004             0.002           0.0001            0.0001
  Less Distributions:
  Distributions from net investment income                                  (0.012)            (0.004)          (0.002)          (0.000)1          (0.000)1
  Distributions from net realized gain                                     (0.000)1           (0.000)1         (0.000)1          (0.000)1          (0.000)1
      TOTAL DISTRIBUTIONS                                                   (0.012)            (0.004)          (0.002)          (0.000)1          (0.000)1
  Net Asset Value, End of Period                                              $1.00              $1.00             $1.00             $1.00              $1.00
  Total Return2                                                               1.23%            0.44%             0.13%             0.01%             0.01%
  Ratios to Average Net Assets:
  Net expenses3                                                               0.20%            0.20%             0.19%             0.09%             0.08%
  Net investment income                                                       1.21%            0.43%             0.13%             0.01%             0.01%
  Expense waiver/reimbursement4                                               0.09%            0.09%             0.10%             0.20%             0.21%
  Supplemental Data:
  Net assets, end of period (000 omitted)                             $2,7369,607         $3,074,463        $2,861,313        $2,672,599        $2,849,186

  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios are 0.20%, 0.20%, 0.19%, 0.09% and
         0.08% for the years ended July 31, 2018, 2017, 2016, 2015 and 2014, respectively, after taking into account these expense reductions.
  4      This expense decrease is reflected in both the net expense and net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              133/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 135 of 586
                                                                     Annual Shareholder Report
                                                                                5

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities, at amortized cost and fair value                                                                    $5,571,605,738
  Income receivable                                                                                                                  3,530,455
     TOTAL ASSETS                                                                                                                5,575,136,193
  Liabilities:
  Income distribution payable                                                                                   $6,285,638
  Bank overdraft                                                                                                   408,202
  Payable for shares redeemed                                                                                      263,782
  Due to broker                                                                                                        16,492
  Payable for other service fees (Notes 2 and 5)                                                                   586,103
  Payable for investment adviser fee (Note 5)                                                                          16,926
  Payable for administrative fee (Note 5)                                                                              11,752
  Accrued expenses (Note 5)                                                                                        275,118
     TOTAL LIABILITIES                                                                                                               7,864,013
  Net assets for 5,567,215,569 shares outstanding                                                                               $5,567,272,180
  Net Assets Consists of:
  Paid-in capital                                                                                                               $5,567,224,947
  Accumulated net realized gain                                                                                                        47,233
     TOTAL NET ASSETS                                                                                                           $5,567,272,180
  Net Asset Value, Offering Price and Redemption Proceeds Per Share:
  Automated Shares:
  $176,028,204 ÷ 176,026,739 shares outstanding, no par value, unlimited shares authorized                                              $1.00
  Institutional Shares:
  $2,739,606,980 ÷ 2,739,574,919 shares outstanding, no par value, unlimited shares authorized                                          $1.00
  Service Shares:
  $2,651,636,996 ÷ 2,651,613,911 shares outstanding, no par value, unlimited shares authorized                                          $1.00
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                6

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                        $82,852,442

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              134/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 136 of 586
  Expenses:
  Investment adviser fee (Note 5)                                                                                     $11,682,076
  Administrative fee (Note 5)                                                                                           4,675,303
  Custodian fees                                                                                                         188,268
  Transfer agent fees                                                                                                    188,472
  Directors'/Trustees' fees (Note 5)                                                                                      52,253
  Auditing fees                                                                                                           23,149
  Legal fees                                                                                                                   9,350
  Other service fees (Notes 2 and 5)                                                                                    7,443,793
  Portfolio accounting fees                                                                                              181,445
  Share registration costs                                                                                               100,243
  Printing and postage                                                                                                    33,752
  Miscellaneous (Note 5)                                                                                                  97,292
     TOTAL EXPENSES                                                                                                    24,675,396
  Waiver and Reduction:
  Waiver of investment adviser fee (Note 5)                                                     $(5,166,823)
  Reduction of custodian fees (Note 6)                                                               (6,793)
     TOTAL WAIVER AND REDUCTION                                                                                       (5,173,616)
  Net expenses                                                                                                                          19,501,780
  Net investment income                                                                                                                 63,350,662
  Net realized gain on investments                                                                                                          69,246
  Change in net assets resulting from operations                                                                                       $63,419,908
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            7

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                           2018                     2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                    $      63,350,662       $    19,632,770
  Net realized gain                                                                                                   69,246               169,021
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                               63,419,908            19,801,791
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares                                                                                               (1,604,378)             (267,496)
  Institutional Shares                                                                                          (34,694,038)           (13,834,245)


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     135/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 137 of 586
  Service Shares                                                                                                            (27,051,767)           (5,531,508)
  Distributions from net realized gain
  Automated Shares                                                                                                                (3,042)                 (6,145)
  Institutional Shares                                                                                                           (54,119)            (102,144)
  Service Shares                                                                                                                 (52,346)              (81,047)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                                      (63,459,690)          (19,822,585)
  Share Transactions:
  Proceeds from sale of shares                                                                                           16,932,584,760        20,872,097,048
  Net asset value of shares issued to shareholders in payment of distributions declared                                       11,659,458             3,664,143
  Cost of shares redeemed                                                                                               (17,639,024,306)      (20,359,225,063)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                                (694,780,088)          516,536,128
  Change in net assets                                                                                                     (694,819,870)          516,515,334
  Net Assets:
  Beginning of period                                                                                                      6,262,092,050        5,745,576,716
  End of period (including undistributed (distributions in excess of) net investment income of $0 and
  $(479), respectively)                                                                                                 $ 5,567,272,180       $ 6,262,092,050
  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                                8

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Government
  Obligations Tax-Managed Fund (the “Fund”). The financial statements of the other portfolios are presented separately. The assets of each portfolio are
  segregated, and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund offers three
  classes of shares: Automated Shares, Institutional Shares and Service Shares. All shares of the Fund have equal rights with respect to voting, except on
  class specific matters. The financial highlights of the Automated Shares and Service Shares are presented separately. The investment objective of the
  Fund is to provide current income consistent with stability of principal and liquidity.
       The Fund operates as a government money market fund. As a government money market fund, the Fund: (1) invests at least 99.5% of its total
  assets in: (i) cash; (ii) securities issued or guaranteed by the United States or certain U.S. government agencies or instrumentalities and/or (iii)
  repurchase agreements that are collateralized fully; (2) generally continues to use amortized cost to value its portfolio securities and transact at a stable
  $1.00 net asset value (NAV); and (3) has elected not to be subject to the liquidity fees and gates requirement at this time as permitted by Rule 2a-7 under
  the Act.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
       The Fund's Board of Trustees (the “Trustees”) have ultimate responsibility for determining the fair value of investments. The Trustees have appointed
  a valuation committee (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 136/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 138 of 586
  certain of the Adviser's affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-
  based value. The Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of
  the current value of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee
  employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies,
  procedures and valuation methods (including key inputs and assumptions) and review of price challenges by the Adviser based on recent market activity.
  In the event that market quotations and price


                                                                     Annual Shareholder Report
                                                                                 9

  Table of Contents

  evaluations are not available for an investment, the Valuation Committee determines the fair value of the investment in accordance with procedures
  adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the Valuation Committee and any changes made to
  the procedures.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waiver and reduction of $5,173,616 is
  disclosed in various locations in Note 5 and Note 6.
       For the year ended July 31, 2018, transfer agent fees for the Fund were as follows:
                                                                                                                                            Transfer Agent
                                                                                                                                            Fees Incurred

  Automated Shares                                                                                                                              $ 99,028
  Institutional Shares                                                                                                                            45,178
  Service Shares                                                                                                                                  44,266
     TOTAL                                                                                                                                      $188,472
  Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Institutional Shares and Service
  Shares to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to shareholders and
  maintaining shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other
  service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or terminated at any
  time. For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                                  Other
                                                                                                                                              Service Fees
                                                                                                                                                Incurred
  Automated Shares                                                                                                                              $ 423,828
  Service Shares                                                                                                                                7,019,965
     TOTAL                                                                                                                                     $7,443,793
  For the year ended July 31, 2018, the Fund's Institutional Shares did not incur other service fees.




                                                                    Annual Shareholder Report
                                                                                 10

  Table of Contents


  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  137/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 139 of 586
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                    2018                                            2017
  Automated Shares:                                                   Shares                       Amount                   Shares                    Amount
  Shares sold                                                       342,412,941                  $ 342,412,941         511,343,186                 $ 511,343,186
  Shares issued to shareholders in payment of
  distributions declared                                              1,587,470                     1,587,470                149,580                       149,580
  Shares redeemed                                                  (345,527,242)                 (345,527,242)        (524,872,179)                 (524,872,179)
      NET CHANGE RESULTING FROM AUTOMATED
      SHARE TRANSACTIONS                                             (1,526,831)                $ (1,526,831)          (13,379,413)                $ (13,379,413)


  Year Ended July 31                                                               2018                                                2017
  Institutional Shares:                                             Shares                       Amount                Shares                        Amount
  Shares sold                                                    9,053,232,516             $ 9,053,232,516         12,406,673,678             $ 12,406,673,678
  Shares issued to shareholders in payment of
  distributions declared                                             8,452,827                    8,452,827             3,308,303                         3,308,303
  Shares redeemed                                               (9,396,519,605)            (9,396,519,605)        (12,196,823,081)             (12,196,823,081)
      NET CHANGE RESULTING
      FROM INSTITUTIONAL
      SHARE TRANSACTIONS                                         (334,834,262)             $ (334,834,262)            213,158,900              $     213,158,900




                                                                      Annual Shareholder Report
                                                                                   11

  Table of Contents

  Year Ended July 31                                                                2018                                               2017
  Service Shares:                                                    Shares                       Amount                Shares                        Amount
  Shares sold                                                    7,536,939,303                 $ 7,536,939,303       7,954,080,184             $ 7,954,080,184
  Shares issued to shareholders in payment of
  distributions declared                                             1,619,161                      1,619,161                206,260                       206,260
  Shares redeemed                                               (7,896,977,459)                (7,896,977,459)      (7,637,529,803)                (7,637,529,803)
      NET CHANGE RESULTING
      FROM SERVICE
      SHARE TRANSACTIONS                                          (358,418,995)                $ (358,418,995)         316,756,641             $ 316,756,641
      NET CHANGE RESULTING
      FROM TOTAL FUND
      SHARE TRANSACTIONS                                          (694,780,088)                $ (694,780,088)         516,536,128             $ 516,536,128

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                             2018                          2017
  Ordinary income1                                                                                                    $63,459,550                    $19,822,585
  Long-term capital gains                                                                                               $       140                   $           —
  1       For tax purposes, short-term capital gain distributions are considered ordinary income distributions.

  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income2                                                                                                                               $47,233
  2       For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                        138/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 140 of 586
  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018,
  the Adviser voluntarily waived $5,166,823 of its fee.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex
  0.100%                                                                              on assets up to $50 billion
  0.075%                                                                              on assets over $50 billion




                                                                   Annual Shareholder Report
                                                                               12

  Table of Contents


  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                    Average Daily Net Assets
  Administrative Fee                                                                of the Investment Complex

  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waiver/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Automated Shares, Institutional Shares and Service Shares (after the voluntary waivers and reimbursements) will not
  exceed 0.55%, 0.20% and 0.45% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019; or (b)
  the date of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these
  arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the
  agreement of the Trustees.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $7,028 of the other service fees disclosed in Note 2.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $1,104,064,435 and $2,084,518,931, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.




                                                                   Annual Shareholder Report
                                                                               13

  Table of Contents


  6. EXPENSE REDUCTION


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               139/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 141 of 586
  Through arrangements with the Fund's custodian, net credits realized as a result of uninvested cash balances were used to reduce custody expenses.
  For the year ended July 31, 2018, the Fund's expenses were reduced by $6,793 under these arrangements.

  7. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not
  utilized.

  8. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $140.
       For the year ended July 31, 2018, 100% of the dividends paid by the Fund are interest-related dividends as provided by the American Jobs Creation
  Act of 2004.




                                                                   Annual Shareholder Report
                                                                               14

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND THE INSTITUTIONAL CLASS SHAREHOLDERS OF
  FEDERATED GOVERNMENT OBLIGATIONS TAX-MANAGED FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated
  Government Obligations Tax-Managed Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the
  related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year
  period then ended, and the related notes (collectively, the “financial statements”) and the financial highlights for each of the years or
  periods in the five-year period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material
  respects, the financial position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its
  net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the
  five-year period then ended, in conformity with U.S. generally accepted accounting principles.
  Basis for Opinion
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              140/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 142 of 586
  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (“PCAOB”) and are required to be independent with respect to the Fund
  in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.




                                                            Annual Shareholder Report
                                                                       15

  Table of Contents



  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians. Our audits also included evaluating the accounting principles used and significant estimates made by management, as well
  as evaluating the overall presentation of the financial statements and financial highlights. We believe that our audits provide a
  reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors' investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          141/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 143 of 586
                                                                   Annual Shareholder Report
                                                                               16

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.
       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                                      Beginning                   Ending
                                                                                    Account Value              Account Value               Expenses Paid
                                                                                       2/1/2018                  7/31/2018                 During Period1
  Actual                                                                               $1,000                     $1,007.50                     $1.00
  Hypothetical (assuming a 5% return
  before expenses)                                                                     $1,000                     $1,023.80                     $1.00
  1      Expenses are equal to the Fund's Institutional Shares annualized net expense ratio of 0.20%, multiplied by the average account value over the period,
         multiplied by 181/365 (to reflect the one-half-year period).




                                                                    Annual Shareholder Report
                                                                               17

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               142/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 144 of 586
  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               18

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               143/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 145 of 586
                                                                 Annual Shareholder Report
                                                                             19

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




                                                                 Annual Shareholder Report
                                                                             20

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                             Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                     Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: None.
  Began serving: August 2006
                                                Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                                and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                                and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                                Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                                Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                                Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                                Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                                Software (investment order management software); and Director, Midway Pacific (lumber).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                144/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 146 of 586
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).




                                                              Annual Shareholder Report
                                                                          21

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         145/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 147 of 586
                                                             Annual Shareholder Report
                                                                         22

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years
  Date Service Began                         and Previous Position(s)
  Stephen Van Meter                          Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                   Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND               Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                      licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                             Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                             Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                             and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                             Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham was named Chief Investment Officer of Federated's
  Birth Date: September 15, 1959             money market products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager
  CHIEF INVESTMENT OFFICER                   since 1997 and an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has
  Officer since: May 2004                    received the Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert
                                             Morris College.




                                                             Annual Shareholder Report
                                                                         23

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED GOVERNMENT OBLIGATIONS TAX-MANAGED FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       146/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 148 of 586
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits


                                                            Annual Shareholder Report
                                                                       24

  Table of Contents


  that accrue to an adviser because of its relationship with a fund (including research services received from brokers that execute fund
  trades and any fees paid to affiliates of an adviser for services rendered to a fund); (5) comparative fee and expense structures
  (including a comparison of fees paid to an adviser with those paid by similar funds both internally and externally as well as
  management fees charged to institutional and other advisory clients of the Adviser or its affiliates for what might be viewed as like
  services); and (6) the extent of care, conscientiousness and independence with which the fund's board members perform their duties
  and their expertise (including whether they are fully informed about all facts the board deems relevant to its consideration of an
  adviser's services and fees). The Board noted that the Securities and Exchange Commission (SEC) disclosure requirements regarding
  the basis for the Board's approval of the Fund's investment advisory contract generally align with the factors listed above. The Board
  was aware of these factors and was guided by them in its review of the Fund's investment advisory contract to the extent it considered
  them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer

                                                            Annual Shareholder Report
                                                                       25

  Table of Contents


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             147/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 149 of 586
  group” funds and/or other benchmarks, as appropriate) and comments on the reasons for performance; the Fund's investment
  objectives; the Fund's expenses, including the advisory fee and the overall expense structure of the Fund (both in absolute terms and
  relative to similar and/or competing funds), with due regard for contractual or voluntary expense limitations; the use and allocation of
  brokerage commissions derived from trading the Fund's portfolio securities (if any); and the nature, quality and extent of the advisory
  and other services provided to the Fund by the Adviser and its affiliates. The Board also considered the preferences and expectations of
  Fund shareholders; the entrepreneurial and other risks assumed by the Adviser in sponsoring the Fund; the continuing state of
  competition in the mutual fund industry and market practices; the range of comparable fees for similar funds in the mutual fund
  industry; the Fund's relationship to the Federated funds which include a comprehensive array of funds with different investment
  objectives, policies and strategies which are generally available for exchange without the incurrence of additional sales charges;
  compliance and audit reports concerning the Federated funds and the Federated companies that service them (including
  communications from regulatory agencies), as well as Federated's responses to any issues raised therein; and relevant developments in
  the mutual fund industry and how the Federated funds and/or Federated are responding to them. The Board's evaluation process is
  evolutionary. The criteria considered and the emphasis placed on relevant criteria change in recognition of changing circumstances in
  the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       26

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group, but the Board noted the applicable waivers and reimbursements, and that the overall expense
  structure of the Fund remained competitive in the context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             148/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 150 of 586
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to

                                                            Annual Shareholder Report
                                                                       27

  Table of Contents


  respond to rulemaking initiatives of the SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group
  was also deemed to be relevant by the Board as a useful indicator of how the Adviser is executing the Fund's investment program. The
  Adviser's ability to execute this program was one of the Board's considerations in reaching a conclusion that the nature, extent, and
  quality of the Adviser's investment management services warrant the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance fell below the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board discussed the Fund's performance with the Adviser and recognized the efforts being taken by the
  Adviser. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived




                                                            Annual Shareholder Report
                                                                       28

  Table of Contents


  fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their intention to do so in
  the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these voluntary waivers.
       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            149/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 151 of 586
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

                                                             Annual Shareholder Report
                                                                        29

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        30

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                150/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 152 of 586
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




                                                            Annual Shareholder Report
                                                                       31

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation
  or any other government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should
  not expect that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          151/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 153 of 586


  Federated Government Obligations Tax-Managed Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 60934N856
  33517 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                     July 31, 2018

  Share Class | Ticker                 Automated | GOAXX                 Institutional | GOTXX             Service | GTSXX



  Federated Government Obligations Tax-Managed Fund
  A Portfolio of Money Market Obligations Trust




                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                      1
  Portfolio of Investments                                                                                                     2


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   152/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 154 of 586
  Financial Highlights                                                                                                                                  5
  Statement of Assets and Liabilities                                                                                                                   8
  Statement of Operations                                                                                                                               9
  Statement of Changes in Net Assets                                                                                                                   10
  Notes to Financial Statements                                                                                                                        11
  Report of Independent Registered Public Accounting Firm                                                                                              17
  Shareholder Expense Example                                                                                                                          19
  Board of Trustees and Trust Officers                                                                                                                 21
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                27
  Voting Proxies on Fund Portfolio Securities                                                                                                          34
  Quarterly Portfolio Schedule                                                                                                                         34

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                    Percentage of
  Security Type                                                                                                    Total Net Assets
  U.S. Government Agency Securities                                                                                      81.9%
  U.S. Treasury Securities                                                                                               18.2%
  Other Assets and Liabilities—Net2                                                                                      (0.1)%
      TOTAL                                                                                                             100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                               14.8%
  8-30 Days                                                                                                              46.9%
  31-90 Days                                                                                                             33.2%
  91-180 Days                                                                                                             3.9%
  181 Days or more                                                                                                        1.3%
  Other Assets and Liabilities—Net2                                                                                      (0.1)%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of these investments.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           153/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 155 of 586
                                                              Annual Shareholder Report
                                                                         1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Principal
          Amount                                                                                                         Value
                            GOVERNMENT AGENCIES—81.9%
      $    30,365,000       Federal Farm Credit System, 0.875% - 1.70%, 9/14/2018 - 10/15/2018                           $    30,318,797
       1,037,000,000       1Federal Farm Credit System Discount Notes, 1.54% - 2.19%, 8/1/2018 - 2/21/2019                1,033,663,395
          100,000,000      2Federal Farm Credit System Floating Rate Notes, 1.927% (1-month USLIBOR -0.165%), 8/2/2018        99,999,362
          75,000,000       2Federal Farm Credit System Floating Rate Notes, 1.934% (1-month USLIBOR -0.145%),
                            8/18/2018                                                                                         74,992,539
          135,000,000      2Federal Farm Credit System Floating Rate Notes, 1.948% (1-month USLIBOR -0.126%),
                            8/13/2018                                                                                        135,001,147
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.952% (1-month USLIBOR -0.12%), 8/30/2018        49,998,380
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.956% (1-month USLIBOR -0.125%),
                            8/22/2018                                                                                         50,000,000
          100,000,000      2Federal Farm Credit System Floating Rate Notes, 1.963% (1-month USLIBOR -0.115%),
                            8/11/2018                                                                                        100,000,000
          25,000,000       2Federal Farm Credit System Floating Rate Notes, 1.967% (1-month USLIBOR -0.11%), 8/27/2018        25,000,000
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 1.997% (1-month USLIBOR -0.08%), 8/27/2018        49,997,023
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 2.00% (1-month USLIBOR -0.10%), 8/4/2018          49,996,630
          25,000,000       2Federal Farm Credit System Floating Rate Notes, 2.002% (1-month USLIBOR -0.065%),
                            8/12/2018                                                                                         24,998,967
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 2.005% (1-month USLIBOR -0.095%), 8/4/2018        49,999,357
          20,000,000       2Federal Farm Credit System Floating Rate Notes, 2.044% (1-month USLIBOR -0.025%),
                            8/24/2018                                                                                         19,999,551
          25,000,000       2Federal Farm Credit System Floating Rate Notes, 2.069% (3-month USLIBOR -0.27%),
                            10/30/2018                                                                                        24,995,853
          10,000,000       2Federal Farm Credit System Floating Rate Notes, 2.142% (3-month USLIBOR -0.195%),
                            10/12/2018                                                                                         9,998,406
          69,500,000       2Federal Farm Credit System Floating Rate Notes, 2.178% (3-month USLIBOR -0.18%), 8/1/2018         69,518,978
          50,000,000       2Federal Farm Credit System Floating Rate Notes, 2.197% (3-month USLIBOR -0.15%),
                            10/23/2018                                                                                        50,000,000
          30,000,000       2Federal Farm Credit System Floating Rate Notes, 2.26% - 2.262% (1-month USLIBOR +0.19%),
                            8/16/2018 - 8/26/2018                                                                             30,092,098
          90,000,000       2Federal Farm Credit System Floating Rate Notes, 2.389% (3-month USLIBOR +0.05%),
                            10/29/2018                                                                                        90,059,018
          18,500,000        Federal Home Loan Bank System, 0.95%, 8/8/2018                                                    18,496,342




                                                             Annual Shareholder Report
                                                                         2

  Table of Contents


          Principal
          Amount                                                                                                         Value
                            GOVERNMENT AGENCIES—continued
      $1,557,950,000       1Federal Home Loan Bank System Discount Notes, 1.855% - 1.98%, 8/3/2018 - 10/5/2018           $1,554,972,396
          89,400,000       2Federal Home Loan Bank System Floating Rate Notes, 1.932% - 1.934% (1-month USLIBOR
                            -0.14%), 8/12/2018 - 8/16/2018                                                                    89,399,723
          50,000,000       2Federal Home Loan Bank System Floating Rate Notes, 1.937% (1-month USLIBOR -0.135%),
                            8/15/2018                                                                                         50,000,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         154/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 156 of 586
         325,000,000           2Federal Home Loan Bank System Floating Rate Notes, 1.939% - 1.975% (1-month USLIBOR
                                -0.125%), 8/4/2018 - 8/27/2018                                                                                     324,998,931
         122,000,000           2Federal Home Loan Bank System Floating Rate Notes, 1.957% (1-month USLIBOR -0.115%),
                                8/28/2018                                                                                                          122,003,886
         125,000,000           2Federal Home Loan Bank System Floating Rate Notes, 1.974% (1-month USLIBOR -0.09%),
                                8/25/2018                                                                                                          125,026,086
          30,000,000           2Federal Home Loan Bank System Floating Rate Notes, 2.047% (1-month USLIBOR -0.045%),
                                8/1/2018                                                                                                             29,999,349
          50,000,000           2Federal Home Loan Bank System Floating Rate Notes, 2.17% (3-month USLIBOR -0.16%),
                                8/24/2018                                                                                                            50,005,745
           1,925,000           2Federal Home Loan Bank System Floating Rate Notes, 2.174% (3-month USLIBOR -0.163%),
                                10/5/2018                                                                                                             1,924,509
         125,000,000           1Tennessee Valley Authority Discount Notes, 1.90% - 1.905%, 8/14/2018                                               124,914,074
                                   TOTAL GOVERNMENT AGENCIES                                                                                     4,560,370,542
                                U.S. TREASURY—18.2%
          63,000,000            United States Treasury Bills, 1.83%, 8/30/2018                                                                       62,907,128
         198,000,000            United States Treasury Bills, 1.83% - 1.835%, 8/2/2018                                                             197,989,928
         205,000,000            United States Treasury Bills, 1.845% - 1.855%, 8/9/2018                                                            204,915,722
         100,000,000            United States Treasury Bills, 1.875%, 10/11/2018                                                                     99,630,208
         122,500,000            United States Treasury Bills, 1.88%, 8/16/2018                                                                     122,404,042
          50,000,000            United States Treasury Bills, 1.945%, 10/18/2018                                                                     49,789,292
          50,000,000            United States Treasury Bills, 2.03%, 11/29/2018                                                                      49,661,667
          24,000,000           2United States Treasury Floating Rate Notes, 2.043% (91-day T-Bill +0.033%), 8/7/2018                                 23,998,102
          50,000,000           2United States Treasury Floating Rate Notes, 2.08% (91-day T-Bill +0.07%), 8/7/2018                                   49,996,606
         150,000,000            United States Treasury Notes, 1.50%, 8/31/2018                                                                     149,942,501
                                   TOTAL U.S. TREASURY                                                                                            1,011,235,196
                                   TOTAL INVESTMENT IN SECURITIES—100.1%
                                   (AT AMORTIZED COST)3                                                                                          5,571,605,738
                                   OTHER ASSETS AND LIABILITIES - NET—(0.1)%4                                                                       (4,333,558)
                                   TOTAL NET ASSETS—100%                                                                                        $5,567,272,180




                                                                       Annual Shareholder Report
                                                                                    3

  Table of Contents


  1      Discount rate at time of purchase.
  2      Floating/variable note with current rate and current maturity or next reset date shown.
  3      Also represents cost for federal tax purposes.
  4      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.

  Note: The following acronyms are used throughout this portfolio:
  LIBOR       —London Interbank Offered Rate


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 155/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 157 of 586
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                               4

  Table of Contents


  Financial Highlights – Automated Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                        Year Ended July 31,                     Period
                                                                                                                                                Ended
                                                                                              2018             2017             2016          7/31/20151
  Net Asset Value, Beginning of Period                                                               $1.00         $1.00            $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                              0.009         0.001            0.001             0.0002
  Net realized gain                                                                              0.0002           0.0002           0.0002             0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                               0.009         0.001            0.001             0.0002
  Less Distributions:
  Distributions from net investment income                                                       (0.009)          (0.001)          (0.001)           (0.000)2
  Distributions from net realized gain                                                          (0.000)2         (0.000)2         (0.000)2           (0.000)2
      TOTAL DISTRIBUTIONS                                                                        (0.009)          (0.001)          (0.001)           (0.000)2
  Net Asset Value, End of Period                                                                     $1.00         $1.00            $1.00              $1.00
  Total Return3                                                                                  0.93%             0.14%            0.01%            0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                  0.51%5            0.50%5           0.37%5            0.09%6
  Net investment income                                                                          0.93%             0.14%            0.01%            0.01%6
  Expense waiver/reimbursement7                                                                  0.09%             0.11%            0.24%            0.55%6
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                      $176,028         $177,555         $190,937                   $08

  1      Reflects operations for the period July 20, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios are 0.51%, 0.50% and 0.37% for the
         years ended July 31, 2018, 2017 and 2016, respectively, after taking into account these expense reductions.
  6      Computed on an annualized basis.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             156/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 158 of 586
  7      This expense decrease is reflected in both the net expense and net investment income ratios shown above.
  8      Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                 5

  Table of Contents


  Financial Highlights – Institutional Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                     2018                2017           2016              2015               2014
  Net Asset Value, Beginning of Period                                          $1.00               $1.00           $1.00            $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                         0.012               0.004           0.002          0.0001            0.0001
  Net realized gain                                                             0.0001            0.0001         0.0001            0.0001            0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                          0.012               0.004           0.002          0.0001            0.0001
  Less Distributions:
  Distributions from net investment income                                    (0.012)             (0.004)       (0.002)          (0.000)1          (0.000)1
  Distributions from net realized gain                                       (0.000)1            (0.000)1      (0.000)1          (0.000)1          (0.000)1
      TOTAL DISTRIBUTIONS                                                     (0.012)             (0.004)       (0.002)          (0.000)1          (0.000)1
  Net Asset Value, End of Period                                                $1.00               $1.00           $1.00            $1.00              $1.00
  Total Return2                                                                 1.23%             0.44%             0.13%          0.01%             0.01%
  Ratios to Average Net Assets:
  Net expenses3                                                                 0.20%             0.20%             0.19%          0.09%             0.08%
  Net investment income                                                         1.21%             0.43%             0.13%          0.01%             0.01%
  Expense waiver/reimbursement4                                                 0.09%             0.09%             0.10%          0.20%             0.21%
  Supplemental Data:
  Net assets, end of period (000 omitted)                               $2,7369,607         $3,074,463      $2,861,313        $2,672,599        $2,849,186


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios are 0.20%, 0.20%, 0.19%, 0.09% and
         0.08% for the years ended July 31, 2018, 2017, 2016, 2015 and 2014, respectively, after taking into account these expense reductions.
  4      This expense decrease is reflected in both the net expense and net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              157/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 159 of 586
                                                                  Annual Shareholder Report
                                                                               6

  Table of Contents


  Financial Highlights – Service Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                    2018              2017              2016              2015               2014
  Net Asset Value, Beginning of Period                                         $1.00             $1.00             $1.00             $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                        0.010             0.002             0.001           0.0001            0.0001
  Net realized gain                                                         0.0001             0.0001            0.0001            0.0001            0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                         0.010             0.002             0.001           0.0001            0.0001
  Less Distributions:
  Distributions from net investment income                                  (0.010)            (0.002)          (0.001)          (0.000)1          (0.000)1
  Distributions from net realized gain                                     (0.000)1           (0.000)1         (0.000)1          (0.000)1          (0.000)1
      TOTAL DISTRIBUTIONS                                                   (0.010)            (0.002)          (0.001)          (0.000)1          (0.000)1
  Net Asset Value, End of Period                                               $1.00             $1.00             $1.00             $1.00              $1.00
  Total Return2                                                             0.98%              0.19%             0.01%             0.01%             0.01%
  Ratios to Average Net Assets:
  Net expenses3                                                             0.45%              0.45%             0.30%             0.09%             0.08%
  Net investment income                                                     0.96%              0.20%             0.01%             0.01%             0.01%
  Expense waiver/reimbursement4                                             0.09%              0.09%             0.24%             0.45%             0.46%
  Supplemental Data:
  Net assets, end of period (000 omitted)                               $2,651,637        $3,010,073        $2,693,327        $2,626,353        $2,577,908


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios are 0.45%, 0.45%, 0.30%, 0.09% and
         0.08% for the years ended July 31, 2018, 2017, 2016, 2015 and 2014, respectively, after taking into account these expense reductions.
  4      This expense decrease is reflected in both the net expense and net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                               7

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities, at amortized cost and fair value                                                                                 $5,571,605,738

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              158/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 160 of 586
  Income receivable                                                                                                                   3,530,455
     TOTAL ASSETS                                                                                                                  5,575,136,193
  Liabilities:
  Income distribution payable                                                                                   $6,285,638
  Bank overdraft                                                                                                   408,202
  Payable for shares redeemed                                                                                      263,782
  Due to broker                                                                                                        16,492
  Payable for other service fees (Notes 2 and 5)                                                                   586,103
  Payable for investment adviser fee (Note 5)                                                                          16,926
  Payable for administrative fee (Note 5)                                                                              11,752
  Accrued expenses (Note 5)                                                                                        275,118
     TOTAL LIABILITIES                                                                                                                7,864,013
  Net assets for 5,567,215,569 shares outstanding                                                                               $5,567,272,180
  Net Assets Consists of:
  Paid-in capital                                                                                                               $5,567,224,947
  Accumulated net realized gain                                                                                                          47,233
     TOTAL NET ASSETS                                                                                                           $5,567,272,180
  Net Asset Value, Offering Price and Redemption Proceeds Per Share:
  Automated Shares:
  $176,028,204 ÷ 176,026,739 shares outstanding, no par value, unlimited shares authorized                                                $1.00
  Institutional Shares:
  $2,739,606,980 ÷ 2,739,574,919 shares outstanding, no par value, unlimited shares authorized                                            $1.00
  Service Shares:
  $2,651,636,996 ÷ 2,651,613,911 shares outstanding, no par value, unlimited shares authorized                                            $1.00
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                8

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                          $82,852,442
  Expenses:
  Investment adviser fee (Note 5)                                                                                 $11,682,076
  Administrative fee (Note 5)                                                                                          4,675,303
  Custodian fees                                                                                                        188,268
  Transfer agent fees                                                                                                   188,472
  Directors'/Trustees' fees (Note 5)                                                                                     52,253
  Auditing fees                                                                                                          23,149
  Legal fees                                                                                                              9,350
  Other service fees (Notes 2 and 5)                                                                                   7,443,793

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                159/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 161 of 586
  Portfolio accounting fees                                                                                                181,445
  Share registration costs                                                                                                 100,243
  Printing and postage                                                                                                      33,752
  Miscellaneous (Note 5)                                                                                                    97,292
     TOTAL EXPENSES                                                                                                     24,675,396
  Waiver and Reduction:
  Waiver of investment adviser fee (Note 5)                                                     $(5,166,823)
  Reduction of custodian fees (Note 6)                                                               (6,793)
     TOTAL WAIVER AND REDUCTION                                                                                         (5,173,616)
  Net expenses                                                                                                                         19,501,780
  Net investment income                                                                                                                63,350,662
  Net realized gain on investments                                                                                                         69,246
  Change in net assets resulting from operations                                                                                      $63,419,908
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                              9

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                           2018                    2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                    $      63,350,662      $    19,632,770
  Net realized gain                                                                                                    69,246             169,021
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                               63,419,908           19,801,791
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares                                                                                               (1,604,378)            (267,496)
  Institutional Shares                                                                                          (34,694,038)          (13,834,245)
  Service Shares                                                                                                (27,051,767)           (5,531,508)
  Distributions from net realized gain
  Automated Shares                                                                                                     (3,042)             (6,145)
  Institutional Shares                                                                                                (54,119)          (102,144)
  Service Shares                                                                                                      (52,346)            (81,047)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                          (63,459,690)          (19,822,585)
  Share Transactions:
  Proceeds from sale of shares                                                                             16,932,584,760         20,872,097,048
  Net asset value of shares issued to shareholders in payment of distributions declared                           11,659,458            3,664,143


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    160/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 162 of 586
  Cost of shares redeemed                                                                                               (17,639,024,306)      (20,359,225,063)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                                (694,780,088)          516,536,128
  Change in net assets                                                                                                     (694,819,870)          516,515,334
  Net Assets:
  Beginning of period                                                                                                      6,262,092,050        5,745,576,716
  End of period (including undistributed (distributions in excess of) net investment income of $0 and
  $(479), respectively)                                                                                                 $ 5,567,272,180       $ 6,262,092,050
  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                                10

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Government
  Obligations Tax-Managed Fund (the “Fund”). The financial statements of the other portfolios are presented separately. The assets of each portfolio are
  segregated, and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund offers three
  classes of shares: Automated Shares, Institutional Shares and Service Shares. All shares of the Fund have equal rights with respect to voting, except on
  class specific matters. The investment objective of the Fund is to provide current income consistent with stability of principal and liquidity.
       The Fund operates as a government money market fund. As a government money market fund, the Fund: (1) invests at least 99.5% of its total
  assets in: (i) cash; (ii) securities issued or guaranteed by the United States or certain U.S. government agencies or instrumentalities and/or (iii)
  repurchase agreements that are collateralized fully; (2) generally continues to use amortized cost to value its portfolio securities and transact at a stable
  $1.00 net asset value (NAV); and (3) has elected not to be subject to the liquidity fees and gates requirement at this time as permitted by Rule 2a-7 under
  the Act.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
       The Fund's Board of Trustees (the “Trustees”) have ultimate responsibility for determining the fair value of investments. The Trustees have appointed
  a valuation committee (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and
  certain of the Adviser's affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-
  based value. The Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of
  the current value of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee
  employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies,
  procedures and valuation methods (including key inputs and assumptions) and review of price challenges by


                                                                     Annual Shareholder Report
                                                                                11

  Table of Contents




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                161/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 163 of 586
  the Adviser based on recent market activity. In the event that market quotations and price evaluations are not available for an investment, the Valuation
  Committee determines the fair value of the investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and
  approve the fair valuations made by the Valuation Committee and any changes made to the procedures.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waiver and reduction of $5,173,616 is
  disclosed in various locations in Note 5 and Note 6.
       For the year ended July 31, 2018, transfer agent fees for the Fund were as follows:
                                                                                                                                            Transfer Agent
                                                                                                                                            Fees Incurred

  Automated Shares                                                                                                                              $ 99,028
  Institutional Shares                                                                                                                            45,178
  Service Shares                                                                                                                                  44,266
     TOTAL                                                                                                                                      $188,472

  Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Institutional Shares and Service
  Shares to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to shareholders and
  maintaining shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other
  service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or terminated at any
  time. For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                                  Other
                                                                                                                                              Service Fees
                                                                                                                                                Incurred
  Automated Shares                                                                                                                              $ 423,828
  Service Shares                                                                                                                                7,019,965
     TOTAL                                                                                                                                     $7,443,793
  For the year ended July 31, 2018, the Fund's Institutional Shares did not incur other service fees.




                                                                    Annual Shareholder Report
                                                                                 12

  Table of Contents


  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                  2018                                             2017
  Automated Shares:                                                 Shares                    Amount                     Shares                   Amount

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  162/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 164 of 586
  Shares sold                                                      342,412,941               $ 342,412,941            511,343,186                $ 511,343,186
  Shares issued to shareholders in payment of
  distributions declared                                             1,587,470                   1,587,470                  149,580                      149,580
  Shares redeemed                                                 (345,527,242)              (345,527,242)           (524,872,179)                (524,872,179)
      NET CHANGE RESULTING FROM AUTOMATED
      SHARE TRANSACTIONS                                            (1,526,831)              $ (1,526,831)            (13,379,413)               $ (13,379,413)


  Year Ended July 31                                                              2018                                                2017
  Institutional Shares:                                            Shares                    Amount                   Shares                       Amount
  Shares sold                                                   9,053,232,516             $ 9,053,232,516         12,406,673,678             $ 12,406,673,678
  Shares issued to shareholders in payment of
  distributions declared                                            8,452,827                  8,452,827               3,308,303                        3,308,303
  Shares redeemed                                              (9,396,519,605)            (9,396,519,605)        (12,196,823,081)            (12,196,823,081)
      NET CHANGE RESULTING
      FROM INSTITUTIONAL
      SHARE TRANSACTIONS                                        (334,834,262)             $ (334,834,262)            213,158,900             $     213,158,900




                                                                     Annual Shareholder Report
                                                                                  13

  Table of Contents

  Year Ended July 31                                                               2018                                               2017
  Service Shares:                                                   Shares                    Amount                   Shares                       Amount
  Shares sold                                                   7,536,939,303              $ 7,536,939,303          7,954,080,184             $ 7,954,080,184
  Shares issued to shareholders in payment of
  distributions declared                                            1,619,161                   1,619,161                   206,260                      206,260
  Shares redeemed                                              (7,896,977,459)             (7,896,977,459)         (7,637,529,803)               (7,637,529,803)
      NET CHANGE RESULTING
      FROM SERVICE
      SHARE TRANSACTIONS                                         (358,418,995)             $ (358,418,995)            316,756,641             $ 316,756,641
      NET CHANGE RESULTING
      FROM TOTAL FUND
      SHARE TRANSACTIONS                                         (694,780,088)             $ (694,780,088)            516,536,128             $ 516,536,128

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                            2018                         2017
  Ordinary income1                                                                                                   $63,459,550                   $19,822,585
  Long-term capital gains                                                                                              $       140                  $           —
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.

  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income2                                                                                                                             $47,233
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.


  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018,
  the Adviser voluntarily waived $5,166,823 of its fee.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                      163/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 165 of 586
                                                                   Annual Shareholder Report
                                                                               14

  Table of Contents


  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex

  0.100%                                                                              on assets up to $50 billion
  0.075%                                                                              on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                    Average Daily Net Assets
  Administrative Fee                                                                of the Investment Complex

  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion

  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waiver/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Automated Shares, Institutional Shares and Service Shares (after the voluntary waivers and reimbursements) will not
  exceed 0.55%, 0.20% and 0.45% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019; or (b)
  the date of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these
  arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the
  agreement of the Trustees.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $7,028 of the other service fees disclosed in Note 2.




                                                                   Annual Shareholder Report
                                                                               15

  Table of Contents


  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $1,104,064,435 and $2,084,518,931, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. EXPENSE REDUCTION
  Through arrangements with the Fund's custodian, net credits realized as a result of uninvested cash balances were used to reduce custody expenses.
  For the year ended July 31, 2018, the Fund's expenses were reduced by $6,793 under these arrangements.

  7. INTERFUND LENDING



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               164/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 166 of 586
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not
  utilized.

  8. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $140.
       For the year ended July 31, 2018, 100% of the dividends paid by the Fund are interest-related dividends as provided by the American Jobs Creation
  Act of 2004.




                                                                   Annual Shareholder Report
                                                                               16

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED GOVERNMENT
  OBLIGATIONS TAX-MANAGED FUND:

  Opinion on the Financial Statements

  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated
  Government Obligations Tax-Managed Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the
  related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year
  period then ended, and the related notes (collectively, the “financial statements”) and the financial highlights for each of the years or
  periods in the five-year period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material
  respects, the financial position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its
  net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the
  five-year period then ended, in conformity with U.S. generally accepted accounting principles.
  Basis for Opinion
  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (PCAOB) and are required to be independent with respect to the Fund in
  accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              165/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 167 of 586
                                                            Annual Shareholder Report
                                                                       17

  Table of Contents



  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians. Our audits also included evaluating the accounting principles used and significant estimates made by management, as well
  as evaluating the overall presentation of the financial statements and financial highlights. We believe that our audits provide a
  reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors' investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




                                                            Annual Shareholder Report
                                                                       18

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            166/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 168 of 586
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                                    Annual Shareholder Report
                                                                               19

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                                      Beginning                   Ending
                                                                                    Account Value              Account Value               Expenses Paid
                                                                                       2/1/2018                  7/31/2018                 During Period1
  Actual:
  Automated Shares                                                                     $1,000                     $1,006.00                     $2.49
  Institutional Shares                                                                 $1,000                     $1,007.50                     $1.00
  Service Shares                                                                       $1,000                     $1,006.20                     $2.24
  Hypothetical (assuming a 5% return
  before expenses):
  Automated Shares                                                                     $1,000                     $1,022.32                     $2.51
  Institutional Shares                                                                 $1,000                     $1,023.80                     $1.00
  Service Shares                                                                       $1,000                     $1,022.56                     $2.26
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Automated Shares              0.50%
        Institutional Shares          0.20%
        Service Shares                0.45%




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               167/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808       Doc 6-2 Filed 12/13/18 Page 169 of 586
                                                            Annual Shareholder Report
                                                                        20

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years,
  Date Service Began                         Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                    Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                 Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                      Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                            Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                  Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                             of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                             Company.

                                             Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                             Federated Investment Management Company, Federated Global Investment Management Corp. and
                                             Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                             Annual Shareholder Report
                                                                        21

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years,
  Date Service Began                         Other Directorships Held and Previous Position(s)




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    168/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 170 of 586
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




                                                                   Annual Shareholder Report
                                                                               22

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                   Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                      Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                  Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                  throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                  with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                  United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                  Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                  University.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               169/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 171 of 586
  Maureen Lally-Green                         Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                    University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                     formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                             and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                              Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                              Inc.).

                                              Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                              positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                              of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                              currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                              UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                              Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                              Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                              Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                              Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                              the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                              Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                   Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                     Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                 Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                              management, educational roles and directorship positions throughout his long career. He remains active
                                              as a Management Consultant.




                                                               Annual Shareholder Report
                                                                           23

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: August 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              170/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 172 of 586
                                                              Annual Shareholder Report
                                                                          24

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          25

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         171/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 173 of 586
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham was named Chief Investment Officer of Federated's
  Birth Date: September 15, 1959             money market products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager
  CHIEF INVESTMENT OFFICER                   since 1997 and an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has
  Officer since: May 2004                    received the Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert
                                             Morris College.




                                                            Annual Shareholder Report
                                                                       26

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED GOVERNMENT OBLIGATIONS TAX-MANAGED FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 172/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 174 of 586
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits


                                                            Annual Shareholder Report
                                                                       27

  Table of Contents


  that accrue to an adviser because of its relationship with a fund (including research services received from brokers that execute fund
  trades and any fees paid to affiliates of an adviser for services rendered to a fund); (5) comparative fee and expense structures
  (including a comparison of fees paid to an adviser with those paid by similar funds both internally and externally as well as
  management fees charged to institutional and other advisory clients of the Adviser or its affiliates for what might be viewed as like
  services); and (6) the extent of care, conscientiousness and independence with which the fund's board members perform their duties
  and their expertise (including whether they are fully informed about all facts the board deems relevant to its consideration of an
  adviser's services and fees). The Board noted that the Securities and Exchange Commission (SEC) disclosure requirements regarding
  the basis for the Board's approval of the Fund's investment advisory contract generally align with the factors listed above. The Board
  was aware of these factors and was guided by them in its review of the Fund's investment advisory contract to the extent it considered
  them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer

                                                            Annual Shareholder Report
                                                                       28

  Table of Contents


  group” funds and/or other benchmarks, as appropriate) and comments on the reasons for performance; the Fund's investment
  objectives; the Fund's expenses, including the advisory fee and the overall expense structure of the Fund (both in absolute terms and
  relative to similar and/or competing funds), with due regard for contractual or voluntary expense limitations; the use and allocation of
  brokerage commissions derived from trading the Fund's portfolio securities (if any); and the nature, quality and extent of the advisory
  and other services provided to the Fund by the Adviser and its affiliates. The Board also considered the preferences and expectations of
  Fund shareholders; the entrepreneurial and other risks assumed by the Adviser in sponsoring the Fund; the continuing state of
  competition in the mutual fund industry and market practices; the range of comparable fees for similar funds in the mutual fund
  industry; the Fund's relationship to the Federated funds which include a comprehensive array of funds with different investment
  objectives, policies and strategies which are generally available for exchange without the incurrence of additional sales charges;
  compliance and audit reports concerning the Federated funds and the Federated companies that service them (including
  communications from regulatory agencies), as well as Federated's responses to any issues raised therein; and relevant developments in
  the mutual fund industry and how the Federated funds and/or Federated are responding to them. The Board's evaluation process is
  evolutionary. The criteria considered and the emphasis placed on relevant criteria change in recognition of changing circumstances in
  the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            173/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 175 of 586
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       29

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group, but the Board noted the applicable waivers and reimbursements, and that the overall expense
  structure of the Fund remained competitive in the context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to

                                                            Annual Shareholder Report
                                                                       30

  Table of Contents


  respond to rulemaking initiatives of the SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group
  was also deemed to be relevant by the Board as a useful indicator of how the Adviser is executing the Fund's investment program. The
  Adviser's ability to execute this program was one of the Board's considerations in reaching a conclusion that the nature, extent, and
  quality of the Adviser's investment management services warrant the continuation of the investment advisory contract.
      In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             174/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 176 of 586
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance fell below the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board discussed the Fund's performance with the Adviser and recognized the efforts being taken by the
  Adviser. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived




                                                            Annual Shareholder Report
                                                                       31

  Table of Contents


  fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their intention to do so in
  the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these voluntary waivers.
       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

                                                            Annual Shareholder Report
                                                                       32

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            175/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 177 of 586
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        33

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                176/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 178 of 586
                                                                     Annual Shareholder Report
                                                                                34

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation
  or any other government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should
  not expect that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Government Obligations Tax-Managed Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919494
  CUSIP 60934N856
  CUSIP 60934N849
  39009 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018

  Share Class | Ticker                      Institutional | MMPXX                        Service | MMSXX      Capital | MMLXX
                                            Eagle | MMMXX



  Federated Institutional Money Market Management
  Fund Established 1974


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          177/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808       Doc 6-2 Filed 12/13/18 Page 179 of 586
  A Portfolio of Money Market Obligations Trust




                                        The Fund operates as a “Floating Net Asset Value” Money Market Fund.
                                    The Share Price will fluctuate. It is possible to lose money by investing in the Fund.



                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                         1
  Portfolio of Investments                                                                                                                        2
  Financial Highlights                                                                                                                            6
  Statement of Assets and Liabilities                                                                                                            10
  Statement of Operations                                                                                                                        12
  Statement of Changes in Net Assets                                                                                                             13
  Notes to Financial Statements                                                                                                                  14
  Report of Independent Registered Public Accounting Firm                                                                                        22
  Shareholder Expense Example                                                                                                                    24
  Board of Trustees and Trust Officers                                                                                                           26
  Evaluation and Approval of Advisory Contract–May 2018                                                                                          32
  Voting Proxies on Fund Portfolio Securities                                                                                                    39
  Quarterly Portfolio Schedule                                                                                                                   39

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                              Percentage of
  Security Type                                                                                                              Total Net Assets
  Commercial Paper and Notes                                                                                                      46.3%
  Variable Rate Instruments                                                                                                       24.4%
  Other Repurchase Agreements and Repurchase Agreements                                                                           23.7%
  Certificates of Deposit                                                                                                          5.9%

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      178/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 180 of 586
  Other Assets and Liabilities—Net2                                                                                                  (0.3)%
      TOTAL                                                                                                                         100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                                  Percentage of
  Effective Maturity of:                                                                                             Total Net Assets
  1-7 Days                                                                                                                 41.8%4
  8-30 Days                                                                                                                20.8%
  31-90 Days                                                                                                               37.0%
  91-180 Days                                                                                                               0.7%
  181 Days or more                                                                                                          0.0%
  Other Assets and Liabilities—Net2                                                                                        (0.3)%
      TOTAL                                                                                                               100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of these investments. With respect to this table, Commercial Paper
         and Notes include asset-backed securities, bank notes, collateralized loan agreements, commercial paper, corporate bonds and loan participations with
         interest rates that are fixed or that reset periodically.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.
  4      Overnight securities comprised 30.7% of the Fund's portfolio.




                                                                    Annual Shareholder Report
                                                                                1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

           Principal
           Amount                                                                                                                              Value
                                CERTIFICATES OF DEPOSIT—5.9%
                                Finance - Banking—5.9%
          $1,500,000            Commonwealth Bank of Australia, 1.600%, 9/21/2018                                                               $ 1,500,000
           1,000,000            Sumitomo Mitsui Trust Bank Ltd., 1.940%, 8/3/2018                                                                  1,000,000
                                   TOTAL CERTIFICATES OF DEPOSIT
                                   (IDENTIFIED COST $2,500,000)                                                                                    2,500,000
                               1COMMERCIAL PAPER—46.3%
                                Finance - Banking—19.8%
           1,000,000            Albion Capital LLC, (MUFG Bank Ltd. LIQ), 2.104%, 8/16/2018                                                         999,125
           1,310,000            Antalis S.A., (Societe Generale, Paris LIQ), 1.981% - 2.188%, 8/3/2018 - 9/11/2018                                 1,307,958
           1,500,000            Banque et Caisse d'Epargne de L'Etat, 2.123%, 8/17/2018                                                            1,498,600
              500,000           Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.000%, 10/9/2018                                         497,878

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               179/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 181 of 586
           1,500,000         LMA-Americas LLC, (Credit Agricole Corporate and Investment
                             Bank LIQ), 1.951%, 8/1/2018                                                                      1,500,000
           1,000,000         Matchpoint Finance PLC, (BNP Paribas SA LIQ), 2.334%, 10/9/2018                                   995,586
             500,000         NRW.Bank, 2.064%, 9/4/2018                                                                        499,027
           1,000,000         Toronto Dominion Bank, 2.320%
                             (1-month USLIBOR +0.230%), 12/3/2018                                                             1,000,212
                               TOTAL                                                                                          8,298,386
                             Finance - Retail—19.4%
           1,000,000         Barton Capital S.A., 2.138%, 9/25/2018                                                            996,746
           1,850,000         CAFCO, LLC, 2.264% - 2.284%, 9/14/2018 - 9/25/2018                                               1,844,733
             500,000         CHARTA, LLC, 2.283%, 10/10/2018                                                                   497,849
           1,800,000         CRC Funding, LLC, 2.253% - 2.284%, 9/7/2018 - 9/25/2018                                          1,794,923
           1,000,000         Fairway Finance Co. LLC, 2.263%, 8/21/2018                                                        998,750
             500,000         Old Line Funding, LLC, 2.320%, 10/19/2018                                                         497,530
             950,000         Old Line Funding, LLC, 2.262%, 8/20/2018                                                          948,872
             300,000         Sheffield Receivables Company LLC, 2.472%, 11/5/2018                                              298,140
             250,000         Thunder Bay Funding, LLC, 2.338%, 10/22/2018                                                      248,717
                               TOTAL                                                                                          8,126,260
                             Finance - Securities—3.5%
           1,500,000         Collateralized Commercial Paper Co. LLC, 1.763% - 1.917%,
                             8/6/2018 - 9/7/2018                                                                              1,497,937
                             Insurance—1.2%
             500,000         UnitedHealth Group, Inc., 2.071%, 8/1/2018                                                        500,000




                                                              Annual Shareholder Report
                                                                          2

  Table of Contents


           Principal
           Amount                                                                                                        Value
                            1COMMERCIAL PAPER—continued
                             Sovereign—2.4%
         $ 1,000,000         Erste Abwicklungsanstalt, 2.264%, 9/5/2018                                                   $    997,812
                               TOTAL COMMERCIAL PAPER
                               (IDENTIFIED COST $19,420,115)                                                              19,420,395
                            2NOTES - VARIABLE—24.4%
                             Finance - Banking—23.2%
           1,000,000         Alpine Securitization LLC, (Credit Suisse AG LIQ), 2.304%
                             (1-month USLIBOR +0.225%), 8/20/2018                                                             1,000,000
             330,000         Bank of Montreal 2.585%
                             (3-month USLIBOR +0.250%), 9/18/2018                                                              330,266
             300,000         Canadian Imperial Bank of Commerce, 2.319%
                             (1-month USLIBOR +0.240%), 8/20/2018                                                              300,115
           1,000,000         Canadian Imperial Bank of Commerce, 2.380%
                             (1-month USLIBOR +0.310%), 8/27/2018                                                             1,000,103
             500,000         Canadian Imperial Bank of Commerce, 2.480%
                             (3-month USLIBOR +0.180%), 9/4/2018                                                               500,615
             500,000         Commonwealth Bank of Australia, 2.262%
                             (1-month USLIBOR +0.190%), 8/14/2018                                                              499,994
           2,085,000         Miami-Dade County, FL IDA, Badia Spices, Inc. Project Series 2015, Weekly VRDN, (Northern
                             Trust Co., Chicago, IL LOC), 1.980%, 8/2/2018                                                    2,085,000
             500,000         Pepper Residential Securities Trust No. 19, Class A1,
                             (GTD by National Australia Bank Ltd., Melbourne), 2.417%
                             (1-month USLIBOR +0.350%), 8/13/2018                                                              499,910
             500,000         Royal Bank of Canada, 2.336%
                             (1-month USLIBOR +0.250%), 8/7/2018                                                               500,138

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         180/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 182 of 586
           1,000,000         Royal Bank of Canada, 2.486%
                             (3-month USLIBOR +0.150%), 10/3/2018                                                                  1,000,961
           1,000,000         Toronto Dominion Bank, 2.302%
                             (1-month USLIBOR +0.230%), 8/30/2018                                                                  1,000,199
             500,000         Wells Fargo Bank, N.A., 2.489%
                             (3-month USLIBOR +0.150%), 10/9/2018                                                                    500,563
             500,000         Wells Fargo Bank, N.A., 2.535%
                             (3-month USLIBOR +0.200%), 10/25/2018                                                                   500,325
                               TOTAL                                                                                               9,718,189
                             Finance - Securities—1.2%
             500,000         Collateralized Commercial Paper II Co. LLC, 2.536%
                             (3-month USLIBOR +0.200%), 9/28/2018                                                                    500,000
                               TOTAL NOTES - VARIABLE
                               (IDENTIFIED COST $10,215,264)                                                                      10,218,189




                                                               Annual Shareholder Report
                                                                           3

  Table of Contents


           Principal
           Amount                                                                                                                Value
                             OTHER REPURCHASE AGREEMENTS—14.8%
                             Finance - Banking—14.8%
         $ 1,300,000         BMO Capital Markets Corp., 2.01%, dated 7/31/2018, interest in a $130,000,000 collateralized
                             loan agreement will repurchase securities provided as collateral for $130,007,258 on 8/1/2018, in
                             which asset-backed securities, corporate bonds and medium term notes with a market value of
                             $132,607,404 have been received as collateral and held with BNY Mellon as tri-party agent.           $ 1,300,000
             700,000         BNP Paribas S.A. 2.21%, dated 7/31/2018, interest in a $25,000,000 collateralized loan
                             agreement will repurchase securities provided as collateral for $25,001,535 on 8/1/2018, in which
                             asset-backed securities and corporate bonds with a market value of $25,501,566 have been
                             received as collateral and held with BNY Mellon as tri-party agent.                                     700,000
           1,600,000         Citigroup Global Markets, Inc., 2.41%, dated 7/31/2018, interest in a $50,000,000 collateralized
                             loan agreement will repurchase securities provided as collateral for $50,003,347 on 8/1/2018, in
                             which treasury notes with a market value of $51,003,415 have been received as collateral and
                             held with BNY Mellon as tri-party agent.                                                              1,600,000
           1,600,000         HSBC Securities (USA), Inc., 2.11%, dated 7/31/2018, interest in a $330,000,000 collateralized
                             loan agreement will repurchase securities provided as collateral for $330,019,342 on 8/1/2018, in
                             which assets-backed securities, corporate bonds, medium-term notes, sovereign, treasury bills
                             and treasury notes with a market value of $336,600,001 have been received as collateral and
                             held with BNY Mellon as tri-party agent.                                                              1,600,000
           1,000,000         MUFG Securities Americas, Inc., 2.11%, dated 7/31/2018, interest in a $300,000,000
                             collateralized loan agreement will repurchase securities provided as collateral for $300,017,583
                             on 8/1/2018, in which asset-backed securities, American depository receipts, common stocks,
                             convertible bonds and corporate bonds with a market value of $306,018,395 have been received
                             as collateral and held with
                             BNY Mellon as tri-party agent.                                                                        1,000,000
                               TOTAL OTHER REPURCHASE AGREEMENTS
                               (IDENTIFIED COST $6,200,000)                                                                        6,200,000
                             REPURCHASE AGREEMENT—8.9%
                             Finance - Banking—8.9%
           3,726,000         Interest in $2,200,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                             Natixis Financial Products LLC will repurchase securities provided as collateral for
                             $2,200,117,944 on 8/1/2018. The securities provided as collateral at the end of the period held
                             with BNY Mellon as tri-party agent, were U.S. Government Agency and U.S. Treasury securities
                             with various maturities to 5/16/2060 and the market value of those underlying securities was
                             $2,253,616,764.
                             (IDENTIFIED COST $3,726,000)                                                                          3,726,000
                               TOTAL INVESTMENT IN SECURITIES—100.3%
                               (IDENTIFIED COST $42,061,379)3                                                                     42,064,584
                               OTHER ASSETS AND LIABILITIES - NET—(0.3)%4                                                           (129,773)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               181/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 183 of 586
                                    TOTAL NET ASSETS—100%                                                                                            $41,934,811




                                                                     Annual Shareholder Report
                                                                                  4

  Table of Contents


  1      Discount rate at time of purchase for discount issues, or the coupon for interest-bearing issues.
  2      Current rate and current maturity or next reset date shown for floating/variable rate notes. Certain variable rate securities are not based on a published
         reference rate and spread but are determined by the issuer or agent and are based on current market conditions. These securities do not indicate a
         reference rate and spread in their description above.
  3      Also represents cost for federal tax purposes.
  4      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  As of July 31, 2018, all investments of the Fund utilized Level 2 inputs in valuing the Fund's assets carried at fair value.

  The following acronyms are used throughout this portfolio:
  GTD         —Guaranteed
  IDA         —Industrial Development Authority
  LIBOR       —London Interbank Offered Rate
  LIQ         —Liquidity Agreement
  LOC         —Letter of Credit
  VRDN        —Variable Rate Demand Note

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                  5

  Table of Contents


  Financial Highlights – Institutional Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                            2018             2017              2016               2015              20141
  Net Asset Value, Beginning of Period                                            $1.0001          $1.0000                $1.00              $1.00            $1.00
  Income From Investment Operations:

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    182/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 184 of 586
  Net investment income                                                           0.0157           0.0067            0.003            0.001            0.001
  Net realized and unrealized gain (loss)                                       (0.0004)           0.0001            0.0002          0.0002           0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                            0.0153           0.0068            0.003            0.001            0.001
  Less Distributions:
  Distributions from net investment income                                      (0.0157)          (0.0067)          (0.003)         (0.001)          (0.001)
  Distributions from net realized gain                                         (0.0000)3         (0.0000)3         (0.000)2        (0.000)2         (0.000)2
      TOTAL DISTRIBUTIONS                                                       (0.0157)          (0.0067)          (0.003)         (0.001)          (0.001)
  Net Asset Value, End of Period                                                $0.9997           $1.0001            $1.00            $1.00            $1.00
  Total Return4                                                                     1.54%          0.68%             0.33%           0.11%            0.05%
  Ratios to Average Net Assets:
  Net expenses                                                                      0.15%          0.15%             0.16%           0.15%           0.20%5
  Net investment income                                                             1.47%          0.43%             0.36%           0.11%            0.05%
  Expense waiver/reimbursement6                                                     0.81%          0.18%             0.14%           0.14%            0.11%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                       $34,986           $59,661        $7,243,840     $4,055,957         $461,278


  1      Federated Prime Management Obligations Fund (the “Predecessor Fund”) was reorganized into Federated Institutional Money Market Management
         (the “Fund”) as of the close of business on July 18, 2014. The Fund is the successor to the Predecessor Fund. The performance information and
         financial information presented incorporates the operations of the Predecessor Fund, which, as a result of the reorganization, are the Fund's
         operations.
  2      Represents less than $0.001.
  3      Represents less than $0.0001.
  4      Based on net asset value.
  5      Ratio may be higher than the Fund's current Fee Limit. Net expenses for the period include those of the Predecessor Fund prior to July 18, 2014.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                6

  Table of Contents


  Financial Highlights – Service Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                                2018            2017            2016         2015            20141
  Net Asset Value, Beginning of Period                                                $1.0001         $1.0000           $1.00         $1.00            $1.00
  Income From Investment Operations:
  Net investment income                                                                0.0133          0.0043           0.001        0.0002           0.0002
  Net realized and unrealized gain (loss)                                             (0.0005)        0.00003          0.0002        0.0002           0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                 0.0128          0.0043           0.001        0.0002           0.0002
  Less Distributions:
  Distributions from net investment income                                            (0.0132)        (0.0042)        (0.001)      (0.000)2         (0.000)2
  Distributions from net realized gain                                               (0.0000)3       (0.0000)3       (0.000)2      (0.000)2         (0.000)2
      TOTAL DISTRIBUTIONS                                                             (0.0132)        (0.0042)        (0.001)      (0.000)2         (0.000)2
  Net Asset Value, End of Period                                                      $0.9997         $1.0001           $1.00         $1.00            $1.00
  Total Return4                                                                        1.28%            0.43%          0.11%         0.01%            0.01%

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             183/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 185 of 586
  Ratios to Average Net Assets:
  Net expenses                                                                        0.40%           0.40%           0.37%            0.25%           0.25%5
  Net investment income                                                               1.25%           0.18%            0.11%           0.01%            0.01%
  Expense waiver/reimbursement6                                                       0.85%           0.16%           0.17%            0.30%            0.31%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                              $499           $1,017        $156,150        $143,823         $359,164


  1      The Predecessor Fund was reorganized into the Fund as of the close of business on July 18, 2014. The Fund is the successor to the Predecessor
         Fund. The performance information and financial information presented incorporates the operations of the Predecessor Fund, which, as a result of the
         reorganization, are the Fund's operations.
  2      Represents less than $0.001.
  3      Represents less than $0.0001.
  4      Based on net asset value.
  5      Ratio may be higher than the Fund's current Fee Limit. Net expenses for the period include those of the Predecessor Fund prior to July 18, 2014.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                                7

  Table of Contents


  Financial Highlights – Capital Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                                   2018            2017           2016           2015           20141
  Net Asset Value, Beginning of Period                                                   $1.0001         $1.0000         $1.00           $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                   0.0147          0.0058         0.002          0.0002          0.0002
  Net realized and unrealized gain (loss)                                               (0.0004)       (0.0000)3        0.0002          0.0002          0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                    0.0143          0.0058         0.002          0.0002          0.0002
  Less Distributions:
  Distributions from net investment income                                              (0.0147)         (0.0057)      (0.002)        (0.000) 2       (0.000) 2
  Distributions from net realized gain                                                 (0.0000)3       (0.0000)3      (0.000) 2       (0.000) 2       (0.000) 2
      TOTAL DISTRIBUTIONS                                                               (0.0147)         (0.0057)      (0.002)         (0.000)2       (0.000)2
  Net Asset Value, End of Period                                                         $0.9997         $1.0001         $1.00           $1.00           $1.00
  Total Return4                                                                           1.44%            0.58%        0.23%           0.02%           0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                            0.25%            0.25%        0.26%           0.25%          0.25%5
  Net investment income                                                                   1.44%            0.28%        0.18%           0.02%           0.01%
  Expense waiver/reimbursement6                                                           0.86%            0.21%        0.14%           0.15%           0.51%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                     $174          $172        $8,350       $105,175         $34,502


  1      The Predecessor Fund was reorganized into the Fund as of the close of business on July 18, 2014. The Fund is the successor to the Predecessor
         Fund. The performance information and financial information presented incorporates the operations of the Predecessor Fund, which, as a result of the
         reorganization, are the Fund's operations.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              184/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 186 of 586
  2      Represents less than $0.001.
  3      Represents less than $0.0001.
  4      Based on net asset value.
  5      Ratio may be higher than the Fund's current Fee Limit. Net expenses for the period include those of the Predecessor Fund prior to July 18, 2014.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                  8

  Table of Contents


  Financial Highlights – Eagle Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                                     2018             2017            2016           2015           20141
  Net Asset Value, Beginning of Period                                                      $1.0001         $1.0000           $1.00          $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                      0.0137           0.0044          0.001         0.0002               —
  Net realized and unrealized gain (loss)                                                  (0.0004)           0.0001         0.0002         0.0002               —
      TOTAL FROM INVESTMENT OPERATIONS                                                       0.0133           0.0045          0.001         0.0002               —
  Less Distributions:
  Distributions from net investment income                                                 (0.0137)         (0.0044)        (0.001)       (0.000)2               —
  Distributions from net realized gain                                                    (0.0000)3        (0.0000)3       (0.000)2       (0.000)2               —
      TOTAL DISTRIBUTIONS                                                                  (0.0137)         (0.0044)        (0.001)       (0.000)2               —
  Net Asset Value, End of Period                                                            $0.9997         $1.0001           $1.00          $1.00           $1.00
  Total Return4                                                                              1.33%            0.46%          0.12%          0.01%           0.00%
  Ratios to Average Net Assets:
  Net expenses                                                                               0.35%            0.38%          0.37%          0.25%          0.23%5
  Net investment income                                                                      1.32%            0.43%          0.11%          0.01%          0.00%5
  Expense waiver/reimbursement6                                                              0.85%            0.34%          0.17%          0.30%          0.51%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                    $6,275           $7,418       $12,520        $15,889         $17,071


  1      Reflects operations for the period from July 21, 2014 (deemed the date of initial investment pursuant to a reorganization that took place on July 18,
         2014) to July 31, 2014.
  2      Represents less than $0.001.
  3      Represents less than $0.0001.
  4      Based on net asset value.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   185/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 187 of 586
                                                                     Annual Shareholder Report
                                                                                9

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in repurchase agreements and other repurchase agreements                                               $ 9,926,000
  Investment in securities                                                                                           32,138,584
  Investment in securities, at value (identified cost $42,061,379)                                                                $42,064,584
  Cash                                                                                                                                   772
  Income receivable                                                                                                                   38,063
     TOTAL ASSETS                                                                                                                  42,103,419
  Liabilities:
  Income distribution payable                                                                                            15,901
  Payable to adviser (Note 5)                                                                                              607
  Payable for administrative fee (Note 5)                                                                                   92
  Payable for custodian fees                                                                                              7,299
  Payable for transfer agent fee                                                                                         39,180
  Payable for auditing fees                                                                                              21,010
  Payable for legal fees                                                                                                  1,744
  Payable for portfolio accounting fees                                                                                  43,504
  Payable for other service fees (Note 5)                                                                                 5,381
  Payable for share registration costs                                                                                   26,489
  Accrued expenses (Note 5)                                                                                               7,401
     TOTAL LIABILITIES                                                                                                               168,608
  Net assets for 41,946,878 shares outstanding                                                                                    $41,934,811
  Net Assets Consist of:
  Paid-in capital                                                                                                                 $41,931,397
  Net unrealized appreciation of investments                                                                                            3,205
  Accumulated net realized gain on investments                                                                                           196
  Undistributed net investment income                                                                                                     13
     TOTAL NET ASSETS                                                                                                             $41,934,811




                                                                     Annual Shareholder Report
                                                                                10

  Table of Contents


  Statement of Assets and Liabilities – continued

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             186/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 188 of 586
  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Institutional Shares:
  $34,985,788 ÷ 34,995,978 shares outstanding, no par value, unlimited shares authorized                                             $0.9997
  Service Shares:
  $499,335 ÷ 499,465 shares outstanding, no par value, unlimited shares authorized                                                   $0.9997
  Capital Shares:
  $174,269 ÷ 174,317 shares outstanding, no par value, unlimited shares authorized                                                   $0.9997
  Eagle Shares:
  $6,275,419 ÷ 6,277,118 shares outstanding, no par value, unlimited shares authorized                                               $0.9997
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            11

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                         $1,159,697
  Expenses:
  Investment adviser fee (Note 5)                                                                                      $ 142,411
  Administrative fee (Note 5)                                                                                            56,987
  Custodian fees                                                                                                         14,182
  Transfer agent fee                                                                                                    159,884
  Directors'/Trustees' fees (Note 5)                                                                                      1,068
  Auditing fees                                                                                                          21,010
  Legal fees                                                                                                              9,005
  Portfolio accounting fees                                                                                             133,938


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             187/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 189 of 586
  Other service fees (Notes 2 and 5)                                                                                        15,495
  Share registration costs                                                                                                  78,195
  Printing and postage                                                                                                      16,723
  Credit rating fees                                                                                                        34,588
  Miscellaneous (Note 5)                                                                                                    23,907
     TOTAL EXPENSES                                                                                                        707,393
  Waiver and Reimbursement (Note 5):
  Waiver of investment adviser fee                                                                   $(142,411)
  Reimbursement of other operating expenses                                                           (439,199)
     TOTAL WAIVER AND REIMBURSEMENT                                                                                       (581,610)
  Net expenses                                                                                                                           125,783
  Net investment income                                                                                                                1,033,914
  Realized and Unrealized Gain (Loss) on Investments:
  Net realized gain on investments                                                                                                            196
  Net change in unrealized appreciation of investments                                                                                  (14,282)
  Change in net assets resulting from operations                                                                                      $1,019,828
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            12

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                         2018                     2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                     $      1,033,914     $     4,999,076
  Net realized gain                                                                                                      196              37,487
  Net change in unrealized appreciation/depreciation                                                                (14,282)              17,487
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                1,019,828           5,054,050
  Distributions to Shareholders:
  Distributions from net investment income
  Institutional Shares                                                                                             (932,978)          (4,943,539)
  Service Shares                                                                                                      (8,493)           (19,778)
  Capital Shares                                                                                                      (2,475)             (9,467)
  Eagle Shares                                                                                                      (89,984)            (34,224)
  Distributions from net realized gain
  Institutional Shares                                                                                              (25,429)            (12,045)
  Service Shares                                                                                                       (280)                  (79)
  Capital Shares                                                                                                         (60)                (108)
  Eagle Shares                                                                                                        (2,451)                (109)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                            (1,062,150)         (5,019,349)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                   188/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 190 of 586
  Share Transactions:
  Proceeds from sale of shares                                                                                                  172,276,581           5,177,209,825
  Net asset value of shares issued to shareholders in payment of distributions declared                                             870,937              3,022,147
  Cost of shares redeemed                                                                                                     (199,439,663)      (12,532,856,834)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                                    (26,292,145)       (7,352,624,862)
  Change in net assets                                                                                                         (26,334,467)       (7,352,590,161)
  Net Assets:
  Beginning of period                                                                                                            68,269,278           7,420,859,439
  End of period (including undistributed net investment income of $13 and $29, respectively)                                  $ 41,934,811        $     68,269,278
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                 13

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Institutional
  Money Market Management (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of
  each portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The
  Fund offers four classes of shares: Institutional Shares, Service Shares, Capital Shares and Eagle Shares. All shares of the Fund have equal rights with
  respect to voting, except on class-specific matters. The investment objective of the Fund is to provide current income consistent with stability of principal.
       The Fund operates as an institutional money market fund. As an institutional money market fund, the Fund: (1) will not be limited to institutional
  investors, but will continue to be available to retail investors; (2) will utilize current market-based prices (except as otherwise generally permitted to value
  individual portfolio securities with remaining maturities of 60 days or less at amortized cost in accordance with Securities and Exchange Commission
  (SEC) rules and guidance) to value its portfolio securities and transact at a floating net asset value (NAV) that uses four decimal-place precision
  ($1.0000); and (3) has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the
  Fund's weekly liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or
  redemption gates are in the best interest of the Fund.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  In calculating its NAV, the Fund generally values investments as follows:
  ■  Fixed-income securities with remaining maturities greater than 60 days are fair valued using price evaluations provided by a pricing service approved
       by the Trustees.
  ■  Fixed-income securities with remaining maturities of 60 days or less are valued at their cost (adjusted for the accretion of any discount or amortization
      of any premium), unless the issuer's creditworthiness is impaired or other factors indicate that amortized cost is not an accurate estimate of the
      investment's fair value, in which case it would be valued in the same manner as a longer-term security. The Fund may only use this method to value
      a portfolio security when it can reasonably conclude, at each time it makes a valuation determination, that the amortized cost price of the portfolio
      security is approximately the same as the fair value of the security as determined without the use of amortized cost valuation.
  ■  Shares of other mutual funds or non-exchange-traded investment companies are valued based upon their reported NAVs.
  ■  For securities that are fair valued in accordance with procedures established by and under the general supervision of the Trustees, certain factors
      may be considered, such as: the last traded or purchase price of the security, information obtained by contacting the issuer or


                                                                      Annual Shareholder Report
                                                                                 14

  Table of Contents




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   189/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 191 of 586
     dealers, analysis of the issuer's financial statements or other available documents, fundamental analytical data, the nature and duration of restrictions
      on disposition, the movement of the market in which the security is normally traded, public trading in similar securities or derivative contracts of the
      issuer or comparable issuers, movement of a relevant index, or other factors including but not limited to industry changes and relevant government
      actions.
  If any price, quotation, price evaluation or other pricing source is not readily available when the NAV is calculated, if the Fund cannot obtain price
  evaluations from a pricing service or from more than one dealer for an investment within a reasonable period of time as set forth in the Fund's valuation
  policies and procedures, or if information furnished by a pricing service, in the opinion of the valuation committee (“Valuation Committee”), is deemed not
  representative of the fair value of such security, the Fund uses the fair value of the investment determined in accordance with the procedures described
  below. There can be no assurance that the Fund could obtain the fair value assigned to an investment if it sold the investment at approximately the time
  at which the Fund determines its NAV per share.

  Fair Valuation Procedures
  The Trustees have ultimate responsibility for determining the fair value of investments for which market quotations are not readily available. The Trustees
  have appointed a Valuation Committee comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the
  Adviser's affiliated companies to assist in determining fair value and in overseeing the calculation of the NAV. The Trustees have also authorized the use
  of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value of certain investments for purposes of
  calculating the NAV. The Valuation Committee employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of
  third-party pricing services' policies, procedures and valuation methods (including key inputs, methods, models and assumptions), transactional back-
  testing, comparisons of evaluations of different pricing services, and review of price challenges by the Adviser based on recent market activity. In the
  event that market quotations and price evaluations are not available for an investment, the Valuation Committee determines the fair value of the
  investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the
  Valuation Committee and any changes made to the procedures.
        Factors considered by pricing services in evaluating an investment include the yields or prices of investments of comparable quality, coupon,
  maturity, call rights and other potential prepayments, terms and type, reported transactions, indications as to values from dealers and general market
  conditions. Some pricing services provide a single price evaluation reflecting the bid-side of the market for an investment (a “bid” evaluation). Other
  pricing services offer both bid evaluations and price evaluations indicative of a price between the prices bid and asked for the investment (a “mid”
  evaluation). The Fund normally uses bid evaluations for any U.S. Treasury and Agency securities, mortgage-backed securities and municipal securities.
  The Fund normally uses mid evaluations for any other types of fixed-income securities and any OTC derivative contracts. In the event that market
  quotations and price evaluations are not available for an investment, the fair value of the investment is determined in accordance with procedures
  adopted by the Trustees.




                                                                   Annual Shareholder Report
                                                                               15

  Table of Contents


  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Adviser and its affiliates. The Fund will participate on a pro rata basis with the
  other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds from any
  repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized and unrealized gains and losses, and certain fund-level expenses are allocated to each class based on relative average
  daily net assets, except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waiver and
  reimbursement of $581,610 is disclosed in Note 5.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               190/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 192 of 586
        Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due
  to differences in separate class expenses.




                                                                    Annual Shareholder Report
                                                                                 16

  Table of Contents


  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Institutional Shares, Service Shares, Capital Shares and
  Eagle Shares to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to shareholders and
  maintaining shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other
  service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or terminated at any
  time. For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                             Other Service
                                                                                                                                             Fees Incurred

  Service Shares                                                                                                                                 $ 1,697
  Capital Shares                                                                                                                                     173
  Eagle Shares                                                                                                                                    13,625
     TOTAL                                                                                                                                        $15,495

  For the year ended July 31, 2018, the Fund's Institutional Shares did not incur other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in




                                                                    Annual Shareholder Report
                                                                                 17

  Table of Contents


  transactions exempt from registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not
  incur any registration costs upon such resales. The Fund's restricted securities, like other securities, are priced in accordance with procedures
  established by and under the general supervision of the Trustees.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                  2018                                            2017
  Institutional Shares:                                                Shares                Amount                    Shares                    Amount

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  191/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 193 of 586
  Shares sold                                                        163,611,133             $ 163,548,096         5,154,737,315             $ 5,154,782,316
  Shares issued to shareholders in payment of distributions
  declared                                                               778,657                    778,311            2,980,797                     2,980,861
  Shares redeemed                                                   (189,049,044)            (188,962,888)       (12,341,892,006)            (12,341,975,611)
      NET CHANGE RESULTING FROM INSTITUTIONAL
      SHARE TRANSACTIONS                                             (24,659,254)          $ (24,636,481)         (7,184,173,894)            $ (7,184,212,434)


  Year Ended July 31                                                                   2018                                           2017
  Service Shares:                                                         Shares                    Amount              Shares                      Amount
  Shares sold                                                            8,078,626                $ 8,075,565          19,847,107                 $ 19,847,710
  Shares issued to shareholders in payment of distributions
  declared                                                                    266                         266                  194                        193
  Shares redeemed                                                       (8,596,576)                (8,593,460)       (174,979,504)                (174,980,118)
      NET CHANGE RESULTING FROM SERVICE SHARE
      TRANSACTIONS                                                       (517,684)                $ (517,629)        (155,132,203)             $(155,132,215)


  Year Ended July 31                                                                    2018                                          2017
  Capital Shares:                                                          Shares                   Amount                  Shares                  Amount
  Shares sold                                                                  —                      $   —                 808,351                $ 808,351
  Shares issued to shareholders in payment of distributions
  declared                                                                  2,536                     2,535                   7,789                     7,788
  Shares redeemed                                                            (277)                     (277)           (8,994,321)                 (8,994,321)
      NET CHANGE RESULTING FROM CAPITAL SHARE
      TRANSACTIONS                                                          2,259                    $2,258            (8,178,181)                $(8,178,182)




                                                                     Annual Shareholder Report
                                                                                 18

  Table of Contents

  Year Ended July 31                                                                  2018                                            2017
  Eagle Shares:                                                         Shares                    Amount               Shares                      Amount
  Shares sold                                                             653,310             $     652,920            1,771,440              $      1,771,448
  Shares issued to shareholders in payment of distributions
  declared                                                                 89,862                    89,825                 33,301                     33,305
  Shares redeemed                                                      (1,883,764)                (1,883,038)         (6,906,719)                   (6,906,784)
      NET CHANGE RESULTING FROM EAGLE SHARE
      TRANSACTIONS                                                     (1,140,592)           $ (1,140,293)            (5,101,978)             $     (5,102,031)
      NET CHANGE RESULTING FROM TOTAL FUND
      SHARE TRANSACTIONS                                               (26,315,271)            $(26,292,145)        (7,352,586,256)           $(7,352,624,862)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                            2018                      2017
  Ordinary income1                                                                                                     $1,062,150                  $5,019,349
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.

  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income2                                                                                                                             $ 209
  Net unrealized appreciation                                                                                                                                $3,205
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   192/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 194 of 586
  At July 31, 2018, the cost of investments for federal tax purposes was $42,061,379. The net unrealized appreciation of investments for federal tax
  purposes was $3,205. This consists of net unrealized appreciation from investments for those securities having an excess of value over cost of $3,534
  and net unrealized depreciation from investments for those securities having an excess of cost over value of $329.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee and/or reimburse certain other
  operating expenses of the Fund. For the year ended July 31, 2018, the Adviser voluntarily waived its entire fee of $142,411 and voluntarily reimbursed
  $439,199 of other operating expenses.




                                                                   Annual Shareholder Report
                                                                               19

  Table of Contents


  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex
  0.100%                                                                              on assets up to $50 billion
  0.075%                                                                              on assets over $50 billion
  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                    Average Daily Net Assets
  Administrative Fee                                                                of the Investment Complex
  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $15,656 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Institutional Shares, Service Shares, Capital Shares and Eagle Shares (after the voluntary waivers and/or
  reimbursements) will not exceed 0.15%, 0.40%, 0.25% and 0.40% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination
  Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do not
  anticipate terminating or increasing these arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit
  increased prior to the Termination Date with the agreement of the Trustees.




                                                                   Annual Shareholder Report
                                                                               20

  Table of Contents



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               193/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 195 of 586
  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in sale transactions with funds that have a common investment adviser (or affiliated investment
  advisers), common Directors/Trustees and/or common Officers. These sale transactions complied with Rule 17a-7 under the Act and amounted to
  $1,000,000.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. CONCENTRATION OF RISK
  A substantial part of the Fund's portfolio may be comprised of obligations of banks. As a result, the Fund may be more susceptible to any economic,
  business, political or other developments which generally affect these entities.

  7. LINE OF CREDIT
  The Fund participates with certain other Federated Funds, on a several basis, in an up to $500,000,000 unsecured, 364-day, committed, revolving line of
  credit (LOC) agreement. The LOC was made available to finance temporarily the repurchase or redemption of shares of the Fund, failed trades, payment
  of dividends, settlement of trades and for other short-term, temporary or emergency general business purposes. The Fund cannot borrow under the LOC
  if an inter-fund loan is outstanding. The Fund's ability to borrow under the LOC also is subject to the limitations of the Act and various conditions
  precedent that must be satisfied before the Fund can borrow. Loans under the LOC are charged interest at a fluctuating rate per annum equal to the
  highest, on any day, of (a) (i) the federal funds effective rate, (ii) the one month London Interbank Offered Rate (LIBOR), and (iii) 0.0%, plus (b) a margin.
  The LOC also requires the Fund to pay, quarterly in arrears and at maturity, its pro rata share of a commitment fee based on the amount of the lenders'
  commitment that has not been utilized. As of July 31, 2018, the Fund had no outstanding loans. During the year ended July 31, 2018, the Fund did not
  utilize the LOC.

  8. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  9. FEDERAL TAX INFORMATION (UNAUDITED)
  For the fiscal year ended July 31, 2018, 83.82% of dividends paid by the Fund are interest related dividends, as provided by the American Jobs Creation
  Act of 2004.




                                                                    Annual Shareholder Report
                                                                                21

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED INSTITUTIONAL MONEY
  MARKET MANAGEMENT:

  Opinion on the Financial Statements

  We have audited the accompanying statement of assets and liabilities of Federated Institutional Money Market Management (the
  “Fund”) (one of the portfolios constituting Money Market Obligations Trust), including the portfolio of investments, as of July 31,
  2018, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in
  the period then ended, the financial highlights for each of the five years in the period then ended and the related notes (collectively
  referred to as the “financial statements”). In our opinion, the financial statements present fairly, in all material respects, the financial
  position of the Fund at July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the
  two years in the period then ended and its financial highlights for each of the five years in the period then ended, in conformity with
  U.S. generally accepted accounting principles.
  Basis for Opinion
  These financial statements are the responsibility of the Fund's management. Our responsibility is to express an opinion on the Fund's
  financial statements based on our audits. We are a public accounting firm registered with the Public Company Accounting Oversight
  Board (United States) (PCAOB) and are required to be independent with respect to the Fund in accordance with the U.S. federal
  securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.
  We conducted our audits in accordance with standards of the PCAOB. Those standards require that we plan and perform the audit to
  obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement, whether

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 194/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 196 of 586
  due to error or fraud. The Fund is not required to have, nor were we engaged to perform, an audit of the Fund's internal control over
  financial reporting. As part of our audits, we are required to obtain an understanding of internal control over financial reporting, but not
  for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting. Accordingly, we
  express no such opinion.
  Our audits included performing procedures to assess the risks of material misstatement of the financial statements, whether due to error
  or fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence
  regarding the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July
  31, 2018, by correspondence with the custodian and others, or by other appropriate auditing procedures where replies from others were
  not received. Our audits also included evaluating the accounting principles used and

                                                             Annual Shareholder Report
                                                                        22

  Table of Contents


  significant estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that
  our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more Federated investment companies since 1979.
  Boston, Massachusetts
  September 24, 2018




                                                            Annual Shareholder Report
                                                                        23

  Table of Contents



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              195/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 197 of 586
  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       24

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Institutional Shares                                                         $1,000               $1,009.20                  $0.75
  Service Shares                                                               $1,000               $1,008.00                  $1.99
  Capital Shares                                                               $1,000               $1,008.70                  $1.25
  Eagle Shares                                                                 $1,000               $1,008.20                 $1.742
  Hypothetical (assuming a 5% return before expenses):
  Institutional Shares                                                         $1,000               $1,024.10                  $0.75
  Service Shares                                                               $1,000               $1,022.80                  $2.01
  Capital Shares                                                               $1,000               $1,023.60                  $1.25
  Eagle Shares                                                                 $1,000               $1,023.10                 $1.762


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             196/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 198 of 586
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Institutional Shares           0.15%
        Service Shares                 0.40%
        Capital Shares                 0.25%
        Eagle Shares                   0.35%
  2      Actual and Hypothetical expenses paid during the period utilizing the Fund's Eagle Shares current Fee Limit of 0.40% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $1.99 and $2.01, respectively.




                                                                    Annual Shareholder Report
                                                                                25

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                        Principal Occupation(s) for Past Five Years,
  Date Service Began                               Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                          Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                       Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                            Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                  Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                        Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                   of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                   Company.

                                                   Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                   Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                   Passport Research, Ltd; Chairman, Passport Research, Ltd.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    197/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 199 of 586
                                                                    Annual Shareholder Report
                                                                               26

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




                                                                   Annual Shareholder Report
                                                                               27

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                   Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                      Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                  Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                  throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                  with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                  United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                  Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                  University.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               198/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 200 of 586
  Maureen Lally-Green                         Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                    University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                     formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                             and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                              Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                              Inc.).

                                              Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                              positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                              of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                              currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                              UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                              Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                              Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                              Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                              Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                              the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                              Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                   Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                     Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                 Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                              management, educational roles and directorship positions throughout his long career. He remains active
                                              as a Management Consultant.




                                                               Annual Shareholder Report
                                                                           28

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: August 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              199/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 201 of 586
                                                              Annual Shareholder Report
                                                                          29

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          30

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         200/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 202 of 586
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham was named Chief Investment Officer of Federated's
  Birth Date: September 15, 1959             money market products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager
  CHIEF INVESTMENT OFFICER                   since 1997 and an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has
  Officer since: May 2004                    received the Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert
                                             Morris College.




                                                            Annual Shareholder Report
                                                                       31

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED INSTITUTIONAL MONEY MARKET MANAGEMENT (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 201/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 203 of 586
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        32

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        33

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               202/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 204 of 586
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       34

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was above the
  median of the relevant Peer Group, but the Board noted the applicable waivers and reimbursements and that the overall expense
  structure of the Fund remained competitive in the context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to

                                                            Annual Shareholder Report
                                                                       35

  Table of Contents


  respond to rulemaking initiatives of the SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group
  was also deemed to be relevant by the Board as a useful indicator of how the Adviser is executing the Fund's investment program. The
  Adviser's ability to execute this program was one of the Board's considerations in reaching a conclusion that the nature, extent, and
  quality of the Adviser's investment management services warrant the continuation of the investment advisory contract.
      In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             203/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 205 of 586
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance fell below the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board discussed the Fund's performance with the Adviser and recognized the efforts being taken by the
  Adviser. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived




                                                            Annual Shareholder Report
                                                                       36

  Table of Contents


  fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their intention to do so in
  the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these voluntary waivers.
       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

                                                            Annual Shareholder Report
                                                                       37

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            204/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 206 of 586
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        38

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                205/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 207 of 586
                                                                     Annual Shareholder Report
                                                                                39

  Table of Contents



  You could lose money by investing in the Fund. Because the share price of the Fund will fluctuate, when you sell your shares they may
  be worth more or less than what you originally paid for them. The Fund may impose a fee upon the sale of your shares or may
  temporarily suspend your ability to sell shares if the Fund's liquidity falls below required minimums because of market conditions or
  other factors. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other
  government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should not expect
  that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Trust's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Institutional Money Market Management
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919775
  CUSIP 608919742
  CUSIP 608919759
  CUSIP 60934N211
  28876 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018


  Share Class | Ticker                            Wealth | MOFXX



  Federated Municipal Obligations Fund
  A Portfolio of Money Market Obligations Trust




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         206/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 208 of 586
                 The Fund is a Retail Money Market Fund and is only available for investment to accounts beneficially owned by natural persons.



                                  Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                               1
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                 19
  Statement of Assets and Liabilities                                                                                                                  20
  Statement of Operations                                                                                                                              22
  Statement of Changes in Net Assets                                                                                                                   23
  Notes to Financial Statements                                                                                                                        25
  Report of Independent Registered Public Accounting Firm                                                                                              33
  Shareholder Expense Example                                                                                                                          35
  Board of Trustees and Trust Officers                                                                                                                 36
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                42
  Voting Proxies on Fund Portfolio Securities                                                                                                          49
  Quarterly Portfolio Schedule                                                                                                                         49

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                    Percentage of
  Security Type                                                                                                    Total Net Assets
  Variable Rate Demand Instruments                                                                                       79.5%
  Municipal Notes                                                                                                        16.8%
  Commercial Paper                                                                                                        3.6%
  Other Assets and Liabilities—Net2                                                                                       0.1%
      TOTAL                                                                                                             100.0%

  At July 31, 2018, the Fund's effective maturity schedule3 was as follows:
  Securities With an                                                                                                Percentage of
  Effective Maturity of:                                                                                           Total Net Assets
  1-7 Days                                                                                                               73.6%
  8 to 30 Days                                                                                                            7.4%
  31 to 90 Days                                                                                                          11.8%
  91 to 180 Days                                                                                                          2.2%
  181 Days or more                                                                                                        4.9%
  Other Assets and Liabilities—Net2                                                                                       0.1%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of these investments.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           207/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 209 of 586
                                                                Annual Shareholder Report
                                                                           1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

            Principal
            Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—99.9%
                            Alabama—3.8%
        $    3,470,000      Alabama HFA MFH (Summit South Mall Apartments Ltd.),
                            (2007 Series C) Weekly VRDNs (FNMA LOC), 1.060%, 8/2/2018                                           $     3,470,000
             1,345,000      Autauga County, AL IDA (Marshall Prattville, LLC), (Series 2008) Weekly VRDNs (Wells Fargo
                            Bank, N.A. LOC), 1.050%, 8/2/2018                                                                         1,345,000
            50,000,000      Columbia, AL IDB PCRB (Alabama Power Co.), (Series 1997) Daily VRDNs, 1.550%, 8/1/2018                   50,000,000
            15,000,000      Columbia, AL IDB PCRB (Alabama Power Co.), (Series 1997) Weekly VRDNs, 1.160%, 8/2/2018                  15,000,000
            13,650,000      Millport, AL IDA (Steel Dust Recycling, LLC), (Series 2007) Weekly VRDNs (Comerica Bank
                            LOC), 1.050%, 8/2/2018                                                                                   13,650,000
            10,000,000      Millport, AL IDA (Steel Dust Recycling, LLC), (Series 2011) Weekly VRDNs (Citibank NA, New
                            York LOC), 1.050%, 8/2/2018                                                                              10,000,000
             9,800,000      Tuscaloosa County, AL IDA (Nucor Steel Tuscaloosa, Inc.),
                            (1995 Series A) Weekly VRDNs (GTD by Nucor Corp.),
                            1.070%, 8/1/2018                                                                                          9,800,000
                               TOTAL                                                                                                103,265,000
                            Arizona—0.7%
             7,221,000      Flagstaff, AZ IDA (Joy Cone Co.), (Series 1999) Weekly VRDNs (Citizens Bank of Pennsylvania
                            LOC), 1.060%, 8/2/2018                                                                                    7,221,000
             5,610,000      Maricopa County, AZ, IDA (Redman Homes, Inc.), (Series 1999) Weekly VRDNs (Wells Fargo
                            Bank, N.A. LOC), 1.130%, 8/2/2018                                                                         5,610,000
             6,750,000      Pinal County, AZ IDA (Milky Way Dairy LLC), (Series 2002) Weekly VRDNs (Cooperatieve
                            Rabobank UA LOC), 1.070%, 8/2/2018                                                                        6,750,000
                               TOTAL                                                                                                 19,581,000
                            Arkansas—0.1%
             3,830,000      Lowell, AR IDRB (Arkansas Democrat-Gazette, Inc.), (Series 2006) Weekly VRDNs (JPMorgan
                            Chase Bank, N.A. LOC), 1.110%, 8/1/2018                                                                   3,830,000
                            California—4.4%
             6,005,000      California Enterprise Development Authority (Alvarado Street Bakery), (Series 2007) Weekly
                            VRDNs (U.S. Bank, N.A. LOC), 0.990%, 8/2/2018                                                             6,005,000
             2,600,000      California Enterprise Development Authority (Humane Society Silicon Valley), (Series 2008)
                            Weekly VRDNs (FHLB of San Francisco LOC), 0.990%, 8/2/2018                                                2,600,000
             4,910,000      California Enterprise Development Authority (J. Harris Industrial Water Treatment, Inc.), (Series
                            2015) Weekly VRDNs (City National Bank LOC), 1.090%, 8/2/2018                                             4,910,000
            10,000,000      California Enterprise Development Authority (Regional
                            Properties, Inc.), (Series 2010: Recovery Zone Facility) Weekly VRDNs
                            (FHLB of San Francisco LOC), 0.990%, 8/2/2018                                                            10,000,000




                                                               Annual Shareholder Report
                                                                           2

  Table of Contents


            Principal
            Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            California—continued
        $ 23,745,000        California Health Facilities Financing Authority (Dignity Health (Catholic Healthcare West)),
                            Golden Blue (Series 2017-004) VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            1.100%, 8/2/2018                                                                                    $    23,745,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                208/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 210 of 586
             2,245,000      California Infrastructure & Economic Development Bank (Bonny Doon Winery, Inc.), (Series
                            2000A) Weekly VRDNs (Comerica Bank LOC), 1.090%, 8/2/2018                                               2,245,000
             2,000,000      California PCFA (C.A. and E.J. Vanderham Family Trust), (Series 2003) Weekly VRDNs (CoBank,
                            ACB LOC), 1.050%, 8/2/2018                                                                              2,000,000
             3,185,000      California PCFA (Carlos Echeverria and Sons Dairy), (Series 2002) Weekly VRDNs (CoBank,
                            ACB LOC), 1.050%, 8/2/2018                                                                              3,185,000
              825,000       California PCFA (Mill Valley Refuse Service, Inc.), (Series 2014) Weekly VRDNs (Comerica Bank
                            LOC), 1.110%, 8/1/2018                                                                                    825,000
             3,000,000      California PCFA (P & D Dairy and Poso Creek Family Dairy, LLC), (Series 2003) Weekly VRDNs
                            (Bank of the West, San Francisco, CA LOC), 1.050%, 8/2/2018                                             3,000,000
          30,000,000        California PCFA (Sierra Pacific Industries), (Series 2014) Weekly VRDNs (Wells Fargo Bank, N.A.
                            LOC), 1.090%, 8/1/2018                                                                                30,000,000
             2,940,000      California PCFA (T & W Farms), (Series 2002) Weekly VRDNs (Bank of America N.A. LOC),
                            1.050%, 8/2/2018                                                                                        2,940,000
             5,000,000      California PCFA (Western Sky Dairy), (Series 2001A) Weekly VRDNs (Bank of America N.A.
                            LOC), 1.050%, 8/2/2018                                                                                  5,000,000
             1,500,000      California Statewide Communities Development Authority IDRB (Sarich Family Living Trust),
                            (Series 2001A: American Modular Systems, Inc.) Weekly VRDNs (Bank of the West, San
                            Francisco, CA LOC), 1.100%, 8/2/2018                                                                    1,500,000
          19,500,000        Nuveen California Dividend Advantage Municipal Fund, (NAC Series 2) Weekly VRDPs (Citibank
                            NA, New York LIQ), 1.090%, 8/2/2018                                                                   19,500,000
             2,000,000      Nuveen California Dividend Advantage Municipal Fund, (NAC Series 7) Weekly VRDPs (Royal
                            Bank of Canada LIQ), 1.090%, 8/2/2018                                                                   2,000,000
                               TOTAL                                                                                              119,455,000
                            Colorado—1.3%
             7,405,000      Cherry Creek, CO School District No. 5, Solar Eclipse (Series 2017-003), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 10/18/2018                                                             7,405,000
             3,300,000      Colorado Agricultural Development Authority (Monte Vista
                            Dairy, LLC), (Series 2006) Weekly VRDNs (CoBank, ACB LOC), 1.050%, 8/2/2018                             3,300,000
             5,345,000      Colorado Health Facilities Authority (Children's Hospital Colorado Obligated Group), PUTTERs
                            (Series 5008) Daily VRDNs (JPMorgan Chase Bank, N.A. LIQ)/(JPMorgan Chase Bank, N.A.
                            LOC), 1.540%, 8/1/2018                                                                                  5,345,000
             4,615,000      Colorado HFA (Acme Manufacturing Company, Inc.), (Series 2016A) Weekly VRDNs (UMB Bank,
                            N.A. LOC), 1.140%, 8/2/2018                                                                             4,615,000




                                                             Annual Shareholder Report
                                                                         3

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Colorado—continued
        $ 1,625,000         Colorado HFA (Class I Bonds) (Xybix Systems, Inc.), (Series 2007) Weekly VRDNs (JPMorgan
                            Chase Bank, N.A. LOC), 1.090%, 8/2/2018                                                           $     1,625,000
             1,750,000      Colorado HFA (Popiel Properties LLC), (Series 2004A) Weekly VRDNs (UMB Bank, N.A. LOC),
                            1.190%, 8/2/2018                                                                                        1,750,000
          11,155,000        El Paso County, CO School District #20 Academy, Solar Eclipse (Series 2017-0006), 1.09%
                            TOBs (U.S. Bank, N.A. LIQ), Optional Tender 10/25/2018                                                 11,155,000
                               TOTAL                                                                                              35,195,000
                            Connecticut—0.7%
             2,480,000      Connecticut State HEFA (Central Connecticut Coast YMCA), (Series A) Weekly VRDNs (Citizens
                            Bank, N.A., Providence LOC), 0.990%, 8/2/2018                                                           2,480,000
             5,000,000      Connecticut State HFA, Tender Option Bond Trust Receipts (2016-XF0492) Weekly VRDNs
                            (Bank of America N.A. LIQ), 1.040%, 8/2/2018                                                            5,000,000
          11,500,000        Connecticut State, Golden Blue (Series 2017-014) VRENs (Barclays Bank PLC LIQ)/(Barclays
                            Bank PLC LOC), 1.120%, 8/2/2018                                                                        11,500,000
                               TOTAL                                                                                              18,980,000
                            District of Columbia—0.4%


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              209/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 211 of 586
             4,765,000      District of Columbia Water & Sewer Authority, Solar Eclipse (Series 2017-0015), 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 8/30/2018                                                       4,765,000
             5,580,000      Metropolitan Washington, DC Airports Authority, (Series 2011A-3) Weekly VRDNs (Royal Bank of
                            Canada LOC), 0.980%, 8/2/2018                                                                          5,580,000
                               TOTAL                                                                                              10,345,000
                            Florida—8.1%
          59,740,000        Broward County, FL (Florida Power & Light Co.), (Series 2015) Daily VRDNs, 1.680%, 8/1/2018           59,740,000
          14,550,000        Broward County, FL HFA (Santuary Cove Apartments), (Series A) Weekly VRDNs (FNMA LOC),
                            1.000%, 8/2/2018                                                                                      14,550,000
          18,750,000        Central Florida Expressway Authority, Golden Blue (Series 2018-004) VRENs (Barclays Bank
                            PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                                    18,750,000
          13,000,000        Florida Housing Finance Corp. (Mill Creek Apartments) Weekly VRDNs (FNMA LOC), 1.000%,
                            8/2/2018                                                                                              13,000,000
             4,970,000      Florida State Board of Education (Florida State), Solar Eclipse (Series 2017-0049), 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 9/13/2018                                                       4,970,000
             3,650,000      Florida State, Solar Eclipse (Series 2017-0054), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional
                            Tender 9/20/2018                                                                                       3,650,000
             5,000,000      Greater Orlando, FL Aviation Authority, (RBC Muni Products Series G-25), 1.19% TOBs (Royal
                            Bank of Canada LIQ)/(Royal Bank of Canada LOC), Optional Tender 10/1/2018                              5,000,000




                                                              Annual Shareholder Report
                                                                          4

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            Florida—continued
        $ 11,700,000        Hillsborough County, FL HFA (Morgan Creek Apartments) Weekly VRDNs (FNMA LOC), 1.000%,
                            8/2/2018                                                                                         $    11,700,000
          10,000,000        Jacksonville, FL PCR (Florida Power & Light Co.), (Series 1994),
                            1.37% CP, Mandatory Tender 8/7/2018                                                                   10,000,000
          13,000,000        Jacksonville, FL PCR (Florida Power & Light Co.), Pollution Control Revenue Refunding Bonds
                            (Series 1992), 1.37% CP, Mandatory Tender 8/7/2018                                                    13,000,000
          11,240,000        Lee County, FL IDA (Florida Power & Light Co.), (Series 2016B) Daily VRDNs, 1.650%, 8/1/2018          11,240,000
             9,000,000      Martin County, FL PCRB (Florida Power & Light Co.), (Series 2000) Daily VRDNs, 1.580%,
                            8/1/2018                                                                                               9,000,000
             8,250,000      Miami-Dade County, FL Aviation, Tender Option Bond Trust Receipts (2016-XL0035) Weekly
                            VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan Chase Bank, N.A. LIQ), 1.040%,
                            8/2/2018                                                                                               8,250,000
             5,575,000      Miami-Dade County, FL IDA (CAE USA, Inc.), (Series 2000A) Weekly VRDNs (Royal Bank of
                            Canada LOC), 1.060%, 8/1/2018                                                                          5,575,000
          10,000,000        Miami-Dade County, FL Water & Sewer, Tender Option Bond Trust Receipts (2015-ZF0268)
                            Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(Toronto Dominion Bank LIQ), 1.090%,
                            8/2/2018                                                                                              10,000,000
             7,650,000      Orange County, FL HFA (Marbella Pointe), (Series 2007A) Weekly VRDNs (FHLB of San
                            Francisco LOC), 1.000%, 8/2/2018                                                                       7,650,000
             1,790,000      Seminole County, FL IDA (3100 Camp Road LLC), (Series 2008) Weekly VRDNs (PNC Bank,
                            N.A. LOC), 1.050%, 8/2/2018                                                                            1,790,000
          10,000,000        Sunshine State Governmental Finance Commission, FL (Orlando, FL), Callable Tax-Exempt
                            Notes (Series H), 1.33% CP (JPMorgan Chase Bank, N.A. LIQ), Mandatory Tender 10/12/2018               10,000,000
             1,600,000      Volusia County, FL IDA (Management by Innovation, Inc.), (Series 2008A) Weekly VRDNs (Fifth
                            Third Bank, Cincinnati LOC), 1.080%, 8/2/2018                                                          1,600,000
                               TOTAL                                                                                             219,465,000
                            Georgia—6.2%
          14,150,000        Burke County, GA Development Authority (Georgia Power Co.), (1st Series 2009) Daily VRDNs,
                            1.600%, 8/1/2018                                                                                      14,150,000
          16,200,000        Burke County, GA Development Authority (Georgia Power Co.), (Second Series 1995) Daily
                            VRDNs, 1.590%, 8/1/2018                                                                               16,200,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             210/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 212 of 586
          30,600,000        Burke County, GA Development Authority (Georgia Power Co.), (Third Series 2012) Daily
                            VRDNs, 1.630%, 8/1/2018                                                                                   30,600,000
             4,950,000      Cobb County, GA Housing Authority (Walton Reserve Apartments), (Series 2002) Weekly VRDNs
                            (SunTrust Bank LOC), 1.020%, 8/1/2018                                                                      4,950,000
             4,910,000      Columbus, GA Development Authority (Avalon Apartments LP), (Series 2008) Weekly VRDNs
                            (FNMA LOC), 1.060%, 8/2/2018                                                                               4,910,000
             6,000,000      Coweta County, GA Development Authority (Georgia Power Co.), (First Series 2006) Daily
                            VRDNs, 1.590%, 8/1/2018                                                                                    6,000,000




                                                              Annual Shareholder Report
                                                                           5

  Table of Contents


          Principal
          Amount                                                                                                                 Value
                           1SHORT-TERM MUNICIPALS—continued
                            Georgia—continued
        $ 15,490,000        Fulton County, GA, Solar Eclipse (Series 2017-0007), 1.12% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 9/27/2018                                                                            $    15,490,000
             9,200,000      Heard County, GA Development Authority (Georgia Power Co.), (First Series 2007) Daily VRDNs,
                            1.580%, 8/1/2018                                                                                           9,200,000
             3,000,000      Kennesaw, GA Development Authority (Lakeside Vista Apartments), (Series 2004) Weekly
                            VRDNs (FNMA LOC), 1.060%, 8/2/2018                                                                         3,000,000
          18,370,000        Main Street Natural Gas, Inc., GA, (Series 2010 A2), 1.04% TOBs (Royal Bank of Canada LOC),
                            (SIFMA 7-day +0.100%), Optional Tender 8/1/2018                                                           18,370,000
          33,130,000        Monroe County, GA Development Authority (Florida Power &
                            Light Co.), (Series 2017) Daily VRDNs, 1.680%, 8/1/2018                                                   33,130,000
              400,000       Savannah, GA EDA (Home Depot, Inc.), (Series 1995A) Weekly VRDNs, 1.020%, 8/1/2018                           400,000
             4,605,000      Savannah, GA EDA (Home Depot, Inc.), (Series B) Weekly VRDNs (SunTrust Bank LOC),
                            1.020%, 8/1/2018                                                                                           4,605,000
             6,450,000      Willacoochee, GA Development Authority (Langboard, Inc.), (Series 1997) Weekly VRDNs (FHLB
                            of Atlanta LOC), 1.090%, 8/2/2018                                                                          6,450,000
                               TOTAL                                                                                                 167,455,000
                            Hawaii—0.2%
             4,600,000      Hawaii State Department of Budget & Finance (Queen's Health Systems), (2015 Series C)
                            VRENs, 1.390%, 8/2/2018                                                                                    4,600,000
                            Illinois—1.3%
             1,000,000      Illinois Development Finance Authority IDB (Apogee Enterprises, Inc.), (Series 2001) Weekly
                            VRDNs (Wells Fargo Bank, N.A. LOC), 1.100%, 8/2/2018                                                       1,000,000
             6,000,000      Illinois Development Finance Authority IDB (Toyal America, Inc.), (Series 1997) Weekly VRDNs
                            (MUFG Bank Ltd. LOC), 1.050%, 8/2/2018                                                                     6,000,000
             1,075,000      Illinois Development Finance Authority IDB (Val-Matic Valve & Manufacturing Corp.), (Series
                            2001) Weekly VRDNs (Bank of America N.A. LOC), 1.000%, 8/2/2018                                            1,075,000
          15,000,000        Illinois Educational Facilities Authority (Saint Xavier University), (Series 2002A) Weekly VRDNs
                            (FirstMerit Bank, N.A. LOC), 1.050%, 8/2/2018                                                             15,000,000
             6,930,000      Illinois Finance Authority (Saint Xavier University), (Series 2006) Weekly VRDNs (FirstMerit Bank,
                            N.A. LOC), 1.050%, 8/2/2018                                                                                6,930,000
             4,900,000      Illinois Finance Authority—Solid Waste (Kuusakoski US LLC), (Series 2013) Weekly VRDNs
                            (Nordea Bank AB LOC), 1.120%, 8/2/2018                                                                     4,900,000
              120,000       Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds (Series 2004 C-3)
                            Weekly VRDNs (FHLB of Chicago LIQ), 1.000%, 8/1/2018                                                         120,000




                                                              Annual Shareholder Report
                                                                           6

  Table of Contents


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 211/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 213 of 586
            Principal
            Amount                                                                                                         Value
                           1SHORT-TERM MUNICIPALS—continued
                            Illinois—continued
        $     235,000       Woodridge, DuPage, Will and Cook Counties, IL (Home Run Inn Frozen Foods Corp.), (Series
                            2005) Weekly VRDNs (JPMorgan Chase Bank, N.A. LOC), 1.030%, 8/2/2018                           $       235,000
                               TOTAL                                                                                           35,260,000
                            Indiana—1.6%
             6,525,000      Bloomington, IN EDRB (SY Henderson Court Investors, LP), (Series 2008: Henderson Court
                            Apartments) Weekly VRDNs
                            (FHLMC LOC), 1.060%, 8/2/2018                                                                       6,525,000
             1,000,000      Indiana Development Finance Authority (South Central Community Mental Health Centers, Inc.),
                            D/B/A Center for Behavioral Health (Series 2002) Weekly VRDNs (Wells Fargo Bank, N.A. LOC),
                            1.090%, 8/2/2018                                                                                    1,000,000
            12,720,000      Indianapolis, IN MFH (Nora Commons LP), (Series 2004A) Weekly VRDNs (U.S. Bank, N.A.
                            LOC), 1.060%, 8/2/2018                                                                             12,720,000
            12,900,000      Indianapolis, IN MFH (Pedcor Investments-2006-LXXXVIII LP), (Series 2007A: Forest Ridge
                            Apartments) Weekly VRDNs (Citizens Bank, N.A., Providence LOC), 1.020%, 8/2/2018                   12,900,000
             5,000,000      Jasper County, IN EDA (T & M LP), (Series 2010A) Weekly VRDNs (AgriBank FCB LOC),
                            1.050%, 8/2/2018                                                                                    5,000,000
             6,000,000      Logansport, IN (Andersons Clymers Ethanol LLC), (Series 2006) Weekly VRDNs (CoBank, ACB
                            LOC), 1.050%, 8/2/2018                                                                              6,000,000
                               TOTAL                                                                                           44,145,000
                            Iowa—0.4%
             5,300,000      Iowa Finance Authority (Five Star Holdings LLC), (Series 2007) Weekly VRDNs (AgriBank FCB
                            LOC), 1.050%, 8/2/2018                                                                              5,300,000
             5,280,000      Iowa Finance Authority (Roorda Dairy, LLC), (Series 2007) Weekly VRDNs (AgriBank FCB LOC),
                            1.050%, 8/2/2018                                                                                    5,280,000
                               TOTAL                                                                                           10,580,000
                            Kentucky—0.2%
             1,845,000      Georgetown, KY (Georgetown College), (Series 2006) Weekly VRDNs (Fifth Third Bank,
                            Cincinnati LOC), 1.200%, 8/3/2018                                                                   1,845,000
             2,010,000      Kentucky Housing Corp. (Arbors of Madisonville Apartments LP), (Series 2007) Weekly VRDNs
                            (U.S. Bank, N.A. LOC), 1.210%, 8/2/2018                                                             2,010,000
              720,000       Somerset, KY Industrial Building (Wonderfuel LLC), (Series 2000) Weekly VRDNs (Comerica
                            Bank LOC), 1.060%, 8/2/2018                                                                            720,000
                               TOTAL                                                                                            4,575,000
                            Louisiana—3.1%
            18,000,000      Ascension Parish, LA (BASF Corp.), (Series 1995) Weekly VRDNs, 1.040%, 8/1/2018                    18,000,000
             7,000,000      Ascension Parish, LA (BASF Corp.), (Series 1997) Weekly VRDNs, 1.040%, 8/1/2018                     7,000,000
             4,630,000      Louisiana HFA (Emerald Point Apartments Partners, Ltd.), (Series 2007) Weekly VRDNs (FNMA
                            LOC), 1.060%, 8/2/2018                                                                              4,630,000




                                                            Annual Shareholder Report
                                                                        7

  Table of Contents


            Principal
            Amount                                                                                                         Value
                           1SHORT-TERM MUNICIPALS—continued
                            Louisiana—continued
        $ 1,400,000         Port of New Orleans, LA (New Orleans Steamboat Co.), (Series 2000) Weekly VRDNs (FHLB of
                            Dallas LOC), 1.090%, 8/2/2018                                                                  $    1,400,000
            17,000,000      St. James Parish, LA (Nucor Steel Louisiana LLC), (Series 2010A-1) Weekly VRDNs (GTD by
                            Nucor Corp.), 1.030%, 8/1/2018                                                                     17,000,000
            35,775,000      St. James Parish, LA (Nucor Steel Louisiana LLC), (Series 2010B-1) Weekly VRDNs (GTD by
                            Nucor Corp.), 1.050%, 8/1/2018                                                                     35,775,000
                               TOTAL                                                                                           83,805,000
                            Maryland—0.3%
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           212/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 214 of 586
             1,045,000      Maryland State Economic Development Corp. (Canusa Hershman Recycling), (Series 2005A)
                            Weekly VRDNs (Wells Fargo Bank, N.A. LOC), 1.090%, 8/3/2018                                           1,045,000
             4,980,000      Maryland State Transportation Authority, Solar Eclipse 2017-0041, 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 10/25/2018                                                                      4,980,000
             1,400,000      Washington County, MD Economic Development Revenue Board (Packaging Services of
                            Maryland, Inc.), (Series 2006) Weekly VRDNs (Wells Fargo Bank, N.A. LOC), 1.140%, 8/2/2018            1,400,000
                               TOTAL                                                                                              7,425,000
                            Massachusetts—1.5%
             2,000,000      Leicester, MA, 2.50% BANs, 2/15/2019                                                                  2,010,144
            10,000,000      Massachusetts Development Finance Agency (Nantucket Electric Co.), (Series 2004), 1.65% CP
                            (GTD by Massachusetts Electric Co.), Mandatory Tender 8/10/2018                                      10,000,000
            13,300,000      Massachusetts Development Finance Agency (Nantucket Electric Co.), (Series 2007), 1.33% CP
                            (GTD by Massachusetts Electric Co.), Mandatory Tender 9/5/2018                                       13,300,000
             5,415,000      Massachusetts IFA (New England Power Co.), (Series 1992B),
                            1.35% CP, Mandatory Tender 9/7/2018                                                                   5,415,000
             5,803,000      Massachusetts IFA (New England Power Co.), (Series 1992B),
                            1.50% CP, Mandatory Tender 8/23/2018                                                                  5,803,000
             2,000,000      Massachusetts IFA (New England Power Co.), (Series 1992B),
                            1.60% CP, Mandatory Tender 8/10/2018                                                                  2,000,000
              830,000       Massachusetts Water Resources Authority, Tender Option Bond Trust Certificates (2016-XX1002)
                            Weekly VRDNs (Barclays Bank PLC LIQ), 0.960%, 8/2/2018                                                  830,000
                               TOTAL                                                                                             39,358,144
                            Michigan—5.6%
            20,710,000      Michigan State Housing Development Authority, (Series 2007C) Weekly VRDNs (JPMorgan
                            Chase Bank, N.A. LIQ), 1.000%, 8/1/2018                                                              20,710,000
            91,305,000      Michigan State Housing Development Authority, (Series 2007E) Weekly VRDNs (MUFG Bank
                            Ltd. LIQ), 1.000%, 8/1/2018                                                                          91,305,000
            30,080,000      Michigan State Housing Development Authority, (Series 2008A) Daily VRDNs (JPMorgan Chase
                            Bank, N.A. LIQ), 1.620%, 8/1/2018                                                                    30,080,000




                                                              Annual Shareholder Report
                                                                          8

  Table of Contents


            Principal
            Amount                                                                                                          Value
                           1SHORT-TERM MUNICIPALS—continued
                            Michigan—continued
        $     100,000       Michigan State Strategic Fund (B & C Leasing LLC), (Series 1999) Weekly VRDNs (Bank of
                            America N.A. LOC), 1.080%, 8/2/2018                                                             $       100,000
             2,270,000      Michigan State Strategic Fund (Stegner East Investments LLC) Weekly VRDNs (Comerica Bank
                            LOC), 1.190%, 8/2/2018                                                                                2,270,000
             1,800,000      Michigan State Strategic Fund (Universal Forest Products Eastern Division, Inc.), Series 2002
                            Weekly VRDNs (JPMorgan Chase Bank, N.A. LOC), 1.140%, 8/2/2018                                        1,800,000
             5,250,000      Michigan Strategic Fund (Greenville Venture Partners LLC), (Series 2018) Weekly VRDNs
                            (CoBank, ACB LOC), 1.050%, 8/2/2018                                                                   5,250,000
                               TOTAL                                                                                            151,515,000
                            Minnesota—0.4%
              200,000       Coon Rapids, MN (Assurance Mfg. Co., Inc.), (Series 1999) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.140%, 8/2/2018                                                                             200,000
             1,000,000      Faribault, MN IDA (Apogee Enterprises, Inc.), (Series 2001) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.100%, 8/2/2018                                                                           1,000,000
             2,000,000      Hennepin County, MN Housing and Redevelopment Authority (City Apartments at Loring Park),
                            (Series 2001) Weekly VRDNs
                            (FNMA LOC), 1.050%, 8/2/2018                                                                          2,000,000
             1,335,000      St. Anthony, MN (Landings at Silver Lake Village), (Series 2007) Weekly VRDNs (FHLB of Des
                            Moines LOC), 1.080%, 8/3/2018                                                                         1,335,000



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            213/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 215 of 586
             2,000,000      St. Louis Park, MN (Urban Park Apartments), (Series 2010A) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.070%, 8/3/2018                                                                            2,000,000
              975,000       St. Louis Park, MN (Urban Park Apartments), (Series 2010B) Weekly VRDNs (FHLB of Des
                            Moines LOC), 1.170%, 8/3/2018                                                                            975,000
             2,110,000      St. Paul, MN Port Authority (National Checking Co.), IDRB's (Series 1998A) Weekly VRDNs (U.S.
                            Bank, N.A. LOC), 1.140%, 8/2/2018                                                                      2,110,000
                               TOTAL                                                                                               9,620,000
                            Mississippi—0.2%
             5,755,000      Mississippi Home Corp. (Windsor Park Partners LP), (Series 2004-6) Weekly VRDNs (FNMA
                            LOC), 1.060%, 8/2/2018                                                                                 5,755,000
                            Missouri—0.1%
             3,590,000      Kansas City, MO Water Revenue, Solar Eclipse (Series 2017-0016), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/30/2018                                                                   3,590,000
                            Montana—2.4%
          65,655,000        Missoula, MT Water System, Golden Blue (Series 2017-011) VRENs (Barclays Bank PLC
                            LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                                        65,655,000
                            Multi-State—8.2%
          19,000,000        Nuveen AMT-Free Municipal Credit Income Fund, (Series 4) Weekly VRDPs (Citibank NA, New
                            York LIQ), 1.040%, 8/2/2018                                                                           19,000,000
          79,000,000        Nuveen Municipal Credit Income Fund, (Series 3) Weekly VRDPs
                            (TD Bank, N.A. LIQ), 1.070%, 8/2/2018                                                                 79,000,000




                                                             Annual Shareholder Report
                                                                         9

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            Multi-State—continued
        $ 41,000,000        Nuveen Quality Municipal Income Fund, (Series 1) Weekly VRDPs (Barclays Bank PLC LIQ),
                            1.090%, 8/2/2018                                                                                 $    41,000,000
          35,000,000        Nuveen Quality Municipal Income Fund, (Series 2) Weekly VRDPs (Barclays Bank PLC LIQ),
                            1.090%, 8/2/2018                                                                                      35,000,000
          48,000,000        Nuveen Quality Municipal Income Fund, (Series 2) Weekly VRDPs (Barclays Bank PLC LIQ),
                            1.090%, 8/2/2018                                                                                      48,000,000
                               TOTAL                                                                                             222,000,000
                            Nebraska—0.3%
             7,500,000      Stanton County, NE (Nucor Corp.), (Series 1996) Weekly VRDNs, 1.070%, 8/1/2018                         7,500,000
             1,475,000      Stanton County, NE (Nucor Corp.), (Series 1998) Weekly VRDNs, 1.070%, 8/1/2018                         1,475,000
                               TOTAL                                                                                               8,975,000
                            Nevada—1.5%
          15,000,000        Clark County, NV Airport System, Subordinate Lien Revenue Bonds (Series 2011 B-1) Weekly
                            VRDNs (Citibank NA, New York LOC), 0.940%, 8/1/2018                                                   15,000,000
             3,645,000      Clark County, NV, Solar Eclipse (Series 2017-0025), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional
                            Tender 9/20/2018                                                                                       3,645,000
             1,875,000      Director of the State of Nevada Department of Business and Industry (575 Mill Street LLC),
                            IDRBs (Series 1998A) Weekly VRDNs (Manufacturers & Traders Trust Co., Buffalo, NY LOC),
                            1.230%, 8/2/2018                                                                                       1,875,000
          16,415,000        Nevada Housing Division (Vista Creek Apartments, LLC), (Series 2007) Weekly VRDNs (FHLB of
                            San Francisco LOC), 1.020%, 8/2/2018                                                                  16,415,000
             3,995,000      Nevada State Highway Revenue, Solar Eclipse (Series 2017-0018), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 9/6/2018                                                                    3,995,000
                               TOTAL                                                                                              40,930,000
                            New Hampshire—1.1%
          10,000,000        New Hampshire Business Finance Authority (New England Power Co.), (Series 1990B), 1.66%
                            CP, Mandatory Tender 8/16/2018                                                                        10,000,000



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             214/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 216 of 586
             3,300,000      New Hampshire Business Finance Authority (New England Power Co.), PCRBs (1990 Series A),
                            1.33% CP, Mandatory Tender 9/5/2018                                                                     3,300,000
          16,260,000        New Hampshire Business Finance Authority (New England Power Co.), PCRBs (1990 Series A),
                            1.65% CP, Mandatory Tender 8/10/2018                                                                   16,260,000
                               TOTAL                                                                                               29,560,000
                            New Jersey—6.8%
             6,375,675      Absecon, NJ, 2.625% BANs, 8/1/2019                                                                      6,414,694
             2,640,000      Burlington, NJ, 3.00% BANs, 6/4/2019                                                                    2,661,754
             2,000,000      Delaware Township, NJ, 2.75% BANs, 7/25/2019                                                            2,014,418




                                                              Annual Shareholder Report
                                                                           10

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           1SHORT-TERM MUNICIPALS—continued
                            New Jersey—continued
        $ 20,940,000        Garden State Preservation Trust, NJ (New Jersey State), Tender Option Bond Trust Receipts
                            (2016-ZF0416) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan Chase Bank,
                            N.A. LIQ), 1.140%, 8/2/2018                                                                        $   20,940,000
             8,037,375      Holmdel Township, NJ, 3.00% BANs, 5/10/2019                                                             8,098,833
             4,980,000      Jersey City, NJ, 2.50% BANs, 12/7/2018                                                                  4,996,329
             3,423,072      Kenilworth, NJ, 2.50% BANs, 12/7/2018                                                                   3,433,701
             6,130,000      Keyport Borough, NJ, 3.00% BANs, 4/26/2019                                                              6,174,998
             2,091,220      Lavallette Borough, NJ, (Series 2018A), 2.75% BANs, 7/30/2019                                           2,106,548
             9,612,097      Leonia, NJ, 2.75% BANs, 2/15/2019                                                                       9,670,552
             4,851,865      Linwood, NJ, 2.75% BANs, 7/23/2019                                                                      4,888,024
             7,720,000      Little Falls Township, NJ, 2.50% BANs, 12/14/2018                                                       7,743,871
             3,650,000      Middletown Township, NJ, 2.75% BANs, 6/26/2019                                                          3,674,182
             2,139,000      Milltown, NJ, (Series 2017A), 2.50% BANs, 12/19/2018                                                    2,145,450
             3,432,500      Neptune Township, NJ, 2.25% BANs, 9/4/2018                                                              3,435,655
             3,990,000      New Jersey EDA (Baptist Home Society of New Jersey) Weekly VRDNs (Valley National Bank,
                            Passaic, NJ LOC), 1.110%, 8/2/2018                                                                      3,990,000
              480,000       New Jersey EDA (Geriatric Services Housing Corp., Inc.—(CNJJHA Assisted Living)), (Series
                            2001) Weekly VRDNs (Valley National Bank, Passaic, NJ LOC), 1.340%, 8/1/2018                               480,000
             3,145,000      New Jersey EDA (Rose Hill Associates LLC), (Series 2000) Weekly VRDNs (TD Bank, N.A.
                            LOC), 1.150%, 8/3/2018                                                                                  3,145,000
             1,440,000      New Jersey EDA (Temple Emanuel of the Pascack Valley), (Series 2001) Weekly VRDNs (U.S.
                            Bank, N.A. LOC), 1.190%, 8/3/2018                                                                       1,440,000
             4,315,000      New Jersey Health Care Facilities Financing Authority (Christian Health Care Center), (Series
                            1997) Weekly VRDNs (Valley National Bank, Passaic, NJ LOC), 1.080%, 8/1/2018                            4,315,000
             4,995,000      New Jersey Health Care Facilities Financing Authority (Christian Health Care Center), (Series A-
                            2) Weekly VRDNs (Valley National Bank, Passaic, NJ LOC), 1.140%, 8/2/2018                               4,995,000
             4,942,300      North Plainfield, NJ, 2.50% BANs, 12/13/2018                                                            4,956,928
             5,567,084      Point Pleasant Beach, NJ, 3.00% BANs, 4/18/2019                                                         5,607,118
             3,420,300      Riverside Township, NJ, 2.25% BANs, 11/7/2018                                                           3,425,530
             3,744,500      Runnemede, NJ, (Series A), 2.25% BANs, 11/13/2018                                                       3,753,230
             7,320,000      Somers Point, NJ, 2.50% BANs, 12/5/2018                                                                 7,347,391
             6,000,000      South River, NJ, 2.50% BANs, 12/11/2018                                                                 6,020,288
             3,886,895      Southampton Township, NJ, (Series A), 3.00% BANs, 7/15/2019                                             3,925,059
             5,512,376      Union Beach, NJ, 2.50% BANs, 2/25/2019                                                                  5,537,071
          16,362,582        Union Township, NJ (Union County), 3.00% BANs, 2/5/2019                                                16,478,699
             3,600,000      West Long Branch, NJ, 2.50% BANs, 12/14/2018                                                            3,609,147
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               215/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 217 of 586
             3,200,000      West Orange Township, NJ, 2.50% BANs, 12/21/2018                                                      3,209,785




                                                             Annual Shareholder Report
                                                                         11

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            New Jersey—continued
        $ 4,000,000         Willingboro Township, NJ, 2.25% BANs, 8/8/2018                                                  $     4,000,567
             9,495,516      Wood-Ridge Borough, NJ, 2.50% BANs, 2/8/2019                                                          9,537,021
                               TOTAL                                                                                            184,171,843
                            New Mexico—0.1%
             3,400,000      Albuquerque, NM IDRB (El Encanto, Inc.), (Series 1999) Weekly VRDNs (Wells Fargo Bank, N.A.
                            LOC), 1.090%, 8/2/2018                                                                                3,400,000
              150,000       Los Lunas Village, NM (Wall Colmonoy Corp.), (Series 1998) Weekly VRDNs (Bank of America
                            N.A. LOC), 1.210%, 8/1/2018                                                                             150,000
                               TOTAL                                                                                              3,550,000
                            New York—6.7%
             3,372,529      Argyle, NY CSD, 3.00% BANs, 6/6/2019                                                                  3,400,509
          11,979,694        Gananda, NY CSD, 3.00% BANs, 6/21/2019                                                               12,099,762
             4,675,000      Harrisville, NY CSD, 2.75% BANs, 6/28/2019                                                            4,706,160
             5,590,000      Hempstead (town), NY IDA MFH (Hempstead Village Housing Associates LP), (Series 2006)
                            Weekly VRDNs (FNMA LOC), 1.050%, 8/2/2018                                                             5,590,000
             9,795,095      Lyons, NY CSD, 2.75% BANs, 6/28/2019                                                                  9,869,177
             3,775,000      MTA Transportation Revenue, Tender Option Bond Trust Receipts (Series 2018-XM0674) Weekly
                            VRDNs (Bank of America N.A. LIQ), 1.090%, 8/2/2018                                                    3,775,000
             4,814,000      Madison, NY CSD, 2.00% BANs, 8/16/2018                                                                4,815,563
             4,105,000      New Rochelle, NY IDA (180 Union Avenue Owner LP), (Series 2006: West End Phase I Facility)
                            Weekly VRDNs
                            (Citibank NA, New York LOC), 1.040%, 8/2/2018                                                         4,105,000
             6,385,000      New York City, NY Municipal Water Finance Authority, (Fiscal 2015 Subseries BB-1) Daily VRDNs
                            (Bank of America N.A. LIQ), 1.490%, 8/1/2018                                                          6,385,000
          10,130,000        New York City, NY Transitional Finance Authority, Future Tax Secured Bonds (2003 Subseries C-
                            5) Daily VRDNs (Bank of America N.A. LIQ), 1.490%, 8/1/2018                                          10,130,000
             1,500,000      New York City, NY, (Fiscal 2014 Series I, Subseries I-2) Daily VRDNs (JPMorgan Chase Bank,
                            N.A. LIQ), 1.500%, 8/1/2018                                                                           1,500,000
          24,880,000        New York State Energy Research & Development Authority (National Grid Generation LLC),
                            (1997 Series A) Weekly VRDNs (NatWest Markets PLC LOC), 1.050%, 8/1/2018                             24,880,000
          18,200,000        New York State Environmental Facilities Corp. Sewer & Solid Waste Disposal (Waste
                            Management, Inc.), (Series 2002B) Weekly VRDNs (JPMorgan Chase Bank, N.A. LOC), 0.930%,
                            8/2/2018                                                                                             18,200,000
             9,305,000      New York State HFA (350 West 43rd Street), (2002 Series A) Daily VRDNs (Landesbank Hessen-
                            Thuringen LOC), 1.550%, 8/1/2018                                                                      9,305,000
          25,000,000        New York State HFA (455 West 37th Street), (2007 Series A) Daily VRDNs (Landesbank Hessen-
                            Thuringen LOC), 1.550%, 8/1/2018                                                                     25,000,000




                                                             Annual Shareholder Report
                                                                         12

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            216/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 218 of 586
                            New York—continued
        $ 21,250,000        New York State HFA (Midtown West B LLC), (Series 2008A: 505 West 37th Street) Daily VRDNs
                            (Landesbank Hessen-Thuringen LOC), 1.550%, 8/1/2018                                             $    21,250,000
          10,300,000        New York State HFA (Midtown West B LLC), (Series 2009A: 505 West 37th Street Housing) Daily
                            VRDNs (Landesbank Hessen-Thuringen LOC), 1.540%, 8/1/2018                                            10,300,000
             2,991,600      Oriskany, NY CSD, 2.75% BANs, 7/12/2019                                                               3,012,384
             2,600,000      Whitesboro, NY CSD, 2.75% BANs, 6/28/2019                                                             2,618,485
                               TOTAL                                                                                            180,942,040
                            North Carolina—1.1%
          24,100,000        Hertford County, NC Industrial Facilities & PCFA (Nucor Corp.), (Series 2000A) Weekly VRDNs,
                            1.080%, 8/1/2018                                                                                     24,100,000
               30,000       Robeson County, NC Industrial Facilities & PCFA (Rempac Foam Corp.), (Series 1999) Weekly
                            VRDNs (JPMorgan Chase Bank, N.A. LOC), 1.040%, 8/2/2018                                                  30,000
             6,800,000      Union County, NC Enterprise Systems, Solar Eclipse (Series 2017-0051), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 8/30/2018                                                            6,800,000
                               TOTAL                                                                                             30,930,000
                            North Dakota—1.1%
          30,000,000        Grand Forks County, ND (J. R. Simplot Co.), (Series 2011) Weekly VRDNs (Cooperatieve
                            Rabobank UA LOC), 1.080%, 8/1/2018                                                                   30,000,000
                            Ohio—2.7%
             7,500,000      Akron, OH, 3.00% BANs, 12/12/2018                                                                     7,538,998
             2,342,000      Bay Village, OH, 3.00% BANs, 6/7/2019                                                                 2,361,493
          14,000,000        Lucas County, OH (ProMedica Healthcare Obligated Group), Golden Blue (Series 2018-002)
                            VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                              14,000,000
          30,470,000        Middletown, OH (Premier Health Partners Obligated Group), Golden Blue (Series 2017-003)
                            VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                              30,470,000
             8,600,000      Ohio State Higher Educational Facility Commission (University Hospitals Health System, Inc.),
                            Golden Blue (Series 2017-006) VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            1.120%, 8/2/2018                                                                                      8,600,000
              940,000       Summit County, OH IDA (AESCO, Inc.), (Series 2001) Weekly VRDNs (FirstMerit Bank, N.A.
                            LOC), 1.090%, 8/2/2018                                                                                  940,000
              320,000       Summit County, OH IDA (Wintek Ltd.), Variable Rate IDRB's (Series 1998A) Weekly VRDNs
                            (FirstMerit Bank, N.A. LOC), 1.090%, 8/2/2018                                                           320,000
             2,630,000      Tiffin, OH, 3.00% BANs, 6/21/2019                                                                     2,652,879
             7,000,000      Toledo-Lucas County, OH Port Authority (Van Deurzen Dairy LLC), (Series 2006) Weekly VRDNs
                            (AgriBank FCB LOC), 1.050%, 8/2/2018                                                                  7,000,000
                               TOTAL                                                                                             73,883,370




                                                              Annual Shareholder Report
                                                                         13

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Oregon—1.5%
        $ 20,000,000        Oregon State Housing and Community Services Department, (2015 Series C) Weekly VRDNs
                            (State Street Bank and Trust Co. LIQ), 0.990%, 8/2/2018                                         $    20,000,000
          10,000,000        Port of Morrow, OR (Threemile Canyon Farms LLC), (Series 2001A) Weekly VRDNs
                            (Cooperatieve Rabobank UA LOC), 1.050%, 8/2/2018                                                     10,000,000
          10,000,000        Port of Morrow, OR (Threemile Canyon Farms LLC), (Series 2001C) Weekly VRDNs
                            (Cooperatieve Rabobank UA LOC), 1.050%, 8/2/2018                                                     10,000,000
                               TOTAL                                                                                             40,000,000
                            Pennsylvania—0.9%
             2,955,000      Allegheny County, PA IDA (Carnegie Museums of Pittsburgh), (Series of 2002) Weekly VRDNs
                            (Citizens Bank of Pennsylvania LOC), 0.980%, 8/2/2018                                                 2,955,000
             5,000,000      Berks County, PA Municipal Authority (Tower Health), Golden Blue (Series 2018-001) VRENs
                            (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                     5,000,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            217/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 219 of 586
             5,000,000      Butler County, PA General Authority (South Park School District), (Series 2011) Weekly VRDNs
                            (Assured Guaranty Municipal Corp. INS)/(PNC Bank, N.A. LIQ), 1.000%, 8/2/2018                          5,000,000
          11,000,000        Montgomery County, PA IDA (Lonza, Inc.), (Series 2000) Weekly VRDNs (Landesbank Hessen-
                            Thuringen LOC), 1.040%, 8/2/2018                                                                      11,000,000
                               TOTAL                                                                                              23,955,000
                            Rhode Island—0.1%
             3,205,000      Rhode Island State Health and Educational Building Corp. (CVS-Highlander Charter School, Inc.),
                            (Series 2007) Weekly VRDNs (Citizens Bank, N.A., Providence LOC), 1.040%, 8/1/2018                     3,205,000
                            South Carolina—1.2%
          10,500,000        Berkeley County, SC IDB (Nucor Corp.) Weekly VRDNs, 1.070%, 8/1/2018                                  10,500,000
          10,000,000        Berkeley County, SC IDB (Nucor Corp.), (Series 1997) Weekly VRDNs, 1.070%, 8/1/2018                   10,000,000
             4,840,000      Berkeley County, SC School District, Solar Eclipse (Series 2017-0030), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/16/2018                                                                   4,840,000
             6,000,000      Lexington County, SC School District No. 001 (South Carolina School District Credit
                            Enhancement Program), Solar Eclipse (Series 2017-0058), 1.09% TOBs (GTD by South Carolina
                            School District Credit Enhancement Program)/(U.S. Bank, N.A. LIQ), Optional Tender 8/2/2018            6,000,000
             1,305,000      South Carolina Jobs-EDA (ACI Industries LLC), (Series 2007) Weekly VRDNs (Bank of America
                            N.A. LOC), 1.140%, 8/2/2018                                                                            1,305,000
                               TOTAL                                                                                              32,645,000
                            South Dakota—0.1%
             3,000,000      South Dakota Value Added Finance Authority (Prairie Gold Dairy LLC), (Series 2004) Weekly
                            VRDNs (CoBank, ACB LOC), 1.050%, 8/2/2018                                                              3,000,000




                                                              Annual Shareholder Report
                                                                         14

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Tennessee—1.1%
        $ 25,000,000        Memphis-Shelby County, TN Industrial Development Board—PCRB (Nucor Steel Memphis, Inc.),
                            (Series 2007) Weekly VRDNs (GTD by Nucor Corp.), 1.070%, 8/1/2018                                 $   25,000,000
             5,000,000      Metropolitan Government Nashville & Davidson County, TN HEFA (Meharry Medical College),
                            (Series 2009) Weekly VRDNs (Fifth Third Bank, Cincinnati LOC), 1.200%, 8/3/2018                        5,000,000
                               TOTAL                                                                                              30,000,000
                            Texas—18.1%
             9,950,000      Austin, TX Airport System (Austin, TX), (Series 2005-3) Weekly VRDNs (Sumitomo Mitsui
                            Banking Corp. LOC), 0.980%, 8/2/2018                                                                   9,950,000
          25,000,000        Brazos River Harbor, TX Navigation District of Brazoria County (BASF Corp.), (Series 1996)
                            Weekly VRDNs, 1.040%, 8/1/2018                                                                        25,000,000
          15,800,000        Brazos River Harbor, TX Navigation District of Brazoria County (BASF Corp.), (Series 1997)
                            Weekly VRDNs, 1.040%, 8/1/2018                                                                        15,800,000
          20,000,000        Calhoun, TX Port Authority (BP PLC), (Series 1998) Weekly VRDNs, 1.040%, 8/1/2018                     20,000,000
             2,950,000      Dalhart, TX Economic Development Corp. (Northside Farms LLC), (Series 2005) Weekly VRDNs
                            (AgriBank FCB LOC), 1.050%, 8/2/2018                                                                   2,950,000
             2,100,000      Dallam County, TX Industrial Development Corp. (Consolidated Dairy Management LLC), (Series
                            2007) Weekly VRDNs (Wells Fargo Bank, N.A. LOC), 1.050%, 8/2/2018                                      2,100,000
             4,760,000      Dallas-Fort Worth, TX International Airport, (Golden Blue Series 2018-014) VRENs (Barclays
                            Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.170%, 8/2/2018                                                4,760,000
             4,965,000      Dallas-Fort Worth, TX International Airport, Golden Blue 2018-011 VRENs (Barclays Bank PLC
                            LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                                         4,965,000
          20,275,000        El Paso County, TX Hospital District, (Series 2017-XM0525) Weekly VRDNs (Assured Guaranty
                            Corp. INS)/(JPMorgan Chase Bank, N.A. LIQ), 1.090%, 8/2/2018                                          20,275,000
             7,000,000      Gulf Coast, TX Waste Disposal Authority (Exxon Capital Ventures, Inc.), (Series 2003) Daily
                            VRDNs (GTD by Exxon Mobil Corp.), 1.530%, 8/1/2018                                                     7,000,000
          14,070,000        Harris County, TX Cultural Education Facilities Finance Corp. (Memorial Hermann Health
                            System), Floating Rate Certificates (Series 2018-010) VRENs (Barclays Bank PLC LIQ)/(Barclays
                            Bank PLC LOC), 1.120%, 8/2/2018                                                                       14,070,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             218/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 220 of 586
          11,200,000        Harris County, TX HFDC (Methodist Hospital, Harris County, TX), (Subseries 2008A-1) Daily
                            VRDNs, 1.540%, 8/1/2018                                                                                  11,200,000
             4,000,000      Jewett, TX Economic Development Corporation (Nucor Corp.), (Series 2003) Weekly VRDNs,
                            1.070%, 8/1/2018                                                                                          4,000,000
          31,140,000        Pasadena, TX ISD, (Series 2005-B) Weekly VRDNs (JPMorgan Chase Bank, N.A. LIQ), 0.980%,
                            8/2/2018                                                                                                 31,140,000
          12,500,000        Port Arthur Navigation District, TX IDC (Air Products &
                            Chemicals, Inc.), (Series 2002) Weekly VRDNs, 0.960%, 8/1/2018                                           12,500,000




                                                              Annual Shareholder Report
                                                                          15

  Table of Contents


          Principal
          Amount                                                                                                                Value
                           1SHORT-TERM MUNICIPALS—continued
                            Texas—continued
        $ 68,625,000        Port of Corpus Christi Authority of Nueces County, TX (Flint Hills Resources LLC), (Series 2002A)
                            Weekly VRDNs (GTD by Flint Hills Resources LLC), 1.040%, 8/1/2018                                   $    68,625,000
          12,500,000        Port of Corpus Christi Authority of Nueces County, TX (Flint Hills Resources LLC), (Series 2003)
                            Weekly VRDNs (GTD by Flint Hills Resources LLC), 1.080%, 8/1/2018                                        12,500,000
          30,750,000        Port of Corpus Christi Authority of Nueces County, TX (Flint Hills Resources LLC), (Series 2006)
                            Weekly VRDNs (GTD by Flint Hills Resources LLC), 1.080%, 8/1/2018                                        30,750,000
          33,600,000        Port of Corpus Christi Authority of Nueces County, TX (Flint Hills Resources LLC), (Series 2007)
                            Weekly VRDNs (GTD by Flint Hills Resources LLC), 1.080%, 8/1/2018                                        33,600,000
          15,000,000        Texas State Department of Housing & Community Affairs (Onion Creek Housing Partners Ltd.),
                            (Series 2007) Weekly VRDNs
                            (FNMA LOC), 1.060%, 8/2/2018                                                                             15,000,000
         128,650,000        Texas State, 4.00% TRANs, 8/30/2018                                                                     128,894,309
          15,000,000        Texas State, Veterans Bonds (Series 2016) Weekly VRDNs (Landesbank Hessen-Thuringen
                            LIQ), 0.950%, 8/1/2018                                                                                   15,000,000
                               TOTAL                                                                                                490,079,309
                            Utah—0.0%
              860,000       Salt Lake County, UT Training Facilities (Community Foundation For The Disabled, Inc.), (Series
                            2000) Weekly VRDNs (Wells Fargo Bank Northwest, N.A. LOC), 1.090%, 8/2/2018                                 860,000
                            Virginia—1.7%
          15,725,000        Arlington County, VA IDA (Gates of Ballston Apartments), (Series 2005) Weekly VRDNs (PNC
                            Bank, N.A. LOC), 1.000%, 8/1/2018                                                                        15,725,000
             7,800,000      Arlington County, VA IDA (Westover Apartments, LP), (Series 2011A) Weekly VRDNs (FHLMC
                            LOC), 1.000%, 8/2/2018                                                                                    7,800,000
             3,100,000      Blackrock Virginia Municipal Bond Trust, (Series W-7) Weekly VRDPs (Citibank NA, New York
                            LIQ), 1.090%, 8/2/2018                                                                                    3,100,000
             8,700,000      King George County IDA, VA (Birchwood Power Partners, L.P.), (Series 1995) Daily VRDNs
                            (Mizuho Bank Ltd. LOC), 1.570%, 8/1/2018                                                                  8,700,000
             9,300,000      King George County IDA, VA (Birchwood Power Partners, L.P.), (Series 1997) Daily VRDNs
                            (Mizuho Bank Ltd. LOC), 1.570%, 8/1/2018                                                                  9,300,000
             2,200,000      Metropolitan Washington, DC Airports Authority, (Series 2011A-2) Weekly VRDNs (Royal Bank of
                            Canada LOC), 0.980%, 8/2/2018                                                                             2,200,000
                               TOTAL                                                                                                 46,825,000
                            Washington—1.4%
             2,035,000      Kitsap County, WA IDC (Cara Land Co., LLC), (Series 2006) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.140%, 8/2/2018                                                                               2,035,000
             4,960,000      Seattle, WA Drain & Wastewater, Solar Eclipse (2017-0028) Daily VRDNs (U.S. Bank, N.A. LIQ),
                            1.470%, 8/1/2018                                                                                          4,960,000
             2,310,000      Washington State EDFA (Mesa Dairy, LLC), (Series 2007E) Weekly VRDNs (Bank of the West,
                            San Francisco, CA LOC), 1.050%, 8/2/2018                                                                  2,310,000




                                                              Annual Shareholder Report
                                                                          16

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                219/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 221 of 586
  Table of Contents


          Principal
          Amount                                                                                                                                  Value
                                1SHORT-TERM MUNICIPALS—continued
                                 Washington—continued
         $ 8,300,000             Washington State Housing Finance Commission (Inglenook
                                 Court LLC), (Series 1995) Weekly VRDNs (FHLMC LOC), 0.990%, 8/1/2018                                             $    8,300,000
          20,790,000             Washington State Housing Finance Commission (Merrill Gardens at Renton Centre, LLC), Series
                                 2004A) Weekly VRDNs (FNMA LOC), 0.980%, 8/2/2018                                                                     20,790,000
                                    TOTAL                                                                                                             38,395,000
                                 West Virginia—0.2%
             6,580,000           Wood County, WV County Commission (Waste Management of West Virginia, Inc.), (Series
                                 2003A) Weekly VRDNs (Bank of America N.A. LOC), 0.940%, 8/1/2018                                                      6,580,000
                                 Wisconsin—1.0%
             1,000,000           Wausau, WI IDA (Apogee Enterprises, Inc.), (Series 2002) Weekly VRDNs (Wells Fargo Bank,
                                 N.A. LOC), 1.100%, 8/2/2018                                                                                           1,000,000
             1,160,000           West Bend, WI IDA (Jackson Concrete, Inc.), (Series 2006) Weekly VRDNs (U.S. Bank, N.A.
                                 LOC), 1.140%, 8/2/2018                                                                                                1,160,000
             3,655,000           Wisconsin State Public Finance Authority (Birchwood Properties LP), (Series 2016) Weekly
                                 VRDNs (FHLB of Des Moines LOC), 1.160%, 8/2/2018                                                                      3,655,000
          22,000,000             Wisconsin State, Clippers (Series 2009-36), 1.12% TOBs (State Street Bank and Trust Co. LIQ),
                                 Optional Tender 9/6/2018                                                                                             22,000,000
                                    TOTAL                                                                                                             27,815,000
                                    TOTAL INVESTMENT IN SECURITIES—99.9%
                                    (AT AMORTIZED COST)2                                                                                          2,711,755,706
                                    OTHER ASSETS AND LIABILITIES - NET—0.1%3                                                                           3,809,959
                                    TOTAL NET ASSETS—100%                                                                                       $2,715,565,665
  Securities that are subject to the federal alternative minimum tax (AMT) represent 61.2% of the portfolio as calculated based upon total market value
  (percentage is unaudited).
  1      Current rate and current maturity or next reset date shown for floating rate notes and variable rate notes/demand instruments. Certain variable rate
         securities are not based on a published reference rate and spread but are determined by the issuer or agent and are based on current market
         conditions. These securities do not indicate a reference rate and spread in their description above.
  2      Also represents cost for federal tax purposes.
  3      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.




                                                                     Annual Shareholder Report
                                                                                 17

  Table of Contents



  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
         Level 1—quoted prices in active markets for identical securities.
         Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
         includes securities valued at amortized cost.
         Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.

  The following acronyms are used throughout this portfolio:
  AMT             —Alternative Minimum Tax
  BANs            —Bond Anticipation Notes
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  220/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 222 of 586
  CP              —Commercial Paper
  CSD             —Central School District
  EDA             —Economic Development Authority
  EDFA            —Economic Development Finance Authority
  EDRB            —Economic Development Revenue Bond
  FHLB            —Federal Home Loan Bank
  FHLMC           —Federal Home Loan Mortgage Corporation
  FNMA            —Federal National Mortgage Association
  GTD             —Guaranteed
  HEFA            —Health and Education Facilities Authority
  HFA             —Housing Finance Authority
  HFDC            —Health Facility Development Corporation
  IDA             —Industrial Development Authority
  IDB             —Industrial Development Bond
  IDC             —Industrial Development Corporation
  IDRB(s)         —Industrial Development Revenue Bond(s)
  IFA             —Industrial Finance Authority
  INS             —Insured
  ISD             —Independent School District
  LIQ             —Liquidity Agreement
  LOC             —Letter of Credit
  MFH             —Multi-Family Housing
  PCFA            —Pollution Control Finance Authority
  PCR             —Pollution Control Revenue
  PCRB            —Pollution Control Revenue Bond
  PUTTERs         —Puttable Tax-Exempt Receipts
  SIFMA           —Securities Industry and Financial Markets Association
  TOBs            —Tender Option Bonds
  TRANs           —Tax and Revenue Anticipation Notes
  VRDNs           —Variable Rate Demand Notes
  VRDPs           —Variable Rate Demand Preferreds
  VRENs           —Variable Rate Extendible Notes

  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                              18

  Table of Contents


  Financial Highlights – Wealth Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                   2018             2017           2016            2015           2014
  Net Asset Value, Beginning of Period                                        $1.00           $1.00           $1.00           $1.00          $1.00
  Income From Investment Operations:
  Net investment income                                                       0.011           0.001           0.001       0.0001         0.0001
  Net realized gain                                                         0.0001            0.001           0.0001      0.0001         0.0001
     TOTAL FROM INVESTMENT OPERATIONS                                         0.011           0.002           0.001       0.0001         0.0001
  Less Distributions:
  Distributions from net investment income                                  (0.011)          (0.001)      (0.001)        (0.000)1       (0.000)1
  Distributions from net realized gain                                     (0.000)1          (0.001)     (0.000)1        (0.000)1       (0.000)1
     TOTAL DISTRIBUTIONS                                                    (0.011)          (0.002)      (0.001)        (0.000)1       (0.000)1
  Net Asset Value, End of Period                                              $1.00           $1.00           $1.00           $1.00          $1.00
  Total Return2                                                             1.12%            0.72%            0.17%       0.01%          0.02%
  Ratios to Average Net Assets:
  Net expenses                                                              0.21%            0.21%        0.17%3          0.14%          0.16%


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                   221/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 223 of 586
  Net investment income                                                         1.10%            0.64%             0.11%              0.01%             0.01%
  Expense waiver/reimbursement4                                                 0.10%            0.11%             0.14%              0.16%             0.14%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                  $1,163,568        $667,169         $1,003,993         $1,037,940        $1,242,908

  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio for the year ended July 31, 2016, was
         0.17% after taking into account this expense reduction.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                19

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities, at amortized cost and fair value                                                                                   $2,711,755,706
  Cash                                                                                                                                                 540,333
  Income receivable                                                                                                                                  9,985,266
  Receivable for investments sold                                                                                                                    2,402,344
  Receivable for shares sold                                                                                                                         4,346,307
      TOTAL ASSETS                                                                                                                              2,729,029,956
  Liabilities:
  Payable for investments purchased                                                                                             $6,414,694
  Payable for shares redeemed                                                                                                     6,072,209
  Income distribution payable                                                                                                       301,183
  Payable for investment adviser fee (Note 5)                                                                                         7,402
  Payable for administrative fee (Note 5)                                                                                             5,967
  Payable for distribution services fee (Note 5)                                                                                    161,844
  Payable for other service fees (Notes 2 and 5)                                                                                    257,366
  Accrued expenses (Note 5)                                                                                                         243,626
      TOTAL LIABILITIES                                                                                                                            13,464,291
  Net assets for 2,715,575,195 shares outstanding                                                                                              $2,715,565,665
  Net Assets Consist of:
  Paid-in capital                                                                                                                              $2,715,554,884
  Accumulated net realized gain                                                                                                                          6,955

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               222/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808       Doc 6-2 Filed 12/13/18 Page 224 of 586
  Undistributed net investment income                                                                                        3,826
     TOTAL NET ASSETS                                                                                                $2,715,565,665




                                                                     Annual Shareholder Report
                                                                                20

  Table of Contents


  Statement of Assets and Liabilities – continued

  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Automated Shares:
  $48,952,239 ÷ 48,952,411 shares outstanding, no par value, unlimited shares authorized                                     $1.00
  Investment Shares:
  $40,218,820 ÷ 40,218,961 shares outstanding, no par value, unlimited shares authorized                                     $1.00
  Wealth Shares:
  $1,163,568,111 ÷ 1,163,572,197 shares outstanding, no par value, unlimited shares authorized                               $1.00
  Service Shares:
  $449,098,966 ÷ 449,100,540 shares outstanding, no par value, unlimited shares authorized                                   $1.00
  Cash II Shares:
  $49,803,623 ÷ 49,803,799 shares outstanding, no par value, unlimited shares authorized                                     $1.00
  Cash Series Shares:
  $328,142,231 ÷ 328,143,382 shares outstanding, no par value, unlimited shares authorized                                   $1.00
  Capital Shares:
  $635,781,675 ÷ 635,783,905 shares outstanding, no par value, unlimited shares authorized                                   $1.00
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   223/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 225 of 586
                                                                 Annual Shareholder Report
                                                                            21

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                         $29,430,739
  Expenses:
  Investment adviser fee (Note 5)                                                                                 $ 4,484,710
  Administrative fee (Note 5)                                                                                          1,795,654
  Custodian fees                                                                                                         76,719
  Transfer agent fee (Note 2)                                                                                           508,451
  Directors'/Trustees' fees (Note 5)                                                                                     15,207
  Auditing fees                                                                                                          23,150
  Legal fees                                                                                                             19,592
  Portfolio accounting fees                                                                                             269,582
  Distribution services fee (Note 5)                                                                                   2,242,681
  Other service fees (Notes 2 and 5)                                                                                   2,602,929
  Share registration costs                                                                                              263,792
  Printing and postage                                                                                                   57,089
  Miscellaneous (Note 5)                                                                                                 24,831
     TOTAL EXPENSES                                                                                                12,384,387
  Waivers and Reimbursements:
  Waiver of investment adviser fee (Note 5)                                                     $(2,267,279)
  Waivers/reimbursements of other operating expenses (Notes 2 and 5)                              (451,431)
     TOTAL WAIVERS AND REIMBURSEMENTS                                                                              (2,718,710)
  Net expenses                                                                                                                       9,665,677
  Net investment income                                                                                                             19,765,062
  Net realized gain on investments                                                                                                       6,987
  Change in net assets resulting from operations                                                                                   $19,772,049
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            22

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                              2018                2017
  Increase (Decrease) in Net Assets


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              224/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 226 of 586
  Operations:
  Net investment income                                                                                           $ 19,765,062       $ 7,180,749
  Net realized gain                                                                                                       6,987       1,438,246
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                  19,772,049       8,618,995
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares1                                                                                                    (379,528)             (0)2
  Investment Shares                                                                                                    (232,819)        (67,766)
  Wealth Shares                                                                                                   (10,707,835)       (4,007,891)
  Service Shares                                                                                                     (3,482,255)     (1,676,312)
  Cash II Shares                                                                                                       (253,539)        (36,942)
  Cash Series Shares                                                                                                   (942,934)        (17,163)
  Capital Shares                                                                                                     (3,766,152)     (1,373,181)
  Distributions from net realized gain
  Automated Shares1                                                                                                     (22,528)             (0)2
  Investment Shares                                                                                                     (18,730)        (43,455)
  Wealth Shares                                                                                                        (309,939)       (310,551)
  Service Shares                                                                                                       (167,587)       (268,524)
  Cash II Shares                                                                                                        (28,735)        (59,645)
  Cash Series Shares                                                                                                   (143,471)       (145,111)
  Capital Shares                                                                                                        (87,164)       (148,661)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                            (20,543,216)       (8,155,202)




                                                                 Annual Shareholder Report
                                                                             23

  Table of Contents


  Statement of Changes in Net Assets – continued

  Year Ended July 31                                                                                          2018                    2017
  Share Transactions:
  Proceeds from sale of shares                                                                             $ 6,915,209,584     $ 4,280,412,226
  Net asset value of shares issued to shareholders in payment of distributions declared                        16,431,149             5,517,266
  Cost of shares redeemed                                                                                  (5,783,946,758)     (4,846,178,630)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                  1,147,693,975         (560,249,138)
  Change in net assets                                                                                       1,146,922,808         (559,785,345)
  Net Assets:
  Beginning of period                                                                                        1,568,642,857         2,128,428,202
  End of period (including undistributed net investment income of $3,826 and $3,826, respectively)         $ 2,715,565,665     $ 1,568,642,857

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                225/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 227 of 586
  1      Effective September 28, 2017, Trust Shares were re-designated as Automated Shares.
  2      Represents less than $1.

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               24

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Municipal
  Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers seven classes of shares: Automated Shares, Investment Shares, Wealth Shares, Service Shares, Cash II Shares, Cash Series Shares and Capital
  Shares. All shares of the Fund have equal rights with respect to voting, except on class-specific matters. The financial highlights of the Automated
  Shares, Investment Shares, Service Shares, Cash II Shares, Cash Series Shares and Capital Shares are presented separately. The investment objective
  of the Fund is to provide current income exempt from all federal regular income tax consistent with stability of principal. Interest income from the Fund's
  investments may be subject to the federal AMT for individuals and state and local taxes.
        The Fund operates as a retail money market fund. As a retail money market fund, the Fund: (1) will generally continue to use amortized cost to value
  its portfolio securities and transact at a stable $1.00 net asset value (NAV); (2) has adopted policies and procedures reasonably designed to limit
  investments in the Fund to accounts beneficially owned by natural persons as required for a retail money market fund by Rule 2a-7 under the Act; and (3)
  has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the Fund's weekly
  liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or redemption gates
  are in the best interests of the Fund.
       Effective September 28, 2017, Trust Shares were re-designated as Automated Shares.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                226/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 228 of 586
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
         The Trustees have ultimate responsibility for determining the fair value of investments. The Trustees have appointed a valuation committee
  (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the Adviser's
  affiliated companies to assist in determining fair value of securities and in overseeing


                                                                   Annual Shareholder Report
                                                                               25

  Table of Contents


  the comparison of amortized cost to market-based value. The Trustees have also authorized the use of pricing services recommended by the Valuation
  Committee to provide fair value evaluations of the current value of certain investments for purposes of monitoring the relationship of market-based value
  and amortized cost. The Valuation Committee employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of
  third-party pricing services' policies, procedures and valuation methods (including key inputs and assumptions), and review of price challenges by the
  Adviser based on recent market activity. In the event that market quotations and price evaluations are not available for an investment, the Valuation
  Committee determines the fair value of the investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and
  approve the fair valuations made by the Valuation Committee and any changes made to the procedures.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waivers and reimbursements of
  $2,718,710 is disclosed in various locations in this Note 2 and Note 5. For the year ended July 31, 2018, transfer agent fees for the Fund were as follows:
                                                                                               Transfer Agent                       Transfer Agent
                                                                                               Fees Incurred                       Fees Reimbursed
  Automated Shares                                                                                $ 41,065                               $    —
  Investment Shares                                                                                51,421                                     —
  Wealth Shares                                                                                    24,244                                     —
  Service Shares                                                                                   10,442                                    (37)
  Cash II Shares                                                                                   62,568                                     —
  Cash Series Shares                                                                              309,506                                (82,326)
  Capital Shares                                                                                    9,205                                     (5)
     TOTAL                                                                                       $508,451                               $(82,368)
  Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Investment Shares, Wealth Shares,
  Service Shares, Cash II Shares, Cash Series Shares and Capital Shares to unaffiliated financial intermediaries or to Federated Shareholder Services
  Company (FSSC) for providing services to shareholders and maintaining shareholder accounts.




                                                                   Annual Shareholder Report
                                                                               26

  Table of Contents


       Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees. In addition,
  unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or terminated at any time. For the year ended
  July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                 Other Service Fees
                                                                      Other Service               Other Service                 Waived by Unaffiliated
                                                                      Fees Incurred             Fees Reimbursed                     Third Parties
  Automated Shares                                                      $ 116,682                     $      —                           $   —
  Investment Shares                                                       125,456                            —                               —
  Service Shares                                                         1,038,666                           —                               —
  Cash II Shares                                                          178,369                            —                               —


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              227/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 229 of 586
  Cash Series Shares                                                        777,878                       (3,994)                              (7,690)
  Capital Shares                                                            365,878                             —                                 —
     TOTAL                                                               $2,602,929                      $(3,994)                           $(7,690)
  For the year ended July 31, 2018, the Fund's Wealth Shares did not incur other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities are valued at amortized cost in accordance with Rule 2a-7 under the Act.


                                                                    Annual Shareholder Report
                                                                                 27

  Table of Contents


  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                         20181                                             2017
  Automated Shares:                                                        Shares                        Amount                   Shares                 Amount
  Shares sold                                                           138,279,355                    $138,279,355                   —                   $—
  Shares issued to shareholders in payment of distributions
  declared                                                                  401,545                        401,545                    —                     —
  Shares redeemed                                                       (89,728,589)                   (89,728,589)                  (—)                   (—)
     NET CHANGE RESULTING
     FROM AUTOMATED
     SHARE TRANSACTIONS                                                  48,952,311                    $ 48,952,311                   —                   $—


  Year Ended July 31                                                                   2018                                                2017
  Investment Shares:                                                    Shares                       Amount                 Shares                    Amount
  Shares sold                                                         73,981,782                $ 73,981,782              96,537,283              $ 96,537,283
  Shares issued to shareholders in payment of distributions
  declared                                                               251,549                      251,549                111,221                     111,221
  Shares redeemed                                                   (102,671,062)                (102,671,062)           (84,303,177)              (84,303,177)
     NET CHANGE RESULTING
     FROM INVESTMENT
     SHARE TRANSACTIONS                                              (28,437,731)              $ (28,437,731)             12,345,327              $ 12,345,327


  Year Ended July 31                                                                  2018                                              2017
  Wealth Shares:                                                     Shares                     Amount                   Shares                       Amount
  Shares sold                                                     2,919,053,360              $ 2,919,053,360          2,278,067,077             $ 2,278,067,077

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                      228/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808       Doc 6-2 Filed 12/13/18 Page 230 of 586
  Shares issued to shareholders in payment of
  distributions declared                                     7,466,275                       7,466,275         2,097,061                 2,097,061
  Shares redeemed                                        (2,429,793,107)              (2,429,793,107)      (2,617,171,233)          (2,617,171,233)
     NET CHANGE RESULTING
     FROM WEALTH
     SHARE TRANSACTIONS                                    496,726,528                $ 496,726,528         (337,007,095)           $ (337,007,095)




                                                            Annual Shareholder Report
                                                                         28

  Table of Contents

  Year Ended July 31                                                          2018                                           2017
  Service Shares:                                            Shares                        Amount             Shares                   Amount
  Shares sold                                             1,474,353,125               $ 1,474,353,125        889,904,272            $ 889,904,272
  Shares issued to shareholders in payment of
  distributions declared                                     3,148,427                       3,148,427         1,694,175                 1,694,175
  Shares redeemed                                        (1,397,929,661)              (1,397,929,661)      (1,106,881,411)          (1,106,881,411)
     NET CHANGE RESULTING
     FROM SERVICE
     SHARE TRANSACTIONS                                     79,571,891                $     79,571,891      (215,282,964)           $ (215,282,964)


  Year Ended July 31                                                           2018                                          2017
  Cash II Shares:                                             Shares                        Amount              Shares                  Amount
  Shares sold                                                75,426,732                   $ 75,426,732         82,520,844            $ 82,520,844
  Shares issued to shareholders in payment of
  distributions declared                                       273,407                         273,407            96,023                   96,023
  Shares redeemed                                          (114,737,549)                  (114,737,549)      (112,739,468)            (112,739,468)
     NET CHANGE RESULTING
     FROM CASH II
     SHARE TRANSACTIONS                                     (39,037,410)                  $ (39,037,410)      (30,122,601)           $ (30,122,601)


  Year Ended July 31                                                           2018                                          2017
  Cash Series Shares:                                         Shares                         Amount             Shares                  Amount
  Shares sold                                              1,006,105,326                  $1,006,105,326      391,070,412            $ 391,070,412
  Shares issued to shareholders in payment of
  distributions declared                                      1,071,542                       1,071,542           161,750                 161,750
  Shares redeemed                                          (797,950,473)                   (797,950,473)     (483,252,753)            (483,252,753)
     NET CHANGE RESULTING
     FROM CASH SERIES
     SHARE TRANSACTIONS                                     209,226,395                   $ 209,226,395       (92,020,591)           $ (92,020,591)


  Year Ended July 31                                                           2018                                          2017
  Capital Shares:                                             Shares                         Amount             Shares                  Amount
  Shares sold                                              1,228,009,904                  $1,228,009,904      542,312,338            $ 542,312,338
  Shares issued to shareholders in payment of
  distributions declared                                      3,818,404                       3,818,404         1,357,036                1,357,036
  Shares redeemed                                          (851,136,317)                   (851,136,317)     (441,830,588)            (441,830,588)



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       229/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 231 of 586
      NET CHANGE RESULTING
      FROM CAPITAL
      SHARE TRANSACTIONS                                              380,691,991             $ 380,691,991             101,838,786       $ 101,838,786
      NET CHANGE RESULTING
      FROM TOTAL FUND
      SHARE TRANSACTIONS                                            1,147,693,975             $1,147,693,975          (560,249,138)       $(560,249,138)
  1      Effective September 28, 2017, Trust Shares were re-designated as Automated Shares.




                                                                     Annual Shareholder Report
                                                                                 29

  Table of Contents


  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                            2018                2017

  Tax-exempt income                                                                                                   $19,765,062           $7,179,255
  Ordinary income1                                                                                                     $    536,971          $ 660,114
  Long-term capital gains                                                                                              $    241,183          $ 315,833
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.
  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Distributions in excess of tax-exempt income                                                                                                      $(4,668)
  Undistributed ordinary income2                                                                                                                    $ 8,737
  Undistributed long-term capital gains                                                                                                             $ 6,712
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee and/or reimburse certain operating
  expenses of the Fund. For the year ended July 31, 2018, the Adviser voluntarily waived $2,267,279 of its fee and voluntarily reimbursed $82,368 of
  transfer agent fees.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                        Average Daily Net Assets
  Administrative Fee                                                                    of the Investment Complex
  0.100%                                                                                on assets up to $50 billion
  0.075%                                                                                on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.




                                                                     Annual Shareholder Report
                                                                                 30

  Table of Contents


       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             230/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 232 of 586
  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion

  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Automated Shares, Investment Shares, Cash II Shares
  and Cash Series Shares to finance activities intended to result in the sale of these shares. The Plan provides that the Fund may incur distribution
  expenses at the following percentages of average daily net assets annually, to compensate FSC:
                                                                                                                    Percentage of Average Daily
  Share Class Name                                                                                                      Net Assets of Class
  Automated Shares                                                                                                              0.25%
  Investment Shares                                                                                                             0.25%
  Cash II Shares                                                                                                                0.35%
  Cash Series Shares                                                                                                            0.60%

  Subject to the terms described in the Expense Limitation note, FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, distribution services fees for the Fund were as follows:
                                                                                         Distribution Services                   Distribution Services
                                                                                            Fees Incurred                            Fees Waived

  Automated Shares                                                                              $      114                              $      (46)
  Investment Shares                                                                                 125,562                                 (15,067)
  Cash II Shares                                                                                    250,098                                     —
  Cash Series Shares                                                                             1,866,907                              (342,266)
     TOTAL                                                                                     $2,242,681                               $(357,379)

  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC retained $452,614 of fees paid by the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $1,663 and reimbursed $3,994 of the other service fees disclosed in Note 2.




                                                                   Annual Shareholder Report
                                                                               31

  Table of Contents


  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Automated Shares, Investment Shares, Wealth Shares, Service Shares, Cash II Shares, Cash Series Shares and Capital
  Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.56%, 0.78%, 0.21%, 0.46%, 0.91%, 1.02% and 0.31% (the “Fee Limit”),
  respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus.
  While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the Termination Date, these
  arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $1,348,765,000 and $1,441,690,000, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               231/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 233 of 586
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not
  utilized.

  7. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $241,183.
     For the year ended July 31, 2018, 100% of the distributions from net investment income is exempt from federal income tax, other than the federal
  AMT.




                                                                   Annual Shareholder Report
                                                                               32

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND THE WEALTH CLASS SHAREHOLDERS OF FEDERATED
  MUNICIPAL OBLIGATIONS FUND:

  Opinion on the Financial Statements

  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated
  Municipal Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related statement of
  operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended, and
  the related notes (collectively, the “financial statements”) and the financial highlights for each of the years or periods in the five year
  period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects, the financial
  position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the
  years in the two year period then ended, and the financial highlights for each of the years or periods in the five year period then ended,
  in conformity with U.S. generally accepted accounting principles.
  Basis for Opinion
  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (“PCAOB”) and are required to be independent with respect to the Fund
  in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.
  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the




                                                                    Annual Shareholder Report
                                                                               33

  Table of Contents


  financial statements and financial highlights. We believe that our audits provide a reasonable basis for our opinion.



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              232/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 234 of 586
  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




                                                            Annual Shareholder Report
                                                                       34

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            233/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 235 of 586
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.
       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                                     Beginning                  Ending
                                                                                   Account Value             Account Value              Expenses Paid
                                                                                      2/1/2018                 7/31/2018                During Period1
  Actual                                                                              $1,000                    $1,006.00                     $1.04
  Hypothetical (assuming a 5% return
  before expenses)                                                                    $1,000                    $1,023.80                     $1.05
  1      Expenses are equal to the Fund's Wealth Shares annualized net expense ratio of 0.21%, multiplied by the average account value over the period,
         multiplied by 181/365 (to reflect the one-half-year period).




                                                                   Annual Shareholder Report
                                                                              35

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                234/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 236 of 586
                                                                    Annual Shareholder Report
                                                                               36

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




                                                                   Annual Shareholder Report
                                                                               37

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                   Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                      Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                  Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                  throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                  with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                  United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                  Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                  University.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               235/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 237 of 586
  Maureen Lally-Green                         Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                    University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                     formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                             and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                              Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                              Inc.).

                                              Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                              positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                              of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                              currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                              UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                              Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                              Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                              Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                              Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                              the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                              Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                   Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                     Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                 Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                              management, educational roles and directorship positions throughout his long career. He remains active
                                              as a Management Consultant.




                                                               Annual Shareholder Report
                                                                           38

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: August 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              236/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 238 of 586
                                                              Annual Shareholder Report
                                                                          39

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          40

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                       Principal Occupations: Deborah A. Cunningham was named Chief Investment Officer of Federated's
  Birth Date: September 15, 1959              money market products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager
  CHIEF INVESTMENT OFFICER                    since 1997 and an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has
  Officer since: May 2004                     received the Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert
                                              Morris College.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         237/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 239 of 586
  Mary Jo Ochson                             Principal Occupations: Mary Jo Ochson has been the Fund's Portfolio Manager since November 1996.
  Birth Date: September 12, 1953             Ms. Ochson was named Chief Investment Officer of Federated's tax-exempt fixed-income products in
  CHIEF INVESTMENT OFFICER                   2004 and Chief Investment Officer of Federated's Tax-Free Money Markets in 2010. She joined Federated
  Officer since: May 2004                    in 1982 and has been a Senior Portfolio Manager and a Senior Vice President of the Fund's Adviser since
  Portfolio Manager since: November 1996     1996. Ms. Ochson has received the Chartered Financial Analyst designation and holds an M.B.A. in
                                             Finance from the University of Pittsburgh.




                                                            Annual Shareholder Report
                                                                        41

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED MUNICIPAL OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    238/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 240 of 586
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        42

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        43

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               239/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 241 of 586
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       44

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group and the Board was satisfied that the overall expense structure of the Fund remained competitive.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the SEC. The Fund's ability to deliver

                                                            Annual Shareholder Report
                                                                       45

  Table of Contents


  competitive performance when compared to its Peer Group was also deemed to be relevant by the Board as a useful indicator of how
  the Adviser is executing the Fund's investment program. The Adviser's ability to execute this program was one of the Board's
  considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment management services warrant
  the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             240/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 242 of 586
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.


                                                            Annual Shareholder Report
                                                                       46

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable




                                                            Annual Shareholder Report
                                                                       47

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            241/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 243 of 586
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        48

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                242/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 244 of 586
                                                                     Annual Shareholder Report
                                                                                49

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. The Fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell
  shares if the Fund's liquidity falls below required minimums because of market conditions or other factors. An investment in the Fund
  is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund's sponsor has
  no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support
  to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Municipal Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 60934N658
  33515 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018

  Share Class | Ticker                 Automated | MOTXX                         Investment | MOIXX      Wealth | MOFXX
                                       Service | MOSXX                           Cash II | MODXX         Cash Series | MFSXX
                                       Capital | MFCXX



  Federated Municipal Obligations Fund

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          243/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 245 of 586
  A Portfolio of Money Market Obligations Trust




                The Fund is a Retail Money Market Fund and is only available for investment to accounts beneficially owned by natural persons.



                                 Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                          1
  Portfolio of Investments                                                                                                                         2
  Financial Highlights                                                                                                                            19
  Statement of Assets and Liabilities                                                                                                             26
  Statement of Operations                                                                                                                         28
  Statement of Changes in Net Assets                                                                                                              29
  Notes to Financial Statements                                                                                                                   31
  Report of Independent Registered Public Accounting Firm                                                                                         39
  Shareholder Expense Example                                                                                                                     41
  Board of Trustees and Trust Officers                                                                                                            43
  Evaluation and Approval of Advisory Contract–May 2018                                                                                           49
  Voting Proxies on Fund Portfolio Securities                                                                                                     56
  Quarterly Portfolio Schedule                                                                                                                    56

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                   Percentage of
  Security Type                                                                                                   Total Net Assets
  Variable Rate Demand Instruments                                                                                      79.5%
  Municipal Notes                                                                                                       16.8%
  Commercial Paper                                                                                                       3.6%

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       244/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 246 of 586
  Other Assets and Liabilities—Net2                                                                                       0.1%
      TOTAL                                                                                                            100.0%

  At July 31, 2018, the Fund's effective maturity schedule3 was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                               73.6%
  8 to 30 Days                                                                                                            7.4%
  31 to 90 Days                                                                                                          11.8%
  91 to 180 Days                                                                                                          2.2%
  181 Days or more                                                                                                        4.9%
  Other Assets and Liabilities—Net2                                                                                       0.1%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of these investments.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




                                                                   Annual Shareholder Report
                                                                              1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

            Principal
            Amount                                                                                                                          Value
                              1SHORT-TERM MUNICIPALS—99.9%
                               Alabama—3.8%
        $    3,470,000         Alabama HFA MFH (Summit South Mall Apartments Ltd.),
                               (2007 Series C) Weekly VRDNs (FNMA LOC), 1.060%, 8/2/2018                                                    $    3,470,000
             1,345,000         Autauga County, AL IDA (Marshall Prattville, LLC), (Series 2008) Weekly VRDNs (Wells Fargo
                               Bank, N.A. LOC), 1.050%, 8/2/2018                                                                                 1,345,000
            50,000,000         Columbia, AL IDB PCRB (Alabama Power Co.), (Series 1997) Daily VRDNs, 1.550%, 8/1/2018                           50,000,000
            15,000,000         Columbia, AL IDB PCRB (Alabama Power Co.), (Series 1997) Weekly VRDNs, 1.160%, 8/2/2018                          15,000,000
            13,650,000         Millport, AL IDA (Steel Dust Recycling, LLC), (Series 2007) Weekly VRDNs (Comerica Bank
                               LOC), 1.050%, 8/2/2018                                                                                           13,650,000
            10,000,000         Millport, AL IDA (Steel Dust Recycling, LLC), (Series 2011) Weekly VRDNs (Citibank NA, New
                               York LOC), 1.050%, 8/2/2018                                                                                      10,000,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           245/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 247 of 586
             9,800,000      Tuscaloosa County, AL IDA (Nucor Steel Tuscaloosa, Inc.),
                            (1995 Series A) Weekly VRDNs (GTD by Nucor Corp.),
                            1.070%, 8/1/2018                                                                                          9,800,000
                               TOTAL                                                                                                103,265,000
                            Arizona—0.7%
             7,221,000      Flagstaff, AZ IDA (Joy Cone Co.), (Series 1999) Weekly VRDNs (Citizens Bank of Pennsylvania
                            LOC), 1.060%, 8/2/2018                                                                                    7,221,000
             5,610,000      Maricopa County, AZ, IDA (Redman Homes, Inc.), (Series 1999) Weekly VRDNs (Wells Fargo
                            Bank, N.A. LOC), 1.130%, 8/2/2018                                                                         5,610,000
             6,750,000      Pinal County, AZ IDA (Milky Way Dairy LLC), (Series 2002) Weekly VRDNs (Cooperatieve
                            Rabobank UA LOC), 1.070%, 8/2/2018                                                                        6,750,000
                               TOTAL                                                                                                 19,581,000
                            Arkansas—0.1%
             3,830,000      Lowell, AR IDRB (Arkansas Democrat-Gazette, Inc.), (Series 2006) Weekly VRDNs (JPMorgan
                            Chase Bank, N.A. LOC), 1.110%, 8/1/2018                                                                   3,830,000
                            California—4.4%
             6,005,000      California Enterprise Development Authority (Alvarado Street Bakery), (Series 2007) Weekly
                            VRDNs (U.S. Bank, N.A. LOC), 0.990%, 8/2/2018                                                             6,005,000
             2,600,000      California Enterprise Development Authority (Humane Society Silicon Valley), (Series 2008)
                            Weekly VRDNs (FHLB of San Francisco LOC), 0.990%, 8/2/2018                                                2,600,000
             4,910,000      California Enterprise Development Authority (J. Harris Industrial Water Treatment, Inc.), (Series
                            2015) Weekly VRDNs (City National Bank LOC), 1.090%, 8/2/2018                                             4,910,000
          10,000,000        California Enterprise Development Authority (Regional
                            Properties, Inc.), (Series 2010: Recovery Zone Facility) Weekly VRDNs
                            (FHLB of San Francisco LOC), 0.990%, 8/2/2018                                                            10,000,000




                                                               Annual Shareholder Report
                                                                           2

  Table of Contents


          Principal
          Amount                                                                                                                Value
                           1SHORT-TERM MUNICIPALS—continued
                            California—continued
        $ 23,745,000        California Health Facilities Financing Authority (Dignity Health (Catholic Healthcare West)),
                            Golden Blue (Series 2017-004) VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            1.100%, 8/2/2018                                                                                    $    23,745,000
             2,245,000      California Infrastructure & Economic Development Bank (Bonny Doon Winery, Inc.), (Series
                            2000A) Weekly VRDNs (Comerica Bank LOC), 1.090%, 8/2/2018                                                 2,245,000
             2,000,000      California PCFA (C.A. and E.J. Vanderham Family Trust), (Series 2003) Weekly VRDNs (CoBank,
                            ACB LOC), 1.050%, 8/2/2018                                                                                2,000,000
             3,185,000      California PCFA (Carlos Echeverria and Sons Dairy), (Series 2002) Weekly VRDNs (CoBank,
                            ACB LOC), 1.050%, 8/2/2018                                                                                3,185,000
              825,000       California PCFA (Mill Valley Refuse Service, Inc.), (Series 2014) Weekly VRDNs (Comerica Bank
                            LOC), 1.110%, 8/1/2018                                                                                      825,000
             3,000,000      California PCFA (P & D Dairy and Poso Creek Family Dairy, LLC), (Series 2003) Weekly VRDNs
                            (Bank of the West, San Francisco, CA LOC), 1.050%, 8/2/2018                                               3,000,000
          30,000,000        California PCFA (Sierra Pacific Industries), (Series 2014) Weekly VRDNs (Wells Fargo Bank, N.A.
                            LOC), 1.090%, 8/1/2018                                                                                   30,000,000
             2,940,000      California PCFA (T & W Farms), (Series 2002) Weekly VRDNs (Bank of America N.A. LOC),
                            1.050%, 8/2/2018                                                                                          2,940,000
             5,000,000      California PCFA (Western Sky Dairy), (Series 2001A) Weekly VRDNs (Bank of America N.A.
                            LOC), 1.050%, 8/2/2018                                                                                    5,000,000
             1,500,000      California Statewide Communities Development Authority IDRB (Sarich Family Living Trust),
                            (Series 2001A: American Modular Systems, Inc.) Weekly VRDNs (Bank of the West, San
                            Francisco, CA LOC), 1.100%, 8/2/2018                                                                      1,500,000
          19,500,000        Nuveen California Dividend Advantage Municipal Fund, (NAC Series 2) Weekly VRDPs (Citibank
                            NA, New York LIQ), 1.090%, 8/2/2018                                                                      19,500,000
             2,000,000      Nuveen California Dividend Advantage Municipal Fund, (NAC Series 7) Weekly VRDPs (Royal
                            Bank of Canada LIQ), 1.090%, 8/2/2018                                                                     2,000,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                246/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 248 of 586
                               TOTAL                                                                                             119,455,000
                            Colorado—1.3%
             7,405,000      Cherry Creek, CO School District No. 5, Solar Eclipse (Series 2017-003), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 10/18/2018                                                            7,405,000
             3,300,000      Colorado Agricultural Development Authority (Monte Vista
                            Dairy, LLC), (Series 2006) Weekly VRDNs (CoBank, ACB LOC), 1.050%, 8/2/2018                            3,300,000
             5,345,000      Colorado Health Facilities Authority (Children's Hospital Colorado Obligated Group), PUTTERs
                            (Series 5008) Daily VRDNs (JPMorgan Chase Bank, N.A. LIQ)/(JPMorgan Chase Bank, N.A.
                            LOC), 1.540%, 8/1/2018                                                                                 5,345,000
             4,615,000      Colorado HFA (Acme Manufacturing Company, Inc.), (Series 2016A) Weekly VRDNs (UMB Bank,
                            N.A. LOC), 1.140%, 8/2/2018                                                                            4,615,000




                                                             Annual Shareholder Report
                                                                         3

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            Colorado—continued
        $ 1,625,000         Colorado HFA (Class I Bonds) (Xybix Systems, Inc.), (Series 2007) Weekly VRDNs (JPMorgan
                            Chase Bank, N.A. LOC), 1.090%, 8/2/2018                                                          $     1,625,000
             1,750,000      Colorado HFA (Popiel Properties LLC), (Series 2004A) Weekly VRDNs (UMB Bank, N.A. LOC),
                            1.190%, 8/2/2018                                                                                       1,750,000
          11,155,000        El Paso County, CO School District #20 Academy, Solar Eclipse (Series 2017-0006), 1.09%
                            TOBs (U.S. Bank, N.A. LIQ), Optional Tender 10/25/2018                                                11,155,000
                               TOTAL                                                                                             35,195,000
                            Connecticut—0.7%
             2,480,000      Connecticut State HEFA (Central Connecticut Coast YMCA), (Series A) Weekly VRDNs (Citizens
                            Bank, N.A., Providence LOC), 0.990%, 8/2/2018                                                          2,480,000
             5,000,000      Connecticut State HFA, Tender Option Bond Trust Receipts (2016-XF0492) Weekly VRDNs
                            (Bank of America N.A. LIQ), 1.040%, 8/2/2018                                                           5,000,000
          11,500,000        Connecticut State, Golden Blue (Series 2017-014) VRENs (Barclays Bank PLC LIQ)/(Barclays
                            Bank PLC LOC), 1.120%, 8/2/2018                                                                       11,500,000
                               TOTAL                                                                                             18,980,000
                            District of Columbia—0.4%
             4,765,000      District of Columbia Water & Sewer Authority, Solar Eclipse (Series 2017-0015), 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 8/30/2018                                                       4,765,000
             5,580,000      Metropolitan Washington, DC Airports Authority, (Series 2011A-3) Weekly VRDNs (Royal Bank of
                            Canada LOC), 0.980%, 8/2/2018                                                                          5,580,000
                               TOTAL                                                                                             10,345,000
                            Florida—8.1%
          59,740,000        Broward County, FL (Florida Power & Light Co.), (Series 2015) Daily VRDNs, 1.680%, 8/1/2018          59,740,000
          14,550,000        Broward County, FL HFA (Santuary Cove Apartments), (Series A) Weekly VRDNs (FNMA LOC),
                            1.000%, 8/2/2018                                                                                     14,550,000
          18,750,000        Central Florida Expressway Authority, Golden Blue (Series 2018-004) VRENs (Barclays Bank
                            PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                                   18,750,000
          13,000,000        Florida Housing Finance Corp. (Mill Creek Apartments) Weekly VRDNs (FNMA LOC), 1.000%,
                            8/2/2018                                                                                             13,000,000
             4,970,000      Florida State Board of Education (Florida State), Solar Eclipse (Series 2017-0049), 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 9/13/2018                                                       4,970,000
             3,650,000      Florida State, Solar Eclipse (Series 2017-0054), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional
                            Tender 9/20/2018                                                                                       3,650,000
             5,000,000      Greater Orlando, FL Aviation Authority, (RBC Muni Products Series G-25), 1.19% TOBs (Royal
                            Bank of Canada LIQ)/(Royal Bank of Canada LOC), Optional Tender 10/1/2018                              5,000,000




                                                             Annual Shareholder Report

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             247/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 249 of 586
                                                                          4

  Table of Contents


          Principal
          Amount                                                                                                           Value
                           1SHORT-TERM MUNICIPALS—continued
                            Florida—continued
        $ 11,700,000        Hillsborough County, FL HFA (Morgan Creek Apartments) Weekly VRDNs (FNMA LOC), 1.000%,
                            8/2/2018                                                                                       $    11,700,000
          10,000,000        Jacksonville, FL PCR (Florida Power & Light Co.), (Series 1994),
                            1.37% CP, Mandatory Tender 8/7/2018                                                                 10,000,000
          13,000,000        Jacksonville, FL PCR (Florida Power & Light Co.), Pollution Control Revenue Refunding Bonds
                            (Series 1992), 1.37% CP, Mandatory Tender 8/7/2018                                                  13,000,000
          11,240,000        Lee County, FL IDA (Florida Power & Light Co.), (Series 2016B) Daily VRDNs, 1.650%, 8/1/2018        11,240,000
             9,000,000      Martin County, FL PCRB (Florida Power & Light Co.), (Series 2000) Daily VRDNs, 1.580%,
                            8/1/2018                                                                                             9,000,000
             8,250,000      Miami-Dade County, FL Aviation, Tender Option Bond Trust Receipts (2016-XL0035) Weekly
                            VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan Chase Bank, N.A. LIQ), 1.040%,
                            8/2/2018                                                                                             8,250,000
             5,575,000      Miami-Dade County, FL IDA (CAE USA, Inc.), (Series 2000A) Weekly VRDNs (Royal Bank of
                            Canada LOC), 1.060%, 8/1/2018                                                                        5,575,000
          10,000,000        Miami-Dade County, FL Water & Sewer, Tender Option Bond Trust Receipts (2015-ZF0268)
                            Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(Toronto Dominion Bank LIQ), 1.090%,
                            8/2/2018                                                                                            10,000,000
             7,650,000      Orange County, FL HFA (Marbella Pointe), (Series 2007A) Weekly VRDNs (FHLB of San
                            Francisco LOC), 1.000%, 8/2/2018                                                                     7,650,000
             1,790,000      Seminole County, FL IDA (3100 Camp Road LLC), (Series 2008) Weekly VRDNs (PNC Bank,
                            N.A. LOC), 1.050%, 8/2/2018                                                                          1,790,000
          10,000,000        Sunshine State Governmental Finance Commission, FL (Orlando, FL), Callable Tax-Exempt
                            Notes (Series H), 1.33% CP (JPMorgan Chase Bank, N.A. LIQ), Mandatory Tender 10/12/2018             10,000,000
             1,600,000      Volusia County, FL IDA (Management by Innovation, Inc.), (Series 2008A) Weekly VRDNs (Fifth
                            Third Bank, Cincinnati LOC), 1.080%, 8/2/2018                                                        1,600,000
                               TOTAL                                                                                           219,465,000
                            Georgia—6.2%
          14,150,000        Burke County, GA Development Authority (Georgia Power Co.), (1st Series 2009) Daily VRDNs,
                            1.600%, 8/1/2018                                                                                    14,150,000
          16,200,000        Burke County, GA Development Authority (Georgia Power Co.), (Second Series 1995) Daily
                            VRDNs, 1.590%, 8/1/2018                                                                             16,200,000
          30,600,000        Burke County, GA Development Authority (Georgia Power Co.), (Third Series 2012) Daily
                            VRDNs, 1.630%, 8/1/2018                                                                             30,600,000
             4,950,000      Cobb County, GA Housing Authority (Walton Reserve Apartments), (Series 2002) Weekly VRDNs
                            (SunTrust Bank LOC), 1.020%, 8/1/2018                                                                4,950,000
             4,910,000      Columbus, GA Development Authority (Avalon Apartments LP), (Series 2008) Weekly VRDNs
                            (FNMA LOC), 1.060%, 8/2/2018                                                                         4,910,000
             6,000,000      Coweta County, GA Development Authority (Georgia Power Co.), (First Series 2006) Daily
                            VRDNs, 1.590%, 8/1/2018                                                                              6,000,000




                                                              Annual Shareholder Report
                                                                          5

  Table of Contents


          Principal
          Amount                                                                                                           Value
                           1SHORT-TERM MUNICIPALS—continued
                            Georgia—continued
        $ 15,490,000        Fulton County, GA, Solar Eclipse (Series 2017-0007), 1.12% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 9/27/2018                                                                      $    15,490,000
             9,200,000      Heard County, GA Development Authority (Georgia Power Co.), (First Series 2007) Daily VRDNs,
                            1.580%, 8/1/2018                                                                                     9,200,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           248/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 250 of 586
             3,000,000      Kennesaw, GA Development Authority (Lakeside Vista Apartments), (Series 2004) Weekly
                            VRDNs (FNMA LOC), 1.060%, 8/2/2018                                                                         3,000,000
            18,370,000      Main Street Natural Gas, Inc., GA, (Series 2010 A2), 1.04% TOBs (Royal Bank of Canada LOC),
                            (SIFMA 7-day +0.100%), Optional Tender 8/1/2018                                                           18,370,000
            33,130,000      Monroe County, GA Development Authority (Florida Power &
                            Light Co.), (Series 2017) Daily VRDNs, 1.680%, 8/1/2018                                                   33,130,000
              400,000       Savannah, GA EDA (Home Depot, Inc.), (Series 1995A) Weekly VRDNs, 1.020%, 8/1/2018                           400,000
             4,605,000      Savannah, GA EDA (Home Depot, Inc.), (Series B) Weekly VRDNs (SunTrust Bank LOC),
                            1.020%, 8/1/2018                                                                                           4,605,000
             6,450,000      Willacoochee, GA Development Authority (Langboard, Inc.), (Series 1997) Weekly VRDNs (FHLB
                            of Atlanta LOC), 1.090%, 8/2/2018                                                                          6,450,000
                               TOTAL                                                                                                 167,455,000
                            Hawaii—0.2%
             4,600,000      Hawaii State Department of Budget & Finance (Queen's Health Systems), (2015 Series C)
                            VRENs, 1.390%, 8/2/2018                                                                                    4,600,000
                            Illinois—1.3%
             1,000,000      Illinois Development Finance Authority IDB (Apogee Enterprises, Inc.), (Series 2001) Weekly
                            VRDNs (Wells Fargo Bank, N.A. LOC), 1.100%, 8/2/2018                                                       1,000,000
             6,000,000      Illinois Development Finance Authority IDB (Toyal America, Inc.), (Series 1997) Weekly VRDNs
                            (MUFG Bank Ltd. LOC), 1.050%, 8/2/2018                                                                     6,000,000
             1,075,000      Illinois Development Finance Authority IDB (Val-Matic Valve & Manufacturing Corp.), (Series
                            2001) Weekly VRDNs (Bank of America N.A. LOC), 1.000%, 8/2/2018                                            1,075,000
            15,000,000      Illinois Educational Facilities Authority (Saint Xavier University), (Series 2002A) Weekly VRDNs
                            (FirstMerit Bank, N.A. LOC), 1.050%, 8/2/2018                                                             15,000,000
             6,930,000      Illinois Finance Authority (Saint Xavier University), (Series 2006) Weekly VRDNs (FirstMerit Bank,
                            N.A. LOC), 1.050%, 8/2/2018                                                                                6,930,000
             4,900,000      Illinois Finance Authority—Solid Waste (Kuusakoski US LLC), (Series 2013) Weekly VRDNs
                            (Nordea Bank AB LOC), 1.120%, 8/2/2018                                                                     4,900,000
              120,000       Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds (Series 2004 C-3)
                            Weekly VRDNs (FHLB of Chicago LIQ), 1.000%, 8/1/2018                                                         120,000




                                                              Annual Shareholder Report
                                                                           6

  Table of Contents


            Principal
            Amount                                                                                                               Value
                           1SHORT-TERM MUNICIPALS—continued
                            Illinois—continued
        $     235,000       Woodridge, DuPage, Will and Cook Counties, IL (Home Run Inn Frozen Foods Corp.), (Series
                            2005) Weekly VRDNs (JPMorgan Chase Bank, N.A. LOC), 1.030%, 8/2/2018                                 $       235,000
                               TOTAL                                                                                                  35,260,000
                            Indiana—1.6%
             6,525,000      Bloomington, IN EDRB (SY Henderson Court Investors, LP), (Series 2008: Henderson Court
                            Apartments) Weekly VRDNs
                            (FHLMC LOC), 1.060%, 8/2/2018                                                                              6,525,000
             1,000,000      Indiana Development Finance Authority (South Central Community Mental Health Centers, Inc.),
                            D/B/A Center for Behavioral Health (Series 2002) Weekly VRDNs (Wells Fargo Bank, N.A. LOC),
                            1.090%, 8/2/2018                                                                                           1,000,000
            12,720,000      Indianapolis, IN MFH (Nora Commons LP), (Series 2004A) Weekly VRDNs (U.S. Bank, N.A.
                            LOC), 1.060%, 8/2/2018                                                                                    12,720,000
            12,900,000      Indianapolis, IN MFH (Pedcor Investments-2006-LXXXVIII LP), (Series 2007A: Forest Ridge
                            Apartments) Weekly VRDNs (Citizens Bank, N.A., Providence LOC), 1.020%, 8/2/2018                          12,900,000
             5,000,000      Jasper County, IN EDA (T & M LP), (Series 2010A) Weekly VRDNs (AgriBank FCB LOC),
                            1.050%, 8/2/2018                                                                                           5,000,000
             6,000,000      Logansport, IN (Andersons Clymers Ethanol LLC), (Series 2006) Weekly VRDNs (CoBank, ACB
                            LOC), 1.050%, 8/2/2018                                                                                     6,000,000
                               TOTAL                                                                                                  44,145,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 249/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 251 of 586
                            Iowa—0.4%
             5,300,000      Iowa Finance Authority (Five Star Holdings LLC), (Series 2007) Weekly VRDNs (AgriBank FCB
                            LOC), 1.050%, 8/2/2018                                                                               5,300,000
             5,280,000      Iowa Finance Authority (Roorda Dairy, LLC), (Series 2007) Weekly VRDNs (AgriBank FCB LOC),
                            1.050%, 8/2/2018                                                                                     5,280,000
                               TOTAL                                                                                            10,580,000
                            Kentucky—0.2%
             1,845,000      Georgetown, KY (Georgetown College), (Series 2006) Weekly VRDNs (Fifth Third Bank,
                            Cincinnati LOC), 1.200%, 8/3/2018                                                                    1,845,000
             2,010,000      Kentucky Housing Corp. (Arbors of Madisonville Apartments LP), (Series 2007) Weekly VRDNs
                            (U.S. Bank, N.A. LOC), 1.210%, 8/2/2018                                                              2,010,000
              720,000       Somerset, KY Industrial Building (Wonderfuel LLC), (Series 2000) Weekly VRDNs (Comerica
                            Bank LOC), 1.060%, 8/2/2018                                                                             720,000
                               TOTAL                                                                                             4,575,000
                            Louisiana—3.1%
          18,000,000        Ascension Parish, LA (BASF Corp.), (Series 1995) Weekly VRDNs, 1.040%, 8/1/2018                     18,000,000
             7,000,000      Ascension Parish, LA (BASF Corp.), (Series 1997) Weekly VRDNs, 1.040%, 8/1/2018                      7,000,000
             4,630,000      Louisiana HFA (Emerald Point Apartments Partners, Ltd.), (Series 2007) Weekly VRDNs (FNMA
                            LOC), 1.060%, 8/2/2018                                                                               4,630,000




                                                             Annual Shareholder Report
                                                                        7

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Louisiana—continued
        $ 1,400,000         Port of New Orleans, LA (New Orleans Steamboat Co.), (Series 2000) Weekly VRDNs (FHLB of
                            Dallas LOC), 1.090%, 8/2/2018                                                                   $    1,400,000
          17,000,000        St. James Parish, LA (Nucor Steel Louisiana LLC), (Series 2010A-1) Weekly VRDNs (GTD by
                            Nucor Corp.), 1.030%, 8/1/2018                                                                      17,000,000
          35,775,000        St. James Parish, LA (Nucor Steel Louisiana LLC), (Series 2010B-1) Weekly VRDNs (GTD by
                            Nucor Corp.), 1.050%, 8/1/2018                                                                      35,775,000
                               TOTAL                                                                                            83,805,000
                            Maryland—0.3%
             1,045,000      Maryland State Economic Development Corp. (Canusa Hershman Recycling), (Series 2005A)
                            Weekly VRDNs (Wells Fargo Bank, N.A. LOC), 1.090%, 8/3/2018                                          1,045,000
             4,980,000      Maryland State Transportation Authority, Solar Eclipse 2017-0041, 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 10/25/2018                                                                     4,980,000
             1,400,000      Washington County, MD Economic Development Revenue Board (Packaging Services of
                            Maryland, Inc.), (Series 2006) Weekly VRDNs (Wells Fargo Bank, N.A. LOC), 1.140%, 8/2/2018           1,400,000
                               TOTAL                                                                                             7,425,000
                            Massachusetts—1.5%
             2,000,000      Leicester, MA, 2.50% BANs, 2/15/2019                                                                 2,010,144
          10,000,000        Massachusetts Development Finance Agency (Nantucket Electric Co.), (Series 2004), 1.65% CP
                            (GTD by Massachusetts Electric Co.), Mandatory Tender 8/10/2018                                     10,000,000
          13,300,000        Massachusetts Development Finance Agency (Nantucket Electric Co.), (Series 2007), 1.33% CP
                            (GTD by Massachusetts Electric Co.), Mandatory Tender 9/5/2018                                      13,300,000
             5,415,000      Massachusetts IFA (New England Power Co.), (Series 1992B),
                            1.35% CP, Mandatory Tender 9/7/2018                                                                  5,415,000
             5,803,000      Massachusetts IFA (New England Power Co.), (Series 1992B),
                            1.50% CP, Mandatory Tender 8/23/2018                                                                 5,803,000
             2,000,000      Massachusetts IFA (New England Power Co.), (Series 1992B),
                            1.60% CP, Mandatory Tender 8/10/2018                                                                 2,000,000
              830,000       Massachusetts Water Resources Authority, Tender Option Bond Trust Certificates (2016-XX1002)
                            Weekly VRDNs (Barclays Bank PLC LIQ), 0.960%, 8/2/2018                                                  830,000
                               TOTAL                                                                                            39,358,144

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            250/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 252 of 586
                            Michigan—5.6%
            20,710,000      Michigan State Housing Development Authority, (Series 2007C) Weekly VRDNs (JPMorgan
                            Chase Bank, N.A. LIQ), 1.000%, 8/1/2018                                                              20,710,000
            91,305,000      Michigan State Housing Development Authority, (Series 2007E) Weekly VRDNs (MUFG Bank
                            Ltd. LIQ), 1.000%, 8/1/2018                                                                          91,305,000
            30,080,000      Michigan State Housing Development Authority, (Series 2008A) Daily VRDNs (JPMorgan Chase
                            Bank, N.A. LIQ), 1.620%, 8/1/2018                                                                    30,080,000




                                                              Annual Shareholder Report
                                                                          8

  Table of Contents


            Principal
            Amount                                                                                                          Value
                           1SHORT-TERM MUNICIPALS—continued
                            Michigan—continued
        $     100,000       Michigan State Strategic Fund (B & C Leasing LLC), (Series 1999) Weekly VRDNs (Bank of
                            America N.A. LOC), 1.080%, 8/2/2018                                                             $       100,000
             2,270,000      Michigan State Strategic Fund (Stegner East Investments LLC) Weekly VRDNs (Comerica Bank
                            LOC), 1.190%, 8/2/2018                                                                                2,270,000
             1,800,000      Michigan State Strategic Fund (Universal Forest Products Eastern Division, Inc.), Series 2002
                            Weekly VRDNs (JPMorgan Chase Bank, N.A. LOC), 1.140%, 8/2/2018                                        1,800,000
             5,250,000      Michigan Strategic Fund (Greenville Venture Partners LLC), (Series 2018) Weekly VRDNs
                            (CoBank, ACB LOC), 1.050%, 8/2/2018                                                                   5,250,000
                               TOTAL                                                                                            151,515,000
                            Minnesota—0.4%
              200,000       Coon Rapids, MN (Assurance Mfg. Co., Inc.), (Series 1999) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.140%, 8/2/2018                                                                             200,000
             1,000,000      Faribault, MN IDA (Apogee Enterprises, Inc.), (Series 2001) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.100%, 8/2/2018                                                                           1,000,000
             2,000,000      Hennepin County, MN Housing and Redevelopment Authority (City Apartments at Loring Park),
                            (Series 2001) Weekly VRDNs
                            (FNMA LOC), 1.050%, 8/2/2018                                                                          2,000,000
             1,335,000      St. Anthony, MN (Landings at Silver Lake Village), (Series 2007) Weekly VRDNs (FHLB of Des
                            Moines LOC), 1.080%, 8/3/2018                                                                         1,335,000
             2,000,000      St. Louis Park, MN (Urban Park Apartments), (Series 2010A) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.070%, 8/3/2018                                                                           2,000,000
              975,000       St. Louis Park, MN (Urban Park Apartments), (Series 2010B) Weekly VRDNs (FHLB of Des
                            Moines LOC), 1.170%, 8/3/2018                                                                           975,000
             2,110,000      St. Paul, MN Port Authority (National Checking Co.), IDRB's (Series 1998A) Weekly VRDNs (U.S.
                            Bank, N.A. LOC), 1.140%, 8/2/2018                                                                     2,110,000
                               TOTAL                                                                                              9,620,000
                            Mississippi—0.2%
             5,755,000      Mississippi Home Corp. (Windsor Park Partners LP), (Series 2004-6) Weekly VRDNs (FNMA
                            LOC), 1.060%, 8/2/2018                                                                                5,755,000
                            Missouri—0.1%
             3,590,000      Kansas City, MO Water Revenue, Solar Eclipse (Series 2017-0016), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/30/2018                                                                  3,590,000
                            Montana—2.4%
            65,655,000      Missoula, MT Water System, Golden Blue (Series 2017-011) VRENs (Barclays Bank PLC
                            LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                                       65,655,000
                            Multi-State—8.2%
            19,000,000      Nuveen AMT-Free Municipal Credit Income Fund, (Series 4) Weekly VRDPs (Citibank NA, New
                            York LIQ), 1.040%, 8/2/2018                                                                          19,000,000
            79,000,000      Nuveen Municipal Credit Income Fund, (Series 3) Weekly VRDPs
                            (TD Bank, N.A. LIQ), 1.070%, 8/2/2018                                                                79,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            251/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 253 of 586
                                                             Annual Shareholder Report
                                                                         9

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            Multi-State—continued
        $ 41,000,000        Nuveen Quality Municipal Income Fund, (Series 1) Weekly VRDPs (Barclays Bank PLC LIQ),
                            1.090%, 8/2/2018                                                                                 $    41,000,000
          35,000,000        Nuveen Quality Municipal Income Fund, (Series 2) Weekly VRDPs (Barclays Bank PLC LIQ),
                            1.090%, 8/2/2018                                                                                      35,000,000
          48,000,000        Nuveen Quality Municipal Income Fund, (Series 2) Weekly VRDPs (Barclays Bank PLC LIQ),
                            1.090%, 8/2/2018                                                                                      48,000,000
                               TOTAL                                                                                             222,000,000
                            Nebraska—0.3%
             7,500,000      Stanton County, NE (Nucor Corp.), (Series 1996) Weekly VRDNs, 1.070%, 8/1/2018                         7,500,000
             1,475,000      Stanton County, NE (Nucor Corp.), (Series 1998) Weekly VRDNs, 1.070%, 8/1/2018                         1,475,000
                               TOTAL                                                                                               8,975,000
                            Nevada—1.5%
          15,000,000        Clark County, NV Airport System, Subordinate Lien Revenue Bonds (Series 2011 B-1) Weekly
                            VRDNs (Citibank NA, New York LOC), 0.940%, 8/1/2018                                                   15,000,000
             3,645,000      Clark County, NV, Solar Eclipse (Series 2017-0025), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional
                            Tender 9/20/2018                                                                                       3,645,000
             1,875,000      Director of the State of Nevada Department of Business and Industry (575 Mill Street LLC),
                            IDRBs (Series 1998A) Weekly VRDNs (Manufacturers & Traders Trust Co., Buffalo, NY LOC),
                            1.230%, 8/2/2018                                                                                       1,875,000
          16,415,000        Nevada Housing Division (Vista Creek Apartments, LLC), (Series 2007) Weekly VRDNs (FHLB of
                            San Francisco LOC), 1.020%, 8/2/2018                                                                  16,415,000
             3,995,000      Nevada State Highway Revenue, Solar Eclipse (Series 2017-0018), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 9/6/2018                                                                    3,995,000
                               TOTAL                                                                                              40,930,000
                            New Hampshire—1.1%
          10,000,000        New Hampshire Business Finance Authority (New England Power Co.), (Series 1990B), 1.66%
                            CP, Mandatory Tender 8/16/2018                                                                        10,000,000
             3,300,000      New Hampshire Business Finance Authority (New England Power Co.), PCRBs (1990 Series A),
                            1.33% CP, Mandatory Tender 9/5/2018                                                                    3,300,000
          16,260,000        New Hampshire Business Finance Authority (New England Power Co.), PCRBs (1990 Series A),
                            1.65% CP, Mandatory Tender 8/10/2018                                                                  16,260,000
                               TOTAL                                                                                              29,560,000
                            New Jersey—6.8%
             6,375,675      Absecon, NJ, 2.625% BANs, 8/1/2019                                                                     6,414,694
             2,640,000      Burlington, NJ, 3.00% BANs, 6/4/2019                                                                   2,661,754
             2,000,000      Delaware Township, NJ, 2.75% BANs, 7/25/2019                                                           2,014,418




                                                             Annual Shareholder Report
                                                                        10

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            New Jersey—continued
        $ 20,940,000        Garden State Preservation Trust, NJ (New Jersey State), Tender Option Bond Trust Receipts
                            (2016-ZF0416) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan Chase Bank,
                            N.A. LIQ), 1.140%, 8/2/2018                                                                      $    20,940,000
             8,037,375      Holmdel Township, NJ, 3.00% BANs, 5/10/2019                                                            8,098,833

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             252/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 254 of 586
             4,980,000      Jersey City, NJ, 2.50% BANs, 12/7/2018                                                                   4,996,329
             3,423,072      Kenilworth, NJ, 2.50% BANs, 12/7/2018                                                                    3,433,701
             6,130,000      Keyport Borough, NJ, 3.00% BANs, 4/26/2019                                                               6,174,998
             2,091,220      Lavallette Borough, NJ, (Series 2018A), 2.75% BANs, 7/30/2019                                            2,106,548
             9,612,097      Leonia, NJ, 2.75% BANs, 2/15/2019                                                                        9,670,552
             4,851,865      Linwood, NJ, 2.75% BANs, 7/23/2019                                                                       4,888,024
             7,720,000      Little Falls Township, NJ, 2.50% BANs, 12/14/2018                                                        7,743,871
             3,650,000      Middletown Township, NJ, 2.75% BANs, 6/26/2019                                                           3,674,182
             2,139,000      Milltown, NJ, (Series 2017A), 2.50% BANs, 12/19/2018                                                     2,145,450
             3,432,500      Neptune Township, NJ, 2.25% BANs, 9/4/2018                                                               3,435,655
             3,990,000      New Jersey EDA (Baptist Home Society of New Jersey) Weekly VRDNs (Valley National Bank,
                            Passaic, NJ LOC), 1.110%, 8/2/2018                                                                       3,990,000
              480,000       New Jersey EDA (Geriatric Services Housing Corp., Inc.—(CNJJHA Assisted Living)), (Series
                            2001) Weekly VRDNs (Valley National Bank, Passaic, NJ LOC), 1.340%, 8/1/2018                               480,000
             3,145,000      New Jersey EDA (Rose Hill Associates LLC), (Series 2000) Weekly VRDNs (TD Bank, N.A.
                            LOC), 1.150%, 8/3/2018                                                                                   3,145,000
             1,440,000      New Jersey EDA (Temple Emanuel of the Pascack Valley), (Series 2001) Weekly VRDNs (U.S.
                            Bank, N.A. LOC), 1.190%, 8/3/2018                                                                        1,440,000
             4,315,000      New Jersey Health Care Facilities Financing Authority (Christian Health Care Center), (Series
                            1997) Weekly VRDNs (Valley National Bank, Passaic, NJ LOC), 1.080%, 8/1/2018                             4,315,000
             4,995,000      New Jersey Health Care Facilities Financing Authority (Christian Health Care Center), (Series A-
                            2) Weekly VRDNs (Valley National Bank, Passaic, NJ LOC), 1.140%, 8/2/2018                                4,995,000
             4,942,300      North Plainfield, NJ, 2.50% BANs, 12/13/2018                                                             4,956,928
             5,567,084      Point Pleasant Beach, NJ, 3.00% BANs, 4/18/2019                                                          5,607,118
             3,420,300      Riverside Township, NJ, 2.25% BANs, 11/7/2018                                                            3,425,530
             3,744,500      Runnemede, NJ, (Series A), 2.25% BANs, 11/13/2018                                                        3,753,230
             7,320,000      Somers Point, NJ, 2.50% BANs, 12/5/2018                                                                  7,347,391
             6,000,000      South River, NJ, 2.50% BANs, 12/11/2018                                                                  6,020,288
             3,886,895      Southampton Township, NJ, (Series A), 3.00% BANs, 7/15/2019                                              3,925,059
             5,512,376      Union Beach, NJ, 2.50% BANs, 2/25/2019                                                                   5,537,071
          16,362,582        Union Township, NJ (Union County), 3.00% BANs, 2/5/2019                                                 16,478,699
             3,600,000      West Long Branch, NJ, 2.50% BANs, 12/14/2018                                                             3,609,147
             3,200,000      West Orange Township, NJ, 2.50% BANs, 12/21/2018                                                         3,209,785




                                                              Annual Shareholder Report
                                                                           11

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           1SHORT-TERM MUNICIPALS—continued
                            New Jersey—continued
        $ 4,000,000         Willingboro Township, NJ, 2.25% BANs, 8/8/2018                                                     $     4,000,567
             9,495,516      Wood-Ridge Borough, NJ, 2.50% BANs, 2/8/2019                                                             9,537,021
                               TOTAL                                                                                               184,171,843
                            New Mexico—0.1%
             3,400,000      Albuquerque, NM IDRB (El Encanto, Inc.), (Series 1999) Weekly VRDNs (Wells Fargo Bank, N.A.
                            LOC), 1.090%, 8/2/2018                                                                                   3,400,000
              150,000       Los Lunas Village, NM (Wall Colmonoy Corp.), (Series 1998) Weekly VRDNs (Bank of America
                            N.A. LOC), 1.210%, 8/1/2018                                                                                150,000
                               TOTAL                                                                                                 3,550,000
                            New York—6.7%
             3,372,529      Argyle, NY CSD, 3.00% BANs, 6/6/2019                                                                     3,400,509
          11,979,694        Gananda, NY CSD, 3.00% BANs, 6/21/2019                                                                  12,099,762

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               253/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 255 of 586
             4,675,000      Harrisville, NY CSD, 2.75% BANs, 6/28/2019                                                            4,706,160
             5,590,000      Hempstead (town), NY IDA MFH (Hempstead Village Housing Associates LP), (Series 2006)
                            Weekly VRDNs (FNMA LOC), 1.050%, 8/2/2018                                                             5,590,000
             9,795,095      Lyons, NY CSD, 2.75% BANs, 6/28/2019                                                                  9,869,177
             3,775,000      MTA Transportation Revenue, Tender Option Bond Trust Receipts (Series 2018-XM0674) Weekly
                            VRDNs (Bank of America N.A. LIQ), 1.090%, 8/2/2018                                                    3,775,000
             4,814,000      Madison, NY CSD, 2.00% BANs, 8/16/2018                                                                4,815,563
             4,105,000      New Rochelle, NY IDA (180 Union Avenue Owner LP), (Series 2006: West End Phase I Facility)
                            Weekly VRDNs
                            (Citibank NA, New York LOC), 1.040%, 8/2/2018                                                         4,105,000
             6,385,000      New York City, NY Municipal Water Finance Authority, (Fiscal 2015 Subseries BB-1) Daily VRDNs
                            (Bank of America N.A. LIQ), 1.490%, 8/1/2018                                                          6,385,000
          10,130,000        New York City, NY Transitional Finance Authority, Future Tax Secured Bonds (2003 Subseries C-
                            5) Daily VRDNs (Bank of America N.A. LIQ), 1.490%, 8/1/2018                                          10,130,000
             1,500,000      New York City, NY, (Fiscal 2014 Series I, Subseries I-2) Daily VRDNs (JPMorgan Chase Bank,
                            N.A. LIQ), 1.500%, 8/1/2018                                                                           1,500,000
          24,880,000        New York State Energy Research & Development Authority (National Grid Generation LLC),
                            (1997 Series A) Weekly VRDNs (NatWest Markets PLC LOC), 1.050%, 8/1/2018                             24,880,000
          18,200,000        New York State Environmental Facilities Corp. Sewer & Solid Waste Disposal (Waste
                            Management, Inc.), (Series 2002B) Weekly VRDNs (JPMorgan Chase Bank, N.A. LOC), 0.930%,
                            8/2/2018                                                                                             18,200,000
             9,305,000      New York State HFA (350 West 43rd Street), (2002 Series A) Daily VRDNs (Landesbank Hessen-
                            Thuringen LOC), 1.550%, 8/1/2018                                                                      9,305,000
          25,000,000        New York State HFA (455 West 37th Street), (2007 Series A) Daily VRDNs (Landesbank Hessen-
                            Thuringen LOC), 1.550%, 8/1/2018                                                                     25,000,000




                                                             Annual Shareholder Report
                                                                         12

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            New York—continued
        $ 21,250,000        New York State HFA (Midtown West B LLC), (Series 2008A: 505 West 37th Street) Daily VRDNs
                            (Landesbank Hessen-Thuringen LOC), 1.550%, 8/1/2018                                             $    21,250,000
          10,300,000        New York State HFA (Midtown West B LLC), (Series 2009A: 505 West 37th Street Housing) Daily
                            VRDNs (Landesbank Hessen-Thuringen LOC), 1.540%, 8/1/2018                                            10,300,000
             2,991,600      Oriskany, NY CSD, 2.75% BANs, 7/12/2019                                                               3,012,384
             2,600,000      Whitesboro, NY CSD, 2.75% BANs, 6/28/2019                                                             2,618,485
                               TOTAL                                                                                            180,942,040
                            North Carolina—1.1%
          24,100,000        Hertford County, NC Industrial Facilities & PCFA (Nucor Corp.), (Series 2000A) Weekly VRDNs,
                            1.080%, 8/1/2018                                                                                     24,100,000
               30,000       Robeson County, NC Industrial Facilities & PCFA (Rempac Foam Corp.), (Series 1999) Weekly
                            VRDNs (JPMorgan Chase Bank, N.A. LOC), 1.040%, 8/2/2018                                                 30,000
             6,800,000      Union County, NC Enterprise Systems, Solar Eclipse (Series 2017-0051), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 8/30/2018                                                            6,800,000
                               TOTAL                                                                                             30,930,000
                            North Dakota—1.1%
          30,000,000        Grand Forks County, ND (J. R. Simplot Co.), (Series 2011) Weekly VRDNs (Cooperatieve
                            Rabobank UA LOC), 1.080%, 8/1/2018                                                                   30,000,000
                            Ohio—2.7%
             7,500,000      Akron, OH, 3.00% BANs, 12/12/2018                                                                     7,538,998
             2,342,000      Bay Village, OH, 3.00% BANs, 6/7/2019                                                                 2,361,493
          14,000,000        Lucas County, OH (ProMedica Healthcare Obligated Group), Golden Blue (Series 2018-002)
                            VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                              14,000,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            254/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 256 of 586
          30,470,000        Middletown, OH (Premier Health Partners Obligated Group), Golden Blue (Series 2017-003)
                            VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                               30,470,000
             8,600,000      Ohio State Higher Educational Facility Commission (University Hospitals Health System, Inc.),
                            Golden Blue (Series 2017-006) VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            1.120%, 8/2/2018                                                                                       8,600,000
              940,000       Summit County, OH IDA (AESCO, Inc.), (Series 2001) Weekly VRDNs (FirstMerit Bank, N.A.
                            LOC), 1.090%, 8/2/2018                                                                                    940,000
              320,000       Summit County, OH IDA (Wintek Ltd.), Variable Rate IDRB's (Series 1998A) Weekly VRDNs
                            (FirstMerit Bank, N.A. LOC), 1.090%, 8/2/2018                                                             320,000
             2,630,000      Tiffin, OH, 3.00% BANs, 6/21/2019                                                                      2,652,879
             7,000,000      Toledo-Lucas County, OH Port Authority (Van Deurzen Dairy LLC), (Series 2006) Weekly VRDNs
                            (AgriBank FCB LOC), 1.050%, 8/2/2018                                                                   7,000,000
                               TOTAL                                                                                              73,883,370




                                                              Annual Shareholder Report
                                                                         13

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Oregon—1.5%
        $ 20,000,000        Oregon State Housing and Community Services Department, (2015 Series C) Weekly VRDNs
                            (State Street Bank and Trust Co. LIQ), 0.990%, 8/2/2018                                           $   20,000,000
          10,000,000        Port of Morrow, OR (Threemile Canyon Farms LLC), (Series 2001A) Weekly VRDNs
                            (Cooperatieve Rabobank UA LOC), 1.050%, 8/2/2018                                                      10,000,000
          10,000,000        Port of Morrow, OR (Threemile Canyon Farms LLC), (Series 2001C) Weekly VRDNs
                            (Cooperatieve Rabobank UA LOC), 1.050%, 8/2/2018                                                      10,000,000
                               TOTAL                                                                                              40,000,000
                            Pennsylvania—0.9%
             2,955,000      Allegheny County, PA IDA (Carnegie Museums of Pittsburgh), (Series of 2002) Weekly VRDNs
                            (Citizens Bank of Pennsylvania LOC), 0.980%, 8/2/2018                                                  2,955,000
             5,000,000      Berks County, PA Municipal Authority (Tower Health), Golden Blue (Series 2018-001) VRENs
                            (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                      5,000,000
             5,000,000      Butler County, PA General Authority (South Park School District), (Series 2011) Weekly VRDNs
                            (Assured Guaranty Municipal Corp. INS)/(PNC Bank, N.A. LIQ), 1.000%, 8/2/2018                          5,000,000
          11,000,000        Montgomery County, PA IDA (Lonza, Inc.), (Series 2000) Weekly VRDNs (Landesbank Hessen-
                            Thuringen LOC), 1.040%, 8/2/2018                                                                      11,000,000
                               TOTAL                                                                                              23,955,000
                            Rhode Island—0.1%
             3,205,000      Rhode Island State Health and Educational Building Corp. (CVS-Highlander Charter School, Inc.),
                            (Series 2007) Weekly VRDNs (Citizens Bank, N.A., Providence LOC), 1.040%, 8/1/2018                     3,205,000
                            South Carolina—1.2%
          10,500,000        Berkeley County, SC IDB (Nucor Corp.) Weekly VRDNs, 1.070%, 8/1/2018                                  10,500,000
          10,000,000        Berkeley County, SC IDB (Nucor Corp.), (Series 1997) Weekly VRDNs, 1.070%, 8/1/2018                   10,000,000
             4,840,000      Berkeley County, SC School District, Solar Eclipse (Series 2017-0030), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/16/2018                                                                   4,840,000
             6,000,000      Lexington County, SC School District No. 001 (South Carolina School District Credit
                            Enhancement Program), Solar Eclipse (Series 2017-0058), 1.09% TOBs (GTD by South Carolina
                            School District Credit Enhancement Program)/(U.S. Bank, N.A. LIQ), Optional Tender 8/2/2018            6,000,000
             1,305,000      South Carolina Jobs-EDA (ACI Industries LLC), (Series 2007) Weekly VRDNs (Bank of America
                            N.A. LOC), 1.140%, 8/2/2018                                                                            1,305,000
                               TOTAL                                                                                              32,645,000
                            South Dakota—0.1%
             3,000,000      South Dakota Value Added Finance Authority (Prairie Gold Dairy LLC), (Series 2004) Weekly
                            VRDNs (CoBank, ACB LOC), 1.050%, 8/2/2018                                                              3,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              255/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 257 of 586
                                                              Annual Shareholder Report
                                                                          14

  Table of Contents


          Principal
          Amount                                                                                                                Value
                           1SHORT-TERM MUNICIPALS—continued
                            Tennessee—1.1%
        $ 25,000,000        Memphis-Shelby County, TN Industrial Development Board—PCRB (Nucor Steel Memphis, Inc.),
                            (Series 2007) Weekly VRDNs (GTD by Nucor Corp.), 1.070%, 8/1/2018                                   $   25,000,000
             5,000,000      Metropolitan Government Nashville & Davidson County, TN HEFA (Meharry Medical College),
                            (Series 2009) Weekly VRDNs (Fifth Third Bank, Cincinnati LOC), 1.200%, 8/3/2018                          5,000,000
                               TOTAL                                                                                                30,000,000
                            Texas—18.1%
             9,950,000      Austin, TX Airport System (Austin, TX), (Series 2005-3) Weekly VRDNs (Sumitomo Mitsui
                            Banking Corp. LOC), 0.980%, 8/2/2018                                                                     9,950,000
          25,000,000        Brazos River Harbor, TX Navigation District of Brazoria County (BASF Corp.), (Series 1996)
                            Weekly VRDNs, 1.040%, 8/1/2018                                                                          25,000,000
          15,800,000        Brazos River Harbor, TX Navigation District of Brazoria County (BASF Corp.), (Series 1997)
                            Weekly VRDNs, 1.040%, 8/1/2018                                                                          15,800,000
          20,000,000        Calhoun, TX Port Authority (BP PLC), (Series 1998) Weekly VRDNs, 1.040%, 8/1/2018                       20,000,000
             2,950,000      Dalhart, TX Economic Development Corp. (Northside Farms LLC), (Series 2005) Weekly VRDNs
                            (AgriBank FCB LOC), 1.050%, 8/2/2018                                                                     2,950,000
             2,100,000      Dallam County, TX Industrial Development Corp. (Consolidated Dairy Management LLC), (Series
                            2007) Weekly VRDNs (Wells Fargo Bank, N.A. LOC), 1.050%, 8/2/2018                                        2,100,000
             4,760,000      Dallas-Fort Worth, TX International Airport, (Golden Blue Series 2018-014) VRENs (Barclays
                            Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.170%, 8/2/2018                                                  4,760,000
             4,965,000      Dallas-Fort Worth, TX International Airport, Golden Blue 2018-011 VRENs (Barclays Bank PLC
                            LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                                           4,965,000
          20,275,000        El Paso County, TX Hospital District, (Series 2017-XM0525) Weekly VRDNs (Assured Guaranty
                            Corp. INS)/(JPMorgan Chase Bank, N.A. LIQ), 1.090%, 8/2/2018                                            20,275,000
             7,000,000      Gulf Coast, TX Waste Disposal Authority (Exxon Capital Ventures, Inc.), (Series 2003) Daily
                            VRDNs (GTD by Exxon Mobil Corp.), 1.530%, 8/1/2018                                                       7,000,000
          14,070,000        Harris County, TX Cultural Education Facilities Finance Corp. (Memorial Hermann Health
                            System), Floating Rate Certificates (Series 2018-010) VRENs (Barclays Bank PLC LIQ)/(Barclays
                            Bank PLC LOC), 1.120%, 8/2/2018                                                                         14,070,000
          11,200,000        Harris County, TX HFDC (Methodist Hospital, Harris County, TX), (Subseries 2008A-1) Daily
                            VRDNs, 1.540%, 8/1/2018                                                                                 11,200,000
             4,000,000      Jewett, TX Economic Development Corporation (Nucor Corp.), (Series 2003) Weekly VRDNs,
                            1.070%, 8/1/2018                                                                                         4,000,000
          31,140,000        Pasadena, TX ISD, (Series 2005-B) Weekly VRDNs (JPMorgan Chase Bank, N.A. LIQ), 0.980%,
                            8/2/2018                                                                                                31,140,000
          12,500,000        Port Arthur Navigation District, TX IDC (Air Products &
                            Chemicals, Inc.), (Series 2002) Weekly VRDNs, 0.960%, 8/1/2018                                          12,500,000




                                                              Annual Shareholder Report
                                                                          15

  Table of Contents


          Principal
          Amount                                                                                                                Value
                           1SHORT-TERM MUNICIPALS—continued
                            Texas—continued
        $ 68,625,000        Port of Corpus Christi Authority of Nueces County, TX (Flint Hills Resources LLC), (Series 2002A)
                            Weekly VRDNs (GTD by Flint Hills Resources LLC), 1.040%, 8/1/2018                                   $   68,625,000
          12,500,000        Port of Corpus Christi Authority of Nueces County, TX (Flint Hills Resources LLC), (Series 2003)
                            Weekly VRDNs (GTD by Flint Hills Resources LLC), 1.080%, 8/1/2018                                       12,500,000
          30,750,000        Port of Corpus Christi Authority of Nueces County, TX (Flint Hills Resources LLC), (Series 2006)
                            Weekly VRDNs (GTD by Flint Hills Resources LLC), 1.080%, 8/1/2018                                       30,750,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               256/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 258 of 586
          33,600,000        Port of Corpus Christi Authority of Nueces County, TX (Flint Hills Resources LLC), (Series 2007)
                            Weekly VRDNs (GTD by Flint Hills Resources LLC), 1.080%, 8/1/2018                                       33,600,000
          15,000,000        Texas State Department of Housing & Community Affairs (Onion Creek Housing Partners Ltd.),
                            (Series 2007) Weekly VRDNs
                            (FNMA LOC), 1.060%, 8/2/2018                                                                            15,000,000
         128,650,000        Texas State, 4.00% TRANs, 8/30/2018                                                                    128,894,309
          15,000,000        Texas State, Veterans Bonds (Series 2016) Weekly VRDNs (Landesbank Hessen-Thuringen
                            LIQ), 0.950%, 8/1/2018                                                                                  15,000,000
                               TOTAL                                                                                               490,079,309
                            Utah—0.0%
              860,000       Salt Lake County, UT Training Facilities (Community Foundation For The Disabled, Inc.), (Series
                            2000) Weekly VRDNs (Wells Fargo Bank Northwest, N.A. LOC), 1.090%, 8/2/2018                                860,000
                            Virginia—1.7%
          15,725,000        Arlington County, VA IDA (Gates of Ballston Apartments), (Series 2005) Weekly VRDNs (PNC
                            Bank, N.A. LOC), 1.000%, 8/1/2018                                                                       15,725,000
             7,800,000      Arlington County, VA IDA (Westover Apartments, LP), (Series 2011A) Weekly VRDNs (FHLMC
                            LOC), 1.000%, 8/2/2018                                                                                   7,800,000
             3,100,000      Blackrock Virginia Municipal Bond Trust, (Series W-7) Weekly VRDPs (Citibank NA, New York
                            LIQ), 1.090%, 8/2/2018                                                                                   3,100,000
             8,700,000      King George County IDA, VA (Birchwood Power Partners, L.P.), (Series 1995) Daily VRDNs
                            (Mizuho Bank Ltd. LOC), 1.570%, 8/1/2018                                                                 8,700,000
             9,300,000      King George County IDA, VA (Birchwood Power Partners, L.P.), (Series 1997) Daily VRDNs
                            (Mizuho Bank Ltd. LOC), 1.570%, 8/1/2018                                                                 9,300,000
             2,200,000      Metropolitan Washington, DC Airports Authority, (Series 2011A-2) Weekly VRDNs (Royal Bank of
                            Canada LOC), 0.980%, 8/2/2018                                                                            2,200,000
                               TOTAL                                                                                                46,825,000
                            Washington—1.4%
             2,035,000      Kitsap County, WA IDC (Cara Land Co., LLC), (Series 2006) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.140%, 8/2/2018                                                                              2,035,000
             4,960,000      Seattle, WA Drain & Wastewater, Solar Eclipse (2017-0028) Daily VRDNs (U.S. Bank, N.A. LIQ),
                            1.470%, 8/1/2018                                                                                         4,960,000
             2,310,000      Washington State EDFA (Mesa Dairy, LLC), (Series 2007E) Weekly VRDNs (Bank of the West,
                            San Francisco, CA LOC), 1.050%, 8/2/2018                                                                 2,310,000




                                                              Annual Shareholder Report
                                                                          16

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           1SHORT-TERM MUNICIPALS—continued
                            Washington—continued
        $ 8,300,000         Washington State Housing Finance Commission (Inglenook
                            Court LLC), (Series 1995) Weekly VRDNs (FHLMC LOC), 0.990%, 8/1/2018                               $     8,300,000
          20,790,000        Washington State Housing Finance Commission (Merrill Gardens at Renton Centre, LLC), Series
                            2004A) Weekly VRDNs (FNMA LOC), 0.980%, 8/2/2018                                                        20,790,000
                               TOTAL                                                                                                38,395,000
                            West Virginia—0.2%
             6,580,000      Wood County, WV County Commission (Waste Management of West Virginia, Inc.), (Series
                            2003A) Weekly VRDNs (Bank of America N.A. LOC), 0.940%, 8/1/2018                                         6,580,000
                            Wisconsin—1.0%
             1,000,000      Wausau, WI IDA (Apogee Enterprises, Inc.), (Series 2002) Weekly VRDNs (Wells Fargo Bank,
                            N.A. LOC), 1.100%, 8/2/2018                                                                              1,000,000
             1,160,000      West Bend, WI IDA (Jackson Concrete, Inc.), (Series 2006) Weekly VRDNs (U.S. Bank, N.A.
                            LOC), 1.140%, 8/2/2018                                                                                   1,160,000
             3,655,000      Wisconsin State Public Finance Authority (Birchwood Properties LP), (Series 2016) Weekly
                            VRDNs (FHLB of Des Moines LOC), 1.160%, 8/2/2018                                                         3,655,000
          22,000,000        Wisconsin State, Clippers (Series 2009-36), 1.12% TOBs (State Street Bank and Trust Co. LIQ),
                            Optional Tender 9/6/2018                                                                                22,000,000
                               TOTAL                                                                                                27,815,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               257/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 259 of 586
                                   TOTAL INVESTMENT IN SECURITIES—99.9%
                                   (AT AMORTIZED COST)2                                                                                           2,711,755,706
                                   OTHER ASSETS AND LIABILITIES - NET—0.1%3                                                                           3,809,959
                                   TOTAL NET ASSETS—100%                                                                                        $2,715,565,665
  Securities that are subject to the federal alternative minimum tax (AMT) represent 61.2% of the portfolio as calculated based upon total market value
  (percentage is unaudited).
  1      Current rate and current maturity or next reset date shown for floating rate notes and variable rate notes/demand instruments. Certain variable rate
         securities are not based on a published reference rate and spread but are determined by the issuer or agent and are based on current market
         conditions. These securities do not indicate a reference rate and spread in their description above.
  2      Also represents cost for federal tax purposes.
  3      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.




                                                                    Annual Shareholder Report
                                                                                 17

  Table of Contents



  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.

  The following acronyms are used throughout this portfolio:
  AMT             —Alternative Minimum Tax
  BANs            —Bond Anticipation Notes
  CP              —Commercial Paper
  CSD             —Central School District
  EDA             —Economic Development Authority
  EDFA            —Economic Development Finance Authority
  EDRB            —Economic Development Revenue Bond
  FHLB            —Federal Home Loan Bank
  FHLMC           —Federal Home Loan Mortgage Corporation
  FNMA            —Federal National Mortgage Association
  GTD             —Guaranteed
  HEFA            —Health and Education Facilities Authority
  HFA             —Housing Finance Authority
  HFDC            —Health Facility Development Corporation
  IDA             —Industrial Development Authority
  IDB             —Industrial Development Bond
  IDC             —Industrial Development Corporation
  IDRB(s)         —Industrial Development Revenue Bond(s)
  IFA             —Industrial Finance Authority
  INS             —Insured
  ISD             —Independent School District
  LIQ             —Liquidity Agreement
  LOC             —Letter of Credit
  MFH             —Multi-Family Housing
  PCFA            —Pollution Control Finance Authority
  PCR             —Pollution Control Revenue
  PCRB            —Pollution Control Revenue Bond

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  258/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 260 of 586
  PUTTERs         —Puttable Tax-Exempt Receipts
  SIFMA           —Securities Industry and Financial Markets Association
  TOBs            —Tender Option Bonds
  TRANs           —Tax and Revenue Anticipation Notes
  VRDNs           —Variable Rate Demand Notes
  VRDPs           —Variable Rate Demand Preferreds
  VRENs           —Variable Rate Extendible Notes

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               18

  Table of Contents


  Financial Highlights – Automated Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                             Year Ended July 31,                  Period
                                                                                                                                                  Ended
                                                                                                       20181         20172         2016         7/31/20153
  Net Asset Value, Beginning of Period                                                                      $1.00       $1.00         $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                                     0.007       0.002        0.0004             0.0004
  Net realized gain                                                                                       0.0004        0.001        0.0004             0.0004
       TOTAL FROM INVESTMENT OPERATIONS                                                                     0.007       0.003        0.0004             0.0004
  Less Distributions:
  Distributions from net investment income                                                                (0.007)      (0.002)     (0.000)4           (0.000)4
  Distributions from net realized gain                                                                   (0.000)4      (0.001)     (0.000)4                     —
       TOTAL DISTRIBUTIONS                                                                                (0.007)      (0.003)     (0.000)4           (0.000)4
  Net Asset Value, End of Period                                                                            $1.00       $1.00         $1.00              $1.00
  Total Return5                                                                                            0.77%       0.29%         0.06%             0.00%6
  Ratios to Average Net Assets:
  Net expenses                                                                                             0.55%       0.61%        0.28%7             0.15%8
  Net investment income                                                                                    0.81%       0.23%         0.01%             0.01%8
  Expense waiver/reimbursement9                                                                            0.10%        0.11%        0.53%             0.66%8
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                                $48,952         $010          $010               $010

  1      Effective September 28, 2017, Trust Shares were re-designated as Automated Shares.
  2      Certain ratios included above in Ratios to Average Net Assets and per share amounts may be inflated or deflated as compared to the fee structure for
         each respective share class as a result of daily systematic allocations being rounded to the nearest penny for fund level income, expense and
         realized/unrealized gain/loss amounts. Such differences are immaterial.
  3      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  4      Represents less than $0.001.
  5      Based on net asset value. Total returns for periods of less than one year are not annualized.
  6      Represents less than 0.01%.
  7      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio for the year ended July 31, 2016, was
         0.28% after taking into account this expense reduction.
  8      Computed on an annualized basis.
  9      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.
  10     Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               259/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 261 of 586
                                                                     Annual Shareholder Report
                                                                                  19

  Table of Contents


  Financial Highlights – Investment Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                             Year Ended July 31,                     Period
                                                                                                                                                     Ended
                                                                                                    2018              2017          2016           7/31/20151
  Net Asset Value, Beginning of Period                                                                    $1.00             $1.00      $1.00                 $1.00
  Income From Investment Operations:
  Net investment income                                                                                   0.005             0.001      0.0002            0.0002
  Net realized gain                                                                                      0.0002             0.001      0.0002            0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                                    0.005             0.002      0.0002            0.0002
  Less Distributions:
  Distributions from net investment income                                                               (0.005)          (0.001)    (0.000)2           (0.000)2
  Distributions from net realized gain                                                               (0.000)2             (0.001)    (0.000)2                   —
      TOTAL DISTRIBUTIONS                                                                                (0.005)          (0.002)    (0.000)2           (0.000)2
  Net Asset Value, End of Period                                                                          $1.00             $1.00      $1.00                 $1.00
  Total Return3                                                                                          0.54%             0.17%       0.06%             0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                           0.78%             0.76%      0.53%5             0.15%6
  Net investment income                                                                                  0.46%             0.11%       0.01%             0.01%6
  Expense waiver/reimbursement7                                                                          0.13%             0.16%       0.38%             0.76%6
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                            $40,219              $68,690    $56,319                   $08


  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio for the year ended July 31, 2016, was
         0.53% after taking into account this expense reduction.
  6      Computed on an annualized basis.
  7      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.
  8      Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                                  20

  Table of Contents


  Financial Highlights – Wealth Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                       2018             2017                   2016             2015              2014
  Net Asset Value, Beginning of Period                                            $1.00          $1.00                    $1.00            $1.00             $1.00

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   260/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 262 of 586
  Income From Investment Operations:
  Net investment income                                                         0.011             0.001                0.001            0.0001          0.0001
  Net realized gain                                                            0.0001             0.001                0.0001           0.0001          0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                          0.011             0.002                0.001            0.0001          0.0001
  Less Distributions:
  Distributions from net investment income                                    (0.011)            (0.001)              (0.001)         (0.000)1        (0.000)1
  Distributions from net realized gain                                       (0.000)1            (0.001)             (0.000)1         (0.000)1        (0.000)1
      TOTAL DISTRIBUTIONS                                                     (0.011)            (0.002)              (0.001)         (0.000)1        (0.000)1
  Net Asset Value, End of Period                                                $1.00             $1.00                $1.00            $1.00            $1.00
  Total Return2                                                                1.12%             0.72%                 0.17%            0.01%           0.02%
  Ratios to Average Net Assets:
  Net expenses                                                                 0.21%             0.21%                0.17%3            0.14%           0.16%
  Net investment income                                                        1.10%             0.64%                 0.11%            0.01%           0.01%
  Expense waiver/reimbursement4                                                0.10%             0.11%                 0.14%            0.16%           0.14%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                 $1,163,568         $667,169              $1,003,993       $1,037,940     $1,242,908

  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio for the year ended July 31, 2016, was
         0.17% after taking into account this expense reduction.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               21

  Table of Contents


  Financial Highlights – Service Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                                2018             2017              2016            2015          2014
  Net Asset Value, Beginning of Period                                                  $1.00              $1.00            $1.00          $1.00         $1.00
  Income From Investment Operations:
  Net investment income                                                                 0.008              0.004           0.0001         0.0001        0.0001
  Net realized gain                                                                     0.0001             0.001           0.0001         0.0001        0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                                  0.008              0.005           0.0001         0.0001        0.0001
  Less Distributions:
  Distributions from net investment income                                            (0.008)          (0.004)           (0.000)1       (0.000)1      (0.000)1
  Distributions from net realized gain                                               (0.000)1          (0.001)           (0.000)1       (0.000)1      (0.000)1
      TOTAL DISTRIBUTIONS                                                             (0.008)          (0.005)           (0.000)1       (0.000)1      (0.000)1


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               261/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 263 of 586
  Net Asset Value, End of Period                                                       $1.00           $1.00             $1.00           $1.00           $1.00
  Total Return2                                                                       0.87%           0.47%             0.08%           0.01%           0.02%
  Ratios to Average Net Assets:
  Net expenses                                                                        0.46%           0.46%             0.25%3          0.14%           0.16%
  Net investment income                                                               0.84%           0.39%             0.03%           0.01%           0.01%
  Expense waiver/reimbursement4                                                       0.10%            0.11%            0.31%           0.40%           0.39%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                           $449,099       $369,709          $584,893        $726,226        $747,980


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio for the year ended July 31, 2016, was
         0.25% after taking into account this expense reduction.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               22

  Table of Contents


  Financial Highlights – Cash II Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                          Year Ended July 31,                      Period
                                                                                                                                                   Ended
                                                                                                  2018           2017            2016            7/31/20151
  Net Asset Value, Beginning of Period                                                                $1.00         $1.00             $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                               0.004        0.0002            0.0002             0.0002
  Net realized gain                                                                                  0.0002         0.001            0.0002             0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                                0.004         0.001            0.0002             0.0002
  Less Distributions:
  Distributions from net investment income                                                          (0.004)       (0.000)2         (0.000)2           (0.000)2
  Distributions from net realized gain                                                             (0.000)2        (0.001)         (0.000)2                   —
      TOTAL DISTRIBUTIONS                                                                           (0.004)        (0.001)         (0.000)2           (0.000)2
  Net Asset Value, End of Period                                                                      $1.00         $1.00             $1.00              $1.00
  Total Return3                                                                                      0.43%          0.11%            0.06%             0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                       0.90%          0.82%           0.33%5             0.15%6
  Net investment income                                                                              0.35%          0.04%            0.01%             0.01%6
  Expense waiver/reimbursement7                                                                      0.10%          0.19%            0.68%             0.86%6


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               262/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 264 of 586
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                          $49,804        $88,884         $118,980             $15,750


  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio for the year ended July 31, 2016, was
         0.33% after taking into account this expense reduction.
  6      Computed on an annualized basis.
  7      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               23

  Table of Contents


  Financial Highlights – Cash Series Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                        Year Ended July 31,                       Period
                                                                                                                                                  Ended
                                                                                                2018            2017             2016           7/31/20151
  Net Asset Value, Beginning of Period                                                              $1.00           $1.00             $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                             0.003          0.0002            0.0002             0.0002
  Net realized gain                                                                                0.0002           0.001            0.0002             0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                              0.003           0.001            0.0002             0.0002
  Less Distributions:
  Distributions from net investment income                                                         (0.003)        (0.000)2         (0.000)2           (0.000)2
  Distributions from net realized gain                                                            (0.000)2         (0.001)         (0.000)2                   —
      TOTAL DISTRIBUTIONS                                                                          (0.003)         (0.001)         (0.000)2           (0.000)2
  Net Asset Value, End of Period                                                                    $1.00           $1.00             $1.00              $1.00
  Total Return3                                                                                    0.31%            0.07%            0.06%             0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                     1.02%            0.83%           0.30%5             0.15%6
  Net investment income                                                                            0.30%            0.01%            0.01%             0.01%6
  Expense waiver/reimbursement7                                                                    0.24%            0.45%            0.96%             1.11%6
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                       $328,142         $118,975         $210,967             $94,515

  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio for the year ended July 31, 2016, was
         0.30% after taking into account this expense reduction.
  6      Computed on an annualized basis.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               263/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 265 of 586
  7      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               24

  Table of Contents


  Financial Highlights – Capital Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                                2018           2017             2016             2015            2014
  Net Asset Value, Beginning of Period                                                 $1.00           $1.00             $1.00           $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                0.010           0.006             0.001          0.0001          0.0001
  Net realized gain                                                                   0.0001           0.001            0.0001          0.0001          0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                                 0.010           0.007             0.001          0.0001          0.0001
  Less Distributions:
  Distributions from net investment income                                            (0.010)         (0.006)           (0.001)       (0.000)1        (0.000)1
  Distributions from net realized gain                                               (0.000)1         (0.001)         (0.000)1        (0.000)1        (0.000)1
      TOTAL DISTRIBUTIONS                                                             (0.010)         (0.007)           (0.001)       (0.000)1        (0.000)1
  Net Asset Value, End of Period                                                       $1.00           $1.00             $1.00           $1.00           $1.00
  Total Return2                                                                       1.02%           0.62%             0.13%           0.01%           0.02%
  Ratios to Average Net Assets:
  Net expenses                                                                        0.31%           0.31%             0.18%3          0.14%           0.16%
  Net investment income                                                               1.01%           0.57%             0.05%           0.01%           0.01%
  Expense waiver/reimbursement4                                                       0.10%            0.11%            0.23%           0.26%           0.24%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                           $635,782       $255,216          $153,275        $450,631        $698,550


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratio for the year ended July 31, 2016, was
         0.18% after taking into account this expense reduction.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               264/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 266 of 586
                                                               Annual Shareholder Report
                                                                          25

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities, at amortized cost and fair value                                                                   $2,711,755,706
  Cash                                                                                                                               540,333
  Income receivable                                                                                                                 9,985,266
  Receivable for investments sold                                                                                                   2,402,344
  Receivable for shares sold                                                                                                        4,346,307
     TOTAL ASSETS                                                                                                               2,729,029,956
  Liabilities:
  Payable for investments purchased                                                                             $6,414,694
  Payable for shares redeemed                                                                                    6,072,209
  Income distribution payable                                                                                      301,183
  Payable for investment adviser fee (Note 5)                                                                          7,402
  Payable for administrative fee (Note 5)                                                                              5,967
  Payable for distribution services fee (Note 5)                                                                   161,844
  Payable for other service fees (Notes 2 and 5)                                                                   257,366
  Accrued expenses (Note 5)                                                                                        243,626
     TOTAL LIABILITIES                                                                                                            13,464,291
  Net assets for 2,715,575,195 shares outstanding                                                                              $2,715,565,665
  Net Assets Consist of:
  Paid-in capital                                                                                                              $2,715,554,884
  Accumulated net realized gain                                                                                                        6,955
  Undistributed net investment income                                                                                                  3,826
     TOTAL NET ASSETS                                                                                                          $2,715,565,665




                                                               Annual Shareholder Report
                                                                          26

  Table of Contents


  Statement of Assets and Liabilities – continued

  Net Asset Value, Offering Price and Redemption Proceeds Per Share

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             265/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 267 of 586
  Automated Shares:
  $48,952,239 ÷ 48,952,411 shares outstanding, no par value, unlimited shares authorized                                                 $1.00
  Investment Shares:
  $40,218,820 ÷ 40,218,961 shares outstanding, no par value, unlimited shares authorized                                                 $1.00
  Wealth Shares:
  $1,163,568,111 ÷ 1,163,572,197 shares outstanding, no par value, unlimited shares authorized                                           $1.00
  Service Shares:
  $449,098,966 ÷ 449,100,540 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  Cash II Shares:
  $49,803,623 ÷ 49,803,799 shares outstanding, no par value, unlimited shares authorized                                                 $1.00
  Cash Series Shares:
  $328,142,231 ÷ 328,143,382 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  Capital Shares:
  $635,781,675 ÷ 635,783,905 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            27

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                         $29,430,739
  Expenses:
  Investment adviser fee (Note 5)                                                                                 $ 4,484,710
  Administrative fee (Note 5)                                                                                          1,795,654
  Custodian fees                                                                                                         76,719
  Transfer agent fee (Note 2)                                                                                           508,451
  Directors'/Trustees' fees (Note 5)                                                                                     15,207
  Auditing fees                                                                                                          23,150
  Legal fees                                                                                                             19,592
  Portfolio accounting fees                                                                                             269,582
  Distribution services fee (Note 5)                                                                                   2,242,681
  Other service fees (Notes 2 and 5)                                                                                   2,602,929
  Share registration costs                                                                                              263,792

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              266/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 268 of 586
  Printing and postage                                                                                                   57,089
  Miscellaneous (Note 5)                                                                                                 24,831
     TOTAL EXPENSES                                                                                                12,384,387
  Waivers and Reimbursements:
  Waiver of investment adviser fee (Note 5)                                                     $(2,267,279)
  Waivers/reimbursements of other operating expenses (Notes 2 and 5)                              (451,431)
     TOTAL WAIVERS AND REIMBURSEMENTS                                                                              (2,718,710)
  Net expenses                                                                                                                       9,665,677
  Net investment income                                                                                                             19,765,062
  Net realized gain on investments                                                                                                       6,987
  Change in net assets resulting from operations                                                                                   $19,772,049
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            28

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                              2018                2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                          $ 19,765,062      $ 7,180,749
  Net realized gain                                                                                                       6,987      1,438,246
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                19,772,049        8,618,995
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares1                                                                                                    (379,528)          (0)2
  Investment Shares                                                                                                    (232,819)      (67,766)
  Wealth Shares                                                                                                   (10,707,835)     (4,007,891)
  Service Shares                                                                                                   (3,482,255)     (1,676,312)
  Cash II Shares                                                                                                       (253,539)      (36,942)
  Cash Series Shares                                                                                                   (942,934)      (17,163)
  Capital Shares                                                                                                   (3,766,152)     (1,373,181)
  Distributions from net realized gain
  Automated Shares1                                                                                                     (22,528)          (0)2
  Investment Shares                                                                                                     (18,730)      (43,455)
  Wealth Shares                                                                                                        (309,939)     (310,551)
  Service Shares                                                                                                       (167,587)     (268,524)
  Cash II Shares                                                                                                        (28,735)      (59,645)
  Cash Series Shares                                                                                                   (143,471)     (145,111)
  Capital Shares                                                                                                        (87,164)     (148,661)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              267/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 269 of 586
      CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                           (20,543,216)     (8,155,202)




                                                                 Annual Shareholder Report
                                                                             29

  Table of Contents


  Statement of Changes in Net Assets – continued

  Year Ended July 31                                                                                          2018                  2017
  Share Transactions:
  Proceeds from sale of shares                                                                             $ 6,915,209,584   $ 4,280,412,226
  Net asset value of shares issued to shareholders in payment of distributions declared                        16,431,149           5,517,266
  Cost of shares redeemed                                                                                  (5,783,946,758)   (4,846,178,630)
      CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                 1,147,693,975       (560,249,138)
  Change in net assets                                                                                       1,146,922,808       (559,785,345)
  Net Assets:
  Beginning of period                                                                                        1,568,642,857       2,128,428,202
  End of period (including undistributed net investment income of $3,826 and $3,826, respectively)         $ 2,715,565,665   $ 1,568,642,857


  1      Effective September 28, 2017, Trust Shares were re-designated as Automated Shares.
  2      Represents less than $1.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              268/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 270 of 586
                                                                   Annual Shareholder Report
                                                                               30

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Municipal
  Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers seven classes of shares: Automated Shares, Investment Shares, Wealth Shares, Service Shares, Cash II Shares, Cash Series Shares and Capital
  Shares. All shares of the Fund have equal rights with respect to voting, except on class-specific matters. The investment objective of the Fund is to
  provide current income exempt from all federal regular income tax consistent with stability of principal. Interest income from the Fund's investments may
  be subject to the federal AMT for individuals, and state and local taxes.
        The Fund operates as a retail money market fund. As a retail money market fund, the Fund: (1) will generally continue to use amortized cost to value
  its portfolio securities and transact at a stable $1.00 net asset value (NAV); (2) has adopted policies and procedures reasonably designed to limit
  investments in the Fund to accounts beneficially owned by natural persons as required for a retail money market fund by Rule 2a-7 under the Act; and (3)
  has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the Fund's weekly
  liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or redemption gates
  are in the best interests of the Fund.
       Effective September 28, 2017, Trust Shares were re-designated as Automated Shares.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
         The Trustees have ultimate responsibility for determining the fair value of investments. The Trustees have appointed a valuation committee
  (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the Adviser's
  affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-based value. The
  Trustees have also authorized


                                                                    Annual Shareholder Report
                                                                               31

  Table of Contents


  the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value of certain investments for
  purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee employs various methods for reviewing
  third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies, procedures and valuation methods (including key
  inputs and assumptions), and review of price challenges by the Adviser based on recent market activity. In the event that market quotations and price
  evaluations are not available for an investment, the Valuation Committee determines the fair value of the investment in accordance with procedures
  adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the Valuation Committee and any changes made to
  the procedures.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waivers and reimbursements of
  $2,718,710 is disclosed in various locations in this Note 2 and Note 5. For the year ended July 31, 2018, transfer agent fees for the Fund were as follows:
                                                                                                Transfer Agent                       Transfer Agent
                                                                                                Fees Incurred                       Fees Reimbursed
  Automated Shares                                                                                 $ 41,065                               $     —
  Investment Shares                                                                                  51,421                                     —
  Wealth Shares                                                                                      24,244                                     —


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                269/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 271 of 586
  Service Shares                                                                                      10,442                                    (37)
  Cash II Shares                                                                                      62,568                                      —
  Cash Series Shares                                                                                 309,506                                (82,326)
  Capital Shares                                                                                       9,205                                      (5)
     TOTAL                                                                                          $508,451                               $(82,368)

  Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Investment Shares, Wealth Shares,
  Service Shares, Cash II Shares, Cash Series Shares and Capital Shares to unaffiliated financial intermediaries or to Federated Shareholder Services
  Company (FSSC) for providing services to shareholders and maintaining shareholder accounts.




                                                                    Annual Shareholder Report
                                                                                 32

  Table of Contents


       Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees. In addition,
  unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or terminated at any time. For the year ended
  July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                    Other Service Fees
                                                                        Other Service                Other Service                 Waived by Unaffiliated
                                                                        Fees Incurred              Fees Reimbursed                     Third Parties

  Automated Shares                                                        $ 116,682                      $     —                            $    —
  Investment Shares                                                         125,456                            —                                 —
  Service Shares                                                          1,038,666                            —                                 —
  Cash II Shares                                                            178,369                            —                                 —
  Cash Series Shares                                                        777,878                      (3,994)                            (7,690)
  Capital Shares                                                            365,878                            —                                 —
     TOTAL                                                               $2,602,929                     $(3,994)                           $(7,690)

  For the year ended July 31, 2018, the Fund's Wealth Shares did not incur other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities are valued at amortized cost in accordance with Rule 2a-7 under the Act.


                                                                    Annual Shareholder Report
                                                                                 33

  Table of Contents


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  270/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 272 of 586
  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                      20181                                              2017
  Automated Shares:                                                   Shares                          Amount                   Shares                 Amount
  Shares sold                                                       138,279,355                     $138,279,355                    —                   $—
  Shares issued to shareholders in payment of distributions
  declared                                                              401,545                         401,545                     —                     —
  Shares redeemed                                                   (89,728,589)                    (89,728,589)                  (—)                    (—)
     NET CHANGE RESULTING
     FROM AUTOMATED
     SHARE TRANSACTIONS                                              48,952,311                     $ 48,952,311                    —                   $—


  Year Ended July 31                                                                2018                                                2017
  Investment Shares:                                               Shares                         Amount                 Shares                     Amount
  Shares sold                                                     73,981,782                 $ 73,981,782               96,537,283              $ 96,537,283
  Shares issued to shareholders in payment of distributions
  declared                                                           251,549                       251,549                111,221                     111,221
  Shares redeemed                                               (102,671,062)                 (102,671,062)            (84,303,177)              (84,303,177)
     NET CHANGE RESULTING
     FROM INVESTMENT
     SHARE TRANSACTIONS                                          (28,437,731)               $ (28,437,731)              12,345,327              $ 12,345,327


  Year Ended July 31                                                               2018                                               2017
  Wealth Shares:                                                 Shares                      Amount                   Shares                        Amount
  Shares sold                                                  2,919,053,360              $ 2,919,053,360           2,278,067,077            $ 2,278,067,077
  Shares issued to shareholders in payment of
  distributions declared                                          7,466,275                    7,466,275               2,097,061                     2,097,061
  Shares redeemed                                             (2,429,793,107)             (2,429,793,107)          (2,617,171,233)             (2,617,171,233)
     NET CHANGE RESULTING
     FROM WEALTH
     SHARE TRANSACTIONS                                         496,726,528               $ 496,726,528             (337,007,095)            $ (337,007,095)




                                                                 Annual Shareholder Report
                                                                              34

  Table of Contents

  Year Ended July 31                                                               2018                                               2017
  Service Shares:                                                Shares                      Amount                   Shares                        Amount
  Shares sold                                                  1,474,353,125              $ 1,474,353,125            889,904,272              $ 889,904,272
  Shares issued to shareholders in payment of
  distributions declared                                          3,148,427                    3,148,427               1,694,175                     1,694,175
  Shares redeemed                                             (1,397,929,661)             (1,397,929,661)          (1,106,881,411)             (1,106,881,411)



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    271/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 273 of 586
      NET CHANGE RESULTING
      FROM SERVICE
      SHARE TRANSACTIONS                                              79,571,891             $     79,571,891     (215,282,964)            $ (215,282,964)


  Year Ended July 31                                                                  2018                                          2017
  Cash II Shares:                                                      Shares                      Amount              Shares                  Amount
  Shares sold                                                         75,426,732                 $ 75,426,732          82,520,844           $ 82,520,844
  Shares issued to shareholders in payment of
  distributions declared                                                 273,407                      273,407             96,023                  96,023
  Shares redeemed                                                   (114,737,549)                (114,737,549)    (112,739,468)              (112,739,468)
      NET CHANGE RESULTING
      FROM CASH II
      SHARE TRANSACTIONS                                             (39,037,410)                $ (39,037,410)    (30,122,601)             $ (30,122,601)


  Year Ended July 31                                                                  2018                                          2017
  Cash Series Shares:                                                  Shares                       Amount              Shares                 Amount
  Shares sold                                                       1,006,105,326                $1,006,105,326     391,070,412             $ 391,070,412
  Shares issued to shareholders in payment of
  distributions declared                                                1,071,542                    1,071,542           161,750                 161,750
  Shares redeemed                                                   (797,950,473)                 (797,950,473)    (483,252,753)             (483,252,753)
      NET CHANGE RESULTING
      FROM CASH SERIES
      SHARE TRANSACTIONS                                              209,226,395                $ 209,226,395      (92,020,591)            $ (92,020,591)


  Year Ended July 31                                                                  2018                                          2017
  Capital Shares:                                                      Shares                       Amount              Shares                 Amount
  Shares sold                                                       1,228,009,904                $1,228,009,904     542,312,338             $ 542,312,338
  Shares issued to shareholders in payment of
  distributions declared                                                3,818,404                    3,818,404          1,357,036               1,357,036
  Shares redeemed                                                   (851,136,317)                 (851,136,317)    (441,830,588)             (441,830,588)
      NET CHANGE RESULTING
      FROM CAPITAL
      SHARE TRANSACTIONS                                              380,691,991                $ 380,691,991      101,838,786             $ 101,838,786
      NET CHANGE RESULTING
      FROM TOTAL FUND
      SHARE TRANSACTIONS                                            1,147,693,975                $1,147,693,975    (560,249,138)            $(560,249,138)
  1      Effective September 28, 2017, Trust Shares were re-designated as Automated Shares.




                                                                     Annual Shareholder Report
                                                                                 35

  Table of Contents


  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                        2018                     2017

  Tax-exempt income                                                                                               $19,765,062                 $7,179,255
  Ordinary income1                                                                                                 $    536,971                $ 660,114
  Long-term capital gains                                                                                          $    241,183                $ 315,833
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.
  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Distributions in excess of tax-exempt income                                                                                                       $(4,668)
  Undistributed ordinary income2                                                                                                                      $ 8,737
  Undistributed long-term capital gains                                                                                                               $ 6,712

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              272/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 274 of 586
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee and/or reimburse certain operating
  expenses of the Fund. For the year ended July 31, 2018, the Adviser voluntarily waived $2,267,279 of its fee and voluntarily reimbursed $82,368 of
  transfer agent fees.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                       Average Daily Net Assets
  Administrative Fee                                                                   of the Investment Complex
  0.100%                                                                               on assets up to $50 billion
  0.075%                                                                               on assets over $50 billion
  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.




                                                                    Annual Shareholder Report
                                                                                36

  Table of Contents


       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                     Average Daily Net Assets
  Administrative Fee                                                                 of the Investment Complex
  0.150%                                                                             on the first $5 billion
  0.125%                                                                             on the next $5 billion
  0.100%                                                                             on the next $10 billion
  0.075%                                                                             on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Automated Shares, Investment Shares, Cash II Shares
  and Cash Series Shares to finance activities intended to result in the sale of these shares. The Plan provides that the Fund may incur distribution
  expenses at the following percentages of average daily net assets annually, to compensate FSC:
                                                                                                                     Percentage of Average Daily
  Share Class Name                                                                                                       Net Assets of Class
  Automated Shares                                                                                                             0.25%
  Investment Shares                                                                                                            0.25%
  Cash II Shares                                                                                                               0.35%
  Cash Series Shares                                                                                                           0.60%

  Subject to the terms described in the Expense Limitation note, FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, distribution services fees for the Fund were as follows:
                                                                                          Distribution Services                 Distribution Services
                                                                                             Fees Incurred                          Fees Waived

  Automated Shares                                                                               $      114                            $      (46)
  Investment Shares                                                                                  125,562                               (15,067)
  Cash II Shares                                                                                     250,098                                   —
  Cash Series Shares                                                                              1,866,907                            (342,266)
      TOTAL                                                                                     $2,242,681                             $(357,379)


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              273/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 275 of 586
  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC retained $452,614 of fees paid by the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $1,663 and reimbursed $3,994 of the other service fees disclosed in Note 2.




                                                                   Annual Shareholder Report
                                                                               37

  Table of Contents


  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Automated Shares, Investment Shares, Wealth Shares, Service Shares, Cash II Shares, Cash Series Shares and Capital
  Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.56%, 0.78%, 0.21%, 0.46%, 0.91%, 1.02% and 0.31% (the “Fee Limit”),
  respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus.
  While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the Termination Date, these
  arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $1,348,765,000 and $1,441,690,000, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not
  utilized.

  7. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $241,183.
     For the year ended July 31, 2018, 100% of the distributions from net investment income is exempt from federal income tax, other than the federal
  AMT.




                                                                   Annual Shareholder Report
                                                                               38

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED MUNICIPAL
  OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated
  Municipal Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related statement of
  operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended, and
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               274/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 276 of 586
  the related notes (collectively, the “financial statements”) and the financial highlights for each of the years or periods in the five year
  period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects, the financial
  position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the
  years in the two year period then ended, and the financial highlights for each of the years or periods in the five year period then ended,
  in conformity with U.S. generally accepted accounting principles.
  Basis for Opinion

  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (“PCAOB”) and are required to be independent with respect to the Fund
  in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.
  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the




                                                              Annual Shareholder Report
                                                                         39

  Table of Contents


  financial statements and financial highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                275/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 277 of 586
                                                            Annual Shareholder Report
                                                                       40

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       41

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Automated Shares                                                             $1,000               $1,004.40                 $2.68
  Investment Shares                                                            $1,000               $1,003.20                 $3.87
  Wealth Shares                                                                $1,000               $1,006.00                 $1.04
  Service Shares                                                               $1,000               $1,004.80                 $2.29
  Cash II Shares                                                               $1,000               $1,002.60                 $4.47
  Cash Series Shares                                                           $1,000               $1,002.00                 $5.06


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            276/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 278 of 586
  Capital Shares                                                                       $1,000                     $1,005.60                     $1.54
  Hypothetical (assuming a 5% return
  before expenses):
  Automated Shares                                                                     $1,000                     $1,022.10                     $2.71
  Investment Shares                                                                    $1,000                     $1,020.90                     $3.91
  Wealth Shares                                                                        $1,000                     $1,023.80                     $1.05
  Service Shares                                                                       $1,000                     $1,022.50                     $2.31
  Cash II Shares                                                                       $1,000                     $1,020.30                     $4.51
  Cash Series Shares                                                                   $1,000                     $1,019.70                     $5.11
  Capital Shares                                                                       $1,000                     $1,023.30                     $1.56
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Automated Shares              0.54%
        Investment Shares             0.78%
        Wealth Shares                 0.21%
        Service Shares                0.46%
        Cash II Shares                0.90%
        Cash Series Shares            1.02%
        Capital Shares                0.31%




                                                                   Annual Shareholder Report
                                                                               42

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                        Principal Occupation(s) for Past Five Years,
  Date Service Began                               Other Directorships Held and Previous Position(s)




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               277/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 279 of 586
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               43

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               278/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 280 of 586
                                                                 Annual Shareholder Report
                                                                             44

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




                                                                 Annual Shareholder Report
                                                                             45

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                             Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                     Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: None.
  Began serving: August 2006
                                                Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                                and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                                and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                                Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                                Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                                Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                                Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                                Software (investment order management software); and Director, Midway Pacific (lumber).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                279/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 281 of 586
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).




                                                              Annual Shareholder Report
                                                                          46

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         280/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 282 of 586
                                                             Annual Shareholder Report
                                                                         47

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years
  Date Service Began                         and Previous Position(s)
  Stephen Van Meter                          Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                   Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND               Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                      licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                             Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                             Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                             and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                             Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham was named Chief Investment Officer of Federated's
  Birth Date: September 15, 1959             money market products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager
  CHIEF INVESTMENT OFFICER                   since 1997 and an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has
  Officer since: May 2004                    received the Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert
                                             Morris College.
  Mary Jo Ochson                             Principal Occupations: Mary Jo Ochson has been the Fund's Portfolio Manager since November 1996.
  Birth Date: September 12, 1953             Ms. Ochson was named Chief Investment Officer of Federated's tax-exempt fixed-income products in
  CHIEF INVESTMENT OFFICER                   2004 and Chief Investment Officer of Federated's Tax-Free Money Markets in 2010. She joined Federated
  Officer since: May 2004                    in 1982 and has been a Senior Portfolio Manager and a Senior Vice President of the Funds Adviser since
  Portfolio Manager since: November 1996     1996. Ms. Ochson has received the Chartered Financial Analyst designation and holds an M.B.A. in
                                             Finance from the University of Pittsburgh.




                                                             Annual Shareholder Report
                                                                         48

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED MUNICIPAL OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      281/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 283 of 586
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        49

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        50

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               282/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 284 of 586
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       51

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group and the Board was satisfied that the overall expense structure of the Fund remained competitive.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the SEC. The Fund's ability to deliver

                                                            Annual Shareholder Report

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             283/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 285 of 586
                                                                       52

  Table of Contents


  competitive performance when compared to its Peer Group was also deemed to be relevant by the Board as a useful indicator of how
  the Adviser is executing the Fund's investment program. The Adviser's ability to execute this program was one of the Board's
  considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment management services warrant
  the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.


                                                            Annual Shareholder Report
                                                                       53

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            284/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 286 of 586
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable




                                                             Annual Shareholder Report
                                                                        54

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        55

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                285/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 287 of 586
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




                                                            Annual Shareholder Report
                                                                       56

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. The Fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell
  shares if the Fund's liquidity falls below required minimums because of market conditions or other factors. An investment in the Fund
  is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund's sponsor has
  no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support
  to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Municipal Obligations Fund
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          286/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 288 of 586
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919643
  CUSIP 608919635
  CUSIP 60934N658
  CUSIP 60934N641
  CUSIP 608919668
  CUSIP 608919650
  CUSIP 60934N633
  Q450516 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                        July 31, 2018

  Share Class | Ticker                            Wealth | PCOXX



  Federated Prime Cash Obligations Fund
  A Portfolio of Money Market Obligations Trust




              The Fund is a Retail Money Market Fund and is only available for investment to accounts beneficially owned by natural persons.



                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     287/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 289 of 586
  Portfolio of Investments Summary Tables                                                                                                                  1
  Portfolio of Investments                                                                                                                                 2
  Financial Highlights                                                                                                                                    14
  Statement of Assets and Liabilities                                                                                                                     15
  Statement of Operations                                                                                                                                 17
  Statement of Changes in Net Assets                                                                                                                      18
  Notes to Financial Statements                                                                                                                           20
  Report of Independent Registered Public Accounting Firm                                                                                                 31
  Shareholder Expense Example                                                                                                                             33
  Board of Trustees and Trust Officers                                                                                                                    34
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                   40
  Voting Proxies on Fund Portfolio Securities                                                                                                             47
  Quarterly Portfolio Schedule                                                                                                                            47

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                               Percentage of
  Security Type                                                                                                               Total Net Assets
  Commercial Paper                                                                                                                   34.2%
  Variable Rate Instruments                                                                                                          29.9%
  Bank Instruments                                                                                                                   17.8%
  Corporate Bonds                                                                                                                    0.3%
  Other Repurchase Agreements and Repurchase Agreements                                                                              18.3%
  Cash Equivalents2                                                                                                                  0.3%
  Other Assets and Liabilities—Net3                                                                                                  (0.8)%
      TOTAL                                                                                                                         100.0%

  At July 31, 2018, the Fund's effective maturity schedule4 was as follows:
  Securities With an                                                                                                 Percentage of
  Effective Maturity of:                                                                                            Total Net Assets
  1-7 Days                                                                                                                43.9%5
  8 to 30 Days                                                                                                             22.3%
  31 to 90 Days                                                                                                            29.7%
  91 to 180 Days                                                                                                            3.4%
  181 Days or more                                                                                                          1.5%
  Other Assets and Liabilities—Net3                                                                                        (0.8)%
      TOTAL                                                                                                              100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for more complete information regarding these security types. With respect to this
         table, Commercial Paper includes commercial paper with interest rates that are fixed or that reset periodically.
  2      Cash Equivalents include any investments in money market mutual funds and/or overnight repurchase agreements.
  3      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  4      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.
  5      Overnight securities comprised 25.0% of the Fund's portfolio.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              288/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 290 of 586
                                                              Annual Shareholder Report
                                                                          1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

         Principal
          Amount
         or Shares                                                                                                    Value
                            CERTIFICATES OF DEPOSIT—7.7%
                            Finance - Banking—7.7%
        $ 22,000,000        BMO Harris Bank, N.A., 2.360%, 8/13/2018                                                  $    22,000,000
          25,000,000        Canadian Imperial Bank of Commerce, 2.760%, 6/25/2019                                          25,000,000
          50,500,000        Commonwealth Bank of Australia, 1.600%, 9/21/2018                                              50,500,000
          25,000,000        Mizuho Bank Ltd., 2.260%, 8/29/2018                                                            25,000,000
          75,000,000        Mizuho Bank Ltd., 2.425% - 2.450%, 9/28/2018 - 10/22/2018                                      74,667,691
         380,000,000        Sumitomo Mitsui Trust Bank Ltd., 1.940% - 2.310%,
                            8/3/2018 - 10/5/2018                                                                          380,000,000
          25,000,000        Sumitomo Mitsui Trust Bank Ltd., 2.340%, 10/2/2018                                             24,899,849
          40,000,000        Toronto Dominion Bank, 1.700%, 10/5/2018                                                       39,879,297
          60,000,000        Toronto Dominion Bank, 2.620%, 4/22/2019                                                       60,000,000
          25,000,000        Westpac Banking Corp. Ltd., Sydney, 1.570%, 9/14/2018                                          25,000,000
                               TOTAL CERTIFICATES OF DEPOSIT                                                              726,946,837
                           1COMMERCIAL PAPER—34.2%
                            Aerospace/Auto—0.5%
          50,000,000        Daimler Finance NA LLC, (GTD by Daimler AG), 2.460% - 2.501%, 1/15/2019 - 1/22/2019            49,419,923
                            Finance - Banking—16.2%
          49,801,000        Albion Capital LLC, (MUFG Bank Ltd. LIQ), 2.104%, 8/16/2018                                    49,757,424
         263,660,000        Antalis S.A., (Societe Generale, Paris LIQ), 1.981% - 2.188%, 8/3/2018 - 9/11/2018            263,316,283
          40,000,000        Banque et Caisse d'Epargne de L'Etat, 2.123%, 8/13/2018                                        39,972,000
          48,600,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 1.636% - 2.817%, 9/14/2018 -
                            7/1/2019                                                                                       48,004,867
         212,000,000        Gotham Funding Corp., (MUFG Bank Ltd. LIQ), 2.294% - 2.314%, 8/1/2018 - 10/30/2018            211,142,197
         256,400,000        LMA-Americas LLC, (Credit Agricole Corporate and Investment Bank LIQ), 1.951% - 2.054%,
                            8/1/2018 - 8/27/2018                                                                          256,274,282
          50,000,000        Matchpoint Finance PLC, (BNP Paribas SA LIQ), 2.303% - 2.313%, 9/4/2018 - 10/22/2018           49,814,959
         200,000,000        N.V. Bank Nederlandse Gemeenten, 1.951%, 8/1/2018                                             200,000,000
         360,000,000        Sumitomo Mitsui Banking Corp., 2.313% - 2.496%,
                            9/18/2018 - 12/27/2018                                                                        358,039,840
          30,000,000        Toronto Dominion Bank, 1.760%, 10/22/2018                                                      29,881,853
          25,000,000        Toronto Dominion Bank, 2.295%, 9/19/2018                                                       24,922,417
                               TOTAL                                                                                  1,531,126,122




                                                              Annual Shareholder Report
                                                                          2

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                    Value
                           1COMMERCIAL PAPER—continued
                            Finance - Commercial—0.8%
        $ 75,000,000        Crown Point Capital Co., LLC, (Credit Suisse AG LIQ), 2.104%, 8/6/2018                    $    74,978,125

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                      289/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 291 of 586
                            Finance - Retail—10.0%
          64,000,000        Barton Capital S.A., 2.054% - 2.158%, 8/21/2018 - 9/11/2018                                    63,888,958
          78,500,000        CHARTA, LLC, 2.283%, 10/10/2018                                                                78,153,510
          20,000,000        Fairway Finance Co. LLC, 2.284%, 9/4/2018                                                      19,957,122
          30,000,000        Old Line Funding, LLC, 2.320, 10/19/2018                                                       29,847,267
          50,000,000        Old Line Funding, LLC, 2.360, 10/23/2018                                                       49,727,944
          25,000,000        Old Line Funding, LLC, 2.360, 10/26/2018                                                       24,859,056
          50,000,000        Old Line Funding, LLC, 2.400, 12/20/2018                                                       49,530,000
          25,000,000        Old Line Funding, LLC, 2.420, 12/6/2018                                                        24,786,569
          50,000,000        Old Line Funding, LLC, 2.107%, 10/1/2018                                                       49,822,083
         458,800,000        Sheffield Receivables Company LLC, 2.283% - 2.369%,
                            8/16/2018 - 11/6/2018                                                                         457,259,456
         100,000,000        Starbird Funding Corp., 2.314%, 9/10/2018                                                      99,744,445
                               TOTAL                                                                                      947,576,410
                            Finance - Securities—4.7%
         260,000,000        Anglesea Funding LLC, 2.333% - 2.518%, 10/1/2018 - 10/5/2018                                  258,928,114
         100,000,000        Chesham Finance LLC Series III, 1.951%, 8/3/2018                                               99,989,167
          80,000,000        Collateralized Commercial Paper Co. LLC, 1.917% - 2.672%,
                            9/7/2018 - 4/26/2019                                                                           79,142,122
                               TOTAL                                                                                      438,059,403
                            Sovereign—2.0%
          75,000,000        Caisse des Depots et Consignations (CDC), 2.263%, 8/29/2018                                    74,868,750
          10,000,000        Erste Abwicklungsanstalt, 2.264%, 9/5/2018                                                      9,978,125
         100,000,000        Kells Funding, LLC, (FMS Wertmanagement AoR LIQ), 2.243%, 8/27/2018                            99,857,528
                               TOTAL                                                                                      184,704,403
                               TOTAL COMMERCIAL PAPER                                                                 3,225,864,386
                            CORPORATE BOND—0.3%
                            Finance - Banking—0.3%
          33,750,000       2National Australia Bank Ltd., Melbourne, Series 144A, 2.559% (3-month USLIBOR +0.240%),
                            8/29/2019                                                                                      33,807,139
                           2NOTES - VARIABLE—29.9%
                            Finance - Banking—24.0%
          25,000,000        Bank of Montreal, 2.296% (1-month USLIBOR +0.210%), 8/10/2018                                  25,000,000
          22,000,000        Bank of Montreal, 2.332% (1-month USLIBOR +0.240%), 8/2/2018                                   22,000,000
          60,000,000        Bank of Montreal, 2.344% (1-month USLIBOR +0.280%), 8/28/2018                                  60,000,000




                                                             Annual Shareholder Report
                                                                         3

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                    Value
                           2NOTES - VARIABLE—continued
                            Finance - Banking—continued
        $ 65,000,000        Bank of Montreal, 2.386% (1-month USLIBOR +0.300%), 8/6/2018                              $    65,000,000
          25,000,000        Bank of Montreal, 2.397% (1-month USLIBOR +0.300%), 8/7/2018                                   25,000,000
          35,000,000        Bank of Montreal, 2.518% (1-month USLIBOR +0.440%), 8/13/2018                                  35,000,000
          75,000,000        Bank of Montreal, 2.585% (3-month USLIBOR +0.250%), 9/18/2018                                  75,000,000
          70,000,000        Bank of Nova Scotia, Toronto, 2.369% (1-month USLIBOR +0.300%), 8/24/2018                      70,000,000
         100,000,000        Bank of Nova Scotia, Toronto, 2.499% (3-month USLIBOR +0.160%), 10/8/2018                     100,000,000
          10,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.307% (1-month USLIBOR
                            +0.220%), 8/6/2018                                                                             10,000,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                      290/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 292 of 586
          20,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.327% (1-month USLIBOR
                            +0.230%), 8/9/2018                                                                                20,000,000
          30,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.362% (1-month USLIBOR
                            +0.270%), 8/1/2018                                                                                30,000,000
          25,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.372% (1-month USLIBOR
                            +0.290%), 7/12/2019                                                                               25,000,000
          10,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.393% (1-month USLIBOR
                            +0.320%), 8/17/2018                                                                               10,000,000
          19,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.401% (1-month USLIBOR
                            +0.320%), 8/23/2018                                                                               19,000,000
             3,000,000      Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.437% (1-month USLIBOR
                            +0.340%), 8/7/2018                                                                                 3,000,000
          25,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.466% (3-month USLIBOR
                            +0.130%), 9/21/2018                                                                               25,000,000
          50,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.467% (3-month USLIBOR
                            +0.130%), 10/9/2018                                                                               50,000,000
          53,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.489% (3-month USLIBOR
                            +0.150%), 10/15/2018                                                                              53,000,000
          20,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.489% (3-month USLIBOR
                            +0.150%), 10/29/2018                                                                              20,000,000
          47,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.495% (3-month USLIBOR
                            +0.170%), 9/20/2018                                                                               47,000,000
          20,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.541% (3-month USLIBOR
                            +0.220%), 9/10/2018                                                                               20,000,000
          23,100,000        Canadian Imperial Bank of Commerce, 2.286% (1-month USLIBOR +0.200%), 8/6/2018                    23,100,000
          55,000,000        Canadian Imperial Bank of Commerce, 2.292% (1-month USLIBOR +0.200%), 8/2/2018                    55,000,000
          50,000,000        Canadian Imperial Bank of Commerce, 2.302% (1-month USLIBOR +0.230%), 8/28/2018                   50,000,000
             2,000,000      Canadian Imperial Bank of Commerce, 2.319% (1-month USLIBOR +0.240%), 8/20/2018                    2,000,000




                                                             Annual Shareholder Report
                                                                         4

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                        Value
                           2NOTES - VARIABLE—continued
                            Finance - Banking—continued
        $ 10,000,000        Canadian Imperial Bank of Commerce, 2.321% (1-month USLIBOR +0.240%), 8/22/2018               $   10,000,000
          38,000,000        Canadian Imperial Bank of Commerce, 2.327% (1-month USLIBOR +0.230%), 8/8/2018                    38,000,000
          10,000,000        Canadian Imperial Bank of Commerce, 2.387% (1-month USLIBOR +0.300%), 8/6/2018                    10,000,000
          50,000,000        Canadian Imperial Bank of Commerce, 2.461% (3-month USLIBOR +0.130%), 10/9/2018                   50,000,000
          30,000,000        Canadian Imperial Bank of Commerce, 2.466% (1-month USLIBOR +0.380%), 8/10/2018                   30,000,000
          50,000,000        Canadian Imperial Bank of Commerce, 2.480% (3-month USLIBOR +0.180%), 9/4/2018                    50,000,000
             7,450,000      Capital Markets Access Co. LC, West Broad Holdings, LLC, Series 2007, (Wells Fargo Bank,
                            N.A. LOC), 2.030%, 8/2/2018                                                                        7,450,000
             3,700,000      Charlotte Christian School, Series 1999, (Wells Fargo Bank, N.A. LOC), 2.120%, 8/1/2018            3,700,000
          50,000,000        Commonwealth Bank of Australia, 2.262% (1-month USLIBOR +0.190%), 8/14/2018                       49,999,389
          50,000,000        Commonwealth Bank of Australia, 2.267% (1-month USLIBOR +0.200%), 8/13/2018                       49,999,500
          52,000,000        Commonwealth Bank of Australia, 2.332% (1-month USLIBOR +0.260%), 8/28/2018                       52,000,000
             4,955,000      Corporate Finance Managers, Inc., Series B, (Wells Fargo Bank, N.A. LOC), 2.080%, 8/2/2018         4,955,000
             7,555,000      Dynetics, Inc., Series 2010-A, (Branch Banking & Trust Co. LOC), 2.030%, 8/2/2018                  7,555,000
             3,010,000      Gadsden, AL Airport Authority, Series 2004, (Wells Fargo Bank, N.A. LOC), 2.000%, 8/2/2018         3,010,000
             4,865,000      Guiding Light Church, Series 2005, (Wells Fargo Bank, N.A. LOC), 2.130%, 8/2/2018                  4,865,000
          16,320,000        Hamilton Station Park and Ride, Series 2005, (Wells Fargo Bank, N.A. LOC), 2.080%, 8/2/2018       16,320,000



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         291/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 293 of 586
             3,000,000      Mike P. Sturdivant, Sr. Family Trust, Series 2016, (Wells Fargo Bank, N.A. LOC), 2.030%,
                            8/2/2018                                                                                             3,000,000
             1,250,000      Montgomery, AL IDB, (Wells Fargo Bank, N.A. LOC), 2.000%, 8/2/2018                                   1,250,000
          70,000,000        National Australia Bank Ltd., Melbourne, 2.517% (1-month USLIBOR +0.420%), 8/9/2018                 70,000,000
          19,670,000        Osprey Properties Limited Partnership, LLP & Nighthawk Properties, LLC, Series 2008, (Wells
                            Fargo Bank, N.A. LOC), 2.080%, 8/2/2018                                                             19,670,000
          29,435,000        Panel Rey S.A., Series 2016, (Citibank NA, New York LOC), 2.030%, 8/2/2018                          29,435,000
             4,280,000      Partisan Property, Inc., Series 2014, (Wells Fargo Bank, N.A. LOC), 2.000%, 8/1/2018                 4,280,000




                                                             Annual Shareholder Report
                                                                          5

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                         Value
                           2NOTES - VARIABLE—continued
                            Finance - Banking—continued
        $ 10,000,000        Royal Bank of Canada, 2.336% (1-month USLIBOR +0.250%), 8/6/2018                               $    10,000,000
          50,000,000        Royal Bank of Canada, 2.347% (1-month USLIBOR +0.250%), 8/8/2018                                    50,000,000
          10,000,000        Royal Bank of Canada, 2.605% (3-month USLIBOR +0.280%), 9/20/2018                                   10,000,000
          15,000,000        SSAB AB (publ), Series 2015-A, (DNB Bank ASA LOC), 2.030%, 8/2/2018                                 15,000,000
          11,670,000        Saint Paul Minnesota Sales Tax Revenue, Revenue Bond - RiverCentre Arena PJ Series 2009 A,
                            (Wells Fargo Bank, N.A. LOC), 1.930%, 8/2/2018                                                      11,670,000
             5,925,000      Spira Millenium LLC, Series 2001, (Bank of America N.A. LOC), 2.030%, 8/2/2018                       5,925,000
             6,130,000      St. Andrew United Methodist Church, Series 2004, (Wells Fargo Bank, N.A. LOC), 2.000%,
                            8/2/2018                                                                                             6,130,000
          25,000,000        Sumitomo Mitsui Banking Corp., 2.264% (1-month USLIBOR +0.200%), 8/28/2018                          25,000,000
          40,000,000        Sumitomo Mitsui Banking Corp., 2.332% (1-month USLIBOR +0.260%), 8/29/2018                          40,000,000
          25,000,000        Sumitomo Mitsui Banking Corp., 2.347% (1-month USLIBOR +0.250%), 8/9/2018                           25,000,000
             1,570,000      Sun Valley, Inc., (Wells Fargo Bank, N.A. LOC), 2.130%, 8/3/2018                                     1,570,000
         100,000,000        Toronto Dominion Bank, 2.314% (1-month USLIBOR +0.250%), 8/27/2018                                 100,000,000
          82,000,000        Toronto Dominion Bank, 2.367% (1-month USLIBOR +0.270%), 8/8/2018                                   82,000,000
          60,000,000        Toronto Dominion Bank, 2.377% (1-month USLIBOR +0.280%), 8/8/2018                                   60,000,000
          20,000,000        Toronto Dominion Bank, 2.476% (3-month USLIBOR +0.140%), 9/14/2018                                  20,000,000
          30,000,000        Toronto Dominion Bank, 2.497% (3-month USLIBOR +0.150%), 10/23/2018                                 30,000,000
             6,400,000      Village Green Finance Co. LLC, (Series 1997), (Wells Fargo Bank, N.A. LOC), 2.070%, 8/1/2018         6,400,000
          36,000,000        Wells Fargo Bank, N.A., 2.287% (1-month USLIBOR +0.210%), 8/28/2018                                 36,000,000
             7,000,000      Wells Fargo Bank, N.A., 2.292% (1-month USLIBOR +0.220%), 8/16/2018                                  6,998,258
          26,000,000        Wells Fargo Bank, N.A., 2.296% (1-month USLIBOR +0.210%), 8/6/2018                                  26,000,000
          30,000,000        Wells Fargo Bank, N.A., 2.323% (1-month USLIBOR +0.250%), 8/17/2018                                 30,000,000




                                                             Annual Shareholder Report
                                                                          6

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                         Value
                           2NOTES - VARIABLE—continued
                            Finance - Banking—continued
        $ 15,500,000        Wells Fargo Bank, N.A., 2.329% (1-month USLIBOR +0.250%), 8/20/2018                            $    15,497,535


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           292/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 294 of 586
          30,000,000        Wells Fargo Bank, N.A., 2.336% (1-month USLIBOR +0.250%), 8/6/2018                                 30,000,000
          25,000,000        Wells Fargo Bank, N.A., 2.490% (3-month USLIBOR +0.160%), 8/24/2018                                25,000,000
          20,000,000        Wells Fargo Bank, N.A., 2.517% (3-month USLIBOR +0.180%), 9/27/2018                                20,000,000
          10,000,000        Wells Fargo Bank, N.A., 2.521% (3-month USLIBOR +0.200%), 9/10/2018                                10,000,000
          20,000,000        Wells Fargo Bank, N.A., 2.546% (3-month USLIBOR +0.210%), 10/17/2018                               20,000,000
          43,000,000        Westpac Banking Corp. Ltd., Sydney, 2.320% (1-month USLIBOR +0.230%), 8/3/2018                     43,000,000
          25,000,000        Westpac Banking Corp. Ltd., Sydney, 2.349% (1-month USLIBOR +0.280%), 8/24/2018                    25,000,000
          25,000,000        Westpac Banking Corp. Ltd., Sydney, 2.374% (1-month USLIBOR +0.300%), 8/13/2018                    25,000,000
                               TOTAL                                                                                      2,265,779,682
                            Finance - Retail—0.5%
          50,000,000        Old Line Funding, LLC, 2.581% (1-month USLIBOR +0.500%), 8/22/2018                                 50,000,000
                            Finance - Securities—4.2%
          25,000,000        Anglesea Funding LLC, 2.397% (1-month USLIBOR +0.320%), 8/28/2018                                  25,000,000
          25,000,000        Anglesea Funding LLC, 2.414% (1-month USLIBOR +0.350%), 8/27/2018                                  25,000,000
          25,000,000        Anglesea Funding LLC, 2.429% (1-month USLIBOR +0.350%), 8/20/2018                                  25,000,000
          25,000,000        Anglesea Funding LLC, 2.536% (1-month USLIBOR +0.450%), 8/6/2018                                   25,000,000
          45,000,000        Collateralized Commercial Paper Co. LLC, 2.350% (1-month USLIBOR +0.280%), 8/27/2018               45,000,000
          25,000,000        Collateralized Commercial Paper Co. LLC, 2.426% (3-month USLIBOR +0.100%), 9/17/2018               25,000,000
          40,000,000        Collateralized Commercial Paper Co. LLC, 2.443% (3-month USLIBOR +0.110%), 10/18/2018              40,000,000
          30,000,000        Collateralized Commercial Paper Co. LLC, 2.449% (3-month USLIBOR +0.110%), 10/5/18                 30,000,000
          25,000,000        Collateralized Commercial Paper Co. LLC, 2.457% (3-month USLIBOR +0.110%), 10/22/2018              25,000,000




                                                             Annual Shareholder Report
                                                                         7

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                        Value
                           2NOTES - VARIABLE—continued
                            Finance - Securities—continued
        $ 45,000,000        Collateralized Commercial Paper Co. LLC, 2.469% (3-month USLIBOR +0.130%), 10/15/2018         $    45,000,000
          20,000,000        Collateralized Commercial Paper Co. LLC, 2.545% (3-month USLIBOR +0.220%), 9/20/2018               20,000,000
          20,000,000        Collateralized Commercial Paper II Co. LLC, 2.358% (1-month USLIBOR +0.280%), 8/13/2018            20,000,000
          25,000,000        Collateralized Commercial Paper II Co. LLC, 2.488% (3-month USLIBOR +0.170%), 8/30/2018            25,000,000
          10,000,000        Collateralized Commercial Paper II Co. LLC, 2.503% (3-month USLIBOR +0.160%), 10/4/2018            10,000,000
             7,000,000      Collateralized Commercial Paper II Co. LLC, 2.522% (1-month USLIBOR +0.430%), 8/2/2018              7,000,000
             2,000,000      Collateralized Commercial Paper II Co. LLC, 2.522% (1-month USLIBOR +0.430%), 8/2/2018              2,000,000
             7,500,000      Collateralized Commercial Paper II Co. LLC, 2.536% (3-month USLIBOR +0.200%), 9/28/2018             7,500,000
                               TOTAL                                                                                          401,500,000
                            Government Agency—1.2%
             2,150,000      CMR LLC, CMR LLC Project Series 2017, (FHLB of Indianapolis LOC), 2.030%, 8/2/2018                  2,150,000
          18,050,000        Canyon Oaks LLC, Series 2017-A Canyon Oaks Apartments, (FHLB of San Francisco LOC),
                            2.080%, 8/1/2018                                                                                   18,050,000
             7,420,000      Dennis Wesley Company, Inc., The Dennis Wesley Company, Inc. Project, (FHLB of Indianapolis
                            LOC), 2.030%, 8/2/2018                                                                              7,420,000
             5,000,000      HW Hellman Building, L.P., HW Hellman Building Apartments Project Series 2015-A, (FHLB of
                            San Francisco LOC), 2.080%, 8/2/2018                                                                5,000,000
             4,000,000      HW Hellman Building, L.P., HW Hellman Building Apartments Project Series 2015-B, (FHLB of
                            San Francisco LOC), 2.080%, 8/2/2018                                                                4,000,000
              375,000       Kentucky EDFA, Henderson County Health Care Corp., (FHLB of Cincinnati LOC), 2.380%,
                            8/2/2018                                                                                              375,000
             6,740,000      Mason Harrison Ratliff Enterprises, LLC, (FHLB of Dallas LOC), 2.030%, 8/2/2018                     6,740,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          293/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 295 of 586
          23,820,000        Oakmont of Whittier LLC, Series 2014-A, (FHLB of San Francisco LOC), 2.080%, 8/2/2018                  23,820,000
             7,450,000      Pittsburg Fox Creek Associates L.P., Series 2011-A, (FHLB of San Francisco LOC), 2.080%,
                            8/2/2018                                                                                                7,450,000
          20,400,000        Sunroad Centrum Apartments 5 LP, Centrum Apartments Project, Series 2016-A, (FHLB of San
                            Francisco LOC), 2.080%, 8/2/2018                                                                       20,400,000
          13,600,000        Sunroad Centrum Apartments 5 LP, Centrum Apartments Project, Series 2016-B, (FHLB of San
                            Francisco LOC), 2.080%, 8/2/2018                                                                       13,600,000
                               TOTAL                                                                                              109,005,000
                               TOTAL NOTES—VARIABLE                                                                             2,826,284,682




                                                              Annual Shareholder Report
                                                                           8

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                              Value
                            TIME DEPOSITS—10.1%
                            Finance - Banking—10.1%
        $350,000,000        ABN Amro Bank NV, 1.950%, 8/3/2018 - 8/6/2018                                                       $ 350,000,000
         200,000,000        DNB Bank ASA, 1.870%, 8/1/2018                                                                        200,000,000
         300,000,000        Nordea Bank AB, 1.880%, 8/1/2018                                                                      300,000,000
         100,000,000        Northern Trust Co., Chicago, IL, 1.840%, 8/1/2018                                                     100,000,000
                               TOTAL TIME DEPOSITS                                                                                950,000,000
                            INVESTMENT COMPANY—0.3%
          26,997,500        Federated Institutional Prime Value Obligations Fund, Institutional Shares, 2.08%3
                            (IDENTIFIED COST $27,000,200)                                                                          27,000,200
                            OTHER REPURCHASE AGREEMENTS—9.2%
                            Finance - Banking—9.2%
          80,000,000        BMO Capital Markets Corp., 2.01%, dated 7/31/2018, interest in a $130,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $130,007,258 on 8/1/2018, in
                            which asset-backed securities, corporate bonds and medium-term notes with a market value of
                            $132,607,404 have been received as collateral and held with BNY Mellon as tri-party agent.             80,000,000
          50,000,000        Citigroup Global Markets, Inc., 3.05%, dated 2/1/2018, interest in a $75,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $76,150,104 on 8/1/2018, in
                            which corporate bonds and U.S. Treasury note with a market value of $76,693,739 have been
                            received as collateral and held with BNY Mellon as tri-party agent.                                    50,000,000
          50,000,000        Citigroup Global Markets, Inc., 3.10%, dated 2/1/2018, interest in a $145,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $147,259,986 on 8/1/2018, in
                            which collateralized mortgage obligations with a market value of $148,280,648 have been
                            received as collateral and held with BNY Mellon as tri-party agent.                                    50,000,000
          50,000,000        HSBC Securities (USA), Inc., 2.01%, dated 7/31/2018, interest in a $145,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $145,008,096 on 8/1/2018, in
                            which asset-backed securities with a market value of $147,900,000 have been received as
                            collateral and held with JPMorgan Chase as tri-party agent.                                            50,000,000
          45,000,000        HSBC Securities (USA), Inc., 2.01%, dated 7/31/2018, interest in a $90,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $90,005,025 on 8/1/2018, in
                            which corporate bonds and medium-term notes with a market value of $91,800,001 have been
                            received as collateral and held with JPMorgan Chase as tri-party agent.                                45,000,000




                                                              Annual Shareholder Report
                                                                           9

  Table of Contents




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              294/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 296 of 586
         Principal
          Amount
         or Shares                                                                                                              Value
                            OTHER REPURCHASE AGREEMENTS—continued
                            Finance - Banking—continued
        $106,167,000        HSBC Securities (USA), Inc., 2.11%, dated 7/31/2018, interest in a $330,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $330,019,342 on 8/1/2018, in
                            which asset-backed securities, corporate bonds, medium-term notes, sovereign security and U.S.
                            Treasury securities with a market value of $336,600,001 have been received as collateral and
                            held with JPMorgan Chase as tri-party agent.                                                        $ 106,167,000
          52,000,000        ING Financial Markets LLC, 2.01%, dated 7/31/2018, interest in a $152,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $152,008,487 on 8/1/2018, in
                            which corporate bonds and medium-term notes with a market value of $155,048,709 have been
                            received as collateral and held with JPMorgan Chase as tri-party agent.                                  52,000,000
          36,000,000        ING Financial Markets LLC, 2.06%, dated 7/31/2018, interest in a $136,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $136,007,782 on 8/1/2018, in
                            which corporate bonds, medium-term notes and sovereign securities with a market value of
                            $138,850,493 have been received as collateral and held with JPMorgan Chase as tri-party agent.           36,000,000
         100,000,000        MUFG Securities Americas, Inc., 2.11%, dated 7/16/2018, interest in a $150,000,000
                            collateralized loan agreement will repurchase securities provided as collateral for $150,140,667
                            on 8/1/2018, in which common stocks, convertible bonds and exchange-traded fund with a market
                            value of $153,143,500 have been received as collateral and held with BNY Mellon as tri-party
                            agent.                                                                                                  100,000,000
          95,000,000        MUFG Securities Americas, Inc., 2.11%, dated 7/31/2018, interest in a $300,000,000
                            collateralized loan agreement will repurchase securities provided as collateral for $300,017,583
                            on 8/1/2018, in which American depository receipt, asset-backed securities, common stocks,
                            corporate bonds and municipal bonds with a market value of $306,018,395 have been received
                            as collateral and held with BNY Mellon as tri-party agent.                                               95,000,000
          50,000,000        Mizuho Securities USA, Inc., 2.16%, dated 7/26/2018, interest in a $100,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $100,084,000 on 8/9/2018 in
                            which common stocks with a market value of $102,036,740 have been received as collateral and
                            held with BNY Mellon as tri-party agent.                                                                 50,000,000
          94,000,000        Mizuho Securities USA, Inc., 2.92%, dated 3/14/2018, interest in a $160,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $160,778,667 on 9/11/2018 in
                            which collateralized mortgage obligations and corporate bonds with a market value of
                            $163,451,510 have been received as collateral and held with BNY Mellon as tri-party agent.               94,000,000




                                                              Annual Shareholder Report
                                                                          10

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                              Value
                            OTHER REPURCHASE AGREEMENTS—continued
                            Finance - Banking—continued
        $ 60,000,000        Wells Fargo Securities LLC, 2.79%, dated 7/27/2018, interest in a $95,000,000 collateralized loan
                            agreement will repurchase securities provided as collateral for $95,662,625 on 10/25/2018 in
                            which collateralized mortgage obligations and municipal bonds with a market value of
                            $96,937,661 have been received as collateral and held with BNY Mellon as tri-party agent.           $    60,000,000
                               TOTAL OTHER REPURCHASE AGREEMENTS                                                                    868,167,000
                            REPURCHASE AGREEMENTS—9.1%
                            Finance - Banking—9.1%
         256,000,000        Interest in $2,200,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                            Natixis Financial Products LLC, will repurchase securities provided as collateral for
                            $2,200,117,944 on 8/1/2018. The securities provided as collateral at the end of the period held
                            with BNY Mellon as tri-party agent, were U.S. Government Agency and U.S. Treasury securities
                            with various maturities to 5/16/2060 and the market value of those underlying securities was
                            $2,253,616,764.                                                                                         256,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                295/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 297 of 586
          601,000,000             Interest in $3,000,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                                  Sumitomo Mitsui Banking Corp., will repurchase securities provided as collateral for
                                  $3,000,160,833 on 8/1/2018. The securities provided as collateral at the end of the period held
                                  with JPMorgan Chase as tri-party agent, were U.S. Government Agency securities with various
                                  maturities to 5/1/2048 and the market value of those underlying securities was $3,061,292,789.                     601,000,000
                                     TOTAL REPURCHASE AGREEMENTS                                                                                     857,000,000
                                     TOTAL INVESTMENT IN SECURITIES—100.8%
                                     (AMORTIZED AND IDENTIFIED COST $9,515,070,244)4                                                                9,515,070,244
                                     OTHER ASSETS AND LIABILITIES - NET—(0.8)%5                                                                      (78,784,485)
                                     TOTAL NET ASSETS—100%                                                                                         $9,436,285,759




                                                                      Annual Shareholder Report
                                                                                  11

  Table of Contents


  Affiliated fund holdings are investment companies which are managed by the Adviser or an affiliate of the Adviser. Transactions with affiliated fund
  holdings during the period ended July 31, 2018, were as follows:
                                                                                                                                     Federated
                                                                                                                                   Institutional
                                                                                                                                   Prime Value
                                                                                                                                Obligations Fund,
                                                                                                                               Institutional Shares

  Balance of Shares Held 7/31/2017                                                                                                           —
  Purchases/Additions                                                                                                                26,997,500
  Sales/Reductions                                                                                                                           —
  Balance of Shares Held 7/31/2018                                                                                                   26,997,500
  Value                                                                                                                             $27,000,200
  Change in Unrealized Appreciation/Depreciation                                                                                     $       —
  Net Realized Gains/(Loss)                                                                                                          $       —
  Dividend Income                                                                                                                   $    311,154


  1       Discount rate at time of purchase for discount issues, or the coupon for interest-bearing issues.
  2       Floating/variable note with current rate and current maturity or next reset date shown. Certain variable rate securities are not based on a published
          reference rate and spread, but are determined by the issuer or agent and are based on current market conditions. These securities do not indicate a
          reference rate and spread in their description above.
  3       7-day net yield.
  4       Also represents cost for federal tax purposes.
  5       Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
          Level 1—quoted prices in active markets for identical securities.
          Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
          includes securities valued at amortized cost.
          Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   296/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 298 of 586
  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.




                                                                   Annual Shareholder Report
                                                                                12

  Table of Contents



  The following is a summary of the inputs used, as of July 31, 2018, in valuing the Fund's assets carried at fair value:
  Valuation Inputs
                                                                                           Level 2—
                                                                                             Other                   Level 3—
                                                                   Level 1—               Significant               Significant
                                                                    Quoted                Observable               Unobservable
                                                                    Prices                  Inputs                    Inputs                   Total
  Debt Securities:
  Certificates of Deposit                                          $       —             $ 726,946,837                      $—             $ 726,946,837
  Commercial Paper                                                         —             3,225,864,386                      —              3,225,864,386
  Corporate Bonds                                                          —                33,807,139                      —                 33,807,139
  Notes—Variable                                                           —             2,826,284,682                      —              2,826,284,682
  Time Deposits                                                            —               950,000,000                      —                950,000,000
  Other Repurchase Agreements                                              —               868,167,000                      —                868,167,000
  Repurchase Agreements                                                    —               857,000,000                      —                857,000,000
  Investment Company                                               27,000,200                       —                       —                 27,000,200
     TOTAL SECURITIES                                             $27,000,200           $9,488,070,044                      $—             $9,515,070,244

  The following acronyms are used throughout this portfolio:
  EDFA        —Economic Development Finance Authority
  FHLB        —Federal Home Loan Bank
  GTD         —Guaranteed
  IDB         —Industrial Development Bond
  LIBOR       —London InterBank Offered Rate
  LIQ         —Liquidity Agreement
  LOC         —Letter of Credit

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             297/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 299 of 586
                                                                  Annual Shareholder Report
                                                                                13

  Table of Contents


  Financial Highlights – Wealth Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                  2018               2017             2016           2015            2014
  Net Asset Value, Beginning of Period                                       $1.00               $1.00           $1.00          $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                      0.015               0.008           0.003          0.0001          0.0001
  Net realized gain                                                        0.0001                0.0001       0.0001            0.0001          0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                       0.015               0.008           0.003          0.0001          0.0001
  Less Distributions:
  Distributions from net investment income                                (0.015)            (0.008)         (0.003)        (0.000)1        (0.000)1
  Distributions from net realized gain                                   (0.000)1           (0.000)1        (0.000)1        (0.000)1        (0.000)1
      TOTAL DISTRIBUTIONS                                                 (0.015)            (0.008)         (0.003)        (0.000)1        (0.000)1
  Net Asset Value, End of Period                                             $1.00               $1.00           $1.00          $1.00           $1.00
  Total Return2                                                            1.53%                 0.75%        0.27%             0.05%           0.03%
  Ratios to Average Net Assets:
  Net expenses                                                             0.20%                 0.20%        0.21%             0.20%           0.20%
  Net investment income                                                    1.56%                 0.71%        0.26%             0.05%           0.03%
  Expense waiver/reimbursement3                                            0.13%                 0.13%        0.10%             0.08%           0.08%
  Supplemental Data:
  Net assets, end of period (000 omitted)                             $5,770,600         $2,868,583       $6,447,093     $10,562,802     $10,709,538


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                14

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      298/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 300 of 586
  Investment in repurchase agreements and other repurchase agreements                                        $1,725,167,000
  Investment in securities, including $27,000,200 of investment in an affiliated holding                      7,789,903,244
  Investment in securities, at value (identified cost $9,515,070,244)                                                           $9,515,070,244
  Income receivable                                                                                                                  6,601,798
  Income receivable from affiliated holdings                                                                                           44,650
  Receivable for shares sold                                                                                                       37,778,286
     TOTAL ASSETS                                                                                                                9,559,494,978
  Liabilities:
  Payable for investments purchased                                                                          $   83,782,785
  Payable for shares redeemed                                                                                    35,659,258
  Bank overdraft                                                                                                       27,632
  Income distribution payable                                                                                     1,721,762
  Payable for investment advisor fee (Note 5)                                                                          19,335
  Payable for administrative fees (Note 5)                                                                             20,702
  Payable for distribution services fee (Note 5)                                                                   330,021
  Payable for other service fees (Notes 2 and 5)                                                                   716,473
  Accrued expenses (Note 5)                                                                                        931,251
     TOTAL LIABILITIES                                                                                                            123,209,219
  Net assets for 9,436,286,702 shares outstanding                                                                               $9,436,285,759
  Net Assets Consist of:
  Paid-in capital                                                                                                               $9,436,277,786
  Accumulated net realized gain                                                                                                         4,255
  Undistributed net investment income                                                                                                   3,718
     TOTAL NET ASSETS                                                                                                           $9,436,285,759




                                                                    Annual Shareholder Report
                                                                               15

  Table of Contents


  Statement of Assets and Liabilities – continued

  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Automated Shares:
  $376,107,021 ÷ 376,107,059 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Class R Shares:
  $42,390,038 ÷ 42,390,042 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Wealth Shares:
  $5,770,599,715 ÷ 5,770,600,290 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              299/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 301 of 586
  Service Shares:
  $1,799,914,286 ÷ 1,799,914,467 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Cash II Shares:
  $998,683,345 ÷ 998,683,445 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Cash Series Shares:
  $29,911,225 ÷ 29,911,228 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Capital Shares:
  $398,851,590 ÷ 398,851,630 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Trust Shares:
  $19,828,539 ÷ 19,828,541 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               16

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                       $126,558,434
  Dividends received from an affiliated holding (see footnotes to Portfolio of Investments)                                           311,154
     TOTAL INCOME                                                                                                                 126,869,588
  Expenses:
  Investment adviser fee (Note 5)                                                                                $14,489,580
  Administrative fee (Note 5)                                                                                      5,800,603
  Custodian fees                                                                                                       292,416
  Transfer agent fee (Note 2)                                                                                      3,767,630
  Directors'/Trustees' fees (Note 5)                                                                                    52,910
  Auditing fees                                                                                                         24,625
  Legal fees                                                                                                             8,786
  Portfolio accounting fees                                                                                            270,493
  Distribution services fee (Note 5)                                                                               4,318,316
  Other service fees (Notes 2 and 5)                                                                               7,634,195
  Share registration costs                                                                                             346,900
  Printing and postage                                                                                                 348,645

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             300/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 302 of 586
  Miscellaneous (Note 5)                                                                                               129,577
     TOTAL EXPENSES                                                                                               37,484,676
  Waivers and Reimbursements:
  Waiver of investment adviser fee (Note 5)                                                    $(9,343,108)
  Waiver/reimbursements of other operating expenses (Notes 2 and 5)                                (53,631)
     TOTAL WAIVERS AND REIMBURSEMENTS                                                                             (9,396,739)
  Net expenses                                                                                                                     28,087,937
  Net investment income                                                                                                            98,781,651
  Net realized gain on investments                                                                                                      4,318
  Change in net assets resulting from operations                                                                                  $ 98,785,969
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            17

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                             2018                2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                         $ 98,781,651      $ 31,892,392
  Net realized gain                                                                                                      4,318         35,928
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                               98,785,969       31,928,320
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares                                                                                                (4,458,961)      (1,924,874)
  Class R Shares                                                                                                   (254,174)          (26,972)
  Wealth Shares                                                                                                  (62,091,162)     (19,832,875)
  Service Shares                                                                                                 (17,975,674)      (6,409,299)
  Cash II Shares                                                                                                  (8,908,070)      (2,026,304)
  Cash Series Shares                                                                                               (210,549)          (39,311)
  Capital Shares                                                                                                  (4,748,924)      (1,598,954)
  Trust Shares                                                                                                     (134,344)          (52,139)
  Distributions from net realized gain
  Automated Shares                                                                                                       (531)         (3,333)
  Class R Shares                                                                                                           (72)          (942)
  Wealth Shares                                                                                                         (4,921)       (15,632)
  Service Shares                                                                                                        (1,830)        (7,720)
  Cash II Shares                                                                                                        (1,772)        (7,151)
  Cash Series Shares                                                                                                       (39)        (2,387)
  Capital Shares                                                                                                         (396)         (2,404)
  Trust Shares                                                                                                             (19)          (251)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                           (98,791,438)     (31,950,548)


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              301/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 303 of 586
                                                                  Annual Shareholder Report
                                                                              18

  Table of Contents


  Statement of Changes in Net Assets – continued

  Year Ended July 31                                                                                                       2018                  2017
  Share Transactions:
  Proceeds from sale of shares                                                                                          17,513,771,296       15,495,395,612
  Net asset value of shares issued to shareholders in payment of distributions declared                                     82,970,924            22,215,752
  Cost of shares redeemed                                                                                             (14,082,858,419)      (23,022,049,880)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                              3,513,883,801       (7,504,438,516)
  Change in net assets                                                                                                   3,513,878,332       (7,504,460,744)
  Net Assets:
  Beginning of period                                                                                                    5,922,407,427       13,426,868,171
  End of period (including undistributed net investment income of $3,718 and $3,925, respectively)                    $ 9,436,285,759       $ 5,922,407,427
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              19

  Table of Contents




  Notes to Financial Statements
  July 31, 2018 (unaudited)

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Prime Cash
  Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              302/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 304 of 586
  offers eight classes of shares: Automated Shares, Class R Shares, Wealth Shares, Service Shares, Cash II Shares, Cash Series Shares, Capital Shares
  and Trust Shares. The Financial Highlights of the Automated Shares, Class R Shares, Service Shares, Cash II Shares, Cash Series Shares, Capital
  Shares and Trust Shares are presented separately. All shares of the Fund have equal rights with respect to voting, except on class-specific matters. The
  investment objective of the Fund is to provide current income consistent with stability of principal and liquidity.
        The Fund operates as a retail money market fund. As a retail money market fund, the Fund: (1) will generally continue to use amortized cost to value
  its portfolio securities and transact at a stable $1.00 net asset value (NAV); (2) has adopted policies and procedures reasonably designed to limit
  investments in the Fund to accounts beneficially owned by natural persons as required for a retail money market fund by Rule 2a-7 under the Act; and (3)
  has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the Fund's weekly
  liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or redemption gates
  are in the best interests of the Fund.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Most securities are valued at amortized cost. Shares of any institutional money market fund in which the Fund invests will be valued at that fund's NAV,
  which may be calculated using market value, rather than the amortized cost method. Under the amortized cost valuation method, an investment is valued
  initially at its cost as determined in accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the
  investment to account for any difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined
  not to approximate fair value, the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no
  assurance that the Fund could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund
  determines its NAV per share.




                                                                    Annual Shareholder Report
                                                                               20

  Table of Contents


         The Trustees have ultimate responsibility for determining the fair value of investments. The Trustees have appointed a valuation committee
  (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the Adviser's
  affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-based value. The
  Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value
  of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee employs various
  methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies, procedures and valuation
  methods (including key inputs and assumptions), and review of price challenges by the Adviser based on recent market activity. In the event that market
  quotations and price evaluations are not available for an investment, the Valuation Committee determines the fair value of the investment in accordance
  with procedures adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the Valuation Committee and any
  changes made to the procedures.

  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Fund's Adviser and its affiliates. The Fund will participate on a pro rata basis
  with the other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds
  from any repurchase or other disposition of such securities.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                303/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 305 of 586
                                                                    Annual Shareholder Report
                                                                                21

  Table of Contents


       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waivers and reimbursements of
  $9,396,739 is disclosed in various locations in this Note 2 and Note 5. For the year ended July 31, 2018, transfer agent fees for the Fund were as follows:
                                                                                                Transfer Agent                         Transfer Agent
                                                                                                Fees Incurred                         Fees Reimbursed
  Automated Shares                                                                                $ 327,969                                  $ —
  Class R Shares                                                                                     129,114                                      —
  Wealth Shares                                                                                    1,309,862                                    (108)
  Service Shares                                                                                     454,730                                      —
  Cash II Shares                                                                                   1,410,834                                      —
  Cash Series Shares                                                                                  23,735                                      —
  Capital Shares                                                                                     107,063                                      —
  Trust Shares                                                                                         4,323                                      —
     TOTAL                                                                                          $3,767,630                                  $(108)

  Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.




                                                                    Annual Shareholder Report
                                                                                22

  Table of Contents


  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Class R Shares, Wealth Shares,
  Service Shares, Cash II Shares, Cash Series Shares, Capital Shares and Trust Shares to unaffiliated financial intermediaries or to Federated
  Shareholder Services Company (FSSC) for providing services to shareholders and maintaining shareholder accounts. Financial intermediaries may
  include a company affiliated with management of Federated Investors, Inc. A financial intermediary affiliated with management of Federated Investors,
  Inc. received $82,976 of other service fees for the year ended July 31, 2018. Subject to the terms described in the Expense Limitation note, FSSC may
  voluntarily reimburse the Fund for other service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver
  can be modified or terminated at any time. For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                Other Service                          Other Service
                                                                                                Fees Incurred                        Fees Reimbursed
  Automated Shares                                                                                $ 919,690                                 $      —
  Class R Shares                                                                                     111,105                                      —

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 304/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 306 of 586
  Service Shares                                                                                    3,400,709                                    —
  Cash II Shares                                                                                    2,772,742                                    —
  Cash Series Shares                                                                                   72,728                                    —
  Capital Shares                                                                                      324,960                                (1,641)
  Trust Shares                                                                                         32,261                                    —
     TOTAL                                                                                          $7,634,195                               $(1,641)

  For the year ended July 31, 2018, the Fund's Wealth Shares did not incur other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.




                                                                    Annual Shareholder Report
                                                                                 23

  Table of Contents


  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities, like other securities, are priced in accordance with procedures established by and under the general
  supervision of the Trustees.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                             2018                                                 2017
  Automated Shares:                                                Shares                   Amount                     Shares                    Amount
  Shares sold                                                    575,364,769             $ 575,364,769               800,439,237             $ 800,439,237
  Shares issued to shareholders in
  payment of distributions declared                                4,359,773                 4,359,773                  1,864,443                  1,864,443
  Shares redeemed                                               (549,630,302)            (549,633,990)            (1,556,512,891)             (1,556,512,891)
     NET CHANGE RESULTING FROM AUTOMATED
     SHARE
     TRANSACTIONS                                                  30,094,240                30,090,552               (754,209,211)              (754,209,211)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  305/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 307 of 586
                                                             Annual Shareholder Report
                                                                           24

  Table of Contents


  Year Ended July 31                                                        2018                                              2017
  Class R Shares:                                            Shares                        Amount               Shares                    Amount
  Shares sold                                              24,222,010                   $ 24,222,010           59,023,688               $ 59,023,688
  Shares issued to shareholders in
  payment of distributions declared                           251,236                        251,236              27,334                      27,334
  Shares redeemed                                         (33,141,669)                   (33,141,776)        (239,214,264)              (239,214,264)
     NET CHANGE RESULTING
     FROM CLASS R SHARE
     TRANSACTIONS                                            (8,668,423)                   (8,668,530)        (180,163,242)              (180,163,242)


  Year Ended July 31                                                       2018                                               2017
  Wealth Shares:                                           Shares                        Amount               Shares                     Amount
  Shares sold                                           9,716,640,608              $ 9,716,641,691          8,790,671,857             $ 8,790,671,857
  Shares issued to shareholders in
  payment of distributions declared                        47,982,485                    47,982,485           11,352,426                  11,352,426
  Shares redeemed                                      (6,862,603,466)             (6,862,603,466)        (12,380,523,610)            (12,380,523,610)
     NET CHANGE RESULTING FROM WEALTH
     SHARE TRANSACTIONS                                  2,902,019,627                  2,902,020,710       (3,578,499,327)             (3,578,499,327)


  Year Ended July 31                                                        2018                                              2017
  Service Shares:                                          Shares                         Amount               Shares                     Amount
  Shares sold                                            4,575,841,156                 $ 4,575,843,403      2,735,899,479             $ 2,735,899,479
  Shares issued to shareholders in
  payment of distributions declared                        16,931,602                      16,931,602           5,964,035                  5,964,035
  Shares redeemed                                       (4,008,195,569)                (4,008,195,569)     (3,571,141,035)             (3,571,141,035)
     NET CHANGE RESULTING FROM SERVICE
     SHARE TRANSACTIONS                                    584,577,189                     584,579,436        (829,277,521)               (829,277,521)


  Year Ended July 31                                                        2018                                              2017
  Cash II Shares:                                          Shares                         Amount               Shares                     Amount
  Shares sold                                            1,657,905,578                 $ 1,657,906,832      1,696,957,399             $ 1,696,957,399
  Shares issued to shareholders in
  payment of distributions declared                         8,851,845                       8,851,845           2,016,826                  2,016,826
  Shares redeemed                                       (1,864,340,889)                (1,864,340,889)     (1,980,474,203)             (1,980,474,203)
     NET CHANGE RESULTING FROM
     CASH II SHARE TRANSACTIONS                           (197,583,466)                   (197,582,212)       (281,499,978)               (281,499,978)




                                                             Annual Shareholder Report
                                                                           25

  Table of Contents


  Year Ended July 31                                                            2018                                           2017
  Cash Series Shares:                                        Shares                        Amount               Shares                    Amount


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         306/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 308 of 586
  Shares sold                                                      123,691,470                $ 123,691,507           201,457,025             $ 201,457,025
  Shares issued to shareholders in
  payment of distributions declared                                    201,666                     201,666                   39,351                     39,351
  Shares redeemed                                                 (122,346,583)               (122,346,583)          (645,241,018)               (645,241,018)
      NET CHANGE RESULTING
      FROM CASH SERIES
      SHARE TRANSACTIONS                                              1,546,553                   1,546,590           (443,744,642)               (443,744,642)


  Year Ended July 31                                                              2018                                                2017
  Capital Shares:                                                   Shares                    Amount                  Shares                      Amount
  Shares sold                                                    823,065,682              $ 823,065,682            1,159,289,065             $ 1,159,289,065
  Shares issued to shareholders in
  payment of distributions declared                                 4,258,589                  4,258,589                  900,323                      900,323
  Shares redeemed                                               (632,066,879)             (632,067,703)           (2,526,716,120)            (2,526,716,120)
      NET CHANGE RESULTING FROM CAPITAL
      SHARE TRANSACTIONS                                           195,257,392                195,256,568          (1,366,526,732)               (1,366,526,732)


  Year Ended July 31                                                               2018                                               2017
  Trust Shares:                                                     Shares                     Amount                  Shares                     Amount
  Shares sold                                                      17,035,402             $    17,035,402             51,657,862             $     51,657,862
  Shares issued to shareholders in
  payment of distributions declared                                   133,728                    133,728                    51,014                      51,014
  Shares redeemed                                                 (10,528,441)                (10,528,443)          (122,226,739)                (122,226,739)
      NET CHANGE RESULTING
      FROM TRUST SHARE
      TRANSACTIONS                                                  6,640,689                   6,640,687            (70,517,863)                 (70,517,863)
      NET CHANGE RESULTING
      FROM TOTAL FUND SHARE
      TRANSACTIONS                                                3,513,883,801               3,513,883,801         (7,504,438,516)              (7,504,438,516)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                            2018                       2017
  Ordinary income1                                                                                                   $98,786,702                  $31,950,548
  Long-term capital gains                                                                                             $      4,736                 $          —
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.




                                                                     Annual Shareholder Report
                                                                                  26

  Table of Contents


  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income2                                                                                                                              $7,973
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee and/or reimburse certain operating
  expenses of the Fund. For the year ended July 31, 2018, the Adviser voluntarily waived $9,314,165 of its fee and voluntarily reimbursed $108 of transfer
  agent fees.
       The Adviser has agreed to waive their fee and/or reimburse the Fund for certain investment adviser fees and other operating expenses as a result of
  transactions in other affiliated investment companies. For the year ended July 31, 2018, the Adviser waived and/or reimbursed $28,943.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    307/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 309 of 586
  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex

  0.100%                                                                              on assets up to $50 billion
  0.075%                                                                              on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                    Average Daily Net Assets
  Administrative Fee                                                                of the Investment Complex

  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion

  In addition, FAS may charge certain out-of-pocket expenses to the Fund.




                                                                   Annual Shareholder Report
                                                                               27

  Table of Contents


  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Class R Shares, Cash II Shares, Cash Series Shares
  and Trust Shares to finance activities intended to result in the sale of these shares. The Plan provides that the Fund may incur distribution expenses at
  the following percentages of average daily net assets annually, to compensate FSC:
                                                                                                                    Percentage of Average Daily
  Share Class Name                                                                                                      Net Assets of Class
  Class R Shares                                                                                                               0.50%
  Cash II Shares                                                                                                               0.35%
  Cash Series Shares                                                                                                           0.60%
  Trust Shares                                                                                                                 0.25%
  Subject to the terms described in the Expense Limitation note, FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, distribution services fees for the Fund were as follows:
                                                                                         Distribution Services                  Distribution Services
                                                                                            Fees Incurred                           Fees Waived
  Class R Shares                                                                                $ 227,907                              $(22,791)
  Cash II Shares                                                                                 3,883,242                                   —
  Cash Series Shares                                                                               174,548                              (29,091)
  Trust Shares                                                                                      32,619                                   —
     TOTAL                                                                                       $4,318,316                             $(51,882)

  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC retained $232,471 fees paid by the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $39,730 and reimbursed $1,641 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (excluding interest expense, extraordinary expenses and proxy-related expenses paid by the Fund, if any) and the Fund's share of
  fees and expenses of the investments in affiliated funds paid by the Fund's Automated Shares, Class R Shares, Wealth Shares, Service Shares, Cash II

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              308/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 310 of 586
  Shares, Cash Series Shares, Capital Shares and Trust Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.55%, 1.15%, 0.20%,
  0.45%, 0.90%, 1.05%, 0.30% and 0.70% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019;
  or (b) the date of the Fund's next




                                                                    Annual Shareholder Report
                                                                                28

  Table of Contents


  effective Prospectus. While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the
  Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the
  Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in sale transactions with funds that have a common investment adviser (or affiliated investment
  advisers), common Directors/Trustees and/or common Officers. These sale transactions complied with Rule 17a-7 under the Act and amounted to
  $5,900,000.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. CONCENTRATION OF RISK
  A substantial part of the Fund's portfolio may be comprised of obligations of banks. As a result, the Fund may be more susceptible to any economic,
  business, political or other developments which generally affect these entities.

  7. LINE OF CREDIT
  The Fund participates with certain other Federated Funds, on a several basis, in an up to $500,000,000 unsecured, 364-day, committed, revolving line of
  credit (LOC) agreement. The LOC was made available to finance temporarily the repurchase or redemption of shares of the Fund, failed trades, payment
  of dividends, settlement of trades and for other short-term, temporary or emergency general business purposes. The Fund cannot borrow under the LOC
  if an inter-fund loan is outstanding. The Fund's ability to borrow under the LOC also is subject to the limitations of the Act and various conditions
  precedent that must be satisfied before the Fund can borrow. Loans under the LOC are charged interest at a fluctuating rate per annum equal to the
  highest, on any day, of (a) (i) the federal funds effective rate, (ii) the one month London Interbank Offered Rate (LIBOR), and (iii) 0.0%, plus (b) a margin.
  The LOC also requires the Fund to pay, quarterly in arrears and at maturity, its pro rata share of a commitment fee based on the amount of the lenders'
  commitment that has not been utilized. As of July 31, 2018, the Fund had no outstanding loans. During the year ended July 31, 2018, the Fund did not
  utilize the LOC.




                                                                    Annual Shareholder Report
                                                                                29

  Table of Contents


  8. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  9. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $4,736.
      For the fiscal year ended July 31, 2018, 84.96% of dividends paid by the Fund are interest-related dividends, as provided by the American Jobs
  Creation Act of 2004.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 309/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 311 of 586
                                                            Annual Shareholder Report
                                                                        30

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND THE WEALTH CLASS SHAREHOLDERS OF FEDERATED
  PRIME CASH OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated Prime
  Cash Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related statements of
  operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended, and
  the related notes (collectively, the “financial statements”) and the financial highlights for each of the years in the five year period then
  ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects, the financial position of
  the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the years in
  the two year period then ended, and the financial highlights for each of the years in the five year period then ended, in conformity with
  U.S. generally accepted accounting principles.
  Basis for Opinion

  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (PCAOB) and are required to be independent with respect to the Fund in
  accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.




                                                             Annual Shareholder Report
                                                                        31

  Table of Contents


  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and financial
  highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               310/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 312 of 586
                                                                  Annual Shareholder Report
                                                                              32

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.
       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                                     Beginning                  Ending
                                                                                   Account Value             Account Value              Expenses Paid
                                                                                      2/1/2018                 7/31/2018                During Period1
  Actual                                                                              $1,000                    $1,008.90                     $1.00
  Hypothetical (assuming a 5% return
  before expenses)                                                                    $1,000                    $1,023.80                     $1.00
  1      Expenses are equal to the Fund's Wealth Shares annualized net expense ratio of 0.20%, multiplied by the average account value over the period,
         multiplied by 181/365 (to reflect the one-half-year period).




                                                                   Annual Shareholder Report
                                                                              33

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                311/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 313 of 586
  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               34

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               312/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 314 of 586
                                                                 Annual Shareholder Report
                                                                             35

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




                                                                 Annual Shareholder Report
                                                                             36

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                             Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                     Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: None.
  Began serving: August 2006
                                                Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                                and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                                and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                                Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                                Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                                Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                                Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                                Software (investment order management software); and Director, Midway Pacific (lumber).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                313/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 315 of 586
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).




                                                              Annual Shareholder Report
                                                                          37

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         314/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 316 of 586
                                                             Annual Shareholder Report
                                                                         38

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years
  Date Service Began                         and Previous Position(s)
  Stephen Van Meter                          Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                   Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND               Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                      licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                             Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                             Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                             and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                             Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since
  Birth Date: September 15, 1959             November 1996. Ms. Cunningham was named Chief Investment Officer of Federated's money market
  CHIEF INVESTMENT OFFICER                   products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and
  Officer since: May 2004                    an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the
  Portfolio Manager since:                   Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  November 1996




                                                             Annual Shareholder Report
                                                                         39

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED PRIME CASH OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       315/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 317 of 586
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        40

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        41

  Table of Contents


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               316/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 318 of 586
  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       42

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group and the Board was satisfied that the overall expense structure of the Fund remained competitive.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       The CCO noted that the services, administrative responsibilities and risks associated with such relationships are quite different than
  serving as a primary adviser to a fund.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             317/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 319 of 586
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the

                                                            Annual Shareholder Report
                                                                       43

  Table of Contents


  compliance program of the Adviser and the compliance-related resources provided to the Fund by the Adviser, including the Adviser's
  commitment to respond to rulemaking initiatives of the SEC. The Fund's ability to deliver competitive performance when compared to
  its Peer Group was also deemed to be relevant by the Board as a useful indicator of how the Adviser is executing the Fund's investment
  program. The Adviser's ability to execute this program was one of the Board's considerations in reaching a conclusion that the nature,
  extent, and quality of the Adviser's investment management services warrant the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived



                                                            Annual Shareholder Report
                                                                       44

  Table of Contents


  fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their intention to do so in
  the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these voluntary waivers.
       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            318/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 320 of 586
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

                                                             Annual Shareholder Report
                                                                        45

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        46

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                319/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 321 of 586
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




                                                            Annual Shareholder Report
                                                                       47

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. The Fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell
  shares if the Fund's liquidity falls below required minimums because of market conditions or other factors. An investment in the Fund
  is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund's sponsor has
  no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support
  to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          320/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 322 of 586


  Federated Prime Cash Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 60934N625
  Q453566 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                        July 31, 2018

  Share Class | Ticker                      Automated | PTAXX                   R | PTRXX                         Wealth | PCOXX
                                            Service | PRCXX                     Cash II | PCDXX                   Cash Series | PTSXX
                                            Capital | PCCXX                     Trust | PTTXX



  Federated Prime Cash Obligations Fund
  A Portfolio of Money Market Obligations Trust




              The Fund is a Retail Money Market Fund and is only available for investment to accounts beneficially owned by natural persons.



                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                        1

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     321/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 323 of 586
  Portfolio of Investments                                                                                                                                 2
  Financial Highlights                                                                                                                                    14
  Statement of Assets and Liabilities                                                                                                                     22
  Statement of Operations                                                                                                                                 24
  Statement of Changes in Net Assets                                                                                                                      25
  Notes to Financial Statements                                                                                                                           27
  Report of Independent Registered Public Accounting Firm                                                                                                 38
  Shareholder Expense Example                                                                                                                             40
  Board of Trustees and Trust Officers                                                                                                                    42
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                   48
  Voting Proxies on Fund Portfolio Securities                                                                                                             55
  Quarterly Portfolio Schedule                                                                                                                            55

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                               Percentage of
  Security Type                                                                                                               Total Net Assets
  Commercial Paper                                                                                                                   34.2%
  Variable Rate Instruments                                                                                                          29.9%
  Bank Instruments                                                                                                                   17.8%
  Corporate Bonds                                                                                                                    0.3%
  Other Repurchase Agreements and Repurchase Agreements                                                                              18.3%
  Cash Equivalents2                                                                                                                  0.3%
  Other Assets and Liabilities—Net3                                                                                                  (0.8)%
      TOTAL                                                                                                                         100.0%

  At July 31, 2018, the Fund's effective maturity schedule4 was as follows:
  Securities With an                                                                                                 Percentage of
  Effective Maturity of:                                                                                            Total Net Assets
  1-7 Days                                                                                                                43.9%5
  8 to 30 Days                                                                                                             22.3%
  31 to 90 Days                                                                                                            29.7%
  91 to 180 Days                                                                                                            3.4%
  181 Days or more                                                                                                          1.5%
  Other Assets and Liabilities—Net3                                                                                        (0.8)%
      TOTAL                                                                                                              100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for more complete information regarding these security types. With respect to this
         table, Commercial Paper includes commercial paper with interest rates that are fixed or that reset periodically.
  2      Cash Equivalents include any investments in money market mutual funds and/or overnight repurchase agreements.
  3      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  4      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.
  5      Overnight securities comprised 25.0% of the Fund's portfolio.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              322/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 324 of 586
                                                              Annual Shareholder Report
                                                                          1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

         Principal
          Amount
         or Shares                                                                                                    Value
                            CERTIFICATES OF DEPOSIT—7.7%
                            Finance - Banking—7.7%
        $ 22,000,000        BMO Harris Bank, N.A., 2.360%, 8/13/2018                                                  $    22,000,000
          25,000,000        Canadian Imperial Bank of Commerce, 2.760%, 6/25/2019                                          25,000,000
          50,500,000        Commonwealth Bank of Australia, 1.600%, 9/21/2018                                              50,500,000
          25,000,000        Mizuho Bank Ltd., 2.260%, 8/29/2018                                                            25,000,000
          75,000,000        Mizuho Bank Ltd., 2.425% - 2.450%, 9/28/2018 - 10/22/2018                                      74,667,691
         380,000,000        Sumitomo Mitsui Trust Bank Ltd., 1.940% - 2.310%,
                            8/3/2018 - 10/5/2018                                                                          380,000,000
          25,000,000        Sumitomo Mitsui Trust Bank Ltd., 2.340%, 10/2/2018                                             24,899,849
          40,000,000        Toronto Dominion Bank, 1.700%, 10/5/2018                                                       39,879,297
          60,000,000        Toronto Dominion Bank, 2.620%, 4/22/2019                                                       60,000,000
          25,000,000        Westpac Banking Corp. Ltd., Sydney, 1.570%, 9/14/2018                                          25,000,000
                               TOTAL CERTIFICATES OF DEPOSIT                                                              726,946,837
                           1COMMERCIAL PAPER—34.2%
                            Aerospace/Auto—0.5%
          50,000,000        Daimler Finance NA LLC, (GTD by Daimler AG), 2.460% - 2.501%, 1/15/2019 - 1/22/2019            49,419,923
                            Finance - Banking—16.2%
          49,801,000        Albion Capital LLC, (MUFG Bank Ltd. LIQ), 2.104%, 8/16/2018                                    49,757,424
         263,660,000        Antalis S.A., (Societe Generale, Paris LIQ), 1.981% - 2.188%, 8/3/2018 - 9/11/2018            263,316,283
          40,000,000        Banque et Caisse d'Epargne de L'Etat, 2.123%, 8/13/2018                                        39,972,000
          48,600,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 1.636% - 2.817%, 9/14/2018 -
                            7/1/2019                                                                                       48,004,867
         212,000,000        Gotham Funding Corp., (MUFG Bank Ltd. LIQ), 2.294% - 2.314%, 8/1/2018 - 10/30/2018            211,142,197
         256,400,000        LMA-Americas LLC, (Credit Agricole Corporate and Investment Bank LIQ), 1.951% - 2.054%,
                            8/1/2018 - 8/27/2018                                                                          256,274,282
          50,000,000        Matchpoint Finance PLC, (BNP Paribas SA LIQ), 2.303% - 2.313%, 9/4/2018 - 10/22/2018           49,814,959
         200,000,000        N.V. Bank Nederlandse Gemeenten, 1.951%, 8/1/2018                                             200,000,000
         360,000,000        Sumitomo Mitsui Banking Corp., 2.313% - 2.496%,
                            9/18/2018 - 12/27/2018                                                                        358,039,840
          30,000,000        Toronto Dominion Bank, 1.760%, 10/22/2018                                                      29,881,853
          25,000,000        Toronto Dominion Bank, 2.295%, 9/19/2018                                                       24,922,417
                               TOTAL                                                                                  1,531,126,122




                                                              Annual Shareholder Report
                                                                          2

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                    Value
                           1COMMERCIAL PAPER—continued
                            Finance - Commercial—0.8%
        $ 75,000,000        Crown Point Capital Co., LLC, (Credit Suisse AG LIQ), 2.104%, 8/6/2018                    $    74,978,125

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                      323/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 325 of 586
                            Finance - Retail—10.0%
          64,000,000        Barton Capital S.A., 2.054% - 2.158%, 8/21/2018 - 9/11/2018                                    63,888,958
          78,500,000        CHARTA, LLC, 2.283%, 10/10/2018                                                                78,153,510
          20,000,000        Fairway Finance Co. LLC, 2.284%, 9/4/2018                                                      19,957,122
          30,000,000        Old Line Funding, LLC, 2.320, 10/19/2018                                                       29,847,267
          50,000,000        Old Line Funding, LLC, 2.360, 10/23/2018                                                       49,727,944
          25,000,000        Old Line Funding, LLC, 2.360, 10/26/2018                                                       24,859,056
          50,000,000        Old Line Funding, LLC, 2.400, 12/20/2018                                                       49,530,000
          25,000,000        Old Line Funding, LLC, 2.420, 12/6/2018                                                        24,786,569
          50,000,000        Old Line Funding, LLC, 2.107%, 10/1/2018                                                       49,822,083
         458,800,000        Sheffield Receivables Company LLC, 2.283% - 2.369%,
                            8/16/2018 - 11/6/2018                                                                         457,259,456
         100,000,000        Starbird Funding Corp., 2.314%, 9/10/2018                                                      99,744,445
                               TOTAL                                                                                      947,576,410
                            Finance - Securities—4.7%
         260,000,000        Anglesea Funding LLC, 2.333% - 2.518%, 10/1/2018 - 10/5/2018                                  258,928,114
         100,000,000        Chesham Finance LLC Series III, 1.951%, 8/3/2018                                               99,989,167
          80,000,000        Collateralized Commercial Paper Co. LLC, 1.917% - 2.672%,
                            9/7/2018 - 4/26/2019                                                                           79,142,122
                               TOTAL                                                                                      438,059,403
                            Sovereign—2.0%
          75,000,000        Caisse des Depots et Consignations (CDC), 2.263%, 8/29/2018                                    74,868,750
          10,000,000        Erste Abwicklungsanstalt, 2.264%, 9/5/2018                                                      9,978,125
         100,000,000        Kells Funding, LLC, (FMS Wertmanagement AoR LIQ), 2.243%, 8/27/2018                            99,857,528
                               TOTAL                                                                                      184,704,403
                               TOTAL COMMERCIAL PAPER                                                                 3,225,864,386
                            CORPORATE BOND—0.3%
                            Finance - Banking—0.3%
          33,750,000       2National Australia Bank Ltd., Melbourne, Series 144A, 2.559% (3-month USLIBOR +0.240%),
                            8/29/2019                                                                                      33,807,139
                           2NOTES - VARIABLE—29.9%
                            Finance - Banking—24.0%
          25,000,000        Bank of Montreal, 2.296% (1-month USLIBOR +0.210%), 8/10/2018                                  25,000,000
          22,000,000        Bank of Montreal, 2.332% (1-month USLIBOR +0.240%), 8/2/2018                                   22,000,000
          60,000,000        Bank of Montreal, 2.344% (1-month USLIBOR +0.280%), 8/28/2018                                  60,000,000




                                                             Annual Shareholder Report
                                                                         3

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                    Value
                           2NOTES - VARIABLE—continued
                            Finance - Banking—continued
        $ 65,000,000        Bank of Montreal, 2.386% (1-month USLIBOR +0.300%), 8/6/2018                              $    65,000,000
          25,000,000        Bank of Montreal, 2.397% (1-month USLIBOR +0.300%), 8/7/2018                                   25,000,000
          35,000,000        Bank of Montreal, 2.518% (1-month USLIBOR +0.440%), 8/13/2018                                  35,000,000
          75,000,000        Bank of Montreal, 2.585% (3-month USLIBOR +0.250%), 9/18/2018                                  75,000,000
          70,000,000        Bank of Nova Scotia, Toronto, 2.369% (1-month USLIBOR +0.300%), 8/24/2018                      70,000,000
         100,000,000        Bank of Nova Scotia, Toronto, 2.499% (3-month USLIBOR +0.160%), 10/8/2018                     100,000,000
          10,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.307% (1-month USLIBOR
                            +0.220%), 8/6/2018                                                                             10,000,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                      324/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 326 of 586
          20,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.327% (1-month USLIBOR
                            +0.230%), 8/9/2018                                                                                20,000,000
          30,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.362% (1-month USLIBOR
                            +0.270%), 8/1/2018                                                                                30,000,000
          25,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.372% (1-month USLIBOR
                            +0.290%), 7/12/2019                                                                               25,000,000
          10,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.393% (1-month USLIBOR
                            +0.320%), 8/17/2018                                                                               10,000,000
          19,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.401% (1-month USLIBOR
                            +0.320%), 8/23/2018                                                                               19,000,000
             3,000,000      Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.437% (1-month USLIBOR
                            +0.340%), 8/7/2018                                                                                 3,000,000
          25,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.466% (3-month USLIBOR
                            +0.130%), 9/21/2018                                                                               25,000,000
          50,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.467% (3-month USLIBOR
                            +0.130%), 10/9/2018                                                                               50,000,000
          53,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.489% (3-month USLIBOR
                            +0.150%), 10/15/2018                                                                              53,000,000
          20,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.489% (3-month USLIBOR
                            +0.150%), 10/29/2018                                                                              20,000,000
          47,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.495% (3-month USLIBOR
                            +0.170%), 9/20/2018                                                                               47,000,000
          20,000,000        Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.541% (3-month USLIBOR
                            +0.220%), 9/10/2018                                                                               20,000,000
          23,100,000        Canadian Imperial Bank of Commerce, 2.286% (1-month USLIBOR +0.200%), 8/6/2018                    23,100,000
          55,000,000        Canadian Imperial Bank of Commerce, 2.292% (1-month USLIBOR +0.200%), 8/2/2018                    55,000,000
          50,000,000        Canadian Imperial Bank of Commerce, 2.302% (1-month USLIBOR +0.230%), 8/28/2018                   50,000,000
             2,000,000      Canadian Imperial Bank of Commerce, 2.319% (1-month USLIBOR +0.240%), 8/20/2018                    2,000,000




                                                             Annual Shareholder Report
                                                                         4

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                        Value
                           2NOTES - VARIABLE—continued
                            Finance - Banking—continued
        $ 10,000,000        Canadian Imperial Bank of Commerce, 2.321% (1-month USLIBOR +0.240%), 8/22/2018               $   10,000,000
          38,000,000        Canadian Imperial Bank of Commerce, 2.327% (1-month USLIBOR +0.230%), 8/8/2018                    38,000,000
          10,000,000        Canadian Imperial Bank of Commerce, 2.387% (1-month USLIBOR +0.300%), 8/6/2018                    10,000,000
          50,000,000        Canadian Imperial Bank of Commerce, 2.461% (3-month USLIBOR +0.130%), 10/9/2018                   50,000,000
          30,000,000        Canadian Imperial Bank of Commerce, 2.466% (1-month USLIBOR +0.380%), 8/10/2018                   30,000,000
          50,000,000        Canadian Imperial Bank of Commerce, 2.480% (3-month USLIBOR +0.180%), 9/4/2018                    50,000,000
             7,450,000      Capital Markets Access Co. LC, West Broad Holdings, LLC, Series 2007, (Wells Fargo Bank,
                            N.A. LOC), 2.030%, 8/2/2018                                                                        7,450,000
             3,700,000      Charlotte Christian School, Series 1999, (Wells Fargo Bank, N.A. LOC), 2.120%, 8/1/2018            3,700,000
          50,000,000        Commonwealth Bank of Australia, 2.262% (1-month USLIBOR +0.190%), 8/14/2018                       49,999,389
          50,000,000        Commonwealth Bank of Australia, 2.267% (1-month USLIBOR +0.200%), 8/13/2018                       49,999,500
          52,000,000        Commonwealth Bank of Australia, 2.332% (1-month USLIBOR +0.260%), 8/28/2018                       52,000,000
             4,955,000      Corporate Finance Managers, Inc., Series B, (Wells Fargo Bank, N.A. LOC), 2.080%, 8/2/2018         4,955,000
             7,555,000      Dynetics, Inc., Series 2010-A, (Branch Banking & Trust Co. LOC), 2.030%, 8/2/2018                  7,555,000
             3,010,000      Gadsden, AL Airport Authority, Series 2004, (Wells Fargo Bank, N.A. LOC), 2.000%, 8/2/2018         3,010,000
             4,865,000      Guiding Light Church, Series 2005, (Wells Fargo Bank, N.A. LOC), 2.130%, 8/2/2018                  4,865,000
          16,320,000        Hamilton Station Park and Ride, Series 2005, (Wells Fargo Bank, N.A. LOC), 2.080%, 8/2/2018       16,320,000



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         325/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 327 of 586
             3,000,000      Mike P. Sturdivant, Sr. Family Trust, Series 2016, (Wells Fargo Bank, N.A. LOC), 2.030%,
                            8/2/2018                                                                                             3,000,000
             1,250,000      Montgomery, AL IDB, (Wells Fargo Bank, N.A. LOC), 2.000%, 8/2/2018                                   1,250,000
          70,000,000        National Australia Bank Ltd., Melbourne, 2.517% (1-month USLIBOR +0.420%), 8/9/2018                 70,000,000
          19,670,000        Osprey Properties Limited Partnership, LLP & Nighthawk Properties, LLC, Series 2008, (Wells
                            Fargo Bank, N.A. LOC), 2.080%, 8/2/2018                                                             19,670,000
          29,435,000        Panel Rey S.A., Series 2016, (Citibank NA, New York LOC), 2.030%, 8/2/2018                          29,435,000
             4,280,000      Partisan Property, Inc., Series 2014, (Wells Fargo Bank, N.A. LOC), 2.000%, 8/1/2018                 4,280,000




                                                             Annual Shareholder Report
                                                                          5

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                         Value
                           2NOTES - VARIABLE—continued
                            Finance - Banking—continued
        $ 10,000,000        Royal Bank of Canada, 2.336% (1-month USLIBOR +0.250%), 8/6/2018                               $    10,000,000
          50,000,000        Royal Bank of Canada, 2.347% (1-month USLIBOR +0.250%), 8/8/2018                                    50,000,000
          10,000,000        Royal Bank of Canada, 2.605% (3-month USLIBOR +0.280%), 9/20/2018                                   10,000,000
          15,000,000        SSAB AB (publ), Series 2015-A, (DNB Bank ASA LOC), 2.030%, 8/2/2018                                 15,000,000
          11,670,000        Saint Paul Minnesota Sales Tax Revenue, Revenue Bond - RiverCentre Arena PJ Series 2009 A,
                            (Wells Fargo Bank, N.A. LOC), 1.930%, 8/2/2018                                                      11,670,000
             5,925,000      Spira Millenium LLC, Series 2001, (Bank of America N.A. LOC), 2.030%, 8/2/2018                       5,925,000
             6,130,000      St. Andrew United Methodist Church, Series 2004, (Wells Fargo Bank, N.A. LOC), 2.000%,
                            8/2/2018                                                                                             6,130,000
          25,000,000        Sumitomo Mitsui Banking Corp., 2.264% (1-month USLIBOR +0.200%), 8/28/2018                          25,000,000
          40,000,000        Sumitomo Mitsui Banking Corp., 2.332% (1-month USLIBOR +0.260%), 8/29/2018                          40,000,000
          25,000,000        Sumitomo Mitsui Banking Corp., 2.347% (1-month USLIBOR +0.250%), 8/9/2018                           25,000,000
             1,570,000      Sun Valley, Inc., (Wells Fargo Bank, N.A. LOC), 2.130%, 8/3/2018                                     1,570,000
         100,000,000        Toronto Dominion Bank, 2.314% (1-month USLIBOR +0.250%), 8/27/2018                                 100,000,000
          82,000,000        Toronto Dominion Bank, 2.367% (1-month USLIBOR +0.270%), 8/8/2018                                   82,000,000
          60,000,000        Toronto Dominion Bank, 2.377% (1-month USLIBOR +0.280%), 8/8/2018                                   60,000,000
          20,000,000        Toronto Dominion Bank, 2.476% (3-month USLIBOR +0.140%), 9/14/2018                                  20,000,000
          30,000,000        Toronto Dominion Bank, 2.497% (3-month USLIBOR +0.150%), 10/23/2018                                 30,000,000
             6,400,000      Village Green Finance Co. LLC, (Series 1997), (Wells Fargo Bank, N.A. LOC), 2.070%, 8/1/2018         6,400,000
          36,000,000        Wells Fargo Bank, N.A., 2.287% (1-month USLIBOR +0.210%), 8/28/2018                                 36,000,000
             7,000,000      Wells Fargo Bank, N.A., 2.292% (1-month USLIBOR +0.220%), 8/16/2018                                  6,998,258
          26,000,000        Wells Fargo Bank, N.A., 2.296% (1-month USLIBOR +0.210%), 8/6/2018                                  26,000,000
          30,000,000        Wells Fargo Bank, N.A., 2.323% (1-month USLIBOR +0.250%), 8/17/2018                                 30,000,000




                                                             Annual Shareholder Report
                                                                          6

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                         Value
                           2NOTES - VARIABLE—continued
                            Finance - Banking—continued
        $ 15,500,000        Wells Fargo Bank, N.A., 2.329% (1-month USLIBOR +0.250%), 8/20/2018                            $    15,497,535


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           326/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 328 of 586
          30,000,000        Wells Fargo Bank, N.A., 2.336% (1-month USLIBOR +0.250%), 8/6/2018                                 30,000,000
          25,000,000        Wells Fargo Bank, N.A., 2.490% (3-month USLIBOR +0.160%), 8/24/2018                                25,000,000
          20,000,000        Wells Fargo Bank, N.A., 2.517% (3-month USLIBOR +0.180%), 9/27/2018                                20,000,000
          10,000,000        Wells Fargo Bank, N.A., 2.521% (3-month USLIBOR +0.200%), 9/10/2018                                10,000,000
          20,000,000        Wells Fargo Bank, N.A., 2.546% (3-month USLIBOR +0.210%), 10/17/2018                               20,000,000
          43,000,000        Westpac Banking Corp. Ltd., Sydney, 2.320% (1-month USLIBOR +0.230%), 8/3/2018                     43,000,000
          25,000,000        Westpac Banking Corp. Ltd., Sydney, 2.349% (1-month USLIBOR +0.280%), 8/24/2018                    25,000,000
          25,000,000        Westpac Banking Corp. Ltd., Sydney, 2.374% (1-month USLIBOR +0.300%), 8/13/2018                    25,000,000
                               TOTAL                                                                                      2,265,779,682
                            Finance - Retail—0.5%
          50,000,000        Old Line Funding, LLC, 2.581% (1-month USLIBOR +0.500%), 8/22/2018                                 50,000,000
                            Finance - Securities—4.2%
          25,000,000        Anglesea Funding LLC, 2.397% (1-month USLIBOR +0.320%), 8/28/2018                                  25,000,000
          25,000,000        Anglesea Funding LLC, 2.414% (1-month USLIBOR +0.350%), 8/27/2018                                  25,000,000
          25,000,000        Anglesea Funding LLC, 2.429% (1-month USLIBOR +0.350%), 8/20/2018                                  25,000,000
          25,000,000        Anglesea Funding LLC, 2.536% (1-month USLIBOR +0.450%), 8/6/2018                                   25,000,000
          45,000,000        Collateralized Commercial Paper Co. LLC, 2.350% (1-month USLIBOR +0.280%), 8/27/2018               45,000,000
          25,000,000        Collateralized Commercial Paper Co. LLC, 2.426% (3-month USLIBOR +0.100%), 9/17/2018               25,000,000
          40,000,000        Collateralized Commercial Paper Co. LLC, 2.443% (3-month USLIBOR +0.110%), 10/18/2018              40,000,000
          30,000,000        Collateralized Commercial Paper Co. LLC, 2.449% (3-month USLIBOR +0.110%), 10/5/18                 30,000,000
          25,000,000        Collateralized Commercial Paper Co. LLC, 2.457% (3-month USLIBOR +0.110%), 10/22/2018              25,000,000




                                                             Annual Shareholder Report
                                                                         7

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                        Value
                           2NOTES - VARIABLE—continued
                            Finance - Securities—continued
        $ 45,000,000        Collateralized Commercial Paper Co. LLC, 2.469% (3-month USLIBOR +0.130%), 10/15/2018         $    45,000,000
          20,000,000        Collateralized Commercial Paper Co. LLC, 2.545% (3-month USLIBOR +0.220%), 9/20/2018               20,000,000
          20,000,000        Collateralized Commercial Paper II Co. LLC, 2.358% (1-month USLIBOR +0.280%), 8/13/2018            20,000,000
          25,000,000        Collateralized Commercial Paper II Co. LLC, 2.488% (3-month USLIBOR +0.170%), 8/30/2018            25,000,000
          10,000,000        Collateralized Commercial Paper II Co. LLC, 2.503% (3-month USLIBOR +0.160%), 10/4/2018            10,000,000
             7,000,000      Collateralized Commercial Paper II Co. LLC, 2.522% (1-month USLIBOR +0.430%), 8/2/2018              7,000,000
             2,000,000      Collateralized Commercial Paper II Co. LLC, 2.522% (1-month USLIBOR +0.430%), 8/2/2018              2,000,000
             7,500,000      Collateralized Commercial Paper II Co. LLC, 2.536% (3-month USLIBOR +0.200%), 9/28/2018             7,500,000
                               TOTAL                                                                                          401,500,000
                            Government Agency—1.2%
             2,150,000      CMR LLC, CMR LLC Project Series 2017, (FHLB of Indianapolis LOC), 2.030%, 8/2/2018                  2,150,000
          18,050,000        Canyon Oaks LLC, Series 2017-A Canyon Oaks Apartments, (FHLB of San Francisco LOC),
                            2.080%, 8/1/2018                                                                                   18,050,000
             7,420,000      Dennis Wesley Company, Inc., The Dennis Wesley Company, Inc. Project, (FHLB of Indianapolis
                            LOC), 2.030%, 8/2/2018                                                                              7,420,000
             5,000,000      HW Hellman Building, L.P., HW Hellman Building Apartments Project Series 2015-A, (FHLB of
                            San Francisco LOC), 2.080%, 8/2/2018                                                                5,000,000
             4,000,000      HW Hellman Building, L.P., HW Hellman Building Apartments Project Series 2015-B, (FHLB of
                            San Francisco LOC), 2.080%, 8/2/2018                                                                4,000,000
              375,000       Kentucky EDFA, Henderson County Health Care Corp., (FHLB of Cincinnati LOC), 2.380%,
                            8/2/2018                                                                                              375,000
             6,740,000      Mason Harrison Ratliff Enterprises, LLC, (FHLB of Dallas LOC), 2.030%, 8/2/2018                     6,740,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          327/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 329 of 586
          23,820,000        Oakmont of Whittier LLC, Series 2014-A, (FHLB of San Francisco LOC), 2.080%, 8/2/2018                  23,820,000
             7,450,000      Pittsburg Fox Creek Associates L.P., Series 2011-A, (FHLB of San Francisco LOC), 2.080%,
                            8/2/2018                                                                                                7,450,000
          20,400,000        Sunroad Centrum Apartments 5 LP, Centrum Apartments Project, Series 2016-A, (FHLB of San
                            Francisco LOC), 2.080%, 8/2/2018                                                                       20,400,000
          13,600,000        Sunroad Centrum Apartments 5 LP, Centrum Apartments Project, Series 2016-B, (FHLB of San
                            Francisco LOC), 2.080%, 8/2/2018                                                                       13,600,000
                               TOTAL                                                                                              109,005,000
                               TOTAL NOTES—VARIABLE                                                                             2,826,284,682




                                                              Annual Shareholder Report
                                                                           8

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                              Value
                            TIME DEPOSITS—10.1%
                            Finance - Banking—10.1%
        $350,000,000        ABN Amro Bank NV, 1.950%, 8/3/2018 - 8/6/2018                                                       $ 350,000,000
         200,000,000        DNB Bank ASA, 1.870%, 8/1/2018                                                                        200,000,000
         300,000,000        Nordea Bank AB, 1.880%, 8/1/2018                                                                      300,000,000
         100,000,000        Northern Trust Co., Chicago, IL, 1.840%, 8/1/2018                                                     100,000,000
                               TOTAL TIME DEPOSITS                                                                                950,000,000
                            INVESTMENT COMPANY—0.3%
          26,997,500        Federated Institutional Prime Value Obligations Fund, Institutional Shares, 2.08%3
                            (IDENTIFIED COST $27,000,200)                                                                          27,000,200
                            OTHER REPURCHASE AGREEMENTS—9.2%
                            Finance - Banking—9.2%
          80,000,000        BMO Capital Markets Corp., 2.01%, dated 7/31/2018, interest in a $130,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $130,007,258 on 8/1/2018, in
                            which asset-backed securities, corporate bonds and medium-term notes with a market value of
                            $132,607,404 have been received as collateral and held with BNY Mellon as tri-party agent.             80,000,000
          50,000,000        Citigroup Global Markets, Inc., 3.05%, dated 2/1/2018, interest in a $75,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $76,150,104 on 8/1/2018, in
                            which corporate bonds and U.S. Treasury note with a market value of $76,693,739 have been
                            received as collateral and held with BNY Mellon as tri-party agent.                                    50,000,000
          50,000,000        Citigroup Global Markets, Inc., 3.10%, dated 2/1/2018, interest in a $145,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $147,259,986 on 8/1/2018, in
                            which collateralized mortgage obligations with a market value of $148,280,648 have been
                            received as collateral and held with BNY Mellon as tri-party agent.                                    50,000,000
          50,000,000        HSBC Securities (USA), Inc., 2.01%, dated 7/31/2018, interest in a $145,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $145,008,096 on 8/1/2018, in
                            which asset-backed securities with a market value of $147,900,000 have been received as
                            collateral and held with JPMorgan Chase as tri-party agent.                                            50,000,000
          45,000,000        HSBC Securities (USA), Inc., 2.01%, dated 7/31/2018, interest in a $90,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $90,005,025 on 8/1/2018, in
                            which corporate bonds and medium-term notes with a market value of $91,800,001 have been
                            received as collateral and held with JPMorgan Chase as tri-party agent.                                45,000,000




                                                              Annual Shareholder Report
                                                                           9

  Table of Contents




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              328/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 330 of 586
         Principal
          Amount
         or Shares                                                                                                              Value
                            OTHER REPURCHASE AGREEMENTS—continued
                            Finance - Banking—continued
        $106,167,000        HSBC Securities (USA), Inc., 2.11%, dated 7/31/2018, interest in a $330,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $330,019,342 on 8/1/2018, in
                            which asset-backed securities, corporate bonds, medium-term notes, sovereign security and U.S.
                            Treasury securities with a market value of $336,600,001 have been received as collateral and
                            held with JPMorgan Chase as tri-party agent.                                                        $ 106,167,000
          52,000,000        ING Financial Markets LLC, 2.01%, dated 7/31/2018, interest in a $152,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $152,008,487 on 8/1/2018, in
                            which corporate bonds and medium-term notes with a market value of $155,048,709 have been
                            received as collateral and held with JPMorgan Chase as tri-party agent.                                  52,000,000
          36,000,000        ING Financial Markets LLC, 2.06%, dated 7/31/2018, interest in a $136,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $136,007,782 on 8/1/2018, in
                            which corporate bonds, medium-term notes and sovereign securities with a market value of
                            $138,850,493 have been received as collateral and held with JPMorgan Chase as tri-party agent.           36,000,000
         100,000,000        MUFG Securities Americas, Inc., 2.11%, dated 7/16/2018, interest in a $150,000,000
                            collateralized loan agreement will repurchase securities provided as collateral for $150,140,667
                            on 8/1/2018, in which common stocks, convertible bonds and exchange-traded fund with a market
                            value of $153,143,500 have been received as collateral and held with BNY Mellon as tri-party
                            agent.                                                                                                  100,000,000
          95,000,000        MUFG Securities Americas, Inc., 2.11%, dated 7/31/2018, interest in a $300,000,000
                            collateralized loan agreement will repurchase securities provided as collateral for $300,017,583
                            on 8/1/2018, in which American depository receipt, asset-backed securities, common stocks,
                            corporate bonds and municipal bonds with a market value of $306,018,395 have been received
                            as collateral and held with BNY Mellon as tri-party agent.                                               95,000,000
          50,000,000        Mizuho Securities USA, Inc., 2.16%, dated 7/26/2018, interest in a $100,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $100,084,000 on 8/9/2018 in
                            which common stocks with a market value of $102,036,740 have been received as collateral and
                            held with BNY Mellon as tri-party agent.                                                                 50,000,000
          94,000,000        Mizuho Securities USA, Inc., 2.92%, dated 3/14/2018, interest in a $160,000,000 collateralized
                            loan agreement will repurchase securities provided as collateral for $160,778,667 on 9/11/2018 in
                            which collateralized mortgage obligations and corporate bonds with a market value of
                            $163,451,510 have been received as collateral and held with BNY Mellon as tri-party agent.               94,000,000




                                                              Annual Shareholder Report
                                                                          10

  Table of Contents


         Principal
          Amount
         or Shares                                                                                                              Value
                            OTHER REPURCHASE AGREEMENTS—continued
                            Finance - Banking—continued
        $ 60,000,000        Wells Fargo Securities LLC, 2.79%, dated 7/27/2018, interest in a $95,000,000 collateralized loan
                            agreement will repurchase securities provided as collateral for $95,662,625 on 10/25/2018 in
                            which collateralized mortgage obligations and municipal bonds with a market value of
                            $96,937,661 have been received as collateral and held with BNY Mellon as tri-party agent.           $    60,000,000
                               TOTAL OTHER REPURCHASE AGREEMENTS                                                                    868,167,000
                            REPURCHASE AGREEMENTS—9.1%
                            Finance - Banking—9.1%
         256,000,000        Interest in $2,200,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                            Natixis Financial Products LLC, will repurchase securities provided as collateral for
                            $2,200,117,944 on 8/1/2018. The securities provided as collateral at the end of the period held
                            with BNY Mellon as tri-party agent, were U.S. Government Agency and U.S. Treasury securities
                            with various maturities to 5/16/2060 and the market value of those underlying securities was
                            $2,253,616,764.                                                                                         256,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                329/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 331 of 586
          601,000,000             Interest in $3,000,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                                  Sumitomo Mitsui Banking Corp., will repurchase securities provided as collateral for
                                  $3,000,160,833 on 8/1/2018. The securities provided as collateral at the end of the period held
                                  with JPMorgan Chase as tri-party agent, were U.S. Government Agency securities with various
                                  maturities to 5/1/2048 and the market value of those underlying securities was $3,061,292,789.                     601,000,000
                                     TOTAL REPURCHASE AGREEMENTS                                                                                     857,000,000
                                     TOTAL INVESTMENT IN SECURITIES—100.8%
                                     (AMORTIZED AND IDENTIFIED COST $9,515,070,244)4                                                                9,515,070,244
                                     OTHER ASSETS AND LIABILITIES - NET—(0.8)%5                                                                      (78,784,485)
                                     TOTAL NET ASSETS—100%                                                                                         $9,436,285,759




                                                                      Annual Shareholder Report
                                                                                  11

  Table of Contents


  Affiliated fund holdings are investment companies which are managed by the Adviser or an affiliate of the Adviser. Transactions with affiliated fund
  holdings during the period ended July 31, 2018, were as follows:
                                                                                                                                     Federated
                                                                                                                                   Institutional
                                                                                                                                   Prime Value
                                                                                                                                Obligations Fund,
                                                                                                                               Institutional Shares

  Balance of Shares Held 7/31/2017                                                                                                           —
  Purchases/Additions                                                                                                                26,997,500
  Sales/Reductions                                                                                                                           —
  Balance of Shares Held 7/31/2018                                                                                                   26,997,500
  Value                                                                                                                             $27,000,200
  Change in Unrealized Appreciation/Depreciation                                                                                     $       —
  Net Realized Gains/(Loss)                                                                                                          $       —
  Dividend Income                                                                                                                   $    311,154


  1       Discount rate at time of purchase for discount issues, or the coupon for interest-bearing issues.
  2       Floating/variable note with current rate and current maturity or next reset date shown. Certain variable rate securities are not based on a published
          reference rate and spread, but are determined by the issuer or agent and are based on current market conditions. These securities do not indicate a
          reference rate and spread in their description above.
  3       7-day net yield.
  4       Also represents cost for federal tax purposes.
  5       Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
          Level 1—quoted prices in active markets for identical securities.
          Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
          includes securities valued at amortized cost.
          Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   330/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 332 of 586
  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.




                                                                   Annual Shareholder Report
                                                                                12

  Table of Contents



  The following is a summary of the inputs used, as of July 31, 2018, in valuing the Fund's assets carried at fair value:
  Valuation Inputs
                                                                                           Level 2—
                                                                                             Other                   Level 3—
                                                                   Level 1—               Significant               Significant
                                                                    Quoted                Observable               Unobservable
                                                                    Prices                  Inputs                    Inputs                   Total
  Debt Securities:
  Certificates of Deposit                                          $       —             $ 726,946,837                      $—             $ 726,946,837
  Commercial Paper                                                         —             3,225,864,386                      —              3,225,864,386
  Corporate Bonds                                                          —                33,807,139                      —                 33,807,139
  Notes—Variable                                                           —             2,826,284,682                      —              2,826,284,682
  Time Deposits                                                            —               950,000,000                      —                950,000,000
  Other Repurchase Agreements                                              —               868,167,000                      —                868,167,000
  Repurchase Agreements                                                    —               857,000,000                      —                857,000,000
  Investment Company                                               27,000,200                       —                       —                 27,000,200
     TOTAL SECURITIES                                             $27,000,200           $9,488,070,044                      $—             $9,515,070,244

  The following acronyms are used throughout this portfolio:
  EDFA        —Economic Development Finance Authority
  FHLB        —Federal Home Loan Bank
  GTD         —Guaranteed
  IDB         —Industrial Development Bond
  LIBOR       —London InterBank Offered Rate
  LIQ         —Liquidity Agreement
  LOC         —Letter of Credit

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             331/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 333 of 586
                                                                  Annual Shareholder Report
                                                                                13

  Table of Contents


  Financial Highlights – Automated Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                        Year Ended July 31,                         Period
                                                                                                                                                    Ended
                                                                                                 2018           2017               2016           7/31/20151
  Net Asset Value, Beginning of Period                                                              $1.00           $1.00                 $1.00          $1.00
  Income From Investment Operations:
  Net investment income                                                                             0.012           0.005                 0.001         0.0002
  Net realized gain                                                                                0.0002          0.0002             0.0002            0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                              0.012           0.005                 0.001         0.0002
  Less Distributions:
  Distributions from net investment income                                                         (0.012)         (0.005)            (0.001)          (0.000)2
  Distributions from net realized gain                                                            (0.000)2        (0.000)2           (0.000)2                  —
      TOTAL DISTRIBUTIONS                                                                          (0.012)         (0.005)            (0.001)          (0.000)2
  Net Asset Value, End of Period                                                                    $1.00           $1.00                 $1.00          $1.00
  Total Return3                                                                                    1.22%           0.45%              0.05%             0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                     0.51%           0.51%              0.48%             0.30%5
  Net investment income                                                                            1.21%           0.37%              0.07%             0.02%5
  Expense waiver/reimbursement6                                                                    0.13%           0.13%              0.14%             0.35%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                        $376,107        $346,013      $1,100,224             $121,723


  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                14

  Table of Contents


  Financial Highlights – Class R Shares
  (For a Share Outstanding Throughout Each Period)
                                                                                                                                                   Period
                                                                                                             Year Ended July 31,                   Ended
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               332/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 334 of 586
                                                                                                  2018               2017         2016          7/31/20151

  Net Asset Value, Beginning of Period                                                                  $1.00           $1.00           $1.00            $1.00
  Income From Investment Operations:
  Net investment income                                                                                 0.006          0.0002          0.0002            0.0002
  Net realized gain                                                                                    0.0002          0.0002          0.0002            0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                                  0.006          0.0002          0.0002            0.0002
  Less Distributions:
  Distributions from net investment income                                                             (0.006)       (0.000)2       (0.000)2                 —
  Distributions from net realized gain                                                                (0.000)2       (0.000)2              —                 —
      TOTAL DISTRIBUTIONS                                                                              (0.006)       (0.000)2       (0.000)2                 —
  Net Asset Value, End of Period                                                                        $1.00           $1.00           $1.00            $1.00
  Total Return3                                                                                        0.58%           0.04%            0.01%         0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                         1.15%           0.82%            0.56%         0.31%5
  Net investment income                                                                                0.56%           0.02%            0.01%         0.02%5
  Expense waiver/reimbursement6                                                                        0.18%           0.51%            0.73%         0.99%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                             $42,390         $51,059     $231,222                 $07


  1      Reflects operations for the period from June 2, 2015 (date of initial public investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.
  7      Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                               15

  Table of Contents


  Financial Highlights – Wealth Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                 2018              2017                2016                 2015              2014
  Net Asset Value, Beginning of Period                                      $1.00             $1.00                $1.00               $1.00             $1.00
  Income From Investment Operations:
  Net investment income                                                     0.015             0.008                0.003               0.0001            0.0001
  Net realized gain                                                      0.0001            0.0001                 0.0001               0.0001            0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                      0.015             0.008                0.003               0.0001            0.0001
  Less Distributions:
  Distributions from net investment income                              (0.015)            (0.008)                (0.003)          (0.000)1          (0.000)1
  Distributions from net realized gain                                 (0.000)1           (0.000)1               (0.000)1          (0.000)1          (0.000)1

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               333/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 335 of 586
      TOTAL DISTRIBUTIONS                                               (0.015)            (0.008)           (0.003)          (0.000)1         (0.000)1
  Net Asset Value, End of Period                                          $1.00               $1.00           $1.00              $1.00              $1.00
  Total Return2                                                          1.53%             0.75%              0.27%             0.05%            0.03%
  Ratios to Average Net Assets:
  Net expenses                                                           0.20%             0.20%              0.21%             0.20%            0.20%
  Net investment income                                                  1.56%             0.71%              0.26%             0.05%            0.03%
  Expense waiver/reimbursement3                                          0.13%             0.13%              0.10%             0.08%            0.08%
  Supplemental Data:
  Net assets, end of period (000 omitted)                            $5,770,600        $2,868,583        $6,447,093        $10,562,802      $10,709,538


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                               16

  Table of Contents


  Financial Highlights – Service Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                    2018              2017              2016             2015            2014
  Net Asset Value, Beginning of Period                                         $1.00             $1.00             $1.00            $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                        0.013             0.005             0.001         0.0001          0.0001
  Net realized gain                                                        (0.000)1             0.0001           0.0001          0.0001          0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                         0.013             0.005             0.001         0.0001          0.0001
  Less Distributions:
  Distributions from net investment income                                  (0.013)            (0.005)          (0.001)         (0.000)1       (0.000)1
  Distributions from net realized gain                                     (0.000)1           (0.000)1         (0.000)1         (0.000)1       (0.000)1
      TOTAL DISTRIBUTIONS                                                   (0.013)            (0.005)          (0.001)         (0.000)1       (0.000)1
  Net Asset Value, End of Period                                               $1.00             $1.00             $1.00            $1.00           $1.00
  Total Return2                                                              1.28%              0.50%            0.08%           0.01%           0.01%
  Ratios to Average Net Assets:
  Net expenses                                                               0.45%              0.45%            0.40%           0.24%           0.22%
  Net investment income                                                      1.31%              0.47%            0.08%           0.01%           0.01%
  Expense waiver/reimbursement3                                              0.13%              0.13%            0.16%           0.30%           0.31%
  Supplemental Data:

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                          334/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 336 of 586
  Net assets, end of period (000 omitted)                               $1,799,914        $1,215,338        $2,044,619     $1,959,603       $1,032,001

  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              17

  Table of Contents


  Financial Highlights – Cash II Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                     Year Ended July 31,                    Period
                                                                                                                                            Ended
                                                                                          2018              2017           2016           7/31/20151
  Net Asset Value, Beginning of Period                                                          $1.00              $1.00          $1.00          $1.00
  Income From Investment Operations:
  Net investment income                                                                         0.008              0.002       0.0002           0.0002
  Net realized gain                                                                            0.0002           0.0002         0.0002           0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                          0.008              0.002       0.0002           0.0002
  Less Distributions:
  Distributions from net investment income                                                     (0.008)          (0.002)      (0.000)2          (0.000)2
  Distributions from net realized gain                                                        (0.000)2         (0.000)2      (0.000)2                  —
      TOTAL DISTRIBUTIONS                                                                      (0.008)          (0.002)      (0.000)2          (0.000)2
  Net Asset Value, End of Period                                                                $1.00              $1.00          $1.00          $1.00
  Total Return3                                                                                0.83%            0.16%          0.01%            0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                 0.90%            0.79%          0.54%            0.30%5
  Net investment income                                                                        0.80%            0.16%          0.01%            0.02%5
  Expense waiver/reimbursement6                                                                0.13%            0.24%          0.46%            0.70%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                  $998,683         $1,196,268     $1,477,770         $211,294


  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       335/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 337 of 586
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              18

  Table of Contents


  Financial Highlights – Cash Series Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                         Year Ended July 31,                 Period
                                                                                                                                             Ended
                                                                                                  2018          2017           2016        7/31/20151
  Net Asset Value, Beginning of Period                                                               $1.00          $1.00         $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                              0.007          0.001        0.0002          0.0002
  Net realized gain                                                                                 0.0002        0.0002         0.0002          0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                               0.007          0.001        0.0002          0.0002
  Less Distributions:
  Distributions from net investment income                                                          (0.007)       (0.001)       (0.000)2        (0.000)2
  Distributions from net realized gain                                                             (0.000)2      (0.000)2       (0.000)2                —
      TOTAL DISTRIBUTIONS                                                                           (0.007)       (0.001)       (0.000)2        (0.000)2
  Net Asset Value, End of Period                                                                     $1.00          $1.00         $1.00           $1.00
  Total Return3                                                                                      0.72%         0.08%         0.01%           0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                       1.00%         0.70%         0.51%           0.30%5
  Net investment income                                                                              0.72%         0.02%         0.01%           0.02%5
  Expense waiver/reimbursement6                                                                      0.23%         0.57%         0.74%           0.95%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                          $29,911       $28,365       $472,110          $9,734

  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                        336/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 338 of 586
                                                                  Annual Shareholder Report
                                                                              19

  Table of Contents


  Financial Highlights – Capital Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                       2018            2017             2016           2015           2014
  Net Asset Value, Beginning of Period                                          $1.00           $1.00              $1.00          $1.00          $1.00
  Income From Investment Operations:
  Net investment income                                                         0.013           0.007              0.002       0.0001         0.0001
  Net realized gain                                                             0.001          0.0001            0.0001        0.0001         0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                          0.014           0.007              0.002       0.0001         0.0001
  Less Distributions:
  Distributions from net investment income                                    (0.014)          (0.007)          (0.002)      (0.000)1       (0.000)1
  Distributions from net realized gain                                       (0.000)1         (0.000)1         (0.000)1      (0.000)1       (0.000)1
      TOTAL DISTRIBUTIONS                                                     (0.014)          (0.007)          (0.002)      (0.000)1       (0.000)1
  Net Asset Value, End of Period                                                $1.00           $1.00              $1.00          $1.00          $1.00
  Total Return2                                                                1.43%           0.65%             0.17%         0.01%          0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                 0.30%           0.30%             0.30%         0.24%          0.22%
  Net investment income                                                        1.46%           0.45%             0.17%         0.01%          0.01%
  Expense waiver/reimbursement3                                                0.13%           0.12%             0.10%         0.15%          0.17%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                   $398,852        $203,594        $1,570,124     $2,139,131     $2,616,257


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              20

  Table of Contents


  Financial Highlights – Trust Shares
  (For a Share Outstanding Throughout Each Period)


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       337/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 339 of 586
                                                                                                          Year Ended July 31,                  Period
                                                                                                                                               Ended
                                                                                                   2018           2017          2016         7/31/20151
  Net Asset Value, Beginning of Period                                                                 $1.00            $1.00      $1.00            $1.00
  Income From Investment Operations:
  Net investment income                                                                                0.010            0.003     0.0002            0.0002
  Net realized gain                                                                                   0.0002        0.0002        0.0002            0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                                 0.010            0.003     0.0002            0.0002
  Less Distributions:
  Distributions from net investment income                                                           (0.010)        (0.003)      (0.000)2                 —
  Distributions from net realized gain                                                              (0.000)2       (0.000)2      (0.000)2                 —
      TOTAL DISTRIBUTIONS                                                                            (0.010)        (0.003)      (0.000)2                 —
  Net Asset Value, End of Period                                                                       $1.00            $1.00      $1.00            $1.00
  Total Return3                                                                                       1.02%         0.29%          0.01%           0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                        0.70%         0.63%          0.55%           0.30%5
  Net investment income                                                                               1.03%         0.15%          0.01%           0.02%5
  Expense waiver/reimbursement6                                                                       0.13%         0.20%          0.26%           0.50%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                           $19,829        $13,188       $83,706           $1,249

  1      Reflects operations for the period from June 2, 2015 (date of initial investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               21

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in repurchase agreements and other repurchase agreements                                                      $1,725,167,000
  Investment in securities, including $27,000,200 of investment in an affiliated holding                                    7,789,903,244
  Investment in securities, at value (identified cost $9,515,070,244)                                                                       $9,515,070,244
  Income receivable                                                                                                                              6,601,798
  Income receivable from affiliated holdings                                                                                                       44,650
  Receivable for shares sold                                                                                                                   37,778,286
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                          338/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 340 of 586
     TOTAL ASSETS                                                                                                                9,559,494,978
  Liabilities:
  Payable for investments purchased                                                                          $   83,782,785
  Payable for shares redeemed                                                                                    35,659,258
  Bank overdraft                                                                                                       27,632
  Income distribution payable                                                                                     1,721,762
  Payable for investment advisor fee (Note 5)                                                                          19,335
  Payable for administrative fees (Note 5)                                                                             20,702
  Payable for distribution services fee (Note 5)                                                                   330,021
  Payable for other service fees (Notes 2 and 5)                                                                   716,473
  Accrued expenses (Note 5)                                                                                        931,251
     TOTAL LIABILITIES                                                                                                            123,209,219
  Net assets for 9,436,286,702 shares outstanding                                                                               $9,436,285,759
  Net Assets Consist of:
  Paid-in capital                                                                                                               $9,436,277,786
  Accumulated net realized gain                                                                                                         4,255
  Undistributed net investment income                                                                                                   3,718
     TOTAL NET ASSETS                                                                                                           $9,436,285,759




                                                              Annual Shareholder Report
                                                                         22

  Table of Contents


  Statement of Assets and Liabilities – continued

  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Automated Shares:
  $376,107,021 ÷ 376,107,059 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Class R Shares:
  $42,390,038 ÷ 42,390,042 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Wealth Shares:
  $5,770,599,715 ÷ 5,770,600,290 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Service Shares:
  $1,799,914,286 ÷ 1,799,914,467 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Cash II Shares:
  $998,683,345 ÷ 998,683,445 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Cash Series Shares:

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              339/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 341 of 586
  $29,911,225 ÷ 29,911,228 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Capital Shares:
  $398,851,590 ÷ 398,851,630 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  Trust Shares:
  $19,828,539 ÷ 19,828,541 shares outstanding,
  no par value, unlimited shares authorized                                                                                             $1.00
  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               23

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                       $126,558,434
  Dividends received from an affiliated holding (see footnotes to Portfolio of Investments)                                           311,154
     TOTAL INCOME                                                                                                                 126,869,588
  Expenses:
  Investment adviser fee (Note 5)                                                                                $14,489,580
  Administrative fee (Note 5)                                                                                      5,800,603
  Custodian fees                                                                                                       292,416
  Transfer agent fee (Note 2)                                                                                      3,767,630
  Directors'/Trustees' fees (Note 5)                                                                                    52,910
  Auditing fees                                                                                                         24,625
  Legal fees                                                                                                             8,786
  Portfolio accounting fees                                                                                            270,493
  Distribution services fee (Note 5)                                                                               4,318,316
  Other service fees (Notes 2 and 5)                                                                               7,634,195
  Share registration costs                                                                                             346,900
  Printing and postage                                                                                                 348,645
  Miscellaneous (Note 5)                                                                                               129,577
     TOTAL EXPENSES                                                                                               37,484,676
  Waivers and Reimbursements:
  Waiver of investment adviser fee (Note 5)                                                    $(9,343,108)
  Waiver/reimbursements of other operating expenses (Notes 2 and 5)                                (53,631)
     TOTAL WAIVERS AND REIMBURSEMENTS                                                                             (9,396,739)


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             340/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 342 of 586
  Net expenses                                                                                                                     28,087,937
  Net investment income                                                                                                            98,781,651
  Net realized gain on investments                                                                                                      4,318
  Change in net assets resulting from operations                                                                                  $ 98,785,969
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            24

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                             2018                2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                         $ 98,781,651      $ 31,892,392
  Net realized gain                                                                                                      4,318         35,928
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                               98,785,969       31,928,320
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares                                                                                                (4,458,961)      (1,924,874)
  Class R Shares                                                                                                   (254,174)          (26,972)
  Wealth Shares                                                                                                  (62,091,162)     (19,832,875)
  Service Shares                                                                                                 (17,975,674)      (6,409,299)
  Cash II Shares                                                                                                  (8,908,070)      (2,026,304)
  Cash Series Shares                                                                                               (210,549)          (39,311)
  Capital Shares                                                                                                  (4,748,924)      (1,598,954)
  Trust Shares                                                                                                     (134,344)          (52,139)
  Distributions from net realized gain
  Automated Shares                                                                                                       (531)         (3,333)
  Class R Shares                                                                                                           (72)          (942)
  Wealth Shares                                                                                                         (4,921)       (15,632)
  Service Shares                                                                                                        (1,830)        (7,720)
  Cash II Shares                                                                                                        (1,772)        (7,151)
  Cash Series Shares                                                                                                       (39)        (2,387)
  Capital Shares                                                                                                         (396)         (2,404)
  Trust Shares                                                                                                             (19)          (251)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                           (98,791,438)     (31,950,548)




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              341/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 343 of 586
                                                                  Annual Shareholder Report
                                                                              25

  Table of Contents


  Statement of Changes in Net Assets – continued

  Year Ended July 31                                                                                                       2018                  2017
  Share Transactions:
  Proceeds from sale of shares                                                                                          17,513,771,296       15,495,395,612
  Net asset value of shares issued to shareholders in payment of distributions declared                                     82,970,924            22,215,752
  Cost of shares redeemed                                                                                             (14,082,858,419)      (23,022,049,880)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                              3,513,883,801       (7,504,438,516)
  Change in net assets                                                                                                   3,513,878,332       (7,504,460,744)
  Net Assets:
  Beginning of period                                                                                                    5,922,407,427       13,426,868,171
  End of period (including undistributed net investment income of $3,718 and $3,925, respectively)                    $ 9,436,285,759       $ 5,922,407,427
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              26

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Prime Cash
  Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              342/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 344 of 586
  offers eight classes of shares: Automated Shares, Class R Shares, Wealth Shares, Service Shares, Cash II Shares, Cash Series Shares, Capital Shares
  and Trust Shares. All shares of the Fund have equal rights with respect to voting, except on class-specific matters. The investment objective of the Fund
  is to provide current income consistent with stability of principal and liquidity.
        The Fund operates as a retail money market fund. As a retail money market fund, the Fund: (1) will generally continue to use amortized cost to value
  its portfolio securities and transact at a stable $1.00 net asset value (NAV); (2) has adopted policies and procedures reasonably designed to limit
  investments in the Fund to accounts beneficially owned by natural persons as required for a retail money market fund by Rule 2a-7 under the Act; and (3)
  has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the Fund's weekly
  liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or redemption gates
  are in the best interests of the Fund.
          On June 30, 2017, the Fund's Advisor Share class became effective with the Securities and Exchange Commission (SEC), but is not yet offered for
  sale.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Most securities are valued at amortized cost. Shares of any institutional money market fund in which the Fund invests will be valued at that fund's NAV,
  which may be calculated using market value, rather than the amortized cost method. Under the amortized cost valuation method, an investment is valued
  initially at its cost as determined in accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the
  investment to account for any difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined
  not to approximate fair value, the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no
  assurance that the Fund could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund
  determines its NAV per share.




                                                                    Annual Shareholder Report
                                                                               27

  Table of Contents


         The Trustees have ultimate responsibility for determining the fair value of investments. The Trustees have appointed a valuation committee
  (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the Adviser's
  affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-based value. The
  Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value
  of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee employs various
  methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies, procedures and valuation
  methods (including key inputs and assumptions), and review of price challenges by the Adviser based on recent market activity. In the event that market
  quotations and price evaluations are not available for an investment, the Valuation Committee determines the fair value of the investment in accordance
  with procedures adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the Valuation Committee and any
  changes made to the procedures.

  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Fund's Adviser and its affiliates. The Fund will participate on a pro rata basis
  with the other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds
  from any repurchase or other disposition of such securities.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                343/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 345 of 586
                                                                    Annual Shareholder Report
                                                                                28

  Table of Contents


       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waivers and reimbursements of
  $9,396,739 is disclosed in various locations in this Note 2 and Note 5. For the year ended July 31, 2018, transfer agent fees for the Fund were as follows:
                                                                                                Transfer Agent                         Transfer Agent
                                                                                                Fees Incurred                         Fees Reimbursed
  Automated Shares                                                                                $ 327,969                                  $ —
  Class R Shares                                                                                     129,114                                      —
  Wealth Shares                                                                                    1,309,862                                    (108)
  Service Shares                                                                                     454,730                                      —
  Cash II Shares                                                                                   1,410,834                                      —
  Cash Series Shares                                                                                  23,735                                      —
  Capital Shares                                                                                     107,063                                      —
  Trust Shares                                                                                         4,323                                      —
     TOTAL                                                                                          $3,767,630                                  $(108)

  Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.




                                                                    Annual Shareholder Report
                                                                                29

  Table of Contents


  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Class R Shares, Wealth Shares,
  Service Shares, Cash II Shares, Cash Series Shares, Capital Shares and Trust Shares to unaffiliated financial intermediaries or to Federated
  Shareholder Services Company (FSSC) for providing services to shareholders and maintaining shareholder accounts. Financial intermediaries may
  include a company affiliated with management of Federated Investors, Inc. A financial intermediary affiliated with management of Federated Investors,
  Inc. received $82,976 of other service fees for the year ended July 31, 2018. Subject to the terms described in the Expense Limitation note, FSSC may
  voluntarily reimburse the Fund for other service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver
  can be modified or terminated at any time. For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                Other Service                          Other Service
                                                                                                Fees Incurred                        Fees Reimbursed
  Automated Shares                                                                                $ 919,690                                 $      —
  Class R Shares                                                                                     111,105                                      —

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 344/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 346 of 586
  Service Shares                                                                                    3,400,709                                    —
  Cash II Shares                                                                                    2,772,742                                    —
  Cash Series Shares                                                                                   72,728                                    —
  Capital Shares                                                                                      324,960                                (1,641)
  Trust Shares                                                                                         32,261                                    —
     TOTAL                                                                                          $7,634,195                               $(1,641)

  For the year ended July 31, 2018, the Fund's Wealth Shares did not incur other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.




                                                                    Annual Shareholder Report
                                                                                 30

  Table of Contents


  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities, like other securities, are priced in accordance with procedures established by and under the general
  supervision of the Trustees.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                             2018                                                 2017
  Automated Shares:                                                Shares                   Amount                     Shares                    Amount
  Shares sold                                                    575,364,769             $ 575,364,769               800,439,237             $ 800,439,237
  Shares issued to shareholders in
  payment of distributions declared                                4,359,773                 4,359,773                  1,864,443                  1,864,443
  Shares redeemed                                               (549,630,302)            (549,633,990)            (1,556,512,891)             (1,556,512,891)
     NET CHANGE RESULTING FROM AUTOMATED
     SHARE
     TRANSACTIONS                                                  30,094,240                30,090,552               (754,209,211)              (754,209,211)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  345/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 347 of 586
                                                             Annual Shareholder Report
                                                                           31

  Table of Contents


  Year Ended July 31                                                        2018                                              2017
  Class R Shares:                                            Shares                        Amount               Shares                    Amount
  Shares sold                                              24,222,010                   $ 24,222,010           59,023,688               $ 59,023,688
  Shares issued to shareholders in
  payment of distributions declared                           251,236                        251,236              27,334                      27,334
  Shares redeemed                                         (33,141,669)                   (33,141,776)        (239,214,264)              (239,214,264)
     NET CHANGE RESULTING
     FROM CLASS R SHARE
     TRANSACTIONS                                            (8,668,423)                   (8,668,530)        (180,163,242)              (180,163,242)


  Year Ended July 31                                                       2018                                               2017
  Wealth Shares:                                           Shares                        Amount               Shares                     Amount
  Shares sold                                           9,716,640,608              $ 9,716,641,691          8,790,671,857             $ 8,790,671,857
  Shares issued to shareholders in
  payment of distributions declared                        47,982,485                    47,982,485           11,352,426                  11,352,426
  Shares redeemed                                      (6,862,603,466)             (6,862,603,466)        (12,380,523,610)            (12,380,523,610)
     NET CHANGE RESULTING FROM WEALTH
     SHARE TRANSACTIONS                                  2,902,019,627                  2,902,020,710       (3,578,499,327)             (3,578,499,327)


  Year Ended July 31                                                        2018                                              2017
  Service Shares:                                          Shares                         Amount               Shares                     Amount
  Shares sold                                            4,575,841,156                 $ 4,575,843,403      2,735,899,479             $ 2,735,899,479
  Shares issued to shareholders in
  payment of distributions declared                        16,931,602                      16,931,602           5,964,035                  5,964,035
  Shares redeemed                                       (4,008,195,569)                (4,008,195,569)     (3,571,141,035)             (3,571,141,035)
     NET CHANGE RESULTING FROM SERVICE
     SHARE TRANSACTIONS                                    584,577,189                     584,579,436        (829,277,521)               (829,277,521)


  Year Ended July 31                                                        2018                                              2017
  Cash II Shares:                                          Shares                         Amount               Shares                     Amount
  Shares sold                                            1,657,905,578                 $ 1,657,906,832      1,696,957,399             $ 1,696,957,399
  Shares issued to shareholders in
  payment of distributions declared                         8,851,845                       8,851,845           2,016,826                  2,016,826
  Shares redeemed                                       (1,864,340,889)                (1,864,340,889)     (1,980,474,203)             (1,980,474,203)
     NET CHANGE RESULTING FROM
     CASH II SHARE TRANSACTIONS                           (197,583,466)                   (197,582,212)       (281,499,978)               (281,499,978)




                                                             Annual Shareholder Report
                                                                           32

  Table of Contents


  Year Ended July 31                                                            2018                                           2017
  Cash Series Shares:                                        Shares                        Amount               Shares                    Amount


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         346/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 348 of 586
  Shares sold                                                      123,691,470                $ 123,691,507           201,457,025             $ 201,457,025
  Shares issued to shareholders in
  payment of distributions declared                                    201,666                     201,666                   39,351                     39,351
  Shares redeemed                                                 (122,346,583)               (122,346,583)          (645,241,018)               (645,241,018)
      NET CHANGE RESULTING
      FROM CASH SERIES
      SHARE TRANSACTIONS                                              1,546,553                   1,546,590           (443,744,642)               (443,744,642)


  Year Ended July 31                                                              2018                                                2017
  Capital Shares:                                                   Shares                    Amount                  Shares                      Amount
  Shares sold                                                    823,065,682              $ 823,065,682            1,159,289,065             $ 1,159,289,065
  Shares issued to shareholders in
  payment of distributions declared                                 4,258,589                  4,258,589                  900,323                      900,323
  Shares redeemed                                               (632,066,879)             (632,067,703)           (2,526,716,120)            (2,526,716,120)
      NET CHANGE RESULTING FROM CAPITAL
      SHARE TRANSACTIONS                                           195,257,392                195,256,568          (1,366,526,732)               (1,366,526,732)


  Year Ended July 31                                                               2018                                               2017
  Trust Shares:                                                     Shares                     Amount                  Shares                     Amount
  Shares sold                                                      17,035,402             $    17,035,402             51,657,862             $     51,657,862
  Shares issued to shareholders in
  payment of distributions declared                                   133,728                    133,728                    51,014                      51,014
  Shares redeemed                                                 (10,528,441)                (10,528,443)          (122,226,739)                (122,226,739)
      NET CHANGE RESULTING
      FROM TRUST SHARE
      TRANSACTIONS                                                  6,640,689                   6,640,687            (70,517,863)                 (70,517,863)
      NET CHANGE RESULTING
      FROM TOTAL FUND SHARE
      TRANSACTIONS                                                3,513,883,801               3,513,883,801         (7,504,438,516)              (7,504,438,516)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                            2018                       2017
  Ordinary income1                                                                                                   $98,786,702                  $31,950,548
  Long-term capital gains                                                                                             $      4,736                 $          —
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.




                                                                     Annual Shareholder Report
                                                                                  33

  Table of Contents


  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income2                                                                                                                              $7,973
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee and/or reimburse certain operating
  expenses of the Fund. For the year ended July 31, 2018, the Adviser voluntarily waived $9,314,165 of its fee and voluntarily reimbursed $108 of transfer
  agent fees.
       The Adviser has agreed to waive their fee and/or reimburse the Fund for certain investment adviser fees and other operating expenses as a result of
  transactions in other affiliated investment companies. For the year ended July 31, 2018, the Adviser waived and/or reimbursed $28,943.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    347/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 349 of 586
  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex

  0.100%                                                                              on assets up to $50 billion
  0.075%                                                                              on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                    Average Daily Net Assets
  Administrative Fee                                                                of the Investment Complex

  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion

  In addition, FAS may charge certain out-of-pocket expenses to the Fund.




                                                                   Annual Shareholder Report
                                                                               34

  Table of Contents


  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Class R Shares, Cash II Shares, Cash Series Shares
  and Trust Shares to finance activities intended to result in the sale of these shares. The Plan provides that the Fund may incur distribution expenses at
  the following percentages of average daily net assets annually, to compensate FSC:
                                                                                                                    Percentage of Average Daily
  Share Class Name                                                                                                      Net Assets of Class
  Class R Shares                                                                                                               0.50%
  Cash II Shares                                                                                                               0.35%
  Cash Series Shares                                                                                                           0.60%
  Trust Shares                                                                                                                 0.25%
  Subject to the terms described in the Expense Limitation note, FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, distribution services fees for the Fund were as follows:
                                                                                         Distribution Services                  Distribution Services
                                                                                            Fees Incurred                           Fees Waived
  Class R Shares                                                                                $ 227,907                              $(22,791)
  Cash II Shares                                                                                 3,883,242                                   —
  Cash Series Shares                                                                               174,548                              (29,091)
  Trust Shares                                                                                      32,619                                   —
     TOTAL                                                                                       $4,318,316                             $(51,882)

  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC retained $232,471 fees paid by the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $39,730 and reimbursed $1,641 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (excluding interest expense, extraordinary expenses and proxy-related expenses paid by the Fund, if any) and the Fund's share of
  fees and expenses of the investments in affiliated funds paid by the Fund's Automated Shares, Class R Shares, Wealth Shares, Service Shares, Cash II

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              348/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 350 of 586
  Shares, Cash Series Shares, Capital Shares and Trust Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.55%, 1.15%, 0.20%,
  0.45%, 0.90%, 1.05%, 0.30% and 0.70% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019;
  or (b) the date of the Fund's next




                                                                    Annual Shareholder Report
                                                                                35

  Table of Contents


  effective Prospectus. While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the
  Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the
  Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in sale transactions with funds that have a common investment adviser (or affiliated investment
  advisers), common Directors/Trustees and/or common Officers. These sale transactions complied with Rule 17a-7 under the Act and amounted to
  $5,900,000.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. CONCENTRATION OF RISK
  A substantial part of the Fund's portfolio may be comprised of obligations of banks. As a result, the Fund may be more susceptible to any economic,
  business, political or other developments which generally affect these entities.

  7. LINE OF CREDIT
  The Fund participates with certain other Federated Funds, on a several basis, in an up to $500,000,000 unsecured, 364-day, committed, revolving line of
  credit (LOC) agreement. The LOC was made available to finance temporarily the repurchase or redemption of shares of the Fund, failed trades, payment
  of dividends, settlement of trades and for other short-term, temporary or emergency general business purposes. The Fund cannot borrow under the LOC
  if an inter-fund loan is outstanding. The Fund's ability to borrow under the LOC also is subject to the limitations of the Act and various conditions
  precedent that must be satisfied before the Fund can borrow. Loans under the LOC are charged interest at a fluctuating rate per annum equal to the
  highest, on any day, of (a) (i) the federal funds effective rate, (ii) the one month London Interbank Offered Rate (LIBOR), and (iii) 0.0%, plus (b) a margin.
  The LOC also requires the Fund to pay, quarterly in arrears and at maturity, its pro rata share of a commitment fee based on the amount of the lenders'
  commitment that has not been utilized. As of July 31, 2018, the Fund had no outstanding loans. During the year ended July 31, 2018, the Fund did not
  utilize the LOC.




                                                                    Annual Shareholder Report
                                                                                36

  Table of Contents


  8. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  9. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $4,736.
      For the fiscal year ended July 31, 2018, 84.96% of dividends paid by the Fund are interest-related dividends, as provided by the American Jobs
  Creation Act of 2004.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 349/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 351 of 586
                                                             Annual Shareholder Report
                                                                         37

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED PRIME CASH
  OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated Prime
  Cash Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related statement of
  operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended, and
  the related notes (collectively, the “financial statements”) and the financial highlights for each of the years or periods in the five year
  period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects, the financial
  position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the
  years in the two year period then ended, and the financial highlights for each of the years or periods in the five year period then ended,
  in conformity with U.S. generally accepted accounting principles.




                                                              Annual Shareholder Report
                                                                         38

  Table of Contents


  Basis for Opinion
  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (PCAOB) and are required to be independent with respect to the Fund in
  accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.
  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                350/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 352 of 586
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and financial
  highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




                                                            Annual Shareholder Report
                                                                       39

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            351/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 353 of 586
                                                                    Annual Shareholder Report
                                                                               40

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                                      Beginning                   Ending
                                                                                    Account Value              Account Value               Expenses Paid
                                                                                       2/1/2018                  7/31/2018                 During Period1
  Actual:
  Automated Shares                                                                     $1,000                     $1,007.30                     $2.54
  Class R Shares                                                                       $1,000                     $1,004.20                     $5.71
  Wealth Shares                                                                        $1,000                     $1,008.90                     $1.00
  Service Shares                                                                       $1,000                     $1,007.60                     $2.24
  Cash II Shares                                                                       $1,000                     $1,005.40                     $4.48
  Cash Series Shares                                                                   $1,000                     $1,004.90                     $4.92
  Capital Shares                                                                       $1,000                     $1,008.40                     $1.49
  Trust Shares                                                                         $1,000                     $1,006.40                     $3.48
  Hypothetical (assuming a 5% return
  before expenses):
  Automated Shares                                                                     $1,000                     $1,022.30                     $2.56
  Class R Shares                                                                       $1,000                     $1,019.10                     $5.76
  Wealth Shares                                                                        $1,000                     $1,023.80                     $1.00
  Service Shares                                                                       $1,000                     $1,022.60                     $2.26
  Cash II Shares                                                                       $1,000                     $1,020.30                     $4.51
  Cash Series Shares                                                                   $1,000                     $1,019.90                     $4.96
  Capital Shares                                                                       $1,000                     $1,023.30                     $1.51
  Trust Shares                                                                         $1,000                     $1,021.30                     $3.51
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Automated Shares              0.51%
        Class R Shares                1.15%
        Wealth Shares                 0.20%
        Service Shares                0.45%
        Cash II Shares                0.90%
        Cash Series Shares            0.99%
        Capital Shares                0.30%
        Trust Shares                  0.70%




                                                                   Annual Shareholder Report
                                                                               41

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               352/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 354 of 586
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               42

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             353/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 355 of 586
  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                  The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                Qualifications: Mr. Collins has served in several business and financial management roles and
                                                directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                Affiliate Hospital).




                                                                 Annual Shareholder Report
                                                                             43

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                354/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 356 of 586
                                                              Annual Shareholder Report
                                                                          44

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: August 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).




                                                              Annual Shareholder Report
                                                                          45

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                              Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                              Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                              Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                              Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                              Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                              Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                              Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                              Edgewood Services, Inc. and Southpointe Distribution Services, Inc.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                        355/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 357 of 586
  Peter J. Germain                            Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959               the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND          President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT                    Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005                 President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                              Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                              Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                              Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          46

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                       Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since
  Birth Date: September 15, 1959              November 1996. Ms. Cunningham was named Chief Investment Officer of Federated's money market
  CHIEF INVESTMENT OFFICER                    products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and
  Officer since: May 2004                     an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the
  Portfolio Manager since:                    Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  November 1996




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         356/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 358 of 586
                                                            Annual Shareholder Report
                                                                        47

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED PRIME CASH OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        48

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               357/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 359 of 586
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
      The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                       49

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       50

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group and the Board was satisfied that the overall expense structure of the Fund remained competitive.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             358/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 360 of 586
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       The CCO noted that the services, administrative responsibilities and risks associated with such relationships are quite different than
  serving as a primary adviser to a fund.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the

                                                            Annual Shareholder Report
                                                                       51

  Table of Contents


  compliance program of the Adviser and the compliance-related resources provided to the Fund by the Adviser, including the Adviser's
  commitment to respond to rulemaking initiatives of the SEC. The Fund's ability to deliver competitive performance when compared to
  its Peer Group was also deemed to be relevant by the Board as a useful indicator of how the Adviser is executing the Fund's investment
  program. The Adviser's ability to execute this program was one of the Board's considerations in reaching a conclusion that the nature,
  extent, and quality of the Adviser's investment management services warrant the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived



                                                            Annual Shareholder Report
                                                                       52

  Table of Contents


  fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their intention to do so in
  the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these voluntary waivers.
       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             359/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 361 of 586
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

                                                            Annual Shareholder Report
                                                                       53

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                            Annual Shareholder Report
                                                                       54

  Table of Contents




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            360/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 362 of 586
  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




                                                             Annual Shareholder Report
                                                                        55

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. The Fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell
  shares if the Fund's liquidity falls below required minimums because of market conditions or other factors. An investment in the Fund
  is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund's sponsor has
  no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support
  to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                361/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 363 of 586


  Federated Prime Cash Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919627
  CUSIP 608919577
  CUSIP 60934N625
  CUSIP 60934N617
  CUSIP 608919593
  CUSIP 608919585
  CUSIP 60934N591
  CUSIP 608919619
  Q450519 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                          July 31, 2018

  Share Class | Ticker                      Automated | PBAXX                       Institutional | POIXX                     Service | PRSXX
                                            Capital | POPXX                         Trust | POLXX



  Federated Institutional Prime Obligations Fund
  A Portfolio of Money Market Obligations Trust




                                         The Fund operates as a “Floating Net Asset Value” Money Market Fund.
                                     The Share Price will fluctuate. It is possible to lose money by investing in the Fund.



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      362/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 364 of 586
                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables – Federated Institutional Prime Obligations Fund                                                              1
  Portfolio of Investments– Federated Institutional Prime Obligations Fund                                                                              2
  Financial Highlights–Automated Shares– Federated Institutional Prime Obligations Fund                                                                14
  Financial Highlights–Institutional Shares– Federated Institutional Prime Obligations Fund                                                            15
  Financial Highlights–Service Shares– Federated Institutional Prime Obligations Fund                                                                  16
  Financial Highlights–Capital Shares– Federated Institutional Prime Obligations Fund                                                                  17
  Financial Highlights–Trust Shares– Federated Institutional Prime Obligations Fund                                                                    18
  Statement of Assets and Liabilities– Federated Institutional Prime Obligations Fund                                                                  19
  Statement of Operations– Federated Institutional Prime Obligations Fund                                                                              21
  Statement of Changes in Net Assets– Federated Institutional Prime Obligations Fund                                                                   22
  Notes to Financial Statements– Federated Institutional Prime Obligations Fund                                                                        23
  Report of Independent Registered Public Accounting Firm                                                                                              32
  Shareholder Expense Example – Federated Institutional Prime Obligations Fund                                                                         34
  Board of Trustees and Trust Officers                                                                                                                 36
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                42
  Voting Proxies on Fund Portfolio Securities                                                                                                          49
  Quarterly Portfolio Schedule                                                                                                                         49

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited) –
  Federated Institutional Prime Obligations Fund
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                            Percentage of
  Security Type                                                                                                            Total Net Assets
  Variable Rate Instruments                                                                                                        33.6%
  Commercial Paper                                                                                                                 31.7%
  Other Repurchase Agreements and Repurchase Agreements                                                                            27.1%
  Bank Instruments                                                                                                                 7.7%
  Asset-Backed Securities                                                                                                          0.1%
  Other Assets and Liabilities—Net2                                                                                                (0.2)%
      TOTAL                                                                                                                       100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                              43.7%4
  8-30 Days                                                                                                              22.6%
  31-90 Days                                                                                                             29.3%
  91-180 Days                                                                                                             4.1%
  181 Days or more                                                                                                        0.5%
  Other Assets and Liabilities—Net2                                                                                      (0.2)%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for more complete information regarding these security types.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.
  4      Overnight securities comprised 26.2% of the Fund's portfolio.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           363/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 365 of 586
                                                             Annual Shareholder Report
                                                                        1

  Table of Contents



  Portfolio of Investments –
  Federated Institutional Prime Obligations Fund
  July 31, 2018

          Principal
          Amount                                                                                                   Value
                           ASSET-BACKED SECURITIES—0.1%
                           Finance - Automotive—0.1%
      $      4,013,918     Enterprise Fleet Financing 2017-3 LLC, Class A1, 1.500%, 10/22/2018                     $     4,013,962
          14,190,367       Westlake Automobile Receivables Trust 2018-2, Class A1, 2.500%, 5/15/2019                    14,190,587
                              TOTAL ASSET-BACKED SECURITIES
                              (IDENTIFIED COST $18,204,285)                                                             18,204,549
                           CERTIFICATES OF DEPOSIT—5.9%
                           Finance - Banking—5.9%
          35,000,000       Bank of Montreal, 1.740%, 10/19/2018                                                         34,966,890
          25,000,000       Canadian Imperial Bank of Commerce, 2.760%, 6/25/2019                                        25,015,968
          25,000,000       Mizuho Bank Ltd., 2.260%, 8/29/2018                                                          25,000,000
          50,000,000       Mizuho Bank Ltd., 2.450%, 10/22/2018                                                         49,725,540
          344,000,000      Sumitomo Mitsui Trust Bank Ltd., 1.940%—2.310%, 8/3/2018—10/5/2018                          344,042,721
          50,000,000       Sumitomo Mitsui Trust Bank Ltd., 2.340%, 10/2/2018                                           49,807,370
          50,000,000       Toronto Dominion Bank, 1.700%, 10/5/2018                                                     49,799,871
          38,000,000       Toronto Dominion Bank, 1.740%—1.800%, 10/22/2018—11/14/2018                                  37,953,125
          30,000,000       Westpac Banking Corp. Ltd., Sydney, 1.570%, 9/14/2018                                        30,000,000
                              TOTAL CERTIFICATES OF DEPOSIT
                              (IDENTIFIED COST $646,372,126)                                                           646,311,485
                           1COMMERCIAL PAPER—31.7%
                           Aerospace/Auto—0.5%
          50,000,000       Daimler Finance NA LLC, (GTD by Daimler AG), 2.460%, 1/22/2019                               49,344,966
                           Finance - Banking—13.8%
          25,918,000       Albion Capital LLC, (MUFG Bank Ltd. LIQ), 2.314%, 8/15/2018                                  25,894,818
          117,520,000      Antalis S.A., (Societe Generale, Paris LIQ), 2.104%, 8/16/2018—8/31/2018                    117,342,795
          65,000,000       Bank of Nova Scotia, Toronto, 1.930%, 8/2/2018                                               64,996,551
          128,000,000      Banque et Caisse d'Epargne de L'Etat, 2.061%—2.123%, 8/8/2018—8/13/2018                     127,934,666
          58,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 1.771%—2.817%, 9/24/2018—
                           7/1/2019                                                                                     57,638,738
          276,256,000      Gotham Funding Corp., (MUFG Bank Ltd. LIQ), 2.260%—2.314%, 9/10/2018—10/30/2018             275,207,113
          85,000,000       LMA-Americas LLC, (Credit Agricole Corporate and Investment Bank LIQ), 1.951%—2.054%,
                           8/7/2018—8/27/2018                                                                           84,903,041




                                                             Annual Shareholder Report
                                                                        2

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           1COMMERCIAL PAPER—continued
                           Finance - Banking—continued
      $    50,000,000      Manhattan Asset Funding Company LLC, (Sumitomo Mitsui Banking Corp. LIQ), 2.188%,
                           8/21/2018                                                                               $    49,939,445


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   364/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 366 of 586
          269,000,000      Matchpoint Finance PLC, (BNP Paribas SA LIQ), 1.950%—2.334%, 8/1/2018—10/9/2018                  268,581,670
          100,000,000      NRW.Bank, 2.168%, 8/13/2018                                                                       99,928,000
          245,000,000      Sumitomo Mitsui Banking Corp., 2.348%—2.496%, 11/2/2018—12/27/2018                               243,244,775
          30,000,000       Toronto Dominion Bank, 1.760%, 10/22/2018                                                         29,845,863
          75,000,000       Toronto Dominion Bank, 2.295%, 9/19/2018                                                          74,767,250
                              TOTAL                                                                                        1,520,224,725
                           Finance - Commercial—1.3%
          145,000,000      Crown Point Capital Co., LLC, (Credit Suisse AG LIQ), 2.104%—2.178%, 8/6/2018—8/13/2018          144,927,492
                           Finance - Retail—10.5%
          260,000,000      Barton Capital S.A., 2.128%—2.158%, 8/6/2018—9/18/2018                                           259,497,153
          168,150,000      CAFCO, LLC, 2.264%—2.284%, 9/13/2018—9/25/2018                                                   167,670,665
          45,000,000       CRC Funding, LLC, 2.491%, 1/22/2019                                                               44,470,625
          70,500,000       Fairway Finance Co. LLC, 2.263%—2.284%, 8/30/2018—9/4/2018                                        70,365,425
          55,000,000       Old Line Funding, LLC, 2.320%, 10/18/2018                                                         54,732,058
          34,500,000       Old Line Funding, LLC, 2.320%, 10/19/2018                                                         34,329,570
          50,000,000       Old Line Funding, LLC, 2.360%, 10/23/2018                                                         49,738,900
          75,000,000       Old Line Funding, LLC, 2.360%, 10/26/2018                                                         74,592,369
          28,000,000       Old Line Funding, LLC, 2.420%, 12/6/2018                                                          27,764,651
          378,780,000      Sheffield Receivables Company LLC, 2.294%—2.472%, 8/21/2018—11/6/2018                            377,406,719
                              TOTAL                                                                                        1,160,568,135
                           Finance - Securities—2.8%
          140,000,000      Anglesea Funding LLC, 2.333%—2.518%, 10/1/2018—10/5/2018                                         139,471,769
          100,000,000      Chesham Finance LLC Series III, 1.951%, 8/3/2018                                                  99,989,167
          74,000,000       Collateralized Commercial Paper Co. LLC, 1.763%—2.672%, 8/6/2018—4/26/2019                        73,166,923
                              TOTAL                                                                                         312,627,859
                           Insurance—1.4%
          149,500,000      UnitedHealth Group, Inc., 2.051%—2.071%, 8/1/2018—8/6/2018                                       149,467,861
                           Sovereign—1.4%
          75,000,000       Caisse des Depots et Consignations (CDC), 2.263%, 8/29/2018                                       74,868,750




                                                             Annual Shareholder Report
                                                                         3

  Table of Contents


          Principal
          Amount                                                                                                       Value
                           1COMMERCIAL PAPER—continued
                           Sovereign—continued
      $    76,750,000      Erste Abwicklungsanstalt, 2.264%, 9/5/2018                                                  $     76,582,109
                              TOTAL                                                                                         151,450,859
                              TOTAL COMMERCIAL PAPER
                              (IDENTIFIED COST $3,488,527,312)                                                             3,488,611,897
                           2NOTES - VARIABLE—33.6%
                           Aerospace/Auto—0.1%
          15,000,000       Toyota Motor Finance (Netherlands) B.V., (Toyota Motor Corp. SA), 2.367% (1-month USLIBOR
                           +0.300%), 8/13/2018                                                                               15,005,833
                           Finance - Banking—25.5%
          47,000,000       Alpine Securitization LLC, (Credit Suisse AG LIQ), 2.304%
                           (1-month USLIBOR +0.225%), 8/20/2018                                                              47,000,000
          50,000,000       Bank of Montreal, 2.329% (1-month USLIBOR +0.250%), 8/20/2018                                     50,017,199


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                        365/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 367 of 586
          15,000,000       Bank of Montreal, 2.344% (1-month USLIBOR +0.280%), 8/28/2018                                15,004,479
          75,000,000       Bank of Montreal, 2.347% (1-month USLIBOR +0.250%), 8/9/2018                                 75,025,188
          20,000,000       Bank of Montreal, 2.361% (1-month USLIBOR +0.280%), 8/22/2018                                20,006,610
          100,000,000      Bank of Montreal, 2.397% (1-month USLIBOR +0.300%), 8/7/2018                                100,024,554
          25,000,000       Bank of Montreal, 2.518% (1-month USLIBOR +0.440%), 8/13/2018                                25,033,570
          76,467,000       Bank of Montreal, 2.653% (3-month USLIBOR +0.320%), 10/18/2018                               76,553,834
          70,000,000       Bank of Nova Scotia, Toronto, 2.369%
                           (1-month USLIBOR +0.300%), 8/24/2018                                                         70,023,589
          33,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.307% (1-month USLIBOR
                           +0.220%), 8/6/2018                                                                           33,000,000
          21,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.338% (1-month USLIBOR
                           +0.260%), 8/13/2018                                                                          21,005,142
          61,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.372% (1-month USLIBOR
                           +0.290%), 8/13/2018                                                                          61,010,035
          30,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.387% (1-month USLIBOR
                           +0.290%), 8/8/2018                                                                           30,008,328
          50,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.393% (1-month USLIBOR
                           +0.320%), 8/17/2018                                                                          50,020,636
          16,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.401% (1-month USLIBOR
                           +0.320%), 8/23/2018                                                                          16,007,583
          25,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.407% (1-month USLIBOR
                           +0.320%), 8/6/2018                                                                           25,012,651
          45,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.437% (1-month USLIBOR
                           +0.340%), 8/7/2018                                                                           45,030,240
          20,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.463% (3-month USLIBOR
                           +0.130%), 9/7/2018                                                                           20,001,599
          35,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.466% (3-month USLIBOR
                           +0.130%), 9/21/2018                                                                          35,002,944
          23,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.467% (3-month USLIBOR
                           +0.130%), 10/9/2018                                                                          23,002,062



                                                            Annual Shareholder Report
                                                                        4

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           2NOTES - VARIABLE—continued
                           Finance - Banking—continued
      $    25,000,000      Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.483% (3-month USLIBOR
                           +0.150%), 10/18/2018                                                                    $    25,022,877
           5,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.487% (3-month USLIBOR
                           +0.150%), 10/5/2018                                                                           5,003,514
          30,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.489% (3-month USLIBOR
                           +0.150%), 10/29/2018                                                                         30,023,541
          35,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.541% (3-month USLIBOR
                           +0.220%), 9/10/2018                                                                          35,047,670
          10,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.572% (1-month USLIBOR
                           +0.500%), 8/15/2018                                                                          10,014,977
          35,000,000       Canadian Imperial Bank of Commerce, 2.286%
                           (1-month USLIBOR +0.200%), 8/6/2018                                                          35,008,495
          25,000,000       Canadian Imperial Bank of Commerce, 2.292%
                           (1-month USLIBOR +0.200%), 8/2/2018                                                          25,006,407
          45,000,000       Canadian Imperial Bank of Commerce, 2.319%
                           (1-month USLIBOR +0.240%), 8/20/2018                                                         45,017,257
          10,000,000       Canadian Imperial Bank of Commerce, 2.321%
                           (1-month USLIBOR +0.240%), 8/22/2018                                                         10,003,813
          50,000,000       Canadian Imperial Bank of Commerce, 2.337%
                           (1-month USLIBOR +0.240%), 8/8/2018                                                          50,007,112


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   366/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 368 of 586
          14,000,000       Canadian Imperial Bank of Commerce, 2.380%
                           (1-month USLIBOR +0.310%), 8/28/2018                                                                 14,001,449
          25,000,000       Canadian Imperial Bank of Commerce, 2.387%
                           (1-month USLIBOR +0.300%), 8/6/2018                                                                  25,007,541
          30,000,000       Canadian Imperial Bank of Commerce, 2.461%
                           (3-month USLIBOR +0.130%), 10/9/2018                                                                 30,000,135
          20,000,000       Canadian Imperial Bank of Commerce, 2.467%
                           (3-month USLIBOR +0.130%), 10/3/2018                                                                 20,001,725
          50,000,000       Canadian Imperial Bank of Commerce, 2.513%
                           (3-month USLIBOR +0.180%), 10/18/2018                                                                50,028,066
          45,000,000       Canadian Imperial Bank of Commerce, 2.533%
                           (3-month USLIBOR +0.200%), 10/11/2018                                                                45,030,711
          75,000,000       Canadian Imperial Bank of Commerce, 2.580%
                           (1-month USLIBOR +0.490%), 8/3/2018                                                                  75,131,788
          46,300,000       Canadian Imperial Bank of Commerce, 2.649%
                           (3-month USLIBOR +0.330%), 8/29/2018                                                                 46,378,949
           7,025,000       Centra State Medical Arts Building LLC, (TD Bank, N.A. LOC), 1.950%, 8/1/2018                         7,025,000
          47,000,000       Commonwealth Bank of Australia, 2.262%
                           (1-month USLIBOR +0.190%), 8/14/2018                                                                 46,999,426
          50,000,000       Commonwealth Bank of Australia, 2.332%
                           (1-month USLIBOR +0.260%), 8/28/2018                                                                 50,015,427
           5,000,000       Commonwealth Bank of Australia, 2.456%
                           (3-month USLIBOR +0.100%), 8/3/2018                                                                   4,999,999




                                                              Annual Shareholder Report
                                                                           5

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           2NOTES - VARIABLE—continued
                           Finance - Banking—continued
      $      5,900,000     Dynetics, Inc., Series 2010-A, (Branch Banking & Trust Co. LOC), 2.030%, 8/2/2018                $    5,900,000
          16,700,000       Greene County Development Authority, Reynolds Lodge, LLC Series 2000B, (U.S. Bank, N.A.
                           LOC), 1.990%, 8/1/2018                                                                               16,700,000
           3,000,000       Griffin-Spalding County, GA Development Authority, Norcom, Inc. Project 2013A, (Bank of
                           America N.A. LOC), 2.030%, 8/2/2018                                                                   3,000,000
           7,000,000       Griffin-Spalding County, GA Development Authority, Norcom, Inc. Project, (Bank of America N.A.
                           LOC), 2.030%, 8/2/2018                                                                                7,000,000
           6,500,000       Los Angeles County Fair Association, (Wells Fargo Bank, N.A. LOC), 2.070%, 8/1/2018                   6,500,000
           6,785,000       Miami-Dade County, FL IDA, Badia Spices, Inc. Project Series 2015, (Northern Trust Co.,
                           Chicago, IL LOC), 1.980%, 8/2/2018                                                                    6,785,000
           5,375,000       Michael Dennis Sullivan Irrevocable Trust, Series 2015, (Wells Fargo Bank, N.A. LOC), 2.030%,
                           8/2/2018                                                                                              5,375,000
           9,780,000       Mike P. Sturdivant, Sr. Family Trust, Series 2016, (Wells Fargo
                           Bank, N.A. LOC), 2.030%, 8/2/2018                                                                     9,780,000
          10,000,000       Pepper Residential Securities Trust No. 19, Class A1, (GTD by National Australia Bank Ltd.,
                           Melbourne), 2.417% (1-month USLIBOR +0.350%), 8/13/2018                                               9,998,200
           5,575,000       Public Building Corp. Springfield, MO, Jordan Valley Ice Park, Series 2003, (U.S. Bank, N.A.
                           LOC), 2.180%, 8/2/2018                                                                                5,575,000
          25,000,000       Royal Bank of Canada, 2.347%
                           (1-month USLIBOR +0.250%), 8/8/2018                                                                  25,006,890
          15,000,000       SSAB AB (publ), Series 2014-B, (Credit Agricole Corporate and Investment Bank LOC), 2.030%,
                           8/2/2018                                                                                             15,000,000
          20,000,000       SSAB AB (publ), Series 2015-B, (Nordea Bank AB LOC), 2.030%, 8/2/2018                                20,000,000
          18,965,000       Salem Green, LLP, Salem Green Apartments Project, Series 2010, (Wells Fargo Bank, N.A.
                           LOC), 2.080%, 8/2/2018                                                                               18,965,000
              805,000      St. Andrew United Methodist Church, Series 2004, (Wells Fargo
                           Bank, N.A. LOC), 2.000%, 8/2/2018                                                                        805,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            367/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 369 of 586
          75,000,000       Sumitomo Mitsui Banking Corp., 2.264%
                           (1-month USLIBOR +0.200%), 8/28/2018                                                         74,995,856
          40,000,000       Sumitomo Mitsui Banking Corp., 2.320%
                           (1-month USLIBOR +0.250%), 8/28/2018                                                         40,005,054
          40,000,000       Sumitomo Mitsui Banking Corp., 2.332%
                           (1-month USLIBOR +0.260%), 8/29/2018                                                         40,006,552
          100,000,000      Sumitomo Mitsui Banking Corp., 2.347%
                           (1-month USLIBOR +0.250%), 8/9/2018                                                         100,017,478
          115,000,000      Sumitomo Mitsui Trust Bank Ltd., 2.283%—2.314%,
                           9/26/2018—10/24/2018                                                                        114,444,115
          74,000,000       Toronto Dominion Bank, 2.294%
                           (1-month USLIBOR +0.230%), 8/28/2018                                                         74,000,000




                                                            Annual Shareholder Report
                                                                        6

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           2NOTES - VARIABLE—continued
                           Finance - Banking—continued
      $      4,000,000     Toronto Dominion Bank, 2.302%
                           (1-month USLIBOR +0.230%), 8/30/2018                                                    $     4,000,795
          90,000,000       Toronto Dominion Bank, 2.344%
                           (1-month USLIBOR +0.280%), 8/23/2018                                                         89,971,782
          60,000,000       Toronto Dominion Bank, 2.377%
                           (1-month USLIBOR +0.280%), 8/8/2018                                                          60,022,202
          50,000,000       Toronto Dominion Bank, 2.463%
                           (3-month USLIBOR +0.100%), 8/6/2018                                                          50,000,000
          20,000,000       Toronto Dominion Bank, 2.476%
                           (3-month USLIBOR +0.140%), 9/14/2018                                                         20,006,758
          50,000,000       Toronto Dominion Bank, 2.497%
                           (1-month USLIBOR +0.400%), 8/8/2018                                                          50,053,691
          50,000,000       Wells Fargo Bank, N.A., 2.307%
                           (1-month USLIBOR +0.210%), 8/7/2018                                                          50,014,006
          40,000,000       Wells Fargo Bank, N.A., 2.336%
                           (1-month USLIBOR +0.250%), 8/6/2018                                                          40,015,506
          49,500,000       Wells Fargo Bank, N.A., 2.489%
                           (3-month USLIBOR +0.150%), 10/9/2018                                                         49,555,754
          25,000,000       Wells Fargo Bank, N.A., 2.490%
                           (3-month USLIBOR +0.160%), 8/24/2018                                                         25,005,864
          50,000,000       Wells Fargo Bank, N.A., 2.492%
                           (3-month USLIBOR +0.150%), 10/24/2018                                                        50,064,044
          35,000,000       Wells Fargo Bank, N.A., 2.503%
                           (3-month USLIBOR +0.160%), 8/15/2018                                                         35,010,779
          21,000,000       Wells Fargo Bank, N.A., 2.517%
                           (3-month USLIBOR +0.180%), 9/27/2018                                                         21,023,990
          50,000,000       Wells Fargo Bank, N.A., 2.521%
                           (3-month USLIBOR +0.200%), 9/10/2018                                                         50,079,568
          34,500,000       Wells Fargo Bank, N.A., 2.535%
                           (3-month USLIBOR +0.200%), 10/25/2018                                                        34,522,428
          45,000,000       Westpac Banking Corp. Ltd., Sydney, 2.349%
                           (1-month USLIBOR +0.280%), 8/24/2018                                                         45,017,192
           6,665,000       Yeshivas Novominsk, Series 2008, (TD Bank, N.A. LOC), 2.050%, 8/2/2018                        6,665,000
                              TOTAL                                                                                2,803,454,626
                           Finance - Retail—1.5%
          60,000,000       Old Line Funding, LLC, 2.572%
                           (1-month USLIBOR +0.480%), 8/1/2018                                                          60,089,650



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   368/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 370 of 586
          50,000,000       Old Line Funding, LLC, 2.581%
                           (1-month USLIBOR +0.500%), 8/21/2018                                                         50,079,645
          50,000,000       Old Line Funding, LLC, 2.581%
                           (1-month USLIBOR +0.500%), 8/22/2018                                                         50,079,658
                              TOTAL                                                                                    160,248,953




                                                            Annual Shareholder Report
                                                                        7

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           2NOTES - VARIABLE—continued
                           Finance - Securities—5.0%
      $   25,000,000       Anglesea Funding LLC, 2.397%
                           (1-month USLIBOR +0.320%), 8/28/2018                                                    $    24,996,435
          27,000,000       Anglesea Funding LLC, 2.414%
                           (1-month USLIBOR +0.350%), 8/27/2018                                                         27,000,000
          20,000,000       Anglesea Funding LLC, 2.429%
                           (1-month USLIBOR +0.350%), 8/20/2018                                                         20,000,000
          30,000,000       Anglesea Funding LLC, 2.514%
                           (1-month USLIBOR +0.440%), 8/13/2018                                                         30,022,995
          25,000,000       Anglesea Funding LLC, 2.536%
                           (1-month USLIBOR +0.450%), 8/6/2018                                                          25,018,656
           5,000,000       Collateralized Commercial Paper Co. LLC, 2.350%
                           (1-month USLIBOR +0.280%), 8/27/2018                                                          5,000,575
          15,000,000       3Collateralized Commercial Paper Co. LLC, 2.357%
                           (1-month USLIBOR +0.290%), 8/13/2018                                                         15,002,816
          25,000,000       Collateralized Commercial Paper Co. LLC, 2.426%
                           (3-month USLIBOR +0.100%), 9/17/2018                                                         24,999,893
          35,000,000       Collateralized Commercial Paper Co. LLC, 2.443%
                           (3-month USLIBOR +0.110%), 10/18/2018                                                        35,003,114
          20,000,000       Collateralized Commercial Paper Co. LLC, 2.449%
                           (3-month USLIBOR +0.110%), 10/5/2018                                                         19,998,594
          25,000,000       Collateralized Commercial Paper Co. LLC, 2.457%
                           (3-month USLIBOR +0.110%), 10/22/2018                                                        25,002,320
           5,000,000       Collateralized Commercial Paper Co. LLC, 2.469%
                           (3-month USLIBOR +0.130%), 10/15/2018                                                         5,000,888
          38,000,000       Collateralized Commercial Paper Co. LLC, 2.503%
                           (3-month USLIBOR +0.160%), 10/4/2018                                                         38,025,735
          20,000,000       Collateralized Commercial Paper Co. LLC, 2.545%
                           (3-month USLIBOR +0.220%), 9/20/2018                                                         20,012,157
          25,000,000       Collateralized Commercial Paper II Co. LLC, 2.358%
                           (1-month USLIBOR +0.280%), 8/13/2018                                                         25,003,493
          30,000,000       Collateralized Commercial Paper II Co. LLC, 2.362%
                           (1-month USLIBOR +0.280%), 8/20/2018                                                         30,003,902
          25,000,000       Collateralized Commercial Paper II Co. LLC, 2.479%
                           (3-month USLIBOR +0.140%), 10/16/2018                                                        25,012,073
          25,000,000       Collateralized Commercial Paper II Co. LLC, 2.488%
                           (3-month USLIBOR +0.170%), 8/30/2018                                                         25,021,610
           8,000,000       Collateralized Commercial Paper II Co. LLC, 2.497%
                           (3-month USLIBOR +0.160%), 10/8/2018                                                          8,002,418
           3,000,000       Collateralized Commercial Paper II Co. LLC, 2.503%
                           (3-month USLIBOR +0.160%), 10/4/2018                                                          3,001,356
          18,000,000       Collateralized Commercial Paper II Co. LLC, 2.522%
                           (1-month USLIBOR +0.430%), 8/2/2018                                                          18,016,908
          30,000,000       Collateralized Commercial Paper II Co. LLC, 2.522%
                           (1-month USLIBOR +0.430%), 8/2/2018                                                          30,028,180




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   369/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 371 of 586
                                                              Annual Shareholder Report
                                                                          8

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           2NOTES - VARIABLE—continued
                           Finance - Securities—continued
      $    70,000,000      Collateralized Commercial Paper II Co. LLC, 2.536%
                           (3-month USLIBOR +0.200%), 9/28/2018                                                                $     70,000,000
                              TOTAL                                                                                                 549,174,118
                           Government Agency—1.5%
           4,600,000       Aquarium Parking Deck, LLC, Series 2005, (FHLB of Atlanta LOC), 2.060%, 8/1/2018                           4,600,000
           9,015,000       Austen Children's Gift Trust, (FHLB of Dallas LOC), 2.030%, 8/1/2018                                       9,015,000
          19,425,000       COG Leasing Co. LLP, Series 2007, (FHLB of Des Moines LOC), 2.080%, 8/2/2018                              19,425,000
          14,250,000       Fiddyment Ranch Apartments LP, Series 2017-A Fiddyment Ranch Apartments, (FHLB of San
                           Francisco LOC), 2.080%, 8/2/2018                                                                          14,250,000
          14,250,000       Fiddyment Ranch Apartments LP, Series 2017-B Fiddyment Ranch Apartments, (FHLB of San
                           Francisco LOC), 2.080%, 8/2/2018                                                                          14,250,000
          32,000,000       HW Hellman Building, L.P., HW Hellman Building Apartments Project Series 2015-A, (FHLB of
                           San Francisco LOC), 2.080%, 8/2/2018                                                                      32,000,000
          16,000,000       HW Hellman Building, L.P., HW Hellman Building Apartments Project Series 2015-B, (FHLB of
                           San Francisco LOC), 2.080%, 8/2/2018                                                                      16,000,000
           1,000,000       Hallmark 75 Ontario LLC, Hallmark Apartment Homes Series 2016-A, (FHLB of San Francisco
                           LOC), 2.080%, 8/2/2018                                                                                     1,000,000
           5,965,000       Herman & Kittle Capital, LLC, Canterbury House Apartments-Lebanon Project Series 2005,
                           (FHLB of Cincinnati LOC), 2.030%, 8/2/2018                                                                 5,965,000
           6,200,000       Mohr Green Associates L.P., 2012-A, (FHLB of San Francisco LOC), 2.080%, 8/2/2018                          6,200,000
          19,640,000       OSL Santa Rosa Fountaingrove LLC, (FHLB of San Francisco LOC), 2.080%, 8/2/2018                           19,640,000
           7,500,000       Premier Mushrooms, Inc., Series 2012, (CoBank, ACB LOC), 2.030%, 8/2/2018                                  7,500,000
           5,860,000       Public Finance Authority, Series 2015-A Ram Eufaula Hospitality, LLC, (FHLB of Atlanta LOC),
                           2.000%, 8/2/2018                                                                                           5,860,000
          14,200,000       Studio Sixty LLC, Thirdrail Studios Project Series 2015-A, (FHLB of San Francisco LOC), 2.080%,
                           8/2/2018                                                                                                  14,200,000
                              TOTAL                                                                                                 169,905,000
                              TOTAL NOTES - VARIABLE
                              (IDENTIFIED COST $3,696,403,857)                                                                     3,697,788,530
                           TIME DEPOSIT—1.8%
                           Finance - Banking—1.8%
          200,000,000      ABN Amro Bank NV, 1.950%, 8/3/2018—8/6/2018
                           (IDENTIFIED COST $200,000,000)                                                                           200,000,000




                                                              Annual Shareholder Report
                                                                          9

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           OTHER REPURCHASE AGREEMENTS—11.8%
                           Finance - Banking—11.8%
      $    48,570,000      BMO Capital Markets Corp., 2.01%, dated 7/31/2018, interest in a $130,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $130,007,258 on 8/1/2018, in
                           which asset-backed securities, corporate bonds & medium term notes with a market value of
                           $132,607,404 have been received as collateral and held with BNY Mellon as tri-party agent.          $     48,570,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                370/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 372 of 586
          50,000,000       BNP Paribas SA, 2.04%, dated 7/31/2018, interest in a $50,000,000 collateralized loan
                           agreement will repurchase securities provided as collateral for $50,002,833 on 8/1/2018, in which
                           asset-backed securities, corporate bonds and medium-term notes with a market value of
                           $51,002,890 have been received as collateral and held with BNY Mellon as tri-party agent.                50,000,000
           4,170,000       BNP Paribas SA, 2.21%, dated 7/31/2018, interest in a $25,000,000 collateralized loan
                           agreement will repurchase securities provided as collateral for $25,001,535 on 8/1/2018, in which
                           asset-backed securities and corporate bonds with a market value of $25,501,566 have been
                           received as collateral and held with BNY Mellon as tri-party agent.                                       4,170,000
          60,000,000       Citigroup Global Markets, Inc., 2.11%, dated 7/31/2018, interest in a $60,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $60,003,517 on 8/1/2018, in
                           which exchange traded funds with a market value of $61,203,602 have been received as
                           collateral and held with BNY Mellon as tri-party agent.                                                  60,000,000
          48,270,000       Citigroup Global Markets, Inc., 2.41%, dated 7/31/2018, interest in a $50,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $50,003,347 on 8/1/2018, in
                           which U.S. Treasury notes with a market value of $51,003,415 have been received as collateral
                           and held with BNY Mellon as tri-party agent.                                                             48,270,000
          25,000,000       Citigroup Global Markets, Inc., 3.05%, dated 2/1/2018, interest in a $75,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $76,150,104 on 8/1/2018, in
                           which U.S. Treasury notes with a market value of $76,693,739 have been received as collateral
                           and held with BNY Mellon as tri-party agent.                                                             25,000,000
          95,000,000       Citigroup Global Markets, Inc., 3.10%, dated 2/1/2018, interest in a $145,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $147,259,986 on 8/1/2018, in
                           which collateralized mortgage obligations with a market value of $148,280,648 have been
                           received as collateral and held with BNY Mellon as tri-party agent.                                      95,000,000
          95,000,000       HSBC Securities (USA), Inc., 2.01%, dated 7/31/2018, interest in a $145,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $145,008,096 on 8/1/2018, in
                           which assets-backed securities with a market value of $147,900,000 have been received as
                           collateral and held with JPMorgan Chase as tri-party agent.                                              95,000,000




                                                              Annual Shareholder Report
                                                                          10

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           OTHER REPURCHASE AGREEMENTS—continued
                           Finance - Banking—continued
      $    45,000,000      HSBC Securities (USA), Inc., 2.01%, dated 7/31/2018, interest in a $90,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $90,005,025 on 8/1/2018, in
                           which corporate bonds and medium-term notes with a market value of $91,800,001 have been
                           received as collateral and held with JPMorgan Chase as tri-party agent.                             $    45,000,000
          121,103,000      HSBC Securities (USA), Inc., 2.11%, dated 7/31/2018, interest in a $330,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $330,019,342 on 8/1/2018, in
                           which asset-backed securities, corporate bonds, medium-term notes and sovereign debt
                           securities with a market value of $336,600,001 have been received as collateral and held with
                           JPMorgan Chase as tri-party agent.                                                                      121,103,000
          100,000,000      ING Financial Markets LLC, 2.01%, dated 7/31/2018, interest in a $152,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $152,008,487 on 8/1/2018, in
                           which corporate bonds and medium-term notes with a market value of $155,048,709 have been
                           received as collateral and held with JPMorgan Chase as tri-party agent.                                 100,000,000
          100,000,000      ING Financial Markets LLC, 2.06%, dated 7/31/2018, interest in a $136,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $136,007,782 on 8/1/2018, in
                           which corporate bonds, medium-term notes and sovereign debt securities with a market value of
                           $138,850,493 have been received as collateral and held with JPMorgan Chase as tri-party agent.          100,000,000
          70,000,000       ING Financial Markets LLC, 2.11%, dated 7/31/2018, interest in a $70,000,000 collateralized loan
                           agreement will repurchase securities provided as collateral for $70,004,103 on 8/1/2018, in which
                           corporate bonds with a market value of $71,404,279 have been received as collateral and held
                           with JPMorgan Chase as tri-party agent.                                                                  70,000,000
          50,000,000       MUFG Securities Americas, Inc., 2.11%, dated 7/16/2018, interest in a $150,000,000
                           collateralized loan agreement will repurchase securities provided as collateral for $150,140,667
                           on 8/1/2018, in which common stocks and exchange traded funds with a market value of
                           $153,143,500 have been received as collateral and held with BNY Mellon as tri-party agent.               50,000,000



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               371/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 373 of 586
          193,870,000            MUFG Securities Americas, Inc., 2.11%, dated 7/31/2018, interest in a $300,000,000
                                 collateralized loan agreement will repurchase securities provided as collateral for $300,017,583
                                 on 8/1/2018, in which American depositary receipts, asset-backed securities, common stocks and
                                 corporate bonds with a market value of $306,018,395 have been received as collateral and held
                                 with BNY Mellon as tri-party agent.                                                                      193,870,000
           50,000,000            Mizuho Securities USA, Inc., 2.16%, dated 7/26/2018, interest in a $100,000,000 collateralized
                                 loan agreement will repurchase securities provided as collateral for $100,084,000 on 8/9/2018 in
                                 which common stocks with a market value of $102,036,740 have been received as collateral and
                                 held with BNY Mellon as tri-party agent.                                                                  50,000,000




                                                                      Annual Shareholder Report
                                                                                   11

  Table of Contents


          Principal
          Amount                                                                                                                      Value
                                 OTHER REPURCHASE AGREEMENTS—continued
                                 Finance - Banking—continued
      $    50,000,000            Mizuho Securities USA, Inc., 2.92%, dated 3/14/2018, interest in a $160,000,000 collateralized
                                 loan agreement will repurchase securities provided as collateral for $160,778,667 on 9/11/2018 in
                                 which collateralized mortgage obligations and corporate bonds with a market value of
                                 $163,451,510 have been received as collateral and held with BNY Mellon as tri-party agent.          $     50,000,000
           95,000,000            Wells Fargo Securities LLC, 2.79%, dated 7/27/2018, interest in a $95,000,000 collateralized loan
                                 agreement will repurchase securities provided as collateral for $95,662,625 on 10/25/2018 in
                                 which collateralized mortgage obligations with a market value of $96,937,661 have been received
                                 as collateral and held with BNY Mellon as tri-party agent.                                                95,000,000
                                    TOTAL OTHER REPURCHASE AGREEMENTS
                                    (IDENTIFIED COST $1,300,983,000)                                                                     1,300,983,000
                                 REPURCHASE AGREEMENTS—15.3%
                                 Finance - Banking—15.3%
          441,000,000            Interest in $2,200,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                                 Natixis Financial Products LLC will repurchase securities provided as collateral for
                                 $2,200,117,944 on 8/1/2018. The securities provided as collateral at the end of the period held
                                 with BNY Mellon as tri-party agent, were U.S. Government Agency and U.S. Treasury securities
                                 with various maturities to 5/16/2060 and the market value of those underlying securities was
                                 $2,253,616,764.                                                                                          441,000,000
       1,000,000,000             Interest in $3,000,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                                 Sumitomo Mitsui Banking Corp. will repurchase securities provided as collateral for
                                 $3,000,160,833 on 8/1/2018. The securities provided as collateral at the end of the period held
                                 with JPMorgan Chase as tri-party agent, were U.S. Government Agency securities with various
                                 maturities to 5/1/2048 and the market value of those underlying securities was $3,061,292,789.          1,000,000,000
          244,600,000            Interest in $250,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which Wells
                                 Fargo Securities LLC will repurchase securities provided as collateral for $250,013,403 on
                                 8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                                 tri-party agent, were U.S. Government Agency securities with various maturities to 3/1/2057 and
                                 the market value of those underlying securities was $255,013,672.                                        244,600,000
                                    TOTAL REPURCHASE AGREEMENTS
                                    (IDENTIFIED COST $1,685,600,000)                                                                     1,685,600,000
                                    TOTAL INVESTMENT IN SECURITIES—100.2%
                                    (IDENTIFIED COST $11,036,090,580)4                                                                11,037,499,461
                                    OTHER ASSETS AND LIABILITIES - NET—(0.2)%5                                                            (22,416,178)
                                    TOTAL NET ASSETS—100%                                                                            $11,015,083,283




                                                                      Annual Shareholder Report
                                                                                  12

  Table of Contents


  1       Discount rate at time of purchase for discount issues, or the coupon for interest-bearing issues.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      372/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 374 of 586
  2      Floating/variable note with current rate and current maturity or next reset date shown. Certain variable rate securities are not based on a published
         reference rate and spread but are determined by the issuer or agent and are based on current market conditions. These securities do not indicate a
         reference rate and spread in their description above.
  3      Denotes a restricted security that either: (a) cannot be offered for public sale without first being registered, or availing of an exemption from registration,
         under the Securities Act of 1933; or (b) is subject to a contractual restriction on public sales. At July 31, 2018, these restricted securities amounted to
         $15,002,816, which represented 0.1% of total net assets.
  4      Also represents cost for federal tax purposes.
  5      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  As of July 31, 2018, all investments of the Fund utilized Level 2 inputs in valuing the Fund's assets carried at fair value.

  The following acronyms are used throughout this portfolio:
  FHLB        —Federal Home Loan Bank
  GTD         —Guaranteed
  IDA         —Industrial Development Authority
  LIBOR       —London Interbank Offered Rate
  LIQ         —Liquidity Agreement
  LOC         —Letter of Credit

  See Notes which are an integral part of the Financial Statements




                                                                       Annual Shareholder Report
                                                                                    13

  Table of Contents


  Financial Highlights – Automated Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)

                                                                                                      Year Ended July 31,                                  Period
                                                                                                                                                           Ended
                                                                                     20181            20171             2016             2015            7/31/20142
  Net Asset Value, Beginning of Period                                                   $1.0000         $1.0000             $1.00            $1.00               $1.00
  Income From Investment Operations:
  Net investment income                                                                   0.0122          0.0001           0.0003          (0.000)3            (0.000)3
  Net realized and unrealized gain                                                       0.00004          0.0039             0.001           0.0003              0.0003
      TOTAL FROM INVESTMENT OPERATIONS                                                    0.0122          0.0040             0.001           0.0003              0.0003
  Less Distributions:
  Distributions from net investment income                                               (0.0121)       (0.0030)          (0.000)3         (0.000)3            (0.000)3
  Distributions from paid in surplus                                                          —         (0.0010)           (0.001)                —                   —

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                        373/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 375 of 586
      TOTAL DISTRIBUTIONS                                                             (0.0121)            (0.0040)        (0.001)       (0.000) 3      (0.000)3
  Net Asset Value, End of Period                                                      $1.0001             $1.0000          $1.00            $1.00          $1.00
  Total Return5                                                                        1.22%               0.30%          0.02%             0.01%       0.00%6
  Ratios to Average Net Assets:
  Net expenses                                                                         0.52%               0.52%          0.44%             0.24%       0.23%7
  Net investment income (loss)                                                         0.23%               0.01%          0.02%             0.01%    (0.00)%6,7
  Expense waiver/reimbursement8                                                          —%                0.12%          0.20%             0.40%       0.42%7
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                 $09                 $09       $823,514       $984,469        $24,189

  1      Certain ratios included above in Ratios to Average Net Assets and per share amounts may be inflated or deflated as compared to the fee structure for
         each respective share class as a result of daily systematic allocations being rounded to the nearest penny for fund level income, expense and
         realized/unrealized gain/loss amounts. Such differences are immaterial.
  2      Reflects operations for the period from June 12, 2014 (date of initial investment) to July 31, 2014.
  3      Represents less than $0.001.
  4      Represents less than $0.0001.
  5      Based on net asset value. Total returns for periods of less than one year are not annualized.
  6      Represents less than 0.01%.
  7      Computed on an annualized basis.
  8      This expense decrease is reflected in both the net expense and the net investment income (loss) ratios shown above.
  9      Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                14

  Table of Contents


  Financial Highlights – Institutional Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                  2018                2017                  2016                2015            2014
  Net Asset Value, Beginning of Period                                    $1.0003           $1.0000                    $1.00               $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                      0.0156          0.0063                    0.003               0.0001          0.0001
  Net realized gain                                                       0.00002                0.0011                0.001               0.0001          0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                       0.0156          0.0074                    0.004               0.0001          0.0001
  Less Distributions:
  Distributions from net investment income                                (0.0156)          (0.0063)                 (0.003)           (0.000)1        (0.000)1
  Distributions from paid in surplus                                             —          (0.0008)                 (0.001)                  —                 —
      TOTAL DISTRIBUTIONS                                                 (0.0156)          (0.0071)                 (0.004)           (0.000)1        (0.000)1
  Net Asset Value, End of Period                                          $1.0003           $1.0003                    $1.00               $1.00           $1.00
  Total Return3                                                              1.57%               0.66%                 0.26%               0.04%           0.20%
  Ratios to Average Net Assets:
  Net expenses                                                               0.17%               0.20%                 0.21%               0.20%           0.20%
  Net investment income                                                      1.62%               0.40%                 0.26%               0.04%           0.02%
  Expense waiver/reimbursement4                                              0.12%               0.10%                 0.08%               0.08%           0.08%
  Supplemental Data:
  Net assets, end of period (000 omitted)                            $10,941,508           $787,309             $21,921,916         $30,806,315     $26,947,649



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 374/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 376 of 586
  1      Represents less than $0.001.
  2      Represents less than $0.0001.
  3      Based on net asset value.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              15

  Table of Contents


  Financial Highlights – Service Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                       2018            2017             2016           2015           2014
  Net Asset Value, Beginning of Period                                       $1.0003          $1.0000              $1.00          $1.00          $1.00
  Income From Investment Operations:
  Net investment income                                                       0.0134           0.0040              0.001       0.0001         0.0001
  Net realized and unrealized gain                                           0.00002           0.0012              0.001       0.0001         0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                        0.0134           0.0052              0.002       0.0001         0.0001
  Less Distributions:
  Distributions from net investment income                                   (0.0135)         (0.0040)          (0.001)      (0.000)1       (0.000)1
  Distributions from paid in surplus                                               —          (0.0009)          (0.001)              —              —
      TOTAL DISTRIBUTIONS                                                    (0.0135)         (0.0049)          (0.002)      (0.000)1       (0.000)1
  Net Asset Value, End of Period                                             $1.0002          $1.0003              $1.00          $1.00          $1.00
  Total Return3                                                                1.35%           0.43%             0.07%         0.01%          0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                 0.39%           0.45%             0.39%         0.24%          0.22%
  Net investment income                                                        1.33%           0.13%             0.07%         0.01%          0.01%
  Expense waiver/reimbursement4                                                0.12%           0.10%             0.15%         0.30%          0.31%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                    $47,817          $37,873       $1,841,641     $2,881,460     $3,336,274


  1      Represents less than $0.001.
  2      Represents less than $0.0001.
  3      Based on net asset value.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       375/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 377 of 586
                                                                  Annual Shareholder Report
                                                                              16

  Table of Contents


  Financial Highlights – Capital Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                               2018           2017            2016            2015        2014
  Net Asset Value, Beginning of Period                                              $1.0002         $1.0000              $1.00       $1.00       $1.00
  Income From Investment Operations:
  Net investment income                                                              0.0151          0.0058              0.002      0.0001      0.0001
  Net realized and unrealized gain                                                  0.00002          0.0010              0.001      0.0001      0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                               0.0151          0.0068              0.003      0.0001      0.0001
  Less Distributions:
  Distributions from net investment income                                          (0.0151)        (0.0058)            (0.002)    (0.000)1    (0.000)1
  Distributions from paid in surplus                                                      —         (0.0008)            (0.001)          —           —
      TOTAL DISTRIBUTIONS                                                           (0.0151)        (0.0066)            (0.003)    (0.000)1    (0.000)1
  Net Asset Value, End of Period                                                    $1.0002         $1.0002              $1.00       $1.00       $1.00
  Total Return3                                                                       1.52%           0.60%             0.21%       0.01%       0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                        0.23%           0.25%             0.26%       0.23%       0.22%
  Net investment income                                                               1.52%           0.34%             0.22%       0.01%       0.01%
  Expense waiver/reimbursement4                                                       0.12%           0.10%             0.08%       0.10%       0.12%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                           $25,206         $14,549        $526,605       $637,721    $816,589


  1      Represents less than $0.001.
  2      Represents less than $0.0001.
  3      Based on net asset value.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              17

  Table of Contents


  Financial Highlights – Trust Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       376/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 378 of 586
  Year Ended July 31                                                             2018           2017            2016          2015              2014
  Net Asset Value, Beginning of Period                                              $1.0003       $1.0000           $1.00         $1.00                $1.00
  Income From Investment Operations:
  Net investment income                                                              0.0103        0.0018          0.0001        0.0001            0.0001
  Net realized and unrealized gain                                                   0.0004        0.0015           0.001        0.0001            0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                               0.0107        0.0033           0.001        0.0001            0.0001
  Less Distributions:
  Distributions from net investment income                                          (0.0107)     (0.0021)         (0.000)1      (0.000)1          (0.000)1
  Distributions from paid in surplus                                                      —      (0.0009)          (0.001)           —                    —
      TOTAL DISTRIBUTIONS                                                           (0.0107)     (0.0030)          (0.001)      (0.000)1          (0.000)1
  Net Asset Value, End of Period                                                    $1.0003       $1.0003           $1.00         $1.00                $1.00
  Total Return2                                                                      1.07%         0.24%           0.01%         0.01%              0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                       0.67%         0.53%           0.45%         0.23%              0.22%
  Net investment income                                                              1.01%         0.01%           0.01%         0.01%              0.01%
  Expense waiver/reimbursement3                                                       0.11%        0.26%           0.33%         0.55%              0.57%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                               $553       $1,211       $367,093       $499,638        $1,417,891


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                    Annual Shareholder Report
                                                                               18

  Table of Contents


  Statement of Assets and Liabilities –
  Federated Institutional Prime Obligations Fund
  July 31, 2018
  Assets:
  Investment in other repurchase agreements and repurchase agreements                                                   $2,986,583,000
  Investment in securities                                                                                               8,050,916,461
  Total investment in securities, at value (identified cost $11,036,090,580)                                                               $11,037,499,461
  Cash                                                                                                                                            869,343
  Income receivable                                                                                                                              8,097,426
      TOTAL ASSETS                                                                                                                          11,046,466,230
  Liabilities:
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             377/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 379 of 586
  Payable for investments purchased                                                                            16,405,918
  Payable for shares redeemed                                                                                      61,641
  Income distribution payable                                                                                  14,540,669
  Payable for investment adviser fee (Note 5)                                                                      18,811
  Payable for administrative fees (Note 5)                                                                         24,193
  Payable for distribution services fee (Note 5)                                                                       117
  Accrued expenses (Note 5)                                                                                       331,598
     TOTAL LIABILITIES                                                                                                           31,382,947
  Net assets for 11,011,953,482 shares outstanding                                                                           $11,015,083,283
  Net Assets Consist of:
  Paid-in capital                                                                                                            $11,013,649,580
  Net unrealized appreciation                                                                                                      1,408,881
  Accumulated net realized gain                                                                                                      14,716
  Undistributed net investment income                                                                                                10,106
     TOTAL NET ASSETS                                                                                                        $11,015,083,283




                                                                     Annual Shareholder Report
                                                                                19

  Table of Contents


  Statement of Assets and Liabilities –
  Federated Institutional Prime Obligations Fund – continued
  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Automated Shares:
  $100.01 ÷ 100 shares outstanding, no par value, unlimited shares authorized                                                       $1.0001
  Institutional Shares:
  $10,941,507,635 ÷ 10,938,392,598 shares outstanding, no par value, unlimited shares authorized                                    $1.0003
  Service Shares:
  $47,816,680 ÷ 47,806,267 shares outstanding, no par value, unlimited shares authorized                                            $1.0002
  Capital Shares:
  $25,205,658 ÷ 25,201,463 shares outstanding, no par value, unlimited shares authorized                                            $1.0002
  Trust Shares:
  $553,210 ÷ 553,054 shares outstanding, no par value, unlimited shares authorized                                                  $1.0003
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            378/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 380 of 586
                                                                 Annual Shareholder Report
                                                                            20

  Table of Contents


  Statement of Operations –
  Federated Institutional Prime Obligations Fund
  Year Ended July 31, 2018
  Investment Income:
  Interest                                                                                                                       $141,022,186
  Expenses:
  Investment adviser fee (Note 5)                                                                                $15,718,258
  Administrative fee (Note 5)                                                                                      6,293,448
  Custodian fees                                                                                                       290,501
  Transfer agent fee                                                                                                   224,968
  Directors'/Trustees' fees (Note 5)                                                                                    34,582
  Auditing fees                                                                                                         24,260
  Legal fees                                                                                                             9,005
  Portfolio accounting fees                                                                                            278,885
  Distribution services fee (Note 5)                                                                                     1,663
  Other service fees (Notes 2 and 5)                                                                                    93,716
  Share registration costs                                                                                              87,621
  Printing and postage                                                                                                  20,386
  Miscellaneous (Note 5)                                                                                                49,228
     TOTAL EXPENSES                                                                                               23,126,521
  Waiver of investment adviser fee (Note 5)                                                                       (9,606,590)
  Net expenses                                                                                                                     13,519,931
  Net investment income                                                                                                           127,502,255
  Realized and Unrealized Gain (Loss) on Investments:
  Net realized gain on investments                                                                                                     17,644
  Net change in unrealized appreciation of investments                                                                              1,249,409
  Change in net assets resulting from operations                                                                                 $128,769,308
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            21

  Table of Contents


  Statement of Changes in Net Assets –
  Federated Institutional Prime Obligations Fund
  Year Ended July 31                                                                                      2018                    2017


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               379/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 381 of 586
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                                    $    127,502,255       $    15,055,274
  Net realized gain                                                                                                                   17,644                68,497
  Net change in unrealized appreciation/depreciation                                                                              1,249,409               159,472
      CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                            128,769,308            15,283,243
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares                                                                                                                       (0)1             (15,247)
  Institutional Shares                                                                                                         (126,629,392)          (14,356,935)
  Service Shares                                                                                                                   (514,907)             (438,493)
  Capital Shares                                                                                                                   (345,817)             (255,767)
  Trust Shares                                                                                                                       (6,679)                (8,026)
  Distribution from paid in surplus
  Automated Shares                                                                                                                        —              (134,614)
  Institutional Shares                                                                                                                    —            (2,891,295)
  Service Shares                                                                                                                          —              (293,506)
  Capital Shares                                                                                                                          —               (58,289)
  Trust Shares                                                                                                                            —               (48,022)
      CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                                        (127,496,795)          (18,500,194)
  Share Transactions:
  Proceeds from sale of shares                                                                                              30,514,393,575         25,280,837,576
  Net asset value of shares issued to shareholders in payment of distributions declared                                          21,060,720             7,016,180
  Cost of shares redeemed                                                                                                  (20,362,585,713)      (49,924,464,163)
      CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                                10,172,868,582       (24,636,610,407)
  Change in net assets                                                                                                      10,174,141,095       (24,639,827,358)
  Net Assets:
  Beginning of period                                                                                                           840,942,188        25,480,769,546
  End of period (including undistributed net investment income of $10,106 and $4,646, respectively)                       $ 11,015,083,283       $    840,942,188
  1      Represents less than $1.
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                 22

  Table of Contents




  Notes to Financial Statements –
  Federated Institutional Prime Obligations Fund
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Institutional
  Prime Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers five classes of shares: Automated Shares, Institutional Shares, Service Shares, Capital Shares and Trust Shares. All shares of the Fund have
  equal rights with respect to voting, except on class-specific matters. The investment objective of the Fund is to provide current income consistent with
  stability of principal.
       The Fund operates as an institutional money market fund. As an institutional money market fund, the Fund: (1) will not be limited to institutional
  investors, but will continue to be available to retail investors; (2) will utilize current market-based prices (except as otherwise generally permitted to value
  individual portfolio securities with remaining maturities of 60 days or less at amortized cost in accordance with Securities and Exchange Commission
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   380/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 382 of 586
  (SEC) rules and guidance) to value its portfolio securities and transact at a floating net asset value (NAV) that uses four decimal-place precision
  ($1.0000); and (3) has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the
  Fund's weekly liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or
  redemption gates are in the best interest of the Fund.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  In calculating its NAV, the Fund generally values investments as follows:
  ■  Fixed-income securities with remaining maturities greater than 60 days are fair valued using price evaluations provided by a pricing service approved
       by the Trustees.
  ■  Fixed-income securities with remaining maturities of 60 days or less are valued at their cost (adjusted for the accretion of any discount or amortization
      of any premium), unless the issuer's creditworthiness is impaired or other factors indicate that amortized cost is not an accurate estimate of the
      investment's fair value, in which case it would be valued in the same manner as a longer-term security. The Fund may only use this method to value
      a portfolio security when it can reasonably conclude, at each time it makes a valuation determination, that the amortized cost price of the portfolio
      security is approximately the same as the fair value of the security as determined without the use of amortized cost valuation.
  ■  Shares of other mutual funds or non-exchange-traded investment companies are valued based upon their reported NAVs.



                                                                    Annual Shareholder Report
                                                                               23

  Table of Contents


  ■  For securities that are fair valued in accordance with procedures established by and under the general supervision of the Trustees, certain factors
       may be considered, such as: the last traded or purchase price of the security, information obtained by contacting the issuer or dealers, analysis of
       the issuer's financial statements or other available documents, fundamental analytical data, the nature and duration of restrictions on disposition, the
       movement of the market in which the security is normally traded, public trading in similar securities or derivative contracts of the issuer or
       comparable issuers, movement of a relevant index, or other factors including but not limited to industry changes and relevant government actions.
  If any price, quotation, price evaluation or other pricing source is not readily available when the NAV is calculated, if the Fund cannot obtain price
  evaluations from a pricing service or from more than one dealer for an investment within a reasonable period of time as set forth in the Fund's valuation
  policies and procedures, or if information furnished by a pricing service, in the opinion of the valuation committee (“Valuation Committee”), is deemed not
  representative of the fair value of such security, the Fund uses the fair value of the investment determined in accordance with the procedures described
  below. There can be no assurance that the Fund could obtain the fair value assigned to an investment if it sold the investment at approximately the time
  at which the Fund determines its NAV per share.

  Fair Valuation Procedures
  The Trustees have ultimate responsibility for determining the fair value of investments for which market quotations are not readily available. The Trustees
  have appointed a valuation committee comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the
  Adviser's affiliated companies to assist in determining fair value and in overseeing the calculation of the NAV. The Trustees have also authorized the use
  of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value of certain investments for purposes of
  calculating the NAV. The Valuation Committee employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of
  third-party pricing services' policies, procedures and valuation methods (including key inputs, methods, models and assumptions), transactional back-
  testing, comparisons of evaluations of different pricing services, and review of price challenges by the Adviser based on recent market activity. In the
  event that market quotations and price evaluations are not available for an investment, the Valuation Committee determines the fair value of the
  investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the
  Valuation Committee and any changes made to the procedures.
        Factors considered by pricing services in evaluating an investment include the yields or prices of investments of comparable quality, coupon,
  maturity, call rights and other potential prepayments, terms and type, reported transactions, indications as to values from dealers and general market
  conditions. Some pricing services provide a single price evaluation reflecting the bid-side of the market for an investment (a “bid” evaluation). Other
  pricing services offer both bid evaluations and price evaluations indicative of a price between the prices bid and asked for the investment (a “mid”
  evaluation). The Fund normally uses bid evaluations for any U.S. Treasury and Agency securities, mortgage-backed securities and municipal securities.
  The Fund normally uses mid evaluations for any other types of fixed-income securities and any OTC derivative contracts. In the event that market
  quotations and price evaluations are not available for an investment, the fair value of the investment is determined in accordance with procedures
  adopted by the Trustees.



                                                                   Annual Shareholder Report
                                                                               24

  Table of Contents


  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                381/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 383 of 586
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Fund's Adviser and its affiliates. The Fund will participate on a pro rata basis
  with the other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds
  from any repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized and unrealized gains and losses, and certain fund-level expenses are allocated to each class based on relative average
  daily net assets, except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waiver of $9,606,590
  is disclosed in Note 5.
        Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due
  to differences in separate class expenses.




                                                                    Annual Shareholder Report
                                                                                 25

  Table of Contents


        The Fund had a paid in capital amount that, as a result of a prior acquisition of another money market fund, was in excess of the number of shares
  outstanding. To reduce this difference, the Fund began distributing the excess paid in capital to shareholders on October 1, 2015. These returns of capital
  distributions were declared daily and distributed monthly and continued until such time as the excess paid in capital amount was depleted. The Fund's
  excess capital position and return of capital distributions ceased during October 2016. These distributions are taxable income to the shareholders and are
  not considered a return of capital for federal tax purposes.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Institutional Shares, Service Shares,
  Capital Shares and Trust Shares to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to
  shareholders and maintaining shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the
  Fund for other service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or
  terminated at any time. For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                             Other Service
                                                                                                                                             Fees Incurred
  Service Shares                                                                                                                                 $80,755
  Capital Shares                                                                                                                                  11,358
  Trust Shares                                                                                                                                     1,603
     TOTAL                                                                                                                                        $93,716
  For the year ended July 31, 2018, the Fund's Institutional Shares did not incur other service fees; however they may begin to incur this fee upon approval
  of the Trustees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  382/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 384 of 586
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.




                                                                   Annual Shareholder Report
                                                                               26

  Table of Contents


  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities, like other securities, are priced in accordance with procedures established by and under the general
  supervision of the Trustees.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                          2018                                                 2017
  Automated Shares:                                              Shares                Amount                      Shares                      Amount
  Shares sold                                                       —                     $—                     72,816,168                  $ 72,816,168
  Shares issued to shareholders in payment of
  distributions declared                                            —                      —                        149,857                      149,857
  Shares redeemed                                                   —                      —                   (896,368,786)                 (896,368,786)
     NET CHANGE RESULTING FROM AUTOMATED
     SHARE TRANSACTIONS                                             —                     $—                   (823,402,761)                $(823,402,761)


  Year Ended July 31                                                          2018                                                  2017
  Institutional Shares:                                        Shares                    Amount                      Shares                    Amount
  Shares sold                                              30,017,817,920            $ 30,022,896,392            22,704,540,167            $ 22,705,067,578
  Shares issued to shareholders in payment of
  distributions declared                                       20,225,406                 20,228,769                  6,379,527                  6,379,934
  Shares redeemed                                         (19,886,730,995)           (19,890,193,691)           (43,842,787,949)           (43,843,301,456)
     NET CHANGE RESULTING FROM
     INSTITUTIONAL SHARE TRANSACTIONS                      10,151,312,331            $ 10,152,931,470           (21,131,868,255)           $(21,131,853,944)




                                                                   Annual Shareholder Report
                                                                               27

  Table of Contents

  Year Ended July 31                                                          2018                                                  2017
  Service Shares:                                               Shares                   Amount                     Shares                     Amount
  Shares sold                                                 296,798,517             $ 296,831,367              1,705,459,930              $ 1,705,486,299


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                383/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 385 of 586
  Shares issued to shareholders in payment of
  distributions declared                                        506,019                     506,074                 273,328                        273,369
  Shares redeemed                                          (287,360,262)                (287,397,583)         (3,509,263,320)                (3,509,292,969)
     NET CHANGE RESULTING FROM SERVICE
     SHARE TRANSACTIONS                                        9,944,274             $     9,939,858          (1,803,530,062)            $(1,803,533,301)


  Year Ended July 31                                                         2018                                                 2017
  Capital Shares:                                              Shares                     Amount                  Shares                        Amount
  Shares sold                                               194,654,557              $ 194,657,837              569,526,588               $ 569,534,428
  Shares issued to shareholders in payment of
  distributions declared                                        319,865                     319,872                 205,881                        205,893
  Shares redeemed                                          (184,319,272)                (184,322,278)         (1,081,719,528)                (1,081,728,460)
     NET CHANGE RESULTING FROM CAPITAL
     SHARE TRANSACTIONS                                       10,655,150             $ 10,655,431              (511,987,059)              $ (511,988,139)


  Year Ended July 31                                                        2018                                                  2017
  Trust Shares:                                               Shares                     Amount                   Shares                       Amount
  Shares sold                                                      7,978             $         7,979             227,932,977             $     227,933,103
  Shares issued to shareholders in payment of
  distributions declared                                           6,005                       6,005                   7,127                         7,127
  Shares redeemed                                              (671,876)                    (672,161)           (593,772,326)                 (593,772,492)
     NET CHANGE RESULTING FROM TRUST
     SHARE TRANSACTIONS                                        (657,893)            $       (658,177)           (365,832,222)            $    (365,832,262)
     NET CHANGE RESULTING FROM TOTAL
     FUND SHARE TRANSACTIONS                              10,171,253,862            $10,172,868,582          (24,636,620,359)            $(24,636,610,407)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                      2018                         2017
  Ordinary income                                                                                                $127,496,795                   $18,500,194

  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income                                                                                                                      $    24,822
  Net unrealized appreciation                                                                                                                       $1,408,881




                                                                  Annual Shareholder Report
                                                                              28

  Table of Contents


  At July 31, 2018, the cost of investments for federal tax purposes was $11,036,090,580. The net unrealized appreciation of investments for federal tax
  purposes was $1,408,881. This consists of net unrealized appreciation from investments for those securities having an excess of value over cost of
  $1,801,358 and net unrealized depreciation from investments for those securities having an excess of cost over value of $392,477.
       The Fund used capital loss carryforwards of $2,928 to offset capital gains realized during the year ended July 31, 2018.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018,
  the Adviser voluntarily waived $9,606,590 of its fee.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                     Average Daily Net Assets
  Administrative Fee                                                                 of the Investment Complex

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                384/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 386 of 586
  0.100%                                                                               on assets up to $50 billion
  0.075%                                                                               on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                     Average Daily Net Assets
  Administrative Fee                                                                 of the Investment Complex

  0.150%                                                                             on the first $5 billion
  0.125%                                                                             on the next $5 billion
  0.100%                                                                             on the next $10 billion
  0.075%                                                                             on assets in excess of $20 billion

  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Trust Shares to finance activities intended to result in
  the sale of these shares. The Plan provides that the Fund may incur




                                                                    Annual Shareholder Report
                                                                                29

  Table of Contents


  distribution expenses at 0.25% of average daily net assets, annually, to compensate FSC. Subject to the terms described in the Expense Limitation note,
  FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018, distribution services fees for the Fund were as follows:
                                                                                                                                      Distribution Services
                                                                                                                                         Fees Incurred
  Trust Shares                                                                                                                                 $1,663

  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC retained $144 of fees paid by the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $3,935 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Automated Shares, Institutional Shares, Service Shares, Capital Shares and Trust Shares (after the voluntary waivers
  and/or reimbursements) will not exceed 0.55%, 0.20%, 0.45%, 0.25%, and 0.70% (the “Fee Limit”), respectively, up to but not including the later of (the
  “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do
  not anticipate terminating or increasing these arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit
  increased prior to the Termination Date with the agreement of the Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $6,375,000 and $95,000, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.




                                                                    Annual Shareholder Report
                                                                                30

  Table of Contents

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 385/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 387 of 586
  Affiliated Shares of Beneficial Interest
  As of July 31, 2018, a majority of the shares of beneficial interest outstanding are owned by other affiliated investment companies.

  6. CONCENTRATION OF RISK
  A substantial part of the Fund's portfolio may be comprised of obligations of banks. As a result, the Fund may be more susceptible to any economic,
  business, political or other developments which generally affect these entities.

  7. LINE OF CREDIT
  The Fund participates with certain other Federated Funds, on a several basis, in an up to $500,000,000 unsecured, 364-day, committed, revolving line of
  credit (LOC) agreement. The LOC was made available to finance temporarily the repurchase or redemption of shares of the Fund, failed trades, payment
  of dividends, settlement of trades and for other short-term, temporary or emergency general business purposes. The Fund cannot borrow under the LOC
  if an inter-fund loan is outstanding. The Fund's ability to borrow under the LOC also is subject to the limitations of the Act and various conditions
  precedent that must be satisfied before the Fund can borrow. Loans under the LOC are charged interest at a fluctuating rate per annum equal to the
  highest, on any day, of (a) (i) the federal funds effective rate, (ii) the one month London Interbank Offered Rate (LIBOR), and (iii) 0.0%, plus (b) a margin.
  The LOC also requires the Fund to pay, quarterly in arrears and at maturity, its pro rata share of a commitment fee based on the amount of the lenders'
  commitment that has not been utilized. As of July 31, 2018, the Fund had no outstanding loans. During the year ended July 31, 2018, the Fund did not
  utilize the LOC.

  8. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  9. FEDERAL TAX INFORMATION (UNAUDITED)
  For the fiscal year ended July 31, 2018, 85.88% of dividends paid by the Fund are interest related dividends, as provided by the American Jobs Creation
  Act of 2004.




                                                                    Annual Shareholder Report
                                                                                31

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED INSTITUTIONAL
  PRIME OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated
  Institutional Prime Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related
  statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then
  ended, and the related notes (collectively, the “financial statements”) and the financial highlights for each of the years or periods in the
  five year period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects, the
  financial position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for
  each of the years in the two year period then ended, and the financial highlights for each of the years or periods in the five year period
  then ended, in conformity with U.S. generally accepted accounting principles.
  Basis for Opinion

  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (PCAOB) and are required to be independent with respect to the Fund in

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 386/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 388 of 586
  accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.




                                                            Annual Shareholder Report
                                                                       32

  Table of Contents



  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and financial
  highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         387/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 389 of 586
                                                            Annual Shareholder Report
                                                                       33

  Table of Contents




  Shareholder Expense Example (unaudited) – Federated Institutional Prime Obligations Fund
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       34

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Automated Shares                                                             $1,000               $1,007.50                 $2.59
  Institutional Shares                                                         $1,000               $1,009.40                 $0.752
  Service Shares                                                               $1,000               $1,008.40                 $1.743
  Capital Shares                                                               $1,000               $1,009.20                 $1.004
  Trust Shares                                                                 $1,000               $1,006.90                 $3.23




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             388/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 390 of 586
  Hypothetical (assuming a 5% return
  before expenses):
  Automated Shares                                                                       $1,000                      $1,022.20                     $2.61
  Institutional Shares                                                                   $1,000                      $1,024.10                     $0.752
  Service Shares                                                                         $1,000                      $1,023.10                     $1.763
  Capital Shares                                                                         $1,000                      $1,023.80                     $1.004
  Trust Shares                                                                           $1,000                      $1,021.60                     $3.26
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Automated Shares               0.52%
        Institutional Shares           0.15%
        Service Shares                 0.35%
        Capital Shares                 0.20%
        Trust Shares                   0.65%


  2      Actual and Hypothetical expenses paid during the period utilizing the Fund's Institutional Shares current Fee Limit of 0.20% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $1.00 and $1.00, respectively.
  3      Actual and Hypothetical expenses paid during the period utilizing the Fund's Service Shares current Fee Limit of 0.45% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $2.24 and $2.26, respectively.
  4      Actual and Hypothetical expenses paid during the period utilizing the Fund's Capital Shares current Fee Limit of 0.25% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $1.25 and $1.25, respectively.




                                                                     Annual Shareholder Report
                                                                                 35

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                         Principal Occupation(s) for Past Five Years,
  Date Service Began                                Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                           Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                        Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                             Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                   Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                         Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                    of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                    Company.

                                                    Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                    Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                    Passport Research, Ltd; Chairman, Passport Research, Ltd.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   389/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 391 of 586
                                                                    Annual Shareholder Report
                                                                               36

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




                                                                   Annual Shareholder Report
                                                                               37

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                   Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                      Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                  Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                  throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                  with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                  United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                  Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                  University.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               390/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 392 of 586
  Maureen Lally-Green                         Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                    University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                     formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                             and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                              Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                              Inc.).

                                              Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                              positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                              of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                              currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                              UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                              Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                              Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                              Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                              Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                              the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                              Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                   Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                     Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                 Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                              management, educational roles and directorship positions throughout his long career. He remains active
                                              as a Management Consultant.




                                                               Annual Shareholder Report
                                                                           38

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: August 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              391/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 393 of 586
                                                              Annual Shareholder Report
                                                                          39

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          40

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         392/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 394 of 586
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since July
  Birth Date: September 15, 1959             1991. Ms. Cunningham was named Chief Investment Officer of Federated's money market products in
  CHIEF INVESTMENT OFFICER                   2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and an
  Officer since: May 2004                    Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the Chartered
  Portfolio Manager since:                   Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  July 1991




                                                            Annual Shareholder Report
                                                                       41

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED INSTITUTIONAL PRIME OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                  393/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 395 of 586
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        42

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        43

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               394/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 396 of 586
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       44

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was above the
  median of the relevant Peer Group, but the Board noted the applicable waivers and reimbursements, and that the overall expense
  structure of the Fund remained competitive in the context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       The CCO noted that the services, administrative responsibilities and risks associated with such relationships are quite different than
  serving as a primary adviser to a fund.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting

                                                            Annual Shareholder Report
                                                                       45

  Table of Contents


  and retaining qualified personnel to service the Fund. The Board noted the compliance program of the Adviser and the compliance-
  related resources provided to the Fund by the Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the
  SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group was also deemed to be relevant by the
  Board as a useful indicator of how the Adviser is executing the Fund's investment program. The Adviser's ability to execute this
  program was one of the Board's considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment
  management services warrant the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             395/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 397 of 586
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance fell below the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board discussed the Fund's performance with the Adviser and recognized the efforts being taken by the
  Adviser. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived

                                                            Annual Shareholder Report
                                                                       46

  Table of Contents


  fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their intention to do so in
  the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these voluntary waivers.
       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable

                                                            Annual Shareholder Report
                                                                       47

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            396/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 398 of 586
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        48

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                397/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 399 of 586
                                                                     Annual Shareholder Report
                                                                                49

  Table of Contents



  You could lose money by investing in the Fund. Because the share price of the Fund will fluctuate, when you sell your shares they may
  be worth more or less than what you originally paid for them. The Fund may impose a fee upon the sale of your shares or may
  temporarily suspend your ability to sell shares if the Fund's liquidity falls below required minimums because of market conditions or
  other factors. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other
  government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should not expect
  that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Institutional Prime Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919734
  CUSIP 60934N203
  CUSIP 60934N708
  CUSIP 608919767
  CUSIP 60934N146
  Q450523 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018


  Share Class | Ticker                  Institutional | PVOXX                         Service | PVSXX    Capital | PVCXX



  Federated Institutional Prime Value Obligations Fund
  A Portfolio of Money Market Obligations Trust




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         398/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 400 of 586
                                          The Fund operates as a “Floating Net Asset Value” Money Market Fund.
                                      The Share Price will fluctuate. It is possible to lose money by investing in the Fund.



                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Federated Institutional Prime Value Obligations Fund                                                                                               1
     Portfolio of Investments Summary Table                                                                                                          1
     Portfolio of Investments                                                                                                                        2
  Financial Highlights–Institutional Shares                                                                                                          4
  Financial Highlights–Service Shares                                                                                                                5
  Financial Highlights–Capital Shares                                                                                                                6
     Statement of Assets and Liabilities                                                                                                             7
     Statement of Operations                                                                                                                         8
     Statement of Changes in Net Assets                                                                                                              9
     Notes to Financial Statements                                                                                                                  10
     Report of Independent Registered Public Accounting Firm                                                                                        19
     Shareholder Expense Example                                                                                                                    21
  Federated Institutional Prime Obligations Fund                                                                                                    23
  Portfolio of Investments Summary Tables – Federated Institutional Prime Obligations Fund                                                          24
  Portfolio of Investments– Federated Institutional Prime Obligations Fund                                                                          25
  Financial Highlights–Automated Shares– Federated Institutional Prime Obligations Fund                                                             37
  Financial Highlights–Institutional Shares– Federated Institutional Prime Obligations Fund                                                         38
  Financial Highlights–Service Shares– Federated Institutional Prime Obligations Fund                                                               39
  Financial Highlights–Capital Shares– Federated Institutional Prime Obligations Fund                                                               40
  Financial Highlights–Trust Shares– Federated Institutional Prime Obligations Fund                                                                 41
  Statement of Assets and Liabilities– Federated Institutional Prime Obligations Fund                                                               42
  Statement of Operations– Federated Institutional Prime Obligations Fund                                                                           44
  Statement of Changes in Net Assets– Federated Institutional Prime Obligations Fund                                                                45
  Notes to Financial Statements– Federated Institutional Prime Obligations Fund                                                                     46
  Report of Independent Registered Public Accounting Firm                                                                                           55
  Shareholder Expense Example – Federated Institutional Prime Obligations Fund                                                                      57
  Board of Trustees and Trust Officers                                                                                                              59
  Evaluation and Approval of Advisory Contract–May 2018                                                                                             65
  Voting Proxies on Fund Portfolio Securities                                                                                                       72
  Quarterly Portfolio Schedule                                                                                                                      72

  Table of Contents




  Portfolio of Investments Summary Table (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                                Percentage of
  Security Type                                                                                                                Total Net Assets2
  Variable Rate Instruments                                                                                                          33.2%
  Commercial Paper                                                                                                                   31.3%
  Other Repurchase Agreements and Repurchase Agreements                                                                              27.8%
  Bank Instruments                                                                                                                    7.6%
  Asset-Backed Securities                                                                                                             0.2%
  Other Assets and Liabilities—Net3                                                                                                  (0.1)%
     TOTAL                                                                                                                         100.0%



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         399/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 401 of 586
  1       See the Fund's Prospectus and Statement of Additional Information for more complete information regarding these security types.
  2       As of the date specified above, the Fund owned shares of an affiliated investment company. For purposes of this table, the affiliated investment
          company is not treated as a single portfolio security, but rather the Fund is treated as owning a pro rata portion of each security and each other asset
          and liability owned by the affiliated investment company. Accordingly, the percentages of total net assets shown in the table will differ from those
          presented on the Portfolio of Investments.
  3       Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.




                                                                       Annual Shareholder Report
                                                                                   1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Shares or
          Principal
           Amount                                                                                                                                    Value
                                 INVESTMENT COMPANY—98.9%
       7,109,138,403             Federated Institutional Prime Obligations Fund,
                                 Institutional Shares, 2.08%1
                                 (IDENTIFIED COST $7,109,982,831)                                                                                   $7,111,271,145
                                 OTHER REPURCHASE AGREEMENT—1.0%
                                 Finance - Banking—1.0%
      $    71,000,000            HSBC Securities (USA), Inc. 2.11%, dated 7/31/2018, interest in a $330,000,000 collateralized
                                 loan agreement will repurchase securities provided as collateral for $330,019,342 on 8/1/2018, in
                                 which asset-backed securities, corporate bonds, medium-term notes, sovereign notes and U.S.
                                 treasuries with a market value of $336,600,001 have been received as collateral and held with
                                 JPMorgan Chase as tri-party agent. (IDENTIFIED COST $71,000,000)                                                       71,000,000
                                    TOTAL INVESTMENT IN SECURITIES—99.9%
                                    (IDENTIFIED COST $7,180,982,831)2                                                                                7,182,271,145
                                    OTHER ASSETS AND LIABILITIES - NET—0.1%3                                                                              9,108,079
                                    TOTAL NET ASSETS—100%                                                                                           $7,191,379,224
  Affiliated fund holdings are investment companies which are managed by Federated Investment Management Company (the “Adviser”) or an affiliate of
  the Adviser. Transactions with affiliated fund holdings during the period ended July 31, 2018, were as follows:




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    400/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 402 of 586
                                                                                                                                Federated
                                                                                                                           Institutional Prime
                                                                                                                           Obligations Fund,
                                                                                                                          Institutional Shares
  Balance of Shares Held 7/31/2017                                                                                                        —
  Purchases/Additions                                                                                                         14,191,646,901
  Sales/Reductions                                                                                                            (7,082,508,498)
  Balance of Shares Held 7/31/2018                                                                                               7,109,138,403
  Value                                                                                                                      $ 7,111,271,145
  Change in Unrealized Appreciation/Depreciation                                                                             $      1,288,314
  Net Realized Gain/(Loss)                                                                                                   $       (953,114)
  Dividend Income                                                                                                            $     88,090,122




                                                                        Annual Shareholder Report
                                                                                       2

  Table of Contents


  The Fund invests in Federated Institutional Prime Obligations Fund (POF), a diversified portfolio of Money Market Obligations Trust (the “Trust”) which is
  also managed by the Adviser. The Trust is an open-end management investment company, registered under the Investment Company Act of 1940, as
  amended (the “Act”). The investment objective of POF is to provide current income consistent with stability of principal. Income distributions from POF are
  declared daily and paid monthly. All income distributions are recorded by the Fund as dividend income. Capital gain distributions of POF, if any, are
  declared and paid annually, and are recorded by the Fund as capital gains received. At July 31, 2018, POF represents 98.9% of the Fund's net assets.
  Therefore, the performance of the Fund is directly affected by the performance of POF. To illustrate the security holdings, financial condition, results of
  operations and changes in net assets of POF, its financial statements are included within this report. The financial statements of POF should be read in
  conjunction with the Fund's financial statements. The valuation of securities held by POF is discussed in the notes to its financial statements.
  1       7-day net yield.
  2       Also represents cost for federal tax purposes.
  3       Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
          Level 1—quoted prices in active markets for identical securities.
          Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
          includes securities valued at amortized cost.
          Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  The following is a summary of the inputs used, as of July 31, 2018, in valuing the Fund's assets carried at fair value:
  Valuation Inputs
                                                                                                   Level 2—
                                                                                                     Other              Level 3—
                                                                            Level 1—              Significant          Significant
                                                                             Quoted               Observable          Unobservable
                                                                             Prices                 Inputs               Inputs                       Total
  Debt Securities:
  Other Repurchase Agreement                                            $          —              $71,000,000               $—                   $   71,000,000
  Investment Company                                                    7,111,271,145                      —                 —                    7,111,271,145
      TOTAL SECURITIES                                                $7,111,271,145              $71,000,000               $—                   $7,182,271,145
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    401/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 403 of 586
                                                                  Annual Shareholder Report
                                                                                  3

  Table of Contents


  Financial Highlights – Institutional Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                     2018               2017             2016           2015           2014
  Net Asset Value, Beginning of Period                                      $1.0002               $1.0000           $1.00          $1.00          $1.00
  Income From Investment Operations:
  Net investment income                                                         0.0156             0.0075           0.003          0.001          0.001
  Net realized and unrealized gain (loss)                                  (0.0000)1               0.0002        0.0002         0.0002         0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                          0.0156             0.0077           0.003          0.001          0.001
  Less Distributions:
  Distributions from net investment income                                  (0.0156)              (0.0075)      (0.003)        (0.001)        (0.001)
  Distributions from net realized gain                                     (0.0000)1             (0.0000)1     (0.000)2       (0.000)2       (0.000)2
      TOTAL DISTRIBUTIONS                                                   (0.0156)              (0.0075)      (0.003)        (0.001)        (0.001)
  Net Asset Value, End of Period                                            $1.0002               $1.0002           $1.00          $1.00          $1.00
  Total Return3                                                                 1.57%              0.78%         0.31%          0.08%          0.07%
  Ratios to Average Net Assets:
  Net expenses                                                               0.00%4                0.20%         0.21%          0.20%          0.20%
  Net investment income                                                         1.59%              0.77%         0.31%          0.08%          0.07%
  Expense waiver/reimbursement5                                                 0.29%              0.09%         0.09%          0.09%          0.08%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                $6,992,551         $4,454,446       $4,639,018     $5,914,296     $5,213,209


  1      Represents less than $0.0001.
  2      Represents less than $0.001.
  3      Based on net asset value.
  4      Represents less than 0.01%.
  5      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                  4

  Table of Contents


  Financial Highlights – Service Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                         2018                2017        2016           2015           2014


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                        402/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 404 of 586
  Net Asset Value, Beginning of Period                                       $1.0002             $1.0000               $1.00            $1.00          $1.00
  Income From Investment Operations:
  Net investment income                                                       0.0131              0.0050               0.001            0.0001         0.0001
  Net realized and unrealized gain (loss)                                   (0.0000)2             0.0002              0.0001            0.0001         0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                        0.0131              0.0052               0.001            0.0001         0.0001
  Less Distributions:
  Distributions from net investment income                                   (0.0131)            (0.0050)             (0.001)         (0.000)1       (0.000)1
  Distributions from net realized gain                                      (0.0000)2        (0.0000)2               (0.000)1         (0.000)1       (0.000)1
      TOTAL DISTRIBUTIONS                                                    (0.0131)            (0.0050)             (0.001)         (0.000)1       (0.000)1
  Net Asset Value, End of Period                                             $1.0002             $1.0002               $1.00            $1.00          $1.00
  Total Return3                                                                1.31%              0.53%               0.10%             0.01%          0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                 0.25%              0.45%               0.41%             0.27%          0.26%
  Net investment income                                                        1.26%              0.34%               0.09%             0.01%          0.01%
  Expense waiver/reimbursement4                                                0.29%              0.09%               0.13%             0.27%          0.28%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                   $186,643         $129,412            $1,229,801         $1,413,002     $1,962,506


  1      Represents less than $0.001.
  2      Represents less than $0.0001.
  3      Based on net asset value.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              5

  Table of Contents


  Financial Highlights – Capital Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                              2018                2017             2016            2015         2014
  Net Asset Value, Beginning of Period                                              $1.0002            $1.0000              $1.00          $1.00       $1.00
  Income From Investment Operations:
  Net investment income                                                                 0.0146              0.0064          0.002         0.0001       0.0001
  Net realized and unrealized gain (loss)                                          (0.0000)2                0.0003        0.0001          0.0001       0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                                  0.0146              0.0067          0.002         0.0001       0.0001
  Less Distributions:
  Distributions from net investment income                                          (0.0146)           (0.0065)           (0.002)       (0.000)1     (0.000)1

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                             403/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 405 of 586
  Distributions from net realized gain                                                (0.0000)2       (0.0000)2          (0.000)1        (0.000)1        (0.000)1
      TOTAL DISTRIBUTIONS                                                              (0.0146)        (0.0065)           (0.002)        (0.000)1        (0.000)1
  Net Asset Value, End of Period                                                       $1.0002          $1.0002            $1.00           $1.00           $1.00
  Total Return3                                                                          1.47%            0.68%           0.21%           0.01%            0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                           0.10%            0.30%           0.31%           0.27%            0.26%
  Net investment income                                                                  1.40%            0.34%           0.21%           0.01%            0.01%
  Expense waiver/reimbursement4                                                          0.29%            0.10%           0.09%            0.11%           0.13%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                              $12,185          $20,587         $627,753        $592,710        $730,710


  1      Represents less than $0.001.
  2      Represents less than $0.0001.
  3      Based on net asset value.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                    Annual Shareholder Report
                                                                                 6

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities, at value including $7,111,271,145 of investment in an affiliated holding (identified cost
  $7,180,982,831)                                                                                                                                $7,182,271,145
  Cash                                                                                                                                                   573,700
  Income receivable                                                                                                                                        4,161
  Income receivable from affiliated holdings                                                                                                          12,057,479
  Receivable for shares sold                                                                                                                          10,157,954
      TOTAL ASSETS                                                                                                                                  7,205,064,439
  Liabilities:
  Payable for shares redeemed                                                                                                       $4,269,604
  Income distribution payable                                                                                                        9,203,648
  Payable to adviser (Note 5)                                                                                                             740
  Payable for administrative fees (Note 5)                                                                                             15,782
  Payable for other service fees (Notes 2 and 5)                                                                                       30,568


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 404/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 406 of 586
  Accrued expenses (Note 5)                                                                                         164,873
     TOTAL LIABILITIES                                                                                                               13,685,215
  Net assets for 7,189,862,774 shares outstanding                                                                               $7,191,379,224
  Net Assets Consist of:
  Paid-in capital                                                                                                               $7,191,031,537
  Net unrealized appreciation                                                                                                         1,288,314
  Accumulated net realized loss                                                                                                       (953,114)
  Undistributed net investment income                                                                                                   12,487
     TOTAL NET ASSETS                                                                                                           $7,191,379,224
  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Institutional Shares:
  $6,992,551,445 ÷ 6,991,073,177 shares outstanding, no par value, unlimited shares authorized                                         $1.0002
  Service Shares:
  $186,643,118 ÷ 186,607,251 shares outstanding, no par value, unlimited shares authorized                                             $1.0002
  Capital Shares:
  $12,184,661 ÷ 12,182,346 shares outstanding, no par value, unlimited shares authorized                                               $1.0002
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                7

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Dividends received from an affiliated holding*                                                                                    $88,090,122
  Interest                                                                                                                            1,034,024
     TOTAL INCOME                                                                                                                    89,124,146
  Expenses:
  Investment adviser fee (Note 5)                                                                                  $ 11,204,145
  Administrative fee (Note 5)                                                                                           4,485,201
  Custodian fees                                                                                                         177,841
  Transfer agent fee                                                                                                     113,166
  Directors'/Trustees' fees (Note 5)                                                                                      38,409
  Auditing fees                                                                                                           28,841
  Legal fees                                                                                                               9,007
  Portfolio accounting fees                                                                                              215,931
  Other service fees (Notes 2 and 5)                                                                                     411,515
  Share registration costs                                                                                               110,790
  Printing and postage                                                                                                    25,914
  Miscellaneous (Note 5)                                                                                                   44,111
     TOTAL EXPENSES                                                                                                 16,864,871
  Waiver and Reimbursements:
  Waiver/reimbursement of investment adviser fee (Note 5)                                        $(11,204,145)
  Reimbursement of other operating expenses (Note 5)                                               (5,222,809)
     TOTAL WAIVER AND REIMBURSEMENTS                                                                               (16,426,954)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               405/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 407 of 586
  Net expenses                                                                                                                             437,917
  Net investment income                                                                                                                 88,686,229
  Realized and Unrealized Gain (Loss) on Investments:
  Net realized loss on sales of investments in an affiliated holding*                                                                     (953,114)
  Net change in unrealized appreciation of investments (including net change in unrealized
  appreciation of $1,288,314 of investments in an affiliated holding*)                                                                     669,188
  Change in net assets resulting from operations                                                                                       $88,402,303
  * See information listed after the Fund's Portfolio of Investments.
  See Notes which are an integral part of the Financial Statements




                                                                        Annual Shareholder Report
                                                                                   8

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                           2018                     2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                    $      88,686,229      $     29,076,744
  Net realized gain (loss)                                                                                            (953,114)             24,356
  Net change in unrealized appreciation/depreciation                                                                   669,188             619,126
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                               88,402,303            29,720,226
  Distributions to Shareholders:
  Distributions from net investment income
  Institutional Shares                                                                                          (86,423,265)           (27,378,914)
  Service Shares                                                                                                 (1,976,553)            (1,185,296)
  Capital Shares                                                                                                      (280,303)           (510,930)
  Distributions from net realized gain
  Institutional Shares                                                                                                 (19,898)            (99,429)
  Service Shares                                                                                                          (702)            (19,486)
  Capital Shares                                                                                                           (95)            (11,691)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                          (88,700,816)           (29,205,746)
  Share Transactions:
  Proceeds from sale of shares                                                                             18,915,183,582          30,609,310,240
  Net asset value of shares issued to shareholders in payment of distributions declared                           25,386,281             8,501,700
  Cost of shares redeemed                                                                                 (16,353,337,091)        (32,510,452,792)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                    2,587,232,772       (1,892,640,852)
  Change in net assets                                                                                         2,586,934,259       (1,892,126,372)
  Net Assets:
  Beginning of period                                                                                          4,604,444,965          6,496,571,337
  End of period (including undistributed net investment income of $12,487 and $6,379, respectively)       $ 7,191,379,224         $ 4,604,444,965
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     406/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 408 of 586
                                                                     Annual Shareholder Report
                                                                                  9

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Institutional
  Prime Value Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of
  each portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The
  Fund offers three classes of shares: Institutional Shares, Service Shares and Capital Shares. All shares of the Fund have equal rights with respect to
  voting, except on class-specific matters. The investment objective of the Fund is to provide current income consistent with stability of principal and
  liquidity.
       The Fund invests all or substantially all of its net assets in the Institutional Shares of POF (the “Underlying Fund”), an affiliated institutional money
  market fund with substantially similar investment objectives and strategies as the Fund. Therefore, the performance of the Fund is directly affected by the
  performance of the Underlying Fund. To illustrate the security holdings, financial condition, results of operations and changes in net assets of the
  Underlying Fund, its financial statements are included within this report and should be read in conjunction with the Fund's financial statements.
       The Fund operates as an institutional money market fund. As an institutional money market fund, the Fund: (1) will not be limited to institutional
  investors, but will continue to be available to retail investors; (2) will utilize current market-based prices (except as otherwise generally permitted to value
  individual portfolio securities with remaining maturities of 60 days or less at amortized cost in accordance with Securities and Exchange Commission
  (SEC) rules and guidance) to value its portfolio securities and transact at a floating net asset value (NAV) that uses four decimal-place precision
  ($1.0000); and (3) has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the
  Fund's weekly liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or
  redemption gates are in the best interest of the Fund.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  In calculating its NAV, each Fund generally values investments as follows:
  ■  Shares of other mutual funds or non-exchange-traded investment companies are valued based upon their reported NAVs.
  ■  Fixed-income securities with remaining maturities greater than 60 days are fair valued using price evaluations provided by a pricing service approved
       by the Trustees.




                                                                      Annual Shareholder Report
                                                                                 10

  Table of Contents


  ■  Fixed-income securities with remaining maturities of 60 days or less are valued at their cost (adjusted for the accretion of any discount or amortization
      of any premium), unless the issuer's creditworthiness is impaired or other factors indicate that amortized cost is not an accurate estimate of the
      investment's fair value, in which case it would be valued in the same manner as a longer-term security. The Fund may only use this method to value
      a portfolio security when it can reasonably conclude, at each time it makes a valuation determination, that the amortized cost price of the portfolio
      security is approximately the same as the fair value of the security as determined without the use of amortized cost valuation.
  ■  For securities that are fair valued in accordance with procedures established by and under the general supervision of the Trustees, certain factors
      may be considered, such as: the last traded or purchase price of the security, information obtained by contacting the issuer or dealers, analysis of
      the issuer's financial statements or other available documents, fundamental analytical data, the nature and duration of restrictions on disposition, the
      movement of the market in which the security is normally traded, public trading in similar securities or derivative contracts of the issuer or
      comparable issuers, movement of a relevant index, or other factors including but not limited to industry changes and relevant government actions.
  If any price, quotation, price evaluation or other pricing source is not readily available when the NAV is calculated, if the Fund cannot obtain price
  evaluations from a pricing service or from more than one dealer for an investment within a reasonable period of time as set forth in the Fund's valuation
  policies and procedures, or if information furnished by a pricing service, in the opinion of the valuation committee (“Valuation Committee”), is deemed not
  representative of the fair value of such security, the Fund uses the fair value of the investment determined in accordance with the procedures described
  below. There can be no assurance that the Fund could obtain the fair value assigned to an investment if it sold the investment at approximately the time
  at which the Fund determines its NAV per share.

  Fair Valuation Procedures
  The Trustees have ultimate responsibility for determining the fair value of investments for which market quotations are not readily available. The Trustees
  have appointed a Valuation Committee comprised of officers of the Fund, the Adviser and certain of the Adviser's affiliated companies to assist in

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   407/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 409 of 586
  determining fair value and in overseeing the calculation of the NAV. The Trustees have also authorized the use of pricing services recommended by the
  Valuation Committee to provide fair value evaluations of the current value of certain investments for purposes of calculating the NAV. The Valuation
  Committee employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services'
  policies, procedures and valuation methods (including key inputs, methods, models and assumptions), transactional back-testing, comparisons of
  evaluations of different pricing services, and review of price challenges by the Adviser based on recent market activity. In the event that market quotations
  and price evaluations are not available for an investment, the Valuation Committee determines the fair value of the investment in accordance with
  procedures adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the Valuation Committee and any
  changes made to the procedures.




                                                                   Annual Shareholder Report
                                                                               11

  Table of Contents


        Factors considered by pricing services in evaluating an investment include the yields or prices of investments of comparable quality, coupon,
  maturity, call rights and other potential prepayments, terms and type, reported transactions, indications as to values from dealers and general market
  conditions. Some pricing services provide a single price evaluation reflecting the bid-side of the market for an investment (a “bid” evaluation). Other
  pricing services offer both bid evaluations and price evaluations indicative of a price between the prices bid and asked for the investment (a “mid”
  evaluation). The Fund normally uses bid evaluations for any U.S. Treasury and Agency securities, mortgage-backed securities and municipal securities.
  The Fund normally uses mid evaluations for any other types of fixed-income securities and any OTC derivative contracts. In the event that market
  quotations and price evaluations are not available for an investment, the fair value of the investment is determined in accordance with procedures
  adopted by the Trustees.

  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Fund's Adviser and its affiliates. The Fund will participate on a pro rata basis
  with the other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds
  from any repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.




                                                                   Annual Shareholder Report
                                                                               12

  Table of Contents


  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions of net investment income, if any, are declared daily and paid monthly.
  Amortization/accretion of premium and discount is included in investment income. Investment income, realized and unrealized gains and losses, and
  certain fund-level expenses are allocated to each class based on relative average daily net assets, except that select classes will bear certain expenses
  unique to those classes. The detail of the total fund expense waiver and reimbursements of $16,426,954 is disclosed in Note 5. Dividends are declared

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               408/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 410 of 586
  separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to differences in separate
  class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Institutional Shares, Service Shares and Capital Shares
  to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to shareholders and maintaining
  shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees.
  For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                              Other Service
                                                                                                                                              Fees Incurred
  Service Shares                                                                                                                                   $391,439
  Capital Shares                                                                                                                                    20,076
     TOTAL                                                                                                                                          $411,515
  For the year ended July 31, 2018, the Fund's Institutional Shares did not incur other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code (the “Code”) and to distribute to shareholders each year
  substantially all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did
  not have a liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the
  Statement of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which
  include the United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.




                                                                     Annual Shareholder Report
                                                                                 13

  Table of Contents


  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities, like other securities, are priced in accordance with procedures established by and under the general
  supervision of the Trustees.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                           2018                                                   2017
  Institutional Shares:                                         Shares                     Amount                      Shares                      Amount
  Shares sold                                               17,658,596,250             $ 17,660,456,173            28,259,811,884             $ 28,263,068,862
  Shares issued to shareholders in payment of
  distributions declared                                        23,527,285                  23,528,617                  7,376,952                    7,378,467
  Shares redeemed                                          (15,144,464,012)            (15,145,664,826)           (28,452,698,711)            (28,455,515,007)
     NET CHANGE RESULTING FROM
     INSTITUTIONAL SHARE TRANSACTIONS                          2,537,659,523            $ 2,538,319,964               (185,509,875)            $    (185,067,678)


  Year Ended July 31                                                            2018                                                   2017

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                     409/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 411 of 586
  Service Shares:                                              Shares                        Amount                 Shares                   Amount
  Shares sold                                               1,240,814,181            $ 1,240,940,617             2,078,457,451            $ 2,078,603,258
  Shares issued to shareholders in payment of
  distributions declared                                        1,577,583                     1,577,678                825,069                   825,228
  Shares redeemed                                          (1,185,170,315)            (1,185,215,374)           (3,179,672,538)           (3,179,843,815)
     NET CHANGE RESULTING FROM SERVICE
     SHARE TRANSACTIONS                                         57,221,449               $     57,302,921        (1,100,390,018)           $(1,100,415,329)




                                                                   Annual Shareholder Report
                                                                               14

  Table of Contents

  Year Ended July 31                                                          2018                                                 2017
  Capital Shares:                                              Shares                        Amount                 Shares                   Amount
  Shares sold                                                 13,776,212             $       13,786,792           267,634,168             $ 267,638,120
  Shares issued to shareholders in payment of
  distributions declared                                         279,973                       279,986                297,974                    298,005
  Shares redeemed                                            (22,456,844)                (22,456,891)            (875,089,405)              (875,093,970)
     NET CHANGE RESULTING FROM CAPITAL
     SHARE TRANSACTIONS                                       (8,400,659)            $       (8,390,113)         (607,157,263)            $ (607,157,845)
     NET CHANGE RESULTING FROM TOTAL
     FUND SHARE TRANSACTIONS                                 2,586,480,313            $2,587,232,772             (1,893,057,156)          $(1,892,640,852)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                       2018                      2017
  Ordinary income                                                                                                  $88,700,816               $29,205,746
  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income                                                                                                                    $    12,487
  Net unrealized appreciation                                                                                                                     $1,288,314
  Capital loss carryforwards                                                                                                                      $ (953,114)

  At July 31, 2018, the cost of investments for federal tax purposes was $7,180,982,831. The net unrealized appreciation of investments for federal tax
  purposes was $1,288,314. This consists entirely of net unrealized appreciation from investments for those securities having an excess of value over cost.
      At July 31, 2018, the Fund had a capital loss carryforward of $953,114 which will reduce the Fund's taxable income arising from future net realized
  gains on investments, if any, to the extent permitted by the Code, thereby reducing the amount of distributions to shareholders which would otherwise be
  necessary to relieve the Fund of any liability for federal income tax. Pursuant to the Code, a net capital loss incurred in taxable years beginning after
  December 22, 2010, retains its character as either short-term or long-term, does not expire and is required to be utilized prior to the losses which have a
  Carryforward Limit. All of the Fund's capital loss carryforwards were incurred in taxable years after December 22, 2010.




                                                                   Annual Shareholder Report
                                                                               15

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              410/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 412 of 586
  Table of Contents


       The following schedule summarizes the Fund's capital loss carryforwards:

  Short-Term                                                                 Long-Term                                                  Total
  $953,114                                                                       $—                                                   $953,114

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. The
  Underlying Fund also has an investment advisory agreement with the Adviser by which the Adviser is entitled to an investment adviser fee of the
  Underlying Fund's average daily net assets. To avoid charging duplicative fees, the adviser has agreed to waive and/or reimburse their fee with respect to
  the net assets invested in the Underlying Fund. For the year ended July 31, 2018, the Adviser waived and/or reimbursed $11,204,145.
       In addition, subject to the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive and/or reimburse any portion
  of their fee and/or reimburse other operating expense. For the year ended July 31, 2018, the Adviser voluntarily reimbursed $5,222,809 of other operating
  expenses.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex
  0.100%                                                                              on assets up to $50 billion
  0.075%                                                                              on assets over $50 billion
  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                    Average Daily Net Assets
  Administrative Fee                                                                of the Investment Complex
  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.




                                                                   Annual Shareholder Report
                                                                               16

  Table of Contents


  Other Service Fees
  For the year ended July 31, 2018, FSSC received $343 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (excluding interest expense, extraordinary expenses and proxy-related expenses paid by the Fund, if any) and the Fund's share of
  the fees and expenses of the Underlying Fund paid by the Fund's Institutional Shares, Service Shares and Capital Shares (after the voluntary waivers
  and/or reimbursements) will not exceed 0.20%, 0.45% and 0.30% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination
  Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do not
  anticipate terminating or increasing these arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit
  increased prior to the Termination Date with the agreement of the Trustees.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               411/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 413 of 586
  Affiliated Shares of Beneficial Interest
  As of July 31, 2018, a majority of the shares of beneficial interest outstanding are owned by other affiliated investment companies.

  6. CONCENTRATION OF RISK
  A substantial part of the Fund's portfolio invested in the Underlying Fund may be comprised of obligations of banks. As a result, the Fund may be more
  susceptible to any economic, business, political or other developments which generally affect these entities.

  7. LINE OF CREDIT
  The Fund participates with certain other Federated Funds, on a several basis, in an up to $500,000,000 unsecured, 364-day, committed, revolving line of
  credit (LOC) agreement. The LOC was made available to finance temporarily the repurchase or redemption of shares of the Fund, failed trades, payment
  of dividends, settlement of trades and for other short-term, temporary or emergency general business purposes. The Fund cannot borrow under the LOC
  if an inter-fund loan is outstanding. The Fund's ability to borrow under the LOC also is subject to the limitations of the Act and various conditions
  precedent that must be satisfied before the Fund can borrow. Loans under the LOC are charged interest at a fluctuating rate per annum equal to the
  highest, on any day, of (a) (i) the federal funds effective rate, (ii) the one month London Interbank Offered Rate (LIBOR), and (iii) 0.0%, plus (b) a margin.
  The LOC also




                                                                    Annual Shareholder Report
                                                                                17

  Table of Contents


  requires the Fund to pay, quarterly in arrears and at maturity, its pro rata share of a commitment fee based on the amount of the lenders' commitment that
  has not been utilized. As of July 31, 2018, the Fund had no outstanding loans. During the year ended July 31, 2018, the Fund did not utilize the LOC.

  8. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  9. FEDERAL TAX INFORMATION (UNAUDITED)
  For the fiscal year ended July 31, 2018, 86.11% of dividends paid by the Fund are interest-related dividends, as provided by the American Jobs Creation
  Act of 2004.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 412/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 414 of 586
                                                             Annual Shareholder Report
                                                                        18

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED INSTITUTIONAL
  PRIME VALUE OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated
  Institutional Prime Value Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the
  related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two year
  period then ended, and the related notes (collectively, the “financial statements”) and the financial highlights for each of the years in
  the five year period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects,
  the financial position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets
  for each of the years in the two year period then ended, and the financial highlights for each of the years in the five year period then
  ended, in conformity with U.S. generally accepted accounting principles.
  Basis for Opinion

  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (“PCAOB”) and are required to be independent with respect to the Fund
  in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.




                                                             Annual Shareholder Report
                                                                        19

  Table of Contents


  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and financial
  highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                413/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 415 of 586
                                                            Annual Shareholder Report
                                                                       20

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       21

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Institutional Shares                                                         $1,000               $1,009.40                $0.002,3
  Service Shares                                                               $1,000               $1,008.20                 $1.244
  Capital Shares                                                               $1,000               $1,008.90                 $0.505
  Hypothetical (assuming a 5% return
  before expenses):
  Institutional Shares                                                         $1,000               $1,024.80                $0.002,3
  Service Shares                                                               $1,000               $1,023.60                 $1.254

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              414/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 416 of 586
  Capital Shares                                                                         $1,000                      $1,024.30                     $0.505
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Institutional Shares           0.00%6
        Service Shares                 0.25%
        Capital Shares                 0.10%


  2      Represents less than $0.01.
  3      Actual and Hypothetical expenses paid during the period utilizing the Fund's Institutional Shares current Fee Limit of 0.20% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $1.00 and $1.00, respectively.
  4      Actual and Hypothetical expenses paid during the period utilizing the Fund's Service Shares current Fee Limit of 0.45% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $2.24 and $2.26, respectively.
  5      Actual and Hypothetical expenses paid during the period utilizing the Fund's Capital Shares current Fee Limit of 0.30% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $1.49 and $1.51, respectively.
  6      Represents less than 0.01%.




                                                                     Annual Shareholder Report
                                                                                 22

  Table of Contents




  Federated Institutional Prime Obligations Fund
  FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS
  Federated Institutional Prime Value Obligations Fund invests primarily in Federated Institutional Prime Obligations Fund. Therefore
  the Federated Institutional Prime Obligations Fund financial statements and notes to financial statements are included on pages 24
  through 58.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   415/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 417 of 586
                                                                   Annual Shareholder Report
                                                                              23

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited) –
  Federated Institutional Prime Obligations Fund
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                            Percentage of
  Security Type                                                                                                            Total Net Assets
  Variable Rate Instruments                                                                                                        33.6%
  Commercial Paper                                                                                                                 31.7%
  Other Repurchase Agreements and Repurchase Agreements                                                                            27.1%
  Bank Instruments                                                                                                                 7.7%
  Asset-Backed Securities                                                                                                          0.1%
  Other Assets and Liabilities—Net2                                                                                                (0.2)%
      TOTAL                                                                                                                       100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                              43.7%4
  8-30 Days                                                                                                              22.6%
  31-90 Days                                                                                                             29.3%
  91-180 Days                                                                                                             4.1%
  181 Days or more                                                                                                        0.5%
  Other Assets and Liabilities—Net2                                                                                      (0.2)%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for more complete information regarding these security types.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.
  4      Overnight securities comprised 26.2% of the Fund's portfolio.




                                                                   Annual Shareholder Report
                                                                              24

  Table of Contents



  Portfolio of Investments –
  Federated Institutional Prime Obligations Fund
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           416/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 418 of 586
  July 31, 2018

          Principal
          Amount                                                                                                   Value
                           ASSET-BACKED SECURITIES—0.1%
                           Finance - Automotive—0.1%
      $      4,013,918     Enterprise Fleet Financing 2017-3 LLC, Class A1, 1.500%, 10/22/2018                     $      4,013,962
          14,190,367       Westlake Automobile Receivables Trust 2018-2, Class A1, 2.500%, 5/15/2019                     14,190,587
                              TOTAL ASSET-BACKED SECURITIES
                              (IDENTIFIED COST $18,204,285)                                                              18,204,549
                           CERTIFICATES OF DEPOSIT—5.9%
                           Finance - Banking—5.9%
          35,000,000       Bank of Montreal, 1.740%, 10/19/2018                                                          34,966,890
          25,000,000       Canadian Imperial Bank of Commerce, 2.760%, 6/25/2019                                         25,015,968
          25,000,000       Mizuho Bank Ltd., 2.260%, 8/29/2018                                                           25,000,000
          50,000,000       Mizuho Bank Ltd., 2.450%, 10/22/2018                                                          49,725,540
          344,000,000      Sumitomo Mitsui Trust Bank Ltd., 1.940%—2.310%, 8/3/2018—10/5/2018                           344,042,721
          50,000,000       Sumitomo Mitsui Trust Bank Ltd., 2.340%, 10/2/2018                                            49,807,370
          50,000,000       Toronto Dominion Bank, 1.700%, 10/5/2018                                                      49,799,871
          38,000,000       Toronto Dominion Bank, 1.740%—1.800%, 10/22/2018—11/14/2018                                   37,953,125
          30,000,000       Westpac Banking Corp. Ltd., Sydney, 1.570%, 9/14/2018                                         30,000,000
                              TOTAL CERTIFICATES OF DEPOSIT
                              (IDENTIFIED COST $646,372,126)                                                            646,311,485
                           1COMMERCIAL PAPER—31.7%
                           Aerospace/Auto—0.5%
          50,000,000       Daimler Finance NA LLC, (GTD by Daimler AG), 2.460%, 1/22/2019                                49,344,966
                           Finance - Banking—13.8%
          25,918,000       Albion Capital LLC, (MUFG Bank Ltd. LIQ), 2.314%, 8/15/2018                                   25,894,818
          117,520,000      Antalis S.A., (Societe Generale, Paris LIQ), 2.104%, 8/16/2018—8/31/2018                     117,342,795
          65,000,000       Bank of Nova Scotia, Toronto, 1.930%, 8/2/2018                                                64,996,551
          128,000,000      Banque et Caisse d'Epargne de L'Etat, 2.061%—2.123%, 8/8/2018—8/13/2018                      127,934,666
          58,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 1.771%—2.817%, 9/24/2018—
                           7/1/2019                                                                                      57,638,738
          276,256,000      Gotham Funding Corp., (MUFG Bank Ltd. LIQ), 2.260%—2.314%, 9/10/2018—10/30/2018              275,207,113
          85,000,000       LMA-Americas LLC, (Credit Agricole Corporate and Investment Bank LIQ), 1.951%—2.054%,
                           8/7/2018—8/27/2018                                                                            84,903,041




                                                             Annual Shareholder Report
                                                                        25

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           1COMMERCIAL PAPER—continued
                           Finance - Banking—continued
      $    50,000,000      Manhattan Asset Funding Company LLC, (Sumitomo Mitsui Banking Corp. LIQ), 2.188%,
                           8/21/2018                                                                               $     49,939,445
          269,000,000      Matchpoint Finance PLC, (BNP Paribas SA LIQ), 1.950%—2.334%, 8/1/2018—10/9/2018              268,581,670
          100,000,000      NRW.Bank, 2.168%, 8/13/2018                                                                   99,928,000
          245,000,000      Sumitomo Mitsui Banking Corp., 2.348%—2.496%, 11/2/2018—12/27/2018                           243,244,775
          30,000,000       Toronto Dominion Bank, 1.760%, 10/22/2018                                                     29,845,863
          75,000,000       Toronto Dominion Bank, 2.295%, 9/19/2018                                                      74,767,250
                              TOTAL                                                                                    1,520,224,725
                           Finance - Commercial—1.3%


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                    417/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 419 of 586
          145,000,000      Crown Point Capital Co., LLC, (Credit Suisse AG LIQ), 2.104%—2.178%, 8/6/2018—8/13/2018          144,927,492
                           Finance - Retail—10.5%
          260,000,000      Barton Capital S.A., 2.128%—2.158%, 8/6/2018—9/18/2018                                           259,497,153
          168,150,000      CAFCO, LLC, 2.264%—2.284%, 9/13/2018—9/25/2018                                                   167,670,665
          45,000,000       CRC Funding, LLC, 2.491%, 1/22/2019                                                               44,470,625
          70,500,000       Fairway Finance Co. LLC, 2.263%—2.284%, 8/30/2018—9/4/2018                                        70,365,425
          55,000,000       Old Line Funding, LLC, 2.320%, 10/18/2018                                                         54,732,058
          34,500,000       Old Line Funding, LLC, 2.320%, 10/19/2018                                                         34,329,570
          50,000,000       Old Line Funding, LLC, 2.360%, 10/23/2018                                                         49,738,900
          75,000,000       Old Line Funding, LLC, 2.360%, 10/26/2018                                                         74,592,369
          28,000,000       Old Line Funding, LLC, 2.420%, 12/6/2018                                                          27,764,651
          378,780,000      Sheffield Receivables Company LLC, 2.294%—2.472%, 8/21/2018—11/6/2018                            377,406,719
                              TOTAL                                                                                        1,160,568,135
                           Finance - Securities—2.8%
          140,000,000      Anglesea Funding LLC, 2.333%—2.518%, 10/1/2018—10/5/2018                                         139,471,769
          100,000,000      Chesham Finance LLC Series III, 1.951%, 8/3/2018                                                  99,989,167
          74,000,000       Collateralized Commercial Paper Co. LLC, 1.763%—2.672%, 8/6/2018—4/26/2019                        73,166,923
                              TOTAL                                                                                         312,627,859
                           Insurance—1.4%
          149,500,000      UnitedHealth Group, Inc., 2.051%—2.071%, 8/1/2018—8/6/2018                                       149,467,861
                           Sovereign—1.4%
          75,000,000       Caisse des Depots et Consignations (CDC), 2.263%, 8/29/2018                                       74,868,750




                                                             Annual Shareholder Report
                                                                        26

  Table of Contents


          Principal
          Amount                                                                                                       Value
                           1COMMERCIAL PAPER—continued
                           Sovereign—continued
      $    76,750,000      Erste Abwicklungsanstalt, 2.264%, 9/5/2018                                                  $     76,582,109
                              TOTAL                                                                                         151,450,859
                              TOTAL COMMERCIAL PAPER
                              (IDENTIFIED COST $3,488,527,312)                                                             3,488,611,897
                           2NOTES - VARIABLE—33.6%
                           Aerospace/Auto—0.1%
          15,000,000       Toyota Motor Finance (Netherlands) B.V., (Toyota Motor Corp. SA), 2.367% (1-month USLIBOR
                           +0.300%), 8/13/2018                                                                               15,005,833
                           Finance - Banking—25.5%
          47,000,000       Alpine Securitization LLC, (Credit Suisse AG LIQ), 2.304%
                           (1-month USLIBOR +0.225%), 8/20/2018                                                              47,000,000
          50,000,000       Bank of Montreal, 2.329% (1-month USLIBOR +0.250%), 8/20/2018                                     50,017,199
          15,000,000       Bank of Montreal, 2.344% (1-month USLIBOR +0.280%), 8/28/2018                                     15,004,479
          75,000,000       Bank of Montreal, 2.347% (1-month USLIBOR +0.250%), 8/9/2018                                      75,025,188
          20,000,000       Bank of Montreal, 2.361% (1-month USLIBOR +0.280%), 8/22/2018                                     20,006,610
          100,000,000      Bank of Montreal, 2.397% (1-month USLIBOR +0.300%), 8/7/2018                                     100,024,554
          25,000,000       Bank of Montreal, 2.518% (1-month USLIBOR +0.440%), 8/13/2018                                     25,033,570
          76,467,000       Bank of Montreal, 2.653% (3-month USLIBOR +0.320%), 10/18/2018                                    76,553,834



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                        418/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 420 of 586
          70,000,000       Bank of Nova Scotia, Toronto, 2.369%
                           (1-month USLIBOR +0.300%), 8/24/2018                                                        70,023,589
          33,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.307% (1-month USLIBOR
                           +0.220%), 8/6/2018                                                                          33,000,000
          21,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.338% (1-month USLIBOR
                           +0.260%), 8/13/2018                                                                         21,005,142
          61,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.372% (1-month USLIBOR
                           +0.290%), 8/13/2018                                                                         61,010,035
          30,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.387% (1-month USLIBOR
                           +0.290%), 8/8/2018                                                                          30,008,328
          50,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.393% (1-month USLIBOR
                           +0.320%), 8/17/2018                                                                         50,020,636
          16,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.401% (1-month USLIBOR
                           +0.320%), 8/23/2018                                                                         16,007,583
          25,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.407% (1-month USLIBOR
                           +0.320%), 8/6/2018                                                                          25,012,651
          45,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.437% (1-month USLIBOR
                           +0.340%), 8/7/2018                                                                          45,030,240
          20,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.463% (3-month USLIBOR
                           +0.130%), 9/7/2018                                                                          20,001,599
          35,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.466% (3-month USLIBOR
                           +0.130%), 9/21/2018                                                                         35,002,944
          23,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.467% (3-month USLIBOR
                           +0.130%), 10/9/2018                                                                         23,002,062



                                                            Annual Shareholder Report
                                                                        27

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           2NOTES - VARIABLE—continued
                           Finance - Banking—continued
      $   25,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.483% (3-month USLIBOR
                           +0.150%), 10/18/2018                                                                    $   25,022,877
           5,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.487% (3-month USLIBOR
                           +0.150%), 10/5/2018                                                                          5,003,514
          30,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.489% (3-month USLIBOR
                           +0.150%), 10/29/2018                                                                        30,023,541
          35,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.541% (3-month USLIBOR
                           +0.220%), 9/10/2018                                                                         35,047,670
          10,000,000       Bedford Row Funding Corp., (GTD by Royal Bank of Canada), 2.572% (1-month USLIBOR
                           +0.500%), 8/15/2018                                                                         10,014,977
          35,000,000       Canadian Imperial Bank of Commerce, 2.286%
                           (1-month USLIBOR +0.200%), 8/6/2018                                                         35,008,495
          25,000,000       Canadian Imperial Bank of Commerce, 2.292%
                           (1-month USLIBOR +0.200%), 8/2/2018                                                         25,006,407
          45,000,000       Canadian Imperial Bank of Commerce, 2.319%
                           (1-month USLIBOR +0.240%), 8/20/2018                                                        45,017,257
          10,000,000       Canadian Imperial Bank of Commerce, 2.321%
                           (1-month USLIBOR +0.240%), 8/22/2018                                                        10,003,813
          50,000,000       Canadian Imperial Bank of Commerce, 2.337%
                           (1-month USLIBOR +0.240%), 8/8/2018                                                         50,007,112
          14,000,000       Canadian Imperial Bank of Commerce, 2.380%
                           (1-month USLIBOR +0.310%), 8/28/2018                                                        14,001,449
          25,000,000       Canadian Imperial Bank of Commerce, 2.387%
                           (1-month USLIBOR +0.300%), 8/6/2018                                                         25,007,541
          30,000,000       Canadian Imperial Bank of Commerce, 2.461%
                           (3-month USLIBOR +0.130%), 10/9/2018                                                        30,000,135
          20,000,000       Canadian Imperial Bank of Commerce, 2.467%
                           (3-month USLIBOR +0.130%), 10/3/2018                                                        20,001,725

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                  419/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 421 of 586
          50,000,000       Canadian Imperial Bank of Commerce, 2.513%
                           (3-month USLIBOR +0.180%), 10/18/2018                                                                 50,028,066
          45,000,000       Canadian Imperial Bank of Commerce, 2.533%
                           (3-month USLIBOR +0.200%), 10/11/2018                                                                 45,030,711
          75,000,000       Canadian Imperial Bank of Commerce, 2.580%
                           (1-month USLIBOR +0.490%), 8/3/2018                                                                   75,131,788
          46,300,000       Canadian Imperial Bank of Commerce, 2.649%
                           (3-month USLIBOR +0.330%), 8/29/2018                                                                  46,378,949
           7,025,000       Centra State Medical Arts Building LLC, (TD Bank, N.A. LOC), 1.950%, 8/1/2018                          7,025,000
          47,000,000       Commonwealth Bank of Australia, 2.262%
                           (1-month USLIBOR +0.190%), 8/14/2018                                                                  46,999,426
          50,000,000       Commonwealth Bank of Australia, 2.332%
                           (1-month USLIBOR +0.260%), 8/28/2018                                                                  50,015,427
           5,000,000       Commonwealth Bank of Australia, 2.456%
                           (3-month USLIBOR +0.100%), 8/3/2018                                                                    4,999,999




                                                              Annual Shareholder Report
                                                                          28

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           2NOTES - VARIABLE—continued
                           Finance - Banking—continued
      $      5,900,000     Dynetics, Inc., Series 2010-A, (Branch Banking & Trust Co. LOC), 2.030%, 8/2/2018                $     5,900,000
          16,700,000       Greene County Development Authority, Reynolds Lodge, LLC Series 2000B, (U.S. Bank, N.A.
                           LOC), 1.990%, 8/1/2018                                                                                16,700,000
           3,000,000       Griffin-Spalding County, GA Development Authority, Norcom, Inc. Project 2013A, (Bank of
                           America N.A. LOC), 2.030%, 8/2/2018                                                                    3,000,000
           7,000,000       Griffin-Spalding County, GA Development Authority, Norcom, Inc. Project, (Bank of America N.A.
                           LOC), 2.030%, 8/2/2018                                                                                 7,000,000
           6,500,000       Los Angeles County Fair Association, (Wells Fargo Bank, N.A. LOC), 2.070%, 8/1/2018                    6,500,000
           6,785,000       Miami-Dade County, FL IDA, Badia Spices, Inc. Project Series 2015, (Northern Trust Co.,
                           Chicago, IL LOC), 1.980%, 8/2/2018                                                                     6,785,000
           5,375,000       Michael Dennis Sullivan Irrevocable Trust, Series 2015, (Wells Fargo Bank, N.A. LOC), 2.030%,
                           8/2/2018                                                                                               5,375,000
           9,780,000       Mike P. Sturdivant, Sr. Family Trust, Series 2016, (Wells Fargo
                           Bank, N.A. LOC), 2.030%, 8/2/2018                                                                      9,780,000
          10,000,000       Pepper Residential Securities Trust No. 19, Class A1, (GTD by National Australia Bank Ltd.,
                           Melbourne), 2.417% (1-month USLIBOR +0.350%), 8/13/2018                                                9,998,200
           5,575,000       Public Building Corp. Springfield, MO, Jordan Valley Ice Park, Series 2003, (U.S. Bank, N.A.
                           LOC), 2.180%, 8/2/2018                                                                                 5,575,000
          25,000,000       Royal Bank of Canada, 2.347%
                           (1-month USLIBOR +0.250%), 8/8/2018                                                                   25,006,890
          15,000,000       SSAB AB (publ), Series 2014-B, (Credit Agricole Corporate and Investment Bank LOC), 2.030%,
                           8/2/2018                                                                                              15,000,000
          20,000,000       SSAB AB (publ), Series 2015-B, (Nordea Bank AB LOC), 2.030%, 8/2/2018                                 20,000,000
          18,965,000       Salem Green, LLP, Salem Green Apartments Project, Series 2010, (Wells Fargo Bank, N.A.
                           LOC), 2.080%, 8/2/2018                                                                                18,965,000
              805,000      St. Andrew United Methodist Church, Series 2004, (Wells Fargo
                           Bank, N.A. LOC), 2.000%, 8/2/2018                                                                        805,000
          75,000,000       Sumitomo Mitsui Banking Corp., 2.264%
                           (1-month USLIBOR +0.200%), 8/28/2018                                                                  74,995,856
          40,000,000       Sumitomo Mitsui Banking Corp., 2.320%
                           (1-month USLIBOR +0.250%), 8/28/2018                                                                  40,005,054
          40,000,000       Sumitomo Mitsui Banking Corp., 2.332%
                           (1-month USLIBOR +0.260%), 8/29/2018                                                                  40,006,552
          100,000,000      Sumitomo Mitsui Banking Corp., 2.347%
                           (1-month USLIBOR +0.250%), 8/9/2018                                                                  100,017,478


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            420/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 422 of 586
          115,000,000      Sumitomo Mitsui Trust Bank Ltd., 2.283%—2.314%,
                           9/26/2018—10/24/2018                                                                        114,444,115
          74,000,000       Toronto Dominion Bank, 2.294%
                           (1-month USLIBOR +0.230%), 8/28/2018                                                         74,000,000




                                                            Annual Shareholder Report
                                                                        29

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           2NOTES - VARIABLE—continued
                           Finance - Banking—continued
      $      4,000,000     Toronto Dominion Bank, 2.302%
                           (1-month USLIBOR +0.230%), 8/30/2018                                                    $     4,000,795
          90,000,000       Toronto Dominion Bank, 2.344%
                           (1-month USLIBOR +0.280%), 8/23/2018                                                         89,971,782
          60,000,000       Toronto Dominion Bank, 2.377%
                           (1-month USLIBOR +0.280%), 8/8/2018                                                          60,022,202
          50,000,000       Toronto Dominion Bank, 2.463%
                           (3-month USLIBOR +0.100%), 8/6/2018                                                          50,000,000
          20,000,000       Toronto Dominion Bank, 2.476%
                           (3-month USLIBOR +0.140%), 9/14/2018                                                         20,006,758
          50,000,000       Toronto Dominion Bank, 2.497%
                           (1-month USLIBOR +0.400%), 8/8/2018                                                          50,053,691
          50,000,000       Wells Fargo Bank, N.A., 2.307%
                           (1-month USLIBOR +0.210%), 8/7/2018                                                          50,014,006
          40,000,000       Wells Fargo Bank, N.A., 2.336%
                           (1-month USLIBOR +0.250%), 8/6/2018                                                          40,015,506
          49,500,000       Wells Fargo Bank, N.A., 2.489%
                           (3-month USLIBOR +0.150%), 10/9/2018                                                         49,555,754
          25,000,000       Wells Fargo Bank, N.A., 2.490%
                           (3-month USLIBOR +0.160%), 8/24/2018                                                         25,005,864
          50,000,000       Wells Fargo Bank, N.A., 2.492%
                           (3-month USLIBOR +0.150%), 10/24/2018                                                        50,064,044
          35,000,000       Wells Fargo Bank, N.A., 2.503%
                           (3-month USLIBOR +0.160%), 8/15/2018                                                         35,010,779
          21,000,000       Wells Fargo Bank, N.A., 2.517%
                           (3-month USLIBOR +0.180%), 9/27/2018                                                         21,023,990
          50,000,000       Wells Fargo Bank, N.A., 2.521%
                           (3-month USLIBOR +0.200%), 9/10/2018                                                         50,079,568
          34,500,000       Wells Fargo Bank, N.A., 2.535%
                           (3-month USLIBOR +0.200%), 10/25/2018                                                        34,522,428
          45,000,000       Westpac Banking Corp. Ltd., Sydney, 2.349%
                           (1-month USLIBOR +0.280%), 8/24/2018                                                         45,017,192
           6,665,000       Yeshivas Novominsk, Series 2008, (TD Bank, N.A. LOC), 2.050%, 8/2/2018                        6,665,000
                              TOTAL                                                                                2,803,454,626
                           Finance - Retail—1.5%
          60,000,000       Old Line Funding, LLC, 2.572%
                           (1-month USLIBOR +0.480%), 8/1/2018                                                          60,089,650
          50,000,000       Old Line Funding, LLC, 2.581%
                           (1-month USLIBOR +0.500%), 8/21/2018                                                         50,079,645
          50,000,000       Old Line Funding, LLC, 2.581%
                           (1-month USLIBOR +0.500%), 8/22/2018                                                         50,079,658
                              TOTAL                                                                                    160,248,953




                                                            Annual Shareholder Report

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   421/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 423 of 586
                                                                       30

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           2NOTES - VARIABLE—continued
                           Finance - Securities—5.0%
      $   25,000,000       Anglesea Funding LLC, 2.397%
                           (1-month USLIBOR +0.320%), 8/28/2018                                                    $   24,996,435
          27,000,000       Anglesea Funding LLC, 2.414%
                           (1-month USLIBOR +0.350%), 8/27/2018                                                        27,000,000
          20,000,000       Anglesea Funding LLC, 2.429%
                           (1-month USLIBOR +0.350%), 8/20/2018                                                        20,000,000
          30,000,000       Anglesea Funding LLC, 2.514%
                           (1-month USLIBOR +0.440%), 8/13/2018                                                        30,022,995
          25,000,000       Anglesea Funding LLC, 2.536%
                           (1-month USLIBOR +0.450%), 8/6/2018                                                         25,018,656
           5,000,000       Collateralized Commercial Paper Co. LLC, 2.350%
                           (1-month USLIBOR +0.280%), 8/27/2018                                                         5,000,575
          15,000,000       3Collateralized Commercial Paper Co. LLC, 2.357%
                           (1-month USLIBOR +0.290%), 8/13/2018                                                        15,002,816
          25,000,000       Collateralized Commercial Paper Co. LLC, 2.426%
                           (3-month USLIBOR +0.100%), 9/17/2018                                                        24,999,893
          35,000,000       Collateralized Commercial Paper Co. LLC, 2.443%
                           (3-month USLIBOR +0.110%), 10/18/2018                                                       35,003,114
          20,000,000       Collateralized Commercial Paper Co. LLC, 2.449%
                           (3-month USLIBOR +0.110%), 10/5/2018                                                        19,998,594
          25,000,000       Collateralized Commercial Paper Co. LLC, 2.457%
                           (3-month USLIBOR +0.110%), 10/22/2018                                                       25,002,320
           5,000,000       Collateralized Commercial Paper Co. LLC, 2.469%
                           (3-month USLIBOR +0.130%), 10/15/2018                                                        5,000,888
          38,000,000       Collateralized Commercial Paper Co. LLC, 2.503%
                           (3-month USLIBOR +0.160%), 10/4/2018                                                        38,025,735
          20,000,000       Collateralized Commercial Paper Co. LLC, 2.545%
                           (3-month USLIBOR +0.220%), 9/20/2018                                                        20,012,157
          25,000,000       Collateralized Commercial Paper II Co. LLC, 2.358%
                           (1-month USLIBOR +0.280%), 8/13/2018                                                        25,003,493
          30,000,000       Collateralized Commercial Paper II Co. LLC, 2.362%
                           (1-month USLIBOR +0.280%), 8/20/2018                                                        30,003,902
          25,000,000       Collateralized Commercial Paper II Co. LLC, 2.479%
                           (3-month USLIBOR +0.140%), 10/16/2018                                                       25,012,073
          25,000,000       Collateralized Commercial Paper II Co. LLC, 2.488%
                           (3-month USLIBOR +0.170%), 8/30/2018                                                        25,021,610
           8,000,000       Collateralized Commercial Paper II Co. LLC, 2.497%
                           (3-month USLIBOR +0.160%), 10/8/2018                                                         8,002,418
           3,000,000       Collateralized Commercial Paper II Co. LLC, 2.503%
                           (3-month USLIBOR +0.160%), 10/4/2018                                                         3,001,356
          18,000,000       Collateralized Commercial Paper II Co. LLC, 2.522%
                           (1-month USLIBOR +0.430%), 8/2/2018                                                         18,016,908
          30,000,000       Collateralized Commercial Paper II Co. LLC, 2.522%
                           (1-month USLIBOR +0.430%), 8/2/2018                                                         30,028,180




                                                            Annual Shareholder Report
                                                                       31

  Table of Contents


          Principal
          Amount                                                                                                   Value
                           2NOTES - VARIABLE—continued
                           Finance - Securities—continued

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                  422/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 424 of 586
      $    70,000,000      Collateralized Commercial Paper II Co. LLC, 2.536%
                           (3-month USLIBOR +0.200%), 9/28/2018                                                                $     70,000,000
                              TOTAL                                                                                                 549,174,118
                           Government Agency—1.5%
           4,600,000       Aquarium Parking Deck, LLC, Series 2005, (FHLB of Atlanta LOC), 2.060%, 8/1/2018                           4,600,000
           9,015,000       Austen Children's Gift Trust, (FHLB of Dallas LOC), 2.030%, 8/1/2018                                       9,015,000
          19,425,000       COG Leasing Co. LLP, Series 2007, (FHLB of Des Moines LOC), 2.080%, 8/2/2018                              19,425,000
          14,250,000       Fiddyment Ranch Apartments LP, Series 2017-A Fiddyment Ranch Apartments, (FHLB of San
                           Francisco LOC), 2.080%, 8/2/2018                                                                          14,250,000
          14,250,000       Fiddyment Ranch Apartments LP, Series 2017-B Fiddyment Ranch Apartments, (FHLB of San
                           Francisco LOC), 2.080%, 8/2/2018                                                                          14,250,000
          32,000,000       HW Hellman Building, L.P., HW Hellman Building Apartments Project Series 2015-A, (FHLB of
                           San Francisco LOC), 2.080%, 8/2/2018                                                                      32,000,000
          16,000,000       HW Hellman Building, L.P., HW Hellman Building Apartments Project Series 2015-B, (FHLB of
                           San Francisco LOC), 2.080%, 8/2/2018                                                                      16,000,000
           1,000,000       Hallmark 75 Ontario LLC, Hallmark Apartment Homes Series 2016-A, (FHLB of San Francisco
                           LOC), 2.080%, 8/2/2018                                                                                     1,000,000
           5,965,000       Herman & Kittle Capital, LLC, Canterbury House Apartments-Lebanon Project Series 2005,
                           (FHLB of Cincinnati LOC), 2.030%, 8/2/2018                                                                 5,965,000
           6,200,000       Mohr Green Associates L.P., 2012-A, (FHLB of San Francisco LOC), 2.080%, 8/2/2018                          6,200,000
          19,640,000       OSL Santa Rosa Fountaingrove LLC, (FHLB of San Francisco LOC), 2.080%, 8/2/2018                           19,640,000
           7,500,000       Premier Mushrooms, Inc., Series 2012, (CoBank, ACB LOC), 2.030%, 8/2/2018                                  7,500,000
           5,860,000       Public Finance Authority, Series 2015-A Ram Eufaula Hospitality, LLC, (FHLB of Atlanta LOC),
                           2.000%, 8/2/2018                                                                                           5,860,000
          14,200,000       Studio Sixty LLC, Thirdrail Studios Project Series 2015-A, (FHLB of San Francisco LOC), 2.080%,
                           8/2/2018                                                                                                  14,200,000
                              TOTAL                                                                                                 169,905,000
                              TOTAL NOTES - VARIABLE
                              (IDENTIFIED COST $3,696,403,857)                                                                     3,697,788,530
                           TIME DEPOSIT—1.8%
                           Finance - Banking—1.8%
          200,000,000      ABN Amro Bank NV, 1.950%, 8/3/2018—8/6/2018
                           (IDENTIFIED COST $200,000,000)                                                                           200,000,000




                                                              Annual Shareholder Report
                                                                          32

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           OTHER REPURCHASE AGREEMENTS—11.8%
                           Finance - Banking—11.8%
      $    48,570,000      BMO Capital Markets Corp., 2.01%, dated 7/31/2018, interest in a $130,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $130,007,258 on 8/1/2018, in
                           which asset-backed securities, corporate bonds & medium term notes with a market value of
                           $132,607,404 have been received as collateral and held with BNY Mellon as tri-party agent.          $     48,570,000
          50,000,000       BNP Paribas SA, 2.04%, dated 7/31/2018, interest in a $50,000,000 collateralized loan
                           agreement will repurchase securities provided as collateral for $50,002,833 on 8/1/2018, in which
                           asset-backed securities, corporate bonds and medium-term notes with a market value of
                           $51,002,890 have been received as collateral and held with BNY Mellon as tri-party agent.                 50,000,000
           4,170,000       BNP Paribas SA, 2.21%, dated 7/31/2018, interest in a $25,000,000 collateralized loan
                           agreement will repurchase securities provided as collateral for $25,001,535 on 8/1/2018, in which
                           asset-backed securities and corporate bonds with a market value of $25,501,566 have been
                           received as collateral and held with BNY Mellon as tri-party agent.                                        4,170,000



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                423/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 425 of 586
          60,000,000       Citigroup Global Markets, Inc., 2.11%, dated 7/31/2018, interest in a $60,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $60,003,517 on 8/1/2018, in
                           which exchange traded funds with a market value of $61,203,602 have been received as
                           collateral and held with BNY Mellon as tri-party agent.                                                  60,000,000
          48,270,000       Citigroup Global Markets, Inc., 2.41%, dated 7/31/2018, interest in a $50,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $50,003,347 on 8/1/2018, in
                           which U.S. Treasury notes with a market value of $51,003,415 have been received as collateral
                           and held with BNY Mellon as tri-party agent.                                                             48,270,000
          25,000,000       Citigroup Global Markets, Inc., 3.05%, dated 2/1/2018, interest in a $75,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $76,150,104 on 8/1/2018, in
                           which U.S. Treasury notes with a market value of $76,693,739 have been received as collateral
                           and held with BNY Mellon as tri-party agent.                                                             25,000,000
          95,000,000       Citigroup Global Markets, Inc., 3.10%, dated 2/1/2018, interest in a $145,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $147,259,986 on 8/1/2018, in
                           which collateralized mortgage obligations with a market value of $148,280,648 have been
                           received as collateral and held with BNY Mellon as tri-party agent.                                      95,000,000
          95,000,000       HSBC Securities (USA), Inc., 2.01%, dated 7/31/2018, interest in a $145,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $145,008,096 on 8/1/2018, in
                           which assets-backed securities with a market value of $147,900,000 have been received as
                           collateral and held with JPMorgan Chase as tri-party agent.                                              95,000,000




                                                              Annual Shareholder Report
                                                                          33

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           OTHER REPURCHASE AGREEMENTS—continued
                           Finance - Banking—continued
      $    45,000,000      HSBC Securities (USA), Inc., 2.01%, dated 7/31/2018, interest in a $90,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $90,005,025 on 8/1/2018, in
                           which corporate bonds and medium-term notes with a market value of $91,800,001 have been
                           received as collateral and held with JPMorgan Chase as tri-party agent.                             $    45,000,000
          121,103,000      HSBC Securities (USA), Inc., 2.11%, dated 7/31/2018, interest in a $330,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $330,019,342 on 8/1/2018, in
                           which asset-backed securities, corporate bonds, medium-term notes and sovereign debt
                           securities with a market value of $336,600,001 have been received as collateral and held with
                           JPMorgan Chase as tri-party agent.                                                                      121,103,000
          100,000,000      ING Financial Markets LLC, 2.01%, dated 7/31/2018, interest in a $152,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $152,008,487 on 8/1/2018, in
                           which corporate bonds and medium-term notes with a market value of $155,048,709 have been
                           received as collateral and held with JPMorgan Chase as tri-party agent.                                 100,000,000
          100,000,000      ING Financial Markets LLC, 2.06%, dated 7/31/2018, interest in a $136,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $136,007,782 on 8/1/2018, in
                           which corporate bonds, medium-term notes and sovereign debt securities with a market value of
                           $138,850,493 have been received as collateral and held with JPMorgan Chase as tri-party agent.          100,000,000
          70,000,000       ING Financial Markets LLC, 2.11%, dated 7/31/2018, interest in a $70,000,000 collateralized loan
                           agreement will repurchase securities provided as collateral for $70,004,103 on 8/1/2018, in which
                           corporate bonds with a market value of $71,404,279 have been received as collateral and held
                           with JPMorgan Chase as tri-party agent.                                                                  70,000,000
          50,000,000       MUFG Securities Americas, Inc., 2.11%, dated 7/16/2018, interest in a $150,000,000
                           collateralized loan agreement will repurchase securities provided as collateral for $150,140,667
                           on 8/1/2018, in which common stocks and exchange traded funds with a market value of
                           $153,143,500 have been received as collateral and held with BNY Mellon as tri-party agent.               50,000,000
          193,870,000      MUFG Securities Americas, Inc., 2.11%, dated 7/31/2018, interest in a $300,000,000
                           collateralized loan agreement will repurchase securities provided as collateral for $300,017,583
                           on 8/1/2018, in which American depositary receipts, asset-backed securities, common stocks and
                           corporate bonds with a market value of $306,018,395 have been received as collateral and held
                           with BNY Mellon as tri-party agent.                                                                     193,870,000
          50,000,000       Mizuho Securities USA, Inc., 2.16%, dated 7/26/2018, interest in a $100,000,000 collateralized
                           loan agreement will repurchase securities provided as collateral for $100,084,000 on 8/9/2018 in
                           which common stocks with a market value of $102,036,740 have been received as collateral and
                           held with BNY Mellon as tri-party agent.                                                                 50,000,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               424/585
11/14/2018                                  https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                   Case 18-12808       Doc 6-2 Filed 12/13/18 Page 426 of 586
                                                                        Annual Shareholder Report
                                                                                     34

  Table of Contents


           Principal
           Amount                                                                                                                                        Value
                                 OTHER REPURCHASE AGREEMENTS—continued
                                 Finance - Banking—continued
      $     50,000,000           Mizuho Securities USA, Inc., 2.92%, dated 3/14/2018, interest in a $160,000,000 collateralized
                                 loan agreement will repurchase securities provided as collateral for $160,778,667 on 9/11/2018 in
                                 which collateralized mortgage obligations and corporate bonds with a market value of
                                 $163,451,510 have been received as collateral and held with BNY Mellon as tri-party agent.                             $     50,000,000
           95,000,000            Wells Fargo Securities LLC, 2.79%, dated 7/27/2018, interest in a $95,000,000 collateralized loan
                                 agreement will repurchase securities provided as collateral for $95,662,625 on 10/25/2018 in
                                 which collateralized mortgage obligations with a market value of $96,937,661 have been received
                                 as collateral and held with BNY Mellon as tri-party agent.                                                                   95,000,000
                                    TOTAL OTHER REPURCHASE AGREEMENTS
                                    (IDENTIFIED COST $1,300,983,000)                                                                                        1,300,983,000
                                 REPURCHASE AGREEMENTS—15.3%
                                 Finance - Banking—15.3%
          441,000,000            Interest in $2,200,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                                 Natixis Financial Products LLC will repurchase securities provided as collateral for
                                 $2,200,117,944 on 8/1/2018. The securities provided as collateral at the end of the period held
                                 with BNY Mellon as tri-party agent, were U.S. Government Agency and U.S. Treasury securities
                                 with various maturities to 5/16/2060 and the market value of those underlying securities was
                                 $2,253,616,764.                                                                                                             441,000,000
       1,000,000,000             Interest in $3,000,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which
                                 Sumitomo Mitsui Banking Corp. will repurchase securities provided as collateral for
                                 $3,000,160,833 on 8/1/2018. The securities provided as collateral at the end of the period held
                                 with JPMorgan Chase as tri-party agent, were U.S. Government Agency securities with various
                                 maturities to 5/1/2048 and the market value of those underlying securities was $3,061,292,789.                             1,000,000,000
          244,600,000            Interest in $250,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which Wells
                                 Fargo Securities LLC will repurchase securities provided as collateral for $250,013,403 on
                                 8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                                 tri-party agent, were U.S. Government Agency securities with various maturities to 3/1/2057 and
                                 the market value of those underlying securities was $255,013,672.                                                           244,600,000
                                    TOTAL REPURCHASE AGREEMENTS
                                    (IDENTIFIED COST $1,685,600,000)                                                                                        1,685,600,000
                                    TOTAL INVESTMENT IN SECURITIES—100.2%
                                    (IDENTIFIED COST $11,036,090,580)4                                                                                  11,037,499,461
                                    OTHER ASSETS AND LIABILITIES - NET—(0.2)%5                                                                               (22,416,178)
                                    TOTAL NET ASSETS—100%                                                                                              $11,015,083,283




                                                                        Annual Shareholder Report
                                                                                     35

  Table of Contents


  1       Discount rate at time of purchase for discount issues, or the coupon for interest-bearing issues.
  2       Floating/variable note with current rate and current maturity or next reset date shown. Certain variable rate securities are not based on a published
          reference rate and spread but are determined by the issuer or agent and are based on current market conditions. These securities do not indicate a
          reference rate and spread in their description above.
  3       Denotes a restricted security that either: (a) cannot be offered for public sale without first being registered, or availing of an exemption from registration,
          under the Securities Act of 1933; or (b) is subject to a contractual restriction on public sales. At July 31, 2018, these restricted securities amounted to
          $15,002,816, which represented 0.1% of total net assets.
  4       Also represents cost for federal tax purposes.
  5       Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
          Level 1—quoted prices in active markets for identical securities.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                         425/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 427 of 586
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  As of July 31, 2018, all investments of the Fund utilized Level 2 inputs in valuing the Fund's assets carried at fair value.

  The following acronyms are used throughout this portfolio:
  FHLB        —Federal Home Loan Bank
  GTD         —Guaranteed
  IDA         —Industrial Development Authority
  LIBOR       —London Interbank Offered Rate
  LIQ         —Liquidity Agreement
  LOC         —Letter of Credit

  See Notes which are an integral part of the Financial Statements




                                                                    Annual Shareholder Report
                                                                                 36

  Table of Contents


  Financial Highlights – Automated Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)

                                                                                                  Year Ended July 31,                               Period
                                                                                                                                                    Ended
                                                                                 20181            20171            2016            2015           7/31/20142
  Net Asset Value, Beginning of Period                                                $1.0000        $1.0000            $1.00           $1.00              $1.00
  Income From Investment Operations:
  Net investment income                                                                0.0122         0.0001           0.0003        (0.000)3           (0.000)3
  Net realized and unrealized gain                                                    0.00004         0.0039            0.001         0.0003              0.0003
     TOTAL FROM INVESTMENT OPERATIONS                                                  0.0122         0.0040            0.001         0.0003              0.0003
  Less Distributions:
  Distributions from net investment income                                            (0.0121)      (0.0030)         (0.000)3        (0.000)3           (0.000)3
  Distributions from paid in surplus                                                       —        (0.0010)          (0.001)              —                   —
     TOTAL DISTRIBUTIONS                                                              (0.0121)      (0.0040)          (0.001)       (0.000) 3           (0.000)3
  Net Asset Value, End of Period                                                      $1.0001        $1.0000            $1.00           $1.00              $1.00
  Total Return5                                                                        1.22%          0.30%            0.02%           0.01%             0.00%6
  Ratios to Average Net Assets:
  Net expenses                                                                         0.52%          0.52%            0.44%           0.24%             0.23%7
  Net investment income (loss)                                                         0.23%          0.01%            0.02%           0.01%          (0.00)%6,7
  Expense waiver/reimbursement8                                                          —%           0.12%            0.20%           0.40%             0.42%7
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                 $09             $09       $823,514        $984,469            $24,189



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 426/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 428 of 586
  1      Certain ratios included above in Ratios to Average Net Assets and per share amounts may be inflated or deflated as compared to the fee structure for
         each respective share class as a result of daily systematic allocations being rounded to the nearest penny for fund level income, expense and
         realized/unrealized gain/loss amounts. Such differences are immaterial.
  2      Reflects operations for the period from June 12, 2014 (date of initial investment) to July 31, 2014.
  3      Represents less than $0.001.
  4      Represents less than $0.0001.
  5      Based on net asset value. Total returns for periods of less than one year are not annualized.
  6      Represents less than 0.01%.
  7      Computed on an annualized basis.
  8      This expense decrease is reflected in both the net expense and the net investment income (loss) ratios shown above.
  9      Represents less than $1,000.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                37

  Table of Contents


  Financial Highlights – Institutional Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                  2018              2017              2016                2015                 2014
  Net Asset Value, Beginning of Period                                    $1.0003         $1.0000                $1.00               $1.00                $1.00
  Income From Investment Operations:
  Net investment income                                                      0.0156         0.0063               0.003               0.0001               0.0001
  Net realized gain                                                       0.00002           0.0011               0.001               0.0001               0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                       0.0156         0.0074               0.004               0.0001               0.0001
  Less Distributions:
  Distributions from net investment income                                (0.0156)        (0.0063)             (0.003)            (0.000)1            (0.000)1
  Distributions from paid in surplus                                             —        (0.0008)             (0.001)                  —                       —
      TOTAL DISTRIBUTIONS                                                 (0.0156)        (0.0071)             (0.004)            (0.000)1            (0.000)1
  Net Asset Value, End of Period                                          $1.0003         $1.0003                $1.00               $1.00                $1.00
  Total Return3                                                              1.57%          0.66%                0.26%               0.04%                0.20%
  Ratios to Average Net Assets:
  Net expenses                                                               0.17%          0.20%                0.21%               0.20%                0.20%
  Net investment income                                                      1.62%          0.40%                0.26%               0.04%                0.02%
  Expense waiver/reimbursement4                                              0.12%          0.10%                0.08%               0.08%                0.08%
  Supplemental Data:
  Net assets, end of period (000 omitted)                            $10,941,508         $787,309        $21,921,916          $30,806,315         $26,947,649


  1      Represents less than $0.001.
  2      Represents less than $0.0001.
  3      Based on net asset value.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                427/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 429 of 586
                                                                  Annual Shareholder Report
                                                                              38

  Table of Contents


  Financial Highlights – Service Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                       2018            2017             2016           2015           2014
  Net Asset Value, Beginning of Period                                       $1.0003          $1.0000              $1.00          $1.00          $1.00
  Income From Investment Operations:
  Net investment income                                                       0.0134           0.0040              0.001       0.0001         0.0001
  Net realized and unrealized gain                                           0.00002           0.0012              0.001       0.0001         0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                        0.0134           0.0052              0.002       0.0001         0.0001
  Less Distributions:
  Distributions from net investment income                                   (0.0135)         (0.0040)          (0.001)      (0.000)1       (0.000)1
  Distributions from paid in surplus                                               —          (0.0009)          (0.001)              —              —
      TOTAL DISTRIBUTIONS                                                    (0.0135)         (0.0049)          (0.002)      (0.000)1       (0.000)1
  Net Asset Value, End of Period                                             $1.0002          $1.0003              $1.00          $1.00          $1.00
  Total Return3                                                                1.35%           0.43%             0.07%         0.01%          0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                 0.39%           0.45%             0.39%         0.24%          0.22%
  Net investment income                                                        1.33%           0.13%             0.07%         0.01%          0.01%
  Expense waiver/reimbursement4                                                0.12%           0.10%             0.15%         0.30%          0.31%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                    $47,817          $37,873       $1,841,641     $2,881,460     $3,336,274


  1      Represents less than $0.001.
  2      Represents less than $0.0001.
  3      Based on net asset value.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              39

  Table of Contents


  Financial Highlights – Capital Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       428/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 430 of 586
  Year Ended July 31                                                               2018            2017            2016             2015           2014
  Net Asset Value, Beginning of Period                                               $1.0002         $1.0000              $1.00           $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                0.0151            0.0058           0.002           0.0001      0.0001
  Net realized and unrealized gain                                                   0.00002             0.0010           0.001           0.0001      0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                                 0.0151            0.0068           0.003           0.0001      0.0001
  Less Distributions:
  Distributions from net investment income                                           (0.0151)        (0.0058)            (0.002)      (0.000)1       (0.000)1
  Distributions from paid in surplus                                                          —      (0.0008)            (0.001)               —             —
      TOTAL DISTRIBUTIONS                                                            (0.0151)        (0.0066)            (0.003)      (0.000)1       (0.000)1
  Net Asset Value, End of Period                                                     $1.0002         $1.0002              $1.00           $1.00           $1.00
  Total Return3                                                                        1.52%             0.60%           0.21%            0.01%       0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                         0.23%             0.25%           0.26%            0.23%       0.22%
  Net investment income                                                                1.52%             0.34%           0.22%            0.01%       0.01%
  Expense waiver/reimbursement4                                                        0.12%             0.10%           0.08%            0.10%       0.12%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                            $25,206         $14,549        $526,605         $637,721       $816,589


  1      Represents less than $0.001.
  2      Represents less than $0.0001.
  3      Based on net asset value.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              40

  Table of Contents


  Financial Highlights – Trust Shares –
  Federated Institutional Prime Obligations Fund
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                            2018              2017            2016             2015            2014
  Net Asset Value, Beginning of Period                                             $1.0003         $1.0000           $1.00            $1.00               $1.00
  Income From Investment Operations:
  Net investment income                                                             0.0103          0.0018          0.0001           0.0001           0.0001
  Net realized and unrealized gain                                                  0.0004          0.0015           0.001           0.0001           0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                              0.0107          0.0033           0.001           0.0001           0.0001
  Less Distributions:
  Distributions from net investment income                                         (0.0107)        (0.0021)        (0.000)1         (0.000)1         (0.000)1

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                429/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 431 of 586
  Distributions from paid in surplus                                                     —       (0.0009)          (0.001)            —                 —
      TOTAL DISTRIBUTIONS                                                           (0.0107)     (0.0030)          (0.001)       (0.000)1          (0.000)1
  Net Asset Value, End of Period                                                    $1.0003       $1.0003           $1.00          $1.00             $1.00
  Total Return2                                                                      1.07%         0.24%           0.01%          0.01%              0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                       0.67%         0.53%           0.45%          0.23%              0.22%
  Net investment income                                                              1.01%         0.01%           0.01%          0.01%              0.01%
  Expense waiver/reimbursement3                                                       0.11%        0.26%           0.33%          0.55%              0.57%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                              $553        $1,211       $367,093        $499,638        $1,417,891


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                    Annual Shareholder Report
                                                                               41

  Table of Contents


  Statement of Assets and Liabilities –
  Federated Institutional Prime Obligations Fund
  July 31, 2018
  Assets:
  Investment in other repurchase agreements and repurchase agreements                                                   $2,986,583,000
  Investment in securities                                                                                               8,050,916,461
  Total investment in securities, at value (identified cost $11,036,090,580)                                                                $11,037,499,461
  Cash                                                                                                                                             869,343
  Income receivable                                                                                                                               8,097,426
      TOTAL ASSETS                                                                                                                           11,046,466,230
  Liabilities:
  Payable for investments purchased                                                                                          16,405,918
  Payable for shares redeemed                                                                                                   61,641
  Income distribution payable                                                                                                14,540,669
  Payable for investment adviser fee (Note 5)                                                                                    18,811
  Payable for administrative fees (Note 5)                                                                                      24,193
  Payable for distribution services fee (Note 5)                                                                                   117
  Accrued expenses (Note 5)                                                                                                    331,598


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           430/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 432 of 586
     TOTAL LIABILITIES                                                                                                    31,382,947
  Net assets for 11,011,953,482 shares outstanding                                                                    $11,015,083,283
  Net Assets Consist of:
  Paid-in capital                                                                                                     $11,013,649,580
  Net unrealized appreciation                                                                                               1,408,881
  Accumulated net realized gain                                                                                               14,716
  Undistributed net investment income                                                                                         10,106
     TOTAL NET ASSETS                                                                                                 $11,015,083,283




                                                                     Annual Shareholder Report
                                                                                42

  Table of Contents


  Statement of Assets and Liabilities –
  Federated Institutional Prime Obligations Fund – continued
  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Automated Shares:
  $100.01 ÷ 100 shares outstanding, no par value, unlimited shares authorized                                                $1.0001
  Institutional Shares:
  $10,941,507,635 ÷ 10,938,392,598 shares outstanding, no par value, unlimited shares authorized                             $1.0003
  Service Shares:
  $47,816,680 ÷ 47,806,267 shares outstanding, no par value, unlimited shares authorized                                     $1.0002
  Capital Shares:
  $25,205,658 ÷ 25,201,463 shares outstanding, no par value, unlimited shares authorized                                     $1.0002
  Trust Shares:
  $553,210 ÷ 553,054 shares outstanding, no par value, unlimited shares authorized                                           $1.0003
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                     431/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 433 of 586
                                                                 Annual Shareholder Report
                                                                            43

  Table of Contents


  Statement of Operations –
  Federated Institutional Prime Obligations Fund
  Year Ended July 31, 2018
  Investment Income:
  Interest                                                                                                                       $141,022,186
  Expenses:
  Investment adviser fee (Note 5)                                                                                $15,718,258
  Administrative fee (Note 5)                                                                                      6,293,448
  Custodian fees                                                                                                       290,501
  Transfer agent fee                                                                                                   224,968
  Directors'/Trustees' fees (Note 5)                                                                                    34,582
  Auditing fees                                                                                                         24,260
  Legal fees                                                                                                             9,005
  Portfolio accounting fees                                                                                            278,885
  Distribution services fee (Note 5)                                                                                     1,663
  Other service fees (Notes 2 and 5)                                                                                    93,716
  Share registration costs                                                                                              87,621
  Printing and postage                                                                                                  20,386
  Miscellaneous (Note 5)                                                                                                49,228
     TOTAL EXPENSES                                                                                               23,126,521
  Waiver of investment adviser fee (Note 5)                                                                       (9,606,590)
  Net expenses                                                                                                                     13,519,931
  Net investment income                                                                                                           127,502,255
  Realized and Unrealized Gain (Loss) on Investments:
  Net realized gain on investments                                                                                                     17,644
  Net change in unrealized appreciation of investments                                                                              1,249,409
  Change in net assets resulting from operations                                                                                 $128,769,308
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            44

  Table of Contents


  Statement of Changes in Net Assets –
  Federated Institutional Prime Obligations Fund
  Year Ended July 31                                                                                      2018                    2017


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               432/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 434 of 586
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                                    $    127,502,255       $    15,055,274
  Net realized gain                                                                                                                   17,644                68,497
  Net change in unrealized appreciation/depreciation                                                                              1,249,409               159,472
      CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                            128,769,308            15,283,243
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares                                                                                                                       (0)1             (15,247)
  Institutional Shares                                                                                                         (126,629,392)          (14,356,935)
  Service Shares                                                                                                                   (514,907)             (438,493)
  Capital Shares                                                                                                                   (345,817)             (255,767)
  Trust Shares                                                                                                                       (6,679)                (8,026)
  Distribution from paid in surplus
  Automated Shares                                                                                                                        —              (134,614)
  Institutional Shares                                                                                                                    —            (2,891,295)
  Service Shares                                                                                                                          —              (293,506)
  Capital Shares                                                                                                                          —               (58,289)
  Trust Shares                                                                                                                            —               (48,022)
      CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                                        (127,496,795)          (18,500,194)
  Share Transactions:
  Proceeds from sale of shares                                                                                              30,514,393,575         25,280,837,576
  Net asset value of shares issued to shareholders in payment of distributions declared                                          21,060,720             7,016,180
  Cost of shares redeemed                                                                                                  (20,362,585,713)      (49,924,464,163)
      CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                                10,172,868,582       (24,636,610,407)
  Change in net assets                                                                                                      10,174,141,095       (24,639,827,358)
  Net Assets:
  Beginning of period                                                                                                           840,942,188        25,480,769,546
  End of period (including undistributed net investment income of $10,106 and $4,646, respectively)                       $ 11,015,083,283       $    840,942,188
  1      Represents less than $1.
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                 45

  Table of Contents




  Notes to Financial Statements –
  Federated Institutional Prime Obligations Fund
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Institutional
  Prime Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers five classes of shares: Automated Shares, Institutional Shares, Service Shares, Capital Shares and Trust Shares. All shares of the Fund have
  equal rights with respect to voting, except on class-specific matters. The investment objective of the Fund is to provide current income consistent with
  stability of principal.
       The Fund operates as an institutional money market fund. As an institutional money market fund, the Fund: (1) will not be limited to institutional
  investors, but will continue to be available to retail investors; (2) will utilize current market-based prices (except as otherwise generally permitted to value
  individual portfolio securities with remaining maturities of 60 days or less at amortized cost in accordance with Securities and Exchange Commission
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   433/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 435 of 586
  (SEC) rules and guidance) to value its portfolio securities and transact at a floating net asset value (NAV) that uses four decimal-place precision
  ($1.0000); and (3) has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the
  Fund's weekly liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or
  redemption gates are in the best interest of the Fund.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  In calculating its NAV, the Fund generally values investments as follows:
  ■  Fixed-income securities with remaining maturities greater than 60 days are fair valued using price evaluations provided by a pricing service approved
       by the Trustees.
  ■  Fixed-income securities with remaining maturities of 60 days or less are valued at their cost (adjusted for the accretion of any discount or amortization
      of any premium), unless the issuer's creditworthiness is impaired or other factors indicate that amortized cost is not an accurate estimate of the
      investment's fair value, in which case it would be valued in the same manner as a longer-term security. The Fund may only use this method to value
      a portfolio security when it can reasonably conclude, at each time it makes a valuation determination, that the amortized cost price of the portfolio
      security is approximately the same as the fair value of the security as determined without the use of amortized cost valuation.
  ■  Shares of other mutual funds or non-exchange-traded investment companies are valued based upon their reported NAVs.



                                                                    Annual Shareholder Report
                                                                               46

  Table of Contents


  ■  For securities that are fair valued in accordance with procedures established by and under the general supervision of the Trustees, certain factors
       may be considered, such as: the last traded or purchase price of the security, information obtained by contacting the issuer or dealers, analysis of
       the issuer's financial statements or other available documents, fundamental analytical data, the nature and duration of restrictions on disposition, the
       movement of the market in which the security is normally traded, public trading in similar securities or derivative contracts of the issuer or
       comparable issuers, movement of a relevant index, or other factors including but not limited to industry changes and relevant government actions.
  If any price, quotation, price evaluation or other pricing source is not readily available when the NAV is calculated, if the Fund cannot obtain price
  evaluations from a pricing service or from more than one dealer for an investment within a reasonable period of time as set forth in the Fund's valuation
  policies and procedures, or if information furnished by a pricing service, in the opinion of the valuation committee (“Valuation Committee”), is deemed not
  representative of the fair value of such security, the Fund uses the fair value of the investment determined in accordance with the procedures described
  below. There can be no assurance that the Fund could obtain the fair value assigned to an investment if it sold the investment at approximately the time
  at which the Fund determines its NAV per share.

  Fair Valuation Procedures
  The Trustees have ultimate responsibility for determining the fair value of investments for which market quotations are not readily available. The Trustees
  have appointed a valuation committee comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the
  Adviser's affiliated companies to assist in determining fair value and in overseeing the calculation of the NAV. The Trustees have also authorized the use
  of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value of certain investments for purposes of
  calculating the NAV. The Valuation Committee employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of
  third-party pricing services' policies, procedures and valuation methods (including key inputs, methods, models and assumptions), transactional back-
  testing, comparisons of evaluations of different pricing services, and review of price challenges by the Adviser based on recent market activity. In the
  event that market quotations and price evaluations are not available for an investment, the Valuation Committee determines the fair value of the
  investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the
  Valuation Committee and any changes made to the procedures.
        Factors considered by pricing services in evaluating an investment include the yields or prices of investments of comparable quality, coupon,
  maturity, call rights and other potential prepayments, terms and type, reported transactions, indications as to values from dealers and general market
  conditions. Some pricing services provide a single price evaluation reflecting the bid-side of the market for an investment (a “bid” evaluation). Other
  pricing services offer both bid evaluations and price evaluations indicative of a price between the prices bid and asked for the investment (a “mid”
  evaluation). The Fund normally uses bid evaluations for any U.S. Treasury and Agency securities, mortgage-backed securities and municipal securities.
  The Fund normally uses mid evaluations for any other types of fixed-income securities and any OTC derivative contracts. In the event that market
  quotations and price evaluations are not available for an investment, the fair value of the investment is determined in accordance with procedures
  adopted by the Trustees.



                                                                   Annual Shareholder Report
                                                                               47

  Table of Contents


  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                434/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 436 of 586
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Fund's Adviser and its affiliates. The Fund will participate on a pro rata basis
  with the other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds
  from any repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized and unrealized gains and losses, and certain fund-level expenses are allocated to each class based on relative average
  daily net assets, except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waiver of $9,606,590
  is disclosed in Note 5.
        Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due
  to differences in separate class expenses.




                                                                    Annual Shareholder Report
                                                                                 48

  Table of Contents


        The Fund had a paid in capital amount that, as a result of a prior acquisition of another money market fund, was in excess of the number of shares
  outstanding. To reduce this difference, the Fund began distributing the excess paid in capital to shareholders on October 1, 2015. These returns of capital
  distributions were declared daily and distributed monthly and continued until such time as the excess paid in capital amount was depleted. The Fund's
  excess capital position and return of capital distributions ceased during October 2016. These distributions are taxable income to the shareholders and are
  not considered a return of capital for federal tax purposes.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Institutional Shares, Service Shares,
  Capital Shares and Trust Shares to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to
  shareholders and maintaining shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the
  Fund for other service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or
  terminated at any time. For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                             Other Service
                                                                                                                                             Fees Incurred
  Service Shares                                                                                                                                 $80,755
  Capital Shares                                                                                                                                  11,358
  Trust Shares                                                                                                                                     1,603
     TOTAL                                                                                                                                        $93,716
  For the year ended July 31, 2018, the Fund's Institutional Shares did not incur other service fees; however they may begin to incur this fee upon approval
  of the Trustees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  435/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 437 of 586
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.




                                                                   Annual Shareholder Report
                                                                               49

  Table of Contents


  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities, like other securities, are priced in accordance with procedures established by and under the general
  supervision of the Trustees.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                          2018                                                 2017
  Automated Shares:                                              Shares                Amount                      Shares                      Amount
  Shares sold                                                       —                     $—                     72,816,168                  $ 72,816,168
  Shares issued to shareholders in payment of
  distributions declared                                            —                      —                        149,857                      149,857
  Shares redeemed                                                   —                      —                   (896,368,786)                 (896,368,786)
     NET CHANGE RESULTING FROM AUTOMATED
     SHARE TRANSACTIONS                                             —                     $—                   (823,402,761)                $(823,402,761)


  Year Ended July 31                                                          2018                                                  2017
  Institutional Shares:                                        Shares                    Amount                      Shares                    Amount
  Shares sold                                              30,017,817,920            $ 30,022,896,392            22,704,540,167            $ 22,705,067,578
  Shares issued to shareholders in payment of
  distributions declared                                       20,225,406                 20,228,769                  6,379,527                  6,379,934
  Shares redeemed                                         (19,886,730,995)           (19,890,193,691)           (43,842,787,949)           (43,843,301,456)
     NET CHANGE RESULTING FROM
     INSTITUTIONAL SHARE TRANSACTIONS                      10,151,312,331            $ 10,152,931,470           (21,131,868,255)           $(21,131,853,944)




                                                                   Annual Shareholder Report
                                                                               50

  Table of Contents

  Year Ended July 31                                                          2018                                                  2017
  Service Shares:                                               Shares                   Amount                     Shares                     Amount
  Shares sold                                                 296,798,517             $ 296,831,367              1,705,459,930              $ 1,705,486,299


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                436/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 438 of 586
  Shares issued to shareholders in payment of
  distributions declared                                        506,019                     506,074                 273,328                        273,369
  Shares redeemed                                          (287,360,262)                (287,397,583)         (3,509,263,320)                (3,509,292,969)
     NET CHANGE RESULTING FROM SERVICE
     SHARE TRANSACTIONS                                        9,944,274             $     9,939,858          (1,803,530,062)            $(1,803,533,301)


  Year Ended July 31                                                         2018                                                 2017
  Capital Shares:                                              Shares                     Amount                  Shares                        Amount
  Shares sold                                               194,654,557              $ 194,657,837              569,526,588               $ 569,534,428
  Shares issued to shareholders in payment of
  distributions declared                                        319,865                     319,872                 205,881                        205,893
  Shares redeemed                                          (184,319,272)                (184,322,278)         (1,081,719,528)                (1,081,728,460)
     NET CHANGE RESULTING FROM CAPITAL
     SHARE TRANSACTIONS                                       10,655,150             $ 10,655,431              (511,987,059)              $ (511,988,139)


  Year Ended July 31                                                        2018                                                  2017
  Trust Shares:                                               Shares                     Amount                   Shares                       Amount
  Shares sold                                                      7,978             $         7,979             227,932,977             $     227,933,103
  Shares issued to shareholders in payment of
  distributions declared                                           6,005                       6,005                   7,127                         7,127
  Shares redeemed                                              (671,876)                    (672,161)           (593,772,326)                 (593,772,492)
     NET CHANGE RESULTING FROM TRUST
     SHARE TRANSACTIONS                                        (657,893)            $       (658,177)           (365,832,222)            $    (365,832,262)
     NET CHANGE RESULTING FROM TOTAL
     FUND SHARE TRANSACTIONS                              10,171,253,862            $10,172,868,582          (24,636,620,359)            $(24,636,610,407)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                      2018                         2017
  Ordinary income                                                                                                $127,496,795                   $18,500,194

  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income                                                                                                                      $    24,822
  Net unrealized appreciation                                                                                                                       $1,408,881




                                                                  Annual Shareholder Report
                                                                              51

  Table of Contents


  At July 31, 2018, the cost of investments for federal tax purposes was $11,036,090,580. The net unrealized appreciation of investments for federal tax
  purposes was $1,408,881. This consists of net unrealized appreciation from investments for those securities having an excess of value over cost of
  $1,801,358 and net unrealized depreciation from investments for those securities having an excess of cost over value of $392,477.
       The Fund used capital loss carryforwards of $2,928 to offset capital gains realized during the year ended July 31, 2018.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018,
  the Adviser voluntarily waived $9,606,590 of its fee.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                     Average Daily Net Assets
  Administrative Fee                                                                 of the Investment Complex

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                437/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 439 of 586
  0.100%                                                                               on assets up to $50 billion
  0.075%                                                                               on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                     Average Daily Net Assets
  Administrative Fee                                                                 of the Investment Complex

  0.150%                                                                             on the first $5 billion
  0.125%                                                                             on the next $5 billion
  0.100%                                                                             on the next $10 billion
  0.075%                                                                             on assets in excess of $20 billion

  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Trust Shares to finance activities intended to result in
  the sale of these shares. The Plan provides that the Fund may incur




                                                                    Annual Shareholder Report
                                                                                52

  Table of Contents


  distribution expenses at 0.25% of average daily net assets, annually, to compensate FSC. Subject to the terms described in the Expense Limitation note,
  FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018, distribution services fees for the Fund were as follows:
                                                                                                                                      Distribution Services
                                                                                                                                         Fees Incurred
  Trust Shares                                                                                                                                 $1,663

  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC retained $144 of fees paid by the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $3,935 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Automated Shares, Institutional Shares, Service Shares, Capital Shares and Trust Shares (after the voluntary waivers
  and/or reimbursements) will not exceed 0.55%, 0.20%, 0.45%, 0.25%, and 0.70% (the “Fee Limit”), respectively, up to but not including the later of (the
  “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do
  not anticipate terminating or increasing these arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit
  increased prior to the Termination Date with the agreement of the Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $6,375,000 and $95,000, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.




                                                                    Annual Shareholder Report
                                                                                53

  Table of Contents

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 438/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 440 of 586
  Affiliated Shares of Beneficial Interest
  As of July 31, 2018, a majority of the shares of beneficial interest outstanding are owned by other affiliated investment companies.

  6. CONCENTRATION OF RISK
  A substantial part of the Fund's portfolio may be comprised of obligations of banks. As a result, the Fund may be more susceptible to any economic,
  business, political or other developments which generally affect these entities.

  7. LINE OF CREDIT
  The Fund participates with certain other Federated Funds, on a several basis, in an up to $500,000,000 unsecured, 364-day, committed, revolving line of
  credit (LOC) agreement. The LOC was made available to finance temporarily the repurchase or redemption of shares of the Fund, failed trades, payment
  of dividends, settlement of trades and for other short-term, temporary or emergency general business purposes. The Fund cannot borrow under the LOC
  if an inter-fund loan is outstanding. The Fund's ability to borrow under the LOC also is subject to the limitations of the Act and various conditions
  precedent that must be satisfied before the Fund can borrow. Loans under the LOC are charged interest at a fluctuating rate per annum equal to the
  highest, on any day, of (a) (i) the federal funds effective rate, (ii) the one month London Interbank Offered Rate (LIBOR), and (iii) 0.0%, plus (b) a margin.
  The LOC also requires the Fund to pay, quarterly in arrears and at maturity, its pro rata share of a commitment fee based on the amount of the lenders'
  commitment that has not been utilized. As of July 31, 2018, the Fund had no outstanding loans. During the year ended July 31, 2018, the Fund did not
  utilize the LOC.

  8. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  9. FEDERAL TAX INFORMATION (UNAUDITED)
  For the fiscal year ended July 31, 2018, 85.88% of dividends paid by the Fund are interest related dividends, as provided by the American Jobs Creation
  Act of 2004.




                                                                    Annual Shareholder Report
                                                                                54

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED INSTITUTIONAL
  PRIME OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated
  Institutional Prime Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related
  statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then
  ended, and the related notes (collectively, the “financial statements”) and the financial highlights for each of the years or periods in the
  five year period then ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects, the
  financial position of the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for
  each of the years in the two year period then ended, and the financial highlights for each of the years or periods in the five year period
  then ended, in conformity with U.S. generally accepted accounting principles.
  Basis for Opinion

  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (PCAOB) and are required to be independent with respect to the Fund in

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 439/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 441 of 586
  accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.




                                                            Annual Shareholder Report
                                                                       55

  Table of Contents



  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and financial
  highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         440/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 442 of 586
                                                            Annual Shareholder Report
                                                                       56

  Table of Contents




  Shareholder Expense Example (unaudited) – Federated Institutional Prime Obligations Fund
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       57

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Automated Shares                                                             $1,000               $1,007.50                 $2.59
  Institutional Shares                                                         $1,000               $1,009.40                 $0.752
  Service Shares                                                               $1,000               $1,008.40                 $1.743
  Capital Shares                                                               $1,000               $1,009.20                 $1.004
  Trust Shares                                                                 $1,000               $1,006.90                 $3.23




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             441/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 443 of 586
  Hypothetical (assuming a 5% return
  before expenses):
  Automated Shares                                                                       $1,000                      $1,022.20                     $2.61
  Institutional Shares                                                                   $1,000                      $1,024.10                     $0.752
  Service Shares                                                                         $1,000                      $1,023.10                     $1.763
  Capital Shares                                                                         $1,000                      $1,023.80                     $1.004
  Trust Shares                                                                           $1,000                      $1,021.60                     $3.26
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Automated Shares               0.52%
        Institutional Shares           0.15%
        Service Shares                 0.35%
        Capital Shares                 0.20%
        Trust Shares                   0.65%


  2      Actual and Hypothetical expenses paid during the period utilizing the Fund's Institutional Shares current Fee Limit of 0.20% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $1.00 and $1.00, respectively.
  3      Actual and Hypothetical expenses paid during the period utilizing the Fund's Service Shares current Fee Limit of 0.45% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $2.24 and $2.26, respectively.
  4      Actual and Hypothetical expenses paid during the period utilizing the Fund's Capital Shares current Fee Limit of 0.25% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $1.25 and $1.25, respectively.




                                                                     Annual Shareholder Report
                                                                                 58

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                         Principal Occupation(s) for Past Five Years,
  Date Service Began                                Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                           Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                        Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                             Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                   Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                         Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                    of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                    Company.

                                                    Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                    Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                    Passport Research, Ltd; Chairman, Passport Research, Ltd.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   442/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 444 of 586
                                                                    Annual Shareholder Report
                                                                               59

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




                                                                   Annual Shareholder Report
                                                                               60

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                   Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                      Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                  Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                  throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                  with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                  United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                  Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                  University.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               443/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 445 of 586
  Maureen Lally-Green                         Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                    University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                     formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                             and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                              Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                              Inc.).

                                              Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                              positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                              of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                              currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                              UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                              Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                              Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                              Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                              Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                              the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                              Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                   Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                     Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                 Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                              management, educational roles and directorship positions throughout his long career. He remains active
                                              as a Management Consultant.




                                                               Annual Shareholder Report
                                                                           61

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: October 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              444/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 446 of 586
                                                              Annual Shareholder Report
                                                                          62

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          63

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         445/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 447 of 586
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since
  Birth Date: September 15, 1959             November 1996. Ms. Cunningham was named Chief Investment Officer of Federated's money market
  CHIEF INVESTMENT OFFICER                   products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and
  Officer since: May 2004                    an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the
  Portfolio Manager since:                   Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  November 1996




                                                            Annual Shareholder Report
                                                                       64

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED INSTITUTIONAL PRIME VALUE OBLIGATIONS FUND (THE “FUND”)
  (formerly, Federated Prime Value Obligations Fund)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                  446/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 448 of 586
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund


                                                             Annual Shareholder Report
                                                                        65

  Table of Contents


  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for
  services rendered to a fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those
  paid by similar funds both internally and externally as well as management fees charged to institutional and other advisory clients of
  the Adviser or its affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence
  with which the fund's board members perform their duties and their expertise (including whether they are fully informed about all facts
  the board deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange
  Commission (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract
  generally align with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's
  investment advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
      The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
      In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
      The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms

                                                            Annual Shareholder Report
                                                                        66

  Table of Contents


  relative to its particular investment program and certain competitor or “peer group” funds and/or other benchmarks, as appropriate) and
  comments on the reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the
  overall expense structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for
  contractual or voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio
  securities (if any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its
  affiliates. The Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks
  assumed by the Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices;
  the range of comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include
  a comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               447/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 449 of 586
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.



                                                            Annual Shareholder Report
                                                                       67

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was above the
  median of the relevant Peer Group, but the Board noted the applicable waivers and reimbursements, and that the overall expense
  structure of the Fund remained competitive in the context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to

                                                            Annual Shareholder Report
                                                                       68

  Table of Contents


  respond to rulemaking initiatives of the SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group
  was also deemed to be relevant by the Board as a useful indicator of how the Adviser is executing the Fund's investment program. The
  Adviser's ability to execute this program was one of the Board's considerations in reaching a conclusion that the nature, extent, and
  quality of the Adviser's investment management services warrant the continuation of the investment advisory contract.
      In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             448/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 450 of 586
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.

                                                            Annual Shareholder Report
                                                                       69

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable




                                                            Annual Shareholder Report
                                                                       70

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            449/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 451 of 586
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        71

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                450/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 452 of 586
                                                                     Annual Shareholder Report
                                                                                72

  Table of Contents



  You could lose money by investing in the Fund. Because the share price of the Fund will fluctuate, when you sell your shares they may
  be worth more or less than what you originally paid for them. The Fund may impose a fee upon the sale of your shares or may
  temporarily suspend your ability to sell shares if the Fund's liquidity falls below required minimums because of market conditions or
  other factors. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other
  government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should not expect
  that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Institutional Prime Value Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 60934N583
  CUSIP 60934N575
  CUSIP 60934N567
  Q450527 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018


  Share Class | Ticker                            Wealth  | TBIXX



  Federated Tax-Free Obligations Fund
  A Portfolio of Money Market Obligations Trust




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                         451/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 453 of 586
                The Fund is a Retail Money Market Fund and is only available for investment to accounts beneficially owned by natural persons.



                                 Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                               1
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                 20
  Statement of Assets and Liabilities                                                                                                                  21
  Statement of Operations                                                                                                                              22
  Statement of Changes in Net Assets                                                                                                                   23
  Notes to Financial Statements                                                                                                                        24
  Report of Independent Registered Public Accounting Firm                                                                                              30
  Shareholder Expense Example                                                                                                                          32
  Board of Trustees and Trust Officers                                                                                                                 33
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                39
  Voting Proxies on Fund Portfolio Securities                                                                                                          46
  Quarterly Portfolio Schedule                                                                                                                         46

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                   Percentage of
  Security Type                                                                                                   Total Net Assets
  Variable Rate Demand Instruments                                                                                       70.7%
  Municipal Notes                                                                                                        21.7%
  Commercial Paper                                                                                                        7.3%
  Other Assets and Liabilities—Net2                                                                                       0.3%
      TOTAL                                                                                                            100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                               69.4%
  8-30 Days                                                                                                               7.4%
  31-90 Days                                                                                                             14.5%
  91-180 Days                                                                                                             2.9%
  181 Days or more                                                                                                        5.5%
  Other Assets and Liabilities—Net2                                                                                       0.3%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of these investments.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           452/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 454 of 586
                                                               Annual Shareholder Report
                                                                           1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—99.7%
                            Alabama—4.8%
        $ 15,545,000        Columbia, AL IDB PCRB (Alabama Power Co.), (Series 2014-A) Daily VRDNs, 1.510%, 8/1/2018         $    15,545,000
          16,000,000        Columbia, AL IDB PCRB (Alabama Power Co.), (Series 2014-B) Daily VRDNs, 1.510%, 8/1/2018              16,000,000
          40,000,000        Columbia, AL IDB PCRB (Alabama Power Co.), (Series 2014-D) Weekly VRDNs, 1.150%,
                            8/1/2018                                                                                              40,000,000
             8,100,000      Columbia, AL IDB PCRB (Alabama Power Co.), (Series C) Daily VRDNs, 1.510%, 8/1/2018                    8,100,000
             4,100,000      Eutaw, AL Industrial Development Board PCRB (Alabama Power Co.), (Series 1998) Daily
                            VRDNs, 1.510%, 8/1/2018                                                                                4,100,000
             5,800,000      Mobile, AL IDB (Alabama Power Co.), (First Series 2009: Barry Plant) Daily VRDNs, 1.510%,
                            8/1/2018                                                                                               5,800,000
          31,000,000        Mobile, AL IDB (Alabama Power Co.), PCRBs (Series 2007B) Weekly VRDNs, 1.150%, 8/1/2018               31,000,000
          17,000,000        Tuscaloosa County, AL IDA (Hunt Refining Co.), (Series 2008C: Gulf Opportunity Zone Bonds)
                            Weekly VRDNs (Bank of Nova Scotia, Toronto LOC), 0.980%, 8/2/2018                                     17,000,000
          24,810,000        West Jefferson, AL IDB PCRB (Alabama Power Co.), (Series 1998) Weekly VRDNs, 1.090%,
                            8/2/2018                                                                                              24,810,000
                               TOTAL                                                                                             162,355,000
                            Arizona—0.6%
             5,000,000      Arizona School Facilities Board, Tender Option Bond Trust Receipts (2016-ZM0321) Weekly
                            VRDNs (Assured Guaranty Corp. INS)/(Bank of America N.A. LIQ), 0.990%, 8/2/2018                        5,000,000
          11,210,000        Mesa, AZ Utility System, Solar Eclipse (2017-0026), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional
                            Tender 9/13/2018                                                                                      11,210,000
             3,920,000      Pima County, AZ IDA (Wasatch Pool Holdings IV, LLC), (Series 2001: Eastside Place
                            Apartments) Weekly VRDNs (FNMA LOC), 1.050%, 8/2/2018                                                  3,920,000
                               TOTAL                                                                                              20,130,000
                            California—2.2%
          46,000,000        California Health Facilities Financing Authority (Dignity Health (Catholic Healthcare West)),
                            Golden Blue (Series 2017-004) VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            1.100%, 8/2/2018                                                                                      46,000,000
          12,000,000        California Statewide Communities Development Authority (Kaiser Permanente), (Series 2004K),
                            1.82% CP, Mandatory Tender 9/12/2018                                                                  12,000,000
          15,500,000        California Statewide Communities Development Authority (Kaiser Permanente), (Series 2008C),
                            1.40% CP, Mandatory Tender 11/8/2018                                                                  15,500,000
                               TOTAL                                                                                              73,500,000




                                                              Annual Shareholder Report
                                                                           2

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            Colorado—2.2%
        $ 5,185,000         Adams County, CO Five Star School District, RBC Muni Products (Series 2018 G-24) Weekly
                            VRDNs (Royal Bank of Canada LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                    $     5,185,000
             9,935,000      Cherry Creek, CO School District No. 5, Solar Eclipse (Series 2017-003), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 10/18/2018                                                            9,935,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             453/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 455 of 586
             6,345,000      Colorado State Health Facilities Authority Revenue (Adventist Health System/Sunbelt Obligated
                            Group), (Series 2018-XF0667) Weekly VRDNs (JPMorgan Chase Bank, N.A. LIQ), 0.970%,
                            8/2/2018                                                                                               6,345,000
             6,685,000      Denver, CO City and County Board of Water Commissioners, Solar Eclipse (Series 2017-0032),
                            1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender 9/6/2018                                             6,685,000
          25,000,000        Lower Colorado River Authority Transmission Services Corp., RBC Muni Products (Series E-122)
                            Weekly VRDNs (Royal Bank of Canada LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                  25,000,000
             8,110,000      University of Colorado, RBC Muni Products (Series E-123) Weekly VRDNs (Royal Bank of
                            Canada LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                               8,110,000
          10,985,000        University of Colorado, Solar Eclipse (Series 2017-0065), 1.09% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 9/20/2018                                                                             10,985,000
                               TOTAL                                                                                              72,245,000
                            Connecticut—1.0%
             2,105,000      Connecticut State Health & Educational Facilities (CIL Community Resources, Inc.), (Series A)
                            Weekly VRDNs (HSBC Bank USA, N.A. LOC), 0.970%, 8/2/2018                                               2,105,000
              345,000       Connecticut State HFA (CIL Realty), (Series 2010) Weekly VRDNs (HSBC Bank USA, N.A. LOC),
                            0.970%, 8/2/2018                                                                                          345,000
          30,000,000        Connecticut State, Golden Blue (Series 2017-014) VRENs (Barclays Bank PLC LIQ)/(Barclays
                            Bank PLC LOC), 1.120%, 8/2/2018                                                                       30,000,000
                               TOTAL                                                                                              32,450,000
                            District of Columbia—0.3%
             4,990,000      District of Columbia Water & Sewer Authority, Solar Eclipse (Series 2017-0015), 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 8/30/2018                                                       4,990,000
             4,000,000      District of Columbia, Solar Eclipse (Series 2017-0035), 1.09% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 8/30/2018                                                                              4,000,000
                               TOTAL                                                                                               8,990,000
                            Florida—10.2%
             4,975,000      Central Florida Expressway Authority, Golden Blue (Series 2018-004) VRENs (Barclays Bank
                            PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                                     4,975,000
             6,475,000      Clearwater, FL Water and Sewer Authority, Solar Eclipse (Series 2017-0014), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 8/30/2018                                                             6,475,000




                                                               Annual Shareholder Report
                                                                           3

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Florida—continued
        $ 31,905,000        Collier County, FL Health Facilities Authority (Cleveland Clinic), (Series 2003C-1), 1.25% CP,
                            Mandatory Tender 10/3/2018                                                                        $   31,905,000
             5,000,000      Florida State Board of Education Public Education (Florida State), Solar Eclipse, 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 10/4/2018                                                       5,000,000
             7,505,000      Florida State Turnpike Authority, Solar Eclipse (Series 2017-0002), 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 8/2/2018                                                                         7,505,000
          11,000,000        Florida State, Solar Eclipse, 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender 9/13/2018             11,000,000
             1,000,000      JEA, FL Electric System, (Series Three 2008B-3) Weekly VRDNs (Royal Bank of Canada LIQ),
                            0.950%, 8/1/2018                                                                                       1,000,000
          35,960,000        Jacksonville, FL PCR (Florida Power & Light Co.), (Series 1994), 1.37% CP, Mandatory Tender
                            8/7/2018                                                                                              35,960,000
          10,700,000        Manatee County, FL (Florida Power & Light Co.), Pollution Control Revenue Refunding Bonds
                            (Series 1994) Daily VRDNs, 1.540%, 8/1/2018                                                           10,700,000
          41,100,000        Martin County, FL PCRB (Florida Power & Light Co.), (Series 2000) Daily VRDNs, 1.580%,
                            8/1/2018                                                                                              41,100,000
          17,995,000        Miami-Dade County, FL Water & Sewer, Tender Option Bond Trust Receipts (2015-ZF0268)
                            Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(Toronto Dominion Bank LIQ), 1.090%,
                            8/2/2018                                                                                              17,995,000
             6,410,000      Miami-Dade County, FL, RBC (Series E-70) Weekly VRDNs (Royal Bank of Canada LIQ)/(Royal
                            Bank of Canada LOC), 0.970%, 8/2/2018                                                                  6,410,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              454/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 456 of 586
             1,750,000      Orange County, FL IDA (Central Florida Kidney Centers, Inc.), (Series 2000) Weekly VRDNs
                            (SunTrust Bank LOC), 1.010%, 8/1/2018                                                                   1,750,000
             4,200,000      Orange County, FL School Board, Tender Option Bond Trust Certificates (2015-XF2013) Weekly
                            VRDNs (Assured Guaranty Corp. INS)/(Morgan Stanley Bank, N.A. LIQ), 1.070%, 8/2/2018                    4,200,000
             5,325,000      Orange County, FL, Health Facilities Authority (Lakeside Behavioral Healthcare, Inc.), (Series
                            2008) Weekly VRDNs (SunTrust Bank LOC), 1.010%, 8/1/2018                                                5,325,000
          20,000,000        Orlando & Orange County Expressway Authority, FL (Central Florida Expressway Authority), RBC
                            Muni Trust (Series E-62) Weekly VRDNs (Royal Bank of Canada LIQ)/(Royal Bank of Canada
                            LOC), 0.970%, 8/2/2018                                                                                 20,000,000
          17,480,000        Orlando, FL Contract Tourist Development (Orlando, FL), Tender Option Bond Trust Receipts
                            (2015-XM0006) Weekly VRDNs (JPMorgan Chase Bank, N.A. LIQ), 1.000%, 8/2/2018                           17,480,000
          16,500,000        Polk County, FL IDA (Baycare Health System), (Series 2014A-2) VRENs, 1.240%, 8/2/2018                  16,500,000
          67,000,000        St. Lucie County, FL PCRB (Florida Power & Light Co.), (Series 2000) Daily VRDNs, 1.530%,
                            8/1/2018                                                                                               67,000,000
          10,600,000        Sunshine State Governmental Finance Commission, FL (Miami-Dade County, FL), (Series
                            2010A) Weekly VRDNs (MUFG Union Bank, N.A. LOC), 0.960%, 8/2/2018                                      10,600,000




                                                               Annual Shareholder Report
                                                                           4

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Florida—continued
        $ 18,000,000        Sunshine State Governmental Finance Commission, FL (Orlando, FL), Callable Tax-Exempt
                            Notes (Series H), 1.33% CP (JPMorgan Chase Bank, N.A. LIQ), Mandatory Tender 10/12/2018           $    18,000,000
                               TOTAL                                                                                              340,880,000
                            Georgia—4.0%
             2,500,000      Cobb County, GA Housing Authority (Highland Ridge Partners LP), (Series 2008) Weekly VRDNs
                            (FHLMC LOC), 0.980%, 8/2/2018                                                                           2,500,000
             1,650,000      DeKalb Private Hospital Authority, GA (Children's Healthcare of Atlanta, Inc.), (Series 2008)
                            Weekly VRDNs (Landesbank Hessen-Thuringen LIQ), 0.910%, 8/1/2018                                        1,650,000
          29,070,000        Fulton County, GA Development Authority (Children's Healthcare of Atlanta, Inc.), (Series 2008)
                            Weekly VRDNs (PNC Bank, N.A. LIQ), 1.000%, 8/1/2018                                                    29,070,000
          24,450,000        Fulton County, GA, Solar Eclipse (Series 2017-0007), 1.12% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 9/27/2018                                                                              24,450,000
             5,000,000      Georgia State HFA, Tender Option Bond Trust Receipts (Series 2018-ZF0653) Weekly VRDNs
                            (Bank of America N.A. LIQ), 0.990%, 8/2/2018                                                            5,000,000
          54,410,000        Main Street Natural Gas, Inc., GA, (Series 2010 A1), 1.04% TOBs (Royal Bank of Canada LOC),
                            Optional Tender 8/1/2018                                                                               54,410,000
             7,490,000      Metropolitan Atlanta Rapid Transit Authority, GA, Solar Eclipse (Series 2017-0047), 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 8/16/2018                                                        7,490,000
             3,000,000      Monroe County, GA Development Authority Pollution Control (Oglethorpe Power Corp.), (Series
                            2009B) Weekly VRDNs (JPMorgan Chase Bank, N.A. LOC), 0.950%, 8/1/2018                                   3,000,000
             4,500,000      Monroe County, GA Development Authority Pollution Control (Oglethorpe Power Corp.), (Series
                            2010A) Weekly VRDNs (Bank of Montreal LOC), 0.950%, 8/1/2018                                            4,500,000
             3,000,000      Municipal Electric Authority of Georgia, (Series 1985C) General Resolution Weekly VRDNs (TD
                            Bank, N.A. LOC), 0.980%, 8/1/2018                                                                       3,000,000
                               TOTAL                                                                                              135,070,000
                            Hawaii—0.5%
             8,845,000      Hawaii State Department of Budget & Finance (Queen's Health Systems), (2015 Series B)
                            VRENs, 1.390%, 8/2/2018                                                                                 8,845,000
             8,625,000      Hawaii State, Solar Eclipse (3a-7), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender
                            10/18/2018                                                                                              8,625,000
                               TOTAL                                                                                               17,470,000
                            Illinois—2.6%
              600,000       Chicago, IL MFH Revenue (Churchview Manor Senior Apartments), (Series 2012) Weekly
                            VRDNs (BMO Harris Bank, N.A. LOC), 1.140%, 8/2/2018                                                       600,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              455/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 457 of 586
          20,000,000        Chicago, IL O'Hare International Airport, (Series 2005C) Weekly VRDNs (Bank of America N.A.
                            LOC), 0.950%, 8/1/2018                                                                              20,000,000




                                                              Annual Shareholder Report
                                                                           5

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Illinois—continued
        $ 2,500,000         Illinois Development Finance Authority (Chicago Horticultural Society), (Series 1999) Weekly
                            VRDNs (BMO Harris Bank, N.A. LOC), 1.000%, 8/1/2018                                             $    2,500,000
             7,000,000      Illinois Development Finance Authority (North Shore Senior Center), (Series 1999) Weekly
                            VRDNs (JPMorgan Chase Bank, N.A. LOC), 1.050%, 8/1/2018                                              7,000,000
          31,500,000        Illinois Finance Authority (Advocate Health Care Network), (Subseries C-3A) Weekly VRDNs
                            (Northern Trust Co., Chicago, IL LIQ), 0.920%, 8/1/2018                                             31,500,000
          26,045,000        Illinois Finance Authority (OSF Health Care Systems), (Series 2007F) Weekly VRDNs (Barclays
                            Bank PLC LOC), 0.980%, 8/2/2018                                                                     26,045,000
                               TOTAL                                                                                            87,645,000
                            Indiana—0.7%
          14,115,000        Indiana State Finance Authority Health System (Sisters of St. Francis Health Services, Inc.),
                            (Series 2008F) Weekly VRDNs (Bank of New York Mellon LOC), 0.950%, 8/2/2018                         14,115,000
             4,035,000      Jasper County, IN EDA (T & M LP), (Series 2010B) Weekly VRDNs (AgriBank FCB LOC),
                            1.050%, 8/2/2018                                                                                     4,035,000
             6,500,000      Jasper County, IN EDA (T & M LP), (Series 2010C) Weekly VRDNs (AgriBank FCB LOC),
                            1.050%, 8/2/2018                                                                                     6,500,000
                               TOTAL                                                                                            24,650,000
                            Iowa—0.9%
          31,400,000        Iowa Finance Authority (Cargill, Inc.), Midwestern Disaster Area Economic Development (Series
                            2011A) Weekly VRDNs, 0.980%, 8/2/2018                                                               31,400,000
                            Kansas—0.1%
             5,000,000      Wyandotte County, KS USD 500, RBC Muni Products (Series 2018 G-23) Weekly VRDNs (Royal
                            Bank of Canada LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                     5,000,000
                            Kentucky—0.4%
          14,705,000        Georgetown, KY (Georgetown College), (Series 2006) Weekly VRDNs (Fifth Third Bank,
                            Cincinnati LOC), 1.200%, 8/3/2018                                                                   14,705,000
                            Louisiana—2.6%
          50,000,000        Ascension Parish, LA IDB (BASF Corp.), (Series 2009) Weekly VRDNs (GTD by BASF SE),
                            1.010%, 8/1/2018                                                                                    50,000,000
          12,000,000        Louisiana Local Government Environmental Facilities CDA (Isidore Newman School), (Series
                            2002) Weekly VRDNs (FHLB of Dallas LOC), 1.070%, 8/1/2018                                           12,000,000
             1,080,000      Louisiana Local Government Environmental Facilities CDA (The Academy of the Sacred Heart of
                            New Orleans), (Series 2004) Weekly VRDNs (FHLB of Dallas LOC), 1.070%, 8/1/2018                      1,080,000
          18,340,000        Louisiana Public Facilities Authority (Air Products & Chemicals, Inc.), (Series 2009A) Weekly
                            VRDNs, 0.940%, 8/1/2018                                                                             18,340,000




                                                              Annual Shareholder Report
                                                                           6

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Louisiana—continued
        $ 4,335,000         Louisiana State, RBC Muni Products (Series 2018 G-22) Weekly VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                               $    4,335,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           456/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 458 of 586
                               TOTAL                                                                                            85,755,000
                            Maryland—0.7%
             5,000,000      Baltimore, MD Wastewater Utility, (RBC Muni Products Series G-28), 1.14% TOBs (Royal Bank of
                            Canada LIQ)/(Royal Bank of Canada LOC), Optional Tender 1/2/2019                                     5,000,000
             1,520,000      Howard County, MD Revenue Bonds (Bluffs at Clarys Forest Apartments), (Series 1995) Weekly
                            VRDNs (Manufacturers & Traders Trust Co., Buffalo, NY LOC), 0.990%, 8/7/2018                         1,520,000
             4,600,000      Maryland State Health & Higher Educational Facilities Authority, (Series 1985A) Weekly VRDNs
                            (TD Bank, N.A. LOC), 0.900%, 8/1/2018                                                                4,600,000
             4,975,000      Maryland State Transportation Authority, Solar Eclipse 2017-0041, 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 10/25/2018                                                                     4,975,000
              904,000       Montgomery County, MD Housing Opportunities Commission (Byron House, Inc. Facility), (Series
                            1998 Issue I) Weekly VRDNs (Manufacturers & Traders Trust Co., Buffalo, NY LOC), 1.040%,
                            8/7/2018                                                                                                904,000
             6,670,000      University System of Maryland, Solar Eclipse (Series 2017-0023), 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 9/13/2018                                                                      6,670,000
                               TOTAL                                                                                            23,669,000
                            Massachusetts—1.2%
             1,000,000      Billerica, MA, Solar Eclipse (2017-0027), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender
                            8/9/2018                                                                                             1,000,000
             6,120,000      Commonwealth of Massachusetts, Clipper Tax-Exempt Certificates Trust (Series 2009-69), 1.12%
                            TOBs (State Street Bank and Trust Co. LIQ), Optional Tender 9/6/2018                                 6,120,000
              600,000       Commonwealth of Massachusetts, Consolidated Loan (Series 2006A) Daily VRDNs (Barclays
                            Bank PLC LIQ), 1.470%, 8/1/2018                                                                         600,000
             3,000,000      Gardner, MA, 2.75% BANs, 6/28/2019                                                                   3,021,333
          12,200,000        Massachusetts Bay Transportation Authority Sales Tax Revenue, Clipper Tax-Exempt Certificates
                            Trust (Series 2009-47) Weekly VRDNs (State Street Bank and Trust Co. LIQ), 0.980%, 8/2/2018         12,200,000
             3,725,000      Massachusetts Development Finance Agency (CIL Realty of Massachusetts), (Series 2013)
                            Weekly VRDNs (Manufacturers & Traders Trust Co., Buffalo, NY LOC), 0.980%, 8/2/2018                  3,725,000
              200,000       Massachusetts Development Finance Agency, (Issue 4), 1.30% CP (FHLB of Boston LOC),
                            Mandatory Tender 8/23/2018                                                                              200,000
             1,200,000      Massachusetts IFA (Nova Realty Trust), (Series 1994) Weekly VRDNs (TD Bank, N.A. LOC),
                            0.930%, 8/2/2018                                                                                     1,200,000
             3,880,000      Massachusetts School Building Authority, Solar Eclipse (Series 2017-0013), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 8/23/2018                                                           3,880,000




                                                             Annual Shareholder Report
                                                                         7

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Massachusetts—continued
        $ 1,550,000         Massachusetts School Building Authority, Tender Option Bond Trust Certificates (2016-XX1008)
                            Weekly VRDNs (Barclays Bank PLC LIQ), 0.960%, 8/2/2018                                          $    1,550,000
             4,080,000      Massachusetts State Development Finance Agency (Governor Dummer Academy), (Series 2006)
                            Weekly VRDNs (TD Bank, N.A. LOC), 0.960%, 8/1/2018                                                   4,080,000
              700,000       Massachusetts State Development Finance Agency (Partners Healthcare Systems), (Series M-2)
                            Weekly VRDNs (Bank of New York Mellon LOC), 0.930%, 8/2/2018                                            700,000
             3,015,000      Massachusetts State Health & Educational Facility (Massachusetts Institute of Technology),
                            Tender Option Bond Trust Receipts (2016-XM0232) Weekly VRDNs (Bank of America N.A. LIQ),
                            0.960%, 8/2/2018                                                                                     3,015,000
                               TOTAL                                                                                            41,291,333
                            Michigan—4.3%
          60,300,000        Eastern Michigan University Board of Regents, Golden Blue (3a-7) 2018-009 Weekly VRDNs
                            (Build America Mutual Assurance INS)/(Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            0.980%, 8/2/2018                                                                                    60,300,000
             5,000,000      Eastern Michigan University Board of Regents, Tender Option Bond Trust Certificates (Series
                            2018-ZF2620) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(Morgan Stanley Bank,
                            N.A. LIQ), 0.990%, 8/2/2018                                                                          5,000,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            457/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 459 of 586
             9,300,000      Kent Hospital Finance Authority, MI (Spectrum Health), (Series 2008B-3) Weekly VRDNs (Wells
                            Fargo Bank, N.A. LIQ), 0.940%, 8/1/2018                                                               9,300,000
              740,000       Lenawee County, MI EDC (Siena Heights University), (Series 2009) Weekly VRDNs (FHLB of
                            Chicago LOC), 0.940%, 8/2/2018                                                                          740,000
             3,100,000      Michigan Job Development Authority (Andersons, Inc. (The)), (Series 1985) Weekly VRDNs (U.S.
                            Bank, N.A. LOC), 1.030%, 8/1/2018                                                                     3,100,000
              570,000       Michigan State Finance Authority Revenue, Healthcare Equipment Loan (Series D) Weekly
                            VRDNs (JPMorgan Chase Bank, N.A. LOC), 0.950%, 8/2/2018                                                 570,000
              400,000       Michigan Strategic Fund (Kroger Co.), (Series 2010) Weekly VRDNs (MUFG Bank Ltd. LOC),
                            0.980%, 8/2/2018                                                                                        400,000
             3,105,000      Michigan Strategic Fund (Washtenaw Christian Academy), (Series 2008) Weekly VRDNs (Fifth
                            Third Bank, Cincinnati LOC), 1.200%, 8/3/2018                                                         3,105,000
              910,000       St. Joseph, MI Hospital Finance Authority (Lakeland Hospitals at Niles & St. Joseph Obligated
                            Group), (Series 2002) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan
                            Chase Bank, N.A. LIQ), 1.040%, 8/2/2018                                                                 910,000
          25,225,000        St. Joseph, MI Hospital Finance Authority (Lakeland Hospitals at Niles & St. Joseph Obligated
                            Group), (Series 2003) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan
                            Chase Bank, N.A. LIQ), 1.040%, 8/2/2018                                                              25,225,000




                                                              Annual Shareholder Report
                                                                          8

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Michigan—continued
        $ 34,635,000        St. Joseph, MI Hospital Finance Authority (Lakeland Hospitals at Niles & St. Joseph Obligated
                            Group), (Series 2006) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan
                            Chase Bank, N.A. LIQ), 1.040%, 8/2/2018                                                         $    34,635,000
                               TOTAL                                                                                            143,285,000
                            Minnesota—0.8%
             4,735,000      Andover, MN (Presbyterian Homes of Andover, Inc.), (Series 2003) Weekly VRDNs (FNMA LOC),
                            0.930%, 8/2/2018                                                                                      4,735,000
             1,760,000      Bloomington, MN (Presbyterian Homes, Inc.), (Series 2008) Weekly VRDNs (FHLMC LOC),
                            0.930%, 8/2/2018                                                                                      1,760,000
             4,290,000      Minneapolis, MN (Symphony Place) Weekly VRDNs (FHLMC LOC), 0.970%, 8/2/2018                           4,290,000
             3,940,000      Plymouth, MN (Parkside Apartments), (Series 2003) Weekly VRDNs (FNMA LOC), 0.930%,
                            8/2/2018                                                                                              3,940,000
             9,925,000      St. Cloud, MN ISD No. 742, Solar Eclipse (Series 2017-0009), 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 8/30/2018                                                                       9,925,000
             2,642,000      St. Louis Park, MN (Parkshore Senior Campus, LLC), (Series 2004) Weekly VRDNs (FHLMC
                            LOC), 1.020%, 8/2/2018                                                                                2,642,000
                               TOTAL                                                                                             27,292,000
                            Mississippi—0.2%
             8,000,000      Perry County, MS (Georgia-Pacific LLC), (Series 2002) Weekly VRDNs, 1.150%, 8/2/2018                  8,000,000
                            Missouri—0.5%
             8,230,000      Buchanan County, MO Solid Waste Disposal (Lifeline Foods LLC), (Series 2009B) Weekly
                            VRDNs (Commerce Bank, N.A., Kansas City LOC), 1.000%, 8/2/2018                                        8,230,000
             4,965,000      Kansas City, MO Water Revenue, Solar Eclipse (Series 2017-0016), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/30/2018                                                                  4,965,000
             4,000,000      Missouri State HEFA (BJC Health System, MO), Tender Option Bond Trust Receipts (Series
                            2018-XF0678) Weekly VRDNs (Royal Bank of Canada LIQ), 0.970%, 8/2/2018                                4,000,000
                               TOTAL                                                                                             17,195,000
                            Multi-State—7.2%
         121,400,000        Nuveen Enhanced AMT-Free Municipal Credit Opportunities Fund, (Series 2) Weekly VRDPs
                            (JPMorgan Chase Bank, N.A. LIQ), 1.030%, 8/2/2018                                                   121,400,000
          47,100,000        Nuveen Enhanced AMT-Free Quality Municipal Income Fund, (Series 3) Weekly VRDPs (TD
                            Bank, N.A. LIQ), 0.990%, 8/2/2018                                                                    47,100,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            458/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 460 of 586
          72,000,000        Nuveen Enhanced AMT-Free Quality Municipal Income Fund, (Series 4) Weekly VRDPs
                            (Barclays Bank PLC LIQ), 1.030%, 8/2/2018                                                             72,000,000
                               TOTAL                                                                                             240,500,000




                                                             Annual Shareholder Report
                                                                         9

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            Nevada—0.8%
        $ 5,000,000         Clark County, NV, Solar Eclipse (Series 2017-0025), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional
                            Tender 9/20/2018                                                                                 $     5,000,000
          12,500,000        Las Vegas Valley, NV Water District (Southern Nevada Water Authority), (Series 2004A), 1.59%
                            CP (Sumitomo Mitsui Banking Corp. LOC), Mandatory Tender 8/2/2018                                     12,500,000
             7,990,000      Nevada State Highway Revenue, Solar Eclipse (Series 2017-0018), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 9/6/2018                                                                    7,990,000
                               TOTAL                                                                                              25,490,000
                            New Jersey—4.0%
             5,470,030      Absecon, NJ, 2.00% BANs, 8/2/2018                                                                      5,470,134
          27,395,000        Belmar, NJ, 2.625% BANs, 2/8/2019                                                                     27,539,501
             9,948,933      Carlstadt, NJ, 2.625% BANs, 7/26/2019                                                                 10,018,502
          10,750,000        Carteret, NJ, 2.75% BANs, 2/1/2019                                                                    10,797,842
             1,433,750      Chatham Boro, NJ, 2.75% BANs, 5/24/2019                                                                1,442,296
             3,942,500      Cranbury Township, NJ, 2.75% BANs, 5/23/2019                                                           3,967,481
             6,000,000      Essex County, NJ, Clipper Tax-Exempt Certificates Trust (Series 2009-49) Weekly VRDNs (State
                            Street Bank and Trust Co. LIQ), 0.990%, 8/2/2018                                                       6,000,000
             1,962,000      Haworth Borough, NJ, 2.50% BANs, 2/22/2019                                                             1,970,661
             4,435,625      Lacey Township, NJ, 3.00% BANs, 5/24/2019                                                              4,472,639
             2,315,000      Lyndhurst Township, NJ, 2.50% BANs, 2/8/2019                                                           2,324,523
             7,665,000      New Jersey Housing & Mortgage Finance Agency, Tender Option Bond Trust Receipts (2016-
                            ZF0346) Weekly VRDNs (Bank of America N.A. LIQ), 0.980%, 8/2/2018                                      7,665,000
          11,295,000        New Jersey State Transportation Trust Fund Authority (New Jersey State), Stage Trust (Series
                            2011-28C), 1.22% TOBs (GTD by Wells Fargo Bank, N.A.)/(Wells Fargo Bank, N.A. LIQ),
                            Optional Tender 1/24/2019                                                                             11,295,000
             6,349,646      Ocean Township, NJ (Ocean County), 2.00% BANs, 11/15/2018                                              6,357,313
             2,950,000      Palmyra Borough, NJ, (2017 Series A), 2.50% BANs, 12/19/2018                                           2,958,894
             8,897,250      South River, NJ, 2.50% BANs, 12/11/2018                                                                8,927,335
             2,876,013      Tenafly, NJ, 2.75% BANs, 5/31/2019                                                                     2,893,561
             4,185,000      Tewksbury Township, NJ, 2.75% BANs, 5/28/2019                                                          4,213,663
             3,757,151      Waldwick, NJ, 2.75% BANs, 7/26/2019                                                                    3,787,944
             5,381,172      Wallington, NJ, 2.25% BANs, 8/23/2018                                                                  5,384,544
             1,715,130      Westampton, NJ, 2.75% BANs, 6/6/2019                                                                   1,725,089
             4,000,000      Willingboro Township, NJ, 2.25% BANs, 8/8/2018                                                         4,000,567
                               TOTAL                                                                                             133,212,489
                            New York—7.7%
             6,000,000      Bayport-Blue Point, NY Union Free School District, 2.25% BANs, 10/5/2018                               6,005,532




                                                             Annual Shareholder Report
                                                                         10

  Table of Contents

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             459/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 461 of 586

          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            New York—continued
        $ 18,525,000        Candor, NY CSD, 2.75% BANs, 4/3/2019                                                             $   18,641,383
             3,317,500      Guilderland, NY CSD, 2.75% BANs, 7/12/2019                                                            3,342,084
          10,000,000        MTA Transportation Revenue, Tender Option Bond Trust Receipts (Series 2018-XF0623) Weekly
                            VRDNs (Toronto Dominion Bank LIQ), 1.060%, 8/2/2018                                                  10,000,000
             6,000,000      Metropolitan Transportation Authority, NY (MTA Dedicated Tax Fund), (Subseries 2008A-1) Daily
                            VRDNs (TD Bank, N.A. LOC), 1.450%, 8/1/2018                                                           6,000,000
          11,045,000        Metropolitan Transportation Authority, NY (MTA Transportation Revenue), (Series 2005D-2) Daily
                            VRDNs (Landesbank Hessen-Thuringen LOC), 1.520%, 8/1/2018                                            11,045,000
             3,435,000      Metropolitan Transportation Authority, NY (MTA Transportation Revenue), (Series 2015E-4)
                            Weekly VRDNs (Bank of the West, San Francisco, CA LOC), 0.980%, 8/2/2018                              3,435,000
          21,190,000        Metropolitan Transportation Authority, NY (MTA Transportation Revenue), Eagles (Series 2017-
                            0004) Weekly VRDNs (Citibank NA, New York LIQ), 1.020%, 8/2/2018                                     21,190,000
             8,985,000      Metropolitan Transportation Authority, NY (MTA Transportation Revenue), Tender Option Bond
                            Trust Receipts (2016-ZF0500) Weekly VRDNs (Toronto Dominion Bank LIQ), 1.040%, 8/2/2018               8,985,000
             6,027,088      Middletown, NY, (Series A), 2.25% BANs, 8/29/2018                                                     6,031,883
          10,000,000        New York City Housing Development Corp., (2018 Series G), 1.50% TOBs, Mandatory Tender
                            2/1/2019                                                                                             10,000,000
          16,100,000        New York City, NY Municipal Water Finance Authority, (Fiscal 2015 Subseries BB-2) Daily VRDNs
                            (Mizuho Bank Ltd. LIQ), 1.500%, 8/1/2018                                                             16,100,000
          11,795,000        New York City, NY Municipal Water Finance Authority, (Series A-1) Daily VRDNs (Mizuho Bank
                            Ltd. LOC), 1.500%, 8/1/2018                                                                          11,795,000
             3,000,000      New York City, NY Municipal Water Finance Authority, Second General Resolution (Fiscal 2011
                            Series DD-1) Daily VRDNs (TD Bank, N.A. LIQ), 1.450%, 8/1/2018                                        3,000,000
             2,000,000      New York City, NY, (Fiscal 2006 Series F-3) Weekly VRDNs (Sumitomo Mitsui Banking Corp.
                            LOC), 0.920%, 8/2/2018                                                                                2,000,000
             8,840,000      New York City, NY, (Fiscal 2010 Series G Subseries G-4) Weekly VRDNs (Barclays Bank PLC
                            LIQ), 0.980%, 8/2/2018                                                                                8,840,000
             7,500,000      New York City, NY, (Fiscal 2014 Series I, Subseries I-2) Daily VRDNs (JPMorgan Chase Bank,
                            N.A. LIQ), 1.500%, 8/1/2018                                                                           7,500,000
          18,700,000        New York City, NY, (Subseries A-2) Daily VRDNs (Mizuho Bank Ltd. LOC), 1.500%, 8/1/2018              18,700,000
          11,000,000        New York City, NY, (Subseries D-4) Daily VRDNs (TD Bank, N.A. LOC), 1.450%, 8/1/2018                 11,000,000
          20,000,000        New York City, NY, RBC Muni Products (Series E-118) Daily VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 1.500%, 8/1/2018                                                    20,000,000




                                                              Annual Shareholder Report
                                                                         11

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            New York—continued
        $ 3,500,000         New York State Dormitory Authority (Rockefeller University), (Series 2002A-2) Weekly VRDNs
                            (JPMorgan Chase Bank, N.A. LIQ), 0.950%, 8/2/2018                                                $    3,500,000
             6,000,000      New York State HFA (600 West 42nd Street), (2009 Series A) Weekly VRDNs (FNMA LOC),
                            0.950%, 8/1/2018                                                                                      6,000,000
             9,200,000      New York State HFA (Midtown West B LLC), (Series 2009A: 505 West 37th Street Housing) Daily
                            VRDNs (Landesbank Hessen-Thuringen LOC), 1.540%, 8/1/2018                                             9,200,000
             5,476,209      North Syracuse, NY CSD, 2.25% BANs, 8/10/2018                                                         5,477,650
             2,302,807      Springville-Griffith Institute, NY CSD, 2.25% BANs, 8/24/2018                                         2,304,316
          13,300,000        Triborough Bridge & Tunnel Authority, NY, General Revenue Bonds (Series 2002F) Daily VRDNs
                            (Landesbank Hessen-Thuringen LOC), 1.540%, 8/1/2018                                                  13,300,000
             5,458,779      Union, NY, 2.75% BANs, 2/28/2019                                                                      5,482,848

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            460/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 462 of 586
             2,500,000      Waverly, NY CSD, 2.25% BANs, 8/31/2018                                                                   2,501,966
             3,630,000      Webster, NY, 2.75% BANs, 7/9/2019                                                                        3,658,342
             2,200,000      Webutuck, NY CSD, 2.25% BANs, 8/25/2018                                                                  2,201,428
                               TOTAL                                                                                               257,237,432
                            North Carolina—1.4%
             6,100,000      Charlotte-Mecklenburg Hospital Authority, NC (Atrium Health (previously Carolinas HealthCare)
                            System), (Series 2007B) Daily VRDNs (JPMorgan Chase Bank, N.A. LIQ), 1.530%, 8/1/2018                    6,100,000
          10,165,000        Charlotte-Mecklenburg Hospital Authority, NC (Atrium Health (previously Carolinas HealthCare)
                            System), Stage Trust (Series 2011-72C), 1.22% TOBs (GTD by Wells Fargo Bank, N.A.)/(Wells
                            Fargo Bank, N.A. LIQ), Optional Tender 1/15/2019                                                        10,165,000
             4,810,000      Greensboro, NC Enterprise System, Solar Eclipse (Series 2017-0045), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/23/2018                                                                     4,810,000
             9,245,000      Greensboro, NC, (Series A), 3.00% BANs, 10/18/2018                                                       9,273,334
             5,605,000      Mecklenburg County, NC, Solar Eclipse (Series 2017-0052), 1.09% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 9/13/2018                                                                                5,605,000
          11,015,000        North Carolina State Capital Improvement (North Carolina State), Stage Trust (Series 2011-
                            136C), 1.22% TOBs (Wells Fargo Bank, N.A. LIQ), Optional Tender 1/24/2019                               11,015,000
                               TOTAL                                                                                                46,968,334
                            North Dakota—0.3%
             9,124,000      Grand Forks County, ND (J. R. Simplot Co.), (Series 2010) Weekly VRDNs (Cooperatieve
                            Rabobank UA LOC), 1.030%, 8/1/2018                                                                       9,124,000
                            Ohio—3.5%
          10,000,000        Akron, OH, 3.00% BANs, 12/12/2018                                                                       10,051,998
             7,250,000      Avon, OH Water System, 2.375% BANs, 1/31/2019                                                            7,272,319




                                                              Annual Shareholder Report
                                                                         12

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           1SHORT-TERM MUNICIPALS—continued
                            Ohio—continued
        $ 10,000,000        Cleveland, OH Water (Cleveland, OH Department of Public Utilities), RBC Municipal Products
                            Floater Certificates (Series E-119) Weekly VRDNs (Royal Bank of Canada LIQ)/(Royal Bank of
                            Canada LOC), 0.970%, 8/2/2018                                                                      $    10,000,000
             2,120,000      Cuyahoga County, OH Hospital Authority (The Sisters of Charity of St. Augustine Health System,
                            Inc.), (Series 2000) Weekly VRDNs (PNC Bank, N.A. LOC), 0.990%, 8/2/2018                                 2,120,000
             9,265,000      Delaware, OH, 3.00% BANs, 4/10/2019                                                                      9,337,224
             4,000,000      Euclid, OH City School District, (RBC Muni Product G-39) Weekly VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                                        4,000,000
              520,000       Franklin County, OH Hospital Facility Authority (U.S. Health Corp. of Columbus), Series A Weekly
                            VRDNs (Northern Trust Co., Chicago, IL LOC), 0.930%, 8/2/2018                                              520,000
          17,000,000        Lucas County, OH (ProMedica Healthcare Obligated Group), Golden Blue (Series 2018-002)
                            VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                 17,000,000
          23,640,000        Middletown, OH (Premier Health Partners Obligated Group), Golden Blue (Series 2017-003)
                            VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                 23,640,000
          15,410,000        Ohio State Higher Educational Facility Commission (University Hospitals Health System, Inc.),
                            Golden Blue (Series 2017-006) VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            1.120%, 8/2/2018                                                                                        15,410,000
             5,000,000      Ohio University, (RBC Muni Products Series G-27), 1.14% TOBs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), Optional Tender 12/3/2018                                               5,000,000
             1,895,000      Parma Heights, OH, 3.00% BANs (GTD by Ohio State), 7/17/2019                                             1,913,698
             8,643,000      Tipp City, OH, (Series A), 2.125% BANs, 2/13/2019                                                        8,662,360
             3,750,000      Wooster, OH (West View Manor), Health Care Facilities Revenue Bonds (Series 2003) Weekly
                            VRDNs (Fifth Third Bank, Cincinnati LOC), 1.070%, 8/2/2018                                               3,750,000
                               TOTAL                                                                                               118,677,599

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               461/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 463 of 586
                            Oklahoma—0.4%
          14,000,000        Oklahoma Development Finance Authority (INTEGRIS Obligated Group), (Series 2015 B)
                            VRENs, 1.290%, 8/2/2018                                                                               14,000,000
                            Oregon—0.4%
          12,125,000        Clackamas County, OR School District No. 7J (Lake Oswego), Solar Eclipse (2017-0053), 1.09%
                            TOBs (U.S. Bank, N.A. LIQ), Optional Tender 9/27/2018                                                 12,125,000
                            Pennsylvania—9.4%
             2,400,000      Allegheny County, PA HDA (Dialysis Clinic, Inc.), (Series 1997) Weekly VRDNs (Fifth Third Bank,
                            Cincinnati LOC), 1.080%, 8/2/2018                                                                      2,400,000
             5,370,000      Allegheny County, PA HDA (UPMC Health System), (Series E-110) Daily VRDNs (Royal Bank of
                            Canada LIQ)/(Royal Bank of Canada LOC), 1.500%, 8/1/2018                                               5,370,000



                                                             Annual Shareholder Report
                                                                         13

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Pennsylvania—continued
        $ 46,380,000        Allegheny County, PA HDA (UPMC Health System), (Series E-111) Daily VRDNs (Royal Bank of
                            Canada and Royal Bank of Canada LOCs), 1.500%, 8/1/2018                                           $   46,380,000
             7,000,000      Allegheny County, PA HDA (UPMC Health System), PUTTERs (Series 5011) Daily VRDNs
                            (JPMorgan Chase Bank, N.A. LIQ)/(JPMorgan Chase Bank, N.A. LOC), 1.540%, 8/1/2018                      7,000,000
             1,500,000      Allegheny County, PA Sanitation Authority, Tender Option Bond Trust Certificates (2016-XM0278)
                            Weekly VRDNs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 0.970%, 8/2/2018                         1,500,000
             4,490,000      Berks County, PA IDA (Tower Health), Tender Option Bond Trust Certificates (Series 2018-
                            XL0061) Weekly VRDNs (GTD by Citibank NA, New York)/(Citibank NA, New York LIQ), 1.000%,
                            8/2/2018                                                                                               4,490,000
          10,000,000        Berks County, PA Municipal Authority (Tower Health), Golden Blue (Series 2018-001) VRENs
                            (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                     10,000,000
             2,715,000      Bucks County, PA IDA (Grand View Hospital), (Series A of 2008) Weekly VRDNs (TD Bank, N.A.
                            LOC), 0.930%, 8/2/2018                                                                                 2,715,000
          12,475,000        Butler County, PA General Authority (Hampton Township School District, PA), (Series 2007)
                            Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(PNC Bank, N.A. LIQ), 1.000%,
                            8/2/2018                                                                                              12,475,000
             8,050,000      Butler County, PA General Authority (Iroquois School District), (Series 2011) Weekly VRDNs
                            (Assured Guaranty Municipal Corp. INS)/(PNC Bank, N.A. LIQ), 1.000%, 8/2/2018                          8,050,000
             1,500,000      Butler County, PA Hospital Authority (Concordia Lutheran Obligated Group), (Series A of 2012)
                            Weekly VRDNs (BMO Harris Bank, N.A. LOC), 0.930%, 8/2/2018                                             1,500,000
             6,455,000      Commonwealth of Pennsylvania, (Series 2018-XG0180) Weekly VRDNs (Bank of America N.A.
                            LIQ), 1.010%, 8/2/2018                                                                                 6,455,000
             1,000,000      Commonwealth of Pennsylvania, (Series 2018-ZM0650) Weekly VRDNs (Bank of America N.A.
                            LIQ), 1.010%, 8/2/2018                                                                                 1,000,000
          48,440,000        Emmaus, PA General Authority, (Series 1996) Weekly VRDNs (Assured Guaranty Municipal
                            Corp. INS)/(Wells Fargo Bank, N.A. LIQ), 0.990%, 8/1/2018                                             48,440,000
             7,080,000      Franklin County, PA IDA (Chambersburg Hospital), Stage Trust (Series 2010-01C), 1.22% TOBs
                            (GTD by Wells Fargo Bank, N.A.)/(Wells Fargo Bank, N.A. LIQ), Optional Tender 1/24/2019                7,080,000
             2,790,000      Geisinger Authority, PA Health System (Geisinger Health System), (Series 2013A) Daily VRDNs
                            (Wells Fargo Bank, N.A. LIQ), 1.420%, 8/1/2018                                                         2,790,000
             4,795,000      Geisinger Authority, PA Health System (Geisinger Health System), Stage Trust (Series 2011-
                            69C), 1.22% TOBs (Wells Fargo Bank, N.A. LIQ), Optional Tender 1/24/2019                               4,795,000
             2,100,000      Haverford Twp, PA School District, (Series 2009) Weekly VRDNs (TD Bank, N.A. LOC), 0.950%,
                            8/2/2018                                                                                               2,100,000
             1,925,000      Lancaster County, PA Hospital Authority (Masonic Villages) Daily VRDNs (JPMorgan Chase
                            Bank, N.A. LOC), 1.460%, 8/1/2018                                                                      1,925,000




                                                             Annual Shareholder Report
                                                                         14



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             462/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 464 of 586
  Table of Contents


          Principal
          Amount                                                                                                                Value
                           1SHORT-TERM MUNICIPALS—continued
                            Pennsylvania—continued
        $ 1,200,000         Lancaster, PA IDA (Willow Valley Retirement Communities), (Series A of 2009) Weekly VRDNs
                            (PNC Bank, N.A. LOC), 1.000%, 8/2/2018                                                              $     1,200,000
             2,400,000      Lower Merion, PA School District, (Series B of 2009) Weekly VRDNs (U.S. Bank, N.A. LOC),
                            0.960%, 8/2/2018                                                                                          2,400,000
             2,120,000      Pennsylvania HFA (Foxwood Manor Apartments), (Series 2008-O) Weekly VRDNs (GTD by
                            FHLMC), 0.960%, 8/2/2018                                                                                  2,120,000
             3,000,000      Philadelphia, PA Hospitals & Higher Education Facilities Authority (Children's Hospital of
                            Philadelphia), (Series 2002-A) Daily VRDNs (Wells Fargo Bank, N.A. LIQ), 1.530%, 8/1/2018                 3,000,000
         121,685,000        Pittsburgh & Allegheny County, PA Sports & Exhibition Authority, (Series A of 2007) Weekly
                            VRDNs (Assured Guaranty Municipal Corp. INS)/(PNC Bank, N.A. LIQ), 1.050%, 8/2/2018                     121,685,000
             9,500,000      State Public School Building Authority, PA (Philadelphia, PA School District), Tender Option Bond
                            Trust Certificates (2016-XG0085) Weekly VRDNs (Assured Guaranty Municipal Corp.
                            INS)/(Credit Suisse AG LIQ), 1.060%, 8/2/2018                                                             9,500,000
                               TOTAL                                                                                                316,370,000
                            Rhode Island—0.2%
             5,400,000      Rhode Island State Health and Educational Building Corp. (Rhode Island School of Design),
                            (Series 2008) Weekly VRDNs (U.S. Bank, N.A. LOC), 1.020%, 8/1/2018                                        5,400,000
                            South Carolina—0.1%
             4,005,000      South Carolina Jobs-EDA (Brashier Charter, LLC), (Series 2008) Weekly VRDNs (SunTrust Bank
                            LOC), 1.010%, 8/1/2018                                                                                    4,005,000
                            Tennessee—0.6%
          21,175,000        Sevier County, TN Public Building Authority (Sevier County, TN), Local Government Public
                            Improvement Bonds (Series VII-B-1) Weekly VRDNs (Bank of America N.A. LOC), 0.970%,
                            8/1/2018                                                                                                 21,175,000
                            Texas—13.3%
             8,575,000      Austin, TX Electric Utility System, Solar Eclipse (Series 2017-0008), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/16/2018                                                                      8,575,000
              700,000       Bexar County, TX Housing Finance Corp. (Summit Hills Apartments), (Series 2005A) Weekly
                            VRDNs (FHLMC LOC), 1.030%, 8/2/2018                                                                         700,000
             3,745,000      Denton, TX ISD, (Series 2018-XF0648) Weekly VRDNs (GTD by Texas PSFG Program)/(Toronto
                            Dominion Bank LIQ), 0.970%, 8/2/2018                                                                      3,745,000
          17,000,000        Harris County, TX Cultural Education Facilities Finance Corp. (Memorial Hermann Health
                            System), Floating Rate Certificates (Series 2018-010) VRENs (Barclays Bank PLC LIQ)/(Barclays
                            Bank PLC LOC), 1.120%, 8/2/2018                                                                          17,000,000
          15,910,000        Harris County, TX Cultural Education Facilities Finance Corp. (Memorial Hermann Health
                            System), PUTTERs (Series 5018) Daily VRDNs (JPMorgan Chase Bank, N.A. LIQ)/(JPMorgan
                            Chase Bank, N.A. LOC), 1.540%, 8/1/2018                                                                  15,910,000




                                                              Annual Shareholder Report
                                                                          15

  Table of Contents


          Principal
          Amount                                                                                                                Value
                           1SHORT-TERM MUNICIPALS—continued
                            Texas—continued
        $ 24,450,000        Harris County, TX Education Facilities Finance Corp. (Methodist Hospital, Harris County, TX),
                            (Series 2008C-1) Daily VRDNs, 1.540%, 8/1/2018                                                      $    24,450,000
             3,900,000      Harris County, TX Education Facilities Finance Corp. (Methodist Hospital, Harris County, TX),
                            (Series 2008C-2) Daily VRDNs, 1.540%, 8/1/2018                                                            3,900,000
          56,350,000        Harris County, TX HFDC (Methodist Hospital, Harris County, TX), (Subseries 2008A-1) Daily
                            VRDNs, 1.540%, 8/1/2018                                                                                  56,350,000
          14,465,000        Harris County, TX HFDC (Methodist Hospital, Harris County, TX), (Subseries 2008A-2) Daily
                            VRDNs, 1.540%, 8/1/2018                                                                                  14,465,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                463/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 465 of 586
             4,665,000      Hays, TX Consolidated ISD, Solar Eclipse (Series 2017-0050), 1.09% TOBs (GTD by Texas
                            PSFG Program)/(U.S. Bank, N.A. LIQ), Optional Tender 10/11/2018                                           4,665,000
             3,500,000      Houston, TX, RBC Muni Products (Series 2018 G-21) Weekly VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                                         3,500,000
            10,025,000      Katy, TX ISD, Tender Option Bond Trust Receipts (2018-XG0163) Weekly VRDNs (GTD by Texas
                            PSFG Program)/(Bank of America N.A. LIQ), 0.980%, 8/2/2018                                               10,025,000
            25,000,000      Port of Port Arthur Navigation District of Jefferson County, TX (TOTAL Petrochemicals USA, Inc.),
                            (Series 2010) Weekly VRDNs (GTD by Total S.A.), 1.000%, 8/1/2018                                         25,000,000
            21,000,000      Port of Port Arthur Navigation District of Jefferson County, TX (TOTAL Petrochemicals USA, Inc.),
                            Exempt Facilities Revenue Bonds (Series 2009) Weekly VRDNs (GTD by Total S.A.), 1.000%,
                            8/1/2018                                                                                                 21,000,000
            55,000,000      San Antonio, TX Electric & Gas System, (2012 Series B), 1.28% CP (State Street Bank and Trust
                            Co. and Wells Fargo Bank, N.A. LIQs), Mandatory Tender 9/12/2018                                         55,000,000
            13,000,000      San Antonio, TX Electric & Gas System, (2012 Series C), 1.25% CP, Mandatory Tender
                            9/24/2018                                                                                                13,000,000
             4,000,000      South Texas CCD, (RBC Muni Products G-35) Weekly VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                                         4,000,000
         157,115,000        Texas State, 4.00% TRANs, 8/30/2018                                                                     157,428,694
             7,500,000      Texas State, Veterans Bonds (Series 2016) Weekly VRDNs (Landesbank Hessen-Thuringen
                            LIQ), 0.950%, 8/1/2018                                                                                    7,500,000
                               TOTAL                                                                                                446,213,694
                            Utah—3.7%
         122,321,000        Riverton, UT Hospital Revenue Authority (IHC Health Services, Inc.), Stage Trust (Series 2012-
                            33C) Weekly VRDNs (GTD by Wells Fargo Bank, N.A.)/(Wells Fargo Bank, N.A. LIQ), 0.990%,
                            8/2/2018                                                                                                122,321,000
                            Virginia—3.1%
            16,000,000      Albemarle County, VA Economic Development Authority (Sentara Health Systems Obligation
                            Group), (Series 2018A) Weekly VRDNs (TD Bank, N.A. LIQ), 0.920%, 8/1/2018                                16,000,000




                                                              Annual Shareholder Report
                                                                          16

  Table of Contents


            Principal
            Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Virginia—continued
        $     740,000       Fairfax County, VA EDA (Mount Vernon Ladies' Association of the Union), (Series 2007) Weekly
                            VRDNs (SunTrust Bank LOC), 1.010%, 8/1/2018                                                         $       740,000
              200,000       Fairfax County, VA IDA (Inova Health System), (Series 2016C) Weekly VRDNs, 0.950%, 8/2/2018                 200,000
            10,000,000      Fairfax County, VA IDA (Inova Health System), (Series 2018C) Weekly VRDNs, 1.250%, 8/2/2018              10,000,000
             1,000,000      Hampton Roads, VA Transportation Accountability Commission, (Series 2018-ZF2619) Weekly
                            VRDNs (Wells Fargo Bank, N.A. LIQ), 0.970%, 8/2/2018                                                      1,000,000
             1,830,000      Loudoun County, VA IDA (Howard Hughes Medical Institute) Weekly VRDNs, 0.920%, 8/1/2018                   1,830,000
              500,000       Loudoun County, VA IDA (Howard Hughes Medical Institute), (Series 2003A) Weekly VRDNs,
                            0.900%, 8/1/2018                                                                                            500,000
             1,500,000      Loudoun County, VA IDA (Howard Hughes Medical Institute), (Series 2003C) Weekly VRDNs,
                            0.920%, 8/1/2018                                                                                          1,500,000
             2,300,000      Loudoun County, VA IDA (Howard Hughes Medical Institute), (Series 2009B) Weekly VRDNs,
                            0.920%, 8/1/2018                                                                                          2,300,000
             3,000,000      Norfolk, VA, (Series 2007) Weekly VRDNs (Royal Bank of Canada LIQ), 0.950%, 8/1/2018                      3,000,000
            63,870,000      Suffolk, VA EDA (Sentara Health Systems Obligation Group), Eagles (Series 2017-0005) Weekly
                            VRDNs (Citibank NA, New York LIQ), 0.980%, 8/2/2018                                                      63,870,000
             1,300,000      Virginia Small Business Financing Authority (Sentara Health Systems Obligation Group), Tender
                            Option Bond Trust Receipts (2016-ZF0360) Weekly VRDNs (JPMorgan Chase Bank, N.A. LIQ),
                            0.970%, 8/2/2018                                                                                          1,300,000
                               TOTAL                                                                                                102,240,000
                            Washington—0.1%
             4,000,000      Seattle, WA, Solar Eclipse, 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender 10/11/2018                  4,000,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                464/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 466 of 586
                                West Virginia—0.3%
             9,065,000          West Virginia State Hospital Finance Authority (Cabell Huntington Hospital), (Series 2008A)
                                Weekly VRDNs (Branch Banking & Trust Co. LOC), 0.970%, 8/2/2018                                                       9,065,000
                                Wisconsin—2.4%
             5,000,000          Milwaukee County, WI Metropolitan Sewer District, Solar Eclipse 2017-0036, 1.09% TOBs (U.S.
                                Bank, N.A. LIQ), Optional Tender 9/13/2018                                                                            5,000,000
          49,385,000            Wisconsin Health & Educational Facilities Authority (Aurora Health Care, Inc.), (Series 2010C),
                                1.23% CP (Bank of America N.A. LOC), Mandatory Tender 8/3/2018                                                       49,385,000
             2,495,000          Wisconsin State HEFA (Wisconsin Lutheran Child & Family Services, Inc.), (Series 2008) Weekly
                                VRDNs (BMO Harris Bank, N.A. LOC), 1.090%, 8/2/2018                                                                   2,495,000




                                                                    Annual Shareholder Report
                                                                                 17

  Table of Contents


          Principal
          Amount                                                                                                                                  Value
                               1SHORT-TERM MUNICIPALS—continued
                                Wisconsin—continued
        $ 23,900,000            Wisconsin State, Clippers (Series 2009-36), 1.12% TOBs (State Street Bank and Trust Co. LIQ),
                                Optional Tender 9/6/2018                                                                                         $   23,900,000
                                   TOTAL                                                                                                             80,780,000
                                   TOTAL INVESTMENT IN SECURITIES—99.7%
                                   (AT AMORTIZED COST)2                                                                                           3,341,881,881
                                   OTHER ASSETS AND LIABILITIES - NET—0.3%3                                                                           9,982,888
                                   TOTAL NET ASSETS—100%                                                                                        $3,351,864,769
  At July 31, 2018, the Fund held no securities that are subject to the federal alternative minimum tax (AMT) (unaudited).
  1      Current rate and current maturity or next reset date shown for floating rate notes and variable rate notes/demand instruments. Certain variable rate
         securities are not based on a published reference rate and spread but are determined by the issuer or agent and are based on current market
         conditions. These securities do not indicate a reference rate and spread in their description above.
  2      Also represents cost for federal tax purposes.
  3      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets, as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.




                                                                    Annual Shareholder Report
                                                                                 18

  Table of Contents


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  465/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 467 of 586
  The following acronyms are used throughout this portfolio:
  BANs            —Bond Anticipation Notes
  CCD             —Community College District
  CDA             —Community Development Authority
  CP              —Commercial Paper
  CSD             —Central School District
  EDA             —Economic Development Authority
  EDC             —Economic Development Commission
  FHLB            —Federal Home Loan Bank
  FHLMC           —Federal Home Loan Mortgage Corporation
  FNMA            —Federal National Mortgage Association
  GTD             —Guaranteed
  HDA             —Hospital Development Authority
  HEFA            —Health and Education Facilities Authority
  HFA             —Housing Finance Authority
  HFDC            —Health Facility Development Corporation
  IDA             —Industrial Development Authority
  IDB             —Industrial Development Bond
  IFA             —Industrial Finance Authority
  INS             —Insured
  ISD             —Independent School District
  LIQ(s)          —Liquidity Agreement(s)
  LOC             —Letter of Credit
  MFH             —Multi-Family Housing
  PCR             —Pollution Control Revenue
  PCRB(s)         —Pollution Control Revenue Bond(s)
  PSFG            —Permanent School Fund Guarantee
  PUTTERs         —Puttable Tax-Exempt Receipts
  TOBs            —Tender Option Bonds
  TRANs           —Tax and Revenue Anticipation Notes
  USD             —Unified School District
  UT              —Unlimited Tax
  VRDNs           —Variable Rate Demand Notes
  VRDPs           —Variable Rate Demand Preferreds
  VRENs           —Variable Rate Extendible Notes

  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            19

  Table of Contents


  Financial Highlights – Wealth Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                 2018           2017      2016            2015    2014

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   466/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 468 of 586
  Net Asset Value, Beginning of Period                                     $1.00                 $1.00          $1.00              $1.00               $1.00
  Income From Investment Operations:
  Net investment income                                                    0.010                 0.006         0.0001             0.0001              0.0001
  Net realized gain                                                       0.0001                 0.002         0.0001             0.0001              0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                     0.010                 0.008         0.0001             0.0001              0.0001
  Less Distributions:
  Distributions from net investment income                                (0.010)            (0.006)         (0.000)1            (0.000)1           (0.000)1
  Distributions from net realized gain                                  (0.000)1             (0.002)         (0.000)1            (0.000)1           (0.000)1
      TOTAL DISTRIBUTIONS                                                 (0.010)            (0.008)         (0.000)1            (0.000)1           (0.000)1
  Net Asset Value, End of Period                                           $1.00                 $1.00          $1.00              $1.00               $1.00
  Total Return2                                                           1.03%                  0.77%         0.11%               0.02%              0.01%
  Ratios to Average Net Assets:
  Net expenses                                                            0.21%                  0.21%        0.13%3             0.08%3              0.10%3
  Net investment income                                                   1.03%                  0.57%         0.08%               0.01%              0.01%
  Expense waiver/reimbursement4                                           0.09%                  0.09%         0.17%               0.21%              0.19%
  Supplemental Data:
  Net assets, end of period (000 omitted)                            $3,054,475         $2,270,120        $4,088,135          $5,295,667         $5,272,724


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios were 0.13%, 0.08% and 0.10% for the
         years ended July 31, 2016, 2015 and 2014, respectively, after taking into account these expense reductions.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                20

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities, at amortized cost and fair value                                                                                 $3,341,881,881
  Cash                                                                                                                                              291,952
  Income receivable                                                                                                                              12,280,805
  Receivable for investments sold                                                                                                                 7,008,889
  Receivable for shares sold                                                                                                                      6,248,065
      TOTAL ASSETS                                                                                                                            3,367,711,592
  Liabilities:
  Payable for investments purchased                                                                                           $8,110,216

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                            467/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 469 of 586
  Payable for shares redeemed                                                                                    6,838,738
  Income distribution payable                                                                                      696,010
  Payable for investment adviser fee (Note 5)                                                                          10,661
  Payable for administrative fee (Note 5)                                                                               7,362
  Payable for other service fees (Notes 2 and 5)                                                                       18,354
  Accrued expenses (Note 5)                                                                                        165,482
     TOTAL LIABILITIES                                                                                                              15,846,823
  Net assets for 3,351,846,942 shares outstanding                                                                               $3,351,864,769
  Net Assets Consist of:
  Paid-in capital                                                                                                               $3,351,827,459
  Accumulated net realized gain                                                                                                        32,463
  Undistributed net investment income                                                                                                    4,847
     TOTAL NET ASSETS                                                                                                           $3,351,864,769
  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Wealth Shares:
  $3,054,475,229 ÷ 3,054,458,972 shares outstanding, no par value, unlimited shares authorized                                           $1.00
  Service Shares:
  $297,389,540 ÷ 297,387,970 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                21

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                         $36,594,610
  Expenses:
  Investment adviser fee (Note 5)                                                                                  $ 5,873,679
  Administrative fee (Note 5)                                                                                          2,351,320
  Custodian fees                                                                                                        100,549
  Transfer agent fee                                                                                                     24,113
  Directors'/Trustees' fees (Note 5)                                                                                     21,522
  Auditing fees                                                                                                          24,625
  Legal fees                                                                                                             54,426
  Portfolio accounting fees                                                                                             216,474
  Other service fees (Notes 2 and 5)                                                                                    528,337
  Share registration costs                                                                                              110,744
  Printing and postage                                                                                                   26,432
  Miscellaneous (Note 5)                                                                                                 51,454
     TOTAL EXPENSES                                                                                                    9,383,675
  Waiver of investment adviser fee (Note 5)                                                                        (2,544,068)

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              468/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 470 of 586
  Net expenses                                                                                                                       6,839,607
  Net investment income                                                                                                             29,755,003
  Net realized gain on investments                                                                                                      36,537
  Change in net assets resulting from operations                                                                                   $29,791,540
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              22

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                         2018                   2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                     $    29,755,003    $    12,726,632
  Net realized gain                                                                                                  36,537          3,853,047
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                              29,791,540         16,579,679
  Distributions to Shareholders:
  Distributions from net investment income
  Wealth Shares                                                                                                 (28,158,996)       (11,861,618)
  Service Shares                                                                                                 (1,590,490)         (865,777)
  Distributions from net realized gain
  Wealth Shares                                                                                                   (396,767)         (3,281,396)
  Service Shares                                                                                                    (30,127)         (635,725)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                          (30,176,380)       (16,644,516)
  Share Transactions:
  Proceeds from sale of shares                                                                               6,647,032,248      6,157,263,471
  Net asset value of shares issued to shareholders in payment of distributions declared                          20,886,548          6,863,622
  Cost of shares redeemed                                                                                   (5,814,129,823)    (8,338,625,903)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                     853,788,973    (2,174,498,810)
  Change in net assets                                                                                          853,404,133    (2,174,563,647)
  Net Assets:
  Beginning of period                                                                                        2,498,460,636      4,673,024,283
  End of period (including undistributed (distributions in excess of) net investment income of $4,847 and
  $(670), respectively)                                                                                     $ 3,351,864,769    $ 2,498,460,636
  See Notes which are an integral part of the Financial Statements



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               469/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 471 of 586
                                                                   Annual Shareholder Report
                                                                               23

  Table of Contents




  Notes to Financial Statements
  JULY 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Tax-Free
  Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers two classes of shares: Wealth Shares and Service Shares. The financial highlights of the Service Shares are presented separately. All shares of
  the Fund have equal rights with respect to voting, except on class-specific matters. The investment objective of the Fund is to provide dividend income
  exempt from federal regular income tax consistent with stability of principal. Interest income from the Fund's investments normally will not be subject to
  the AMT for individuals, and may be subject to state and local taxes.
        The Fund operates as a retail money market fund. As a retail money market fund, the Fund: (1) will generally continue to use amortized cost to value
  its portfolio securities and transact at a stable $1.00 net asset value (NAV); (2) has adopted policies and procedures reasonably designed to limit
  investments in the Fund to accounts beneficially owned by natural persons as required for a retail money market fund by Rule 2a-7 under the Act; and (3)
  has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the Fund's weekly
  liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or redemption gates
  are in the best interests of the Fund.
          On June 30, 2017, the Fund's Advisor Share class became effective with the Securities and Exchange Commission (SEC), but is not yet offered for
  sale.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
         The Trustees have ultimate responsibility for determining the fair value of investments. The Trustees have appointed a valuation committee
  (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the Adviser's
  affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-based value. The
  Trustees have also authorized


                                                                    Annual Shareholder Report
                                                                               24

  Table of Contents


  the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value of certain investments for
  purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee employs various methods for reviewing
  third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies, procedures and valuation methods (including key
  inputs and assumptions), and review of price challenges by the Adviser based on recent market activity. In the event that market quotations and price
  evaluations are not available for an investment, the Valuation Committee determines the fair value of the investment in accordance with procedures
  adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the Valuation Committee and any changes made to
  the procedures.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waiver of $2,544,068 is disclosed in
  Note 5.
        Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due
  to differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Wealth Shares and Service Shares to unaffiliated
  financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to shareholders and maintaining shareholder


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                470/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 472 of 586
  accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees. For the year
  ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                             Other Service
                                                                                                                                             Fees Incurred
  Service Shares                                                                                                                                 $528,337
  For the year ended July 31, 2018, the Fund's Wealth Shares did not incur other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.



                                                                    Annual Shareholder Report
                                                                                 25

  Table of Contents


  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities are valued at amortized cost in accordance with Rule 2a-7 under the Act.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                   2018                                              2017
  Wealth Shares:                                                        Shares                   Amount                    Shares                   Amount
  Shares sold                                                        6,128,610,442            $ 6,128,610,442           5,437,905,704           $ 5,437,905,704
  Shares issued to shareholders in payment of distributions
  declared                                                              20,104,840                20,104,840                6,148,127                6,148,127
  Shares redeemed                                                   (5,364,010,734)           (5,364,010,734)          (7,262,025,338)          (7,262,025,338)
     NET CHANGE RESULTING FROM WEALTH SHARE
     TRANSACTIONS                                                      784,704,548            $ 784,704,548            (1,817,971,507)          $(1,817,971,507)




                                                                    Annual Shareholder Report
                                                                                 26



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   471/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 473 of 586
  Table of Contents

  Year Ended July 31                                                                  2018                                              2017
  Service Shares:                                                       Shares                  Amount                      Shares                 Amount
  Shares sold                                                         518,421,806            $ 518,421,806              719,357,767            $ 719,357,767
  Shares issued to shareholders in payment of distributions
  declared                                                                781,708                  781,708                   715,495                  715,495
  Shares redeemed                                                    (450,119,089)           (450,119,089)            (1,076,600,565)          (1,076,600,565)
      NET CHANGE RESULTING FROM SERVICE SHARE
      TRANSACTIONS                                                     69,084,425            $ 69,084,425              (356,527,303)           $ (356,527,303)
      NET CHANGE RESULTING FROM TOTAL FUND
      SHARE TRANSACTIONS                                              853,788,973            $ 853,788,973            (2,174,498,810)          $(2,174,498,810)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                             2018                    2017
  Tax-exempt income                                                                                                     $29,708,020               $12,726,830
  Ordinary income1                                                                                                      $    337,443              $ 1,588,216
  Long-term capital gains                                                                                               $    130,917              $ 2,329,470
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.
  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed tax-exempt income                                                                                                                           $ 4,847
  Undistributed ordinary income2                                                                                                                          $30,600
  Undistributed long-term capital gains                                                                                                                     $ 1,863
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018,
  the Adviser voluntarily waived $2,544,068 of its fee.




                                                                     Annual Shareholder Report
                                                                                 27

  Table of Contents


  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                        Average Daily Net Assets
  Administrative Fee                                                                    of the Investment Complex
  0.100%                                                                                on assets up to $50 billion
  0.075%                                                                                on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   472/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 474 of 586
                                                                                     Average Daily Net Assets
  Administrative Fee                                                                 of the Investment Complex
  0.150%                                                                             on the first $5 billion
  0.125%                                                                             on the next $5 billion
  0.100%                                                                             on the next $10 billion
  0.075%                                                                             on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $4,700 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Wealth Shares and Service Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.21% and
  0.46% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next
  effective Prospectus. While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the
  Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the
  Trustees.




                                                                    Annual Shareholder Report
                                                                                28

  Table of Contents


  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $1,894,750,000 and $1,260,910,000, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  7. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $130,917.
     For the year ended July 31, 2018, 99.9% of the distributions from net investment income is exempt from federal income tax, other than the federal
  AMT.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 473/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 475 of 586
                                                             Annual Shareholder Report
                                                                         29

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND THE WEALTH CLASS SHAREHOLDERS OF FEDERATED
  TAX-FREE OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated Tax-Free
  Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related statement of operations
  for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended, and the related
  notes (collectively, the “financial statements”) and the financial highlights for each of the years in the five year period then ended. In
  our opinion, the financial statements and financial highlights present fairly, in all material respects, the financial position of the Fund as
  of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two year
  period then ended, and the financial highlights for each of the years in the five year period then ended, in conformity with U.S.
  generally accepted accounting principles.
  Basis for Opinion

  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (PCAOB) and are required to be independent with respect to the Fund in
  accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.




                                                              Annual Shareholder Report
                                                                         30

  Table of Contents


  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and financial
  highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                474/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 476 of 586
                                                                  Annual Shareholder Report
                                                                              31

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.
       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                                     Beginning                  Ending
                                                                                   Account Value             Account Value              Expenses Paid
                                                                                      2/1/2018                 7/31/2018                During Period1
  Actual                                                                              $1,000                    $1,005.80                     $1.04
  Hypothetical (assuming a 5% return
  before expenses)                                                                    $1,000                    $1,023.80                     $1.05
  1      Expenses are equal to the Fund's Wealth Shares annualized net expense ratio of 0.21%, multiplied by the average account value over the period,
         multiplied by 181/365 (to reflect the one-half-year period).




                                                                   Annual Shareholder Report
                                                                              32

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                475/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 477 of 586
  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               33

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               476/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 478 of 586
                                                                 Annual Shareholder Report
                                                                             34

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




                                                                 Annual Shareholder Report
                                                                             35

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                             Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                     Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: None.
  Began serving: August 2006
                                                Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                                and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                                and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                                Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                                Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                                Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                                Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                                Software (investment order management software); and Director, Midway Pacific (lumber).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                477/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 479 of 586
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).




                                                              Annual Shareholder Report
                                                                          36

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         478/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 480 of 586
                                                             Annual Shareholder Report
                                                                         37

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years
  Date Service Began                         and Previous Position(s)
  Stephen Van Meter                          Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                   Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND               Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                      licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                             Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                             Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                             and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                             Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham was named Chief Investment Officer of Federated's
  Birth Date: September 15, 1959             money market products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager
  CHIEF INVESTMENT OFFICER                   since 1997 and an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has
  Officer since: May 2004                    received the Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert
                                             Morris College.
  Mary Jo Ochson                             Principal Occupations: Mary Jo Ochson has been the Fund's Portfolio Manager since December 1989.
  Birth Date: September 12, 1953             Ms. Ochson was named Chief Investment Officer of Federated's tax-exempt fixed-income products in
  CHIEF INVESTMENT OFFICER                   2004 and Chief Investment Officer of Federated's Tax-Free Money Markets in 2010. She joined Federated
  Officer since: May 2004                    in 1982 and has been a Senior Portfolio Manager and a Senior Vice President of the Fund's Adviser since
  Portfolio Manager since: December 1989     1996. Ms. Ochson has received the Chartered Financial Analyst designation and holds an M.B.A. in
                                             Finance from the University of Pittsburgh.




                                                             Annual Shareholder Report
                                                                         38

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED TAX-FREE OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      479/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 481 of 586
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        39

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        40

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               480/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 482 of 586
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       41

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group and the Board was satisfied that the overall expense structure of the Fund remained competitive.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the SEC. The Fund's ability to deliver

                                                            Annual Shareholder Report

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             481/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 483 of 586
                                                                       42

  Table of Contents


  competitive performance when compared to its Peer Group was also deemed to be relevant by the Board as a useful indicator of how
  the Adviser is executing the Fund's investment program. The Adviser's ability to execute this program was one of the Board's
  considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment management services warrant
  the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.


                                                            Annual Shareholder Report
                                                                       43

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            482/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 484 of 586
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable




                                                             Annual Shareholder Report
                                                                        44

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        45

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                483/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 485 of 586
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




                                                            Annual Shareholder Report
                                                                       46

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. The Fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell
  shares if the Fund's liquidity falls below required minimums because of market conditions or other factors. An investment in the Fund
  is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund's sponsor has
  no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support
  to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          484/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 486 of 586


  Federated Tax-Free Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 60934N401
  39006 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                        July 31, 2018

  Share Class | Ticker                       Wealth | TBIXX                          Service | TBSXX



  Federated Tax-Free Obligations Fund
  A Portfolio of Money Market Obligations Trust




              The Fund is a Retail Money Market Fund and is only available for investment to accounts beneficially owned by natural persons.



                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                        1

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     485/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 487 of 586
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                 20
  Statement of Assets and Liabilities                                                                                                                  22
  Statement of Operations                                                                                                                              23
  Statement of Changes in Net Assets                                                                                                                   24
  Notes to Financial Statements                                                                                                                        25
  Report of Independent Registered Public Accounting Firm                                                                                              31
  Shareholder Expense Example                                                                                                                          33
  Board of Trustees and Trust Officers                                                                                                                 35
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                41
  Voting Proxies on Fund Portfolio Securities                                                                                                          48
  Quarterly Portfolio Schedule                                                                                                                         48

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                   Percentage of
  Security Type                                                                                                   Total Net Assets
  Variable Rate Demand Instruments                                                                                       70.7%
  Municipal Notes                                                                                                        21.7%
  Commercial Paper                                                                                                        7.3%
  Other Assets and Liabilities—Net2                                                                                       0.3%
      TOTAL                                                                                                            100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                               69.4%
  8-30 Days                                                                                                               7.4%
  31-90 Days                                                                                                             14.5%
  91-180 Days                                                                                                             2.9%
  181 Days or more                                                                                                        5.5%
  Other Assets and Liabilities—Net2                                                                                       0.3%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of these investments.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           486/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 488 of 586
                                                               Annual Shareholder Report
                                                                           1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—99.7%
                            Alabama—4.8%
        $ 15,545,000        Columbia, AL IDB PCRB (Alabama Power Co.), (Series 2014-A) Daily VRDNs, 1.510%, 8/1/2018         $    15,545,000
          16,000,000        Columbia, AL IDB PCRB (Alabama Power Co.), (Series 2014-B) Daily VRDNs, 1.510%, 8/1/2018              16,000,000
          40,000,000        Columbia, AL IDB PCRB (Alabama Power Co.), (Series 2014-D) Weekly VRDNs, 1.150%,
                            8/1/2018                                                                                              40,000,000
             8,100,000      Columbia, AL IDB PCRB (Alabama Power Co.), (Series C) Daily VRDNs, 1.510%, 8/1/2018                    8,100,000
             4,100,000      Eutaw, AL Industrial Development Board PCRB (Alabama Power Co.), (Series 1998) Daily
                            VRDNs, 1.510%, 8/1/2018                                                                                4,100,000
             5,800,000      Mobile, AL IDB (Alabama Power Co.), (First Series 2009: Barry Plant) Daily VRDNs, 1.510%,
                            8/1/2018                                                                                               5,800,000
          31,000,000        Mobile, AL IDB (Alabama Power Co.), PCRBs (Series 2007B) Weekly VRDNs, 1.150%, 8/1/2018               31,000,000
          17,000,000        Tuscaloosa County, AL IDA (Hunt Refining Co.), (Series 2008C: Gulf Opportunity Zone Bonds)
                            Weekly VRDNs (Bank of Nova Scotia, Toronto LOC), 0.980%, 8/2/2018                                     17,000,000
          24,810,000        West Jefferson, AL IDB PCRB (Alabama Power Co.), (Series 1998) Weekly VRDNs, 1.090%,
                            8/2/2018                                                                                              24,810,000
                               TOTAL                                                                                             162,355,000
                            Arizona—0.6%
             5,000,000      Arizona School Facilities Board, Tender Option Bond Trust Receipts (2016-ZM0321) Weekly
                            VRDNs (Assured Guaranty Corp. INS)/(Bank of America N.A. LIQ), 0.990%, 8/2/2018                        5,000,000
          11,210,000        Mesa, AZ Utility System, Solar Eclipse (2017-0026), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional
                            Tender 9/13/2018                                                                                      11,210,000
             3,920,000      Pima County, AZ IDA (Wasatch Pool Holdings IV, LLC), (Series 2001: Eastside Place
                            Apartments) Weekly VRDNs (FNMA LOC), 1.050%, 8/2/2018                                                  3,920,000
                               TOTAL                                                                                              20,130,000
                            California—2.2%
          46,000,000        California Health Facilities Financing Authority (Dignity Health (Catholic Healthcare West)),
                            Golden Blue (Series 2017-004) VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            1.100%, 8/2/2018                                                                                      46,000,000
          12,000,000        California Statewide Communities Development Authority (Kaiser Permanente), (Series 2004K),
                            1.82% CP, Mandatory Tender 9/12/2018                                                                  12,000,000
          15,500,000        California Statewide Communities Development Authority (Kaiser Permanente), (Series 2008C),
                            1.40% CP, Mandatory Tender 11/8/2018                                                                  15,500,000
                               TOTAL                                                                                              73,500,000




                                                              Annual Shareholder Report
                                                                           2

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            Colorado—2.2%
        $ 5,185,000         Adams County, CO Five Star School District, RBC Muni Products (Series 2018 G-24) Weekly
                            VRDNs (Royal Bank of Canada LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                    $     5,185,000
             9,935,000      Cherry Creek, CO School District No. 5, Solar Eclipse (Series 2017-003), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 10/18/2018                                                            9,935,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             487/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 489 of 586
             6,345,000      Colorado State Health Facilities Authority Revenue (Adventist Health System/Sunbelt Obligated
                            Group), (Series 2018-XF0667) Weekly VRDNs (JPMorgan Chase Bank, N.A. LIQ), 0.970%,
                            8/2/2018                                                                                               6,345,000
             6,685,000      Denver, CO City and County Board of Water Commissioners, Solar Eclipse (Series 2017-0032),
                            1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender 9/6/2018                                             6,685,000
          25,000,000        Lower Colorado River Authority Transmission Services Corp., RBC Muni Products (Series E-122)
                            Weekly VRDNs (Royal Bank of Canada LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                  25,000,000
             8,110,000      University of Colorado, RBC Muni Products (Series E-123) Weekly VRDNs (Royal Bank of
                            Canada LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                               8,110,000
          10,985,000        University of Colorado, Solar Eclipse (Series 2017-0065), 1.09% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 9/20/2018                                                                             10,985,000
                               TOTAL                                                                                              72,245,000
                            Connecticut—1.0%
             2,105,000      Connecticut State Health & Educational Facilities (CIL Community Resources, Inc.), (Series A)
                            Weekly VRDNs (HSBC Bank USA, N.A. LOC), 0.970%, 8/2/2018                                               2,105,000
              345,000       Connecticut State HFA (CIL Realty), (Series 2010) Weekly VRDNs (HSBC Bank USA, N.A. LOC),
                            0.970%, 8/2/2018                                                                                          345,000
          30,000,000        Connecticut State, Golden Blue (Series 2017-014) VRENs (Barclays Bank PLC LIQ)/(Barclays
                            Bank PLC LOC), 1.120%, 8/2/2018                                                                       30,000,000
                               TOTAL                                                                                              32,450,000
                            District of Columbia—0.3%
             4,990,000      District of Columbia Water & Sewer Authority, Solar Eclipse (Series 2017-0015), 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 8/30/2018                                                       4,990,000
             4,000,000      District of Columbia, Solar Eclipse (Series 2017-0035), 1.09% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 8/30/2018                                                                              4,000,000
                               TOTAL                                                                                               8,990,000
                            Florida—10.2%
             4,975,000      Central Florida Expressway Authority, Golden Blue (Series 2018-004) VRENs (Barclays Bank
                            PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                                     4,975,000
             6,475,000      Clearwater, FL Water and Sewer Authority, Solar Eclipse (Series 2017-0014), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 8/30/2018                                                             6,475,000




                                                               Annual Shareholder Report
                                                                           3

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Florida—continued
        $ 31,905,000        Collier County, FL Health Facilities Authority (Cleveland Clinic), (Series 2003C-1), 1.25% CP,
                            Mandatory Tender 10/3/2018                                                                        $   31,905,000
             5,000,000      Florida State Board of Education Public Education (Florida State), Solar Eclipse, 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 10/4/2018                                                       5,000,000
             7,505,000      Florida State Turnpike Authority, Solar Eclipse (Series 2017-0002), 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 8/2/2018                                                                         7,505,000
          11,000,000        Florida State, Solar Eclipse, 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender 9/13/2018             11,000,000
             1,000,000      JEA, FL Electric System, (Series Three 2008B-3) Weekly VRDNs (Royal Bank of Canada LIQ),
                            0.950%, 8/1/2018                                                                                       1,000,000
          35,960,000        Jacksonville, FL PCR (Florida Power & Light Co.), (Series 1994), 1.37% CP, Mandatory Tender
                            8/7/2018                                                                                              35,960,000
          10,700,000        Manatee County, FL (Florida Power & Light Co.), Pollution Control Revenue Refunding Bonds
                            (Series 1994) Daily VRDNs, 1.540%, 8/1/2018                                                           10,700,000
          41,100,000        Martin County, FL PCRB (Florida Power & Light Co.), (Series 2000) Daily VRDNs, 1.580%,
                            8/1/2018                                                                                              41,100,000
          17,995,000        Miami-Dade County, FL Water & Sewer, Tender Option Bond Trust Receipts (2015-ZF0268)
                            Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(Toronto Dominion Bank LIQ), 1.090%,
                            8/2/2018                                                                                              17,995,000
             6,410,000      Miami-Dade County, FL, RBC (Series E-70) Weekly VRDNs (Royal Bank of Canada LIQ)/(Royal
                            Bank of Canada LOC), 0.970%, 8/2/2018                                                                  6,410,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              488/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 490 of 586
             1,750,000      Orange County, FL IDA (Central Florida Kidney Centers, Inc.), (Series 2000) Weekly VRDNs
                            (SunTrust Bank LOC), 1.010%, 8/1/2018                                                                   1,750,000
             4,200,000      Orange County, FL School Board, Tender Option Bond Trust Certificates (2015-XF2013) Weekly
                            VRDNs (Assured Guaranty Corp. INS)/(Morgan Stanley Bank, N.A. LIQ), 1.070%, 8/2/2018                    4,200,000
             5,325,000      Orange County, FL, Health Facilities Authority (Lakeside Behavioral Healthcare, Inc.), (Series
                            2008) Weekly VRDNs (SunTrust Bank LOC), 1.010%, 8/1/2018                                                5,325,000
          20,000,000        Orlando & Orange County Expressway Authority, FL (Central Florida Expressway Authority), RBC
                            Muni Trust (Series E-62) Weekly VRDNs (Royal Bank of Canada LIQ)/(Royal Bank of Canada
                            LOC), 0.970%, 8/2/2018                                                                                 20,000,000
          17,480,000        Orlando, FL Contract Tourist Development (Orlando, FL), Tender Option Bond Trust Receipts
                            (2015-XM0006) Weekly VRDNs (JPMorgan Chase Bank, N.A. LIQ), 1.000%, 8/2/2018                           17,480,000
          16,500,000        Polk County, FL IDA (Baycare Health System), (Series 2014A-2) VRENs, 1.240%, 8/2/2018                  16,500,000
          67,000,000        St. Lucie County, FL PCRB (Florida Power & Light Co.), (Series 2000) Daily VRDNs, 1.530%,
                            8/1/2018                                                                                               67,000,000
          10,600,000        Sunshine State Governmental Finance Commission, FL (Miami-Dade County, FL), (Series
                            2010A) Weekly VRDNs (MUFG Union Bank, N.A. LOC), 0.960%, 8/2/2018                                      10,600,000




                                                               Annual Shareholder Report
                                                                           4

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Florida—continued
        $ 18,000,000        Sunshine State Governmental Finance Commission, FL (Orlando, FL), Callable Tax-Exempt
                            Notes (Series H), 1.33% CP (JPMorgan Chase Bank, N.A. LIQ), Mandatory Tender 10/12/2018           $    18,000,000
                               TOTAL                                                                                              340,880,000
                            Georgia—4.0%
             2,500,000      Cobb County, GA Housing Authority (Highland Ridge Partners LP), (Series 2008) Weekly VRDNs
                            (FHLMC LOC), 0.980%, 8/2/2018                                                                           2,500,000
             1,650,000      DeKalb Private Hospital Authority, GA (Children's Healthcare of Atlanta, Inc.), (Series 2008)
                            Weekly VRDNs (Landesbank Hessen-Thuringen LIQ), 0.910%, 8/1/2018                                        1,650,000
          29,070,000        Fulton County, GA Development Authority (Children's Healthcare of Atlanta, Inc.), (Series 2008)
                            Weekly VRDNs (PNC Bank, N.A. LIQ), 1.000%, 8/1/2018                                                    29,070,000
          24,450,000        Fulton County, GA, Solar Eclipse (Series 2017-0007), 1.12% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 9/27/2018                                                                              24,450,000
             5,000,000      Georgia State HFA, Tender Option Bond Trust Receipts (Series 2018-ZF0653) Weekly VRDNs
                            (Bank of America N.A. LIQ), 0.990%, 8/2/2018                                                            5,000,000
          54,410,000        Main Street Natural Gas, Inc., GA, (Series 2010 A1), 1.04% TOBs (Royal Bank of Canada LOC),
                            Optional Tender 8/1/2018                                                                               54,410,000
             7,490,000      Metropolitan Atlanta Rapid Transit Authority, GA, Solar Eclipse (Series 2017-0047), 1.09% TOBs
                            (U.S. Bank, N.A. LIQ), Optional Tender 8/16/2018                                                        7,490,000
             3,000,000      Monroe County, GA Development Authority Pollution Control (Oglethorpe Power Corp.), (Series
                            2009B) Weekly VRDNs (JPMorgan Chase Bank, N.A. LOC), 0.950%, 8/1/2018                                   3,000,000
             4,500,000      Monroe County, GA Development Authority Pollution Control (Oglethorpe Power Corp.), (Series
                            2010A) Weekly VRDNs (Bank of Montreal LOC), 0.950%, 8/1/2018                                            4,500,000
             3,000,000      Municipal Electric Authority of Georgia, (Series 1985C) General Resolution Weekly VRDNs (TD
                            Bank, N.A. LOC), 0.980%, 8/1/2018                                                                       3,000,000
                               TOTAL                                                                                              135,070,000
                            Hawaii—0.5%
             8,845,000      Hawaii State Department of Budget & Finance (Queen's Health Systems), (2015 Series B)
                            VRENs, 1.390%, 8/2/2018                                                                                 8,845,000
             8,625,000      Hawaii State, Solar Eclipse (3a-7), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender
                            10/18/2018                                                                                              8,625,000
                               TOTAL                                                                                               17,470,000
                            Illinois—2.6%
              600,000       Chicago, IL MFH Revenue (Churchview Manor Senior Apartments), (Series 2012) Weekly
                            VRDNs (BMO Harris Bank, N.A. LOC), 1.140%, 8/2/2018                                                       600,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              489/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 491 of 586
          20,000,000        Chicago, IL O'Hare International Airport, (Series 2005C) Weekly VRDNs (Bank of America N.A.
                            LOC), 0.950%, 8/1/2018                                                                              20,000,000




                                                              Annual Shareholder Report
                                                                           5

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Illinois—continued
        $ 2,500,000         Illinois Development Finance Authority (Chicago Horticultural Society), (Series 1999) Weekly
                            VRDNs (BMO Harris Bank, N.A. LOC), 1.000%, 8/1/2018                                             $    2,500,000
             7,000,000      Illinois Development Finance Authority (North Shore Senior Center), (Series 1999) Weekly
                            VRDNs (JPMorgan Chase Bank, N.A. LOC), 1.050%, 8/1/2018                                              7,000,000
          31,500,000        Illinois Finance Authority (Advocate Health Care Network), (Subseries C-3A) Weekly VRDNs
                            (Northern Trust Co., Chicago, IL LIQ), 0.920%, 8/1/2018                                             31,500,000
          26,045,000        Illinois Finance Authority (OSF Health Care Systems), (Series 2007F) Weekly VRDNs (Barclays
                            Bank PLC LOC), 0.980%, 8/2/2018                                                                     26,045,000
                               TOTAL                                                                                            87,645,000
                            Indiana—0.7%
          14,115,000        Indiana State Finance Authority Health System (Sisters of St. Francis Health Services, Inc.),
                            (Series 2008F) Weekly VRDNs (Bank of New York Mellon LOC), 0.950%, 8/2/2018                         14,115,000
             4,035,000      Jasper County, IN EDA (T & M LP), (Series 2010B) Weekly VRDNs (AgriBank FCB LOC),
                            1.050%, 8/2/2018                                                                                     4,035,000
             6,500,000      Jasper County, IN EDA (T & M LP), (Series 2010C) Weekly VRDNs (AgriBank FCB LOC),
                            1.050%, 8/2/2018                                                                                     6,500,000
                               TOTAL                                                                                            24,650,000
                            Iowa—0.9%
          31,400,000        Iowa Finance Authority (Cargill, Inc.), Midwestern Disaster Area Economic Development (Series
                            2011A) Weekly VRDNs, 0.980%, 8/2/2018                                                               31,400,000
                            Kansas—0.1%
             5,000,000      Wyandotte County, KS USD 500, RBC Muni Products (Series 2018 G-23) Weekly VRDNs (Royal
                            Bank of Canada LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                     5,000,000
                            Kentucky—0.4%
          14,705,000        Georgetown, KY (Georgetown College), (Series 2006) Weekly VRDNs (Fifth Third Bank,
                            Cincinnati LOC), 1.200%, 8/3/2018                                                                   14,705,000
                            Louisiana—2.6%
          50,000,000        Ascension Parish, LA IDB (BASF Corp.), (Series 2009) Weekly VRDNs (GTD by BASF SE),
                            1.010%, 8/1/2018                                                                                    50,000,000
          12,000,000        Louisiana Local Government Environmental Facilities CDA (Isidore Newman School), (Series
                            2002) Weekly VRDNs (FHLB of Dallas LOC), 1.070%, 8/1/2018                                           12,000,000
             1,080,000      Louisiana Local Government Environmental Facilities CDA (The Academy of the Sacred Heart of
                            New Orleans), (Series 2004) Weekly VRDNs (FHLB of Dallas LOC), 1.070%, 8/1/2018                      1,080,000
          18,340,000        Louisiana Public Facilities Authority (Air Products & Chemicals, Inc.), (Series 2009A) Weekly
                            VRDNs, 0.940%, 8/1/2018                                                                             18,340,000




                                                              Annual Shareholder Report
                                                                           6

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Louisiana—continued
        $ 4,335,000         Louisiana State, RBC Muni Products (Series 2018 G-22) Weekly VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                               $    4,335,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                           490/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 492 of 586
                               TOTAL                                                                                            85,755,000
                            Maryland—0.7%
             5,000,000      Baltimore, MD Wastewater Utility, (RBC Muni Products Series G-28), 1.14% TOBs (Royal Bank of
                            Canada LIQ)/(Royal Bank of Canada LOC), Optional Tender 1/2/2019                                     5,000,000
             1,520,000      Howard County, MD Revenue Bonds (Bluffs at Clarys Forest Apartments), (Series 1995) Weekly
                            VRDNs (Manufacturers & Traders Trust Co., Buffalo, NY LOC), 0.990%, 8/7/2018                         1,520,000
             4,600,000      Maryland State Health & Higher Educational Facilities Authority, (Series 1985A) Weekly VRDNs
                            (TD Bank, N.A. LOC), 0.900%, 8/1/2018                                                                4,600,000
             4,975,000      Maryland State Transportation Authority, Solar Eclipse 2017-0041, 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 10/25/2018                                                                     4,975,000
              904,000       Montgomery County, MD Housing Opportunities Commission (Byron House, Inc. Facility), (Series
                            1998 Issue I) Weekly VRDNs (Manufacturers & Traders Trust Co., Buffalo, NY LOC), 1.040%,
                            8/7/2018                                                                                                904,000
             6,670,000      University System of Maryland, Solar Eclipse (Series 2017-0023), 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 9/13/2018                                                                      6,670,000
                               TOTAL                                                                                            23,669,000
                            Massachusetts—1.2%
             1,000,000      Billerica, MA, Solar Eclipse (2017-0027), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender
                            8/9/2018                                                                                             1,000,000
             6,120,000      Commonwealth of Massachusetts, Clipper Tax-Exempt Certificates Trust (Series 2009-69), 1.12%
                            TOBs (State Street Bank and Trust Co. LIQ), Optional Tender 9/6/2018                                 6,120,000
              600,000       Commonwealth of Massachusetts, Consolidated Loan (Series 2006A) Daily VRDNs (Barclays
                            Bank PLC LIQ), 1.470%, 8/1/2018                                                                         600,000
             3,000,000      Gardner, MA, 2.75% BANs, 6/28/2019                                                                   3,021,333
          12,200,000        Massachusetts Bay Transportation Authority Sales Tax Revenue, Clipper Tax-Exempt Certificates
                            Trust (Series 2009-47) Weekly VRDNs (State Street Bank and Trust Co. LIQ), 0.980%, 8/2/2018         12,200,000
             3,725,000      Massachusetts Development Finance Agency (CIL Realty of Massachusetts), (Series 2013)
                            Weekly VRDNs (Manufacturers & Traders Trust Co., Buffalo, NY LOC), 0.980%, 8/2/2018                  3,725,000
              200,000       Massachusetts Development Finance Agency, (Issue 4), 1.30% CP (FHLB of Boston LOC),
                            Mandatory Tender 8/23/2018                                                                              200,000
             1,200,000      Massachusetts IFA (Nova Realty Trust), (Series 1994) Weekly VRDNs (TD Bank, N.A. LOC),
                            0.930%, 8/2/2018                                                                                     1,200,000
             3,880,000      Massachusetts School Building Authority, Solar Eclipse (Series 2017-0013), 1.09% TOBs (U.S.
                            Bank, N.A. LIQ), Optional Tender 8/23/2018                                                           3,880,000




                                                             Annual Shareholder Report
                                                                         7

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Massachusetts—continued
        $ 1,550,000         Massachusetts School Building Authority, Tender Option Bond Trust Certificates (2016-XX1008)
                            Weekly VRDNs (Barclays Bank PLC LIQ), 0.960%, 8/2/2018                                          $    1,550,000
             4,080,000      Massachusetts State Development Finance Agency (Governor Dummer Academy), (Series 2006)
                            Weekly VRDNs (TD Bank, N.A. LOC), 0.960%, 8/1/2018                                                   4,080,000
              700,000       Massachusetts State Development Finance Agency (Partners Healthcare Systems), (Series M-2)
                            Weekly VRDNs (Bank of New York Mellon LOC), 0.930%, 8/2/2018                                            700,000
             3,015,000      Massachusetts State Health & Educational Facility (Massachusetts Institute of Technology),
                            Tender Option Bond Trust Receipts (2016-XM0232) Weekly VRDNs (Bank of America N.A. LIQ),
                            0.960%, 8/2/2018                                                                                     3,015,000
                               TOTAL                                                                                            41,291,333
                            Michigan—4.3%
          60,300,000        Eastern Michigan University Board of Regents, Golden Blue (3a-7) 2018-009 Weekly VRDNs
                            (Build America Mutual Assurance INS)/(Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            0.980%, 8/2/2018                                                                                    60,300,000
             5,000,000      Eastern Michigan University Board of Regents, Tender Option Bond Trust Certificates (Series
                            2018-ZF2620) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(Morgan Stanley Bank,
                            N.A. LIQ), 0.990%, 8/2/2018                                                                          5,000,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            491/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 493 of 586
             9,300,000      Kent Hospital Finance Authority, MI (Spectrum Health), (Series 2008B-3) Weekly VRDNs (Wells
                            Fargo Bank, N.A. LIQ), 0.940%, 8/1/2018                                                               9,300,000
              740,000       Lenawee County, MI EDC (Siena Heights University), (Series 2009) Weekly VRDNs (FHLB of
                            Chicago LOC), 0.940%, 8/2/2018                                                                          740,000
             3,100,000      Michigan Job Development Authority (Andersons, Inc. (The)), (Series 1985) Weekly VRDNs (U.S.
                            Bank, N.A. LOC), 1.030%, 8/1/2018                                                                     3,100,000
              570,000       Michigan State Finance Authority Revenue, Healthcare Equipment Loan (Series D) Weekly
                            VRDNs (JPMorgan Chase Bank, N.A. LOC), 0.950%, 8/2/2018                                                 570,000
              400,000       Michigan Strategic Fund (Kroger Co.), (Series 2010) Weekly VRDNs (MUFG Bank Ltd. LOC),
                            0.980%, 8/2/2018                                                                                        400,000
             3,105,000      Michigan Strategic Fund (Washtenaw Christian Academy), (Series 2008) Weekly VRDNs (Fifth
                            Third Bank, Cincinnati LOC), 1.200%, 8/3/2018                                                         3,105,000
              910,000       St. Joseph, MI Hospital Finance Authority (Lakeland Hospitals at Niles & St. Joseph Obligated
                            Group), (Series 2002) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan
                            Chase Bank, N.A. LIQ), 1.040%, 8/2/2018                                                                 910,000
          25,225,000        St. Joseph, MI Hospital Finance Authority (Lakeland Hospitals at Niles & St. Joseph Obligated
                            Group), (Series 2003) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan
                            Chase Bank, N.A. LIQ), 1.040%, 8/2/2018                                                              25,225,000




                                                              Annual Shareholder Report
                                                                          8

  Table of Contents


          Principal
          Amount                                                                                                            Value
                           1SHORT-TERM MUNICIPALS—continued
                            Michigan—continued
        $ 34,635,000        St. Joseph, MI Hospital Finance Authority (Lakeland Hospitals at Niles & St. Joseph Obligated
                            Group), (Series 2006) Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(JPMorgan
                            Chase Bank, N.A. LIQ), 1.040%, 8/2/2018                                                         $    34,635,000
                               TOTAL                                                                                            143,285,000
                            Minnesota—0.8%
             4,735,000      Andover, MN (Presbyterian Homes of Andover, Inc.), (Series 2003) Weekly VRDNs (FNMA LOC),
                            0.930%, 8/2/2018                                                                                      4,735,000
             1,760,000      Bloomington, MN (Presbyterian Homes, Inc.), (Series 2008) Weekly VRDNs (FHLMC LOC),
                            0.930%, 8/2/2018                                                                                      1,760,000
             4,290,000      Minneapolis, MN (Symphony Place) Weekly VRDNs (FHLMC LOC), 0.970%, 8/2/2018                           4,290,000
             3,940,000      Plymouth, MN (Parkside Apartments), (Series 2003) Weekly VRDNs (FNMA LOC), 0.930%,
                            8/2/2018                                                                                              3,940,000
             9,925,000      St. Cloud, MN ISD No. 742, Solar Eclipse (Series 2017-0009), 1.09% TOBs (U.S. Bank, N.A.
                            LIQ), Optional Tender 8/30/2018                                                                       9,925,000
             2,642,000      St. Louis Park, MN (Parkshore Senior Campus, LLC), (Series 2004) Weekly VRDNs (FHLMC
                            LOC), 1.020%, 8/2/2018                                                                                2,642,000
                               TOTAL                                                                                             27,292,000
                            Mississippi—0.2%
             8,000,000      Perry County, MS (Georgia-Pacific LLC), (Series 2002) Weekly VRDNs, 1.150%, 8/2/2018                  8,000,000
                            Missouri—0.5%
             8,230,000      Buchanan County, MO Solid Waste Disposal (Lifeline Foods LLC), (Series 2009B) Weekly
                            VRDNs (Commerce Bank, N.A., Kansas City LOC), 1.000%, 8/2/2018                                        8,230,000
             4,965,000      Kansas City, MO Water Revenue, Solar Eclipse (Series 2017-0016), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/30/2018                                                                  4,965,000
             4,000,000      Missouri State HEFA (BJC Health System, MO), Tender Option Bond Trust Receipts (Series
                            2018-XF0678) Weekly VRDNs (Royal Bank of Canada LIQ), 0.970%, 8/2/2018                                4,000,000
                               TOTAL                                                                                             17,195,000
                            Multi-State—7.2%
         121,400,000        Nuveen Enhanced AMT-Free Municipal Credit Opportunities Fund, (Series 2) Weekly VRDPs
                            (JPMorgan Chase Bank, N.A. LIQ), 1.030%, 8/2/2018                                                   121,400,000
          47,100,000        Nuveen Enhanced AMT-Free Quality Municipal Income Fund, (Series 3) Weekly VRDPs (TD
                            Bank, N.A. LIQ), 0.990%, 8/2/2018                                                                    47,100,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            492/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 494 of 586
          72,000,000        Nuveen Enhanced AMT-Free Quality Municipal Income Fund, (Series 4) Weekly VRDPs
                            (Barclays Bank PLC LIQ), 1.030%, 8/2/2018                                                             72,000,000
                               TOTAL                                                                                             240,500,000




                                                             Annual Shareholder Report
                                                                         9

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            Nevada—0.8%
        $ 5,000,000         Clark County, NV, Solar Eclipse (Series 2017-0025), 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional
                            Tender 9/20/2018                                                                                 $     5,000,000
          12,500,000        Las Vegas Valley, NV Water District (Southern Nevada Water Authority), (Series 2004A), 1.59%
                            CP (Sumitomo Mitsui Banking Corp. LOC), Mandatory Tender 8/2/2018                                     12,500,000
             7,990,000      Nevada State Highway Revenue, Solar Eclipse (Series 2017-0018), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 9/6/2018                                                                    7,990,000
                               TOTAL                                                                                              25,490,000
                            New Jersey—4.0%
             5,470,030      Absecon, NJ, 2.00% BANs, 8/2/2018                                                                      5,470,134
          27,395,000        Belmar, NJ, 2.625% BANs, 2/8/2019                                                                     27,539,501
             9,948,933      Carlstadt, NJ, 2.625% BANs, 7/26/2019                                                                 10,018,502
          10,750,000        Carteret, NJ, 2.75% BANs, 2/1/2019                                                                    10,797,842
             1,433,750      Chatham Boro, NJ, 2.75% BANs, 5/24/2019                                                                1,442,296
             3,942,500      Cranbury Township, NJ, 2.75% BANs, 5/23/2019                                                           3,967,481
             6,000,000      Essex County, NJ, Clipper Tax-Exempt Certificates Trust (Series 2009-49) Weekly VRDNs (State
                            Street Bank and Trust Co. LIQ), 0.990%, 8/2/2018                                                       6,000,000
             1,962,000      Haworth Borough, NJ, 2.50% BANs, 2/22/2019                                                             1,970,661
             4,435,625      Lacey Township, NJ, 3.00% BANs, 5/24/2019                                                              4,472,639
             2,315,000      Lyndhurst Township, NJ, 2.50% BANs, 2/8/2019                                                           2,324,523
             7,665,000      New Jersey Housing & Mortgage Finance Agency, Tender Option Bond Trust Receipts (2016-
                            ZF0346) Weekly VRDNs (Bank of America N.A. LIQ), 0.980%, 8/2/2018                                      7,665,000
          11,295,000        New Jersey State Transportation Trust Fund Authority (New Jersey State), Stage Trust (Series
                            2011-28C), 1.22% TOBs (GTD by Wells Fargo Bank, N.A.)/(Wells Fargo Bank, N.A. LIQ),
                            Optional Tender 1/24/2019                                                                             11,295,000
             6,349,646      Ocean Township, NJ (Ocean County), 2.00% BANs, 11/15/2018                                              6,357,313
             2,950,000      Palmyra Borough, NJ, (2017 Series A), 2.50% BANs, 12/19/2018                                           2,958,894
             8,897,250      South River, NJ, 2.50% BANs, 12/11/2018                                                                8,927,335
             2,876,013      Tenafly, NJ, 2.75% BANs, 5/31/2019                                                                     2,893,561
             4,185,000      Tewksbury Township, NJ, 2.75% BANs, 5/28/2019                                                          4,213,663
             3,757,151      Waldwick, NJ, 2.75% BANs, 7/26/2019                                                                    3,787,944
             5,381,172      Wallington, NJ, 2.25% BANs, 8/23/2018                                                                  5,384,544
             1,715,130      Westampton, NJ, 2.75% BANs, 6/6/2019                                                                   1,725,089
             4,000,000      Willingboro Township, NJ, 2.25% BANs, 8/8/2018                                                         4,000,567
                               TOTAL                                                                                             133,212,489
                            New York—7.7%
             6,000,000      Bayport-Blue Point, NY Union Free School District, 2.25% BANs, 10/5/2018                               6,005,532




                                                             Annual Shareholder Report
                                                                         10

  Table of Contents

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             493/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 495 of 586

          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            New York—continued
        $ 18,525,000        Candor, NY CSD, 2.75% BANs, 4/3/2019                                                             $   18,641,383
             3,317,500      Guilderland, NY CSD, 2.75% BANs, 7/12/2019                                                            3,342,084
          10,000,000        MTA Transportation Revenue, Tender Option Bond Trust Receipts (Series 2018-XF0623) Weekly
                            VRDNs (Toronto Dominion Bank LIQ), 1.060%, 8/2/2018                                                  10,000,000
             6,000,000      Metropolitan Transportation Authority, NY (MTA Dedicated Tax Fund), (Subseries 2008A-1) Daily
                            VRDNs (TD Bank, N.A. LOC), 1.450%, 8/1/2018                                                           6,000,000
          11,045,000        Metropolitan Transportation Authority, NY (MTA Transportation Revenue), (Series 2005D-2) Daily
                            VRDNs (Landesbank Hessen-Thuringen LOC), 1.520%, 8/1/2018                                            11,045,000
             3,435,000      Metropolitan Transportation Authority, NY (MTA Transportation Revenue), (Series 2015E-4)
                            Weekly VRDNs (Bank of the West, San Francisco, CA LOC), 0.980%, 8/2/2018                              3,435,000
          21,190,000        Metropolitan Transportation Authority, NY (MTA Transportation Revenue), Eagles (Series 2017-
                            0004) Weekly VRDNs (Citibank NA, New York LIQ), 1.020%, 8/2/2018                                     21,190,000
             8,985,000      Metropolitan Transportation Authority, NY (MTA Transportation Revenue), Tender Option Bond
                            Trust Receipts (2016-ZF0500) Weekly VRDNs (Toronto Dominion Bank LIQ), 1.040%, 8/2/2018               8,985,000
             6,027,088      Middletown, NY, (Series A), 2.25% BANs, 8/29/2018                                                     6,031,883
          10,000,000        New York City Housing Development Corp., (2018 Series G), 1.50% TOBs, Mandatory Tender
                            2/1/2019                                                                                             10,000,000
          16,100,000        New York City, NY Municipal Water Finance Authority, (Fiscal 2015 Subseries BB-2) Daily VRDNs
                            (Mizuho Bank Ltd. LIQ), 1.500%, 8/1/2018                                                             16,100,000
          11,795,000        New York City, NY Municipal Water Finance Authority, (Series A-1) Daily VRDNs (Mizuho Bank
                            Ltd. LOC), 1.500%, 8/1/2018                                                                          11,795,000
             3,000,000      New York City, NY Municipal Water Finance Authority, Second General Resolution (Fiscal 2011
                            Series DD-1) Daily VRDNs (TD Bank, N.A. LIQ), 1.450%, 8/1/2018                                        3,000,000
             2,000,000      New York City, NY, (Fiscal 2006 Series F-3) Weekly VRDNs (Sumitomo Mitsui Banking Corp.
                            LOC), 0.920%, 8/2/2018                                                                                2,000,000
             8,840,000      New York City, NY, (Fiscal 2010 Series G Subseries G-4) Weekly VRDNs (Barclays Bank PLC
                            LIQ), 0.980%, 8/2/2018                                                                                8,840,000
             7,500,000      New York City, NY, (Fiscal 2014 Series I, Subseries I-2) Daily VRDNs (JPMorgan Chase Bank,
                            N.A. LIQ), 1.500%, 8/1/2018                                                                           7,500,000
          18,700,000        New York City, NY, (Subseries A-2) Daily VRDNs (Mizuho Bank Ltd. LOC), 1.500%, 8/1/2018              18,700,000
          11,000,000        New York City, NY, (Subseries D-4) Daily VRDNs (TD Bank, N.A. LOC), 1.450%, 8/1/2018                 11,000,000
          20,000,000        New York City, NY, RBC Muni Products (Series E-118) Daily VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 1.500%, 8/1/2018                                                    20,000,000




                                                              Annual Shareholder Report
                                                                         11

  Table of Contents


          Principal
          Amount                                                                                                             Value
                           1SHORT-TERM MUNICIPALS—continued
                            New York—continued
        $ 3,500,000         New York State Dormitory Authority (Rockefeller University), (Series 2002A-2) Weekly VRDNs
                            (JPMorgan Chase Bank, N.A. LIQ), 0.950%, 8/2/2018                                                $    3,500,000
             6,000,000      New York State HFA (600 West 42nd Street), (2009 Series A) Weekly VRDNs (FNMA LOC),
                            0.950%, 8/1/2018                                                                                      6,000,000
             9,200,000      New York State HFA (Midtown West B LLC), (Series 2009A: 505 West 37th Street Housing) Daily
                            VRDNs (Landesbank Hessen-Thuringen LOC), 1.540%, 8/1/2018                                             9,200,000
             5,476,209      North Syracuse, NY CSD, 2.25% BANs, 8/10/2018                                                         5,477,650
             2,302,807      Springville-Griffith Institute, NY CSD, 2.25% BANs, 8/24/2018                                         2,304,316
          13,300,000        Triborough Bridge & Tunnel Authority, NY, General Revenue Bonds (Series 2002F) Daily VRDNs
                            (Landesbank Hessen-Thuringen LOC), 1.540%, 8/1/2018                                                  13,300,000
             5,458,779      Union, NY, 2.75% BANs, 2/28/2019                                                                      5,482,848

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            494/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 496 of 586
             2,500,000      Waverly, NY CSD, 2.25% BANs, 8/31/2018                                                                   2,501,966
             3,630,000      Webster, NY, 2.75% BANs, 7/9/2019                                                                        3,658,342
             2,200,000      Webutuck, NY CSD, 2.25% BANs, 8/25/2018                                                                  2,201,428
                               TOTAL                                                                                               257,237,432
                            North Carolina—1.4%
             6,100,000      Charlotte-Mecklenburg Hospital Authority, NC (Atrium Health (previously Carolinas HealthCare)
                            System), (Series 2007B) Daily VRDNs (JPMorgan Chase Bank, N.A. LIQ), 1.530%, 8/1/2018                    6,100,000
          10,165,000        Charlotte-Mecklenburg Hospital Authority, NC (Atrium Health (previously Carolinas HealthCare)
                            System), Stage Trust (Series 2011-72C), 1.22% TOBs (GTD by Wells Fargo Bank, N.A.)/(Wells
                            Fargo Bank, N.A. LIQ), Optional Tender 1/15/2019                                                        10,165,000
             4,810,000      Greensboro, NC Enterprise System, Solar Eclipse (Series 2017-0045), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/23/2018                                                                     4,810,000
             9,245,000      Greensboro, NC, (Series A), 3.00% BANs, 10/18/2018                                                       9,273,334
             5,605,000      Mecklenburg County, NC, Solar Eclipse (Series 2017-0052), 1.09% TOBs (U.S. Bank, N.A. LIQ),
                            Optional Tender 9/13/2018                                                                                5,605,000
          11,015,000        North Carolina State Capital Improvement (North Carolina State), Stage Trust (Series 2011-
                            136C), 1.22% TOBs (Wells Fargo Bank, N.A. LIQ), Optional Tender 1/24/2019                               11,015,000
                               TOTAL                                                                                                46,968,334
                            North Dakota—0.3%
             9,124,000      Grand Forks County, ND (J. R. Simplot Co.), (Series 2010) Weekly VRDNs (Cooperatieve
                            Rabobank UA LOC), 1.030%, 8/1/2018                                                                       9,124,000
                            Ohio—3.5%
          10,000,000        Akron, OH, 3.00% BANs, 12/12/2018                                                                       10,051,998
             7,250,000      Avon, OH Water System, 2.375% BANs, 1/31/2019                                                            7,272,319




                                                              Annual Shareholder Report
                                                                         12

  Table of Contents


          Principal
          Amount                                                                                                               Value
                           1SHORT-TERM MUNICIPALS—continued
                            Ohio—continued
        $ 10,000,000        Cleveland, OH Water (Cleveland, OH Department of Public Utilities), RBC Municipal Products
                            Floater Certificates (Series E-119) Weekly VRDNs (Royal Bank of Canada LIQ)/(Royal Bank of
                            Canada LOC), 0.970%, 8/2/2018                                                                      $    10,000,000
             2,120,000      Cuyahoga County, OH Hospital Authority (The Sisters of Charity of St. Augustine Health System,
                            Inc.), (Series 2000) Weekly VRDNs (PNC Bank, N.A. LOC), 0.990%, 8/2/2018                                 2,120,000
             9,265,000      Delaware, OH, 3.00% BANs, 4/10/2019                                                                      9,337,224
             4,000,000      Euclid, OH City School District, (RBC Muni Product G-39) Weekly VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                                        4,000,000
              520,000       Franklin County, OH Hospital Facility Authority (U.S. Health Corp. of Columbus), Series A Weekly
                            VRDNs (Northern Trust Co., Chicago, IL LOC), 0.930%, 8/2/2018                                              520,000
          17,000,000        Lucas County, OH (ProMedica Healthcare Obligated Group), Golden Blue (Series 2018-002)
                            VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                 17,000,000
          23,640,000        Middletown, OH (Premier Health Partners Obligated Group), Golden Blue (Series 2017-003)
                            VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                 23,640,000
          15,410,000        Ohio State Higher Educational Facility Commission (University Hospitals Health System, Inc.),
                            Golden Blue (Series 2017-006) VRENs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC),
                            1.120%, 8/2/2018                                                                                        15,410,000
             5,000,000      Ohio University, (RBC Muni Products Series G-27), 1.14% TOBs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), Optional Tender 12/3/2018                                               5,000,000
             1,895,000      Parma Heights, OH, 3.00% BANs (GTD by Ohio State), 7/17/2019                                             1,913,698
             8,643,000      Tipp City, OH, (Series A), 2.125% BANs, 2/13/2019                                                        8,662,360
             3,750,000      Wooster, OH (West View Manor), Health Care Facilities Revenue Bonds (Series 2003) Weekly
                            VRDNs (Fifth Third Bank, Cincinnati LOC), 1.070%, 8/2/2018                                               3,750,000
                               TOTAL                                                                                               118,677,599

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               495/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 497 of 586
                            Oklahoma—0.4%
          14,000,000        Oklahoma Development Finance Authority (INTEGRIS Obligated Group), (Series 2015 B)
                            VRENs, 1.290%, 8/2/2018                                                                               14,000,000
                            Oregon—0.4%
          12,125,000        Clackamas County, OR School District No. 7J (Lake Oswego), Solar Eclipse (2017-0053), 1.09%
                            TOBs (U.S. Bank, N.A. LIQ), Optional Tender 9/27/2018                                                 12,125,000
                            Pennsylvania—9.4%
             2,400,000      Allegheny County, PA HDA (Dialysis Clinic, Inc.), (Series 1997) Weekly VRDNs (Fifth Third Bank,
                            Cincinnati LOC), 1.080%, 8/2/2018                                                                      2,400,000
             5,370,000      Allegheny County, PA HDA (UPMC Health System), (Series E-110) Daily VRDNs (Royal Bank of
                            Canada LIQ)/(Royal Bank of Canada LOC), 1.500%, 8/1/2018                                               5,370,000



                                                             Annual Shareholder Report
                                                                         13

  Table of Contents


          Principal
          Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Pennsylvania—continued
        $ 46,380,000        Allegheny County, PA HDA (UPMC Health System), (Series E-111) Daily VRDNs (Royal Bank of
                            Canada and Royal Bank of Canada LOCs), 1.500%, 8/1/2018                                           $   46,380,000
             7,000,000      Allegheny County, PA HDA (UPMC Health System), PUTTERs (Series 5011) Daily VRDNs
                            (JPMorgan Chase Bank, N.A. LIQ)/(JPMorgan Chase Bank, N.A. LOC), 1.540%, 8/1/2018                      7,000,000
             1,500,000      Allegheny County, PA Sanitation Authority, Tender Option Bond Trust Certificates (2016-XM0278)
                            Weekly VRDNs (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 0.970%, 8/2/2018                         1,500,000
             4,490,000      Berks County, PA IDA (Tower Health), Tender Option Bond Trust Certificates (Series 2018-
                            XL0061) Weekly VRDNs (GTD by Citibank NA, New York)/(Citibank NA, New York LIQ), 1.000%,
                            8/2/2018                                                                                               4,490,000
          10,000,000        Berks County, PA Municipal Authority (Tower Health), Golden Blue (Series 2018-001) VRENs
                            (Barclays Bank PLC LIQ)/(Barclays Bank PLC LOC), 1.120%, 8/2/2018                                     10,000,000
             2,715,000      Bucks County, PA IDA (Grand View Hospital), (Series A of 2008) Weekly VRDNs (TD Bank, N.A.
                            LOC), 0.930%, 8/2/2018                                                                                 2,715,000
          12,475,000        Butler County, PA General Authority (Hampton Township School District, PA), (Series 2007)
                            Weekly VRDNs (Assured Guaranty Municipal Corp. INS)/(PNC Bank, N.A. LIQ), 1.000%,
                            8/2/2018                                                                                              12,475,000
             8,050,000      Butler County, PA General Authority (Iroquois School District), (Series 2011) Weekly VRDNs
                            (Assured Guaranty Municipal Corp. INS)/(PNC Bank, N.A. LIQ), 1.000%, 8/2/2018                          8,050,000
             1,500,000      Butler County, PA Hospital Authority (Concordia Lutheran Obligated Group), (Series A of 2012)
                            Weekly VRDNs (BMO Harris Bank, N.A. LOC), 0.930%, 8/2/2018                                             1,500,000
             6,455,000      Commonwealth of Pennsylvania, (Series 2018-XG0180) Weekly VRDNs (Bank of America N.A.
                            LIQ), 1.010%, 8/2/2018                                                                                 6,455,000
             1,000,000      Commonwealth of Pennsylvania, (Series 2018-ZM0650) Weekly VRDNs (Bank of America N.A.
                            LIQ), 1.010%, 8/2/2018                                                                                 1,000,000
          48,440,000        Emmaus, PA General Authority, (Series 1996) Weekly VRDNs (Assured Guaranty Municipal
                            Corp. INS)/(Wells Fargo Bank, N.A. LIQ), 0.990%, 8/1/2018                                             48,440,000
             7,080,000      Franklin County, PA IDA (Chambersburg Hospital), Stage Trust (Series 2010-01C), 1.22% TOBs
                            (GTD by Wells Fargo Bank, N.A.)/(Wells Fargo Bank, N.A. LIQ), Optional Tender 1/24/2019                7,080,000
             2,790,000      Geisinger Authority, PA Health System (Geisinger Health System), (Series 2013A) Daily VRDNs
                            (Wells Fargo Bank, N.A. LIQ), 1.420%, 8/1/2018                                                         2,790,000
             4,795,000      Geisinger Authority, PA Health System (Geisinger Health System), Stage Trust (Series 2011-
                            69C), 1.22% TOBs (Wells Fargo Bank, N.A. LIQ), Optional Tender 1/24/2019                               4,795,000
             2,100,000      Haverford Twp, PA School District, (Series 2009) Weekly VRDNs (TD Bank, N.A. LOC), 0.950%,
                            8/2/2018                                                                                               2,100,000
             1,925,000      Lancaster County, PA Hospital Authority (Masonic Villages) Daily VRDNs (JPMorgan Chase
                            Bank, N.A. LOC), 1.460%, 8/1/2018                                                                      1,925,000




                                                             Annual Shareholder Report
                                                                         14



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             496/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 498 of 586
  Table of Contents


          Principal
          Amount                                                                                                                Value
                           1SHORT-TERM MUNICIPALS—continued
                            Pennsylvania—continued
        $ 1,200,000         Lancaster, PA IDA (Willow Valley Retirement Communities), (Series A of 2009) Weekly VRDNs
                            (PNC Bank, N.A. LOC), 1.000%, 8/2/2018                                                              $     1,200,000
             2,400,000      Lower Merion, PA School District, (Series B of 2009) Weekly VRDNs (U.S. Bank, N.A. LOC),
                            0.960%, 8/2/2018                                                                                          2,400,000
             2,120,000      Pennsylvania HFA (Foxwood Manor Apartments), (Series 2008-O) Weekly VRDNs (GTD by
                            FHLMC), 0.960%, 8/2/2018                                                                                  2,120,000
             3,000,000      Philadelphia, PA Hospitals & Higher Education Facilities Authority (Children's Hospital of
                            Philadelphia), (Series 2002-A) Daily VRDNs (Wells Fargo Bank, N.A. LIQ), 1.530%, 8/1/2018                 3,000,000
         121,685,000        Pittsburgh & Allegheny County, PA Sports & Exhibition Authority, (Series A of 2007) Weekly
                            VRDNs (Assured Guaranty Municipal Corp. INS)/(PNC Bank, N.A. LIQ), 1.050%, 8/2/2018                     121,685,000
             9,500,000      State Public School Building Authority, PA (Philadelphia, PA School District), Tender Option Bond
                            Trust Certificates (2016-XG0085) Weekly VRDNs (Assured Guaranty Municipal Corp.
                            INS)/(Credit Suisse AG LIQ), 1.060%, 8/2/2018                                                             9,500,000
                               TOTAL                                                                                                316,370,000
                            Rhode Island—0.2%
             5,400,000      Rhode Island State Health and Educational Building Corp. (Rhode Island School of Design),
                            (Series 2008) Weekly VRDNs (U.S. Bank, N.A. LOC), 1.020%, 8/1/2018                                        5,400,000
                            South Carolina—0.1%
             4,005,000      South Carolina Jobs-EDA (Brashier Charter, LLC), (Series 2008) Weekly VRDNs (SunTrust Bank
                            LOC), 1.010%, 8/1/2018                                                                                    4,005,000
                            Tennessee—0.6%
          21,175,000        Sevier County, TN Public Building Authority (Sevier County, TN), Local Government Public
                            Improvement Bonds (Series VII-B-1) Weekly VRDNs (Bank of America N.A. LOC), 0.970%,
                            8/1/2018                                                                                                 21,175,000
                            Texas—13.3%
             8,575,000      Austin, TX Electric Utility System, Solar Eclipse (Series 2017-0008), 1.09% TOBs (U.S. Bank,
                            N.A. LIQ), Optional Tender 8/16/2018                                                                      8,575,000
              700,000       Bexar County, TX Housing Finance Corp. (Summit Hills Apartments), (Series 2005A) Weekly
                            VRDNs (FHLMC LOC), 1.030%, 8/2/2018                                                                         700,000
             3,745,000      Denton, TX ISD, (Series 2018-XF0648) Weekly VRDNs (GTD by Texas PSFG Program)/(Toronto
                            Dominion Bank LIQ), 0.970%, 8/2/2018                                                                      3,745,000
          17,000,000        Harris County, TX Cultural Education Facilities Finance Corp. (Memorial Hermann Health
                            System), Floating Rate Certificates (Series 2018-010) VRENs (Barclays Bank PLC LIQ)/(Barclays
                            Bank PLC LOC), 1.120%, 8/2/2018                                                                          17,000,000
          15,910,000        Harris County, TX Cultural Education Facilities Finance Corp. (Memorial Hermann Health
                            System), PUTTERs (Series 5018) Daily VRDNs (JPMorgan Chase Bank, N.A. LIQ)/(JPMorgan
                            Chase Bank, N.A. LOC), 1.540%, 8/1/2018                                                                  15,910,000




                                                              Annual Shareholder Report
                                                                          15

  Table of Contents


          Principal
          Amount                                                                                                                Value
                           1SHORT-TERM MUNICIPALS—continued
                            Texas—continued
        $ 24,450,000        Harris County, TX Education Facilities Finance Corp. (Methodist Hospital, Harris County, TX),
                            (Series 2008C-1) Daily VRDNs, 1.540%, 8/1/2018                                                      $    24,450,000
             3,900,000      Harris County, TX Education Facilities Finance Corp. (Methodist Hospital, Harris County, TX),
                            (Series 2008C-2) Daily VRDNs, 1.540%, 8/1/2018                                                            3,900,000
          56,350,000        Harris County, TX HFDC (Methodist Hospital, Harris County, TX), (Subseries 2008A-1) Daily
                            VRDNs, 1.540%, 8/1/2018                                                                                  56,350,000
          14,465,000        Harris County, TX HFDC (Methodist Hospital, Harris County, TX), (Subseries 2008A-2) Daily
                            VRDNs, 1.540%, 8/1/2018                                                                                  14,465,000


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                497/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 499 of 586
             4,665,000      Hays, TX Consolidated ISD, Solar Eclipse (Series 2017-0050), 1.09% TOBs (GTD by Texas
                            PSFG Program)/(U.S. Bank, N.A. LIQ), Optional Tender 10/11/2018                                           4,665,000
             3,500,000      Houston, TX, RBC Muni Products (Series 2018 G-21) Weekly VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                                         3,500,000
            10,025,000      Katy, TX ISD, Tender Option Bond Trust Receipts (2018-XG0163) Weekly VRDNs (GTD by Texas
                            PSFG Program)/(Bank of America N.A. LIQ), 0.980%, 8/2/2018                                               10,025,000
            25,000,000      Port of Port Arthur Navigation District of Jefferson County, TX (TOTAL Petrochemicals USA, Inc.),
                            (Series 2010) Weekly VRDNs (GTD by Total S.A.), 1.000%, 8/1/2018                                         25,000,000
            21,000,000      Port of Port Arthur Navigation District of Jefferson County, TX (TOTAL Petrochemicals USA, Inc.),
                            Exempt Facilities Revenue Bonds (Series 2009) Weekly VRDNs (GTD by Total S.A.), 1.000%,
                            8/1/2018                                                                                                 21,000,000
            55,000,000      San Antonio, TX Electric & Gas System, (2012 Series B), 1.28% CP (State Street Bank and Trust
                            Co. and Wells Fargo Bank, N.A. LIQs), Mandatory Tender 9/12/2018                                         55,000,000
            13,000,000      San Antonio, TX Electric & Gas System, (2012 Series C), 1.25% CP, Mandatory Tender
                            9/24/2018                                                                                                13,000,000
             4,000,000      South Texas CCD, (RBC Muni Products G-35) Weekly VRDNs (Royal Bank of Canada
                            LIQ)/(Royal Bank of Canada LOC), 0.970%, 8/2/2018                                                         4,000,000
         157,115,000        Texas State, 4.00% TRANs, 8/30/2018                                                                     157,428,694
             7,500,000      Texas State, Veterans Bonds (Series 2016) Weekly VRDNs (Landesbank Hessen-Thuringen
                            LIQ), 0.950%, 8/1/2018                                                                                    7,500,000
                               TOTAL                                                                                                446,213,694
                            Utah—3.7%
         122,321,000        Riverton, UT Hospital Revenue Authority (IHC Health Services, Inc.), Stage Trust (Series 2012-
                            33C) Weekly VRDNs (GTD by Wells Fargo Bank, N.A.)/(Wells Fargo Bank, N.A. LIQ), 0.990%,
                            8/2/2018                                                                                                122,321,000
                            Virginia—3.1%
            16,000,000      Albemarle County, VA Economic Development Authority (Sentara Health Systems Obligation
                            Group), (Series 2018A) Weekly VRDNs (TD Bank, N.A. LIQ), 0.920%, 8/1/2018                                16,000,000




                                                              Annual Shareholder Report
                                                                          16

  Table of Contents


            Principal
            Amount                                                                                                              Value
                           1SHORT-TERM MUNICIPALS—continued
                            Virginia—continued
        $     740,000       Fairfax County, VA EDA (Mount Vernon Ladies' Association of the Union), (Series 2007) Weekly
                            VRDNs (SunTrust Bank LOC), 1.010%, 8/1/2018                                                         $       740,000
              200,000       Fairfax County, VA IDA (Inova Health System), (Series 2016C) Weekly VRDNs, 0.950%, 8/2/2018                 200,000
            10,000,000      Fairfax County, VA IDA (Inova Health System), (Series 2018C) Weekly VRDNs, 1.250%, 8/2/2018              10,000,000
             1,000,000      Hampton Roads, VA Transportation Accountability Commission, (Series 2018-ZF2619) Weekly
                            VRDNs (Wells Fargo Bank, N.A. LIQ), 0.970%, 8/2/2018                                                      1,000,000
             1,830,000      Loudoun County, VA IDA (Howard Hughes Medical Institute) Weekly VRDNs, 0.920%, 8/1/2018                   1,830,000
              500,000       Loudoun County, VA IDA (Howard Hughes Medical Institute), (Series 2003A) Weekly VRDNs,
                            0.900%, 8/1/2018                                                                                            500,000
             1,500,000      Loudoun County, VA IDA (Howard Hughes Medical Institute), (Series 2003C) Weekly VRDNs,
                            0.920%, 8/1/2018                                                                                          1,500,000
             2,300,000      Loudoun County, VA IDA (Howard Hughes Medical Institute), (Series 2009B) Weekly VRDNs,
                            0.920%, 8/1/2018                                                                                          2,300,000
             3,000,000      Norfolk, VA, (Series 2007) Weekly VRDNs (Royal Bank of Canada LIQ), 0.950%, 8/1/2018                      3,000,000
            63,870,000      Suffolk, VA EDA (Sentara Health Systems Obligation Group), Eagles (Series 2017-0005) Weekly
                            VRDNs (Citibank NA, New York LIQ), 0.980%, 8/2/2018                                                      63,870,000
             1,300,000      Virginia Small Business Financing Authority (Sentara Health Systems Obligation Group), Tender
                            Option Bond Trust Receipts (2016-ZF0360) Weekly VRDNs (JPMorgan Chase Bank, N.A. LIQ),
                            0.970%, 8/2/2018                                                                                          1,300,000
                               TOTAL                                                                                                102,240,000
                            Washington—0.1%
             4,000,000      Seattle, WA, Solar Eclipse, 1.09% TOBs (U.S. Bank, N.A. LIQ), Optional Tender 10/11/2018                  4,000,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                498/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 500 of 586
                                West Virginia—0.3%
             9,065,000          West Virginia State Hospital Finance Authority (Cabell Huntington Hospital), (Series 2008A)
                                Weekly VRDNs (Branch Banking & Trust Co. LOC), 0.970%, 8/2/2018                                                       9,065,000
                                Wisconsin—2.4%
             5,000,000          Milwaukee County, WI Metropolitan Sewer District, Solar Eclipse 2017-0036, 1.09% TOBs (U.S.
                                Bank, N.A. LIQ), Optional Tender 9/13/2018                                                                            5,000,000
          49,385,000            Wisconsin Health & Educational Facilities Authority (Aurora Health Care, Inc.), (Series 2010C),
                                1.23% CP (Bank of America N.A. LOC), Mandatory Tender 8/3/2018                                                       49,385,000
             2,495,000          Wisconsin State HEFA (Wisconsin Lutheran Child & Family Services, Inc.), (Series 2008) Weekly
                                VRDNs (BMO Harris Bank, N.A. LOC), 1.090%, 8/2/2018                                                                   2,495,000




                                                                    Annual Shareholder Report
                                                                                 17

  Table of Contents


          Principal
          Amount                                                                                                                                  Value
                               1SHORT-TERM MUNICIPALS—continued
                                Wisconsin—continued
        $ 23,900,000            Wisconsin State, Clippers (Series 2009-36), 1.12% TOBs (State Street Bank and Trust Co. LIQ),
                                Optional Tender 9/6/2018                                                                                         $   23,900,000
                                   TOTAL                                                                                                             80,780,000
                                   TOTAL INVESTMENT IN SECURITIES—99.7%
                                   (AT AMORTIZED COST)2                                                                                           3,341,881,881
                                   OTHER ASSETS AND LIABILITIES - NET—0.3%3                                                                           9,982,888
                                   TOTAL NET ASSETS—100%                                                                                        $3,351,864,769
  At July 31, 2018, the Fund held no securities that are subject to the federal alternative minimum tax (AMT) (unaudited).
  1      Current rate and current maturity or next reset date shown for floating rate notes and variable rate notes/demand instruments. Certain variable rate
         securities are not based on a published reference rate and spread but are determined by the issuer or agent and are based on current market
         conditions. These securities do not indicate a reference rate and spread in their description above.
  2      Also represents cost for federal tax purposes.
  3      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.

  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets, as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.




                                                                    Annual Shareholder Report
                                                                                 18

  Table of Contents


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  499/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 501 of 586
  The following acronyms are used throughout this portfolio:
  BANs            —Bond Anticipation Notes
  CCD             —Community College District
  CDA             —Community Development Authority
  CP              —Commercial Paper
  CSD             —Central School District
  EDA             —Economic Development Authority
  EDC             —Economic Development Commission
  FHLB            —Federal Home Loan Bank
  FHLMC           —Federal Home Loan Mortgage Corporation
  FNMA            —Federal National Mortgage Association
  GTD             —Guaranteed
  HDA             —Hospital Development Authority
  HEFA            —Health and Education Facilities Authority
  HFA             —Housing Finance Authority
  HFDC            —Health Facility Development Corporation
  IDA             —Industrial Development Authority
  IDB             —Industrial Development Bond
  IFA             —Industrial Finance Authority
  INS             —Insured
  ISD             —Independent School District
  LIQ(s)          —Liquidity Agreement(s)
  LOC             —Letter of Credit
  MFH             —Multi-Family Housing
  PCR             —Pollution Control Revenue
  PCRB(s)         —Pollution Control Revenue Bond(s)
  PSFG            —Permanent School Fund Guarantee
  PUTTERs         —Puttable Tax-Exempt Receipts
  TOBs            —Tender Option Bonds
  TRANs           —Tax and Revenue Anticipation Notes
  USD             —Unified School District
  UT              —Unlimited Tax
  VRDNs           —Variable Rate Demand Notes
  VRDPs           —Variable Rate Demand Preferreds
  VRENs           —Variable Rate Extendible Notes

  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            19

  Table of Contents


  Financial Highlights – Wealth Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                 2018           2017      2016            2015    2014

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                   500/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 502 of 586
  Net Asset Value, Beginning of Period                                     $1.00                 $1.00          $1.00               $1.00               $1.00
  Income From Investment Operations:
  Net investment income                                                    0.010                 0.006          0.0001              0.0001            0.0001
  Net realized gain                                                       0.0001                 0.002          0.0001              0.0001            0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                     0.010                 0.008          0.0001              0.0001            0.0001
  Less Distributions:
  Distributions from net investment income                                (0.010)            (0.006)          (0.000)1           (0.000)1           (0.000)1
  Distributions from net realized gain                                  (0.000)1             (0.002)          (0.000)1           (0.000)1           (0.000)1
      TOTAL DISTRIBUTIONS                                                 (0.010)            (0.008)          (0.000)1           (0.000)1           (0.000)1
  Net Asset Value, End of Period                                           $1.00                 $1.00          $1.00               $1.00               $1.00
  Total Return2                                                           1.03%                  0.77%          0.11%               0.02%               0.01%
  Ratios to Average Net Assets:
  Net expenses                                                            0.21%                  0.21%         0.13%3            0.08%3              0.10%3
  Net investment income                                                   1.03%                  0.57%          0.08%               0.01%               0.01%
  Expense waiver/reimbursement4                                           0.09%                  0.09%          0.17%               0.21%               0.19%
  Supplemental Data:
  Net assets, end of period (000 omitted)                            $3,054,475          $2,270,120         $4,088,135        $5,295,667         $5,272,724


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios were 0.13%, 0.08% and 0.10% for the
         years ended July 31, 2016, 2015 and 2014, respectively, after taking into account these expense reductions.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                20

  Table of Contents


  Financial Highlights – Service Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                        2018            2017            2016             2015                2014
  Net Asset Value, Beginning of Period                                          $1.00              $1.00        $1.00               $1.00               $1.00
  Income From Investment Operations:
  Net investment income                                                         0.008              0.003        0.0001              0.0001            0.0001
  Net realized gain                                                            0.0001              0.002        0.0001              0.0001            0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                          0.008              0.005        0.0001              0.0001            0.0001
  Less Distributions:
  Distributions from net investment income                                     (0.008)            (0.003)     (0.000)1           (0.000)1           (0.000)1
  Distributions from net realized gain                                        (0.000)1            (0.002)     (0.000)1           (0.000)1           (0.000)1
      TOTAL DISTRIBUTIONS                                                      (0.008)            (0.005)     (0.000)1           (0.000)1           (0.000)1

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              501/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 503 of 586
  Net Asset Value, End of Period                                              $1.00           $1.00             $1.00              $1.00               $1.00
  Total Return2                                                               0.78%           0.52%            0.03%               0.02%              0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                0.46%           0.46%           0.20%3             0.08%3              0.10%3
  Net investment income                                                       0.75%           0.31%            0.01%               0.01%              0.01%
  Expense waiver/reimbursement4                                               0.09%           0.09%            0.34%               0.46%              0.44%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                  $297,390        $228,340         $584,889          $1,179,326         $1,241,451


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios were 0.20%, 0.08% and 0.10% for the
         years ended July 31, 2016, 2015 and 2014, respectively, after taking into account these expense reductions.
  4      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              21

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in securities, at amortized cost and fair value                                                                                 $3,341,881,881
  Cash                                                                                                                                              291,952
  Income receivable                                                                                                                              12,280,805
  Receivable for investments sold                                                                                                                 7,008,889
  Receivable for shares sold                                                                                                                      6,248,065
      TOTAL ASSETS                                                                                                                            3,367,711,592
  Liabilities:
  Payable for investments purchased                                                                                           $8,110,216
  Payable for shares redeemed                                                                                                   6,838,738
  Income distribution payable                                                                                                    696,010
  Payable for investment adviser fee (Note 5)                                                                                      10,661
  Payable for administrative fee (Note 5)                                                                                           7,362
  Payable for other service fees (Notes 2 and 5)                                                                                   18,354
  Accrued expenses (Note 5)                                                                                                      165,482
      TOTAL LIABILITIES                                                                                                                          15,846,823
  Net assets for 3,351,846,942 shares outstanding                                                                                            $3,351,864,769

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                            502/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 504 of 586
  Net Assets Consist of:
  Paid-in capital                                                                                                              $3,351,827,459
  Accumulated net realized gain                                                                                                        32,463
  Undistributed net investment income                                                                                                    4,847
     TOTAL NET ASSETS                                                                                                          $3,351,864,769
  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Wealth Shares:
  $3,054,475,229 ÷ 3,054,458,972 shares outstanding, no par value, unlimited shares authorized                                           $1.00
  Service Shares:
  $297,389,540 ÷ 297,387,970 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                22

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                         $36,594,610
  Expenses:
  Investment adviser fee (Note 5)                                                                                  $ 5,873,679
  Administrative fee (Note 5)                                                                                          2,351,320
  Custodian fees                                                                                                        100,549
  Transfer agent fee                                                                                                     24,113
  Directors'/Trustees' fees (Note 5)                                                                                     21,522
  Auditing fees                                                                                                          24,625
  Legal fees                                                                                                             54,426
  Portfolio accounting fees                                                                                             216,474
  Other service fees (Notes 2 and 5)                                                                                    528,337
  Share registration costs                                                                                              110,744
  Printing and postage                                                                                                   26,432
  Miscellaneous (Note 5)                                                                                                 51,454
     TOTAL EXPENSES                                                                                                    9,383,675
  Waiver of investment adviser fee (Note 5)                                                                        (2,544,068)
  Net expenses                                                                                                                       6,839,607
  Net investment income                                                                                                             29,755,003
  Net realized gain on investments                                                                                                     36,537
  Change in net assets resulting from operations                                                                                   $29,791,540
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              503/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 505 of 586
                                                                  Annual Shareholder Report
                                                                              23

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                                     2018                   2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                                 $    29,755,003    $    12,726,632
  Net realized gain                                                                                                              36,537          3,853,047
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                          29,791,540         16,579,679
  Distributions to Shareholders:
  Distributions from net investment income
  Wealth Shares                                                                                                             (28,158,996)       (11,861,618)
  Service Shares                                                                                                             (1,590,490)         (865,777)
  Distributions from net realized gain
  Wealth Shares                                                                                                               (396,767)         (3,281,396)
  Service Shares                                                                                                                (30,127)         (635,725)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                                      (30,176,380)       (16,644,516)
  Share Transactions:
  Proceeds from sale of shares                                                                                           6,647,032,248       6,157,263,471
  Net asset value of shares issued to shareholders in payment of distributions declared                                      20,886,548          6,863,622
  Cost of shares redeemed                                                                                              (5,814,129,823)     (8,338,625,903)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                                 853,788,973    (2,174,498,810)
  Change in net assets                                                                                                      853,404,133    (2,174,563,647)
  Net Assets:
  Beginning of period                                                                                                    2,498,460,636       4,673,024,283
  End of period (including undistributed (distributions in excess of) net investment income of $4,847 and
  $(670), respectively)                                                                                                $ 3,351,864,769     $ 2,498,460,636
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              24

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Tax-Free
  Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           504/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 506 of 586
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers two classes of shares: Wealth Shares and Service Shares. All shares of the Fund have equal rights with respect to voting, except on class-specific
  matters. The investment objective of the Fund is to provide dividend income exempt from federal regular income tax consistent with stability of principal.
  Interest income from the Fund's investments normally will not be subject to the AMT for individuals, and may be subject to state and local taxes.
        The Fund operates as a retail money market fund. As a retail money market fund, the Fund: (1) will generally continue to use amortized cost to value
  its portfolio securities and transact at a stable $1.00 net asset value (NAV); (2) has adopted policies and procedures reasonably designed to limit
  investments in the Fund to accounts beneficially owned by natural persons as required for a retail money market fund by Rule 2a-7 under the Act; and (3)
  has adopted policies and procedures to impose liquidity fees on redemptions and/or temporary redemption gates in the event that the Fund's weekly
  liquid assets were to fall below a designated threshold, if the Fund's Board of Trustees (the “Trustees”) determine such liquidity fees or redemption gates
  are in the best interests of the Fund.
          On June 30, 2017, the Fund's Advisor Share class became effective with the Securities and Exchange Commission (SEC), but is not yet offered for
  sale.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
         The Trustees have ultimate responsibility for determining the fair value of investments. The Trustees have appointed a valuation committee
  (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and certain of the Adviser's
  affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-based value. The
  Trustees have also authorized


                                                                     Annual Shareholder Report
                                                                                 25

  Table of Contents


  the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of the current value of certain investments for
  purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee employs various methods for reviewing
  third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies, procedures and valuation methods (including key
  inputs and assumptions), and review of price challenges by the Adviser based on recent market activity. In the event that market quotations and price
  evaluations are not available for an investment, the Valuation Committee determines the fair value of the investment in accordance with procedures
  adopted by the Trustees. The Trustees periodically review and approve the fair valuations made by the Valuation Committee and any changes made to
  the procedures.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waiver of $2,544,068 is disclosed in
  Note 5.
        Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due
  to differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Wealth Shares and Service Shares to unaffiliated
  financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to shareholders and maintaining shareholder
  accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees. For the year
  ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                             Other Service
                                                                                                                                             Fees Incurred
  Service Shares                                                                                                                                $528,337
  For the year ended July 31, 2018, the Fund's Wealth Shares did not incur other service fees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  505/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 507 of 586
                                                                   Annual Shareholder Report
                                                                                26

  Table of Contents


  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Restricted Securities
  The Fund may purchase securities which are considered restricted. Restricted securities are securities that either: (a) cannot be offered for public sale
  without first being registered, or being able to take advantage of an exemption from registration, under the Securities Act of 1933; or (b) are subject to
  contractual restrictions on public sales. In some cases, when a security cannot be offered for public sale without first being registered, the issuer of the
  restricted security has agreed to register such securities for resale, at the issuer's expense, either upon demand by the Fund or in connection with
  another registered offering of the securities. Many such restricted securities may be resold in the secondary market in transactions exempt from
  registration. Restricted securities may be determined to be liquid under criteria established by the Trustees. The Fund will not incur any registration costs
  upon such resales. The Fund's restricted securities are valued at amortized cost in accordance with Rule 2a-7 under the Act.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                  2018                                             2017
  Wealth Shares:                                                       Shares                    Amount                  Shares                   Amount
  Shares sold                                                       6,128,610,442            $ 6,128,610,442          5,437,905,704           $ 5,437,905,704
  Shares issued to shareholders in payment of distributions
  declared                                                             20,104,840                20,104,840               6,148,127                6,148,127
  Shares redeemed                                                  (5,364,010,734)            (5,364,010,734)        (7,262,025,338)           (7,262,025,338)
     NET CHANGE RESULTING FROM WEALTH SHARE
     TRANSACTIONS                                                     784,704,548             $ 784,704,548          (1,817,971,507)          $(1,817,971,507)




                                                                   Annual Shareholder Report
                                                                                27

  Table of Contents

  Year Ended July 31                                                                 2018                                             2017
  Service Shares:                                                      Shares                  Amount                  Shares                    Amount
  Shares sold                                                       518,421,806              $ 518,421,806           719,357,767              $ 719,357,767
  Shares issued to shareholders in payment of distributions
  declared                                                              781,708                   781,708                715,495                    715,495
  Shares redeemed                                                  (450,119,089)             (450,119,089)        (1,076,600,565)             (1,076,600,565)
     NET CHANGE RESULTING FROM SERVICE SHARE
     TRANSACTIONS                                                     69,084,425             $ 69,084,425           (356,527,303)            $ (356,527,303)
     NET CHANGE RESULTING FROM TOTAL FUND
     SHARE TRANSACTIONS                                             853,788,973              $ 853,788,973        (2,174,498,810)            $(2,174,498,810)

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 506/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 508 of 586
                                                                                                                            2018                 2017
  Tax-exempt income                                                                                                    $29,708,020            $12,726,830
  Ordinary income1                                                                                                     $    337,443           $ 1,588,216
  Long-term capital gains                                                                                              $    130,917           $ 2,329,470
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.
  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed tax-exempt income                                                                                                                       $ 4,847
  Undistributed ordinary income2                                                                                                                      $30,600
  Undistributed long-term capital gains                                                                                                                 $ 1,863
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018,
  the Adviser voluntarily waived $2,544,068 of its fee.




                                                                     Annual Shareholder Report
                                                                                 28

  Table of Contents


  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                        Average Daily Net Assets
  Administrative Fee                                                                    of the Investment Complex

  0.100%                                                                                on assets up to $50 billion
  0.075%                                                                                on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex

  0.150%                                                                              on the first $5 billion
  0.125%                                                                              on the next $5 billion
  0.100%                                                                              on the next $10 billion
  0.075%                                                                              on assets in excess of $20 billion

  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $4,700 of the other service fees disclosed in Note 2.

  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Wealth Shares and Service Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.21% and

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               507/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 509 of 586
  0.46% (the “Fee Limit”), respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next
  effective Prospectus. While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the
  Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the
  Trustees.




                                                                    Annual Shareholder Report
                                                                                 29

  Table of Contents


  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in purchase and sale transactions with funds that have a common investment adviser (or
  affiliated investment advisers), common Directors/Trustees and/or common Officers. These purchase and sale transactions complied with Rule 17a-7
  under the Act and amounted to $1,894,750,000 and $1,260,910,000, respectively.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the SEC, the Fund, along with other funds advised by subsidiaries of Federated Investors, Inc., may
  participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow from other participating
  affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not utilized.

  7. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $130,917.
     For the year ended July 31, 2018, 99.9% of the distributions from net investment income is exempt from federal income tax, other than the federal
  AMT.




                                                                    Annual Shareholder Report
                                                                                 30

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED TAX-FREE
  OBLIGATIONS FUND:

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  508/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 510 of 586
  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated Tax-Free
  Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related statement of operations
  for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended, and the related
  notes (collectively, the “financial statements”) and the financial highlights for each of the years in the five year period then ended. In
  our opinion, the financial statements and financial highlights present fairly, in all material respects, the financial position of the Fund as
  of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two year
  period then ended, and the financial highlights for each of the years in the five year period then ended, in conformity with U.S.
  generally accepted accounting principles.
  Basis for Opinion
  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (“PCAOB”) and are required to be independent with respect to the Fund
  in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.




                                                              Annual Shareholder Report
                                                                         31

  Table of Contents



  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and financial
  highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                509/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 511 of 586
                                                            Annual Shareholder Report
                                                                       32

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       33

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Wealth Shares                                                                $1,000               $1,005.80                 $1.04
  Service Shares                                                               $1,000               $1,004.50                 $2.29
  Hypothetical (assuming a 5% return
  before expenses):
  Wealth Shares                                                                $1,000               $1,023.80                 $1.05
  Service Shares                                                               $1,000               $1,022.50                 $2.31



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            510/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 512 of 586
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Wealth Shares               0.21%
        Service Shares              0.46%




                                                                   Annual Shareholder Report
                                                                               34

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                        Principal Occupation(s) for Past Five Years,
  Date Service Began                               Other Directorships Held and Previous Position(s)




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               511/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 513 of 586
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               35

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               512/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 514 of 586
                                                                 Annual Shareholder Report
                                                                             36

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




                                                                 Annual Shareholder Report
                                                                             37

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                             Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                     Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: None.
  Began serving: August 2006
                                                Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                                and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                                and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                                Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                                Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                                Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                                Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                                Software (investment order management software); and Director, Midway Pacific (lumber).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                513/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 515 of 586
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).




                                                              Annual Shareholder Report
                                                                          38

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         514/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 516 of 586
                                                             Annual Shareholder Report
                                                                         39

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years
  Date Service Began                         and Previous Position(s)
  Stephen Van Meter                          Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                   Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND               Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                      licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                             Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                             Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                             and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                             Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham was named Chief Investment Officer of Federated's
  Birth Date: September 15, 1959             money market products in 2004. She joined Federated in 1981 and has been a Senior Portfolio Manager
  CHIEF INVESTMENT OFFICER                   since 1997 and an Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has
  Officer since: May 2004                    received the Chartered Financial Analyst designation and holds an M.S.B.A. in Finance from Robert
                                             Morris College.
  Mary Jo Ochson                             Principal Occupations: Mary Jo Ochson has been the Fund's Portfolio Manager since December 1989.
  Birth Date: September 12, 1953             Ms. Ochson was named Chief Investment Officer of Federated's tax-exempt fixed-income products in
  CHIEF INVESTMENT OFFICER                   2004 and Chief Investment Officer of Federated's Tax-Free Money Markets in 2010. She joined Federated
  Officer since: May 2004                    in 1982 and has been a Senior Portfolio Manager and a Senior Vice President of the Fund's Adviser since
  Portfolio Manager since: December 1989     1996. Ms. Ochson has received the Chartered Financial Analyst designation and holds an M.B.A. in
                                             Finance from the University of Pittsburgh.




                                                             Annual Shareholder Report
                                                                         40

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED TAX-FREE OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      515/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 517 of 586
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        41

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        42

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               516/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 518 of 586
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       43

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was below the
  median of the relevant Peer Group and the Board was satisfied that the overall expense structure of the Fund remained competitive.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to respond to rulemaking initiatives of the SEC. The Fund's ability to deliver

                                                            Annual Shareholder Report

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             517/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 519 of 586
                                                                       44

  Table of Contents


  competitive performance when compared to its Peer Group was also deemed to be relevant by the Board as a useful indicator of how
  the Adviser is executing the Fund's investment program. The Adviser's ability to execute this program was one of the Board's
  considerations in reaching a conclusion that the nature, extent, and quality of the Adviser's investment management services warrant
  the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.


                                                            Annual Shareholder Report
                                                                       45

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            518/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 520 of 586
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable




                                                             Annual Shareholder Report
                                                                        46

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        47

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                519/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 521 of 586
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




                                                            Annual Shareholder Report
                                                                       48

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. The Fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell
  shares if the Fund's liquidity falls below required minimums because of market conditions or other factors. An investment in the Fund
  is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund's sponsor has
  no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support
  to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          520/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 522 of 586


  Federated Tax-Free Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 60934N401
  CUSIP 60934N880
  Q450528 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                     July 31, 2018

  Share Class | Ticker                      Automated | TOAXX                Institutional | TOIXX             Service | TOSXX
                                            Capital | TOCXX                  Trust | TOTXX



  Federated Treasury Obligations Fund
  A Portfolio of Money Market Obligations Trust




                                Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                       521/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 523 of 586
  Portfolio of Investments Summary Tables                                                                                                               1
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                  8
  Statement of Assets and Liabilities                                                                                                                  13
  Statement of Operations                                                                                                                              15
  Statement of Changes in Net Assets                                                                                                                   16
  Notes to Financial Statements                                                                                                                        17
  Report of Independent Registered Public Accounting Firm                                                                                              25
  Shareholder Expense Example                                                                                                                          27
  Board of Trustees and Trust Officers                                                                                                                 29
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                35
  Voting Proxies on Fund Portfolio Securities                                                                                                          42
  Quarterly Portfolio Schedule                                                                                                                         42

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                   Percentage of
  Security Type                                                                                                   Total Net Assets
  Repurchase Agreements                                                                                                  63.3%
  U.S. Treasury Securities                                                                                               37.9%
  Other Assets and Liabilities—Net2                                                                                      (1.2)%
      TOTAL                                                                                                            100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                               77.8%
  8-30 Days                                                                                                               3.5%
  31-90 Days                                                                                                              8.5%
  91-180 Days                                                                                                             9.9%
  181 Days or more                                                                                                        1.5%
  Other Assets and Liabilities—Net2                                                                                      (1.2)%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of the types of securities in which the Fund invests.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           522/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 524 of 586
                                                                Annual Shareholder Report
                                                                           1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Principal
          Amount                                                                                                                      Value
                           REPURCHASE AGREEMENTS—63.3%
      $    85,000,000      Repurchase agreement 1.91%, dated 7/31/2018 under which BNP Paribas S.A. will repurchase
                           securities provided as collateral for $85,004,510 on 8/1/2018. The securities provided as collateral
                           at the end of the period held with BNY Mellon as tri-party agent, were U.S. Treasury securities
                           with various maturities to 2/15/2048 and the market value of those underlying securities was
                           $86,704,678.                                                                                           $      85,000,000
       2,000,000,000       Interest in $5,500,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which BNP
                           Paribas S.A. will repurchase securities provided as collateral for $5,500,294,861 on 8/1/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Treasury securities with various maturities to 7/15/2023 and the market value of those
                           underlying securities was $5,607,127,031.                                                                  2,000,000,000
          690,000,000      Interest in $715,000,000 joint repurchase agreement 1.94%, dated 7/30/2018 under which BNP
                           Paribas S.A. will repurchase securities provided as collateral for $716,194,447 on 8/30/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Treasury securities with various maturities to 2/15/2048 and the market value of those
                           underlying securities was $729,378,698.                                                                     690,000,000
          285,000,000      Interest in $300,000,000 joint repurchase agreement 1.99%, dated 5/29/2018 under which BNP
                           Paribas S.A. will repurchase securities provided as collateral for $301,011,583 on 9/11/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Treasury securities with various maturities to 11/15/2046 and the market value of those
                           underlying securities was $306,017,042.                                                                     285,000,000
          95,000,000       Interest in $100,000,000 joint repurchase agreement 2.00%, dated 5/29/2018 under which BNP
                           Paribas S.A. will repurchase securities provided as collateral for $100,338,889 on 9/11/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Treasury securities with various maturities to 11/15/2046 and the market value of those
                           underlying securities was $102,005,727.                                                                       95,000,000
       1,795,000,000       Interest in $3,925,000,000 joint repurchase agreement 1.91%, dated 7/31/2018 under which
                           Barclays Bank PLC will repurchase securities provided as collateral for $3,925,208,243 on
                           8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Treasury securities with various maturities to 5/15/2046 and the market
                           value of those underlying securities was $4,003,712,451.                                                   1,795,000,000
          50,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which Barclays Capital, Inc. will
                           repurchase securities provided as collateral for $50,002,653 on 8/1/2018. The securities provided
                           as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Treasury
                           securities maturing on 11/15/2047 and the market value of those underlying securities was
                           $51,002,769.                                                                                                  50,000,000




                                                               Annual Shareholder Report
                                                                           2

  Table of Contents


          Principal
          Amount                                                                                                                      Value
                           REPURCHASE AGREEMENTS—continued
      $ 500,000,000        Repurchase agreement 1.91%, dated 7/31/2018 under which Bank of Nova Scotia will repurchase
                           securities provided as collateral for $500,026,528 on 8/1/2018. The securities provided as
                           collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Treasury
                           securities with various maturities to 5/15/2048 and the market value of those underlying securities
                           was $510,027,079.                                                                                      $    500,000,000
       1,500,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which Credit Agricole CIB New York will
                           repurchase securities provided as collateral for $1,500,079,583 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 3/31/2020 and the market value of those underlying
                           securities was $1,530,081,213.                                                                             1,500,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    523/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 525 of 586
         250,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which Citibank, N.A. will repurchase
                           securities provided as collateral for $250,013,264 on 8/1/2018. The securities provided as
                           collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S. Treasury
                           securities with various maturities to 2/15/2048 and the market value of those underlying securities
                           was $255,013,530.                                                                                           250,000,000
         450,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which Citigroup Global Markets, Inc. will
                           repurchase securities provided as collateral for $450,023,875 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 2/15/2045 and the market value of those underlying
                           securities was $459,024,405.                                                                                450,000,000
         500,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which CIBC World Markets Corp. will
                           repurchase securities provided as collateral for $500,026,528 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with JPMorgan Chase as tri-party agent, were
                           U.S. Treasury securities with various maturities to 11/15/2026 and the market value of those
                           underlying securities was $508,257,136.                                                                     500,000,000
         475,000,000       Interest in $500,000,000 joint repurchase agreement 1.90%, dated 7/26/2018 under which
                           Citigroup Global Markets, Inc. will repurchase securities provided as collateral for $500,184,722
                           on 8/2/2018. The securities provided as collateral at the end of the period held with BNY Mellon
                           as tri-party agent, were U.S. Treasury securities with various maturities to 8/31/2024 and the
                           market value of those underlying securities was $510,161,512.                                               475,000,000
         500,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which Credit Suisse Securities (USA) LLC
                           will repurchase securities provided as collateral for $500,026,528 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 11/15/2044 and the market value of those underlying
                           securities was $510,027,714.                                                                                500,000,000




                                                               Annual Shareholder Report
                                                                           3

  Table of Contents


         Principal
         Amount                                                                                                                       Value
                           REPURCHASE AGREEMENTS—continued
      $ 175,000,000        Interest in $750,000,000 joint repurchase agreement 1.94%, dated 7/19/2018 under which Credit
                           Agricole CIB New York will repurchase securities provided as collateral for $751,293,333 on
                           8/20/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Treasury securities with various maturities to 9/30/2022 and the market
                           value of those underlying securities was $765,536,036.                                                 $    175,000,000
         575,000,000       Interest in $600,000,000 joint repurchase agreement 1.94%, dated 7/25/2018 under which Credit
                           Agricole CIB New York will repurchase securities provided as collateral for $600,970,000 on
                           8/24/2018. The security provided as collateral at the end of the period held with
                           BNY Mellon as tri-party agent, was a U.S. Treasury security maturing on 3/31/2020 and the
                           market value of those underlying securities was $612,230,940.                                               575,000,000
       1,000,000,000       Repurchase agreement 1.92%, dated 7/31/2018 under which Fixed Income Clearing Corp. will
                           repurchase securities provided as collateral for $1,000,053,333 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with State Street Bank and Trust Co. tri-party
                           agent, were U.S. Treasury securities with various maturities to 5/31/2023 and the market value of
                           those underlying securities was $1,020,000,052.                                                            1,000,000,000
       2,000,000,000       Interest in $4,000,000,000 joint repurchase agreement 1.91%, dated 7/31/2018 under which Fixed
                           Income Clearing Corp. will repurchase securities provided as collateral for $4,000,212,222 on
                           8/1/2018. The securities provided as collateral at the end of the period held with State Street Bank
                           and Trust Co. tri-party agent, were U.S. Treasury securities with various maturities to 11/15/2047
                           and the market value of those underlying securities was $4,080,005,791.                                    2,000,000,000
       1,500,000,000       Interest in $3,500,000,000 joint repurchase agreement 1.91%, dated 7/31/2018 under which ING
                           Financial Markets LLC will repurchase securities provided as collateral for $3,500,185,694 on
                           8/1/2018. The securities provided as collateral at the end of the period held with JPMorgan Chase
                           as tri-party agent, were U.S. Treasury securities with various maturities to 11/15/2043 and the
                           market value of those underlying securities was $3,558,398,019.                                            1,500,000,000
          96,613,000       Repurchase agreement 1.91%, dated 7/31/2018 under which J.P. Morgan Securities LLC will
                           repurchase securities provided as collateral for $96,618,126 on 8/1/2018. The securities provided
                           as collateral at the end of the period held with JPMorgan Chase as tri-party agent, were U.S.
                           Treasury securities with various maturities to 11/15/2043 and the market value of those underlying
                           securities was $98,545,671.                                                                                   96,613,000



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                    524/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 526 of 586
         225,000,750       Repurchase agreement 1.91%, dated 7/31/2018 under which Metropolitan Life Insurance Co. will
                           repurchase securities provided as collateral for $225,012,688 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with State Street Bank and Trust Co. as tri-
                           party agent, were U.S. Treasury securities with various maturities to 5/31/2019 and the market
                           value of those underlying securities was $229,075,271.                                                     225,000,750




                                                               Annual Shareholder Report
                                                                            4

  Table of Contents


         Principal
         Amount                                                                                                                      Value
                           REPURCHASE AGREEMENTS—continued
      $ 400,000,000        Repurchase agreement 1.91%, dated 7/31/2018 under which Merrill Lynch, Pierce, Fenner and
                           Smith will repurchase securities provided as collateral for $400,021,222 on 8/1/2018. The
                           securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                           were U.S. Treasury securities with various maturities to 2/15/2025 and the market value of those
                           underlying securities was $408,021,742.                                                               $    400,000,000
         500,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which Mizuho Securities USA, Inc. will
                           repurchase securities provided as collateral for $500,026,528 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 11/15/2027 and the market value of those underlying
                           securities was $510,027,142.                                                                               500,000,000
       1,000,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which NatWest Markets Securities, Inc.
                           will repurchase securities provided as collateral for $1,000,053,056 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 11/15/2047 and the market value of those underlying
                           securities was $1,020,000,010.                                                                            1,000,000,000
       1,500,000,000       Repurchase agreement 1.91%, dated 7/31/2018 under which National Australia Bank Ltd. will
                           repurchase securities provided as collateral for $1,500,079,583 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 11/15/2025 and the market value of those underlying
                           securities was $1,519,079,155.                                                                            1,500,000,000
         465,000,000       Interest in $470,000,000 joint repurchase agreement 2.01%, dated 7/19/2018 under which Natixis
                           Financial Products LLC will repurchase securities provided as collateral for $472,361,750 on
                           10/17/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Treasury securities with various maturities to 5/15/2048 and the market
                           value of those underlying securities was $479,747,966.                                                     465,000,000
         475,000,000       Interest in $500,000,000 joint repurchase agreement 2.01%, dated 7/23/2018 under which Natixis
                           Financial Products LLC will repurchase securities provided as collateral for $502,400,833 on
                           10/17/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                           tri-party agent, were U.S. Treasury securities with various maturities to 2/15/2048 and the market
                           value of those underlying securities was $510,256,276.                                                     475,000,000
         211,356,000       Repurchase agreement 1.94%, dated 7/31/2018 under which Prudential Legacy Insurance Co. of
                           NJ will repurchase securities provided as collateral for $211,367,390 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 11/15/2026 and the market value of those underlying
                           securities was $215,348,965.                                                                                211,356,000




                                                               Annual Shareholder Report
                                                                            5

  Table of Contents


         Principal
         Amount                                                                                                                      Value
                           REPURCHASE AGREEMENTS—continued
      $ 710,985,000        Repurchase agreement 1.94%, dated 7/31/2018 under which Prudential Insurance Co. of America
                           will repurchase securities provided as collateral for $711,023,314 on 8/1/2018. The securities
                           provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                           Treasury securities with various maturities to 11/15/2047 and the market value of those underlying
                           securities was $721,422,789.                                                                          $    710,985,000

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                   525/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 527 of 586
         200,000,000        Interest in $500,000,000 joint repurchase agreement 1.96%, dated 7/27/2018 under which
                            Societe Generale, New York will repurchase securities provided as collateral for $500,871,111 on
                            8/28/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                            tri-party agent, were U.S. Treasury securities with various maturities to 2/15/2048 and the market
                            value of those underlying securities was $510,138,860.                                                    200,000,000
         200,000,000        Repurchase agreement 1.91%, dated 7/31/2018 under which
                            TD Securities (USA), LLC will repurchase securities provided as collateral for $200,010,611 on
                            8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                            tri-party agent, were U.S. Treasury securities with various maturities to 1/31/2023 and the market
                            value of those underlying securities was $204,010,861.                                                    200,000,000
         650,000,000        Repurchase agreement 1.91%, dated 7/31/2018 under which Wells Fargo Securities LLC will
                            repurchase securities provided as collateral for $650,034,486 on 8/1/2018. The securities
                            provided as collateral at the end of the period held with BNY Mellon as tri-party agent, were U.S.
                            Treasury securities with various maturities to 2/15/2045 and the market value of those underlying
                            securities was $663,035,176.                                                                              650,000,000
                              TOTAL REPURCHASE AGREEMENTS                                                                        21,058,954,750
                            U.S. TREASURIES—37.9%
         473,350,000       1United States Treasury Bills, 1.815%—1.875%, 8/16/2018                                                    472,986,196
         300,000,000       1United States Treasury Bills, 1.820%—1.830%, 8/30/2018                                                    299,559,683
         100,000,000       1United States Treasury Bills, 1.845%, 9/13/2018                                                             99,779,625
         288,000,000       1United States Treasury Bills, 1.890%, 9/27/2018                                                           287,138,160
         432,000,000       1United States Treasury Bills, 1.890%—1.925%, 10/4/2018                                                    430,536,533
         574,700,000       1United States Treasury Bills, 1.900%—1.930%, 9/20/2018                                                    573,175,514
         385,000,000       1United States Treasury Bills, 1.945%, 10/18/2018                                                          383,377,545
         578,000,000       1United States Treasury Bills, 2.030%—2.035%, 11/15/2018                                                   574,538,128
         285,000,000       1United States Treasury Bills, 2.075%, 11/23/2018                                                          283,127,313
         530,000,000       1United States Treasury Bills, 2.075%, 12/6/2018                                                           526,120,326
         825,000,000       1United States Treasury Bills, 2.075%, 12/20/2018                                                          818,295,156
         385,000,000       1United States Treasury Bills, 2.085%, 12/27/2018                                                          381,699,908
         337,000,000       1United States Treasury Bills, 2.130%, 1/24/2019                                                           333,490,707
         385,000,000       1United States Treasury Bills, 2.133%, 1/17/2019                                                           381,145,802
         385,000,000       1United States Treasury Bills, 2.160%, 1/31/2019                                                           380,795,800




                                                                Annual Shareholder Report
                                                                            6

  Table of Contents


         Principal
         Amount                                                                                                                      Value
                            U.S. TREASURIES—continued
      $ 814,500,000        2United States Treasury Floating Rate Notes, 2.010%
                            (91-day T-Bill +0.000%), 8/7/2018                                                                    $    814,435,321
       1,265,000,000       2United States Treasury Floating Rate Notes, 2.043%
                            (91-day T-Bill +0.033%), 8/7/2018                                                                        1,265,132,888
         465,100,000       2United States Treasury Floating Rate Notes, 2.053%
                            (91-day T-Bill +0.043%), 8/7/2018                                                                         465,096,853
       1,235,500,000       2United States Treasury Floating Rate Notes, 2.058%
                            (91-day T-Bill +0.048%), 8/7/2018                                                                        1,235,883,875
         330,000,000       2United States Treasury Floating Rate Notes, 2.080%
                            (91-day T-Bill +0.070%), 8/7/2018                                                                         330,001,868
         622,000,000       2United States Treasury Floating Rate Notes, 2.150%
                            (91-day T-Bill +0.140%), 8/7/2018                                                                         622,079,629
         282,500,000       2United States Treasury Floating Rate Notes, 2.180%
                            (91-day T-Bill +0.170%), 8/7/2018                                                                         282,495,875
         707,000,000        United States Treasury Notes, 0.750%—1.500%, 8/31/2018                                                    706,676,368
         337,000,000        United States Treasury Notes, 0.875%, 10/15/2018                                                          336,484,196
         189,500,000        United States Treasury Notes, 1.000%, 8/15/2018                                                           189,480,286

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                   526/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 528 of 586
         142,000,000            United States Treasury Notes, 1.500%, 5/31/2019                                                                    141,075,840
                                   TOTAL U.S. TREASURIES                                                                                        12,614,609,395
                                   TOTAL INVESTMENT IN SECURITIES—101.2%
                                   (AT AMORTIZED COST)3                                                                                         33,673,564,145
                                   OTHER ASSETS AND LIABILITIES - NET—(1.2)%4                                                                     (409,860,032)
                                   TOTAL NET ASSETS—100%                                                                                        $33,263,704,113


  1      Discount rate at time of purchase.
  2      Floating/variable note with current rate and current maturity or next reset date shown.
  3      Also represents cost for federal tax purposes.
  4      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.
  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).
  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.
  In valuing the Fund's assets as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.
  See Notes which are an integral part of the Financial Statements


                                                                       Annual Shareholder Report
                                                                                    7

  Table of Contents


  Financial Highlights – Automated Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                               Year Ended July 31,                                  Period
                                                                                                                                                    Ended
                                                                           2018                2017                 2016            2015          7/31/20141
  Net Asset Value, Beginning of Period                                            $1.00               $1.00                $1.00       $1.00               $1.00
  Income From Investment Operations:
  Net investment income                                                           0.010               0.002             0.0002        0.0002              0.0002
  Net realized gain                                                             0.0002              0.0002              0.0002        0.0002              0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                            0.010               0.002             0.0002        0.0002              0.0002
  Less Distributions:
  Distributions from net investment income                                      (0.010)             (0.002)           (0.000)2       (0.000)2           (0.000)2
  Distributions from net realized gain                                         (0.000)2            (0.000)2           (0.000)2       (0.000)2           (0.000)2
  TOTAL DISTRIBUTIONS                                                           (0.010)             (0.002)           (0.000)2       (0.000)2           (0.000)2
  Net Asset Value, End of Period                                                  $1.00               $1.00                $1.00       $1.00               $1.00
  Total Return3                                                                  1.03%               0.17%              0.01%          0.01%             0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                   0.42%               0.46%              0.28%          0.07%             0.06%5
  Net investment income                                                          1.02%               0.16%              0.01%          0.01%             0.03%5
  Expense waiver/reimbursement6                                                  0.10%               0.15%              0.36%          0.56%             0.62%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                  $2,059,409          $1,435,990           $2,196,515     $1,762,114        $1,259,398


  1      Reflects operations for the period from June 12, 2014 (date of initial investment) to July 31, 2014.
  2      Represents less than $0.001.
  3      Based on net asset value. Total returns for periods of less than one year are not annualized.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 527/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 529 of 586
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                 8

  Table of Contents


  Financial Highlights – Institutional Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                            2018                  2017              2016            2015            2014
  Net Asset Value, Beginning of Period                                  $1.00                $1.00             $1.00           $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                 0.013                0.004             0.001           0.0001          0.0001
  Net realized gain (loss)                                            (0.000)1               0.0001            0.0001          0.0001          0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                  0.013                0.004             0.001           0.0001          0.0001
  Less Distributions:
  Distributions from net investment income                             (0.013)             (0.004)           (0.001)       (0.000)1        (0.000)1
  Distributions from net realized gain                                (0.000)1            (0.000)1          (0.000)1       (0.000)1        (0.000)1
  TOTAL DISTRIBUTIONS                                                  (0.013)             (0.004)           (0.001)       (0.000)1        (0.000)1
  Net Asset Value, End of Period                                        $1.00                $1.00             $1.00           $1.00           $1.00
  Total Return2                                                        1.25%                 0.44%             0.11%           0.01%           0.01%
  Ratios to Average Net Assets:
  Net expenses                                                         0.19%                 0.20%             0.18%           0.07%           0.06%
  Net investment income                                                1.24%                 0.43%             0.11%           0.01%           0.01%
  Expense waiver/reimbursement3                                        0.10%                 0.08%             0.11%           0.21%           0.22%
  Supplemental Data:
  Net assets, end of period (000 omitted)                       $25,992,845           $24,203,284       $23,141,953     $22,161,341     $17,466,664


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     528/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 530 of 586
                                                                  Annual Shareholder Report
                                                                               9

  Table of Contents


  Financial Highlights – Service Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                    2018                   2017                   2016               2015             2014
  Net Asset Value, Beginning of Period                                         $1.00                  $1.00                  $1.00              $1.00            $1.00
  Income From Investment Operations:
  Net investment income                                                        0.010                  0.002              0.0001              0.0001           0.0001
  Net realized gain                                                         0.0001                0.0001                 0.0001              0.0001           0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                         0.010                  0.002              0.0001              0.0001           0.0001
  Less Distributions:
  Distributions from net investment income                                  (0.010)               (0.002)               (0.000)1           (0.000)1         (0.000)1
  Distributions from net realized gain                                     (0.000)1              (0.000)1               (0.000)1           (0.000)1         (0.000)1
      TOTAL DISTRIBUTIONS                                                   (0.010)               (0.002)               (0.000)1           (0.000)1         (0.000)1
  Net Asset Value, End of Period                                               $1.00                  $1.00                  $1.00              $1.00            $1.00
  Total Return2                                                              1.00%                0.21%                  0.01%               0.01%            0.01%
  Ratios to Average Net Assets:
  Net expenses                                                               0.44%                0.43%                  0.27%               0.07%            0.06%
  Net investment income                                                      0.96%                0.22%                  0.01%               0.01%            0.01%
  Expense waiver/reimbursement3                                              0.10%                0.10%                  0.27%               0.46%            0.47%
  Supplemental Data:
  Net assets, end of period (000 omitted)                               $3,584,885         $5,208,323             $3,864,431             $3,749,474       $4,053,950


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                               10

  Table of Contents


  Financial Highlights – Capital Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                            2018                   2017                  2016           2015           2014
  Net Asset Value, Beginning of Period                                                 $1.00                  $1.00              $1.00            $1.00          $1.00

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                       529/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 531 of 586
  Income From Investment Operations:
  Net investment income                                                              0.012             0.003            0.0001     0.0001      0.0001
  Net realized gain (loss)                                                         (0.000)1           0.0001            0.0001     0.0001      0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                               0.012             0.003            0.0001     0.0001      0.0001
  Less Distributions:
  Distributions from net investment income                                          (0.012)          (0.003)        (0.000)1      (0.000)1    (0.000)1
  Distributions from net realized gain                                             (0.000)1         (0.000)1        (0.000)1      (0.000)1    (0.000)1
      TOTAL DISTRIBUTIONS                                                           (0.012)          (0.003)        (0.000)1      (0.000)1    (0.000)1
  Net Asset Value, End of Period                                                     $1.00             $1.00             $1.00      $1.00       $1.00
  Total Return2                                                                     1.15%             0.34%             0.05%      0.01%       0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                      0.29%             0.30%             0.24%      0.07%       0.06%
  Net investment income                                                             1.12%             0.35%             0.05%      0.01%       0.01%
  Expense waiver/reimbursement3                                                     0.10%             0.08%             0.15%      0.31%       0.32%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                      $1,114,276        $1,857,588        $802,172      $798,750    $581,661

  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              11

  Table of Contents


  Financial Highlights – Trust Shares
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                               2018           2017            2016           2015        2014
  Net Asset Value, Beginning of Period                                                 $1.00           $1.00             $1.00      $1.00       $1.00
  Income From Investment Operations:
  Net investment income                                                                0.008           0.001            0.0001     0.0001      0.0001
  Net realized gain (loss)                                                           (0.000)1       (0.000)1            0.0001     0.0001      0.0001
      TOTAL FROM INVESTMENT OPERATIONS                                                 0.008           0.001            0.0001     0.0001      0.0001
  Less Distributions:
  Distributions from net investment income                                            (0.008)        (0.001)        (0.000)1      (0.000)1    (0.000)1
  Distributions from net realized gain                                               (0.000)1       (0.000)1        (0.000)1      (0.000)1    (0.000)1
      TOTAL DISTRIBUTIONS                                                             (0.008)        (0.001)        (0.000)1      (0.000)1    (0.000)1

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      530/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 532 of 586
  Net Asset Value, End of Period                                                       $1.00           $1.00            $1.00           $1.00         $1.00
  Total Return2                                                                       0.75%           0.08%             0.01%           0.01%         0.01%
  Ratios to Average Net Assets:
  Net expenses                                                                        0.69%           0.57%             0.27%           0.07%         0.06%
  Net investment income                                                               0.77%           0.09%             0.01%           0.01%         0.01%
  Expense waiver/reimbursement3                                                       0.10%           0.22%             0.51%           0.71%         0.72%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                          $512,289        $909,570        $642,129          $630,384      $436,361


  1      Represents less than $0.001.
  2      Based on net asset value.
  3      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              12

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in repurchase agreements                                                                                   $21,058,954,750
  Investment in securities                                                                                               12,614,609,395
  Investment in securities, at amortized cost and fair value                                                                                 $33,673,564,145
  Cash                                                                                                                                              821,050
  Income receivable                                                                                                                                8,430,668
  Receivable for shares sold                                                                                                                       7,967,661
      TOTAL ASSETS                                                                                                                            33,690,783,524
  Liabilities:
  Payable for investments purchased                                                                                         380,795,800
  Payable for shares redeemed                                                                                                   13,711,583
  Income distribution payable                                                                                                   30,013,185
  Payable for investment adviser fee (Note 5)                                                                                      82,464
  Payable for administrative fees (Note 5)                                                                                         72,987
  Payable for distribution services fee (Note 5)                                                                                  107,350
  Payable for other service fees (Notes 2 and 5)                                                                                 1,178,084


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                            531/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808       Doc 6-2 Filed 12/13/18 Page 533 of 586
  Accrued expenses (Note 5)                                                                                    1,117,958
     TOTAL LIABILITIES                                                                                                         427,079,411
  Net assets for 33,263,407,137 shares outstanding                                                                         $33,263,704,113
  Net Assets Consist of:
  Paid-in capital                                                                                                          $33,263,568,239
  Accumulated net realized gain                                                                                                    69,400
  Undistributed net investment income                                                                                              66,474
     TOTAL NET ASSETS                                                                                                      $33,263,704,113




                                                                     Annual Shareholder Report
                                                                                13

  Table of Contents


  Statement of Assets and Liabilities – continued

  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Automated Shares:
  $2,059,409,257 ÷ 2,059,390,881 shares outstanding, no par value, unlimited shares authorized                                      $1.00
  Institutional Shares:
  $25,992,845,403 ÷ 25,992,613,371 shares outstanding, no par value, unlimited shares authorized                                    $1.00
  Service Shares:
  $3,584,884,645 ÷ 3,584,852,594 shares outstanding, no par value, unlimited shares authorized                                      $1.00
  Capital Shares:
  $1,114,276,088 ÷ 1,114,266,135 shares outstanding, no par value, unlimited shares authorized                                      $1.00
  Trust Shares:
  $512,288,720 ÷ 512,284,156 shares outstanding, no par value, unlimited shares authorized                                          $1.00
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          532/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 534 of 586
                                                                 Annual Shareholder Report
                                                                            14

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                       $503,893,017
  Expenses:
  Investment adviser fee (Note 5)                                                                               $ 70,522,931
  Administrative fee (Note 5)                                                                                     28,225,564
  Custodian fees                                                                                                   1,589,447
  Transfer agent fee (Note 2)                                                                                      1,633,056
  Directors'/Trustees' fees (Note 5)                                                                                   311,401
  Auditing fees                                                                                                         24,260
  Legal fees                                                                                                             9,905
  Portfolio accounting fees                                                                                            240,321
  Distribution services fee (Note 5)                                                                               1,082,888
  Other service fees (Notes 2 and 5)                                                                              14,971,459
  Share registration costs                                                                                             375,235
  Printing and postage                                                                                                 271,514
  Miscellaneous (Note 5)                                                                                               233,739
     TOTAL EXPENSES                                                                                              119,491,720
  Waiver:
  Waiver of investment adviser fee (Note 5)                                                                      (34,270,241)
  Net expenses                                                                                                                     85,221,479
  Net investment income                                                                                                           418,671,538
  Net realized gain                                                                                                                  154,973
  Change in net assets resulting from operations                                                                                 $418,826,511
  See Notes which are an integral part of the Financial Statements




                                                                 Annual Shareholder Report
                                                                            15

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                     2018                     2017
  Increase (Decrease) in Net Assets

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               533/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 535 of 586
  Operations:
  Net investment income                                                                                               $     418,671,538      $     123,808,203
  Net realized gain                                                                                                             154,973                294,233
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                                         418,826,511            124,102,436
  Distributions to Shareholders:
  Distributions from net investment income
  Automated Shares                                                                                                          (14,571,103)            (2,323,147)
  Institutional Shares                                                                                                     (341,018,110)          (104,544,369)
  Service Shares                                                                                                            (38,987,463)            (9,898,548)
  Capital Shares                                                                                                            (20,713,785)            (6,372,706)
  Trust Shares                                                                                                               (3,316,785)              (693,330)
  Distributions from net realized gain
  Automated Shares                                                                                                               (7,140)               (26,193)
  Institutional Shares                                                                                                         (133,077)              (375,123)
  Service Shares                                                                                                                (24,613)               (67,831)
  Capital Shares                                                                                                                 (9,399)               (21,381)
  Trust Shares                                                                                                                   (3,036)               (10,882)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                                     (418,784,511)          (124,333,510)
  Share Transactions:
  Proceeds from sale of shares                                                                                         247,443,302,219        181,466,656,551
  Net asset value of shares issued to shareholders in payment of distributions declared                                     158,129,256             47,646,707
  Cost of shares redeemed                                                                                            (247,952,525,142)      (178,546,516,362)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                                (351,093,667)          2,967,786,896
  Change in net assets                                                                                                     (351,051,667)          2,967,555,822
  Net Assets:
  Beginning of period                                                                                                     33,614,755,780         30,647,199,958
  End of period (including undistributed net investment income of $66,474 and $2,182, respectively)                   $ 33,263,704,113      $ 33,614,755,780
  See Notes which are an integral part of the Financial Statements




                                                                   Annual Shareholder Report
                                                                               16

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Treasury
  Obligations Fund (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers five classes of shares: Automated Shares, Institutional Shares, Service Shares, Capital Shares and Trust Shares. All shares of the Fund have
  equal rights with respect to voting, except on class-specific matters. The investment objective of the Fund is to provide current income consistent with
  stability of principal.
       The Fund operates as a government money market fund. As a government money market fund, the Fund: (1) invests at least 99.5% of its total
  assets in: (i) cash; (ii) securities issued or guaranteed by the United States or certain U.S. government agencies or instrumentalities; and/or (iii)
  repurchase agreements that are collateralized fully; (2) generally continues to use amortized cost to value its portfolio securities and transact at a stable
  $1.00 net asset value (NAV); and (3) has elected not to be subject to the liquidity fees and gates requirement at this time as permitted by Rule 2a-7 under
  the Act.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               534/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 536 of 586
  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
       The Fund's Board of Trustees (the “Trustees”) have ultimate responsibility for determining the fair value of investments. The Trustees have appointed
  a valuation committee (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and
  certain of the Adviser's affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-
  based value. The Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of
  the current value of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee
  employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies,
  procedures and valuation methods (including key inputs and assumptions), and review of price challenges by


                                                                    Annual Shareholder Report
                                                                               17

  Table of Contents


  the Adviser based on recent market activity. In the event that market quotations and price evaluations are not available for an investment, the Valuation
  Committee determines the fair value of the investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and
  approve the fair valuations made by the Valuation Committee and any changes made to the procedures.

  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Adviser and its affiliates. The Fund will participate on a pro rata basis with the
  other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds from any
  repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Amortization/accretion of premium and discount is included in investment income. Interest income and expenses are accrued daily.
  Distributions to shareholders are recorded on the ex-dividend date. Distributions of net investment income are declared daily and paid monthly.
  Investment income, realized




                                                                   Annual Shareholder Report
                                                                               18

  Table of Contents


  gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets except that select classes will
  bear certain expenses unique to those classes. The detail of the total fund expense waiver of $34,270,241 is disclosed in Note 5. For the year ended July
  31, 2018, transfer agent fees for the Fund were as follows:



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                535/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 537 of 586
                                                                                                                                         Transfer Agent
                                                                                                                                         Fees Incurred

  Automated Shares                                                                                                                         $1,340,286
  Institutional Shares                                                                                                                        237,815
  Service Shares                                                                                                                               35,150
  Capital Shares                                                                                                                               16,108
  Trust Shares                                                                                                                                  3,697
     TOTAL                                                                                                                                  $1,633,056

  Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due to
  differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Automated Shares, Institutional Shares, Service Shares,
  Capital Shares and Trust Shares to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to
  shareholders and maintaining shareholder accounts. Financial intermediaries may include a company affiliated with management of Federated Investors,
  Inc. A financial intermediary affiliated with management of Federated Investors, Inc. received $13,848 of other service fees for the year ended July 31,
  2018. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other service fees. In addition,
  unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or terminated at any time. For the year ended
  July 31, 2018, other service fees for the Fund were as follows:
                                                                                                                                          Other Service
                                                                                                                                          Fees Incurred

  Automated Shares                                                                                                                         $ 1,911,506
  Service Shares                                                                                                                            10,132,210
  Capital Shares                                                                                                                             1,844,854
  Trust Shares                                                                                                                               1,082,889
     TOTAL                                                                                                                                  $14,971,459

  For the year ended July 31, 2018, the Fund's Institutional Shares did not incur other service fees; however they may begin to incur this fee upon approval
  of the Trustees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest




                                                                    Annual Shareholder Report
                                                                               19

  Table of Contents


  and penalties, if any, related to tax liabilities as income tax expense in the Statement of Operations. As of July 31, 2018, tax years 2015 through 2018
  remain subject to examination by the Fund's major tax jurisdictions, which include the United States of America and the Commonwealth of
  Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.

  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                       2018                                                  2017
  Automated Shares:                                        Shares                      Amount                      Shares                    Amount
  Shares sold                                           3,456,411,961               $ 3,456,411,961             3,088,400,747            $ 3,088,400,747
  Shares issued to shareholders in payment of
  distributions declared                                  14,095,985                    14,095,985                  2,243,468                  2,243,468

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               536/585
11/14/2018                              https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                               Case 18-12808       Doc 6-2 Filed 12/13/18 Page 538 of 586
  Shares redeemed                                    (2,847,096,551)                 (2,847,096,551)       (3,851,144,901)               (3,851,144,901)
     NET CHANGE RESULTING FROM
     AUTOMATED SHARE TRANSACTIONS                       623,411,395                  $ 623,411,395           (760,500,686)               $ (760,500,686)


  Year Ended July 31                                                    2018                                                  2017
  Institutional Shares:                                 Shares                         Amount                 Shares                        Amount
  Shares sold                                      226,135,893,648              $ 226,135,893,648         152,234,814,431            $ 152,234,814,432
  Shares issued to shareholders in payment
  of distributions declared                            117,298,403                      117,298,403            37,043,444                    37,043,444
  Shares redeemed                                 (224,463,679,550)             (224,463,679,550)        (151,210,343,478)           (151,210,343,479)
     NET CHANGE RESULTING FROM
     INSTITUTIONAL SHARE
     TRANSACTIONS                                    1,789,512,501              $     1,789,512,501         1,061,514,397            $     1,061,514,397




                                                                  Annual Shareholder Report
                                                                               20

  Table of Contents


  Year Ended July 31                                                    2018                                                  2017
  Service Shares:                                       Shares                          Amount                 Shares                       Amount
  Shares sold                                        11,653,333,010                 $ 11,653,333,010       17,720,891,676            $ 17,720,891,675
  Shares issued to shareholders in payment of
  distributions declared                                13,334,635                       13,334,635             4,090,559                     4,090,559
  Shares redeemed                                   (13,290,098,315)                (13,290,098,315)      (16,381,068,483)            (16,381,068,483)
     NET CHANGE RESULTING FROM
     SERVICE SHARE TRANSACTIONS                      (1,623,430,670)            $ (1,623,430,670)           1,343,913,752            $ 1,343,913,751


  Year Ended July 31                                                     2018                                                 2017
  Capital Shares:                                        Shares                         Amount                  Shares                      Amount
  Shares sold                                         4,981,307,865                  $ 4,981,307,865         6,116,083,260               $ 6,116,083,260
  Shares issued to shareholders in payment of
  distributions declared                                 12,231,036                      12,231,036             4,169,050                     4,169,050
  Shares redeemed                                    (5,736,846,806)                 (5,736,846,806)       (5,064,837,372)               (5,064,837,372)
     NET CHANGE RESULTING FROM
     CAPITAL SHARE TRANSACTIONS                        (743,307,905)                 $ (743,307,905)        1,055,414,938                $ 1,055,414,938


  Year Ended July 31                                                     2018                                                 2017
  Trust Shares:                                          Shares                         Amount                  Shares                      Amount
  Shares sold                                         1,216,355,735                  $ 1,216,355,735        2,306,466,436                $ 2,306,466,437
  Shares issued to shareholders in payment of
  distributions declared                                  1,169,197                       1,169,197               100,186                      100,186
  Shares redeemed                                    (1,614,803,920)                 (1,614,803,920)       (2,039,122,127)               (2,039,122,127)
     NET CHANGE RESULTING FROM
     TRUST SHARE TRANSACTIONS                          (397,278,988)                 $ (397,278,988)          267,444,495                $ 267,444,496
     NET CHANGE RESULTING FROM
     TOTAL FUND SHARE TRANSACTIONS                      (351,093,667)                 $ (351,093,667)         2,967,786,896               $ 2,967,786,896

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                   2018                        2017
  Ordinary income1                                                                                             $418,781,883                $124,325,954

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                            537/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 539 of 586
  Long-term capital gains                                                                                             $     2,628               $      7,556
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.




                                                                     Annual Shareholder Report
                                                                                 21

  Table of Contents


  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Undistributed ordinary income2                                                                                                                        $135,874
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Subject to
  the terms described in the Expense Limitation note, the Adviser may voluntarily choose to waive any portion of its fee and/or reimburse certain operating
  expenses of the Fund.
       For the year ended July 31, 2018, the Adviser voluntarily waived $34,270,241 of its fee.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                        Average Daily Net Assets
  Administrative Fee                                                                    of the Investment Complex
  0.100%                                                                                on assets up to $50 billion
  0.075%                                                                                on assets over $50 billion

  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.
       Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex
  0.150%                                                                              on the first $5 billion
  0.125%                                                                              on the next $5 billion
  0.100%                                                                              on the next $10 billion
  0.075%                                                                              on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Trust Shares to finance activities intended to result in
  the sale of these shares. The Plan provides that the Fund may incur




                                                                     Annual Shareholder Report
                                                                                 22

  Table of Contents


  distribution expenses at 0.25% of average daily net assets, annually, to compensate FSC. Subject to the terms described in the Expense Limitation note,
  FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018, distribution services fees for the Fund were as follows:
                                                                                                                                      Distribution Services
                                                                                                                                         Fees Incurred
  Trust Shares                                                                                                                              $1,082,888
  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares.

  Other Service Fees
  For the year ended July 31, 2018, FSSC received $23,774 of the other service fees disclosed in Note 2.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 538/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 540 of 586
  Expense Limitation
  Due to the possibility of changes in market conditions and other factors, there can be no assurance that the level of waivers/reimbursement/reduction of
  Fund expenses reflected in the financial highlights will be maintained in the future. However, the Adviser and certain of its affiliates (which may include
  FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual fund
  operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary expenses and proxy-related expenses paid by the
  Fund, if any) paid by the Fund's Automated Shares, Institutional Shares, Service Shares, Capital Shares and Trust Shares (after the voluntary waivers
  and/or reimbursements) will not exceed 0.55%, 0.20%, 0.45%, 0.30% and 0.70% (the “Fee Limit”), respectively, up to but not including the later of (the
  “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus. While the Adviser and its applicable affiliates currently do
  not anticipate terminating or increasing these arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit
  increased prior to the Termination Date with the agreement of the Trustees.

  Interfund Transactions
  During the year ended July 31, 2018, the Fund engaged in sale transactions with funds that have a common investment adviser (or affiliated investment
  advisers), common Directors/Trustees and/or common Officers. These sale transactions complied with Rule 17a-7 under the Act and amounted to
  $436,171,875.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.




                                                                    Annual Shareholder Report
                                                                                23

  Table of Contents


  6. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not
  utilized.

  7. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $2,628.
      For the fiscal year ended July 31, 2018, 100.00% of dividends paid by the Fund are interest-related dividends, as provided by the American Jobs
  Creation Act of 2004.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                539/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 541 of 586
                                                            Annual Shareholder Report
                                                                        24

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF THE MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED TREASURY
  OBLIGATIONS FUND:

  Opinion on the Financial Statements
  We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of the Federated Treasury
  Obligations Fund (the “Fund”), a portfolio of Money Market Obligations Trust, as of July 31, 2018, the related statement of operations
  for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended, and the related
  notes (collectively, the “financial statements”) and the financial highlights for each of the years or periods in the five year period then
  ended. In our opinion, the financial statements and financial highlights present fairly, in all material respects, the financial position of
  the Fund as of July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the years in
  the two year period then ended, and the financial highlights for each of the years or periods in the five year period then ended, in
  conformity with U.S. generally accepted accounting principles.
  Basis for Opinion

  These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an
  opinion on these financial statements and financial highlights based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) (“PCAOB”) and are required to be independent with respect to the Fund
  in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
  and the PCAOB.
  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit
  to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement,
  whether due to error or fraud. Our audits included performing procedures to assess the risks of material misstatement of the financial
  statements and financial highlights, whether due to error or fraud, and performing procedures that respond to those risks. Such
  procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements and
  financial highlights. Such procedures also included confirmation of securities owned as of July 31, 2018, by correspondence with
  custodians and brokers or by other appropriate auditing procedures. Our audits also included evaluating the accounting principles used
  and significant estimates made by management, as well as evaluating the overall presentation of the




                                                             Annual Shareholder Report
                                                                        25

  Table of Contents


  financial statements and financial highlights. We believe that our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more of Federated Investors'- investment companies since 2006.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               540/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 542 of 586
                                                            Annual Shareholder Report
                                                                       26

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       27

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Automated Shares                                                             $1,000               $1,006.40                 $2.142
  Institutional Shares                                                         $1,000               $1,007.70                 $0.903
  Service Shares                                                               $1,000               $1,006.40                 $2.14
  Capital Shares                                                               $1,000               $1,007.20                 $1.39
  Trust Shares                                                                 $1,000               $1,005.20                 $3.38
  Hypothetical (assuming a 5% return
  before expenses):

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             541/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 543 of 586
  Automated Shares                                                                       $1,000                      $1,022.70                     $2.162
  Institutional Shares                                                                   $1,000                      $1,023.90                     $0.903
  Service Shares                                                                         $1,000                      $1,022.70                     $2.16
  Capital Shares                                                                         $1,000                      $1,023.40                     $1.40
  Trust Shares                                                                           $1,000                      $1,021.40                     $3.41
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Automated Shares               0.43%
        Institutional Shares           0.18%
        Service Shares                 0.43%
        Capital Shares                 0.28%
        Trust Shares                   0.68%


  2      Actual and Hypothetical expenses paid during the period utilizing the Fund's Automated Shares current Fee Limit of 0.55% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $2.74 and $2.76, respectively
  3      Actual and Hypothetical expenses paid during the period utilizing the Fund's Institutional Shares current Fee Limit of 0.20% (as reflected in the Notes to
         Financial Statements, Note 5 under Expense Limitation), multiplied by the average account value over the period, multiplied by 181/365 (to reflect
         expenses paid as if they had been in effect throughout the most recent one-half-year period) would be $1.00 and $1.00, respectively.




                                                                     Annual Shareholder Report
                                                                                 28

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                         Principal Occupation(s) for Past Five Years,
  Date Service Began                                Other Directorships Held and Previous Position(s)
  J. Christopher Donahue*                           Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                        Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                             Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                   Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                         Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                    of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                    Company.

                                                    Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                    Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                    Passport Research, Ltd; Chairman, Passport Research, Ltd.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                   542/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 544 of 586
                                                                    Annual Shareholder Report
                                                                               29

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




                                                                   Annual Shareholder Report
                                                                               30

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                   Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                      Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                  Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                  throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                  with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                  United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                  Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                  University.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               543/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 545 of 586
  Maureen Lally-Green                         Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                    University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                     formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                             and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                              Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                              Inc.).

                                              Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                              positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                              of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                              currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                              UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                              Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                              Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                              Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                              Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                              the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                              Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                   Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                     Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                 Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                              management, educational roles and directorship positions throughout his long career. He remains active
                                              as a Management Consultant.




                                                               Annual Shareholder Report
                                                                           31

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years,
  Date Service Began                          Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                           Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                   Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                             Other Directorships Held: None.
  Began serving: October 2006
                                              Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                              and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                              and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                              Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                              Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                              Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                              Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                              Software (investment order management software); and Director, Midway Pacific (lumber).
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              544/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 546 of 586
                                                              Annual Shareholder Report
                                                                          32

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




                                                              Annual Shareholder Report
                                                                          33

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Stephen Van Meter                           Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                    Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND                Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                       licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                              Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                              Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                              and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                              Investment Management and Senior Counsel, Division of Enforcement.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         545/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 547 of 586
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since January
  Birth Date: September 15, 1959             1994. Ms. Cunningham was named Chief Investment Officer of Federated's money market products in
  CHIEF INVESTMENT OFFICER                   2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and an
  Officer since: May 2004                    Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the Chartered
  Portfolio Manager since:                   Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  January 1994




                                                            Annual Shareholder Report
                                                                       34

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED TREASURY OBLIGATIONS FUND (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                  546/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 548 of 586
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        35

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        36

  Table of Contents


  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               547/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 549 of 586
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       37

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was above the
  median of the relevant Peer Group, but the Board noted the applicable waivers and reimbursements, and that the overall expense
  structure of the Fund remained competitive in the context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to

                                                            Annual Shareholder Report
                                                                       38

  Table of Contents


  respond to rulemaking initiatives of the SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group
  was also deemed to be relevant by the Board as a useful indicator of how the Adviser is executing the Fund's investment program. The
  Adviser's ability to execute this program was one of the Board's considerations in reaching a conclusion that the nature, extent, and
  quality of the Adviser's investment management services warrant the continuation of the investment advisory contract.
      In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             548/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 550 of 586
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.

                                                            Annual Shareholder Report
                                                                       39

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable




                                                            Annual Shareholder Report
                                                                       40

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            549/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 551 of 586
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                             Annual Shareholder Report
                                                                        41

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                550/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 552 of 586
                                                                     Annual Shareholder Report
                                                                                42

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation
  or any other government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should
  not expect that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




  Federated Treasury Obligations Fund
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 608919726
  CUSIP 60934N500
  CUSIP 60934N872
  CUSIP 60934N823
  CUSIP 60934N120
  Q450531 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.


                                        Annual Shareholder Report


                                                                            July 31, 2018


  Share Class | Ticker                  Institutional | TTOXX                        Cash II | TTIXX   Cash Series | TCSXX



  Federated Trust for U.S. Treasury Obligations
  A Portfolio of Money Market Obligations Trust



https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                          551/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 553 of 586

                                 Not FDIC Insured ■ May Lose Value ■ No Bank Guarantee
  CONTENTS
  Portfolio of Investments Summary Tables                                                                                                               1
  Portfolio of Investments                                                                                                                              2
  Financial Highlights                                                                                                                                  6
  Statement of Assets and Liabilities                                                                                                                   9
  Statement of Operations                                                                                                                              10
  Statement of Changes in Net Assets                                                                                                                   11
  Notes to Financial Statements                                                                                                                        12
  Report of Independent Registered Public Accounting Firm                                                                                              19
  Shareholder Expense Example                                                                                                                          21
  Board of Trustees and Trust Officers                                                                                                                 23
  Evaluation and Approval of Advisory Contract–May 2018                                                                                                29
  Voting Proxies on Fund Portfolio Securities                                                                                                          36
  Quarterly Portfolio Schedule                                                                                                                         36

  Table of Contents




  Portfolio of Investments Summary Tables (unaudited)
  At July 31, 2018, the Fund's portfolio composition1 was as follows:
                                                                                                                   Percentage of
  Security Type                                                                                                   Total Net Assets
  Repurchase Agreements                                                                                                  64.4%
  U.S. Treasury Securities                                                                                               36.7%
  Other Assets and Liabilities—Net2                                                                                      (1.1)%
      TOTAL                                                                                                            100.0%

  At July 31, 2018, the Fund's effective maturity3 schedule was as follows:
  Securities With an                                                                                               Percentage of
  Effective Maturity of:                                                                                          Total Net Assets
  1-7 Days                                                                                                               78.9%
  8 to 30 Days                                                                                                            3.5%
  31 to 90 Days                                                                                                           7.7%
  91 to 180 Days                                                                                                          9.3%
  181 Days or more                                                                                                        1.7%
  Other Assets and Liabilities—Net2                                                                                      (1.1)%
      TOTAL                                                                                                            100.0%


  1      See the Fund's Prospectus and Statement of Additional Information for a description of the types of securities in which the Fund invests.
  2      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.
  3      Effective maturity is determined in accordance with the requirements of Rule 2a-7 under the Investment Company Act of 1940, which regulates money
         market mutual funds.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                           552/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 554 of 586
                                                                Annual Shareholder Report
                                                                           1

  Table of Contents



  Portfolio of Investments
  July 31, 2018

          Principal
          Amount                                                                                                                  Value
                            REPURCHASE AGREEMENTS—64.4%
        $250,000,000        Interest in $5,500,000,000 joint repurchase agreement 1.93%, dated 7/31/2018 under which BNP
                            Paribas S.A. will repurchase securities provided as collateral for $5,500,294,861 on 8/1/2018. The
                            securities provided as collateral at the end of the period held with BNP Paribas S.A., were U.S.
                            Treasury securities with various maturities to 7/15/2023 and the market value of those underlying
                            securities was $5,610,300,758.                                                                        $ 250,000,000
          25,000,000        Interest in $715,000,000 joint repurchase agreement 1.94%, dated 7/30/2018 under which BNP
                            Paribas S.A. will repurchase securities provided as collateral for $716,194,447 on 8/30/2018. The
                            securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                            were U.S. Treasury securities with various maturities to 2/15/2048 and the market value of those
                            underlying securities was $729,378,698.                                                                    25,000,000
          15,000,000        Interest in $300,000,000 joint repurchase agreement 1.99%, dated 7/31/2018 under which BNP
                            Paribas S.A. will repurchase securities provided as collateral for $301,011,583 on 9/11/2018. The
                            securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                            were U.S. Treasury securities with various maturities to 11/15/2046 and the market value of those
                            underlying securities was $306,017,042.                                                                    15,000,000
             5,000,000      Interest in $100,000,000 joint repurchase agreement 2.01%, dated 7/31/2018 under which BNP
                            Paribas S.A. will repurchase securities provided as collateral for $100,338,889 on 9/11/2018. The
                            securities provided as collateral at the end of the period held with BNY Mellon as tri-party agent,
                            were U.S. Treasury securities with various maturities to 11/15/2046 and the market value of those
                            underlying securities was $102,005,727.                                                                     5,000,000
         227,000,000        Interest in $3,925,000,000 joint repurchase agreement 1.91%, dated 7/31/2018 under which
                            Barclays Bank PLC will repurchase securities provided as collateral for $3,925,208,243 on
                            8/1/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                            tri-party agent, were U.S. Treasury securities with various maturities to 5/15/2046 and the market
                            value of those underlying securities was $4,003,712,451.                                                  227,000,000
          25,000,000        Interest in $500,000,000 joint repurchase agreement 1.90%, dated 7/26/2018 under which
                            Citigroup Global Markets, Inc. will repurchase securities provided as collateral for $500,184,722
                            on 8/2/2018. The securities provided as collateral at the end of the period held with BNY Mellon
                            as tri-party agent, were U.S. Treasury securities with various maturities to 8/31/2024 and the
                            market value of those underlying securities was $510,161,512.                                              25,000,000




                                                               Annual Shareholder Report
                                                                           2

  Table of Contents


          Principal
          Amount                                                                                                                  Value
                            REPURCHASE AGREEMENTS—continued
        $ 5,000,000         Interest in $750,000,000 joint repurchase agreement 1.94%, dated 7/19/2018 under which Credit
                            Agricole CIB New York will repurchase securities provided as collateral for $751,293,333 on
                            8/20/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                            tri-party agent, were U.S. Treasury securities with various maturities to 9/30/2022 and the market
                            value of those underlying securities was $765,536,036.                                                $     5,000,000
          25,000,000        Interest in $600,000,000 joint repurchase agreement 1.94%, dated 7/25/2018 under which Credit
                            Agricole CIB New York will repurchase securities provided as collateral for $600,970,000 on
                            8/24/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                            tri-party agent, were U.S. Treasury securities maturing on 3/31/2020 and the market value of
                            those underlying securities was $612,230,940.                                                              25,000,000




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                  553/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 555 of 586
             5,000,000      Interest in $470,000,000 joint repurchase agreement 2.01%, dated 7/19/2018 under which Natixis
                            Financial Products LLC will repurchase securities provided as collateral for $472,361,750 on
                            10/17/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                            tri-party agent, were U.S. Treasury securities with various maturities to 5/15/2048 and the market
                            value of those underlying securities was $479,747,966.                                                     5,000,000
          25,000,000        Interest in $500,000,000 joint repurchase agreement 2.01%, dated 7/23/2018 under which Natixis
                            Financial Products LLC will repurchase securities provided as collateral for $502,400,833 on
                            10/17/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                            tri-party agent, were U.S. Treasury securities with various maturities to 2/15/2048 and the market
                            value of those underlying securities was $510,256,276.                                                    25,000,000
             5,000,000      Interest in $500,000,000 joint repurchase agreement 1.96%, dated 7/27/2018 under which
                            Societe Generale, New York will repurchase securities provided as collateral for $500,871,111 on
                            8/28/2018. The securities provided as collateral at the end of the period held with BNY Mellon as
                            tri-party agent, were U.S. Treasury securities with various maturities to 2/15/2048 and the market
                            value of those underlying securities was $510,138,860.                                                     5,000,000
         250,000,000        Interest in $3,000,000,000 joint repurchase agreement 1.91%, dated 7/31/2018 under which
                            Sumitomo Mitsui Banking Corp. will repurchase securities provided as collateral for
                            $3,000,159,167 on 8/1/2018. The securities provided as collateral at the end of the period held
                            with JPMorgan Chase as tri-party agent, were U.S. Treasury securities with various maturities to
                            8/15/2026 and the market value of those underlying securities was $3,060,162,400.                        250,000,000
                               TOTAL REPURCHASE AGREEMENTS                                                                           862,000,000
                            U.S. TREASURIES—36.7%
          10,150,000       1United States Treasury Bills, 1.815%, 8/16/2018                                                           10,142,324
          15,000,000       1United States Treasury Bills, 1.820%—1.830%, 8/30/2018                                                    14,977,968
          18,000,000       1United States Treasury Bills, 1.890%—1.925%, 10/4/2018                                                    17,939,022
          12,000,000       1United States Treasury Bills, 1.890%, 9/27/2018                                                           11,964,090
             9,000,000     1United States Treasury Bills, 1.895%, 9/13/2018                                                            8,979,629




                                                              Annual Shareholder Report
                                                                           3

  Table of Contents


          Principal
          Amount                                                                                                                 Value
                            U.S. TREASURIES—continued
        $ 24,700,000       1United States Treasury Bills, 1.900%—1.930%, 9/20/2018                                               $    24,634,403
          15,000,000       1United States Treasury Bills, 1.945%, 10/18/2018                                                          14,936,787
          22,000,000       1United States Treasury Bills, 2.035%, 11/15/2018                                                          21,868,177
          15,000,000       1United States Treasury Bills, 2.075%, 11/23/2018                                                          14,901,438
          25,000,000       1United States Treasury Bills, 2.075%, 12/20/2018                                                          24,796,823
          20,000,000       1United States Treasury Bills, 2.075%, 12/6/2018                                                           19,853,597
          15,000,000       1United States Treasury Bills, 2.085%, 12/27/2018                                                          14,871,425
          13,000,000       1United States Treasury Bills, 2.130%, 1/24/2019                                                           12,864,627
          15,000,000       1United States Treasury Bills, 2.133%, 1/17/2019                                                           14,849,836
          15,000,000       1United States Treasury Bills, 2.160%, 1/31/2019                                                           14,836,200
          18,000,000       2United States Treasury Floating Rate Notes, 2.010% (91-day T-Bill +0.000%), 8/7/2018                      17,993,296
          58,000,000       2United States Treasury Floating Rate Notes, 2.043% (91-day T-Bill +0.033%), 8/7/2018                      58,006,093
          17,650,000       2United States Treasury Floating Rate Notes, 2.053% (91-day T-Bill +0.043%), 8/7/2018                      17,649,792
          29,500,000       2United States Treasury Floating Rate Notes, 2.058% (91-day T-Bill +0.048%), 8/7/2018                      29,510,717
          20,000,000       2United States Treasury Floating Rate Notes, 2.080% (91-day T-Bill +0.070%), 8/7/2018                      20,000,000
          38,000,000       2United States Treasury Floating Rate Notes, 2.150% (91-day T-Bill +0.140%), 8/7/2018                      38,004,071
          17,500,000       2United States Treasury Floating Rate Notes, 2.180% (91-day T-Bill +0.170%), 8/7/2018                      17,499,717
          10,000,000        United States Treasury Notes, 0.875%, 10/15/2018                                                           9,984,694
          16,500,000        United States Treasury Notes, 1.000%, 8/15/2018                                                           16,498,283
             8,000,000      United States Treasury Notes, 1.500%, 5/31/2019                                                            7,947,935
          15,000,000        United States Treasury Notes, 1.500%, 8/31/2018                                                           14,995,521
                               TOTAL U.S. TREASURIES                                                                                 490,506,465

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                 554/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 556 of 586
                                    TOTAL INVESTMENT IN SECURITIES—101.1%
                                    (AT AMORTIZED COST)3                                                                                         1,352,506,465
                                    OTHER ASSETS AND LIABILITIES - NET—(1.1)%4                                                                    (15,328,232)
                                    TOTAL NET ASSETS—100%                                                                                      $1,337,178,233


  1      Discount rate(s) at time of purchase.
  2      Floating/variable note with current rate and current maturity or next reset date shown.
  3      Also represents cost of investments for federal tax purposes.
  4      Assets, other than investments in securities, less liabilities. See Statement of Assets and Liabilities.

  Note: The categories of investments are shown as a percentage of total net assets at July 31, 2018.




                                                                       Annual Shareholder Report
                                                                                    4

  Table of Contents



  Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below:
        Level 1—quoted prices in active markets for identical securities.
        Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Also
        includes securities valued at amortized cost.
        Level 3—significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).

  The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.

  In valuing the Fund's assets as of July 31, 2018, all investments of the Fund are valued using amortized cost, which is a methodology utilizing Level 2
  inputs.

  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                 555/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 557 of 586
                                                                  Annual Shareholder Report
                                                                                5

  Table of Contents


  Financial Highlights – Institutional Shares1
  (For a Share Outstanding Throughout Each Period)
  Year Ended July 31                                                                2018         2017           2016          2015         2014
  Net Asset Value, Beginning of Period                                                 $1.00        $1.00           $1.00         $1.00        $1.00
  Income From Investment Operations:
  Net investment income                                                                0.012        0.004           0.001            —             —
  Net realized gain (loss)                                                            0.0002      (0.000)2         0.0002        0.0002       0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                 0.012        0.004           0.001        0.0002       0.0002
  Less Distributions:
  Distributions from net investment income                                            (0.012)      (0.004)        (0.001)            —             —
  Distributions from net realized gain                                               (0.000)2     (0.000)2       (0.000)2      (0.000)2      (0.000)2
      TOTAL DISTRIBUTIONS                                                             (0.012)      (0.004)        (0.001)      (0.000)2      (0.000)2
  Net Asset Value, End of Period                                                       $1.00        $1.00           $1.00         $1.00        $1.00
  Total Return3                                                                       1.25%        0.44%           0.11%        0.00%4        0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                        0.20%        0.20%           0.18%         0.08%         0.07%
  Net investment income                                                               1.23%        0.47%           0.12%         0.00%         0.00%
  Expense waiver/reimbursement5                                                       0.13%        0.13%           0.17%         0.53%         0.52%
  Supplemental Data:
  Net assets, end of period (000 omitted)                                           $360,889     $288,652       $167,690       $115,211     $204,903


  1      On June 2, 2015, the Fund's shares were re-designated as Institutional Shares.
  2      Represents less than $0.001.
  3      Based on net asset value.
  4      Represents less than 0.01%.
  5      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                6

  Table of Contents


  Financial Highlights – Cash II Shares
  (For a Share Outstanding Throughout Each Period)
                                                                                                                                          Period
                                                                                                        Year Ended July 31,               Ended

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                     556/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 558 of 586
                                                                                               2018           2017           2016        7/31/20151

  Net Asset Value, Beginning of Period                                                               $1.00        $1.00         $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                              0.005       0.0002         0.003                 —
  Net realized gain (loss)                                                                       0.0002          0.0002        (0.003)         0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                               0.005       0.0002        0.0002          0.0002
  Less Distributions:
  Distributions from net investment income                                                       (0.005)        (0.000)2      (0.000)2                —
  Distributions from net realized gain                                                          (0.000)2        (0.000)2      (0.000)2                —
      TOTAL DISTRIBUTIONS                                                                        (0.005)        (0.000)2      (0.000)2                —
  Net Asset Value, End of Period                                                                     $1.00        $1.00         $1.00           $1.00
  Total Return3                                                                                   0.54%           0.02%        0.00%4          0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                    0.90%           0.62%         0.38%          0.13%5
  Net investment income                                                                           0.53%           0.02%        0.00%4          0.00%5
  Expense waiver/reimbursement6                                                                   0.13%           0.41%         0.65%          1.10%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                      $635,165       $751,234       $617,216            $584


  1      Reflects operations for the period from June 2, 2015 (date of initial public investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              7

  Table of Contents


  Financial Highlights – Cash Series Shares
  (For a Share Outstanding Throughout Each Period)

                                                                                                       Year Ended July 31,                 Period
                                                                                                                                           Ended
                                                                                              2018           2017            2016        7/31/20151
  Net Asset Value, Beginning of Period                                                           $1.00            $1.00         $1.00           $1.00
  Income From Investment Operations:
  Net investment income                                                                          0.004           0.0002        0.0002                 —
  Net realized gain                                                                             0.0002           0.0002        0.0002          0.0002
      TOTAL FROM INVESTMENT OPERATIONS                                                           0.004           0.0002        0.0002          0.0002
  Less Distributions:
  Distributions from net investment income                                                      (0.004)         (0.000)2      (0.000)2                —

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                      557/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 559 of 586
  Distributions from net realized gain                                                         (0.000)2         (0.000)2       (0.000)2              —
      TOTAL DISTRIBUTIONS                                                                       (0.004)         (0.000)2       (0.000)2              —
  Net Asset Value, End of Period                                                                 $1.00            $1.00           $1.00           $1.00
  Total Return3                                                                                 0.40%           0.00%4          0.00%4           0.00%4
  Ratios to Average Net Assets:
  Net expenses                                                                                  1.05%             0.64%          0.32%           0.13%5
  Net investment income                                                                         0.30%           0.00%4          0.00%4           0.00%5
  Expense waiver/reimbursement6                                                                 0.23%             0.64%          0.97%           1.36%5
  Supplemental Data:
  Net assets, end of period (000 omitted)                                                     $341,124        $660,717        $666,074         $154,125


  1      Reflects operations for the period from June 2, 2015 (date of initial public investment) to July 31, 2015.
  2      Represents less than $0.001.
  3      Based on net asset value.
  4      Represents less than 0.01%.
  5      Computed on an annualized basis.
  6      This expense decrease is reflected in both the net expense and the net investment income ratios shown above.

  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              8

  Table of Contents


  Statement of Assets and Liabilities
  July 31, 2018

  Assets:
  Investment in repurchase agreements                                                                                      $862,000,000
  Investment in securities                                                                                                  490,506,465
  Investment in securities, at amortized cost and fair value                                                                              $1,352,506,465
  Cash                                                                                                                                          280,932
  Income receivable                                                                                                                             309,835
  Receivable for shares sold                                                                                                                    114,626
      TOTAL ASSETS                                                                                                                         1,353,211,858
  Liabilities:
  Payable for investments purchased                                                                                          14,836,200
  Payable for shares redeemed                                                                                                    48,636
  Income distribution payable                                                                                                  374,432
  Payable for investment adviser fee (Note 5)                                                                                     3,669
  Payable for administrative fees (Note 5)                                                                                        2,936
  Payable for distribution services fee (Note 5)                                                                               325,934
  Payable for other service fees (Notes 2 and 5)                                                                               202,270

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                        558/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 560 of 586
  Accrued expenses (Note 5)                                                                                        239,548
     TOTAL LIABILITIES                                                                                                              16,033,625
  Net assets for 1,337,179,176 shares outstanding                                                                              $1,337,178,233
  Net Assets Consist of:
  Paid-in capital                                                                                                              $1,337,179,205
  Distributions in excess of net investment income                                                                                       (972)
     TOTAL NET ASSETS                                                                                                          $1,337,178,233
  Net Asset Value, Offering Price and Redemption Proceeds Per Share
  Institutional Shares:
  $360,889,216 ÷ 360,889,471 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  Cash II Shares:
  $635,164,991 ÷ 635,165,439 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  Cash Series Shares:
  $341,124,026 ÷ 341,124,266 shares outstanding, no par value, unlimited shares authorized                                               $1.00
  See Notes which are an integral part of the Financial Statements




                                                                     Annual Shareholder Report
                                                                                9

  Table of Contents


  Statement of Operations
  Year Ended July 31, 2018

  Investment Income:
  Interest                                                                                                                         $19,719,664
  Expenses:
  Investment adviser fee (Note 5)                                                                                 $ 2,802,163
  Administrative fee (Note 5)                                                                                          1,121,203
  Custodian fees                                                                                                         65,578
  Transfer agent fee (Note 2)                                                                                          1,173,857
  Directors'/Trustees' fees (Note 5)                                                                                     13,458
  Auditing fees                                                                                                          20,601
  Legal fees                                                                                                              9,338
  Portfolio accounting fees                                                                                             181,684
  Distribution services fee (Note 5)                                                                                   4,989,691
  Other service fees (Note 2)                                                                                          2,802,347
  Share registration costs                                                                                              244,464
  Printing and postage                                                                                                   76,633
  Miscellaneous (Note 5)                                                                                                 69,595
     TOTAL EXPENSES                                                                                                13,570,612
  Waivers and Reimbursement:
  Waiver of investment adviser fee (Note 5)                                                      $(1,821,327)
  Waiver/reimbursement of other operating expenses (Notes 2 and 5)                                 (427,162)
     TOTAL WAIVERS AND REIMBURSEMENT                                                                               (2,248,489)
  Net expenses                                                                                                                      11,322,123
  Net investment income                                                                                                              8,397,541
  Net realized gain on investments                                                                                                       2,156


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              559/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 561 of 586
  Change in net assets resulting from operations                                                                                    $ 8,399,697
  See Notes which are an integral part of the Financial Statements




                                                                  Annual Shareholder Report
                                                                              10

  Table of Contents


  Statement of Changes in Net Assets
  Year Ended July 31                                                                                         2018                    2017
  Increase (Decrease) in Net Assets
  Operations:
  Net investment income                                                                                     $    8,397,541      $     1,452,229
  Net realized gain                                                                                                    2,156                8,485
     CHANGE IN NET ASSETS RESULTING FROM OPERATIONS                                                              8,399,697            1,460,714
  Distributions to Shareholders:
  Distributions from net investment income
  Institutional Shares                                                                                          (3,443,672)         (1,305,772)
  Cash II Shares                                                                                                (3,657,475)           (143,066)
  Cash Series Shares                                                                                            (1,295,358)             (6,020)
  Distributions from net realized gain
  Institutional Shares                                                                                                 (918)            (1,290)
  Cash II Shares                                                                                                    (2,668)             (5,109)
  Cash Series Shares                                                                                                (2,618)             (4,919)
     CHANGE IN NET ASSETS RESULTING FROM DISTRIBUTIONS TO SHAREHOLDERS                                          (8,402,709)         (1,466,176)
  Share Transactions:
  Proceeds from sale of shares                                                                               3,369,957,116      4,534,707,661
  Net asset value of shares issued to shareholders in payment of distributions declared                          5,706,052             460,998
  Cost of shares redeemed                                                                                  (3,739,085,127)     (4,285,540,139)
     CHANGE IN NET ASSETS RESULTING FROM SHARE TRANSACTIONS                                                  (363,421,959)          249,628,520
  Change in net assets                                                                                       (363,424,971)          249,623,058
  Net Assets:
  Beginning of period                                                                                        1,700,603,204      1,450,980,146
  End of period (including distributions in excess of net investment income of $(972) and $(2,008),
  respectively)                                                                                            $ 1,337,178,233     $ 1,700,603,204
  See Notes which are an integral part of the Financial Statements




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               560/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 562 of 586
                                                                   Annual Shareholder Report
                                                                               11

  Table of Contents




  Notes to Financial Statements
  July 31, 2018

  1. ORGANIZATION
  Money Market Obligations Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
  management investment company. The Trust consists of 21 portfolios. The financial statements included herein are only those of Federated Trust for U.S.
  Treasury Obligations (the “Fund”), a diversified portfolio. The financial statements of the other portfolios are presented separately. The assets of each
  portfolio are segregated and a shareholder's interest is limited to the portfolio in which shares are held. Each portfolio pays its own expenses. The Fund
  offers three classes of shares: Institutional Shares, Cash II Shares and Cash Series Shares. All shares of the Fund have equal rights with respect to
  voting, except on class-specific matters. The investment objective of the Fund is to provide stability of principal and current income consistent with
  stability of principal.
       The Fund operates as a government money market fund. As a government money market fund, the Fund: (1) invests at least 99.5% of its total
  assets in: (i) cash; (ii) securities issued or guaranteed by the United States or certain U.S. government agencies or instrumentalities; and/or (iii)
  repurchase agreements that are collateralized fully; (2) generally continues to use amortized cost to value its portfolio securities and transact at a stable
  $1.00 net asset value (NAV); and (3) has elected not to be subject to the liquidity fees and gates requirement at this time as permitted by Rule 2a-7 under
  the Act.

  2. SIGNIFICANT ACCOUNTING POLICIES
  The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These
  policies are in conformity with U.S. generally accepted accounting principles (GAAP).

  Investment Valuation
  Securities are valued at amortized cost. Under the amortized cost valuation method, an investment is valued initially at its cost as determined in
  accordance with GAAP. The Fund then adjusts the amount of interest income accrued each day over the term of the investment to account for any
  difference between the initial cost of the investment and the amount payable at its maturity. If amortized cost is determined not to approximate fair value,
  the value of the portfolio securities will be determined in accordance with the procedures described below. There can be no assurance that the Fund
  could obtain the fair value assigned to an investment if it sold the investment at approximately the time at which the Fund determines its NAV per share.
       The Fund's Board of Trustees (the “Trustees”) have ultimate responsibility for determining the fair value of investments. The Trustees have appointed
  a valuation committee (“Valuation Committee”) comprised of officers of the Fund, Federated Investment Management Company (the “Adviser”) and
  certain of the Adviser's affiliated companies to assist in determining fair value of securities and in overseeing the comparison of amortized cost to market-
  based value. The Trustees have also authorized the use of pricing services recommended by the Valuation Committee to provide fair value evaluations of
  the current value of certain investments for purposes of monitoring the relationship of market-based value and amortized cost. The Valuation Committee
  employs various methods for reviewing third-party pricing-service evaluations including periodic reviews of third-party pricing services' policies,
  procedures and valuation methods (including key inputs and assumptions), and review of price challenges by



                                                                    Annual Shareholder Report
                                                                               12

  Table of Contents


  the Adviser based on recent market activity. In the event that market quotations and price evaluations are not available for an investment, the Valuation
  Committee determines the fair value of the investment in accordance with procedures adopted by the Trustees. The Trustees periodically review and
  approve the fair valuations made by the Valuation Committee and any changes made to the procedures.

  Repurchase Agreements
  The Fund may invest in repurchase agreements for short-term liquidity purposes. It is the policy of the Fund to require the other party to a repurchase
  agreement to transfer to the Fund's custodian or sub-custodian eligible securities or cash with a market value (after transaction costs) at least equal to the
  repurchase price to be paid under the repurchase agreement. The eligible securities are transferred to accounts with the custodian or sub-custodian in
  which the Fund holds a “securities entitlement” and exercises “control” as those terms are defined in the Uniform Commercial Code. The Fund has
  established procedures for monitoring the market value of the transferred securities and requiring the transfer of additional eligible securities if necessary
  to equal at least the repurchase price. These procedures also allow the other party to require securities to be transferred from the account to the extent
  that their market value exceeds the repurchase price or in exchange for other eligible securities of equivalent market value.
      The insolvency of the other party or other failure to repurchase the securities may delay the disposition of the underlying securities or cause the
  Fund to receive less than the full repurchase price. Under the terms of the repurchase agreement, any amounts received by the Fund in excess of the
  repurchase price and related transaction costs must be remitted to the other party.
       The Fund may enter into repurchase agreements in which eligible securities are transferred into joint trading accounts maintained by the custodian
  or sub-custodian for investment companies and other clients advised by the Fund's Adviser and its affiliates. The Fund will participate on a pro rata basis
  with the other investment companies and clients in its share of the securities transferred under such repurchase agreements and in its share of proceeds
  from any repurchase or other disposition of such securities.
       Repurchase agreements are subject to Master Netting Agreements which are agreements between the Fund and its counterparties that provide for
  the net settlement of all transactions and collateral with the Fund, through a single payment, in the event of default or termination. Amounts presented on

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                561/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 563 of 586
  the Portfolio of Investments and Statement of Assets and Liabilities are not net settlement amounts but gross. As indicated above, the cash or securities
  to be repurchased, as shown on the Portfolio of Investments, exceeds the repurchase price to be paid under the agreement reducing the net settlement
  amount to zero.

  Investment Income, Gains and Losses, Expenses and Distributions
  Investment transactions are accounted for on a trade-date basis. Realized gains and losses from investment transactions are recorded on an identified-
  cost basis. Interest income and expenses are accrued daily. Distributions to shareholders are recorded on the ex-dividend date. Distributions of net
  investment income, if any, are declared daily and paid monthly. Amortization/accretion of premium and discount is included in investment income.
  Investment income, realized gains and losses, and certain fund-level expenses are allocated to each class based on relative average daily net assets,
  except that select classes will bear certain expenses unique to those classes. The detail of the total fund expense waivers and reimbursement of
  $2,248,489 is disclosed in various locations in this Note 2 and Note 5.




                                                                    Annual Shareholder Report
                                                                                 13

  Table of Contents


        Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share dividend rates are generally due
  to differences in separate class expenses.

  Other Service Fees
  The Fund may pay other service fees up to 0.25% of the average daily net assets of the Fund's Institutional Shares, Cash II Shares and Cash Series
  Shares to unaffiliated financial intermediaries or to Federated Shareholder Services Company (FSSC) for providing services to shareholders and
  maintaining shareholder accounts. Subject to the terms described in the Expense Limitation note, FSSC may voluntarily reimburse the Fund for other
  service fees. In addition, unaffiliated third-party financial intermediaries may waive other service fees. This waiver can be modified or terminated at any
  time. For the year ended July 31, 2018, other service fees for the Fund were as follows:
                                                                                                 Other Service                          Other Service
                                                                                                 Fees Incurred                        Fees Reimbursed
  Cash II Shares                                                                                   $1,736,197                                 $ —
  Cash Series Shares                                                                                1,066,150                                 (702)
     TOTAL                                                                                          $2,802,347                                $(702)

  For the year ended July 31, 2018, the Fund's Institutional Shares did not incur other service fees; however, they may begin to incur this fee upon approval
  of the Trustees.

  Federal Taxes
  It is the Fund's policy to comply with the Subchapter M provision of the Internal Revenue Code and to distribute to shareholders each year substantially
  all of its income. Accordingly, no provision for federal income tax is necessary. As of and during the year ended July 31, 2018, the Fund did not have a
  liability for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to tax liabilities as income tax expense in the Statement
  of Operations. As of July 31, 2018, tax years 2015 through 2018 remain subject to examination by the Fund's major tax jurisdictions, which include the
  United States of America and the Commonwealth of Massachusetts.

  When-Issued and Delayed-Delivery Transactions
  The Fund may engage in when-issued or delayed-delivery transactions. The Fund records when-issued securities on the trade date and maintains
  security positions such that sufficient liquid assets will be available to make payment for the securities purchased. Securities purchased on a when-issued
  or delayed-delivery basis are marked to market daily and begin earning interest on the settlement date. Losses may occur on these transactions due to
  changes in market conditions or the failure of counterparties to perform under the contract.

  Other
  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of
  assets, liabilities, expenses and revenues reported in the financial statements. Actual results could differ from those estimated. The Fund applies
  investment company accounting and reporting guidance.




                                                                    Annual Shareholder Report
                                                                                 14

  Table of Contents


  3. SHARES OF BENEFICIAL INTEREST
  The following tables summarize share activity:
  Year Ended July 31                                                                  2018                                             2017

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                  562/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 564 of 586
  Institutional Shares:                                               Shares                       Amount               Shares                    Amount
  Shares sold                                                     1,543,261,022                $ 1,543,261,022      1,505,222,096            $ 1,505,222,096
  Shares issued to shareholders in payment of
  distributions declared                                                824,411                      824,411                303,196                    303,196
  Shares redeemed                                                (1,471,847,780)               (1,471,847,780)     (1,384,562,243)           (1,384,562,243)
      NET CHANGE RESULTING
      FROM INSTITUTIONAL
      SHARE TRANSACTIONS                                             72,237,653                $   72,237,653         120,963,049            $ 120,963,049


  Year Ended July 31                                                                    2018                                          2017
  Cash II Shares:                                                     Shares                       Amount               Shares                    Amount
  Shares sold                                                       839,989,129                $ 839,989,129        1,112,494,332            $1,112,494,332
  Shares issued to shareholders in payment of
  distributions declared                                              3,605,378                    3,605,378                146,916                    146,916
  Shares redeemed                                                  (959,662,425)                (959,662,425)        (978,620,760)               (978,620,760)
      NET CHANGE RESULTING
      FROM CASH II SHARE TRANSACTIONS                              (116,067,918)               $(116,067,918)         134,020,488            $ 134,020,488


  Year Ended July 31                                                                    2018                                          2017
  Cash Series Shares:                                                 Shares                       Amount               Shares                    Amount
  Shares sold                                                       986,706,965                $ 986,706,965        1,916,991,233            $ 1,916,991,233
  Shares issued to shareholders in payment of
  distributions declared                                              1,276,263                     1,276,263                10,886                     10,886
  Shares redeemed                                                (1,307,574,922)               (1,307,574,922)     (1,922,357,136)           (1,922,357,136)
      NET CHANGE RESULTING
      FROM CASH SERIES
      SHARE TRANSACTIONS                                           (319,591,694)               $ (319,591,694)         (5,355,017)           $     (5,355,017)
      NET CHANGE RESULTING
      FROM TOTAL FUND
      SHARE TRANSACTIONS                                            (363,421,959)               $ (363,421,959)         249,628,520              $ 249,628,520

  4. FEDERAL TAX INFORMATION
  The tax character of distributions as reported on the Statement of Changes in Net Assets for the years ended July 31, 2018 and 2017, was as follows:
                                                                                                                            2018                       2017
  Ordinary income1                                                                                                     $8,402,527                 $1,465,814
  Long-term capital gains                                                                                               $      182                 $      362
  1      For tax purposes, short-term capital gain distributions are considered ordinary income distributions.




                                                                     Annual Shareholder Report
                                                                                   15

  Table of Contents


  As of July 31, 2018, the components of distributable earnings on a tax-basis were as follows:

  Distributions in excess of ordinary income2                                                                                                                 $(972)
  2      For tax purposes, short-term capital gains are considered ordinary income in determining distributable earnings.

  5. INVESTMENT ADVISER FEE AND OTHER TRANSACTIONS WITH AFFILIATES

  Investment Adviser Fee
  The advisory agreement between the Fund and the Adviser provides for an annual fee equal to 0.20% of the Fund's average daily net assets. Under the
  investment advisory contract, which is subject to annual review by the Trustees, the Adviser will reimburse the amount, limited to the amount of the
  advisory fee, by which the Fund's Institutional Shares aggregate annual operating expenses, including the investment advisory fee, but excluding interest,
  taxes, brokerage commissions, expenses of registering and qualifying the Fund and its shares under federal and state laws and regulations, expenses of
  withholding taxes and extraordinary expenses, exceed 0.45% of the Fund's Institutional Shares average daily net assets. To comply with the 0.45%
  limitation imposed under the investment advisory contract, the Adviser may waive its advisory fee and/or reimburse its advisory fee or other Fund
  expenses, affiliates of the Adviser may waive, reimburse or reduce amounts otherwise included in the aggregate annual operating expenses of the Fund,
  or there may be a combination of waivers, reimbursements and/or reductions by the Adviser and its affiliates. The amount that the Adviser

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                    563/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 565 of 586
  waives/reimburses under the investment advisory contract will be reduced to the extent that affiliates of the Adviser waive, reimburse or reduce amounts
  that would otherwise be included in the aggregate annual operating expenses of the Fund. Subject to the terms described in the Expense Limitation note,
  the Adviser may voluntarily choose to waive any portion of its fee. For the year ended July 31, 2018, the Adviser voluntarily waived $1,821,327 of its fee.

  Administrative Fee
  Federated Administrative Services (FAS), under the Administrative Services Agreement, provides the Fund with administrative personnel and services.
  For purposes of determining the appropriate rate breakpoint, “Investment Complex” is defined as all of the Federated Funds subject to a fee under the
  Administrative Services Agreement. The fee paid to FAS is based on the average daily net assets of the Investment Complex as specified below:
                                                                                      Average Daily Net Assets
  Administrative Fee                                                                  of the Investment Complex
  0.100%                                                                              on assets up to $50 billion
  0.075%                                                                              on assets over $50 billion
  Subject to the terms described in the Expense Limitation note, FAS may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, the annualized fee paid to FAS was 0.080% of average daily net assets of the Fund.




                                                                   Annual Shareholder Report
                                                                               16

  Table of Contents


  Prior to September 1, 2017, the breakpoints of the Administrative Fee paid to FAS, described above, were:
                                                                                    Average Daily Net Assets
  Administrative Fee                                                                of the Investment Complex
  0.150%                                                                            on the first $5 billion
  0.125%                                                                            on the next $5 billion
  0.100%                                                                            on the next $10 billion
  0.075%                                                                            on assets in excess of $20 billion
  In addition, FAS may charge certain out-of-pocket expenses to the Fund.

  Distribution Services Fee
  The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act. Under the terms of the Plan, the Fund will compensate
  Federated Securities Corp. (FSC), the principal distributor, from the daily net assets of the Fund's Cash II Shares and Cash Series Shares to finance
  activities intended to result in the sale of these shares. The Plan provides that the Fund may incur distribution expenses at the following percentages of
  average daily net assets annually, to compensate FSC:
                                                                                                                    Percentage of Average Daily
  Share Class Name                                                                                                      Net Assets of Class
  Cash II Shares                                                                                                                0.35%
  Cash Series Shares                                                                                                            0.60%

  Subject to the terms described in the Expense Limitation note, FSC may voluntarily choose to waive any portion of its fee. For the year ended July 31,
  2018, distribution services fees for the Fund were as follows:
                                                                                         Distribution Services                  Distribution Services
                                                                                            Fees Incurred                           Fees Waived

  Cash II Shares                                                                               $2,430,932                               $     —
  Cash Series Shares                                                                             2,558,759                              (426,460)
     TOTAL                                                                                       $4,989,691                             $(426,460)

  When FSC receives fees, it may pay some or all of them to financial intermediaries whose customers purchase shares. For the year ended July 31, 2018,
  FSC retained $44,488 of fees paid by the Fund.

  Other Service Fees
  For the year ended July 31, 2018, FSSC reimbursed $702 of the other service fees disclosed in Note 2.

  Expense Limitation
  In addition to the contractual fee waiver described under “Investment Adviser Fee” above with regard to the Fund's Institutional Shares, the Adviser and
  certain of its affiliates (which may include FSC, FAS and FSSC) on their own initiative have agreed to waive certain amounts of their respective fees
  and/or reimburse expenses. Total annual fund operating expenses (as shown in the financial highlights, excluding interest expense, extraordinary
  expenses and proxy-related expenses paid by the Fund, if any) paid by the Fund's Institutional Shares,

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                              564/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 566 of 586
                                                                   Annual Shareholder Report
                                                                               17

  Table of Contents


  Cash II Shares and Cash Series Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.20%, 0.90% and 1.05% (the “Fee Limit”),
  respectively, up to but not including the later of (the “Termination Date”): (a) October 1, 2019; or (b) the date of the Fund's next effective Prospectus.
  While the Adviser and its applicable affiliates currently do not anticipate terminating or increasing these arrangements prior to the Termination Date, these
  arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with the agreement of the Trustees.

  Directors'/Trustees' and Miscellaneous Fees
  Certain Officers and Trustees of the Fund are Officers and Directors or Trustees of certain of the above companies. To efficiently facilitate payment,
  Directors'/Trustees' fees and certain expenses related to conducting meetings of the Directors/Trustees and other miscellaneous expenses are paid by an
  affiliate of the Adviser which in due course are reimbursed by the Fund. These expenses related to conducting meetings of the Directors/Trustees and
  other miscellaneous expenses may be included in Accrued and Miscellaneous Expenses on the Statement of Assets and Liabilities and Statement of
  Operations, respectively.

  6. INTERFUND LENDING
  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the Fund, along with other funds advised by subsidiaries of
  Federated Investors, Inc., may participate in an interfund lending program. This program provides an alternative credit facility allowing the Fund to borrow
  from other participating affiliated funds. As of July 31, 2018, there were no outstanding loans. During the year ended July 31, 2018, the program was not
  utilized.

  7. FEDERAL TAX INFORMATION (UNAUDITED)
  For the year ended July 31, 2018, the amount of long-term capital gains designated by the Fund was $182.




                                                                   Annual Shareholder Report
                                                                               18

  Table of Contents




  Report of Independent Registered Public Accounting Firm
  TO THE BOARD OF TRUSTEES OF MONEY MARKET OBLIGATIONS TRUST AND SHAREHOLDERS OF FEDERATED TRUST FOR U.S.
  TREASURY OBLIGATIONS:

  Opinion on the Financial Statements

  We have audited the accompanying statement of assets and liabilities of Federated Trust for U.S. Treasury Obligations (the “Fund”)
  (one of the portfolios constituting Money Market Obligations Trust), including the portfolio of investments, as of July 31, 2018, and
  the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period
  then ended, the financial highlights for each of the five years in the period then ended and the related notes (collectively referred to as
  the “financial statements”). In our opinion, the financial statements present fairly, in all material respects, the financial position of the
  Fund at July 31, 2018, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the
  period then ended and its financial highlights for each of the five years in the period then ended, in conformity with U.S. generally
  accepted accounting principles.
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               565/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 567 of 586
  Basis for Opinion
  These financial statements are the responsibility of the Fund's management. Our responsibility is to express an opinion on the Fund's
  financial statements based on our audits. We are a public accounting firm registered with the Public Company Accounting Oversight
  Board (United States) (“PCAOB”) and are required to be independent with respect to the Fund in accordance with the U.S. federal
  securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.
  We conducted our audits in accordance with standards of the PCAOB. Those standards require that we plan and perform the audit to
  obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement, whether
  due to error or fraud. The Fund is not required to have, nor were we engaged to perform, an audit of the Fund's internal control over
  financial reporting. As part of our audits, we are required to obtain an understanding of internal control over financial reporting, but not
  for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting. Accordingly, we
  express no such opinion.
  Our audits included performing procedures to assess the risks of material misstatement of the financial statements, whether due to error
  or fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence
  regarding the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July
  31, 2018, by correspondence with the custodian and others, or by other appropriate auditing procedures where replies from others were
  not received. Our audits also included evaluating the accounting principles used and

                                                             Annual Shareholder Report
                                                                        19

  Table of Contents


  significant estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that
  our audits provide a reasonable basis for our opinion.



  We have served as the auditor of one or more Federated investment companies since 1979.
  Boston, Massachusetts
  September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                              566/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 568 of 586
                                                            Annual Shareholder Report
                                                                       20

  Table of Contents


  Shareholder Expense Example (unaudited)
  As a shareholder of the Fund, you incur ongoing costs, including management fees and to the extent applicable, distribution (12b-1)
  fees and/or other service fees and other Fund expenses. This Example is intended to help you to understand your ongoing costs (in
  dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. It is based on an
  investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2018 to July 31, 2018.
  ACTUAL EXPENSES
  The first section of the table below provides information about actual account values and actual expenses. You may use the information
  in this section, together with the amount you invested, to estimate the expenses that you incurred over the period. Simply divide your
  account value by $1,000 (for example, an $8,600 account value divided by $1,000 = 8.6), then multiply the result by the number in the
  first section under the heading entitled “Expenses Paid During Period” to estimate the expenses attributable to your investment during
  this period.
  HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES
  The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the
  Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. Thus,
  you should not use the hypothetical account values and expenses to estimate the actual ending account balance or your expenses for the
  period. Rather, these figures are required to be provided to enable you to compare the ongoing costs of investing in the Fund with other
  funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the
  other funds.




                                                            Annual Shareholder Report
                                                                       21

  Table of Contents


       Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second section of
  the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.
                                                                              Beginning              Ending
                                                                            Account Value         Account Value           Expenses Paid
                                                                               2/1/2018             7/31/2018             During Period1
  Actual:
  Institutional Shares                                                         $1,000               $1,007.60                 $1.00
  Cash II Shares                                                               $1,000               $1,004.10                 $4.47
  Cash Series Shares                                                           $1,000               $1,003.40                 $5.22
  Hypothetical (assuming a 5% return
  before expenses):
  Institutional Shares                                                         $1,000               $1,023.80                 $1.00
  Cash II Shares                                                               $1,000               $1,020.30                 $4.51

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            567/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 569 of 586
  Cash Series Shares                                                                   $1,000                     $1,019.60                     $5.26
  1      Expenses are equal to the Fund's annualized net expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to
         reflect the one-half-year period). The annualized net expense ratios are as follows:

        Institutional Shares          0.20%
        Cash II Shares                0.90%
        Cash Series Shares            1.05%




                                                                   Annual Shareholder Report
                                                                               22

  Table of Contents




  Board of Trustees and Trust Officers
  The Board of Trustees is responsible for managing the Trust's business affairs and for exercising all the Trust's powers except those
  reserved for the shareholders. The following tables give information about each Trustee and the senior officers of the Fund. Where
  required, the tables separately list Trustees who are “interested persons” of the Fund (i.e., “Interested” Trustees) and those who are not
  (i.e., “Independent” Trustees). Unless otherwise noted, the address of each person listed is Federated Investors Tower, 1001 Liberty
  Avenue, Pittsburgh, PA 15222. The address of all Independent Trustees listed is 4000 Ericsson Drive, Warrendale, PA 15086-7561;
  Attention: Mutual Fund Board. As of December 31, 2017, the Trust comprised 21 portfolio(s), and the Federated Fund Family
  consisted of 40 investment companies (comprising 108 portfolios). Unless otherwise noted, each Officer is elected annually. Unless
  otherwise noted, each Trustee oversees all portfolios in the Federated Fund Family and serves for an indefinite term. The Fund's
  Statement of Additional Information includes additional information about Trust Trustees and is available, without charge and upon
  request, by calling 1-800-341-7400.

  INTERESTED TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                        Principal Occupation(s) for Past Five Years,
  Date Service Began                               Other Directorships Held and Previous Position(s)




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               568/585
11/14/2018                                https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                 Case 18-12808       Doc 6-2 Filed 12/13/18 Page 570 of 586
  J. Christopher Donahue*                         Principal Occupations: Principal Executive Officer and President of certain of the Funds in the
  Birth Date: April 11, 1949                      Federated Fund Family; Director or Trustee of the Funds in the Federated Fund Family; President, Chief
  PRESIDENT AND TRUSTEE                           Executive Officer and Director, Federated Investors, Inc.; Chairman and Trustee, Federated Investment
  Indefinite Term                                 Management Company; Trustee, Federated Investment Counseling; Chairman and Director, Federated
  Began serving: April 1989                       Global Investment Management Corp.; Chairman and Trustee, Federated Equity Management Company
                                                  of Pennsylvania; Trustee, Federated Shareholder Services Company; Director, Federated Services
                                                  Company.

                                                  Previous Positions: President, Federated Investment Counseling; President and Chief Executive Officer,
                                                  Federated Investment Management Company, Federated Global Investment Management Corp. and
                                                  Passport Research, Ltd; Chairman, Passport Research, Ltd.




                                                                    Annual Shareholder Report
                                                                               23

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held and Previous Position(s)
  Thomas R. Donahue*                              Principal Occupations: Director or Trustee of certain of the funds in the Federated Fund Family; Chief
  Birth Date: October 20, 1958                    Financial Officer, Treasurer, Vice President and Assistant Secretary, Federated Investors, Inc.; Chairman
  TRUSTEE                                         and Trustee, Federated Administrative Services; Chairman and Director, Federated Administrative
  Indefinite Term                                 Services, Inc.; Trustee and Treasurer, Federated Advisory Services Company; Director or Trustee and
  Began serving: May 2016                         Treasurer, Federated Equity Management Company of Pennsylvania, Federated Global Investment
                                                  Management Corp., Federated Investment Counseling, and Federated Investment Management
                                                  Company; Director, MDTA LLC; Director, Executive Vice President and Assistant Secretary, Federated
                                                  Securities Corp.; Director or Trustee and Chairman, Federated Services Company and Federated
                                                  Shareholder Services Company; and Director and President, FII Holdings, Inc.

                                                  Previous Positions: Director, Federated Investors, Inc.; Assistant Secretary, Federated Investment
                                                  Management Company, Federated Global Investment Management Company and Passport Research,
                                                  LTD; Treasurer, Passport Research, LTD; Executive Vice President, Federated Securities Corp.; and
                                                  Treasurer, FII Holdings, Inc.


  *      Family relationships and reasons for “interested” status: J. Christopher Donahue and Thomas R. Donahue are brothers. Both are “interested” due to
         their beneficial ownership of shares of Federated Investors, Inc. and the positions they hold with Federated and its subsidiaries.

  INDEPENDENT TRUSTEES BACKGROUND

  Name
  Birth Date
  Positions Held with Trust                       Principal Occupation(s) for Past Five Years,
  Date Service Began                              Other Directorships Held, Previous Position(s) and Qualifications
  John T. Collins                                 Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Chairman and CEO,
  Birth Date: January 24, 1947                    The Collins Group, Inc. (a private equity firm) (Retired).
  TRUSTEE
  Indefinite Term                                 Other Directorships Held: Director, Current Chair of the Compensation Committee, KLX Corp.
  Began serving: September 2013
                                                  Qualifications: Mr. Collins has served in several business and financial management roles and
                                                  directorship positions throughout his career. Mr. Collins previously served as Chairman and CEO, The
                                                  Collins Group, Inc. (a private equity firm). Mr. Collins serves as Chairman Emeriti, Bentley University. Mr.
                                                  Collins previously served as Director and Audit Committee Member, Bank of America Corp.; Director,
                                                  FleetBoston Financial Corp.; and Director, Beth Israel Deaconess Medical Center (Harvard University
                                                  Affiliate Hospital).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                               569/585
11/14/2018                                 https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                  Case 18-12808       Doc 6-2 Filed 12/13/18 Page 571 of 586
                                                                 Annual Shareholder Report
                                                                             24

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  G. Thomas Hough                               Principal Occupations: Director or Trustee of the Federated Fund Family; formerly, Vice Chair, Ernst &
  Birth Date: February 28, 1955                 Young LLP (public accounting firm) (Retired).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: Director, Chair of the Audit Committee, Governance Committee, Publix Super
  Began serving: August 2015                    Markets, Inc.; Director, Member of the Audit Committee and Technology Committee of Equifax, Inc.

                                                Qualifications: Mr. Hough has served in accounting, business management and directorship positions
                                                throughout his career. Mr. Hough most recently held the position of Americas Vice Chair of Assurance
                                                with Ernst & Young LLP (public accounting firm). Mr. Hough is an Executive Committee member of the
                                                United States Golf Association, he serves on the President's Cabinet and Business School Board of
                                                Visitors for the University of Alabama and is on the Business School Board of Visitors for Wake Forest
                                                University.
  Maureen Lally-Green                           Principal Occupations: Director or Trustee of the Federated Fund Family; Dean of the Duquesne
  Birth Date: July 5, 1949                      University School of Law; Professor and Adjunct Professor of Law, Duquesne University School of Law;
  TRUSTEE                                       formerly, Interim Dean of the Duquesne University School of Law; formerly, Associate General Secretary
  Indefinite Term                               and Director, Office of Church Relations, Diocese of Pittsburgh.
  Began serving: August 2009
                                                Other Directorships Held: Director, CNX Resources Corporation (formerly known as CONSOL Energy
                                                Inc.).

                                                Qualifications: Judge Lally-Green has served in various legal and business roles and directorship
                                                positions throughout her career. Judge Lally-Green previously served as a member of the Superior Court
                                                of Pennsylvania and as a Professor of Law, Duquesne University School of Law. Judge Lally-Green also
                                                currently holds the positions on not for profit or for profit boards of directors as follows: Director and Chair,
                                                UPMC Mercy Hospital; Director and Vice Chair, Our Campaign for the Church Alive!, Inc.; Director, Saint
                                                Vincent College; Member, Pennsylvania State Board of Education (public); and Director CNX Resources
                                                Corporation (formerly known as CONSOL Energy Inc.). Judge Lally-Green has held the positions of:
                                                Director, Auberle; Director, Epilepsy Foundation of Western and Central Pennsylvania; Director, Ireland
                                                Institute of Pittsburgh; Director, Saint Thomas More Society; Director and Chair, Catholic High Schools of
                                                the Diocese of Pittsburgh, Inc.; Director, Pennsylvania Bar Institute; Regent, St. Vincent Seminary; and
                                                Director and Chair, North Catholic High School, Inc.
  Charles F. Mansfield, Jr.                     Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant.
  Birth Date: April 10, 1945
  TRUSTEE                                       Other Directorships Held: None.
  Indefinite Term
  Began serving: January 1999                   Qualifications: Mr. Mansfield has served as a Marine Corps officer and in several banking, business
                                                management, educational roles and directorship positions throughout his long career. He remains active
                                                as a Management Consultant.




                                                                 Annual Shareholder Report
                                                                             25

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                     Principal Occupation(s) for Past Five Years,
  Date Service Began                            Other Directorships Held, Previous Position(s) and Qualifications
  Thomas M. O'Neill                             Principal Occupations: Director or Trustee, Chair of the Audit Committee of the Federated Fund Family;
  Birth Date: June 14, 1951                     Sole Proprietor, Navigator Management Company (investment and strategic consulting).
  TRUSTEE
  Indefinite Term                               Other Directorships Held: None.
  Began serving: August 2006
                                                Qualifications: Mr. O'Neill has served in several business, mutual fund and financial management roles
                                                and directorship positions throughout his career. Mr. O'Neill serves as Director, Medicines for Humanity
                                                and Director, The Golisano Children's Museum of Naples, Florida. Mr. O'Neill previously served as Chief
                                                Executive Officer and President, Managing Director and Chief Investment Officer, Fleet Investment
                                                Advisors; President and Chief Executive Officer, Aeltus Investment Management, Inc.; General Partner,
                                                Hellman, Jordan Management Co., Boston, MA; Chief Investment Officer, The Putnam Companies,
                                                Boston, MA; Credit Analyst and Lending Officer, Fleet Bank; Director and Consultant, EZE Castle
                                                Software (investment order management software); and Director, Midway Pacific (lumber).




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                                570/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 572 of 586
  P. Jerome Richey                            Principal Occupations: Director or Trustee of the Federated Fund Family; Management Consultant;
  Birth Date: February 23, 1949               formerly, Senior Vice Chancellor and Chief Legal Officer, University of Pittsburgh and Executive Vice
  TRUSTEE                                     President and Chief Legal Officer, CNX Resources Corporation (formerly known as CONSOL Energy Inc.)
  Indefinite Term
  Began serving: September 2013               Other Directorships Held: None.

                                              Qualifications: Mr. Richey has served in several business and legal management roles and directorship
                                              positions throughout his career. Mr. Richey most recently held the positions of Senior Vice Chancellor and
                                              Chief Legal Officer, University of Pittsburgh. Mr. Richey previously served as Chairman of the Board,
                                              Epilepsy Foundation of Western Pennsylvania and Chairman of the Board, World Affairs Council of
                                              Pittsburgh. Mr. Richey previously served as Chief Legal Officer and Executive Vice President, CNX
                                              Resources Corporation (formerly known as CONSOL Energy Inc.); and Board Member, Ethics Counsel
                                              and Shareholder, Buchanan Ingersoll & Rooney PC (a law firm).
  John S. Walsh                               Principal Occupations: Director or Trustee, and Chair of the Board of Directors or Trustees, of the
  Birth Date: November 28, 1957               Federated Fund Family; President and Director, Heat Wagon, Inc. (manufacturer of construction
  TRUSTEE                                     temporary heaters); President and Director, Manufacturers Products, Inc. (distributor of portable
                                              construction heaters); President, Portable Heater Parts, a division of Manufacturers Products, Inc.
  Indefinite Term
  Began serving: January 1999                 Other Directorships Held: None.

                                              Qualifications: Mr. Walsh has served in several business management roles and directorship positions
                                              throughout his career. Mr. Walsh previously served as Vice President, Walsh & Kelly, Inc. (paving
                                              contractors).




                                                              Annual Shareholder Report
                                                                          26

  Table of Contents



  OFFICERS

  Name
  Birth Date
  Positions Held with Trust                   Principal Occupation(s) for Past Five Years
  Date Service Began                          and Previous Position(s)
  Lori A. Hensler                             Principal Occupations: Principal Financial Officer and Treasurer of the Federated Fund Family; Senior
  Birth Date: January 6, 1967                 Vice President, Federated Administrative Services; Financial and Operations Principal for Federated
  TREASURER                                   Securities Corp. and Edgewood Services, Inc.; and Assistant Treasurer, Federated Investors Trust
  Officer since: April 2013                   Company. Ms. Hensler has received the Certified Public Accountant designation.

                                     Previous Positions: Controller of Federated Investors, Inc.; Senior Vice President and Assistant
                                     Treasurer, Federated Investors Management Company; Treasurer, Federated Investors Trust Company;
                                     Assistant Treasurer, Federated Administrative Services, Federated Administrative Services, Inc.,
                                     Federated Securities Corp., Edgewood Services, Inc., Federated Advisory Services Company, Federated
                                     Equity Management Company of Pennsylvania, Federated Global Investment Management Corp.,
                                     Federated Investment Counseling, Federated Investment Management Company, Passport Research,
                                     Ltd., and Federated MDTA, LLC; Financial and Operations Principal for Federated Securities Corp.,
                                     Edgewood Services, Inc. and Southpointe Distribution Services, Inc.
  Peter J. Germain                   Principal Occupations: Mr. Germain is Chief Legal Officer, Secretary and Executive Vice President of
  Birth Date: September 3, 1959      the Federated Fund Family. He is General Counsel, Chief Legal Officer, Secretary and Executive Vice
  CHIEF LEGAL OFFICER, SECRETARY AND President, Federated Investors, Inc.; Trustee and Senior Vice President, Federated Investors
  EXECUTIVE VICE PRESIDENT           Management Company; Trustee and President, Federated Administrative Services; Director and
  Officer since: January 2005        President, Federated Administrative Services, Inc.; Director and Vice President, Federated Securities
                                     Corp.; Director and Secretary, Federated Private Asset Management, Inc.; Secretary, Federated
                                     Shareholder Services Company; and Secretary, Retirement Plan Service Company of America. Mr.
                                     Germain joined Federated in 1984 and is a member of the Pennsylvania Bar Association.

                                              Previous Positions: Deputy General Counsel, Special Counsel, Managing Director of Mutual Fund
                                              Services, Federated Investors, Inc.; Senior Vice President, Federated Services Company; and Senior
                                              Corporate Counsel, Federated Investors, Inc.
  Richard B. Fisher                           Principal Occupations: Vice Chairman or Vice President of some of the Funds in the Federated Fund
  Birth Date: May 17, 1923                    Family; Vice Chairman, Federated Investors, Inc.; Chairman, Federated Securities Corp.
  VICE PRESIDENT
  Officer since: October 1988                 Previous Positions: President and Director or Trustee of some of the Funds in the Federated Fund
                                              Family; Executive Vice President, Federated Investors, Inc.; Director and Chief Executive Officer,
                                              Federated Securities Corp.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                         571/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 573 of 586
                                                             Annual Shareholder Report
                                                                         27

  Table of Contents


  Name
  Birth Date
  Positions Held with Trust                  Principal Occupation(s) for Past Five Years
  Date Service Began                         and Previous Position(s)
  Stephen Van Meter                          Principal Occupations: Senior Vice President and Chief Compliance Officer of the Federated Fund
  Birth Date: June 5, 1975                   Family; Vice President and Chief Compliance Officer of Federated Investors, Inc. and Chief Compliance
  CHIEF COMPLIANCE OFFICER AND               Officer of certain of its subsidiaries. Mr. Van Meter joined Federated in October 2011. He holds FINRA
  SENIOR VICE PRESIDENT                      licenses under Series 3, 7, 24 and 66.
  Officer since: July 2015
                                             Previous Positions: Mr. Van Meter previously held the position of Compliance Operating Officer,
                                             Federated Investors, Inc. Prior to joining Federated, Mr. Van Meter served at the United States Securities
                                             and Exchange Commission in the positions of Senior Counsel, Office of Chief Counsel, Division of
                                             Investment Management and Senior Counsel, Division of Enforcement.
  Deborah A. Cunningham                      Principal Occupations: Deborah A. Cunningham has been the Fund's Portfolio Manager since January
  Birth Date: September 15, 1959             1994. Ms. Cunningham was named Chief Investment Officer of Federated's money market products in
  CHIEF INVESTMENT OFFICER                   2004. She joined Federated in 1981 and has been a Senior Portfolio Manager since 1997 and an
  Officer since: May 2004                    Executive Vice President of the Fund's Adviser since 2009. Ms. Cunningham has received the Chartered
  Portfolio Manager since:                   Financial Analyst designation and holds an M.S.B.A. in Finance from Robert Morris College.
  January 1994




                                                             Annual Shareholder Report
                                                                         28

  Table of Contents




  Evaluation and Approval of Advisory Contract – May 2018
  FEDERATED TRUST FOR U.S. TREASURY OBLIGATIONS (THE “FUND”)
  At its meetings in May 2018, the Fund's Board of Trustees (the “Board”), including a majority of those Trustees who are not
  “interested persons” of the Fund, as defined in the Investment Company Act of 1940 (the “Independent Trustees”), reviewed and
  unanimously approved the continuation of the Fund's investment advisory contract for an additional one-year term. The Board's


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                       572/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 574 of 586
  decision regarding the contract reflects the exercise of its business judgment after considering all of the information received on
  whether to continue the existing arrangements.
       The Board had previously appointed a Senior Officer, whose duties included specified responsibilities relating to the process by
  which advisory fees are to be charged to a fund advised by Federated Investment Management Company (the “Adviser”) or its
  affiliates (collectively, “Federated”) (each, a “Federated fund”). The Senior Officer's responsibilities included preparing and furnishing
  to the Board an annual independent written evaluation that covered topics discussed below. In December 2017, the Senior Officer
  position was eliminated. Notwithstanding the elimination of the Senior Officer position, at the request of the Independent Trustees, the
  Fund's Chief Compliance Officer (the CCO) furnished to the Board in advance of its May 2018 meetings an independent written
  evaluation covering substantially the same topics that had been covered in the Senior Officer's written evaluation in prior years. The
  Board considered the CCO's independent written evaluation (the “CCO Fee Evaluation Report”), along with other information, in
  evaluating the reasonableness of the Fund's management fee and in deciding to approve the continuation of the investment advisory
  contract. Consistent with the former Senior Officer position, the CCO, in preparing the CCO Fee Evaluation Report, has the authority
  to retain consultants, experts or staff as reasonably necessary to assist in the performance of his duties, reports directly to the Board,
  and can be terminated only with the approval of a majority of the Independent Trustees.
       The Board also considered judicial decisions concerning allegedly excessive investment advisory fees in making its decision.
  Using these judicial decisions as a guide, the Board observed that the following factors may be relevant to an adviser's fiduciary duty
  with respect to its receipt of compensation from a fund: (1) the nature and quality of the services provided by an adviser to a fund and
  its shareholders (including the performance of the fund, its benchmark and comparable funds); (2) an adviser's cost of providing the
  services (including the profitability to an adviser of providing advisory services to a fund); (3) the extent to which an adviser may
  realize “economies of scale” as a fund grows larger and, if such economies of scale exist, whether they have been shared with a fund
  and its shareholders or the family of funds; (4) any “fall-out” financial benefits that accrue to an adviser because of its relationship with
  a fund (including


                                                             Annual Shareholder Report
                                                                        29

  Table of Contents


  research services received from brokers that execute fund trades and any fees paid to affiliates of an adviser for services rendered to a
  fund); (5) comparative fee and expense structures (including a comparison of fees paid to an adviser with those paid by similar funds
  both internally and externally as well as management fees charged to institutional and other advisory clients of the Adviser or its
  affiliates for what might be viewed as like services); and (6) the extent of care, conscientiousness and independence with which the
  fund's board members perform their duties and their expertise (including whether they are fully informed about all facts the board
  deems relevant to its consideration of an adviser's services and fees). The Board noted that the Securities and Exchange Commission
  (SEC) disclosure requirements regarding the basis for the Board's approval of the Fund's investment advisory contract generally align
  with the factors listed above. The Board was aware of these factors and was guided by them in its review of the Fund's investment
  advisory contract to the extent it considered them to be appropriate and relevant, as discussed further below.
       The Board considered and weighed these factors in light of its substantial accumulated experience in governing the Fund and
  working with Federated on matters relating to the Federated funds. The Independent Trustees were assisted in their deliberations by
  independent legal counsel.
       In addition to the extensive materials that comprise and accompany the CCO Fee Evaluation Report, the Board received detailed
  information about the Fund and the Federated organization throughout the year, and in connection with its May meetings at which the
  Board's formal approval of the advisory and subadvisory contracts occurred. In this regard, Federated provided much of this
  information at each regular meeting of the Board, and furnished additional information specifically in connection with the May
  meetings. In the months preceding the May meetings, the Board requested and reviewed written materials prepared by Federated in
  response to requests on behalf of the Independent Trustees encompassing a wide variety of topics. At the May meetings, in addition to
  meeting in separate sessions of the Independent Trustees without management present, senior management of the Adviser also met
  with the Independent Trustees and their counsel to discuss the materials presented and such additional matters as the Independent
  Trustees deemed reasonably necessary to evaluate the advisory and subadvisory contracts. Between regularly scheduled meetings, the
  Board also received information on particular matters as the need arose.
       The Board's consideration of the investment advisory contract included review of the CCO Fee Evaluation Report, accompanying
  data and additional information covering the following matters among others: the Adviser's investment philosophy, revenue,
  profitability, personnel and processes; investment and operating strategies; the Fund's short-term and long-term performance (in
  absolute terms, both on a gross basis and net of expenses, as well as in terms relative to its particular investment program and certain
  competitor or “peer group” funds and/or other benchmarks, as appropriate) and comments on the

                                                            Annual Shareholder Report
                                                                        30

  Table of Contents


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                               573/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 575 of 586
  reasons for performance; the Fund's investment objectives; the Fund's expenses, including the advisory fee and the overall expense
  structure of the Fund (both in absolute terms and relative to similar and/or competing funds), with due regard for contractual or
  voluntary expense limitations; the use and allocation of brokerage commissions derived from trading the Fund's portfolio securities (if
  any); and the nature, quality and extent of the advisory and other services provided to the Fund by the Adviser and its affiliates. The
  Board also considered the preferences and expectations of Fund shareholders; the entrepreneurial and other risks assumed by the
  Adviser in sponsoring the Fund; the continuing state of competition in the mutual fund industry and market practices; the range of
  comparable fees for similar funds in the mutual fund industry; the Fund's relationship to the Federated funds which include a
  comprehensive array of funds with different investment objectives, policies and strategies which are generally available for exchange
  without the incurrence of additional sales charges; compliance and audit reports concerning the Federated funds and the Federated
  companies that service them (including communications from regulatory agencies), as well as Federated's responses to any issues
  raised therein; and relevant developments in the mutual fund industry and how the Federated funds and/or Federated are responding to
  them. The Board's evaluation process is evolutionary. The criteria considered and the emphasis placed on relevant criteria change in
  recognition of changing circumstances in the mutual fund marketplace.
       While mindful that courts have cautioned against giving too much weight to comparative information concerning fees charged by
  other advisers for managing funds with comparable investment programs, the Board has found the use of such comparisons to be
  relevant to its deliberations. In this regard, the Board was presented with, and considered, information regarding the contractual
  advisory fee rates, net advisory fee rates, total expense ratios and each element of the Fund's total expense ratio (i.e., gross and net
  advisory fees, custody fees, portfolio accounting fees and transfer agency fees) relative to an appropriate group of peer funds compiled
  by Federated using data supplied by independent fund ranking organizations (the “Peer Group”). The Board received a description of
  the composition and methodology used to select the Peer Group. The Board focused on comparisons with other similar mutual funds
  more heavily than non-mutual fund products or services because it is believed that they are more relevant. For example, other mutual
  funds are the products most like the Fund, in that they are readily available to Fund shareholders as alternative investment vehicles.
  Also, they are the type of investment vehicle, in fact, chosen and maintained by the Fund's investors. The range of their fees and
  expenses, therefore, appears to be a relevant indicator of what consumers have found to be reasonable in the marketplace in which the
  Fund competes.




                                                            Annual Shareholder Report
                                                                       31

  Table of Contents


       The Board reviewed the contractual advisory fee rate, net advisory fee rate and other expenses of the Fund and noted the position
  of the Fund's fee rates relative to its Peer Group. In this regard, the Board noted that the contractual advisory fee rate was above the
  median of the relevant Peer Group, but the Board noted the applicable waivers and reimbursements, and that the overall expense
  structure of the Fund remained competitive in the context of other factors considered by the Board.
       For comparison, the CCO reviewed the fees charged by Federated for providing advisory services to products other than the
  Federated funds (e.g., institutional and separate accounts and third-party unaffiliated mutual funds for which Federated serves as sub-
  adviser) (referenced to as “Comparable Funds/Accounts”). With respect to Comparable Funds/Accounts other than third-party mutual
  funds, the CCO concluded that they are inherently different products. Those differences include, but are not limited to, different types
  of targeted investors; different applicable laws and regulations; different legal structures; different average account sizes and portfolio
  management techniques made necessary by different cash flows and different associated costs; and the time spent by portfolio
  managers and their teams, as well as personnel in the Funds Financial Services, Legal, Compliance and Risk Management departments,
  in reviewing securities pricing, addressing different administrative responsibilities, addressing different degrees of risk associated with
  management and a variety of different costs. The CCO also reviewed the differences in the nature of the services required for Federated
  to manage its proprietary mutual fund business versus managing a discrete pool of assets as a sub-adviser to another institution's
  mutual fund, and that Federated generally performs significant additional services and assumes substantially greater risk in managing
  the Fund and other Federated funds than in its role as sub-adviser to an unaffiliated third-party mutual fund. The CCO did not consider
  the fees for providing advisory services to Comparable Funds/Accounts to be determinative in judging the appropriateness of the
  Federated funds' advisory fees.
       Following such evaluation, and full deliberations, the Board concluded that the fees and expenses of the Fund are reasonable and
  supported renewal of the Fund's investment advisory contract.
       The Board considered the nature, extent and quality of the services provided to the Fund by the Adviser and the resources of the
  Adviser and its affiliates dedicated to the Fund. In this regard, the Board evaluated, among other things, the Adviser's personnel,
  experience, track record, overall reputation and willingness to invest in personnel and infrastructure that benefit the Fund. In addition,
  the Board reviewed the qualifications, backgrounds and responsibilities of the portfolio management team primarily responsible for the
  day-to-day management of the Fund and the Adviser's ability and experience in attracting and retaining qualified personnel to service


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                             574/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 576 of 586
  the Fund. The Board noted the compliance program of the Adviser and the compliance-related resources provided to the Fund by the
  Adviser, including the Adviser's commitment to

                                                            Annual Shareholder Report
                                                                       32

  Table of Contents


  respond to rulemaking initiatives of the SEC. The Fund's ability to deliver competitive performance when compared to its Peer Group
  was also deemed to be relevant by the Board as a useful indicator of how the Adviser is executing the Fund's investment program. The
  Adviser's ability to execute this program was one of the Board's considerations in reaching a conclusion that the nature, extent, and
  quality of the Adviser's investment management services warrant the continuation of the investment advisory contract.
       In evaluating the Fund's investment performance, the Board considered performance results in light of the Fund's investment
  objective, strategies and risks, as disclosed in the Fund's prospectus. The Board considered detailed investment reports on the Fund's
  performance that were provided to the Board throughout the year and in connection with the May meetings. The CCO also reviewed
  information regarding the performance of other mutual funds in the Peer Group, noting the CCO's view that comparisons to fund peer
  groups may be helpful, though not conclusive, in evaluating the performance of the Adviser in managing the Fund. The Board
  considered, in evaluating such comparisons, that in some cases individual funds may exhibit significant and unique differences in their
  objectives and management techniques when compared to other funds within a Peer Group.
       The Fund's performance was above the median of the relevant Peer Group for the one-year period covered by the CCO Fee
  Evaluation Report. The Board also considered the relatively tight dispersion of performance data with respect to the Fund and its Peer
  Group.
       Following such evaluation, and full deliberations, the Board concluded that the performance of the Fund supported renewal of the
  Fund's investment advisory contract.
       The Board also received financial information about Federated, including information regarding the compensation and ancillary (or
  “fall-out”) benefits Federated derived from its relationships with the Federated funds. This information covered not only the fees under
  the investment advisory contracts, but also fees received by Federated's subsidiaries for providing other services to the Federated funds
  under separate contracts (e.g., for serving as the Federated funds' administrator and distributor). In this regard, the Board considered
  that certain Federated subsidiaries provide distribution and shareholder services to the Federated funds, for which they may be
  compensated through distribution and servicing fees paid pursuant to Rule 12b-1 plans or otherwise. The information also detailed any
  indirect benefit Federated may derive from its receipt of research services from brokers who execute Federated fund trades. In addition,
  the Board considered the fact that, in order for a Federated fund to be competitive in the marketplace, the Adviser and its affiliates
  frequently waived fees and/or reimbursed expenses and have disclosed to Federated fund investors and/or indicated to the Board their
  intention to do so in the future. Moreover, the Board receives regular reporting as to the institution, adjustment or elimination of these
  voluntary waivers.

                                                            Annual Shareholder Report
                                                                       33

  Table of Contents


       Federated furnished information, requested by the CCO, that reported revenues on a fund-by-fund basis and made estimates of the
  allocation of expenses on a fund-by-fund basis, using allocation methodologies specified by the CCO. The CCO noted that, while these
  cost allocation reports apply consistent allocation processes, the inherent difficulties in allocating costs continues to cause the CCO to
  question the precision of the process and to conclude that such reports may be unreliable, since a single change in an allocation
  estimate may dramatically alter the resulting estimate of cost and/or profitability of a Federated fund and may produce unintended
  consequences. The allocation information, including the CCO's view that fund-by-fund estimations may be unreliable, was considered
  in the evaluation by the Board.
       The Board and the CCO also reviewed information compiled by Federated comparing its profitability information to other publicly
  held fund management companies, including information regarding profitability trends over time. In this regard, the CCO concluded
  that Federated's profit margins did not appear to be excessive. The CCO also noted that Federated appeared financially sound, with the
  resources necessary to fulfill its obligations under its contracts with the Fund.
       The CCO Fee Evaluation Report also discussed the notion of possible realization of “economies of scale” as a fund grows larger.
  In this regard, the Board considered that the Adviser has made significant and long-term investments in areas that support all of the
  Federated funds, such as personnel and processes for the portfolio management, shareholder services, compliance, internal audit and
  risk management functions, as well as systems technology (including technology relating to cybersecurity) and that the benefits of
  these efforts (as well as any economies of scale, should they exist) were likely to be shared with the Federated fund family as a whole.
  The Board noted that the Adviser's investments in these areas are extensive. In addition, the Board considered that the Adviser and its
  affiliates have frequently waived fees and/or reimbursed expenses and that this has allowed fund shareholders to share potential
  economies of scale with shareholders. The Board also considered that such waivers and reimbursements can provide protection from an
  increase in expenses if a Federated fund's assets decline. Federated, as it does throughout the year, and specifically in connection with
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            575/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 577 of 586
  the Board's review of the advisory and subadvisory contracts, furnished information relative to revenue sharing or adviser-paid fees.
  Federated and the CCO noted that this information should be viewed to determine if there was an incentive to either not apply
  breakpoints, or to apply breakpoints at higher levels, and should not be viewed to determine the appropriateness of advisory fees
  because it would represent marketing and distribution expenses. The Board also noted the absence of any applicable




                                                            Annual Shareholder Report
                                                                       34

  Table of Contents


  regulatory or industry guidelines on this subject, which (as discussed in the CCO Fee Evaluation Report) is compounded by the lack of
  any common industry practice or general pattern with respect to structuring fund advisory fees with “breakpoints” that serve to reduce
  the fee as a fund attains a certain size.
       The CCO stated that his observations and the information accompanying the CCO Fee Evaluation Report supported a finding by
  the Board that the management fee for the Fund was reasonable. Under these circumstances, no objection was raised to the
  continuation of, the Fund's investment advisory contract. The CCO also recognized that the Board's evaluation of the Federated funds'
  advisory and subadvisory arrangements is a continuing and on-going process that is informed by the information that the Board
  requests and receives from management throughout the course of the year and, in this regard, the CCO noted certain items for future
  reporting to the Board or further consideration by management as the Board continues its on-going oversight of the Federated funds.
       In its decision to continue an existing investment advisory contract, the Board was mindful of the potential disruptions of the
  Fund's operations and various risks, uncertainties and other effects that could occur as a result of a decision to terminate or not renew
  an investment advisory contract. In particular, the Board recognized that many shareholders have invested in the Fund on the strength
  of the Adviser's industry standing and reputation and with the expectation that the Adviser will have a continuing role in providing
  advisory services to the Fund. Thus, the Board's approval of the investment advisory contract reflected the fact that it is the
  shareholders who have effectively selected the Adviser by virtue of having invested in the Fund. The Board concluded that, in light of
  the factors summarized above, including the nature, quality and scope of the services provided to the Fund by the Adviser and its
  affiliates, continuation of the investment advisory contract was appropriate.
       The Board based its decision to approve the investment advisory contract on the totality of the circumstances and relevant factors
  and with a view to past and future long-term considerations. Not all of the factors and considerations identified above were necessarily
  relevant to the Fund, nor did the Board consider any one of them to be determinative. With respect to the factors that were relevant, the
  Board's decision to approve the continuation of the contract reflects its view that Federated's performance and actions provided a
  satisfactory basis to support the decision to continue the existing arrangement.




                                                            Annual Shareholder Report
                                                                       35

  Table of Contents




  Voting Proxies on Fund Portfolio Securities
  A description of the policies and procedures that the Fund uses to determine how to vote proxies, if any, relating to securities held in
  the Fund's portfolio is available, without charge and upon request, by calling 1-800-341-7400. A report on “Form N-PX” of how the
  Fund voted any such proxies during the most recent 12-month period ended June 30 is available via the Proxy Voting Record (Form N-
  PX) link associated with the Fund and share class name at www.FederatedInvestors.com/FundInformation. Form N-PX filings are also
  available at the SEC's website at www.sec.gov.

  Quarterly Portfolio Schedule


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                            576/585
11/14/2018                             https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                              Case 18-12808       Doc 6-2 Filed 12/13/18 Page 578 of 586
  The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year,
  on “Form N-Q.” These filings are available on the SEC's website at www.sec.gov and may be reviewed and copied at the SEC's Public
  Reference Room in Washington, DC. (Call 1-800-SEC-0330 for information on the operation of the Public Reference Room.) You may
  also access this information via the link to the Fund and share class name at www.FederatedInvestors.com/FundInformation.




                                                             Annual Shareholder Report
                                                                        36

  Table of Contents



  You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it
  cannot guarantee it will do so. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation
  or any other government agency. The Fund's sponsor has no legal obligation to provide financial support to the Fund, and you should
  not expect that the sponsor will provide financial support to the Fund at any time.
  This Report is authorized for distribution to prospective investors only when preceded or accompanied by the Fund's Prospectus, which
  contains facts concerning its objective and policies, management fees, expenses and other information.




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                                                577/585
11/14/2018                               https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                                Case 18-12808       Doc 6-2 Filed 12/13/18 Page 579 of 586


  Federated Trust for U.S. Treasury Obligations
  Federated Investors Funds
  4000 Ericsson Drive
  Warrendale, PA 15086-7561
  Contact us at FederatedInvestors.com
  or call 1-800-341-7400.
  Federated Securities Corp., Distributor
  CUSIP 60934N799
  CUSIP 608919551
  CUSIP 608919569
  28731 (9/18)
  Federated is a registered trademark of Federated Investors, Inc.
  2018 ©Federated Investors, Inc.




  Item 2.          Code of Ethics

  (a) As of the end of the period covered by this report, the registrant has adopted a code
  of ethics (the "Section 406 Standards for Investment Companies - Ethical Standards for
  Principal Executive and Financial Officers") that applies to the registrant's Principal
  Executive Officer and Principal Financial Officer; the registrant's Principal Financial
  Officer also serves as the Principal Accounting Officer.

  (c) There was no amendment to the registrant’s code of ethics described in Item 2(a) above
  during the period covered by the report.

  (d) There was no waiver granted, either actual or implicit, from a provision to the
  registrant’s code of ethics described in Item 2(a) above during the period covered by the
  report.

  (e) Not Applicable

  (f)(3) The registrant hereby undertakes to provide any person, without charge, upon
  request, a copy of the code of ethics. To request a copy of the code of ethics, contact
  the registrant at 1-800-341-7400, and ask for a copy of the Section 406 Standards for
  Investment Companies - Ethical Standards for Principal Executive and Financial Officers.

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                            578/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 580 of 586
  Item 3. Audit Committee Financial Expert

  The registrant's Board has determined that each of the following members of the Board's
  Audit Committee is an “audit committee financial expert,” and is "independent," for
  purposes of this Item:   John T. Collins, G. Thomas Hough and Thomas M. O'Neill.


  Item 4.           Principal Accountant Fees and Services

                    (a)             Audit Fees billed to the registrant for the two most recent fiscal
  years:

                             Fiscal year ended 2018 - $481,900

                             Fiscal year ended 2017 - $631,090

  (b)            Audit-Related Fees billed to the registrant for the two most recent fiscal
  years:

                             Fiscal year ended 2018 - $12,505

                             Fiscal year ended 2017 - $7,000

                             Fiscal year ended 2018- - Audit consents issued for N-1A filings.

                    Fiscal year ended 2017- - Audit consents issued for N-1A filings.

             Amount requiring approval of the registrant’s audit committee pursuant to paragraph
             (c)(7)(ii) of Rule 2-01 of Regulation S-X, $0 and $0 respectively.

  (c)              Tax Fees billed to the registrant for the two most recent fiscal years:

                             Fiscal year ended 2018 - $0

                             Fiscal year ended 2017 - $0

             Amount requiring approval of the registrant’s audit committee pursuant to paragraph
             (c)(7)(ii) of Rule 2-01 of Regulation S-X, $0 and $0 respectively.

  (d)            All Other Fees billed to the registrant for the two most recent fiscal years:

                             Fiscal year ended 2018 - $0

                             Fiscal year ended 2017 - $0

             Amount requiring approval of the registrant’s audit committee pursuant to paragraph
             (c)(7)(ii) of Rule 2-01 of Regulation S-X, $0 and $0 respectively.

  (e)(1) Audit Committee Policies regarding Pre-approval of Services.

              The Audit Committee is required to pre-approve audit and non-audit services
  performed by the independent auditor in order to assure that the provision of such
  services do not impair the auditor’s independence. Unless a type of service to be provided
  by the independent auditor has received general pre-approval, it will require specific
  pre-approval by the Audit Committee. Any proposed services exceeding pre-approved cost
  levels will require specific pre-approval by the Audit Committee.

              Certain services have the general pre-approval of the Audit Committee. The
  term of the general pre-approval is 12 months from the date of pre-approval, unless the
  Audit Committee specifically provides for a different period. The Audit Committee will
  annually review the services that may be provided by the independent auditor without

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                         579/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 581 of 586
  obtaining specific pre-approval from the Audit Committee and may grant general pre-
  approval for such services. The Audit Committee will revise the list of general pre-
  approved services from time to time, based on subsequent determinations. The Audit
  Committee will not delegate its responsibilities to pre-approve services performed by the
  independent auditor to management.

              The Audit Committee has delegated pre-approval authority to its Chairman. The
  Chairman will report any pre-approval decisions to the Audit Committee at its next
  scheduled meeting. The Committee will designate another member with such pre-approval
  authority when the Chairman is unavailable.

  AUDIT SERVICES

        The annual Audit services engagement terms and fees will be subject to the specific
  pre-approval of the Audit Committee. The Audit Committee must approve any changes in
  terms, conditions and fees resulting from changes in audit scope, registered investment
  company (RIC) structure or other matters.

        In addition to the annual Audit services engagement specifically approved by the
  Audit Committee, the Audit Committee may grant general pre-approval for other Audit
  Services, which are those services that only the independent auditor reasonably can
  provide. The Audit Committee has pre-approved certain Audit services, all other Audit
  services must be specifically pre-approved by the Audit Committee.

  AUDIT-RELATED SERVICES

        Audit-related services are assurance and related services that are reasonably
  related to the performance of the audit or review of the Company’s financial statements or
  that are traditionally performed by the independent auditor. The Audit Committee believes
  that the provision of Audit-related services does not impair the independence of the
  auditor, and has pre-approved certain Audit-related services, all other Audit-related
  services must be specifically pre-approved by the Audit Committee.

  TAX SERVICES

        The Audit Committee believes that the independent auditor can provide Tax services
  to the Company such as tax compliance, tax planning and tax advice without impairing the
  auditor’s independence. However, the Audit Committee will not permit the retention of the
  independent auditor in connection with a transaction initially recommended by the
  independent auditor, the purpose of which may be tax avoidance and the tax treatment of
  which may not be supported in the Internal Revenue Code and related regulations. The Audit
  Committee has pre-approved certain Tax services, all Tax services involving large and
  complex transactions must be specifically pre-approved by the Audit Committee.

  ALL OTHER SERVICES

        With respect to the provision of services other than audit, review or attest
  services the pre-approval requirement is waived if:

             (1)             The aggregate amount of all such services provided constitutes no more
                             than five percent of the total amount of revenues paid by the
                             registrant, the registrant’s adviser (not including any sub-adviser
                             whose role is primarily portfolio management and is subcontracted with
                             or overseen by another investment adviser), and any entity controlling,
                             controlled by, or under common control with the investment adviser that
                             provides ongoing services to the registrant to its accountant during the
                             fiscal year in which the services are provided;

             (2)             Such services were not recognized by the registrant, the registrant’s
                             adviser (not including any sub-adviser whose role is primarily portfolio
                             management and is subcontracted with or overseen by another investment
                             adviser), and any entity controlling, controlled by, or under common
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                         580/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 582 of 586
                             control with the investment adviser that provides ongoing services to
                             the registrant at the time of the engagement to be non-audit services;
                             and

             (3)             Such services are promptly brought to the attention of the Audit
                             Committee of the issuer and approved prior to the completion of the
                             audit by the Audit Committee or by one or more members of the Audit
                             Committee who are members of the board of directors to whom authority to
                             grant such approvals has been delegated by the Audit Committee.


        The Audit Committee may grant general pre-approval to those permissible non-audit
  services classified as All Other services that it believes are routine and recurring
  services, and would not impair the independence of the auditor.

        The SEC’s rules and relevant guidance should be consulted to determine the precise
  definitions of prohibited non-audit services and the applicability of exceptions to
  certain of the prohibitions.

  PRE-APPROVAL FEE LEVELS

        Pre-approval fee levels for all services to be provided by the independent auditor
  will be established annually by the Audit Committee. Any proposed services exceeding these
  levels will require specific pre-approval by the Audit Committee.

  PROCEDURES

        Requests or applications to provide services that require specific approval by the
  Audit Committee will be submitted to the Audit Committee by both the independent auditor
  and the Principal Accounting Officer and/or Internal Auditor, and must include a joint
  statement as to whether, in their view, the request or application is consistent with the
  SEC’s rules on auditor independence.

  (e)(2) Percentage of services identified in items 4(b) through 4(d) that were approved by
  the registrants audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of
  Regulation S-X:

                             4(b)

                             Fiscal year ended 2018 – 0%

                             Fiscal year ended 2017 - 0%

                    Percentage of services provided to the registrants investment adviser and any
                    entity controlling, controlled by, or under common control with the investment
                    adviser that provides ongoing services to the registrant that were approved by
                    the registrants audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-
                    01 of Regulation S-X, 0% and 0% respectively.

                    4(c)

                    Fiscal year ended 2018 – 0%

                             Fiscal year ended 2017 – 0%

                    Percentage of services provided to the registrants investment adviser and any
                    entity controlling, controlled by, or under common control with the investment
                    adviser that provides ongoing services to the registrant that were approved by
                    the registrants audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-
                    01 of Regulation S-X, 0% and 0% respectively.


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                         581/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 583 of 586
                    4(d)

                    Fiscal year ended 2018 – 0%

                             Fiscal year ended 2017 – 0%

                    Percentage of services provided to the registrants investment adviser and any
                    entity controlling, controlled by, or under common control with the investment
                    adviser that provides ongoing services to the registrant that were approved by
                    the registrants audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-
                    01 of Regulation S-X, 0% and 0% respectively.

  (f)        NA


  (g)        Non-Audit Fees billed to the registrant, the registrant’s investment adviser, and
             certain entities controlling, controlled by or under common control with the
             investment adviser:
                   Fiscal year ended 2018 - $1,016,782

                             Fiscal year ended 2017 - $272,366

  (h)        The registrant’s Audit Committee has considered that the provision of non-audit
             services that were rendered to the registrant’s adviser (not including any sub-
             adviser whose role is primarily portfolio management and is subcontracted with or
             overseen by another investment adviser), and any entity controlling, controlled by,
             or under common control with the investment adviser that provides ongoing services
             to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of
             Rule 2-01 of Regulation S-X is compatible with maintaining the principal
             accountant’s independence.

  The registrant’s management and Audit Committee continue to believe that the registrant’s
  registered public accounting firms, Ernst & Young LLP (“EY”) and KPMG LLP (“KPMG”) (as
  applicable, “EY/KPMG”), have the ability to exercise objective and impartial judgment on
  all issues encompassed within their audit services. EY/KPMG is required to make a
  determination that it satisfies certain independence requirements under the federal
  securities laws. Like other registrants, there is a risk that activities or relationships
  of EY/KPMG, or its partners or employees, can prevent a determination from being made that
  it satisfies such independence requirements with respect to the registrant, which could
  render it ineligible to serve as the registrant’s independent public accountant.

  In their respective required communications to the Audit Committee of the registrant’s
  Board, EY/KPMG informed the Audit Committee that EY/KPMG and/or covered person
  professionals within EY/KPMG maintain lending relationships with certain owners of greater
  than 10% of the shares of the registrant and/or certain investment companies within the
  “investment company complex” as defined under Rule 2-01(f)(14) of Regulation S-X, which
  are affiliates of the registrant. EY/KPMG has advised the Audit Committee that these
  lending relationships implicate Rule 2-01(c)(1)(ii)(A) of Regulation S-X (referred to as
  the “Loan Rule”). The Loan Rule prohibits an independent public accountant, or covered
  person professionals at such firm, from having a financial relationship (such as a loan)
  with a lender that is a record or beneficial owner of more than 10% of an audit client’s
  equity securities. For purposes of the Loan Rule, audit clients include the registrant, as
  well as all registered investment companies advised by advisory subsidiaries of Federated
  Investors, Inc., the Adviser (for which EY serves as independent public accountant), and
  their respective affiliates (collectively, the “Federated Fund Complex”).

  EY/KPMG informed the Audit Committee that EY/KPMG believes that these lending
  relationships described above do not and will not impair EY/KPMG’s ability to exercise
  objective and impartial judgment in connection with financial statement audits of their
  respective funds of the registrant and a reasonable investor with knowledge of all


https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                         582/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 584 of 586
  relevant facts and circumstances would conclude that EY/KPMG has been and is capable of
  objective and impartial judgment on all issues encompassed within EY/KPMG’s audits.

  On June 20, 2016, the Division of Investment Management of the Securities and Exchange
  Commission (“SEC”) issued a no-action letter to another mutual fund complex (see Fidelity
  Management & Research Company et al., No-Action Letter) related to similar Loan Rule
  matters as those described above (the “Letter”). In the Letter, the SEC Staff confirmed
  that it would not recommend enforcement action against an investment company that relied
  on the audit services performed by an independent public accountant where the Loan Rule
  was implicated in certain specified circumstances provided that: (1) the auditor has
  complied with PCAOB Rule 3526(b)(1) and 3526(b)(2); (2) the Loan Rule is implicated
  because of lending relationships; and (3) notwithstanding such lending relationships that
  implicate the Loan Rule, the auditor has concluded that it is objective and impartial with
  respect to the issues encompassed within its engagement as auditor of the funds. The
  circumstances described in the Letter are substantially similar to the circumstances that
  implicated the Loan Rule with respect to EY/KPMG and the registrant. On September 22,
  2017, the SEC extended the expiration of the Letter until the effectiveness of any
  amendments to the Loan Rule designed to address the concerns in the Letter.

  Additionally, on July 18, 2018, EY informed the registrant that Rule 2-01(c)(1)(i)(A) of
  Regulation S-X (“Investment Rule”) also has been implicated since July 2, 2018. The
  Investment Rule prohibits public accounting firms, or covered person professionals and
  their immediate family members, from having certain direct financial investments in their
  audit clients and affiliated entities. EY informed the registrant that a pension trust of
  a non-US affiliated entity of EY had previously made, and as of July 18, 2018 maintained,
  an investment in a fund (“Hermes Fund”) managed by Hermes Alternative Investment
  Management Limited (“HAIML”), which is a wholly owned subsidiary of Hermes Fund Managers
  Limited (“HFML”). The pension trust’s investment in the Hermes Fund involves the
  Investment Rule because an indirect wholly owned subsidiary of Federated Investors, Inc.
  (an affiliate of the registrant’s adviser), acquired a 60% majority interest in HFML on
  July 2, 2018, effective July 1, 2018 (“Hermes Acquisition”). The pension trust first
  invested in the Hermes Fund in 2007, well prior to the Hermes Acquisition. The pension
  trust’s investment represented less than 3.3% of the Hermes Fund’s assets as of July 18,
  2018. EY subsequently informed the registrant that EY’s affiliated entity’s pension trust
  had submitted an irrevocable redemption notice to redeem its investment in the Hermes
  Fund. Pursuant to the redemption terms of the Hermes Fund, the pension trust’s redemption
  would not be effected until December 26, 2018 at the earliest. The redemption notice could
  not be revoked by the pension trust. The redemption notice would only be revoked by HAIML,
  as the adviser for Hermes Fund, if, and to the extent, the pension trust successfully sold
  its interest in the Hermes Fund in a secondary market transaction. EY also informed the
  registrant that the pension trust simultaneously submitted a request to HAIML to conduct a
  secondary market auction for the pension trust’s interests in the Hermes Fund. In
  addition, the only voting rights shareholders of the Hermes Fund had under the Hermes
  Fund’s governing documents relate to key appointments, including the election of the non-
  executive members of the Hermes Fund’s committee, the appointment of the Hermes Fund’s
  trustee and the adoption of the Hermes Fund’s financial statements. The next meeting of
  the Hermes Fund at which shareholders can vote on the election of members to the Hermes
  Fund’s committee is not until June 2019, and the size of the pension trust’s investment in
  the Hermes Fund would not allow it to unilaterally elect a committee member or the
  trustee. EY does not audit the Hermes Fund and the Hermes Fund’s assets and operations are
  not consolidated in the registrant’s financial statements that are subject to audit by EY.
  Finally, no member of EY’s audit team that provides audit services to the registrant is a
  beneficiary of EY’s affiliated entity’s pension trust. Management reviewed this matter
  with the registrant’s Audit Committee, and, based on that review, as well as a letter from
  EY to the registrant dated July 26, 2018, in which EY indicated that it had determined
  that this matter does not impair EY’s ability to exercise objective and impartial judgment
  in connection with the audit of the financial statements for the registrant and the belief
  that a reasonable investor with knowledge of all relevant facts and circumstances would
  conclude that EY has been and is capable of exercising objective and impartial judgment on
  all issues encompassed within EY’s audit, the registrant’s management and Audit Committee
  made a determination that such matter does not impair EY’s ability to exercise objective
https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                         583/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 585 of 586
  and impartial judgment in connection with the audit of the financial statements for the
  registrant. On August 29, 2018, EY informed the registrant that EY’s affiliated entity’s
  pension trust sold its entire interest in the Hermes Fund, effective as of August 29,
  2018.

  If it were to be determined that, with respect to the Loan Rule, the relief available
  under the Letter was improperly relied upon, or that the independence requirements under
  the federal securities laws were not complied with regarding the registrant, for certain
  periods, and/or given the implication of the Investment Rule for certain periods, any of
  the registrant’s filings with the SEC which contain financial statements of the registrant
  for such periods may be determined not to be consistent with or comply with applicable
  federal securities laws, the registrant’s ability to offer shares under its current
  registration statement may be impacted, and certain financial reporting and/or other
  covenants with, and representations and warranties to, the registrant’s lender under its
  committed line of credit may be impacted. Such events could have a material adverse effect
  on the registrant and the Federated Fund Complex.

  Item 5.           Audit Committee of Listed Registrants

                    Not Applicable

  Item 6.           Schedule of Investments

  (a) The registrant’s Schedule of Investments is included as part of the Report to
  Stockholders filed under Item 1 of this form.

  (b) Not Applicable; Fund had no divestments during the reporting period covered since the
  previous Form N-CSR filing.

  Item 7.           Disclosure of Proxy Voting Policies and Procedures for Closed-End Management
                    Investment Companies

                    Not Applicable

  Item 8.           Portfolio Managers of Closed-End Management Investment Companies

                    Not Applicable

  Item 9.           Purchases of Equity Securities by Closed-End Management Investment Company and
                    Affiliated Purchasers

                    Not Applicable

  Item 10.          Submission of Matters to a Vote of Security Holders

                    No Changes to Report

  Item 11.          Controls and Procedures

  (a) The registrant’s President and Treasurer have concluded that the
  registrant’s disclosure controls and procedures (as defined in rule 30a-3(c) under the
  Act) are effective in design and operation and are sufficient to form the basis of the
  certifications required by Rule 30a-(2) under the Act, based on their evaluation of these
  disclosure controls and procedures within 90 days of the filing date of this report on
  Form N-CSR.

  (b) There were no changes in the registrant’s internal control over financial reporting
  (as defined in rule 30a-3(d) under the Act) during the second fiscal quarter of the period
  covered by this report that have materially affected, or are reasonably likely to
  materially affect, the registrant’s internal control over financial reporting.

  Item 12.          Disclosure of Securities Lending Activities for Closed-End Management
                    Investment Companies

https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                         584/585
11/14/2018                            https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm
                             Case 18-12808       Doc 6-2 Filed 12/13/18 Page 586 of 586
                    Not Applicable

  Item 13.          Exhibits

  (a)(1) Code of Ethics- Not Applicable to this Report.

  (a)(2) Certifications of Principal Executive Officer and Principal Financial Officer.

  (a)(3) Not Applicable.

  (b) Certifications pursuant to 18 U.S.C. Section 1350.




  SIGNATURES

  Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment
  Company Act of 1940, the registrant has duly caused this report to be signed on its behalf
  by the undersigned, thereunto duly authorized.

  Registrant Money Market Obligations Trust

  By /S/ Lori A. Hensler

                    Lori A. Hensler, Principal Financial Officer

  Date September 24, 2018


  Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment
  Company Act of 1940, this report has been signed below by the following persons on behalf
  of the registrant and in the capacities and on the dates indicated.


  By /S/ J. Christopher Donahue

                    J. Christopher Donahue, Principal Executive Officer

  Date September 24, 2018


  By /S/ Lori A. Hensler

                    Lori A. Hensler, Principal Financial Officer

  Date September 24, 2018




https://www.sec.gov/Archives/edgar/data/856517/000162363218001166/form.htm                                         585/585
